
  
    
      CODE OF FEDERAL REGULATIONS
      
      Title 3
      The President
      
      Revised as of January 1, 2020
      2019 Compilation and Parts 100-102
      
      

        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
        
      
    
    
      
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed.  The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee.  Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity.  Use of the 0--16 ISBN prefix is for U.S. Government Publishing Office Official Editions only.  The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      List of Title 3 Compilations
      iv
      Explanation of the Code of Federal Regulations
      
      vi
      Explanation of This Title
      ix
      How To Cite This Title
      xi
      Title 3
      xiii
      2019 Compilation—Presidential Documents
      1
      Chapter I—Executive Office of the President
      487
      Title 3 Finding Aids
      497
      Tables
      499
      List of CFR Sections Affected
      521
      Index
      523
      CFR Finding Aids
      531
      Table of CFR Titles and Chapters
      533
      Alphabetical List of Agencies Appearing in the CFR
      553
    
  
  
  Title 3 Compilations
  
    
      Title 3 Compilations
      Proclamations
      Executive Orders
    
    
       1936-1938
      2161-2286
      7316-7905
    
    
       1938-1943
      2287-2587
      7906-9347
    
    
       1943-1948
      2588-2823
      9348-10025
    
    
       1949-1953
      2824-3041
      10026-10510
    
    
       1954-1958
      3042-3265
      10511-10797
    
    
       1959-1963
      3266-3565
      10798-11134
    
    
       1964-1965
      3566-3694
      11135-11263
    
    
       1966-1970
      3695-4025
      11264-11574
    
    
       1971-1975
      4026-4411
      11575-11893
    
    
       1976
      4412-4480
      11894-11949
    
    
       1977
      4481-4543
      11950-12032
    
    
       1978
      4544-4631
      12033-12110
    
    
       1979
      4632-4709
      12111-12187
    
    
       1980
      4710-4812
      12188-12260
    
    
       1981
      4813-4889
      12261-12336
    
    
       1982
      4890-5008
      12337-12399
    
    
       1983
      5009-5142
      12400-12456
    
    
       1984
      5143-5291
      12457-12497
    
    
       1985
      5292-5424
      12498-12542
    
    
       1986
      5425-5595
      12543-12579
    
    
       1987
      5596-5759
      12580-12622
    
    
       1988
      5760-5928
      12623-12662
    
    
       1989
      5929-6084
      12663-12698
    
    
       1990
      6085-6240
      12699-12741
    
    
       1991
      6241-6398
      12742-12787
    
    
       1992
      6399-6520
      12788-12827
    
    
       1993
      6521-6643
      12828-12890
    
    
       1994
      6644-6763
      12891-12944
    
    
       1995
      6764-6859
      12945-12987
    
    
       1996
      6860-6965
      12988-13033
    
    
       1997
      6966-7061
      13034-13071
    
    
       1998
      7062-7161
      13072-13109
    
    
       1999
      7162-7262
      13110-13144
    
    
       2000
      7263-7389
      13145-13185
    
    
       2001
      7263-7516
      13145-13251
    
    
       2002
      7517-7635
      13252-13282
    
    
       2003
      7636-7748
      13283-13323
    
    
       2004
      7749-7858
      13324-13368
    
    
       2005
      7859-7972
      13369-13394
    
    
       2006
      7873-8098
      13395-13421
    
    
       2007
      8099-8214
      13422-13453
    
    
       2008
      8215-8334
      13454-13483
    
    
       2009
      8335-8469
      13484-13527
    
    
       2010
      8470-8621
      13528-13562
    
    
       2011
      8622-8772
      13563-13596
    
    
       2012
      8773-8925
      13597-13635
    
    
      
       2013
      8926-9075
      13636-13655
    
    
       2014
      9076-9226
      13656-13686
    
    
       2015
      9227-9387
      13687-13715
    
    
       2016
      9388-9562
      13716-13757
    
    
       2017
      9563-9688
      13758-13819
    
    
       2018
      9689-9835
      13820-13856
    
    
       2019
      9836-9975
      13857-13901
    
    Beginning with 1976, Title 3 compilations also include regulationscontained in Chapter I, Executive Office of the President.
    Supplementary publications include: Presidential documents of the Hoover Administration (two volumes), Proclamations 1870-2037 and Executive Orders 5076-6070; Consolidated Indexes for 1936-1965; and Consolidated Tables for 1936-1965.
  
  
    
    Explanation
    The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
    Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
    
      Title 1 through Title 16 
      as of January 1
      Title 17 through Title 27 
      as of April 1
      Title 28 through Title 41 
      as of July 1
      Title 42 through Title 50 
      as of October 1
    
    The appropriate revision date is printed on the cover of each volume.
    
      LEGAL STATUS
      The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
    
    
      HOW TO USE THE CODE OF FEDERAL REGULATIONS
      The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
      To determine whether a Code volume has been amended since its revision date (in this case, January 1, 2020), consult the ``List of CFR Sections Affected (LSA),'' which is issued monthly, and the ``Cumulative List of Parts Affected,'' which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
    
    
      EFFECTIVE AND EXPIRATION DATES
      Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
    
    
      OMB CONTROL NUMBERS

      The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
    
    
      PAST PROVISIONS OF THE CODE
      Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a ``List of CFR Sections Affected'' is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
    
    
      ``[RESERVED]'' TERMINOLOGY
      The term ``[Reserved]'' is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a ``[Reserved]'' location at any time. Occasionally ``[Reserved]'' is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
    
    
      INCORPORATION BY REFERENCE
      
        What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
      
        What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
      (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
      (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
      (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
      
        What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
    
    
      CFR INDEXES AND TABULAR GUIDES

      A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
      
      An index to the text of ``Title 3—The President'' is carried within that volume.
      The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the ``Contents'' entries in the daily Federal Register.
      A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
    
    
      REPUBLICATION OF MATERIAL
      There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
    
    
      INQUIRIES
      For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

      For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
      
    
    
      SALES
      The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
    
    
      ELECTRONIC SERVICES

      The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
      

      The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
      

      The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
        
      
      
        Oliver A. Potts,
      
      
        Director,
      
      
        Office of the Federal Register
      
      
        January 1, 2020.
    
    
       
       
       
    
     January 1, 2020
  
  
    
    Explanation of This Title
    This volume of ``Title 3—The President'' contains a compilation of Presidential documents and a codification of regulations issued by the Executive Office of the President.

    The 2019 Compilation contains the full text of those documents signed by the President that were required to be published in the Federal Register. Signature date rather than publication date is the criterion for inclusion. With each annual volume, the Presidential documents signed in the previous year become the new compilation.

    Chapter I contains regulations issued by the Executive Office of the President. This section is a true codification like other CFR volumes, in that its contents are organized by subject or regulatory area and are updated by individual issues of the Federal Register.
    Presidential documents in this volume may be cited ``3 CFR, 2019 Comp.'' Thus, the preferred abbreviated citation for Proclamation 9836 appearing on page 1 of this book, is ``3 CFR, 2019 Comp., p. 1.'' Chapter I entries may be cited ``3 CFR.'' Thus, the preferred abbreviated citation for section 100.1, appearing in chapter I of this book, is ``3 CFR 100.1.''
    This book is one of the volumes in a series that began with Proclamation 2161 of March 19, 1936, and Executive Order 7316 of March 13, 1936, and that has been continued by means of annual compilations and periodic cumulations. The entire Title 3 series, as of January 1, 2020, is encompassed in the volumes listed on page iv.

    For readers interested in proclamations and Executive orders prior to 1936, there is a two-volume set entitled Proclamations and Executive Orders, Herbert Hoover (March 4, 1929, to March 4, 1933). Codified Presidential documents are published in the Codification of Presidential Proclamations and Executive Orders (April 13, 1945—January 20, 1989). Other public Presidential documents not required to be published in the Federal Register, such as speeches, messages to Congress, and statements, can be found in the Compilation of Presidential Documents and the Public Papers of the Presidents series. A selection of these Office of the Federal Register publications are available for sale from the Superintendent of Documents, Government Publishing Office, Washington, DC 20402.

    This book was prepared under the direction of John Hyrum Martinez, Director of the Publications and Services Division; Kimberly R. Tilliman, Supervisor of the Presidential and Legislative Publications Unit; and Lois M. Davis, Editor.
    
  
  
    Cite Presidential documents in this volume
    
      3 CFR, 2019 Comp.
    
    thus: 3 CFR, 2019 Comp., p. 1
    
  
  
  Cite chapter I entries in this volume
  
    3 CFR
  
  thus: 3 CFR 100.1
  
  
    
    Title 3—The President
    Page
    
    
      2019 Compilation—Presidential Documents:
      
      
        Proclamations
        1
        
        Executive Orders
        251
        
        Other Presidential Documents
        411
        
      
    
    
      Chapter I—Executive Office of the President:
      
      Part 100
      488
      
      Part 101
      488
      
      Part 102
      488
      
    
    
      Finding Aids:
      
      Table 1—Proclamations
      499
      
      Table 2—Executive Orders
      503
      
      Table 3—Other Presidential Documents
      507
      
      Table 4—Presidential Documents Affected During 2019
      511
      
      Table 5—Statutes Cited as Authority for Presidential Documents
      517
      
      List of CFR Sections Affected
      521
      
      Index
      523
      
    
    
      CFR Finding Aids:
      
      Table of CFR Titles and Chapters
      533
      
      Alphabetical List of Agencies Appearing in the CFR
      553
    
  
  
    Title 3—The President
    Proclamations
  
  
  2019 Compilation—Presidential Documents
  PROCLAMATIONS
  Proclamation 9836 of January 15, 2019
  Proc. 9836
  Religious Freedom Day, 2019By the President of the United States of America
  A Proclamation
  On Religious Freedom Day, we celebrate our Nation's long-standing commitment to freedom of conscience and the freedom to profess one's own faith. The right to religious freedom is innate to the dignity of every human person and is foundational to the pursuit of truth.
  The Pilgrims who landed at Plymouth shared an experience common to many of America's first settlers: they had fled their home countries to escape religious persecution. Aware of this history, our Nation's Founding Fathers readily understood that a just government must respect the deep yearning for truth and openness to the transcendent that are part of the human spirit. For this reason, from the beginning, our constitutional republic has endeavored to protect a robust understanding of religious freedom. On January 16, 1786, Virginia enacted the Statute for Religious Freedom to protect the right of individual conscience and religious exercise and to prohibit the compulsory support of any church. Authored by Thomas Jefferson, the statute set forth the principle that religious liberty is an inherent right and not a gift of the state. Jefferson's statute served as the inspiration and model for the legal architecture of the conscience protections in the First Amendment, drafted by James Madison just a few years later.

  Unfortunately, the fundamental human right to religious freedom is under attack. Efforts to circumscribe religious freedom—or to separate it from adjoining civil liberties, like property rights or free speech—are on the rise. Over time, legislative and political attacks on religious freedom have given way to actual violence. Last October, we witnessed a horrific attack on the Tree of Life Synagogue in Pittsburgh, Pennsylvania—the deadliest attack on the Jewish community in our Nation's history. Tragically, attacks on people of faith and their houses of worship have increased in frequency in recent years.
  My Administration is taking action to protect religious liberty and to seek justice against those who seek to abridge it. The Department of Justice is aggressively prosecuting those who use violence or threats to interfere with the religious freedom of their fellow Americans. In January of 2018, the Justice Department announced a religious liberty update to the Justice Manual, raising the profile of religious liberty cases. Also in January of 2018, the Department of Health and Human Services undertook major policy changes to protect religious freedom, including forming a new Conscience and Religious Freedom Division within the Department's Office for Civil Rights and proposing a comprehensive new conscience protection regulation to reinvigorate enforcement of religious freedom laws within existing health care programs.
  Around the globe today, people are being persecuted for their faith by authoritarian dictatorships, terrorist groups, and other intolerant individuals. To address this tragic reality, last July, at my request, the Secretary of State convened the first-ever Ministerial to Advance Religious Freedom. We are listening to the voices of those risking their lives for their religious beliefs, and we are listening to the families of people who have died fighting for their fundamental right of conscience.
  Our Nation was founded on the premise that a just government abides by the ``Laws of Nature and of Nature's God.'' As the Founders recognized, the Constitution protects religious freedom to secure the rights endowed to man by his very nature. On this day, we recognize this history and affirm our commitment to the preservation of religious freedom.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim January 16, 2019, as Religious Freedom Day. I call on all Americans to commemorate this day with events and activities that remind us of our shared heritage of religious liberty and that teach us how to secure this blessing both at home and around the world.
  IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of January, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9837 of January 18, 2019
  Proc. 9837
  National School Choice Week, 2019By the President of the United States of America
  A Proclamation

  A great education provides students with a foundation to pursue the American Dream of a hopeful and prosperous future. During National School Choice Week, we reaffirm our commitment to enable all students to pursue the education that will best equip them for success in work and life.
  Every child deserves the chance to flourish in an educational environment that best leverages their unique learning style, cultivates their talent, and develops the skills needed to succeed in an ever-changing world. Likewise, teachers deserve the chance to innovate in the classroom and do their best work. Yet, today's system often falls short of what students and teachers need and deserve, and often makes it too hard for families and educators to create the best learning experience for each child. The results tell the unfortunate story: recent international surveys ranked the United States 24th in reading, 25th in science, and 40th in math. These results were not the result of incapable children; they were the consequence of the limitations imposed by a largely one-size-fits-all approach to education.
  Education should inspire wonder, stimulate curiosity, and spark a lifelong desire in our children to learn and grow. Increased educational options—including through out-of-zone public schools, public charter schools, magnet schools, sectarian and secular private schools, home schools, and online education programs—have expanded opportunities for students regardless of background or economic status. We should all work to ensure all children receive great educations, regardless of where they live, how much their family makes, or how they best learn.

  My Administration knows that choice in education plays a vital role in the success of our children and our country. The number of students receiving a D.C. Opportunity Scholarship has increased by nearly 50 percent under my Administration. In last year's enactment of the historic Tax Cuts and Jobs Act, we improved 529 plans so that they may cover elementary and secondary school tuition. Family demand for public charter schools has continued to grow. And, importantly, we have encouraged States, local communities, and families to refocus education policy where it belongs—on what is best for each child.
  We commend our Nation's families, teachers, school leaders, and all those who nobly dedicate their lives to educating the next generation. My Administration will continue to stand with students and their families in the fight for the best educational opportunities for their children.
  As our Nation celebrates National School Choice Week, I encourage families to explore new educational opportunities; I urge educators to develop imaginative and innovative pathways to learning; and I challenge students to passionately pursue their goals and dreams with discipline, integrity, and unyielding determination. Lastly, I urge lawmakers in Congress and in the States to embrace and expand education choice, which will strengthen our students, families, educators, communities, and ultimately, our great Nation.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim January 20 to January 26, 2019, as National School Choice Week.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this eighteenth day of January, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9838 of January 18, 2019
  Proc. 9838
  National Sanctity of Human Life Day, 2019By the President of the United States of America
  A Proclamation

  Today marks the 46th year since the United States Supreme Court's decision in Roe v. Wade. On this day, National Sanctity of Human Life Sunday, we mourn the lives cut short, and the tremendous promise lost, as a result of abortion. As a Nation, we must resolve to protect innocent human life at every stage.
  As President, I am committed to defending the Right to Life. During my first week in office, I reinstated the Mexico City Policy, which prevents foreign aid from being used to fund or support the global abortion industry. We are also working to end the abhorrent practice of elective late-term abortion, a practice allowed in only seven countries around the world.
  At home, we have issued a proposed regulation to implement the Title X prohibition on funding programs that include abortion as a method of family planning. I am supporting the effort in the United States Senate to make permanent the Hyde Amendment, which has been added year after year to spending bills and prevents taxpayer funding for abortion. And I have explicitly informed the Congress that I will veto any legislation that weakens existing Federal protections for human life.
  My Administration has repeatedly demonstrated its respect for human life and conscience at all stages. We have finalized conscience exemptions from the contraceptive mandate to protect employers like Little Sisters of the Poor from being forced to choose between violating their religious beliefs and shutting their doors. We also increased the child tax credit, making it financially easier for mothers to care for their children after birth, while supporting the loving choices of adoption and foster care.
  As the opioid crisis severely affects our country, especially women and babies, we are redoubling our efforts to help children born with Neonatal Abstinence Syndrome. And we must do everything within our power to protect the sanctity of life for the most vulnerable and defenseless among us, including people with disabilities. Americans with disabilities like Down syndrome are an inspiration, and their example of joy and perseverance enriches our lives.
  Our Constitution and our laws contain many protections for innocent life, and I have worked hard for the confirmation and appointment of judges—including two outstanding Supreme Court justices—committed to the rule of law.

  We commend the pro-life movement for the tremendous efforts it has made to prevent the deaths of innocent unborn children, including through the annual March for Life. For more than 46 years, courageous and faithful citizens, many from college campuses and high schools across our country, have extended big hearts and hands of compassion to young women experiencing unexpected pregnancies. For decades, they have prayed passionately and stood tirelessly for the sanctity of life, speaking up for those who cannot speak for themselves. We honor, too, the many men and women who share the precious gifts of life and family by adopting babies and children, welcoming them into their homes and hearts.
  Today, we recommit ourselves to protecting innocent life every day and at every stage. We must continue to be a country that shows respect for the dignity and worth of every person at every stage of life.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim January 20, 2019, as National Sanctity of Human Life Day. Today I call on the Congress to join me in protecting and defending the dignity of every human life, including those not yet born. I call on the American people to continue to care for women in unexpected pregnancies and to support adoption and foster care in a more meaningful way, so every child can have a loving home. And finally, I ask every citizen of this great Nation to listen to the sound of silence caused by a generation lost to us, and then to raise their voices for all those affected by abortion, both seen and unseen.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighteenth day of January, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9839 of January 18, 2019
  Proc. 9839
  Martin Luther King, Jr., Federal Holiday, 2019By the President of the United States of America
  A Proclamation
  One hundred years after President Abraham Lincoln issued the Emancipation Proclamation, the great Reverend Dr. Martin Luther King, Jr., took to the steps of the Lincoln Memorial and shared his vision of an America lifted from the ``quicksands of racial injustice to the solid rock of brotherhood.'' His extraordinary message that momentous day in August of 1963 stirred to action Americans of every race and creed, and it continues to reverberate in the hearts and minds of patriotic citizens across our great land. Today, as we pause to mark the life and legacy of Dr. Martin Luther King, Jr., we recommit ourselves to the advancement of equality and justice for all Americans, and to the full realization of his worthy dream.

  In the United States of America, every citizen should have the opportunity to build a better and brighter future, and, as President, I am committed to expanding opportunity for all Americans. We have added more than 5 million new jobs to the economy over the past 2 years and unemployment rates for African Americans, Hispanic Americans, Asian Americans, and Americans without a high school degree have reached record lows.
  
  Importantly, we have also worked tirelessly to reform our Nation's criminal justice system, so that those who have been incarcerated and paid their debt to society are given a second chance at life. Last year, I was proud to sign into law the First Step Act, which will prepare inmates to successfully rejoin society and effect commonsense reforms to make our justice system fairer for all Americans. Through recidivism reduction programs that provide vocational training, education, and mental healthcare, non-violent offenders can have a chance at redemption and an opportunity to fulfill a better destiny.
  We have also made great strides as a Nation, but we acknowledge that more work must be done for, in the words of Dr. King, ``justice to roll down like waters and righteousness like a mighty stream.'' United as one American family, we will not rest—and we will never be satisfied—until the promise of this great Nation is accessible to each American in each new generation. More than half a century after Dr. King's March on Washington for Jobs and Freedom, our Nation is mindful of its past, and we look forward to the future with unwavering optimism, inspired by the legacy of Dr. King and informed by his wisdom and vision. May the memory of Dr. Martin Luther King, Jr., and the efforts we have made to fully effectuate his dream, remind us that faith and love unite us together as one great American family.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim January 21, 2019, as the Martin Luther King, Jr., Federal Holiday. On this day, I encourage all Americans to recommit themselves to Dr. King's dream by engaging in acts of service to others, to their community, and to our Nation.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighteenth day of January, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9840 of January 31, 2019
  Proc. 9840
  American Heart Month, 2019By the President of the United States of America
  A Proclamation
  Heart disease is America's most prolific killer, responsible for one in four deaths in the United States each year. American Heart Month is an opportunity to remember the loved ones lost to this deadly disease, raise awareness of the warning signs and symptoms of heart disease and heart attacks, and commit to a lifestyle that improves overall heart health.

  Although heart disease has persisted as the leading cause of death among Americans for nearly a century, we are steadily eroding its grip on our health. Heart disease claims a smaller and smaller percentage of our loved ones than it did at its height in the 1960s. Through technological advancements and decades of scientific research, we have learned a tremendous amount about the causes of heart disease. We now know that smoking, high blood pressure, high cholesterol, lack of physical activity, obesity, diabetes, and prediabetes are some of the leading factors that can contribute to our risk for heart disease. Most importantly, we have learned that it is never too late or too early to improve your heart health. Small changes—undertaken at any time—such as committing to a healthy diet and regular exercise can make a big difference.
  Last November, the Department of Health and Human Services released the second edition of ``Physical Activity Guidelines for Americans,'' which outlines the importance of physical exercise and provides information on how adults and children can live more active lives and improve their cardiovascular health. Nearly 80 percent of adult Americans, however, fail to meet the key guidelines for both aerobic and muscle strengthening activity. The guidelines recommend that adults get at least two and a half hours per week of moderate aerobic physical activity and muscle-strengthening activities over two or more days each week. Children ages 6 through 17 should get 60 minutes or more of moderate to vigorous physical activity each day. As the risk for heart disease increases with age, it is vital to deter this deadly disease by taking steps to stay physically active throughout life, maintain a healthy body weight, and promote overall heart health, including by eating a well-balanced diet and abstaining from tobacco products.
  This month, I encourage all Americans to prioritize their health and educate themselves about heart disease. Through our continued efforts as a Nation and as individuals, we can work to reduce the chance of heart disease and ensure both present and future generations of Americans live healthier and fuller lives.
  In acknowledgement of the importance of the ongoing fight against heart disease, the Congress, by Joint Resolution approved on December 30, 1963, as amended (36 U.S.C. 101), has requested that the President issue an annual proclamation designating February as American Heart Month.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim February 2019 as American Heart Month. The First Lady and I encourage all Americans to participate in National Wear Red Day on February 1, 2019, to raise awareness and reaffirm our commitment to fighting heart disease. I also invite the Governors of the States, the Commonwealth of Puerto Rico, officials of other areas subject to the jurisdiction of the United States, and the American people to join me in recognizing and reaffirming our commitment to fighting heart disease.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of January, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9841 of January 31, 2019
  Proc. 9841
  National African American History Month, 2019By the President of the United States of America
  A Proclamation
  In the year 1619, a Dutch trading ship sailed into the Chesapeake Bay and dropped anchor at Point Comfort, Virginia. The vessel's arrival marked the beginning of the unscrupulous slave trade in the American colonies. It was from this immoral origin—and through inhuman conditions, discrimination, and prolonged hardship—that emerged the vibrant culture, singular accomplishments, and groundbreaking triumphs that we honor and celebrate during National African American History Month.
  National African American History Month is an occasion to rediscover the enduring stories of African Americans and the gifts of freedom, purpose, and opportunity they have bestowed on future generations. It is also a time to commemorate the countless contributions of African Americans, many of whom lived through and surmounted the scourge of segregation, racial prejudice, and discrimination to enrich every fiber of American life. Their examples of heroism, patriotism, and enterprise have given people of all backgrounds confidence, courage, and faith to pursue their own dreams.
  This year's theme, ``Black Migrations,'' highlights the challenges and successes of African Americans as they moved from farms in the agricultural South to centers of industry in the North, Midwest, and West—especially the migrations that occurred in the twentieth century. Through these migrations, millions of African Americans reshaped the demographic landscape of America, starting new lives in cities such as Philadelphia, Detroit, Chicago, and New York City.
  In that time of great change, inspirational leaders, such as Annie Turnbo Malone, charted a new path for many African American men and women. Annie Malone, the daughter of former slaves, became one of the most successful entrepreneurs in America at the turn of the century, and provided opportunities for African Americans to pursue meaningful careers. Through mentorship and education, she empowered others to start their own businesses. She is one of many inspirational African Americans in an era that also produced luminaries such as Mary McLeod Bethune and Booker T. Washington, both of whom encouraged and emboldened disenfranchised black students to push through obstacles and realize their God-given potential.

  American history brims with the stories of African Americans who forever changed their communities and our country. We will, for example, never forget the legendary ``Queen of Soul,'' Aretha Franklin, whose unforgettable voice transcended genre and left music transformed, and whose broad appeal in an era of deep division helped to bridge racial divides. Another trailblazer, baseball legend Jackie Robinson, known ubiquitously in Major League Baseball as ``42,'' shattered institutional racism in American athletics when he became the first African-American player to appear in a big league game. Over his career, his exceptional talent and noble character in the face of racial hatred undermined the twin false ideologies of segregation and racial inequality. The spirit and determination of these and other African American heroes make our Nation proud and define what it means to be American.
  National African American History Month is a call to each and every citizen of our great land to reflect on the cultural, scientific, political, and economic contributions of African Americans, which are woven throughout American society. We remember, learn from, and build on the past, so that, together, we can build a better and more prosperous future for all Americans.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim February 2019 as National African American History Month. I call upon public officials, educators, librarians, and all the people of the United States to observe this month with appropriate programs, ceremonies, and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of January, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9842 of February 7, 2019
  Proc. 9842
  Addressing Mass Migration Through the Southern Border of the United StatesBy the President of the United States of America
  A Proclamation
  In Proclamation 9822 of November 9, 2018 (Addressing Mass Migration Through the Southern Border of the United States), I found that our immigration and asylum system is in crisis as a consequence of the mass migration of aliens across the border between the United States and Mexico (southern border). Accordingly, pursuant to sections 212(f) and 215(a) of the Immigration and Nationality Act (INA) (8 U.S.C. 1182(f) and 1185(a), respectively), I found that the unlawful entry of aliens through that border is detrimental to the interests of the United States and suspended and limited entry of such aliens. I exempted from the scope of Proclamation 9822 any alien who entered the United States at a port of entry and properly presented for inspection, as well as any lawful permanent resident of the United States.
  Section 2(d) of Proclamation 9822 directed the Secretary of State, the Attorney General, and the Secretary of Homeland Security jointly to submit to me a recommendation on whether an extension or renewal of the suspension and limitation on entry in Proclamation 9822 is in the interests of the United States. Those officials have now jointly recommended extending the suspension and limitation for an additional 90 days.

  As that recommendation reflects, the problem of large numbers of aliens traveling through Mexico to enter our country unlawfully or without proper documentation has not materially improved, and indeed in several respects has worsened, since November 9, 2018. An average of approximately 2,000 inadmissible aliens continue to enter the United States each day at our southern border. And large, organized groups of aliens continue to travel through Mexico towards the United States with the reported intention to enter the United States unlawfully or without proper documentation.
  The ability of the United States to address those problems has also been hampered by a nationwide injunction issued by a United States District Judge in the Northern District of California. That injunction currently prevents the Attorney General and the Secretary of Homeland Security from implementing an interim final rule that would render any alien who enters the country in contravention of a proclamation limiting or suspending entry at the southern border, including Proclamation 9822, ineligible to be granted asylum. The United States is appealing that injunction. Should the injunction be lifted, aliens who enter the United States unlawfully through the southern border in contravention of this proclamation will be ineligible to be granted asylum under that interim final rule.
  As President, I must act to protect the national interest, and to maintain an effectively functioning asylum system for legitimate asylum seekers who demonstrate that they have fled persecution and warrant the many special benefits associated with being granted asylum. In view of the foregoing circumstances, and the joint recommendation from the Secretary of State, the Attorney General, and the Secretary of Homeland Security, I have determined to extend the suspension and limitation, as set forth below, on entry into the United States through the southern border established by Proclamation 9822.
  NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 212(f) and 215(a) of the INA, hereby find that, absent the measures set forth in this proclamation, the entry into the United States of persons described in section 1 of this proclamation would be detrimental to the interests of the United States, and that their entry should be subject to certain restrictions, limitations, and exceptions. I therefore hereby proclaim the following:
  
    Section 1. Suspension and Limitation on Entry. The entry of any alien into the United States across the international boundary between the United States and Mexico is hereby suspended and limited, subject to section 2 of this proclamation. That suspension and limitation shall expire 90 days after the date of this proclamation or the date on which an agreement permits the United States to remove aliens to Mexico in compliance with the terms of section 208(a)(2)(A) of the INA (8 U.S.C. 1158(a)(2)(A)), whichever is earlier.
  
    Sec. 2. Scope and Implementation of Suspension and Limitation on Entry. (a) The suspension and limitation on entry pursuant to section 1 of this proclamation shall apply only to aliens who enter the United States after the date of this proclamation.

  (b) The suspension and limitation on entry pursuant to section 1 of this proclamation shall not apply to any alien who enters the United States at a port of entry and properly presents for inspection, or to any lawful permanent resident of the United States.
  
  (c) Nothing in this proclamation shall limit an alien entering the United States from being considered for withholding of removal under section 241(b)(3) of the INA (8 U.S.C. 1231(b)(3)) or protection pursuant to the regulations promulgated under the authority of the implementing legislation regarding the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, or limit the statutory processes afforded to unaccompanied alien children upon entering the United States under section 279 of title 6, United States Code, and section 1232 of title 8, United States Code.
  (d) No later than 75 days after the date of this proclamation, the Secretary of State, the Attorney General, and the Secretary of Homeland Security shall jointly submit to the President, through the Assistant to the President for National Security Affairs, a recommendation on whether an extension or renewal of the suspension or limitation on entry in section 1 of this proclamation is in the interests of the United States.
  
    Sec. 3. Interdiction. The Secretary of State and the Secretary of Homeland Security shall continue to consult with the Government of Mexico regarding appropriate steps—consistent with applicable law and the foreign policy, national security, and public-safety interests of the United States—to address the approach of large groups of aliens traveling through Mexico with the intent of entering the United States unlawfully, including efforts to deter, dissuade, and return such aliens before they physically enter United States territory through the southern border.
  
    Sec. 4. Severability. It is the policy of the United States to enforce this proclamation to the maximum extent possible to advance the interests of the United States. Accordingly:
  (a) if any provision of this proclamation, or the application of any provision to any person or circumstance, is held to be invalid, the remainder of this proclamation and the application of its other provisions to any other persons or circumstances shall not be affected thereby; and
  (b) if any provision of this proclamation, or the application of any provision to any person or circumstance, is held to be invalid because of the failure to follow certain procedures, the relevant executive branch officials shall implement those procedural requirements to conform with existing law and with any applicable court orders.
  
    Sec. 5. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.

  (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this seventh day of February, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9843 of February 8, 2019
  Proc. 9843
  Death of John David Dingell, Jr.By the President of the United States of America
  A Proclamation
  As a mark of respect for the memory and longstanding service of former Representative John David Dingell, Jr., of Michigan—the longest-serving Member of Congress in our Nation's history—I hereby order, by the authority vested in me by the Constitution and the laws of the United States of America, that the flag of the United States shall be flown at half-staff at the White House and upon all public buildings and grounds, at all military posts and naval stations, and on all naval vessels of the Federal Government in the District of Columbia and throughout the United States and its Territories and possessions until sunset, February 9, 2019. I also direct that the flag shall be flown at half-staff for the same period at all United States embassies, legations, consular offices, and other facilities abroad, including all military facilities and naval vessels and stations.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighth day of February, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9844 of February 15, 2019
  Proc. 9844
  Declaring a National Emergency Concerning the Southern Border of the United StatesBy the President of the United States of America
  A Proclamation

  The current situation at the southern border presents a border security and humanitarian crisis that threatens core national security interests and constitutes a national emergency. The southern border is a major entry point for criminals, gang members, and illicit narcotics. The problem of large-scale unlawful migration through the southern border is long-standing, and despite the executive branch's exercise of existing statutory authorities, the situation has worsened in certain respects in recent years. In particular, recent years have seen sharp increases in the number of family units entering and seeking entry to the United States and an inability to provide detention space for many of these aliens while their removal proceedings are pending. If not detained, such aliens are often released into the country and are often difficult to remove from the United States because they fail to appear for hearings, do not comply with orders of removal, or are otherwise difficult to locate. In response to the directive in my April 4, 2018, memorandum and subsequent requests for support by the Secretary of Homeland Security, the Department of Defense has provided support and resources to the Department of Homeland Security at the southern border. Because of the gravity of the current emergency situation, it is necessary for the Armed Forces to provide additional support to address the crisis.

  NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601 et seq.), hereby declare that a national emergency exists at the southern border of the United States, and that section 12302 of title 10, United States Code, is invoked and made available, according to its terms, to the Secretaries of the military departments concerned, subject to the direction of the Secretary of Defense in the case of the Secretaries of the Army, Navy, and Air Force. To provide additional authority to the Department of Defense to support the Federal Government's response to the emergency at the southern border, I hereby declare that this emergency requires use of the Armed Forces and, in accordance with section 301 of the National Emergencies Act (50 U.S.C. 1631), that the construction authority provided in section 2808 of title 10, United States Code, is invoked and made available, according to its terms, to the Secretary of Defense and, at the discretion of the Secretary of Defense, to the Secretaries of the military departments. I hereby direct as follows:
  
    Section 1. The Secretary of Defense, or the Secretary of each relevant military department, as appropriate and consistent with applicable law, shall order as many units or members of the Ready Reserve to active duty as the Secretary concerned, in the Secretary's discretion, determines to be appropriate to assist and support the activities of the Secretary of Homeland Security at the southern border.
  
    Sec. 2. The Secretary of Defense, the Secretary of the Interior, the Secretary of Homeland Security, and, subject to the discretion of the Secretary of Defense, the Secretaries of the military departments, shall take all appropriate actions, consistent with applicable law, to use or support the use of the authorities herein invoked, including, if necessary, the transfer and acceptance of jurisdiction over border lands.
  
    Sec. 3. This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of February, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9845 of March 1, 2019
  Proc. 9845
  American Red Cross Month, 2019By the President of the United States of America
  A Proclamation
  Guided by her passionate devotion to humanity, Clara Barton founded the American Red Cross in 1881 as a charitable organization to provide services to people in need. After 138 years, her historic legacy of selfless service still inspires hundreds of thousands of Americans to give their time, resources, and energy to help people in the United States and around the world, aiding those facing natural disasters, donating and supplying blood, and serving our military families. During American Red Cross Month, we recognize and honor the lifesaving work of the dedicated employees and volunteers of the American Red Cross, as well as the remarkable kindness of the American people who give so generously to this organization.
  Each year, the American Red Cross provides care, relief, and comfort to Americans who are suffering from natural disasters. Just last year, massive wildfires and major hurricanes caused catastrophic damage, taking numerous lives and leaving communities scarred and families forever changed. In California alone, residents faced some of the most destructive wildfires in their State's history. Through all of these, thousands of American Red Cross volunteers mobilized to provide around-the-clock shelter for victims, work with government and community partners to serve millions of meals and snacks, and distribute other emergency supplies and relief items.
  The American Red Cross also maintains a strong presence throughout the world. As part of the world's largest humanitarian network, the organization helps people in some of the most at-risk communities. Last year, the American Red Cross deployed emergency responders to disaster zones in 7 countries and sent humanitarian aid, including financial assistance and lifesaving supplies, to more than 18 countries. In the wake of emergencies and disasters, American Red Cross volunteers work tirelessly to ensure that those affected are able to receive the best possible help during the most challenging of times.
  As the single largest supplier of blood products in the country, the American Red Cross is critical in processing, distributing, and ensuring the safety of our Nation's blood supply. Through its collection of more than 4.7 million blood donations and more than 900,000 platelet donations each year, the organization helps accident and burn victims, heart surgery patients, and those receiving cancer treatments. In the aftermath of the tragic shootings that occurred last year in Parkland, Florida; Santa Fe, Texas; Pittsburgh, Pennsylvania; and Thousand Oaks, California, the American Red Cross provided blood and blood products to the injured and wounded. Every year, nearly 2.7 million compassionate volunteer donors give blood and platelet donations that make these lifesaving services possible.

  For more than a century, the American Red Cross has maintained a strong partnership with the brave men and women of our Armed Forces. Each day, the American Red Cross serves military personnel and veterans by providing 24/7 global emergency communication services and support in healthcare facilities across the country and around the globe. Since 2001, the American Red Cross has served more than one million military families, helping them cope with the challenges of deployment and supporting combat veterans as they return and transition back into civilian life.
  President Herbert Hoover said: ``The greater glory of the Red Cross belongs to the people themselves. It is a living embodiment of their heart and soul.'' This month, we acknowledge the indispensable value of the American Red Cross, the numerous ways in which the organization's endeavors enhance the well-being of Americans and others worldwide, and the generosity of all those who support its important mission.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America and Honorary Chairman of the American Red Cross, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 2019 as American Red Cross Month. I encourage all Americans to observe this month with appropriate programs, ceremonies, and activities, and to support the work of the American Red Cross and their local chapters.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9846 of March 1, 2019
  Proc. 9846
  Irish-American Heritage Month, 2019By the President of the United States of America
  A Proclamation
  During Irish-American Heritage Month, we celebrate the indispensable contributions Irish Americans have made to every chapter of our Nation's history. Generations of Irish immigrants have carried to our shores character, culture, and values that continue to play pivotal roles in the strength and success of America.
  Irish Americans helped define and defend our great Nation in its earliest days. The Continental Congress appointed more than 20 generals of Irish descent to lead the Continental Army through the Revolutionary War. The courage of these Irish generals on the battlefield was as inspiring as it was fierce. The Pennsylvania Line, the backbone of George Washington's Army and one of its largest and hardest-hitting units, consisted of so many soldiers of Irish descent that it was often called the ``Line of Ireland.'' After they fought for our Independence, Irish Americans helped enshrine the visionary principles of self-government outlined in the Declaration of Independence and the Constitution.

  Many Irish Americans immigrated to the United States during the terrible years of Ireland's Great Famine in the middle of the 19th century. Despite facing discrimination and poverty, Irish Americans persevered thanks to their industry, leadership, and integral involvement in society. In 1868, Irish-American businessman Edmund McIlhenny grew his first commercial crop of peppers in Avery Island, Louisiana, and created ``Tabasco'' hot sauce. Andrew Mellon, the grandson of Irish immigrants, built a thriving business empire before becoming the Secretary of the Treasury, during which time he advocated for economic policies that sparked the tremendous prosperity of the 1920s. In 1937, he funded the construction of the National Gallery of Art and donated his extensive art collection to the museum.
  Today, more than 31 million Americans look back with pride on their Irish heritage and the legacy of their ancestors. The faith, perseverance, and spirit of Irish Americans across our country is indelibly woven into the tapestry of the American story. As we spend this month honoring the incredible history of Irish Americans, especially on St. Patrick's Day, we look forward to a bright future of continued friendship and cooperation between the United States and Ireland.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 2019 as Irish-American Heritage Month. I call upon all Americans to celebrate the achievements of Irish Americans and their contributions to our Nation with appropriate ceremonies, activities, and programs.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9847 of March 1, 2019
  Proc. 9847
  Women's History Month, 2019By the President of the United States of America
  A Proclamation
  During Women's History Month, we celebrate the countless women whose courage and resolve have contributed to the character and success of our Nation and the entire world. The equal opportunity of women in every facet of daily life is an essential feature of a free and prosperous society. This month, we honor women who have fought for equality and against the status quo, and who have broken the bonds of discrimination, partiality, and injustice for the benefit of all. These women created a legacy that continues to inspire generations of women to live with confidence, to have a positive impact on their communities, and to improve our Nation every single day.

  Throughout our history, women have dedicated their lives to achieving equal rights for all Americans. They envisioned a society where women could pursue a formal education, start a business, serve in the military, or run for elected office. The example of each of these women motivates successive generations to aspire to greatness and to stand tall in the face of adversity. We remember all the American women, past and present, who have inspired and empowered today's women to advocate for their beliefs and pursue their dreams without hesitation.
  
  Catherine Brewer, who in 1840 became the first woman to earn a bachelor's degree, and Dr. Elizabeth Blackwell, who graduated from medical school to become America's first recognized female physician, are in the pantheon of great American women. Both pursued their passion to learn and to achieve advanced degrees in an unprecedented way. Their achievement marked the beginning of our society's move toward equality among men and women in education. They would be proud to know that, today, female students constitute the majority of undergraduates in our colleges and universities.
  Women also have a rich history of civilian and military leadership, service, and sacrifice. The Women Airforce Service Pilots (WASP), for example, were remarkable pioneers in military aviation. Founded by Nancy Love and Jacqueline Cochran in 1942, WASP grew to a fleet of 1,102 women pilots who flew every type of World War II military aircraft for non-combat missions domestically. These women were awarded the Congressional Gold Medal for their service, and they paved the way for women pilots like Captain Rosemary Mariner, the Navy's first female fighter pilot and first woman to command a naval aviation squadron. Over the course of her 24 years of honorable service, Captain Mariner broke many barriers for women in the military. When she passed away on January 24, 2019, the Navy conducted an all-female flyover in her honor, a first in the history of the Armed Forces and a fitting honor for a woman of her stature.
  Leaders of our Nation also stand on the shoulders of women like Jeannette Rankin, who became the first woman to hold Federal office in 1916. She predicted: ``I may be the first woman member of Congress, but I won't be the last.'' This year, a century after the Congress passed the 19th Amendment guaranteeing women the right to vote, more women are serving in the Congress than at any time in our history.
  My Administration continues to empower women by creating unprecedented opportunities for them. The United States economy is booming like never before. An all-time record number of women are employed, and, just last year, women filled 58 percent of new jobs. Our economic agenda, including the enactment of the Tax Cuts and Jobs Act and the elimination of unnecessary and burdensome regulations, has driven women's unemployment to the lowest level in 65 years. My Administration fought to provide tax relief to parents by doubling the child tax credit and preserving the child and dependent care credit. To help women thrive in the labor force and provide for their families, we developed a tax credit for employers who offer paid family and medical leave, and I have called on the Congress to pass a nationwide paid family leave program.

  Prioritizing the economic empowerment of women has also helped to boost our Nation's economy and security. My Administration is committed to working with States to reform occupational licensing laws, which disproportionately affect women. States and licensing boards can and must do more to eliminate unnecessary barriers to career opportunities and improve license portability to facilitate career continuity. Promoting women's economic empowerment abroad enables developing countries to increase their global financial stability. When women are fully empowered to reach their economic potential, they invest back into their families and communities, which helps their countries thrive. That is why I signed a National Security Presidential Memorandum to launch the Women's Global Development and Prosperity Initiative (W-GDP), which is the first-ever whole-of-government approach to advancing global women's economic empowerment. The W-GDP Initiative aims to benefit 50 million women across the developing world by 2025. It will help women prosper in the workforce by improving their access to quality education and skills training, funding and supporting women's entrepreneurship and access to capital, and working to address legal, regulatory, and cultural barriers that hinder women from fully and freely participating in the economy.
  This month, we express our gratitude for all American women who continue to strengthen our families, communities, and workforce. Our future is brighter because of their contributions.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 2019 as Women's History Month. I call upon all Americans to observe this month and to celebrate International Women's Day on March 8, 2019, with appropriate programs, ceremonies, and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9848 of March 1, 2019
  Proc. 9848
  National Consumer Protection Week, 2019By the President of the United States of America
  A Proclamation
  During National Consumer Protection Week, we redouble our efforts to prepare Americans to successfully navigate our dynamic market economy. Fraudulent and deceptive financial practices impede our economic success by depriving consumers of access to the best, most accurate information to guide their choices among competing goods and services.
  We live in an age of rapidly evolving technology, in which more Americans conduct their personal and professional business on the internet and other mobile platforms. While these technological innovations provide convenience to consumers, they also create opportunities for scammers, hackers, and identity thieves to commit cybercrimes. Each year, fraudulent and deceptive practices cost Americans billions of dollars and generate hours of stress and hardship.

  Whether managing bank accounts, paying bills, handling medical records, or engaging in e-commerce, basic consumer knowledge is critical to financial wellbeing. This includes being vigilant when providing personal information—such as social security and bank account numbers—online, over the phone, or by mail. Consumers should keep their software—including operating systems, web browsers, and applications—up to date. They should never provide personal or sensitive information to anyone who directly or unexpectedly contacts them. By taking these steps and sharing them with family and friends, especially children and older Americans, we can help protect against schemes to line the pockets of unscrupulous actors.
  My Administration is strongly committed to protecting consumers from those who would defraud them. Last year, I signed into law the Economic Growth, Regulatory Relief, and Consumer Protection Act, which strengthens protections against identity theft by allowing consumers to contact each of the three major credit reporting agencies and freeze their credit reports for free. I also established the Task Force on Market Integrity and Consumer Fraud within the Department of Justice (DOJ) to provide recommendations on regulatory and legislative changes needed to improve the investigation and prosecution of fraud and other financial crimes that harm Americans. My Administration is also working to counter the growing threat of fraud committed against older Americans and has taken action to combat cyber fraud. In February 2018, the DOJ announced the largest coordinated sweep of elder fraud cases in history, as well as the indictment of 36 cyber criminals in one of the largest cyber fraud enterprise prosecutions ever.
  National Consumer Protection Week is an opportunity to come together as government, industry, community groups, and organizations in support of a shared mission—protecting our Nation's consumers. This week, and throughout the year, I encourage Americans across our country to take advantage of resources that will help them better safeguard their personal and financial information so that they can continue to drive our dynamic economy for decades to come.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 3 through March 9, 2019, as National Consumer Protection Week. I encourage individuals, businesses, organizations, government agencies, and community groups to take advantage of the broad array of online resources offered by the Federal Trade Commission and Consumer Financial Protection Bureau, and to share this information through consumer education activities in communities across the country.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9849 of March 13, 2019
  Proc. 9849
  National Agriculture Day, 2019By the President of the United States of America
  A Proclamation

  On National Agriculture Day, we acknowledge the immeasurable value farmers, ranchers, growers, producers, and foresters contribute to our Nation. America's agriculture families and communities lead the world in producing food, feed, fuel, and fiber. Today, we pay tribute to the men and women who expand opportunities for prosperity, economic development, and food security by cultivating the land across our country.
  American agriculture strengthens our economy. Valued at more than $141 billion, our country's agriculture exports are critical to our Nation's job market, with every $1 billion in exports supporting approximately 8,400 American jobs. Counting for approximately 5.5 percent of our gross domestic product, our agriculture, food, and related industries are vital to our Nation's global economic success. Accordingly, my Administration is working to modernize and improve trade agreements to remove barriers and open foreign markets to goods grown and produced here in the United States. Last year, I made good on my promise to renegotiate the outdated and unbalanced North American Free Trade Agreement (NAFTA) with the signing of the United States-Mexico-Canada Agreement (USMCA). Once approved by the Congress, the USMCA will help farmers, especially dairy producers, have improved access to markets for their products by lifting unfair restrictions by Canada on American dairy, wheat, and wine producers.
  We must continue to streamline our regulatory environment so that agricultural innovation can flourish and help our farmers, ranchers, and foresters meet the world's growing demand for food. My Administration, therefore, is streamlining regulatory policy for biotechnology, removing the red tape that is slowing down the approval of powerful new agriculture products. We are also committed to training and supporting the next generation of farmers and agriculture professionals through technical assistance programs so that they have the knowhow to harness the full potential of our Nation's abundant technological and national resources.
  To help ensure the continued success, stability, and prosperity of our Nation's farmers, ranchers, and producers, I signed into law the Agriculture Improvement Act of 2018. This legislation bolsters farm safety-net programs, supports expanded markets for America's agricultural production, promotes active management of natural resources, and maintains strong rural development and research initiatives. In addition, a key provision in the law requires the Federal Communications Commission to work with the Department of Agriculture to boost broadband deployment and adoption in rural areas. This initiative will provide more farmers, ranchers, and rural communities access to next-generation digital technologies that enhance profitability and sustainability, greatly improving quality of life for all Americans.
  The American farmer embodies the timeless virtues of our Nation: hard work, self-reliance, and dedication to family. On this National Agriculture Day, we express our gratitude to those who feed and clothe us, fuel our economy, and inspire us with their determination and perseverance.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 14, 2019, as National Agriculture Day. I encourage all Americans to observe this day by recognizing the preeminent role that agriculture plays in our daily lives, acknowledging agriculture's continuing importance to rural America and our country's economy, and expressing our deep appreciation of farmers, growers, ranchers, producers, national forest system stewards, private agricultural stewards, and those who work in the agriculture sector across the Nation.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9850 of March 15, 2019
  Proc. 9850
  National Poison Prevention Week, 2019By the President of the United States of America
  A Proclamation
  During National Poison Prevention Week, we raise awareness about the reality of unintentional poisoning in America, and we recommit to educating all Americans about how best to prevent tragedy from striking our loved ones and our communities. More than 90 percent of accidental poisonings occur in the home, and children are particularly vulnerable. Each year, an average of 85,000 children visit emergency rooms across our Nation to receive care after exposure to poison. We all share a responsibility to keep harmful items, including dangerous medications, cosmetics, household cleaning supplies, laundry detergent, pesticides, and batteries, out of sight and out of the reach of children. ``Take Back Day'' events, which encourage Americans to dispose of potentially harmful medications, among other substances, are also great opportunities for Americans to participate in the broader effort to reduce the number of accidental poisonings in our country.

  Tragically, our Nation's opioid epidemic has only added to the number of unintentional poisoning deaths. To address this growing crisis, I announced my Initiative to Stop Opioid Abuse, which is aimed at reducing the demand for drugs through education, awareness, and preventing over-prescription. My Administration has also worked with the Congress to secure more than $6 billion in funding to help combat the drug abuse and opioid epidemic through prevention, treatment and recovery services, interdiction, and law enforcement efforts. Additionally, I signed into law the SUPPORT Act, the largest legislative effort in history to address a single drug crisis. This legislation enhances patient access to non-opioid treatment options, increases access to drug disposal, and provides support for those caring for babies prenatally exposed to drugs.
  Data from the Monitoring the Future study and the National Survey on Drug Use and Health indicate that the misuse of opioid medications among youth has declined in recent years. These encouraging findings are a sign that real progress is being made to educate our young people on the dangers of prescription drug misuse. Much work remains to be done, however, to address the misuse of prescription opioids and the use of illegal drugs in our communities. All Americans, both young and old, should familiarize themselves with safe practices for prescription drug use and should apply these important practices to their daily routines.

  This week, and always, I implore all Americans to remain vigilant in protecting themselves and their families from unintended exposure to poisons, and to take the steps necessary to reduce the availability of potentially harmful substances. By making prevention a priority, we can help avoid the devastating consequences often caused by unintentional poisonings and drug overdoses.
  To encourage Americans to learn more about the dangers of unintentional poisonings and to take appropriate preventative measures, on September 26, 1961, the Congress, by joint resolution (75 Stat. 681), authorized and requested the President to issue a proclamation designating the third week of March each year as ``National Poison Prevention Week.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim March 17, 2019, through March 23, 2019, to be National Poison Prevention Week. I call upon all Americans to observe this week by taking actions to safeguard their families from poisonous products, chemicals, medicines, and drugs found in their homes, and to raise awareness about these dangers in order to prevent accidental injuries and deaths.
  IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9851 of March 18, 2019
  Proc. 9851
  Greek Independence Day: A National Day of Celebration of Greek and American Democracy, 2019By the President of the United States of America
  A Proclamation
  On the 198th anniversary of Greek Independence Day, we celebrate the rich history and enduring bond between the United States and Greece. Our strong alliance and unwavering friendship are rooted in mutual respect and a shared commitment to freedom, justice, and democracy.
  The common bond between the United States and Greece is rooted in thousands of years of tradition, stretching back to ancient Greece. The lessons of ancient Greek democracies are among the greatest and most enduring ever taught. From them the world came to know and understand the foundational principles of human liberty, self-government, and the rule of law—the very principles that fueled America's own drive for independence and shaped our Republic. Decades after securing our independence, American citizens expressed their appreciation by supporting the people of Greece in their fight for their own freedom.

  Today, our Greek-American partnership is robust and gaining momentum. The inaugural United States-Greece Strategic Dialogue, held last December, and the United States-Greece Commercial Dialogue, held last September, highlighted the strength of the bilateral relationship and bolstered confidence in Greece as a regional leader. We applaud the historic 2019 decision of the Greek Parliament to ratify the Prespa Agreement, which resolved the long-standing naming dispute with North Macedonia. This ratification confirmed Greece's role as a partner with an abiding commitment to advancing stability, security, and prosperity in the region. Additionally, the 2018 Thessaloniki International Fair forged opportunities for enhanced collaboration in technology, enterprise, and innovation.
  Our common vision for a peaceful and prosperous region is particularly evident in our ongoing defense relationship. The rotation of NATO aircraft and equipment through Thessaloniki and Alexandroupoli, the complex bilateral training events, and the availability of Souda Bay for the naval forces of the United States reflect mutually beneficial cooperation to ensure our mutual strength and security. Our bilateral relationship has also afforded many opportunities to support partnerships and initiatives that address the areas of defense and security, law enforcement and counterterrorism, and energy security and diversification.
  The strong people-to-people ties that undergird our friendship also serve to fortify our alliance. We continue to identify opportunities to increase student and professional exchanges and English language programs. These programs make tremendous contributions to the economic, cultural, and political power of our two great democracies. This summer, we will launch the Future Leaders Exchange (FLEX) Program with Greece to develop the next generation of leaders who will sustain and enhance our strong partnership.
  On this day, we honor the shared values that bind our two countries as faithful allies and friends, and we recognize the profound impact Greek-Americans have had on every aspect of our culture. Together, recalling the spirit of the ancient Greeks, we reaffirm our abiding belief that democratic institutions offer the greatest opportunity to safeguard human rights, dignity, and freedom for all.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim March 25, 2019, as Greek Independence Day: A National Day of Celebration of Greek and American Democracy. I call upon the people of the United States to observe this day with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighteenth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9852 of March 25, 2019
  Proc. 9852
  Recognizing the Golan Heights as Part of the State of IsraelBy the President of the United States of America
  A Proclamation

  The State of Israel took control of the Golan Heights in 1967 to safeguard its security from external threats. Today, aggressive acts by Iran and terrorist groups, including Hizballah, in southern Syria continue to make the Golan Heights a potential launching ground for attacks on Israel. Any possible future peace agreement in the region must account for Israel's need to protect itself from Syria and other regional threats. Based on these unique circumstances, it is therefore appropriate to recognize Israeli sovereignty over the Golan Heights.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim that, the United States recognizes that the Golan Heights are part of the State of Israel.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fifth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9853 of March 29, 2019
  Proc. 9853
  Cancer Control Month, 2019By the President of the United States of America
  A Proclamation
  During Cancer Control Month, we recognize the fearless spirit of millions of Americans who are battling cancer and celebrate the nearly 17 million cancer survivors who are alive today. We also solemnly remember and honor the memory of those beloved family members, friends, and neighbors who have been taken from us by this terrible disease. As I have said many times, our Nation will never give up our search for effective and innovative medical procedures to treat and prevent all forms of cancer.
  Last year, more than 1.7 million Americans were diagnosed with some form of cancer and over 600,000 lost their lives to this disease—the second leading cause of death in the United States. There are, however, many hopeful signs of progress. The combined rate of death from all cancers continues to decline among both men and women, and death rates for many of the most common types of cancer—including lung, colon, and breast—are trending downward. These encouraging statistics reflect the outstanding work of our Nation's dedicated healthcare professionals to diagnose cancers at earlier stages and to improve prevention and treatment.
  Americans can take important steps to decrease their risk of developing cancer. Maintaining a normal weight, practicing healthy eating habits, and engaging in regular physical activity are critical to preventing kidney, endometrial, esophageal, colon, and other forms of cancer. Avoiding the use of tobacco and excessive consumption of alcohol can also help the body prevent and fight cancers. Americans should also discuss their family health histories with their doctors and get recommended cancer screenings, which can lead to early diagnosis and help increase the odds of beating the disease.

  My Administration is committed to supporting cutting-edge research and groundbreaking medical advances and treatments that better help cancer patients. Researchers at the National Institutes of Health are actively pursuing new approaches for the diagnosis and treatment of cancers, with special emphasis in the developing fields of genomics, precision medicine, and immunotherapy. Last year, I signed into law the Childhood Cancer Survivorship, Treatment, Access, and Research Act of 2018 to advance research on childhood cancers and effective treatments, support survivors, and better identify and track pediatric cancer rates. I also signed into law ``Right to Try'' legislation, which provides people diagnosed with terminal illnesses expanded options for care and treatment. And I am working with the Congress to invest $500 million over the next decade in cancer-related research to enable our Nation's best scientists and doctors to learn from every child with cancer, creating new opportunities to understand the unique causes of and find the best cures for childhood cancer.
  We will control and defeat cancer, which has inflicted devastating suffering on too many American families. I have complete confidence in our Nation's innovators and scientists to overcome every challenge as they work day in and day out to rid us of this disease. Together, we will find the long-sought cure and eradicate the pain and death caused by the scourge of cancer.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2019 as Cancer Control Month. I call upon the people of the United States to speak with their doctors and healthcare providers to learn more about preventative measures that can save lives. I encourage citizens, government agencies, private businesses, nonprofit organizations, and other interested groups to join in activities that will increase awareness of what Americans can do to prevent and control cancer. I also invite the Governors of the States and Territories and officials of other areas subject to the jurisdiction of the United States to join me in recognizing Cancer Control Month.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9854 of March 29, 2019
  Proc. 9854
  National Child Abuse Prevention Month, 2019By the President of the United States of America
  A Proclamation
  Every child deserves the security of a stable, loving, and nurturing home. During National Child Abuse Prevention Month, we recognize the importance of all Americans working together each day in defense of the most vulnerable among us—our children. We must make every effort to ensure that they are treated with dignity and respect, and have the opportunity to pursue their dreams in secure and healthy environments.

  The relationships that children have with parents, family members, teachers, and other caregivers profoundly shape their lives. When they are subjected to abuse and neglect, they are exposed to toxic stress that can disrupt early brain development and increase the risk of depression, suicide, substance abuse, developmental disabilities, future violence, juvenile delinquency, and other unhealthy behaviors. These and other devastating effects of child abuse can last a lifetime, and can even affect future generations.
  As a Nation, we must do everything within our power to stop child abuse and neglect before they occur. The best defense against these menaces is a strong family led by loving and caring parents. My Administration has a broad vision for strengthening families, which includes raising awareness, focusing on prevention, and working to help parents and children thrive. For this reason, I signed into law the Family First Prevention Services Act—an important step in helping move child welfare to a more prevention-based system. This legislation increases the support available to at-risk families through services such as mental health and substance abuse treatment and parenting skill-based programs, so that more children may remain safely in their homes and communities.
  We cannot lose sight of the importance of the entire community in preventing child abuse and neglect. It is critically important for our children to have parents who care for their physical, intellectual, and emotional needs. But we also must acknowledge the friends, neighbors, educators, and faith leaders who help in promoting the well-being of children. We are especially grateful for foster and adoptive parents who graciously open their homes and lives to children in need of love and support. And we extend our deepest respect and gratitude to the professionals, volunteers, and organizations who work tirelessly to protect at-risk children and to care for those who have tragically experienced the traumas of abuse or neglect.
  We pray for all those who have suffered from the terrors of child abuse and neglect and who continue to suffer from its devastating psychological and physical impacts. We honor the courageous survivors of abuse and neglect and hold in our hearts those cruelly taken from us. We strengthen our resolve to eradicate abuse and neglect from our homes and communities, and we pledge our unwavering commitment to preserving the innocence and safety of our Nation's children. Let us all strive each day to build a brighter future for them and for our country.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2019 as National Child Abuse Prevention Month. I call upon all Americans to invest in the lives of our Nation's children, to be aware of their safety and well-being, and to support efforts that promote their psychological, physical, and emotional development.

  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9855 of March 29, 2019
  Proc. 9855
  National Donate Life Month, 2019By the President of the United States of America
  A Proclamation
  During National Donate Life Month, we recognize the courageous men and women who make the selfless decision to give the gift of life to their fellow Americans. Through the generosity of organ and tissue donors, thousands of people have the chance to live longer and fuller lives.
  2018 marked the sixth consecutive record-setting year for transplants in the United States. More than 36,500 organs were transplanted, an increase of 5 percent over the previous year. These generous donations help fulfill a need for lifesaving organs that remains staggeringly high. Currently, there are nearly 114,000 people on the national transplant waiting list, and, tragically, 20 people die each day waiting for a needed organ. We can close the gap between the availability of organs and people in need of organs: Just 1 donor can save up to 8 lives through organ donation and enhance up to 50 lives through tissue donation.
  In addition to those in need of organ donations, approximately 17,500 people in America are diagnosed each year with illnesses for which a bone marrow transplant is their best treatment option. In about 70 percent of these cases, a person's family member will not be an appropriate match, requiring a volunteer donor. Unfortunately, many patients cannot find a suitable match in time for the potentially lifesaving medical procedure among the 30 million adults who have offered to be donors. In 2018, for example, there were only 5,000 blood stem cell transplants performed in the United States—significantly fewer than the number of people who could benefit from such a procedure.
  This month, we express our gratitude to the compassionate Americans who join organ and tissue registries and to the healthcare and science professionals who make the gift of life possible through these transplants. We also remember all those who have died waiting for matches. To honor their lives and provide hope for the thousands of Americans on waiting lists across the country, I encourage all those who are capable to consider becoming organ or tissue donors.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2019 as National Donate Life Month. I call upon health professionals, volunteers, educators, government agencies, faith-based and community groups, and private organizations to help raise awareness of the urgent need for organ and tissue donors throughout our Nation.

  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9856 of March 29, 2019
  Proc. 9856
  National Sexual Assault Awareness and Prevention Month, 2019By the President of the United States of America
  A Proclamation
  Sexual assault has shattered and scarred the lives of millions of women, men, and children. During National Sexual Assault Awareness and Prevention Month, we reaffirm our commitment to eliminating sexual violence, empowering survivors and their families, and providing justice to the victims of this devastating crime.
  While our Nation has made significant progress in sexual assault prosecution and prevention, and in providing compassionate care for survivors dealing with physical and emotional trauma, the battle to eradicate violence and heal lives is ongoing. My Administration supports innovative strategies to combat the many forms of sexual assault and to provide counseling, treatment, and advocacy for survivors nationwide. For example, to care for victims in rural communities who may lack proximity to clinics and trained forensic examiners, the Department of Justice's Office for Victims of Crime is increasing access to exams through 24-hour telemedicine administered by trained healthcare examiners. The Department of Justice's Office on Violence Against Women has created an updated sexual assault forensic examinations virtual practicum, which employs cutting-edge technology and interactive training to prepare forensic professionals to collect evidence and treat survivors of sexual assault. And the Department of Transportation has formed the National In-Flight Sexual Misconduct Task Force to assess how airlines respond to and report sexual misconduct allegations by passengers on commercial aircraft.
  My Administration is also focused on eradicating sex trafficking, a form of sexual assault that amounts to modern-day slavery. Because many victims are trafficked online—sometimes by intimate partners, spouses, parents, or other family members—I signed into law the Allow States and Victims to Fight Online Sex Trafficking Act of 2017. This law makes it easier to take legal action against individuals who use websites to facilitate sex trafficking and helps victims seek justice against the websites that profit from their exploitation. It also clarifies that those who benefit from knowingly assisting, supporting, or facilitating an act of sex trafficking are in violation of Federal law.
  Thanks to the dedication of professionals, volunteers, and concerned citizens, we are continuing to make strides in the fight against sexual assault. Young people are learning healthy dating and intimate relationship skills as a way to prevent sexual violence, and law enforcement officers and prosecutors are leading unprecedented efforts to fight sex trafficking. Victim centered services are also supporting survivors to get the critical help they deserve. By working together, we can prevent and end the sexual abuse and violence that devastate so many lives.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2019 as National Sexual Assault Awareness and Prevention Month. I urge all Americans, families, law enforcement personnel, healthcare providers, and community and faith-based organizations to support survivors of sexual assault and work together to prevent these crimes in their communities.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9857 of March 29, 2019
  Proc. 9857
  Second Chance Month, 2019By the President of the United States of America
  A Proclamation
  Americans have always believed in the power of redemption—that those who have fallen can work toward brighter days ahead. Almost all of the more than two million people in America's prisons will one day return to their communities. In each case, they will have served their sentence and earned the chance to take their places back in society. During Second Chance Month, we draw attention to the challenges that former inmates face and the steps we can take to ensure they have the opportunity to become contributing members of society.
  Inmates are often eager to leave behind the challenges presented by incarceration. Too often, however, they find the transition to life outside of prison to be daunting. If they are not able to find jobs and housing and rebuild relationships with family and friends, they may find it harder to escape the cycle of reoffending. Sadly, 5 out of 6 State prisoners are rearrested within 9 years of their release, and more than a third of former Federal prisoners will be rearrested within 5 years of their release. In addition to the harm caused to the victims of crime, these high recidivism rates place a significant financial burden on taxpayers, deprive our labor force of productive workers, and leave families without spouses, children, and parents.

  My Administration is committed to helping former prisoners reenter society as productive, law-abiding citizens. For this reason, I signed into law the bipartisan FIRST STEP Act. This new legislation makes several positive reforms to increase the likelihood of successful prisoner reentry. The legislation provides improved opportunities for inmates to engage in educational coursework and vocational training, and establishes pilot mentorship programs. It also allows prisoners who successfully complete evidence-based recidivism reduction programs to earn time credits to apply toward prerelease custody or supervised release, reducing their time in prison. Because maintaining family and community ties is key to a successful reentry into society, the bill includes provisions that allow inmates to be placed in facilities closer to their home communities, facilitating family visitation during their time of incarceration. Finally, the law makes adjustments to sentencing rules that will make our criminal justice system more fair, reducing penalties for certain drug offenders.
  
  This month, we celebrate those who have exited the prison system and successfully reentered society and renew our commitment to providing support and resources that former inmates need to meet their responsibilities, rediscover their self-worth, and benefit from the gift of a second chance. We also express our sincere gratitude to all those who play a significant role in helping reduce recidivism, including faith-based and community organizations and employers willing to hire workers notwithstanding a criminal history. By reducing recidivism and putting former inmates on the path to success, we can reduce crime and enhance the safety of our communities.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2019 as Second Chance Month. I call on all Americans to commemorate this month with events and activities that raise public awareness about preventing crime and providing those who have completed their sentences an opportunity for an honest second chance.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-ninth day of March, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9858 of April 1, 2019
  Proc. 9858
  World Autism Awareness Day, 2019By the President of the United States of America
  A Proclamation
  On World Autism Awareness Day, we honor the millions of Americans living with autism spectrum disorder (ASD), who, in spite of the challenges they may face, continue to make extraordinary contributions to their families, their communities, our Nation, and the world. We also express our sincere appreciation to the families, friends, medical professionals, and caregivers who help Americans with ASD pursue the American Dream.
  As a Nation, we must continue to support Americans with ASD. My Administration has worked to fund cutting-edge research, optimize health systems, and enhance available resources and treatments that will benefit people with ASD. Ongoing Federal research efforts to understand the health and development of children with ASD have recently expanded to include adolescents and young adults, thereby advancing our knowledge of ASD beyond childhood. Additionally, our economic policies have created the lowest unemployment rate in history for Americans with disabilities, and recent Federal investments in apprenticeship programs for individuals with ASD will help provide more pathways to stable employment.

  Ensuring the safety of all Americans with ASD is a priority of my Administration. Last year, I was pleased to sign into law Kevin and Avonte's Law, which expands the existing Federal emergency alert program to include people with ASD and other cognitive disorders who may wander from safety. This legislation also authorizes funding for tracking technologies and specialized training for caregivers to help prevent and respond to instances of wandering. These investments will help put concerned families at ease, reduce the risk of tragedies, and improve the quality of life for individuals with ASD, their families, and caregivers.
  Today, we celebrate the tremendous accomplishments of Americans with ASD and reaffirm our commitment to work together to ensure that every member of our society is afforded equal opportunities to reach their full potential.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 2, 2019, as World Autism Awareness Day. I call upon all Americans to learn more about the signs of autism to improve early diagnosis, understand the challenges faced by individuals with autism, and find ways to support those with autism and their families.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9859 of April 5, 2019
  Proc. 9859
  National Crime Victims' Rights Week, 2019By the President of the United States of America
  A Proclamation
  Ensuring the safety and security of all Americans is my foremost obligation as President. Criminals must be held accountable for the abuse they inflict on others and for the trauma they cause our communities. Thanks in large part to the dedication and hard work of our Nation's law enforcement officials, violent crime rates have decreased over the last 2 years. Millions of crimes, however, are still committed against Americans every year. These crimes affect the physical, mental, financial, and emotional well-being of victims, causing loss from which they may never fully recover. During National Crime Victims' Rights Week, we renew our commitment to supporting victims as they heal from suffering and rebuild their lives. We also express our gratitude to all those who support victims and who hold offenders accountable.

  My Administration will always stand with law enforcement to protect our families from all forms of crime and abuse, and it is our core responsibility to enforce the laws of our Nation. We must continue to support our law enforcement partners to stop those who seek to do harm to our communities. Paying a heavy price as a result of those who violate our laws, many families have been shattered by criminals, terrorists, and traffickers who abuse our immigration system and enter our country illegally. Our Angel Families have endured unfathomable pain and, to prevent more American families from enduring the tragic death of a loved one at the hands of a criminal illegal alien, my Administration created a new office within the Department of Homeland Security—the Victims of Immigrant Crime Engagement, or ``VOICE.'' VOICE has already assisted thousands of families by providing them crucial services, such as grief counseling and information about perpetrators.
  Victims of crime—including women who are survivors of crime—need safe environments conducive to disclosing to authorities information about their abuse and offender. That is one reason why my Administration is making robust funding available for domestic violence shelters, rape crisis centers, homicide support groups, and other programs that help empower victims and survivors. We are supporting more than 7,000 local programs nationwide, and this investment is giving a greater number of victims than at any time in our history access to critical victims' assistance services. We are also employing innovative methods to aid sexual assault victims in rural areas who otherwise would not have access to these important services.
  My Administration continues to prioritize the protection of our most precious resource—our children. In December 2018, I signed into law the Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, which creates a compensation fund that child pornography victims can use to obtain financial support for their recovery and loss. In addition, health and public safety professionals are implementing innovative programs to help children, affected by sexual abuse and the opioid crisis, put their lives on better trajectories despite the despair they have witnessed and the suffering they have endured in their homes and communities.
  It is critical that we help victims get the justice, assistance, and support they need to recover and rebuild their lives—whether through restitution, compensation, counseling, transitional housing, civil legal aid, or their day in court. All victims of crime deserve our respect, and my Administration will continue to work to ensure a safer and more secure Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 7 through April 13, 2019, as National Crime Victims' Rights Week. I urge all Americans, families, law enforcement, community and faith-based organizations, and private organizations to work together to support victims of crime and protect their rights.

  IN WITNESS WHEREOF, I have hereunto set my hand this fifth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9860 of April 5, 2019
  Proc. 9860
  National Volunteer Week, 2019By the President of the United States of America
  A Proclamation
  During National Volunteer Week, we acknowledge the many Americans who generously give their time and talents to help improve the lives of others. Their acts of kindness help build a better and brighter future, and remind us that we all have a role to play in making our communities safer, healthier, and stronger.
  America's strength has always come from the acts of ordinary citizens. From the earliest days of our Nation, volunteers have stepped forward to serve, helping us survive our greatest challenges and achieve our greatest triumphs. Every day, through their volunteerism, millions of our citizens renew this ethic of service, which is fundamental to our Nation's character and exemplifies the resolve of the American people.
  In 2017, the number of Americans volunteering hit a record high, and their contributions were worth an estimated $167 billion in economic value. These outstanding individuals keep students on track to graduate, care for seniors, aid our veterans, and help those affected by natural disasters, war, and disease overseas. Last year, we again witnessed the servant leadership of thousands of Americans who volunteered to help their fellow citizens following natural disasters around the country. After devastating hurricanes, flooding, tornadoes, and wildfires, countless Americans answered the call to help others rebuild and recover. Even in times of great uncertainty and despair, their compassion helped renew the hope of so many in need.
  Americans' commitment to serving others has always contributed to the success and prosperity of our Nation. This week, we pay tribute to our country's volunteers and recognize every American who takes time to help others. We celebrate the spirit and generosity that drive our citizens to care for others and serve a cause greater than self.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 7 through April 13, 2019, as National Volunteer Week. I call upon all Americans to observe this week by volunteering in service projects across our country and pledging to make service a part of their daily lives.

  IN WITNESS WHEREOF, I have hereunto set my hand this fifth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9861 of April 8, 2019
  Proc. 9861
  National Former Prisoner of War Recognition Day, 2019By the President of the United States of America
  A Proclamation
  On National Former Prisoner of War Recognition Day, we honor the Americans captured and imprisoned by foreign powers while carrying out their duties to defend this great Nation. Throughout our history, hundreds of thousands of American service members have been held as prisoners of war (POWs), enduring harsh treatment, unforgiving conditions, and the anguish of being separated from their families. These brave Americans are true patriots, and their inspiring legacy of selfless courage is a testament to their fierce spirit, unshakeable loyalty, and enduring resilience.
  The life of World War II hero Lieutenant Louis Zamperini is a shining example of the extraordinary devotion that POWs maintain for their brothers in arms, to our country, and to the cause of freedom. After surviving an airplane crash and 47 terrifying days adrift in the Pacific Ocean, through which he witnessed the deaths of 9 of his fellow crewmembers, Lieutenant Zamperini was captured by the Japanese and placed in a prison camp. Even though he was imprisoned and subjected to daily torture for 2 painstaking years, Lieutenant Zamperini never let his oppressors destroy his identity or allegiance to America. As much as they tried, he could not be broken. Indeed, after he regained his freedom, he inspired the world with his authentic and powerful message of faith and forgiveness, shaking the hands of his ruthless camp guards while visiting them in a Japanese prison.
  As a Nation, we must never forget or take for granted the traumatic ordeals of our former POWs. With honor and valor, they served to keep our country safe, and they stayed the course—despite conditions that were often harsh and agonizing.
  We must also remember that freedom from captivity does not guarantee a smooth transition back into civilian life. For example, upon returning home, Lieutenant Zamperini first struggled deeply with the aftereffects of his POW experience. He was eventually able to find peace, however, through the care of his family, the support of community, and his faith. Over time, he triumphed over his suffering and became a permanent example of forgiveness and hope.
  The Nation has a solemn duty to ensure that all former POWs are able to flourish upon returning home. We are grateful for the many Americans—including many former POWs—who have devoted their time, talent, and resources to fulfilling that obligation.
  Today, and every day, we renew our strong and abiding commitment to America's former POWs and honor the tremendous debt of gratitude we owe to them for their courageous service and incredible sacrifices. We also remember all those POWs who died while in captivity, selflessly giving their very lives for the sacred cause of liberty.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 9, 2019, as National Former Prisoner of War Recognition Day. I call upon Americans to observe this day by honoring the service and sacrifice of all our former prisoners of war and to express our Nation's eternal gratitude for their sacrifice. I also call upon Federal, State, and local government officials and organizations to observe this day with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9862 of April 12, 2019
  Proc. 9862
  Pan American Day and Pan American Week, 2019By the President of the United States of America
  A Proclamation
  In October 1889, the nations of the Americas convened in Washington, D.C., at the First International Conference of the American States, to strengthen the bonds of friendship among the countries of the Western Hemisphere and to consider opportunities for improved cooperation. This conference set the foundation for the Organization of American States, which was eventually established in 1948 and today serves as the primary international forum for the countries of the Western Hemisphere. As we celebrate this Pan American Day and Pan American Week, nearly 130 years after the First International Conference, the United States proudly continues to stand in solidarity with the nations of the Americas. Together, we commemorate the progress we have made toward our shared goal of a hemisphere united in democracy, prosperity, and security.
  The people of the Americas are bound together by much more than geographic proximity. From the earliest days of the inter-American system, we have shared a deep respect for liberty. Enshrined in the Charter of the Organization of American States is a declaration that ``representative democracy is an indispensable condition for the stability, peace, and development of the region'' and that ``the historic mission of America is to offer to man a land of liberty.'' We remain committed to freedom and a strong and interconnected Western Hemisphere in the face of current challenges.
  Together, the nations of America must continue to confront oppression and advocate for freedom—both in the region and around the globe. Sadly, the people of Cuba, Venezuela, and Nicaragua continue to live under tyranny and authoritarianism. The brutality and corruption of the illegitimate former regime in Venezuela has crippled the country and brought it to ruin. We must not forget that the struggle is one between dictatorship and democracy, between oppression and freedom, and between continued suffering for millions of Venezuelans and an opportunity for a renewed future of freedom and prosperity. The community of democracies in our Western Hemisphere must continue to support the people of Venezuela, Cuba, and Nicaragua as they fight for the restoration of democracy and liberty.

  Despite such challenges, the countries of the Americas have made substantive progress on issues such as trafficking and crime, poverty reduction, and safety. The United States has worked with its partners to disrupt transnational criminal networks, stem drug and human trafficking, enhance citizen security, and strengthen border security. We will continue working cooperatively in the Americas and throughout the world to promote the rule of law and give the people of our countries every opportunity to thrive.
  On Pan American Day and during Pan American Week, the nations of the Americas renew our common mission of advancing freedom in our hemisphere. Through unmatched levels of trade and investment, steady cooperation, and investment in the well-being of people from all walks of life, we are helping to secure prosperity and security for future generations.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 14, 2019, as Pan American Day and April 14 through April 20, 2019, as Pan American Week. I urge the Governors of the 50 States, the Governor of the Commonwealth of Puerto Rico, and the officials of the other areas under the flag of the United States of America to honor these observances with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this twelfth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9863 of April 15, 2019
  Proc. 9863
  Education and Sharing Day, U.S.A., 2019By the President of the United States of America
  A Proclamation
  A strong republic requires a people abounding in knowledge, which forges the character of the citizenry and its chosen representatives. Through study of the thoughts and discoveries of others, citizens enhance their shared understanding of who they are and who they want to be. Education and Sharing Day affords an important opportunity to reaffirm our belief that educational freedom is essential to our society and to the growth of individuals.

  On this day, we recognize Rabbi Menachem Mendel Schneerson, the Lubavitcher Rebbe, whose very name signifies a spirit of comfort and compassion and a commitment to the betterment of America and the world. In the face of unspeakable tragedy, Rabbi Schneerson championed the teaching of principles of scholarship, justice, charity, and unity, launching an international movement that continues to contribute to the progress of humanity. The Rebbe believed that education is not only about the transmission of knowledge but that it is also integral to the formation of character. He sought to expand freedom in education while finding common ground with those of differing beliefs and backgrounds. His unfailing example offered those around him an opportunity to deepen their understanding of the inherent connections between knowledge, character, and freedom.
  
  We must encourage institutions of higher learning to resist calls to stifle the open debate that is crucial to fostering freedom and social understanding. Genuine education depends on the free sharing of thought. That is why I recently signed an Executive Order to improve free inquiry, transparency, and accountability at colleges and universities.
  Today, we honor the Rebbe's legacy by recommitting ourselves to embracing lifelong learning, defending freedom of expression, and upholding virtue. As Americans, let us strive to listen to each other's perspectives, learn from one another's experiences, and gain a deeper appreciation for the exchange of competing views to develop our character as citizens of a great republic.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 16, 2019, as ``Education and Sharing Day, U.S.A.'' I call upon government officials, educators, volunteers, and all the people of the United States to observe this day with appropriate programs, ceremonies, and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9864 of April 19, 2019
  Proc. 9864
  National Park Week, 2019By the President of the United States of America
  A Proclamation
  Our National Parks System is a stunning tribute to our country's history, traditions, and heritage. Since the creation of Yellowstone National Park in 1872 by an Act of Congress, countless Americans have experienced the majesty, the wonder, the adventure, and the history of our national parks. Many leave with a deepened appreciation for the beauty of nature, the history of our country, and their place in the universe. During National Park Week, we celebrate our national parks and marvel with appreciation at the splendor of our Nation's landscapes and landmarks.
  From sea to shining sea, America offers a vast array of national parks and monuments for the public to enjoy. The National Parks System includes 419 areas that cover more than 85 million acres. Each location is unique, offering a window into a particular chapter of the Nation's history, a lofty view from a mountaintop, or a fleeting glimpse of rarely seen wildlife. From the gorges of Yosemite to the fountains of the World War II Memorial, these sites provide millions of visitors each year with places of remembrance, reflection, and recreation. There is a park for each of our Nation's adventurers, no matter their age or interests.

  We must give our parks special care and attention to preserve them and the special natural and cultural sites they contain. In recent years, however, many roads, buildings, utility systems, and other infrastructure systems in our national parks have not received important repairs or maintenance, creating a backlog of postponed work projects that totals nearly $12 billion. My Administration is committed to working with the Congress to significantly reduce this backlog, including through the establishment of a Public Lands Infrastructure Fund. In addition, through public-private partnerships, we are bringing together leaders from across the country to improve the management of our public lands. By working across government and with the private sector, we can preserve our parks for generations to come, and provide Americans with more opportunities to experience our country's exhilarating mountain peaks, calming valleys, scenic vistas, sprawling forests, and compelling historic cultural sites.
  Laying the cornerstone for the gateway to Yellowstone National Park in 1903, President Theodore Roosevelt observed: ``The essential feature in the present management of Yellowstone Park, as in all similar places, is its essential democracy—it is the preservation of the scenery, of the forests, of the wilderness life and the wilderness game for the people as a whole.'' A century later, Teddy's vision for our national parks endures. As we observe National Park Week, I encourage Americans to take advantage of the accessibility of our national parks and to get outside and experience these magnificent natural and historic treasures.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 20 through April 28, 2019, as National Park Week. I encourage all Americans to celebrate by visiting our national parks and learning more about the natural, cultural, and historical heritage that belongs to each and every citizen of the United States of America.
  IN WITNESS WHEREOF, I have hereunto set my hand this nineteenth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9865 of April 25, 2019
  Proc. 9865
  World Intellectual Property Day, 2019By the President of the United States of America
  A Proclamation
  On World Intellectual Property Day, we celebrate the essential role of innovation in the strength and expansion of our economy. Our free market continues to unleash the imagination of our Nation's talented creators, inventors, and entrepreneurs, enabling them to develop products that improve and elevate lives across our country and around the world. To maintain and reinforce our economic competitiveness, we must protect intellectual property and related technologies so that new industries and innovations can flourish.

  Since the founding, our Nation's incredible intellectual property system has empowered Americans to make discoveries that have helped us live healthy, prosperous, and enjoyable lives. My Administration is determined to build on our country's strong tradition of protecting intellectual property. Last year, I signed the Orrin G. Hatch-Bob Goodlatte Music Modernization Act, which will improve our protection of the creative genius of America's extraordinary musicians. This groundbreaking legislation modernizes our outdated copyright laws so that artists and songwriters are justly compensated for the online use of their music. Additionally, my Administration negotiated the new United States-Mexico-Canada Agreement (USMCA), modernizing the North American Free Trade Agreement into a 21st century, high-standard agreement. The USMCA includes the strongest and most comprehensive intellectual property standards of any prior free trade agreement. Once approved by the Congress, the USMCA will deliver comprehensive protections against misappropriation of trade secrets, robust border enforcement, and enhanced trademark, copyright, and patent provisions that are critical to driving innovation, creating economic growth, and supporting American jobs. Earlier this month, I also issued a memorandum directing my Cabinet to combat trafficking in counterfeit and pirated goods in online marketplaces.
  We must stop those actors who engage in unfair and unscrupulous practices, including nation states that sponsor the theft of American intellectual property. To protect our economic and national security, my Administration is taking aggressive action to enforce both our laws and a fair and reciprocal trade policy. For example, a critical part of our ongoing negotiations with China includes putting an end to the hundreds of billions of dollars of intellectual property we lose to China each year. Protecting the innovations, creations, and inventions that power our country are vital to our economic prosperity and national security.
  The theme of this year's World Intellectual Property Day is intellectual property in sports. Intellectual property is critical to advancing the ability of our athletes to compete and increasing the enjoyment of sports for fans. We celebrate the innovations of those working behind the scenes to create new sports equipment, enhance safety, improve branding, and broadcast sporting events. From new materials that preserve athlete health and promote performance to game-changing technological advances in robotics and artificial intelligence, intellectual property underpins the sports industry.
  Today, we recognize that the success of nearly every industry, from entertainment and sports to agriculture and technology, depends on a framework that protects intellectual property. A brighter and more hopeful future is dawning because of the increased attention nations are paying to innovation, creativity, and intellectual property. As the human mind continues to transcend limitations, we will work to empower the creative spirit of today's innovators by protecting their hard work.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim April 26, 2019, as World Intellectual Property Day. I encourage Americans to observe this day with events and educational programs that celebrate the benefits of intellectual property to our economy and our country.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fifth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9866 of April 26, 2019
  Proc. 9866
  Days of Remembrance of Victims of the Holocaust, 2019By the President of the United States of America
  A Proclamation
  On Yom HaShoah, Holocaust Remembrance Day, and during this week of solemn remembrance, we honor the six million Jewish men, women, and children who were brutally murdered by the Nazi regime. We also remember the Roma and Sinti, persons with disabilities, Poles and Slavic ethnic groups, Soviet prisoners of war, Jehovah's Witnesses, and persons who were targeted based on their sexual orientation, all of whom were targeted and killed by the Nazis and their collaborators.
  The Holocaust will forever haunt the conscience of humanity. Unchecked evil and hatred led to unprecedented depravity and destruction. The Nazi regime sought to exterminate entire populations of those they deemed undesirable. Millions of Jewish people were forced into ghettoes and slave-labor camps in which starvation, widespread disease, and senseless brutality took a devastating toll. Many of those who survived were sent to concentration and death camps, in which millions of Jews were murdered in gas chambers and other facilities built for daily human massacre.
  In Hebrew, the day commemorating victims of the Holocaust is called ``Yom HaShoah Ve-Hagevurah,'' which means the ``Day of (Remembrance of) the Holocaust and the Heroism.'' As we honor the victims of the Holocaust, we also celebrate the survivors and daring rescuers who overcame horrific injustices, endless nights of darkness, and daunting odds. Survivors of the Holocaust endured firsthand hatred and evil that sought to extinguish human life, dignity, and freedom. When the heroic American and Allied forces liberated them, the survivors had every right to sorrow and bitterness, but instead, they inspired all of humanity with their unbreakable spirit and the prevailing power of hope and forgiveness over horror and hatred.
  Simon Wiesenthal, a Jewish-Austrian Holocaust survivor who endured five different labor and concentration camps to live to the age of 96, spent his life showing the world the depravity of the Nazis so that the haunting truths of the Holocaust would never fade. In his memoirs, he recounted being told by a Nazi guard that it was worthless to tell the story of the Holocaust because no one would ever believe such things were possible.

  On Yom HaShoah, and during this week of remembrance, we join Simon Wiesenthal in refuting his captor and strongly reaffirm our everlasting commitment to honor the victims and survivors of the Holocaust, who through their courageous testimony, fulfill the righteous duty never to forget. We vow never to remain silent or indifferent in the face of evil. With absolute devotion, we will continue to advance human rights, combat anti-Semitism, and dispel all forms of hatred in every part of the world.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby ask the people of the United States to observe the Days of Remembrance of Victims of the Holocaust, April 28 through May 5, 2019, and the solemn anniversary of the liberation of Nazi death camps, with appropriate study, prayers and commemoration, and to honor the memory of the victims of the Holocaust and Nazi persecution by remembering the lessons of this atrocity so that it is never repeated.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-sixth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9867 of April 30, 2019
  Proc. 9867
  Asian American and Pacific Islander Heritage Month, 2019By the President of the United States of America
  A Proclamation
  The contributions of Americans of Asian and Pacific Islander descent are firmly woven into the diverse fabric of our Nation. During Asian American and Pacific Islander Heritage Month, we celebrate the remarkable accomplishments of Americans of Asian and Pacific Islander heritage that have enriched our great country and helped define our history. These Americans bolster our economy as entrepreneurs, business owners, and employees who initiate and expand opportunities for their families, communities, and country. Their languages, art, cuisine, and other cultural elements have enriched the American experience, and many have fearlessly answered the call of duty to defend our freedom as members of our Armed Forces.
  Japanese American Ellison Onizuka embodied the pioneering spirit of America. Colonel Onizuka served as a flight test engineer and pilot in the United States Air Force, and in 1978, he was chosen for the NASA astronaut program. His first mission took place aboard the Space Shuttle Discovery, where he completed 74 hours in space and 48 orbits around the Earth—becoming the first Asian American to enter space. Tragically, his next assignment was as a crewmember onboard the Space Shuttle Challenger. He, along with six other brave Americans, perished in the horrific accident that ended the mission. Colonel Onizuka was posthumously awarded the Congressional Space Medal of Honor for his achievements and sacrifice for our country.

  The son of Chinese immigrants, Hiram Fong was yet another of the many great Americans of Asian and Pacific Islander descent who have made profound contributions to the American enterprise. As a military veteran, lawyer, and businessman from Hawaii, he was the first ever American of Asian ancestry elected to the United States Senate. His legacy of public service and entrepreneurship continues to be an encouragement for others to achieve the American Dream.
  
  This month, we honor the more than 20 million Asian Americans and Pacific Islanders who call America home, and we express our sincere gratitude to all those who are selflessly serving in the Armed Forces. We recognize the achievements of Americans of Asian American and Pacific Islander heritage in education, business, science, the arts, government, and the Armed Forces, which have strengthened our Nation. We celebrate their story as a unique part of the American story.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 2019 as Asian American and Pacific Islander Heritage Month. The Congress, by Public Law 102-450, as amended, has also designated the month of May each year as ``Asian/Pacific American Heritage Month.'' I encourage all Americans to learn more about those of Asian American, Native Hawaiian, and Pacific Islander heritage and to observe this month with appropriate programs and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9868 of April 30, 2019
  Proc. 9868
  Jewish American Heritage Month, 2019By the President of the United States of America
  A Proclamation
  As we observe Jewish American Heritage Month, our Nation celebrates nearly 4,000 years of Jewish history and honors the numerous contributions of Jewish Americans to our country and the world. Rabbi Akiva, a great Jewish scholar, declared that a central principle of the Torah is to ``love thy neighbor as thyself.'' Jewish Americans have repeatedly demonstrated their dedication to this commandment, helping the downtrodden and pursue justice, sanctifying the name of God, and embodying the best of America.
  During a Jewish wedding ceremony, it is customary for the newlywed couple to shatter a glass. This longstanding tradition commemorates the destruction of the Temple in Jerusalem and symbolizes that even during times of heightened joy, one should remember the painful losses Jews suffered throughout history. In the same way, all Americans bear a moral responsibility to stand alongside our Jewish communities and learn the lessons of tolerance that run through the tragedies that have befallen the Jewish people—both long ago and, sadly, in recent times. Reflecting on these events steels our resolve that they never happen again.

  Unconscionably, rates of anti-Semitic hate crimes have risen globally, and Jewish institutions have been vandalized and violently attacked. This past October, we mourned alongside our Jewish brothers and sisters following the attack at the Tree of Life Synagogue in Pittsburgh, Pennsylvania, in which 11 worshippers were killed, making it the deadliest attack against Jews in American history. Then, on the sixth-month anniversary of that horrific attack and on the last day of Passover, we grieved as the Chabad of Poway Synagogue was the target of yet another act of anti-Semitic violence, in which one worshipper lost her life and three others were wounded. As Americans, we unequivocally condemn the pernicious, baseless hatred that is anti-Semitism.
  Our American tradition compels us to reject the source of anti-Semitism. Following the Revolutionary War, the Jewish community of Newport, Rhode Island, was unsure if the new American Government would grant them equal rights, given the persecution and expulsion the Jewish people had faced in so many times and in so many places. In response, George Washington penned his famous 1790 letter to the members of Newport's Touro Synagogue, reassuring American Jews that, in the United States, their religious liberty would be protected. He further invoked the prophet Micah, hoping that the ``Children of the Stock of Abraham, who dwell in this land, continue to merit and enjoy the good will of the other Inhabitants; while everyone shall sit in safety under his own vine and fig tree, and there shall be none to make him afraid.'' Since then, the unique American promise of religious liberty for people of all faiths has remained a proud hallmark of our Republic.
  Today, we recognize the resilience of the Jewish community in the face of great adversity and celebrate the countless ways Jewish Americans have strengthened our Nation. We echo the words of President Washington and Rabbi Akiva and stand in solidarity with our American Jewish neighbors as we reaffirm our commitment to combat all forms of hate and anti-Semitism.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 2019 as Jewish American Heritage Month. I call upon Americans to celebrate the heritage and contributions of American Jews and to observe this month with appropriate programs, activities, and ceremonies.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9869 of April 30, 2019
  Proc. 9869
  National Foster Care Month, 2019By the President of the United States of America
  A Proclamation

  The future of our Nation rests with our children. We must invest in their futures, instill in them the values of family, faith, and country, and ensure they have every opportunity to realize their full potential. The development of our children begins at home, and my Administration is fully committed to strengthening American families.
  
  This month, we recognize that there are children in our towns and communities who may not have a family, or whose families may be experiencing great difficulty and hardship. In America, we believe in standing beside these children, walking with them through their trials, and finding permanent and safe families for each of them. Kindhearted citizens across our land embody this belief, dedicating their time and efforts in doing so. In fiscal year 2017 alone, American families opened their doors to 443,000 young people in foster care—a number that has increased each of the last 5 years. During National Foster Care Month, we honor these patriots, who open their hearts to children who need a home, and who care for the most vulnerable among us. We also acknowledge the profound contributions of the individuals and organizations supporting foster and kinship caregivers, and those of the community providers and professionals who are helping children in foster care find safe and stable families.
  We must strive to keep families united, wherever possible, and my Administration is working to reduce the removal of at-risk children from their homes and familiar surroundings. Last year, I signed into law the Family First Prevention Services Act, which is working to bolster families and keep children safely in their homes, when possible. This legislation gives States access to funding for evidence-based prevention and early intervention services such as mental health therapy, family counseling, substance use and addiction treatment, and parenting classes. By allowing States to address factors, such as the opioid crisis, America's sons and daughters are more likely to experience improved outcomes and hope for a brighter future.
  When it becomes necessary to move children out of their homes in order to provide more safety, stability, and opportunity, placement with relatives who can provide that environment is the first option. Children often experience less trauma when in kinship care, which is why the Federal Government is funding programs that provide family caregivers the services and support they need and requiring States to demonstrate how their foster care licensing standards promote family-friendly options.
  Children deserve stable family environments, and foster care provides a wonderful opportunity for selfless and compassionate men and women to nurture children while we work to ensure that they have a forever family. This month, and always, we express our gratitude to all of the families who generously open their doors to children in need and provide them with love and support. We recommit to looking for opportunities to invest in the lives of our vulnerable young people, and we celebrate those who tirelessly serve our Nation's children in foster care.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 2019 as National Foster Care Month. I call upon all Americans to observe this month by taking time to help children and youth in foster care, and to recognize the commitment of those who touch their lives, particularly celebrating their foster parents and other caregivers.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9870 of April 30, 2019
  Proc. 9870
  National Physical Fitness and Sports Month, 2019By the President of the United States of America
  A Proclamation
  National Physical Fitness and Sports Month highlights the important role of physical fitness and sports in uniting us as Americans and enabling us to live more active and healthy lives. The countless benefits of routine exercise and participation in sports extend beyond physical health and help improve overall mental health, teach valuable life skills, and build camaraderie and friendship.
  Each day across our country, thousands of coaches, parents, and teachers work to break down barriers to youth participation in sports to help young people improve their lives and empower them to reach their full potential. Sports and physical activity help children and adolescents improve cardiorespiratory fitness, build strong bones and muscles, lower the likelihood of obesity, reduce symptoms of anxiety and depression, and reduce the risk of developing chronic health conditions. In addition, organized sports help our youth discover the importance of teamwork, social skills, hard work, determination, and the ability to overcome adversity. Students who participate in sports have up to 40 percent higher test scores and are 15 percent more likely to attend college.
  Unfortunately, despite the numerous benefits, youth sports participation has been decreasing. In 2016, only 37 percent of youth played team sports on a regular basis, down from 45 percent 11 years ago. This decline is even more apparent among students from low-income families.
  To address this issue, I have directed the President's Council on Sports, Fitness, and Nutrition (the Council) to work with the White House and the Secretary of Health and Human Services (HHS) to develop a national strategy to increase youth sports participation. Through this strategy, we are increasing awareness of the benefits of participation in sports and regular physical activity and of the importance of good nutrition. We are also working to recruit people devoted to encouraging and supporting youth participation in sports and regular physical activity through coaching, mentoring, teaching, and offering athletic and nutritional programs.

  The strategy includes a focus on accessible, inclusive physical activity for Americans of all abilities. Girls, youth with disabilities, and those from economically distressed areas have lower rates of regular physical activity and face significant barriers in their pursuit of sports participation compared to their peers. Both the Council's Presidential Active Lifestyle Award and the HHS I Can Do It! (ICDI) program model will support the need for increased access to inclusive program models for American youth of all backgrounds and abilities. When children of all abilities play, practice, and compete together, we can build a more inclusive Nation.
  This month, we celebrate and promote the countless benefits of both competitive and recreational sports, including better health, the opportunity to forge lifelong friendships, and the satisfaction of leaving it all on the field. Most importantly, we want our youth to learn the valuable lessons sports teach in order to create opportunities in the future for themselves, their families, and their communities.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 2019 as National Physical Fitness and Sports Month. I call upon the people of the United States to make physical activity and sports participation a priority in their lives.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9871 of April 30, 2019
  Proc. 9871
  Older Americans Month, 2019By the President of the United States of America
  A Proclamation
  Older Americans are treasured members of our communities. They have poured their lives into our country in ways seen and unseen—often at great personal sacrifice. To current generations and to those of the future, they have given a country whose greatness is unparalleled and which is only growing stronger. During Older Americans Month, we honor these Americans, we remember their countless contributions, and we proudly renew our abiding commitment to their well-being.
  Older Americans enrich our lives in innumerable ways. Their diverse experiences and time-tested wisdom guide younger generations, connect them with our country's history, and empower them with the confidence to face the future. Older Americans devote themselves to their families. They lend their experience in the work place. They volunteer for religious and community organizations. In every context, they deepen our appreciation for country, they model selfless service to others, and they remain vibrant and contributing participants in the American experience.

  My Administration is working to improve quality of life for our Nation's seniors. The Department of Justice is taking action to counter the growing threat of fraud against older Americans. In addition, we are working to lower the price of prescription drugs, which declined in 2018 for the first time in nearly half a century. We are building on that progress by implementing my American Patients First blueprint, which lays out strategies for drug pricing reform, including through improved competition and better price negotiation. Many companies give European countries a better deal on drug prices than they give to the United States. This has to stop. We will make sure that our great seniors on Medicare share in the discounts these companies have given to patients in other countries. I have also signed into law legislation that will help provide patients with more information to save on their prescription drugs and reduce out-of-pocket costs. With each action my Administration takes, it will protect both Medicare and Social Security for our seniors, who have paid into these programs for many decades and have earned the benefits they provide.
  More than ever before, older Americans are taking charge, striving for wellness, focusing on independence, and advocating for themselves and others. This month, as we celebrate the central role that our elders play in vitalizing our families, neighborhoods, businesses, and lives, we also recommit to listening to their voices and meeting their needs. They deserve our honor, our sincere gratitude, and our respect for all that they have done to build and sustain our great Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 2019 as Older Americans Month. I call upon all Americans to honor our elders, acknowledge their contributions, care for those in need, and reaffirm our country's commitment to older Americans this month and throughout the year.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9872 of April 30, 2019
  Proc. 9872
  Law Day, U.S.A., 2019By the President of the United States of America
  A Proclamation
  On Law Day, we renew our commitment to the rule of law and our Constitution. The rule of law requires that no one be above the obligations of the law or beneath its protections, and it stands as a bulwark against the arbitrary use of government power.
  Our Founding Fathers knew that to secure liberty our Government must be one of laws and not the whims of officeholders. ``The true idea of a republic,'' wrote John Adams, ``is an empire of laws, and not of men.'' The Constitution, therefore, granted only limited power to the Federal Government, leaving the remainder to the States, and divided the Federal powers between three separate, co-equal branches. This separation of powers has helped guarantee the rule of law and preserve liberty for generations.

  Each branch of the Federal Government takes an oath to uphold the Constitution and laws of the United States and thus is duty bound to the rule of law. That is why my Administration continues to fight the issuance of improper injunctions by Federal district courts, which enable a single district court judge to dictate law to the entire country and undermine the separation of powers. We are also eliminating unnecessary and burdensome regulations to help limit the intrusion of unaccountable regulators into the lives of American citizens. Additionally, I have taken action to ensure that public universities are fulfilling their obligation to uphold the First Amendment. In March, I signed an Executive Order that directs Federal agencies to ensure that public universities receiving Federal research or education grants are promoting free inquiry and not stifling open debate.
  On this Law Day, I encourage all Americans to take time to express appreciation for how the rule of law helps protect our rights, including the freedoms of religion, speech, and the press. Today, we reflect on the many sacrifices our American forebearers made to secure and defend these rights for their posterity, and we aspire to be equally as dedicated to preserving them for future Americans.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, in accordance with Public Law 87-20, as amended, do hereby proclaim May 1, 2019, as Law Day, U.S.A. I urge all Americans, including government officials, to observe this day by reflecting upon the importance of the rule of law in our Nation and displaying the flag of the United States in support of this national observance; and I especially urge the legal profession, the press, and the radio, television, and media industries to promote and to participate in the observance of this day.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9873 of April 30, 2019
  Proc. 9873
  Loyalty Day, 2019By the President of the United States of America
  A Proclamation
  On Loyalty Day, we express our dedication to our Nation and our Constitution as the greatest means to ``secure the Blessings of Liberty to ourselves and our Posterity.'' As Americans, we recommit to preserving our liberty and the framework of limited government that safeguards it from abuse. On May 1, 1955, President Eisenhower issued the first Loyalty Day proclamation, calling on people to recognize the heritage of American freedom and reaffirm our commitment to the principles that make our country great. On this day, we renew this call and our pledge to defend the Constitution and rule of law. We also remember those who have protected our values, and we renew our resolve that America will never be a socialist country—our Republic was conceived in freedom and will remain free.

  Other nations are founded on some common lineage, shared language, or other convenience. Ours alone is founded on a set of shared ideas. The Founding Fathers established a republic, in which the power of government derives from the consent of the governed. This new republic would exist to secure the right of the people to life, liberty, and the pursuit of happiness. The Declaration of Independence proclaimed this revolutionary philosophy to the world, and it was later enshrined in our Constitution. By virtue of our devotion to the rule of law and other founding principles, we have stood united both in times of prosperity and in times of strife. As I said during my Inaugural Address, ``through our loyalty to our country, we will rediscover our loyalty to each other''—and through loyalty to each other we will restore our great country.
  Every day, we must remember our incredible history, be grateful for the country we inherited, and protect our rights and our sovereignty. Today, we especially honor the exceptional men and women who have served in the United States Armed Forces and who have given so much for our freedom and peace around the world. By risking their lives to protect their fellow Americans and our precious liberty, service members and veterans exemplify loyalty and love of country. Their sacrifice reminds us that we must always be ready to defend our rights from those who seek to destroy our way of life.
  To express our country's loyalty to individual liberty, to limited government, and to the inherent dignity of every human being, the Congress, by Public Law 85-529, as amended, has designated May 1 of each year as ``Loyalty Day.'' On this day, we honor the United States of America and its values, as well as those who have fought and continue to fight for our freedom.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim May 1, 2019, as Loyalty Day. I call on Americans to observe this day with appropriate ceremonies in our schools and other public places, including the recitation of the Pledge of Allegiance to the Flag of the United States of America. I also call upon all Government officials to display the flag of the United States on all Government buildings and grounds on that day.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9874 of April 30, 2019
  Proc. 9874
  National Day of Prayer, 2019By the President of the United States of America
  A Proclamation

  Americans have always found power and unity through prayer. In 1988, the Congress, by Public Law 100-307, called on the President to issue each year a proclamation designating the first Thursday in May as a ``National Day of Prayer.'' Today, on this National Day of Prayer, we once again come together to give thanks to Almighty God for the bountiful blessings He has bestowed on our great Nation and to ask for His unfailing counsel. We also acknowledge our dependence on God's love to guide our families, communities, and our country away from harm and toward abundance and peace.
  
  Our Nation acknowledges that religious liberty is a natural right, given to us by our Creator, not a courtesy that government extends to us. The First Amendment recognizes the freedom of religion and safeguards this right against government infringement. The United States' steadfast commitment to upholding religious freedom has ensured that people of different faiths can pray together and live in peace as fellow American citizens. We have no tolerance for those who disrupt this peace, and we condemn all hate and violence, particularly in our places of worship.
  Throughout our Nation's history, Americans have consistently turned to God for guidance at pivotal moments. In 1775, the Continental Congress first declared a day of prayer, asking American patriots throughout the colonies to pray in earnest for divine help in forming our Republic. Seventy-five years ago this June, President Franklin D. Roosevelt led the Nation in prayer as courageous Americans stormed the beaches of Normandy on D-Day. He prayed: ``Almighty God: Our sons, pride of our Nation, this day have set upon a mighty endeavor . . . Lead them straight and true; give strength to their arms, stoutness to their hearts, steadfastness in their faith.'' Today, we also pray for strength for our Nation and our Armed Forces as we face new challenges at home and abroad.
  Our Nation's honored tradition of prayer has sustained us and strengthened our trust that God will continue to watch over and accompany us through the best of times and the darkest hours. May we as Americans never forget the power of prayer and the greatness of our Creator. On this National Day of Prayer, let each of us, according to our own faiths, call upon God for His guidance and express our gratitude for the love and grace He bestows on us and our country.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States of America, do hereby proclaim May 2, 2019, as a National Day of Prayer. I invite the citizens of our Nation to pray, in accordance with their own faiths and consciences, in thanksgiving for the freedoms and blessings we have received, and for God's guidance and continued protection as we meet the challenges before us.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of April, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9875 of May 1, 2019
  Proc. 9875
  National Mental Health Awareness Month, 2019By the President of the United States of America
  A Proclamation

  During National Mental Health Awareness Month, we recognize the vital role mental health plays in the well-being of individuals and our Nation. We also reaffirm our commitment to facilitating research and education, dispelling stigma around mental illnesses, and reassuring every individual suffering from mental illnesses that they are not alone. My Administration has made mental and behavioral health a primary focus of our public health efforts, particularly opioid addiction and serious mental illness. This includes connecting agencies from across the Government to address issues ranging from housing to workforce opportunity, bringing a whole person approach to bear upon this issue.
  Mental illnesses can impair mental health in many ways, through a wide range of conditions that affect mood, thinking, and behavior. While we have made great strides in addressing mental illnesses, millions of Americans still grapple with various forms of it. Nearly 47 million American adults are living with a mental illness. Twenty-four percent of these individuals are living with a serious mental illness, and approximately 3.1 million adults have both a mental illness and a substance use disorder. Additionally, the effects of mental illnesses on our country's youth and young adults is tragically becoming more apparent. In just 1 year, rates of major depression, reports of suicidal thoughts and attempts, and instances of serious mental illness have all increased for our youth and young adults, with more than one in 10 young adults seriously considering suicide in 2017.
  My Administration is continuing our efforts to improve mental health by tackling mental illness and supplying people who are suffering with the resources they need. We are working to expand our partnership with States to help individuals with the most serious mental illnesses. My fiscal year 2020 budget request to the Congress maintains funding for the Community Mental Health Services Block Grants, which provide money to every State for services to adults with serious mental illness and children with serious emotional disturbances. States are using this funding to identify mental illnesses at early stages in order to reduce the likelihood of the types of long-term disability that people with serious mental illnesses often experience.
  Last fall, I signed into law H.R. 6, the ``SUPPORT for Patients and Communities Act.'' This bipartisan law expands access to inpatient treatment and other evidence-based options, for those with mental illness. Additionally, last November, the Department of Health and Human Services announced an opportunity for States to use Medicaid demonstration authority to support short-term inpatient treatment options for adults with serious mental illnesses and children with serious emotional disturbances. My Administration has approved applications from more than 20 States to expand access to treatment for substance use disorder through these inpatient facilities. Further, my Administration has provided unprecedented levels of training and education to healthcare practitioners across the country regarding mental health, mental illnesses, and substance use issues. This training is designed to enable Federal efforts to accommodate the varying needs of communities across the country.

  My Administration is also committed to meeting the mental health needs of our brave service members and veterans. Tragically, an average of 20 service members and veterans die by suicide each day. Of those, nearly 70 percent were not engaged with the Department of Veterans Affairs for their healthcare. To help address this issue, I signed an Executive Order that launched the President's Roadmap to Empower Veterans and End a National Tragedy of Suicide (PREVENTS) Initiative and establishes a task force that includes the Secretaries of Veterans Affairs, Defense, Health and Human Services, and Homeland Security charged with developing a comprehensive public health roadmap to help end the national tragedy of veteran suicide. This plan will include a national research strategy for engaging public- and private-sector stakeholders to better understand the underlying factors of suicide and means to enhance early identification. Instead of a passive system that activates when veterans in need reach out, it will propose grants to empower veteran communities to create national and local support networks that actively engage with all veterans.
  This month, and throughout the year, let us work together to understand the importance of mental health. Let us recommit to making every effort to provide Americans suffering from mental illnesses with the care they need. Mental health is not just an individual issue, but a national issue. The mental health of our citizens is critical to our Nation's prosperity. Together, by focusing on and understanding these issues, we can reduce the effects of mental illnesses on our communities and enable all Americans to live healthy and productive lives.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States do hereby proclaim May 2019 as National Mental Health Awareness Month. I call upon all Americans to support citizens suffering from mental illnesses, raise awareness of mental health conditions through appropriate programs and activities, and commit our Nation to innovative prevention, diagnosis, and treatment.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9876 of May 3, 2019
  Proc. 9876
  National Hurricane Preparedness Week, 2019By the President of the United States of America
  A Proclamation
  During National Hurricane Preparedness Week, I encourage all Americans living in hurricane-prone areas to take the measures necessary to safeguard their families, homes, and businesses. As a Nation, we are sadly too familiar with the destructive force of hurricanes. To help prevent and mitigate hurricane-related harm, it is critically important that we prepare for the upcoming hurricane season, which starts next month.
  This September marks the 30th anniversary of Hurricane Hugo, one of the strongest and most costly hurricanes to hit the United States from the Atlantic Ocean. That destructive storm devastated the Caribbean Islands of Guadeloupe, St. Croix, and Puerto Rico before making final landfall in South Carolina. The storm surge it generated also caused tremendous damage.

  Hugo's destructive storm surge serves as a reminder of how dangerous that aspect of a storm can be. Over the last three decades, more people have died from storm surges and inland flooding than from hurricane winds. More than 50 people died last year after Hurricane Florence shattered all-time rain and flood records in the Carolinas. To address this deadly hazard, the National Weather Service (NWS) recently implemented alerts for impending storm surges on the gulf and east coasts, where low-lying areas and coastal communities are especially vulnerable.
  Our ability to track hurricanes for more timely and reliable forecasts has vastly improved. Last year, Hurricane Michael, a Category 5 hurricane and the strongest storm ever to hit the Florida Panhandle, destroyed neighborhoods, wrecked property, and altered countless lives. In the lead-up to Hurricane Michael, the NWS provided expert forecasting. In addition, the NWS has activated services to warn citizens of dangerous wind conditions when the eyewall of a hurricane is moving onshore. The Extreme Wind Warning signals when exceptionally strong winds are imminent, alerting families to take immediate life-saving actions, such as moving away from windows and finding shelter in far-interior locations.
  My Administration is continuing its efforts to enhance storm tracking and intensity predictions to help save lives and livelihoods by giving communities adequate time to prepare. We are committed to ensuring that the United States will produce the best weather forecasting model in the world. In 2017, I signed into law the first major standalone weather-related bill in decades, the bipartisan Weather Research and Forecasting Innovation Act. For the past year, we have built on the success of this legislation, especially through the Earth Prediction Innovation Center, strongly supported by the Congress and communities nationwide. This Center will advance our knowledge of severe weather, such as hurricanes, and increase our prediction and forecasting abilities with new modeling capabilities and forecast products that can protect life and property.
  Additionally, my Administration continues to prioritize and invest in the mitigation actions that are crucial for saving money, property, and, most importantly, lives when severe storms hit. We are working with communities across our country to implement plans to reduce the damage caused by hurricanes and to make them more resilient when they rebuild after disasters strike. It is crucial that we enhance our ability as a Nation to anticipate and adapt to natural and manmade disasters, disruptions, and emergencies. We must reduce the effects of disaster events and the rising cost of recovery.

  This week is an opportunity for everyone in areas that are susceptible to hurricane-related harm to prepare for these deadly storms. The Ready Campaign led by the Federal Emergency Management Agency (FEMA) is available online and can help you develop preparedness plans for your family and business, gather supplies for your emergency kit, and plan for communicating with loved ones when power is out and cell towers are down. By taking collective responsibility to prepare for hurricanes, we help make our communities and our Nation safer and more resilient.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 5 through May 11, 2019, as National Hurricane Preparedness Week. I call upon everyone to take action this week by making use of the online resources provided by the National Weather Service and FEMA to safeguard your families, homes, and businesses from the dangers of hurricanes and severe storms. I also call upon Federal, State, local, tribal, and territorial emergency management officials to help inform our communities about hurricane preparedness and response in order to prevent storm damage and save lives.
  IN WITNESS WHEREOF, I have hereunto set my hand this third day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9877 of May 3, 2019
  Proc. 9877
  National Small Business Week, 2019By the President of the United States of America
  A Proclamation
  During National Small Business Week, we honor America's entrepreneurs who take a risk on an idea, invest in their neighborhoods, and create jobs for others. Small business owners exemplify the American spirit by developing new ways to provide goods and services to consumers. As a Nation, we reaffirm our commitment to the free market so that American small businesses continue to thrive.
  America's 30 million small businesses are central to our economy and our communities. Their courageous innovation makes our cities and towns vibrant places to live, work, and raise families. Small businesses employ almost 59 million workers, more than one-third of our country's labor force. These companies foster environments that reward problem solving and accountability, enabling workers to develop skills and valuable hands-on experience that propel their careers.
  The success of our small businesses depends on leadership and vision from all perspectives and backgrounds. Approximately 10 million American small businesses are women-owned; 29 percent are minority-owned; and nearly 10 percent are veteran-owned. As our Nation continues to enjoy record low unemployment, with African-American, Hispanic-American, and Asian-American unemployment all having achieved historic lows, we recognize that much of this success is due to small businesses creating two out of every three net new jobs in our booming economy.

  My Administration is a strong ally and advocate of small businesses and their ability to help America reach its full economic potential. Most small businesses are now able to deduct 20 percent from their taxable business income due to the Tax Cuts and Jobs Act. This historic legislation and other pro-growth policies of my Administration, including the elimination of unnecessary and burdensome regulations, have enabled small business owners to reinvest their profits into their businesses. Additionally, we are investing in infrastructure and cybersecurity to ensure America's entrepreneurs have the tools and technologies they need to compete in a global economy. New initiatives are making it easier for small businesses to offer healthcare coverage options that until now have been largely unaffordable. Moreover, once approved by the Congress, the United States-Mexico-Canada Agreement (USMCA) will better serve the interests of American workers and businesses, including through strong intellectual property protections that secure innovation and trade secrets. The USMCA is the first trade agreement in our Nation's history to include a chapter specifically focusing on small and medium-sized enterprises. All of these efforts to create a more friendly business environment have enabled business owners to pay bonuses, increase wages, and increase benefits—putting more money in the pockets of their workers.
  This week, we celebrate the pioneering spirit, creativity, and determination upon which America has always been built. This undaunted conviction drives our entrepreneurs and small business owners, whose hard work and perseverance give our Nation economic strength. Their initiative, combined with the greatest workforce in the world, is enabling us to convert the unlimited potential of America into great wealth and prosperity.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 5 through May 11, 2019, as National Small Business Week. I call upon all Americans to recognize the critical contributions of America's entrepreneurs and small business owners as they grow our Nation's economy.
  IN WITNESS WHEREOF, I have hereunto set my hand this third day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9878 of May 3, 2019
  Proc. 9878
  Public Service Recognition Week, 2019By the President of the United States of America
  A Proclamation
  During Public Service Recognition Week, we express our gratitude to our Nation's civil servants for their dedication to mission, service, and stewardship. These members of our Federal, State, and local government workforces deliver results for the American people, often without acclaim.

  Each day, millions of government employees serve their fellow citizens, and we as a Nation recognize the valuable role they play in our communities. From the law enforcement officers and border patrol agents who keep our country safe and secure to those who work in education, healthcare, transportation, and other public service careers, civil servants ensure government works for the American people. Our country's brave men and women in uniform make up the greatest Armed Forces in the world. They are able to defend our freedom because civilian employees at the Department of Defense and the Department of Veterans Affairs work faithfully each day to fulfill President Abraham Lincoln's charge to ``care for him who shall have borne the battle.'' In often difficult circumstances, our civil servants respond to natural disasters, search for cures for diseases, protect information networks, and improve quality of life for their fellow Americans. They remain focused on their mission of serving and protecting.
  My Administration understands that it is critical for Federal employees to provide high-quality service and to be good stewards of taxpayer dollars. To maintain these high standards, we are continuing to implement policies that create a more efficient and productive Federal Government. By removing unnecessary regulations and streamlining internal agency processes, we have helped eliminate barriers that stand in the way of Federal employees' efforts to do their jobs. We have also made it easier for the Federal Government to hire more military spouses, and we are giving a second chance to those with a criminal history.
  This week, we pause to give tribute to the many civil servants who paid the ultimate price in service to our Nation. We will never forget their sacrifice, and we are proud to add their names to the Wall of Honor in the Theodore Roosevelt Federal Office Building, a tradition which began in 2013 to honor Federal civilian employees who died in the line of duty. My Administration also is pleased to launch the Gears of Government President's Award. This award program reinforces the President's Management Agenda by recognizing individuals and teams across the Federal workforce who support exceptional delivery of key mission, service, and stewardship outcomes for the American people.
  During Public Service Recognition Week, we acknowledge the work our civil servants do for the American people on a daily basis, and we appreciate their willingness to dedicate their experience and expertise, and sometimes even their lives, to serving their fellow citizens.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 5 through May 11, 2019, as Public Service Recognition Week. I call upon Americans and all Federal, State, tribal, and local government agencies to recognize the dedication of our Nation's public servants and to observe this week through appropriate programs and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this third day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9879 of May 3, 2019
  Proc. 9879
  Missing and Murdered American Indians and Alaska Natives Awareness Day, 2019By the President of the United States of America
  A Proclamation

  On Missing and Murdered American Indians and Alaska Natives Awareness Day, we draw attention to the horrible acts of violence committed against American Indian and Alaska Native people, particularly women and children. Too many American Indians and Alaska Natives are the victims of abuse, sexual exploitation, or murder—or are missing from their communities. Some of those missing may be victims of human trafficking. We must work together as a Nation to correct these injustices and ensure the safety of all Americans, particularly our most vulnerable populations.
  American Indian and Alaska Native people face alarming levels of violence. Data from the National Institute of Justice and the Centers for Disease Control and Prevention indicate that more than 1.5 million American Indian and Alaska Native women have experienced violence, including sexual violence, in their lifetimes. American Indian and Alaska Native children attempt and commit suicide at rates far higher than those in any other demographic in our Nation, and often endure disproportionately high rates of endemic drug abuse, violence, and crime.
  Ending the violence that disproportionately affects American Indian and Alaska Native communities is imperative. Under my Administration, Federal agencies are working more comprehensively and more collaboratively to address violent crime in Indian country, to recover the American Indian and Alaska Native women and children who have gone missing, and to find justice for those who have been murdered. As a result of these ongoing efforts, we are improving public safety, we are expanding funding and training opportunities for law enforcement in Indian country, and we are better equipping them with tools like access to criminal databases. We have also established improved protocols based on our government-to-government relationships with the tribes, and have become more transparent and accountable in our efforts.
  Currently, every United States Attorney's Office with Indian country jurisdiction has developed sexual assault response and multidisciplinary teams to combat sexual assault and abuse of American Indian and Alaska Native women and children. In addition, the Attorney General has developed a working group dedicated to addressing violent crime in Indian country. This working group has made the development of law enforcement strategies for Missing and Murdered Indigenous People (MMIP) a priority, improving human trafficking training and creating law enforcement initiatives for United States Attorneys.
  To help address the significant challenges in collecting data regarding missing and murdered American Indian and Alaska Native people, the Department of the Interior's Bureau of Indian Affairs (BIA) and the Department of Justice (DOJ) partnered together to capture tribal data through new data fields in the National Missing and Unidentified Persons System. DOJ has also expanded the Tribal Access Program (TAP) and Amber Alert in Indian country to make law enforcement more aware of missing persons and to enhance their ability to be responsive to missing persons reports and Sexual Offender Registration and Notification Act (SORNA) registrants in the area. TAP also enables tribal law enforcement to have access to national law enforcement databases and to immediately and directly enter missing persons reports into them. In addition, BIA's Tribal Justice Support Directorate funds the training of tribal attorneys in prosecuting domestic violence and partner abuse crimes as part of implementing the Violence Against Women Act.

  In Fiscal Years 2018 and 2019, DOJ allocated historic amounts of funding to combat violent crime in Indian country, including to the MMIP efforts of the Office on Violence Against Women (OVW). DOJ set aside close to $300 million from the Crime Victim Fund over two years to assist victims of crime in Indian country. It also expanded the Tribal Special Assistant United States Attorney program, which is aimed at reducing violent crime, including violence against women, in Indian country and building important partnerships between Federal and tribal agencies. In addition, DOJ funds the National Indian Country Training Initiative (NICTI), which continues to provide training at the National Advocacy Center and in the field for Federal, State, and tribal criminal justice and social service professionals.
  My Administration will continue working to root out injustice and protect each and every person in America. On Missing and Murdered American Indians and Alaska Natives Awareness Day, we pause to raise awareness of unacceptable acts of violence that profoundly harm American Indian and Alaska Native communities. As a Nation, we honor the lives of all missing and murdered American Indians and Alaska Natives, and we reaffirm our commitment to ensuring that violence against these vulnerable Americans shall not be overlooked or tolerated.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 5, 2019, as Missing and Murdered American Indians and Alaska Natives Awareness Day. I call upon Americans and all Federal, State, tribal, and local governments to increase awareness of the crisis of missing and murdered American Indians and Alaska Natives through appropriate programs and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this third day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9880 of May 8, 2019
  Proc. 9880
  Addressing Mass Migration Through the Southern Border of the United StatesBy the President of the United States of America
  A Proclamation

  In Proclamation 9822 of November 9, 2018 (Addressing Mass Migration Through the Southern Border of the United States), I found that our immigration and asylum system is in crisis as a consequence of the mass migration of aliens across the border between the United States and Mexico (southern border). Accordingly, pursuant to sections 212(f) and 215(a) of the Immigration and Nationality Act (INA) (8 U.S.C. 1182(f) and 1185(a), respectively), I found that the unlawful entry of aliens through that border is detrimental to the interests of the United States and suspended and limited entry of such aliens. I exempted from the scope of Proclamation 9822 any alien who entered the United States at a port of entry and properly presented for inspection, as well as any lawful permanent resident of the United States. In Proclamation 9842 of February 7, 2019 (Addressing Mass Migration Through the Southern Border of the United States), I extended Proclamation 9822 for 90 days because I found that ``the problem of large numbers of aliens traveling through Mexico to enter our country unlawfully or without proper documentation has not materially improved, and indeed in several respects has worsened, since November 9, 2018.''
  Section 2(d) of Proclamation 9842 directed the Secretary of State, the Attorney General, and the Secretary of Homeland Security jointly to submit to me a recommendation on whether a further extension or renewal of the suspension or limitation on entry in Proclamation 9822 is in the interests of the United States. Those officials have jointly recommended extending the suspension and limitation for an additional 90 days beyond the date when the United States obtains relief from the preliminary injunction of the interim final rule titled ``Aliens Subject to a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection Claims'' that was promulgated by the Departments of Justice and Homeland Security on November 9, 2018.
  As that recommendation reflects, the situation along the southern border has continued to deteriorate. In November 2018, a daily average of approximately 2,000 inadmissible aliens attempted entry into the United States. Today that average has risen to approximately 3,900. United States Border Patrol (USBP) apprehensions, which occur between ports of entry, have more than doubled from January to April of this year. From January through April, USBP apprehensions at the southern border are projected to reach approximately 460,000, a 4-month total that exceeds the totals from 8 of the last 10 fiscal years. The high percentage of children and families among these apprehensions places additional strain on the resources devoted to defense of the southern border. Moreover, large, organized groups of aliens continue to travel through Mexico toward the United States with the reported intention to enter the United States unlawfully or without proper documentation.
  The ability of the United States to address these problems continues to be hampered by a nationwide injunction issued by a United States District Court judge in the Northern District of California. That injunction currently prevents the Attorney General and the Secretary of Homeland Security from implementing an interim final rule that would render any alien who enters the country in contravention of a proclamation limiting or suspending entry at the southern border, including Proclamation 9822, ineligible to be granted asylum. The United States is appealing that injunction. Should the injunction be lifted, aliens who enter the United States unlawfully through the southern border in contravention of this proclamation will be ineligible to be granted asylum under that interim final rule.

  As President, I must act to protect the national interest and to maintain an effectively functioning asylum system for legitimate asylum seekers who demonstrate that they have fled persecution and warrant the many special benefits associated with being granted asylum. In view of the foregoing circumstances, and the joint recommendation from the Secretary of State, the Attorney General, and the Secretary of Homeland Security, I have determined to extend the suspension and limitation, as set forth below, on entry into the United States through the southern border established by Proclamation 9822 and extended by Proclamation 9842.
  
  NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 212(f) and 215(a) of the INA, hereby find that, absent the measures set forth in this proclamation, the entry into the United States of persons described in section 1 of this proclamation would be detrimental to the interests of the United States, and that their entry should be subject to certain restrictions, limitations, and exceptions. I therefore hereby proclaim the following:
  
    Section 1. Suspension and Limitation on Entry. The entry of any alien into the United States across the international boundary between the United States and Mexico is hereby suspended and limited, subject to section 2 of this proclamation. That suspension and limitation shall expire 90 days after the date on which the United States obtains relief from all injunctions that prevent full implementation of the interim final rule promulgated by the Departments of Justice and Homeland Security on November 9, 2018, or the date on which an agreement permits the United States to remove aliens to Mexico in compliance with the terms of section 208(a)(2)(A) of the INA (8 U.S.C. 1158(a)(2)(A)), whichever is earlier.
  
    Sec. 2. Scope and Implementation of Suspension and Limitation on Entry. (a) The suspension and limitation on entry pursuant to section 1 of this proclamation shall apply only to aliens who enter the United States after the date of this proclamation.
  (b) The suspension and limitation on entry pursuant to section 1 of this proclamation shall not apply to any alien who enters the United States at a port of entry and properly presents for inspection, or to any lawful permanent resident of the United States.
  (c) Nothing in this proclamation shall limit an alien entering the United States from being considered for withholding of removal under section 241(b)(3) of the INA (8 U.S.C. 1231(b)(3)) or protection pursuant to the regulations promulgated under the authority of the implementing legislation regarding the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, or limit the statutory processes afforded to unaccompanied alien children upon entering the United States under section 279 of title 6, United States Code, and section 1232 of title 8, United States Code.
  (d) No later than 75 days after the date when the United States obtains relief from all injunctions that prevent full implementation of the interim final rule promulgated by the Departments of Justice and Homeland Security on November 9, 2018, the Secretary of State, the Attorney General, and the Secretary of Homeland Security shall jointly submit to the President, through the Assistant to the President for National Security Affairs, a recommendation on whether the suspension or limitation on entry in section 1 of this proclamation continues to be in the interests of the United States. If, at the time that all injunctions are lifted, the Secretary of State, the Attorney General, and the Secretary of Homeland Security are of the view that circumstances no longer warrant the suspension or limitation on entry, they shall so advise me.
  
    Sec. 3. Interdiction. The Secretary of State and the Secretary of Homeland Security shall continue to consult with the Government of Mexico regarding appropriate steps—consistent with applicable law and the foreign policy, national security, and public-safety interests of the United States—to address the approach of large groups of aliens traveling through Mexico with the intent of entering the United States unlawfully, including efforts to deter, dissuade, and return such aliens before they physically enter United States territory through the southern border.
  
    Sec. 4. Severability. It is the policy of the United States to enforce this proclamation to the maximum extent possible to advance the interests of the United States. Accordingly:
  (a) if any provision of this proclamation, or the application of any provision to any person or circumstance, is held to be invalid, the remainder of this proclamation and the application of its other provisions to any other persons or circumstances shall not be affected thereby; and
  (b) if any provision of this proclamation, or the application of any provision to any person or circumstance, is held to be invalid because of the failure to follow certain procedures, the relevant executive branch officials shall implement those procedural requirements to conform with existing law and with any applicable court orders.
  
    Sec. 5. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9881 of May 9, 2019
  Proc. 9881
  Military Spouse Day, 2019By the President of the United States of America
  A Proclamation

  Military spouses share an admirable legacy of unwavering devotion to their loved ones in uniform and to the cause of freedom. Wives and husbands stand faithfully beside their beloved service members and play a critical role in their ability to safeguard our country. They shoulder tremendous burdens and responsibilities and face demands that most families will never endure. Military spouses earn no rank or compensation, yet their contributions to our military might are invaluable. On Military Spouse Day, we honor our Nation's military spouses and express our deep appreciation for all that they do.
  The nomadic nature of military life places tremendous pressure on military families. Frequent relocations, which require leaving behind the familiar—home, school, work, church, and friends—are commonplace. Military spouses nevertheless find ways to improve their communities, on and off the base, and to thrive in spite of the numerous hardships. Military spouses also demonstrate sacrificial love and provide essential support and encouragement to their service members during deployments. They comfort fearful and anxious children, balance work and school demands, and keep things going on the home front with uncommon grace and resourcefulness, despite the loneliness and anxiety that often accompany an extended absence.
  Frequent relocation also imposes substantial economic costs on our military families. For example, it results in unemployment and underemployment of military spouses. My Administration, therefore, is committed to enhancing opportunities for our Nation's military spouses. Last year, I was pleased to sign an Executive Order requiring Federal agencies to promote the use of existing military spouse noncompetitive hiring authority to the greatest extent possible, providing significantly greater opportunity for military spouses to be considered for Government positions. The Department of Defense's Military Spouse Employment Partnership has brought together more than 390 companies and organizations committed to recruiting, hiring, promoting, and retaining military spouses. Since the initiative's inception in 2011, these devoted partners have hired more than 130,000 military spouses. Employers who hire these spouses benefit from the tremendous talent, breadth of experience, and determination these men and women have learned from navigating the demands of military life.
  I encourage all who enjoy the blessings of freedom—preserved and defended by our Nation's military and their families—to find ways to support our incredible military spouses. I applaud local government officials who have helped advance workforce freedom and mobility for military families. I encourage States and occupational licensing boards to build on these efforts and do more to improve license portability, removing barriers to military spouses remaining in the workforce following a change in duty station. Community leaders can also raise awareness about programs like Military OneSource, a one-stop resource for information, support, and referrals on every aspect of military life. And in neighborhoods nationwide, families can reach out, in word and deed, to spouses who are working to meet the unique challenges of military life.
  Military spouses are among our country's unsung heroes and are at the heart of our Armed Forces. They embody strength and resilience, and represent the best of American patriotism, courage, character, and pride. As a Nation, we must ensure our military spouses receive the unparalleled and unwavering support they deserve. On this Military Spouse Day, Melania and I salute the extraordinary women and men who serve as military spouses and offer our prayers, respect, and gratitude on behalf of a grateful Nation.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 10, 2019, as Military Spouse Day. I call upon the people of the United States to honor military spouses with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this ninth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9882 of May 10, 2019
  Proc. 9882
  National Charter Schools Week, 2019By the President of the United States of America
  A Proclamation
  During National Charter Schools Week, we recognize the important contributions public charter schools make by providing American families with the freedom to choose high-quality education options that meet their children's needs. For more than a quarter century, charter schools—tuition-free public schools of choice—have been incubators of educational innovations, while being accountable for student achievement and outcomes. Today, what began as a grassroots movement now flourishes in 44 States, the District of Columbia, Guam, and Puerto Rico, with more than 7,000 schools serving approximately 3.2 million students.
  Charter schools empower families to pursue the right educational fit for their children, helping ensure that there are paths to the American Dream that match the needs of students striving to achieve it. The unique needs of students, rather than address or family income, should determine where they learn. My Administration is committed to reducing the outsized Federal footprint in education and to empowering families, as well as State and local policymakers and educators, with the flexibility to adapt to student needs.
  Public charter schools work for students, teachers, and communities. The Center for Research on Education Outcomes found that charter schools better serve low-income students, minority students, and students learning English than neighboring public schools. The success of our Nation's public charter schools in helping students of all backgrounds thrive and in addressing the needs of local education confirms what Americans have always known: those who are closest to students know best how to prepare them to reach their full potential.
  Nothing better proves the value of and need for charter schools than the ever-growing demand from students and families. Although charter school enrollment has increased at least sevenfold in the past 18 years, more than one million students remain on charter school waiting lists today. A recent survey found that 59 percent of parents would prefer to send their child to a different type of school than the one to which they have been assigned.

  Because of the success of and demand for public charter schools, each year since taking office, I have proposed to increase and improve funding for them as a key part of my Administration's ambitious efforts to expand every family's access to all types of high-quality education opportunities. In my fiscal year 2020 budget request, I called on the Congress to increase funding for the Federal Charter Schools Program to $500 million, an increase of $60 million over the current level.
  No matter where they live or how much their parents earn, all children deserve access to education that enriches their minds. This week, we celebrate all the students, families, teachers, administrators, and community leaders who support public charter schools and education freedom. We reaffirm our commitment to expanding every family's access to high-quality education opportunities and to supporting educational excellence and innovation for the benefit of every student and for the continued prosperity of our great Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 12 through May 18, 2019, as National Charter Schools Week. I commend our Nation's successful public charter schools, teachers, and administrators, and I call on States and communities to help students and empower parents and families by supporting high-quality charter schools as an important school choice option.
  IN WITNESS WHEREOF, I have hereunto set my hand this tenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9883 of May 10, 2019
  Proc. 9883
  National Defense Transportation Day and National Transportation Week, 2019By the President of the United States of America
  A Proclamation
  The capability to move and travel freely and efficiently by land, air, and sea is critical to our economic strength, vital to our national defense, and essential to the American way of life. On National Defense Transportation Day and during National Transportation Week, we recognize the dedicated professionals who ensure our transportation infrastructure system is safe, convenient, reliable, and fully prepared to support our national defense.
  America's infrastructure systems help sustain our competitive edge and military readiness. After many decades of constant and increasing use, much of our Nation's infrastructure has fallen into disrepair. More than 25 percent of our Nation's bridges are structurally deficient; more than 20 percent of our roads are in poor condition; and drivers lose nearly $160 billion annually because of congestion and delays. If left unaddressed by 2025, our Nation's deteriorating infrastructure will drain our economy of nearly 2.5 million jobs and $4 trillion in gross domestic product.

  As a Nation, we cannot afford to wait additional decades to address these critical issues and fix our transportation system. Our country forged its path to global economic dominance through an efficient and hard-nosed determination to build. In 1933, we summoned our most gifted engineers and workers to construct the Golden Gate Bridge; they finished it in 4 years. Three years earlier, in 1930, construction began on the Empire State Building; it took about 1 year to complete. Decades of bureaucratic and regulatory roadblocks have sapped us of that zeal to build. These self-imposed obstacles regularly stall and delay even the most important of infrastructure projects. The environmental review process for some improvement projects can take more than 20 years to complete.
  Improving our infrastructure will enhance quality of life, productivity, and the competitiveness of American workers and families. For this reason, I have called on the Congress to pass legislation that provides the funding required to rebuild our roads and bridges. These funds will catalyze new State and local investments in infrastructure, and focus resources on rural communities. By repairing our existing infrastructure and by building bold new projects, we will reduce traffic congestion, improve road conditions, and boost commerce throughout our country.
  We cannot fully tackle our infrastructure needs until we commit to meaningful regulatory reform. Last year, we made important strides by establishing a coordinated and timely environmental review process through the One Federal Decision Memorandum of Understanding. This policy sets a Government-wide goal of completing Federal environmental reviews for major infrastructure projects in 2 years—not 10 or 20. We will move more quickly, ensuring sound environmental, community, and economic outcomes in the process.
  Finally, maintaining and improving our infrastructure is a matter of economic and national security. It is central to our ability to manufacture and export goods, execute emergency responses, achieve energy independence, and secure our Nation. It sustains our military readiness and capabilities, facilitating the safe and expeditious movement of our troops and the transport of their supplies and equipment to locations in America and around the world. Our men and women in uniform deserve to be safe and well-stocked as they put their lives on the line to defend our freedoms and way of life.
  To recognize the men and women who work in the transportation industry and who contribute to our Nation's well-being and defense, the Congress, by joint resolution approved May 16, 1957, as amended (36 U.S.C. 120), has designated the third Friday in May of each year as ``National Defense Transportation Day,'' and, by joint resolution approved May 14, 1962, as amended (36 U.S.C. 133), has declared that the week during which that Friday falls be designated as ``National Transportation Week.''

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim Friday, May 17, 2019, as National Defense Transportation Day and May 12 through May 18, 2019, as National Transportation Week. I encourage all Americans to celebrate these observances with appropriate ceremonies and activities to learn more about how our transportation system contributes to the security of our citizens and the prosperity of our Nation.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this tenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9884 of May 10, 2019
  Proc. 9884
  Peace Officers Memorial Day and Police Week, 2019By the President of the United States of America
  A Proclamation
  On Peace Officers Memorial Day and throughout Police Week, we express our unending gratitude to our Nation's law enforcement officers. Those brave men and women selflessly confront danger to protect our families and defend our communities. We also honor those in blue who have been killed or disabled in the line of duty. We are especially mindful of the tremendous sacrifices of the 106 heroes who laid down their lives last year while protecting their communities.
  My Administration is working on several fronts to enhance the health and safety of our Nation's law enforcement officers. The Department of Justice (DOJ) continues to promote initiatives that provide funding for bulletproof vests, active shooter training, the National Blue Alert System, and other programs that bolster the physical and mental health of those who protect us. We are making surplus military equipment available to law enforcement agencies. We are implementing the Law Enforcement Mental Health and Wellness Act, which I signed into law last year, to improve the delivery of and access to mental health and wellness services. And when tragedy does strike, DOJ's Public Safety Officers' Benefits Program stands ready and able to assist the families of the fallen and catastrophically injured.
  The best way we can support law enforcement is to reduce violent crime. My Administration has secured $50 million in funding for one of the most effective crime prevention strategies in America, the Project Safe Neighborhoods initiative. This results-based and data-proven initiative is reducing violent crime nationwide by leveraging local law enforcement and community partnerships, along with strategic enforcement efforts, to arrest the most violent criminals in the most violent locations. Through the combined efforts of all levels of law enforcement, violent crime in our country is falling.
  Our Nation's law enforcement officers serve with courage, dedication, and strength. They fearlessly enforce our laws, even at the risk of personal peril, safeguarding our property, our liberty, and our lives. We owe them, and their families, our full and enduring support.

  By a joint resolution approved October 1, 1962, as amended (76 Stat. 676), and by Public Law 103-322, as amended (36 U.S.C. 136-137), the President has been authorized and requested to designate May 15 of each year as ``Peace Officers Memorial Day'' and the week in which it falls as ``Police Week.''
  
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim May 15, 2019, as Peace Officers Memorial Day and May 12 through May 18, 2019, as Police Week. In humble appreciation of our hardworking law enforcement officers, Melania and I will light the White House in blue on May 15. I call upon all Americans to observe Peace Officers Memorial Day and Police Week with appropriate ceremonies and activities. I also call on the Governors of the States and Territories and officials of other areas subject to the jurisdiction of the United States, to direct that the flag be flown at half-staff on Peace Officers Memorial Day. I further encourage all Americans to display the flag from their homes and businesses on that day.
  IN WITNESS WHEREOF, I have hereunto set my hand this tenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9885 of May 10, 2019
  Proc. 9885
  Mother's Day, 2019By the President of the United States of America
  A Proclamation
  For more than a century, Americans have set aside the second Sunday in May to honor, celebrate, and thank the inspirational mothers in our lives. In 1914, the Congress, by joint resolution (38 Stat. 770), designated this day as Mother's Day and requested the President to call for its appropriate observance. Today, we recognize mothers everywhere who inspire us to dream big and to never give up.
  Mothers have always played an integral role in shaping our great Nation. Even before our country was founded, mothers inspired sons and daughters to patriotism and devotion to the ideal of freedom for all. After First Lady Abigail Adams died in 1818, her son, President John Quincy Adams, wrote: ``She had been, during the war of our Revolution, an ardent patriot, and the earliest lesson of unbounded devotion to the cause of their country that her children received was from her.'' Inspirational mothers across America continue to pass on this same lesson, encouraging their children to become leaders in their own families and great citizens in their communities and this Nation.
  Even in our lowest moments, mothers see the best in their children. Through their guidance and unwavering love, they prepare us for the challenges of adulthood and provide us with the confidence we need to reach our full potential. They are some of the best examples of everyday heroes, and their consistent devotion to family and grace under pressure too often go overlooked. At any stage in life, we find comfort in knowing that we can call on our mothers and grandmothers or reflect on our wonderful memories of them to find wisdom and strength.

  On this Mother's Day, we pay tribute to our mothers, whether we are their children by birth, adoption, or foster care, for their devotion to seeing us lead happy and successful lives. Today, and every day, let us ensure that our mothers know and feel our deep gratitude for the gift of life and for their unmatched sacrifices to strengthen our families and our Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 12, 2019, as Mother's Day. I encourage all Americans to express their love and respect for their mothers or beloved mother figures, whether with us in person or in spirit, and to reflect on the importance of motherhood to the prosperity of our families, communities, and Nation.
  IN WITNESS WHEREOF, I have hereunto set my hand this tenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9886 of May 16, 2019
  Proc. 9886
  Adjusting Imports of Steel Into the United StatesBy the President of the United States of America
  A Proclamation
  1. On January 11, 2018, the Secretary of Commerce (Secretary) transmitted to me a report on his investigation into the effect of imports of steel articles on the national security of the United States under section 232 of the Trade Expansion Act of 1962, as amended (19 U.S.C. 1862). The Secretary found and advised me of his opinion that steel articles are being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States.
  2. In Proclamation 9705 of March 8, 2018 (Adjusting Imports of Steel Into the United States), I concurred in the Secretary's finding that steel articles, as defined in clause 1 of Proclamation 9705, as amended by clause 8 of Proclamation 9711 of March 22, 2018 (Adjusting Imports of Steel Into the United States), are being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States, and decided to adjust the imports of these steel articles by imposing a 25 percent ad valorem tariff on such articles imported from most countries.
  3. In Proclamation 9705, I also directed the Secretary to monitor imports of steel articles and inform me of any circumstances that in the Secretary's opinion might indicate the need for further action under section 232 of the Trade Expansion Act of 1962, as amended, with respect to such imports.

  4. In August 2018, the Secretary informed me that while capacity utilization in the domestic steel industry had improved, it was still below the target capacity utilization level recommended by the Secretary in his report. Although imports of steel articles had declined since the imposition of the tariff, I was advised that they were still several percentage points greater than the level of imports that would allow domestic capacity utilization to reach the target level. Given that imports had not declined as much as anticipated and capacity utilization had not increased to that target level, I concluded that it was necessary and appropriate in light of our national security interests to adjust the tariff imposed by previous proclamations.
  5. In the Secretary's January 2018 report, the Secretary recommended that I consider applying a higher tariff to a list of specific countries should I determine that all countries should not be subject to the same tariff. One of the countries on that list was the Republic of Turkey (Turkey). As the Secretary explained in that report, Turkey was among the major exporters of steel to the United States for domestic consumption. To further reduce imports of steel articles and increase domestic capacity utilization, I determined in Proclamation 9772 of August 10, 2018 (Adjusting Imports of Steel Into the United States), that it was necessary and appropriate to impose a 50 percent ad valorem tariff on steel articles imported from Turkey, beginning on August 13, 2018. The Secretary advised me that this adjustment would be a significant step toward ensuring the viability of the domestic steel industry.
  6. The Secretary has now advised me that, since the implementation of the higher tariff under Proclamation 9772, imports of steel articles have declined by 12 percent in 2018 compared to 2017 and imports of steel articles from Turkey have declined by 48 percent in 2018, with the result that the domestic industry's capacity utilization has improved at this point to approximately the target level recommended in the Secretary's report. This target level, if maintained for an appropriate period, will improve the financial viability of the domestic steel industry over the long term.
  7. Given these improvements, I have determined that it is necessary and appropriate to remove the higher tariff on steel imports from Turkey imposed by Proclamation 9772, and to instead impose a 25 percent ad valorem tariff on steel imports from Turkey, commensurate with the tariff imposed on such articles imported from most countries. Maintaining the existing 25 percent ad valorem tariff on most countries is necessary and appropriate at this time to address the threatened impairment of the national security that the Secretary found in the January 2018 report.
  8. Section 232 of the Trade Expansion Act of 1962, as amended, authorizes the President to adjust the imports of an article and its derivatives that are being imported into the United States in such quantities or under such circumstances as to threaten to impair the national security.
  9. Section 604 of the Trade Act of 1974, as amended (19 U.S.C. 2483), authorizes the President to embody in the Harmonized Tariff Schedule of the United States (HTSUS) the substance of statutes affecting import treatment, and actions thereunder, including the removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by the authority vested in me by the Constitution and the laws of the United States of America, including section 232 of the Trade Expansion Act of 1962, as amended, section 301 of title 3, United States Code, and section 604 of the Trade Act of 1974, as amended, do hereby proclaim as follows:

  (1) Clause 2 of Proclamation 9705, as amended, is revised to read as follows:
  
  ``(2)(a) In order to establish certain modifications to the duty rate on imports of steel articles, subchapter III of chapter 99 of the HTSUS is modified as provided in the Annex to this proclamation and any subsequent proclamations regarding such steel articles.
  (b) Except as otherwise provided in this proclamation, or in notices published pursuant to clause 3 of this proclamation, all steel articles imports covered by heading 9903.80.01, in subchapter III of chapter 99 of the HTSUS, shall be subject to an additional 25 percent ad valorem rate of duty with respect to goods entered for consumption, or withdrawn from warehouse for consumption, as follows: (i) on or after 12:01 a.m. eastern daylight time on March 23, 2018, from all countries except Argentina, Australia, Brazil, Canada, Mexico, South Korea, and the member countries of the European Union; (ii) on or after 12:01 a.m. eastern daylight time on June 1, 2018, from all countries except Argentina, Australia, Brazil, and South Korea; (iii) on or after 12:01 a.m. eastern daylight time on August 13, 2018, from all countries except Argentina, Australia, Brazil, South Korea, and Turkey; and (iv) on or after 12:01 a.m. eastern daylight time on May 21, 2019, from all countries except Argentina, Australia, Brazil, and South Korea. Further, except as otherwise provided in notices published pursuant to clause 3 of this proclamation, all steel articles imports from Turkey covered by heading 9903.80.02, in subchapter III of chapter 99 of the HTSUS, shall be subject to a 50 percent ad valorem rate of duty with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on August 13, 2018 and prior to 12:01 a.m. eastern daylight time on May 21, 2019. All steel articles imports covered by heading 9903.80.61, in subchapter III of chapter 99 of the HTSUS, shall be subject to the additional 25 percent ad valorem rate of duty established herein with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on the date specified in a determination by the Secretary granting relief. These rates of duty, which are in addition to any other duties, fees, exactions, and charges applicable to such imported steel articles, shall apply to imports of steel articles from each country as specified in the preceding three sentences.''.
  (2) The text of U.S. note 16(a)(i) to subchapter III of chapter 99 of the HTSUS is amended by deleting ``Except as provided in U.S. note 16(a)(ii), which applies to products of Turkey that are provided for in heading 9903.80.02, heading 9903.80.01 provides'' and inserting the following in lieu thereof: ``Heading 9903.80.01 provides''.
  (3) Heading 9903.80.02, in subchapter III of chapter 99 of the HTSUS, and its accompanying material, and U.S. note 16(a)(ii) to subchapter III of chapter 99 of the HTSUS, are deleted.
  (4) Paragraphs (b), (c), and (d) of U.S. note 16 to subchapter III of chapter 99 of the HTSUS are each amended by replacing ``headings 9903.80.01 and 9903.80.02'' with ``heading 9903.80.01''.
  (5) The ``Article description'' for heading 9903.80.01 in subchapter III of chapter 99 of the HTSUS is amended by replacing ``of Brazil, of Turkey'' with ``of Brazil''.

  (6) The modifications to the HTSUS made by clauses 1 through 5 of this proclamation shall be effective with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on May 21, 2019 and shall continue in effect, unless such actions are expressly reduced, modified, or terminated.
  (7) Any steel articles imports from Turkey that were admitted into a United States foreign trade zone under ``privileged foreign status'' as defined in 19 CFR 146.41, prior to 12:01 a.m. eastern daylight time on May 21, 2019, shall be subject upon entry for consumption on or after such time and date to the ad valorem rate of duty in heading 9903.80.01 in subchapter III of chapter 99 of the HTSUS.
  (8) Any provision of previous proclamations and Executive Orders that is inconsistent with the actions taken in this proclamation is superseded to the extent of such inconsistency.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixteenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9887 of May 16, 2019
  Proc. 9887
  To Modify the List of Beneficiary Developing Countries Under the Trade Act of 1974By the President of the United States of America
  A Proclamation

  1. In Executive Order 11888 of November 24, 1975, the President designated Turkey as a beneficiary developing country for purposes of the Generalized System of Preferences (GSP) (19 U.S.C. 2461 et seq.).
  2. Pursuant to section 502(d)(1) of the Trade Act of 1974, as amended (the ``1974 Act'') (19 U.S.C. 2462(d)(1)), the President may withdraw, suspend, or limit the application of the duty-free treatment accorded under the GSP with respect to any beneficiary developing country. In taking any action under section 502(d)(1) of the 1974 Act, the President shall consider the factors set forth in sections 501 and 502(c) of the 1974 Act (19 U.S.C. 2461 and 2462(c)).
  3. Section 502(c)(2) of the 1974 Act (19 U.S.C. 2462(c)(2)) provides that, in determining whether to designate any country as a beneficiary developing country, the President shall take into account, among other factors, the level of economic development of such country, including its per capita gross national product, the living standards of its inhabitants, and any other economic factors that the President deems appropriate.
  4. Consistent with section 502(d)(1) of the 1974 Act, and having considered the factors set forth in sections 501 and 502(c), I have determined that, based on its level of economic development, it is appropriate to terminate Turkey's designation as a beneficiary developing country effective May 17, 2019.

  5. Section 502(f)(2) of the 1974 Act (19 U.S.C. 2462(f)(2)) requires the President to notify the Congress and the affected beneficiary developing country, at least 60 days before termination, of the President's intention to terminate the affected country's designation as a beneficiary developing country, together with the considerations entering into such decision. I notified the Congress and Turkey on March 4, 2019, of my intent to terminate Turkey's designation, together with the considerations entering into my decision.
  6. Pursuant to section 203 of the 1974 Act (19 U.S.C. 2253), and after receiving a report from the International Trade Commission prepared under section 202 of the 1974 Act (19 U.S.C. 2252), the President may implement a measure in the form of a safeguard to address increased imports of articles that are a substantial cause of serious injury to a domestic industry producing like or directly competitive products. When acting pursuant to section 203 of the 1974 Act, the President shall take action that he determines will facilitate efforts of the domestic industry to make a positive adjustment to import competition and provide greater economic and social benefits than costs.
  7. In Proclamation 9693 of January 23, 2018, I, pursuant to section 203 of the 1974 Act, implemented a safeguard measure on imports of certain crystalline silicon photovoltaic (CSPV) cells, whether or not partially or fully assembled into other products (including, but not limited to, modules, laminates, panels, and building-integrated materials) (``CSPV products''). In Proclamation 9694 of January 23, 2018, I, pursuant to section 203 of the 1974 Act, implemented a safeguard measure on imports of large residential washers.
  8. The safeguard measures implemented by Proclamations 9693 and 9694 exempt imports of covered products from developing countries that are Members of the World Trade Organization (WTO), including Turkey, if such a country's individual share of total imports of the product does not exceed 3 percent and if imports of all such countries with less than 3 percent import share do not collectively account for more than 9 percent of total imports of the product.
  9. Consistent with my determination that it is appropriate to terminate the designation of Turkey as a beneficiary developing country under the GSP, effective May 17, 2019, I have determined to remove it from the list of developing country WTO Members exempt from application of the safeguard measures on CSPV products and large residential washers. To reflect Turkey's removal from the list, I have determined that it is appropriate to revise subdivision (b)(2) of U.S. note 17 and subdivision (b) of U.S. note 18 to subchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States (HTS) to delete the references to Turkey.
  10. Section 604 of the 1974 Act (19 U.S.C. 2483) authorizes the President to embody in the HTS the substance of the relevant provisions of the 1974 Act, and of other Acts affecting import treatment, and actions thereunder, including removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, acting under the authority vested in me by the Constitution and the laws of the United States of America, including title V and sections 203 and 604 of the 1974 Act, do hereby proclaim that:

  (1) The designation of Turkey as a beneficiary developing country is terminated, effective May 17, 2019.
  
  (2) To reflect this termination, general notes 4(a) and 4(d) and pertinent subheadings of the HTS are modified as set forth in Annex A to this proclamation.
  (3) Any provisions of previous proclamations and Executive Orders that are inconsistent with the actions taken in this proclamation are superseded to the extent of such inconsistency.
  (4) The exemption for Turkey from application of the safeguard measures on CSPV products and large residential washers is removed, effective May 17, 2019.
  (5) To reflect this revision, subdivision (b)(2) of U.S. note 17 and subdivision (b) of U.S. note 18 to subchapter III of chapter 99 of the HTS are each modified as set forth in Annex B to this proclamation.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixteenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
    
    ED21MY19.010
  
  
    
    ED21MY19.011
  
  
  Proclamation 9888 of May 17, 2019
  Proc. 9888
  Adjusting Imports of Automobiles and Automobile Parts Into the United StatesBy the President of the United States of America
  A Proclamation
  1. On February 17, 2019, the Secretary of Commerce (Secretary) transmitted to me a report on his investigation into the effects of imports of passenger vehicles (sedans, sport utility vehicles, crossover utility vehicles, minivans, and cargo vans) and light trucks (collectively ``automobiles'') and certain automobile parts (engines and engine parts, transmissions and powertrain parts, and electrical components) on the national security of the United States under section 232 of the Trade Expansion Act of 1962, as amended (19 U.S.C. 1862).
  2. The report found that automotive research and development (R&D) is critical to national security. The rapid application of commercial breakthroughs in automobile technology is necessary for the United States to retain competitive military advantage and meet new defense requirements. Important innovations are occurring in the areas of engine and powertrain technology, electrification, lightweighting, advanced connectivity, and autonomous driving. The United States defense industrial base depends on the American-owned automotive sector for the development of technologies that are essential to maintaining our military superiority.
  3. Thus, the Secretary found that American-owned automotive R&D and manufacturing are vital to national security. Yet, increases in imports of automobiles and automobile parts, combined with other circumstances, have over the past three decades given foreign-owned producers a competitive advantage over American-owned producers.
  4. American-owned producers' share of the domestic automobile market has contracted sharply, declining from 67 percent (10.5 million units produced and sold in the United States) in 1985 to 22 percent (3.7 million units produced and sold in the United States) in 2017. During the same time period, the volume of imports nearly doubled, from 4.6 million units to 8.3 million units. In 2017, the United States imported over 191 billion dollars' worth of automobiles.
  5. Furthermore, one circumstance exacerbating the effects of such imports is that protected foreign markets, like those in the European Union and Japan, impose significant barriers to automotive imports from the United States, severely disadvantaging American-owned producers and preventing them from developing alternative sources of revenue for R&D in the face of declining domestic sales. American-owned producers' share of the global automobile market fell from 36 percent in 1995 to just 12 percent in 2017, reducing American-owned producers' ability to fund necessary R&D.

  6. Because ``[d]efense purchases alone are not sufficient to support . . . R&D in key automotive technologies,'' the Secretary found that ``American-owned automobile and automobile parts manufacturers must have a robust presence in the U.S. commercial market'' and that American innovation capacity ``is now at serious risk as imports continue to displace American-owned production.'' Sales revenue enables R&D expenditures that are necessary for long-term automotive technological superiority, and automotive technological superiority is essential for the national defense. The lag in R&D expenditures by American-owned producers is weakening innovation and, accordingly, threatening to impair our national security.
  7. In light of all of these factors, domestic conditions of competition must be improved by reducing imports. American-owned producers must be able to increase R&D expenditures to ensure technological leadership that can meet national defense requirements.
  8. The Secretary found and advised me of his opinion that automobiles and certain automobile parts are being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States. The Secretary found that these imports are ``weakening our internal economy'' and that ``[t]he contraction of the American-owned automotive industry, if continued, will significantly impede the United States' ability to develop technologically advanced products that are essential to our ability to maintain technological superiority to meet defense requirements and cost effective global power projection.''
  9. The Secretary therefore concluded that the present quantities and circumstances of automobile and certain automobile parts imports threaten to impair the national security as defined in section 232 of the Trade Expansion Act of 1962, as amended.

  10. In reaching this conclusion, the Secretary considered the extent to which import penetration has displaced American-owned production, the close relationship between economic welfare and national security, see 19 U.S.C. 1862(d), the expected effect of the recently negotiated United States-Mexico-Canada Agreement (USMCA), and what would happen should the United States experience another economic downturn comparable to the 2009 recession.
  11. In light of the report's findings, the Secretary recommended actions to adjust automotive imports so that they will not threaten to impair the national security. One recommendation was to pursue negotiations to obtain agreements that address the threatened impairment of national security. In the Secretary's judgment, successful negotiations could allow American-owned automobile producers to achieve long-term economic viability and increase R&D spending to develop cutting-edge technologies that are critical to the defense industry.
  12. I concur in the Secretary's finding that automobiles and certain automobile parts are being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States, and I have considered his recommendations.
  13. I have also considered the renegotiated United States-Korea Agreement and the recently signed USMCA, which, when implemented, could help to address the threatened impairment of national security found by the Secretary.

  14. Section 232 of the Trade Expansion Act of 1962, as amended, authorizes the President to take action to adjust the imports of an article and its derivatives that are being imported into the United States in such quantities or under such circumstances as to threaten to impair the national security. If that action is the negotiation of an agreement contemplated in 19 U.S.C. 1862(c)(3)(A)(i), and such an agreement is not entered into within 180 days of the proclamation or is not being carried out or is ineffective, then the statute authorizes the President to take other actions he deems necessary to adjust imports and eliminate the threat that the imported article poses to national security. See 19 U.S.C. 1862(c)(3)(A).
  15. I have decided to direct the United States Trade Representative (Trade Representative) to pursue negotiation of agreements contemplated in 19 U.S.C. 1862(c)(3)(A)(i) to address the threatened impairment of the national security with respect to imported automobiles and certain automobile parts from the European Union, Japan, and any other country the Trade Representative deems appropriate, and to update me on the progress of such negotiations within 180 days. Under current circumstances, this action is necessary and appropriate to remove the threatened impairment of the national security.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by the authority vested in me by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, and section 232 of the Trade Expansion Act of 1962, as amended, do hereby proclaim as follows:
  (1) The Trade Representative, in consultation with the Secretary, the Secretary of the Treasury, and any other senior executive branch officials the Trade Representative deems appropriate, shall pursue negotiation of agreements contemplated in 19 U.S.C. 1862(c)(3)(A)(i) to address the threatened impairment of the national security with respect to imported automobiles and certain automobile parts from the European Union, Japan, and any other country the Trade Representative deems appropriate.
  (2) Within 180 days of the date of this proclamation, the Trade Representative shall update me on the outcome of the negotiations directed under clause (1) of this proclamation.
  (3) The Secretary shall continue to monitor imports of automobiles and certain automobile parts and shall, from time to time, in consultation with any senior executive branch officials the Secretary deems appropriate, review the status of such imports with respect to the national security. The Secretary shall inform the President of any circumstances that in the Secretary's opinion might indicate the need for further action by the President under section 232 of the Trade Expansion Act of 1962, as amended.
  (4) Any provision of previous proclamations and Executive Orders that is inconsistent with the actions taken in this proclamation is superseded to the extent of such inconsistency.

  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9889 of May 17, 2019
  Proc. 9889
  National Safe Boating Week, 2019By the President of the United States of America
  A Proclamation
  As we near the summer season, tens of millions of Americans will take to our Nation's waters to spend time with family and friends. As we enjoy our activities on the water, we must act responsibly to follow safety procedures when boating. During National Safe Boating Week, I urge all Americans to familiarize themselves with the best practices for a safe boating experience.
  Regrettably, tragedy on the water can often strike when you least expect it. Indeed, the majority of boating fatalities happen in calm waters and good weather conditions. We must take the necessary steps to ensure our boats are inspected thoroughly and operated safely.
  When it comes to safety on the water, it is critical to be a conscientious, aware, and responsible boat operator and ensure your boat is properly vetted and operational. A great way to start this upcoming season is to undergo a free vessel safety check offered through the United States Coast Guard. New boaters are also encouraged to participate in a boating safety course that teaches on-water skills. Further, you should never operate a boat while intoxicated and should always ensure that passengers enjoying alcohol do so in moderation to avoid potential injuries or accidental drowning. Additionally, the United States Coast Guard requires that a boat have an approved life jacket for each person onboard. Everyone should be able to access easily a life jacket that fits properly for size and weight, and the best practice is always to wear your life jacket while the boat is underway.
  This week, we are reminded that by taking just a few extra precautions, we can dramatically reduce the likelihood of accidents occurring on the water. By acquainting yourself, your children, and your friends with safe boating practices before operating or boarding a boat, we can all enjoy the beauty of our Nation's waters safely and responsibly.
  In recognition of the importance of safe boating practices, the Congress, by joint resolution approved June 4, 1958 (36 U.S.C. 131), as amended, has authorized and requested the President to proclaim annually the 7-day period before Memorial Day weekend as ``National Safe Boating Week.''

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim May 18 through May 24, 2019, as National Safe Boating Week. I encourage all Americans who participate in boating activities to observe this occasion by learning more about safe boating practices and taking advantage of boating safety education opportunities. I also encourage the Governors of the States and Territories, and appropriate officials of all units of government, to join me in encouraging boating safety through events and activities.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9890 of May 17, 2019
  Proc. 9890
  Emergency Medical Services Week, 2019By the President of the United States of America
  A Proclamation
  During Emergency Medical Services Week, we pay tribute to our Nation's Emergency Medical Services (EMS) providers, whose selfless dedication and extraordinary efforts help save countless lives each day. As the first link to emergency medical care, EMS personnel are a critical component of our healthcare system. Day or night, faithful EMS first responders—many of whom are volunteers—intensively prepare for and stand at the ready to help their fellow Americans through chaotic and distressing situations.
  In the last year, our Nation has experienced some of the largest and most destructive wildfires, hurricanes, tornadoes, and mudslides in recent history. In places like California, Florida, Alabama, North Carolina, South Carolina, Virginia, Maryland, and other parts of our country, EMS providers have selflessly performed their duties under challenging and hazardous conditions. At the risk of their own safety and well-being, EMS personnel acted quickly to deliver critical assistance. They moved residents who were homebound, hospitalized, or in nursing homes out of harm's way before and during natural disasters, and provided medical care for thousands of displaced citizens for weeks after the disasters.
  As President, I will never lose sight of the vital contributions that our country's emergency responders make to their fellow citizens. My Administration remains committed to working with State and local partners to ensure that EMS personnel are fully trained and prepared to meet the needs of their communities. Many rural EMS agencies, in particular, face unique challenges in delivering quality care. Last year, I signed into law the Agricultural Improvement Act of 2018, which reauthorizes funding for EMS agencies in rural areas of our country to access the training and equipment they need to perform their duties safely, effectively, and efficiently. To allow EMS providers additional flexibility, the Department of Health and Human Services recently announced the Emergency Triage, Treat, and Transport model for care delivery. This model is designed to allow ambulatory care providers to be compensated in innovative ways through Medicare when responding to emergency medical calls from beneficiaries.

  First responders also continue to be at the forefront of dealing with the terrible effects of the opioid crisis, routinely responding to situations where someone has fallen victim to an opioid overdose. The Office of National Drug Control Policy has released extensive guidance on how emergency providers can stay safe when tending to opioid-related events. Additionally, my Administration has taken steps to expand the supply of life-saving naloxone to first responders nationwide. We must ensure that our EMS personnel have the necessary training and resources to help those who tragically end up in dire need due to opioid overdoses.
  In every circumstance, and in crises where every second counts, EMS providers demonstrate courage and devotion to saving lives. They protect the health and safety of others with unmatched skill and extraordinary resolve. This month, and always, we express our endless gratitude and respect to the fine men and women of our country's EMS agencies for their continued commitment to excellence in emergency care.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 19 through May 25, 2019, as Emergency Medical Services Week. I encourage all Americans to observe this occasion by showing their support for local EMS professionals through appropriate programs, ceremonies, and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9891 of May 17, 2019
  Proc. 9891
  World Trade Week, 2019By the President of the United States of America
  A Proclamation
  Free, fair, and reciprocal trade is essential to American and global prosperity. During World Trade Week, we reaffirm our unwavering commitment to ensuring that our Nation's farmers, ranchers, manufacturers, and entrepreneurs are able to sell their goods and services in the global market on a level playing field. We also celebrate mutually beneficial and balanced trade between nations and pledge to continue pressing those countries that persist with one-sided trade polices to abandon them.
  Our Nation is benefiting from a booming economy that is improving the lives of hardworking Americans and their families. Since my election, we have witnessed the creation of more than 5.8 million new jobs, including approximately 500,000 new manufacturing jobs. American gross domestic product grew at nearly 3 percent last year, and at a rate of 3.2 percent in the first quarter of this year. As a result, wages are rising at the fastest pace in a decade. This economic success is a testament to the effectiveness of my Administration's tax, regulatory, and tariff and trade policies.

  With a level playing field, American workers and producers can compete with any nation in the world. In recent years, however, our prosperity has been hampered by the growing economic aggression and unfair trading practices of other countries. Nations that do not share our free market values have used dumping and industrial subsidies, discriminatory non-tariff barriers, forced technology transfers, excess capacity, cyber and hacking attacks, and other forms of economic aggression to gain unfair competitive advantages over American workers and producers. My Administration is using every available tool to confront these burdensome, market-distorting trade practices. We are aggressively enforcing the well-established trade laws of the United States, and we are negotiating new trade agreements to address unfair trade practices and remove barriers to the export of our goods and services.
  My Administration's leadership in strongly pursuing fair trade is enabling our Nation's firms to compete on a more level, fair playing field. We are working to modernize and improve our agreements, negotiating new trade deals that protect our national security and are based on fairness and reciprocity. For example, we revised one of our most significant trade deals, the United States-Korea Free Trade Agreement (KORUS), to make it far more beneficial to American workers.
  In addition, with the signing of the United States-Mexico-Canada Agreement (USMCA), I delivered on my promise to renegotiate the outdated and unbalanced North American Free Trade Agreement (NAFTA). Once approved by the Congress, the USMCA will help address longstanding trade imbalances by granting American businesses across all sectors of our economy greater freedom to sell their goods and services throughout North America. The successful conclusion of both KORUS and USMCA shows that new trade deals that work for all Americans—and not just some—are possible. My Administration is also actively engaged in negotiations with the European Union, the United Kingdom, and Japan to secure broader market access for American products and services.
  The United States and our trading partners benefit greatly from free, fair, balanced, and reciprocal trade. This week, we renew our commitment to addressing persistent trade imbalances, breaking down trade barriers, and providing Americans new opportunities to increase exports. Greater transparency in global trade and predictable business climates in economies that adhere to high standards for trade and investment will bring greater prosperity to our Nation and the world.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim May 19 through May 25, 2019, as World Trade Week. I encourage Americans to observe this week with events, trade shows, and educational programs that celebrate the benefits of trade to our country.

  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9892 of May 17, 2019
  Proc. 9892
  Armed Forces Day, 2019By the President of the United States of America
  A Proclamation
  From Normandy and Iwo Jima through Operations Desert Storm and Inherent Resolve, our Nation's Armed Forces have consistently made us proud by defeating our enemies and defending the freedoms we cherish. Their bravery, love of country, and devotion to duty are unmatched, and we are eternally grateful for the sacrifices they make for all American citizens. On Armed Forces Day, we honor all of the Soldiers, Sailors, Airmen, Marines, and Coast Guardsmen who make up the finest military in the world.
  Every day, tens of thousands of American troops risk their lives and sacrifice time with their families and friends to protect our national security and keep us safe. Through their strength and dedication to our country, they protect our freedoms, interests, and way of life at duty stations all around the world. We thank them for their incredible service, and we recognize that our Nation has a sacred obligation to ensure that our Armed Forces remain ready and fully equipped to face any threat.
  As President, I am committed to empowering America's warriors with every advantage they need to fulfill their missions. During the last 2 years, our Armed Forces have had one victory after another against ISIS, culminating in March with the liberation of 100 percent of the territory once held by ISIS in Syria and Iraq. We are encouraged by this tremendous success, and it is important that our military remains the strongest in the world. This is one of my Administration's highest priorities, and I have called on the Congress to increase funding for our national defense by $34 billion over last year's level. These additional resources are vital to enhancing our capabilities at sea, on the ground, in the air, and in space and guaranteeing that America's military never falls behind.
  I also continue to advocate for our service members to receive increased support, which they deserve for bearing the burden of defending our freedoms. Last year, I signed into law the largest pay raise for our troops in 9 years, and, for 2020, I have called on the Congress to provide a 3.1 percent pay raise. This 3.1 percent raise would be the largest pay raise for our troops in 10 years and would further demonstrate our Nation's gratitude to the more than 2.1 million active duty and reserve military men and women.
  Our courageous and vigilant Armed Forces safeguard the blessings of liberty for us and for future generations by selflessly answering the call of duty. Today, and every day, we acknowledge and celebrate all who proudly wear our Nation's uniforms and the family members who face unique challenges as they tirelessly support them.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, and Commander in Chief of the Armed Forces of the United States, continuing the tradition of my predecessors in office, do hereby proclaim the third Saturday of each May as Armed Forces Day.

  I invite the Governors of the States and Territories and other areas subject to the jurisdiction of the United States to provide for the observance of Armed Forces Day within their jurisdiction each year in an appropriate manner designed to increase public understanding and appreciation of the Armed Forces of the United States. I also invite veterans, civic, and other organizations to join in the observance of Armed Forces Day each year.
  Finally, I call upon all Americans to display the flag of the United States at their homes and businesses on Armed Forces Day, and I urge citizens to learn more about military service by attending and participating in the local observances of the day.
  Proclamation 9753 of May 18, 2018, is hereby superseded.
  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9893 of May 19, 2019
  Proc. 9893
  Adjusting Imports of Aluminum Into the United StatesBy the President of the United States of America
  A Proclamation
  1. On January 19, 2018, the Secretary of Commerce (Secretary) transmitted to me a report on his investigation into the effect of imports of aluminum articles on the national security of the United States under section 232 of the Trade Expansion Act of 1962, as amended (19 U.S.C. 1862). The Secretary found and advised me of his opinion that aluminum articles were being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States.
  2. In Proclamation 9704 of March 8, 2018 (Adjusting Imports of Aluminum Into the United States), I concurred in the Secretary's finding that aluminum articles were being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States, and decided to adjust the imports of aluminum articles, as defined in clause 1 of Proclamation 9704, by imposing a 10 percent ad valorem tariff on such articles imported from most countries.

  3. In Proclamation 9704, I further stated that any country with which we have a security relationship is welcome to discuss with the United States alternative ways to address the threatened impairment of the national security caused by imports from that country, and noted that, should the United States and any such country arrive at a satisfactory alternative means to address the threat to the national security such that I determine that imports from that country no longer threaten to impair the national security, I may remove or modify the restriction on aluminum articles imports from that country and, if necessary, adjust the tariff as it applies to other countries, as the national security interests of the United States require.
  
  4. The United States has successfully concluded discussions with Canada and Mexico on satisfactory alternative means to address the threatened impairment of the national security posed by aluminum imports from Canada and Mexico. The United States has agreed on a range of measures with Canada and Mexico to prevent the importation of aluminum that is unfairly subsidized or sold at dumped prices, to prevent the transshipment of aluminum, and to monitor for and avoid import surges. These measures are expected to allow imports of aluminum from Canada and Mexico to remain stable at historical levels without meaningful increases, thus permitting the domestic capacity utilization to remain reasonably commensurate with the target level recommended in the Secretary's report. In my judgment, these measures will provide effective, long-term alternative means to address the contribution of these countries' imports to the threatened impairment of the national security.
  5. In light of these agreements, I have determined that, under the framework in the agreements, imports of aluminum from Canada and Mexico will no longer threaten to impair the national security, and thus I have decided to exclude Canada and Mexico from the tariff proclaimed in Proclamation 9704, as amended. The United States will monitor the implementation and effectiveness of these measures in addressing our national security needs, and I may revisit this determination as appropriate.
  6. In light of my determination to exclude, on a long-term basis, these countries from the tariff proclaimed in Proclamation 9704, as amended, I have considered whether it is necessary and appropriate in light of our national security interests to make any corresponding adjustments to such tariff as it applies to other countries. I have determined that, in light of the agreed-upon measures with Canada and Mexico, it is necessary and appropriate, at this time, to maintain the current tariff level as it applies to other countries.
  7. Section 232 of the Trade Expansion Act of 1962, as amended, authorizes the President to adjust the imports of an article and its derivatives that are being imported into the United States in such quantities or under such circumstances as to threaten to impair the national security.
  8. Section 604 of the Trade Act of 1974, as amended (19 U.S.C. 2483), authorizes the President to embody in the Harmonized Tariff Schedule of the United States (HTSUS) the substance of statutes affecting import treatment, and actions thereunder, including the removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by the authority vested in me by the Constitution and the laws of the United States of America, including section 232 of the Trade Expansion Act of 1962, as amended, section 301 of title 3, United States Code, and section 604 of the Trade Act of 1974, as amended, do hereby proclaim as follows:

  (1) Clause 2 of Proclamation 9704, as amended, is further amended in the second sentence by deleting the ``and'' before ``(c)'' and inserting before the period at the end: ``, and (d) on or after 12:01 a.m. eastern daylight time on May 20, 2019, from all countries except Argentina, Australia, Canada, and Mexico''.
  
  (2) The ``Article description'' for heading 9903.85.01, in subchapter III of chapter 99 of the HTSUS, is amended by replacing ``of Australia'' with ``of Australia, of Canada, of Mexico''.
  (3) The modifications made by clauses 1 and 2 of this proclamation shall be effective with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on May 20, 2019, and shall continue in effect, unless such actions are expressly reduced, modified, or terminated.
  (4) Any imports of aluminum articles from Canada and Mexico that were admitted into a U.S. foreign trade zone under ``privileged foreign status'' as defined in 19 CFR 146.41, prior to 12:01 a.m. eastern daylight time on May 20, 2019, shall not be subject upon entry for consumption made after 12:01 a.m. eastern daylight time on May 20, 2019, to the additional 10 percent ad valorem rate of duty imposed by Proclamation 9704, as amended.
  (5) Any provision of previous proclamations and Executive Orders that is inconsistent with the actions taken in this proclamation is superseded to the extent of such inconsistency.
  IN WITNESS WHEREOF, I have hereunto set my hand this nineteenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9894 of May 19, 2019
  Proc. 9894
  Adjusting Imports of Steel Into the United StatesBy the President of the United States of America
  A Proclamation
  1. On January 11, 2018, the Secretary of Commerce (Secretary) transmitted to me a report on his investigation into the effect of imports of steel articles on the national security of the United States under section 232 of the Trade Expansion Act of 1962, as amended (19 U.S.C. 1862). The Secretary found and advised me of his opinion that steel articles were being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States.
  2. In Proclamation 9705 of March 8, 2018 (Adjusting Imports of Steel Into the United States), I concurred in the Secretary's finding that steel articles, as defined in clause 1 of Proclamation 9705, as amended by clause 8 of Proclamation 9711 of March 22, 2018 (Adjusting Imports of Steel Into the United States), were being imported into the United States in such quantities and under such circumstances as to threaten to impair the national security of the United States, and decided to adjust the imports of these steel articles by imposing a 25 percent ad valorem tariff on such articles imported from most countries.

  3. As stated in the Proclamation dated May 16, 2019 (Adjusting Imports of Steel Into the United States), the Secretary has now advised me that the domestic industry's capacity utilization has improved to approximately the target level recommended in the Secretary's report. This target level, if maintained for an appropriate period, will improve the financial viability of the domestic steel industry over the long term.
  4. In Proclamation 9705, I further stated that any country with which we have a security relationship is welcome to discuss with the United States alternative ways to address the threatened impairment of the national security caused by imports from that country, and noted that, should the United States and any such country arrive at a satisfactory alternative means to address the threat to the national security such that I determine that imports from that country no longer threaten to impair the national security, I may remove or modify the restriction on steel articles imports from that country and, if necessary, adjust the tariff as it applies to other countries, as the national security interests of the United States require.
  5. The United States has successfully concluded discussions with Canada and Mexico on satisfactory alternative means to address the threatened impairment of the national security posed by steel articles imports from Canada and Mexico. The United States has agreed on a range of measures with Canada and Mexico to prevent the importation of steel articles that are unfairly subsidized or sold at dumped prices, to prevent the transshipment of steel articles, and to monitor for and avoid import surges. These measures are expected to allow imports of steel articles from Canada and Mexico to remain stable at historical levels without meaningful increases, thus permitting the domestic industry's capacity utilization to continue at approximately the target level recommended in the Secretary's report. In my judgment, these measures will provide effective, long-term alternative means to address the contribution of these countries' imports to the threatened impairment of the national security.
  6. In light of these agreements, I have determined that, under the framework in the agreements, imports of steel articles from Canada and Mexico will no longer threaten to impair the national security, and thus I have decided to exclude Canada and Mexico from the tariff proclaimed in Proclamation 9705, as amended. The United States will monitor the implementation and effectiveness of these measures in addressing our national security needs, and I may revisit this determination as appropriate.
  7. In light of my determination to exclude, on a long-term basis, Canada and Mexico from the tariff proclaimed in Proclamation 9705, as amended, I have considered whether it is necessary and appropriate in light of our national security interests to make any corresponding adjustments to such tariff as it applies to other countries. I have determined that, in light of the agreed-upon measures with Canada and Mexico, it is necessary and appropriate, at this time, to maintain the current tariff level as it applies to other countries.
  8. Section 232 of the Trade Expansion Act of 1962, as amended, authorizes the President to adjust the imports of an article and its derivatives that are being imported into the United States in such quantities or under such circumstances as to threaten to impair the national security.

  9. Section 604 of the Trade Act of 1974, as amended (19 U.S.C. 2483), authorizes the President to embody in the Harmonized Tariff Schedule of the United States (HTSUS) the substance of statutes affecting import treatment, and actions thereunder, including the removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by the authority vested in me by the Constitution and the laws of the United States of America, including section 232 of the Trade Expansion Act of 1962, as amended, section 301 of title 3, United States Code, and section 604 of the Trade Act of 1974, as amended, do hereby proclaim as follows:
  (1) Proclamation 9705, as amended, is further amended by revising clause 2 to read as follows:
  ``(2)(a) In order to establish certain modifications to the duty rate on imports of steel articles, subchapter III of chapter 99 of the HTSUS is modified as provided in the Annex to this proclamation and any subsequent proclamations regarding such steel articles.
  (b) Except as otherwise provided in this proclamation, or in notices published pursuant to clause 3 of this proclamation, all steel articles imports covered by heading 9903.80.01, in subchapter III of chapter 99 of the HTSUS, shall be subject to an additional 25 percent ad valorem rate of duty with respect to goods entered for consumption, or withdrawn from warehouse for consumption, as follows: (i) on or after 12:01 a.m. eastern daylight time on March 23, 2018, from all countries except Argentina, Australia, Brazil, Canada, Mexico, South Korea, and the member countries of the European Union; (ii) on or after 12:01 a.m. eastern daylight time on June 1, 2018, from all countries except Argentina, Australia, Brazil, and South Korea; (iii) on or after 12:01 a.m. eastern daylight time on August 13, 2018, from all countries except Argentina, Australia, Brazil, South Korea, and Turkey; (iv) on or after 12:01 a.m. eastern daylight time on May 20, 2019, from all countries except Argentina, Australia, Brazil, Canada, Mexico, South Korea, and Turkey; and (v) on or after 12:01 a.m. eastern daylight time on May 21, 2019, from all countries except Argentina, Australia, Brazil, Canada, Mexico, and South Korea. Further, except as otherwise provided in notices published pursuant to clause 3 of this proclamation, all steel articles imports from Turkey covered by heading 9903.80.02, in subchapter III of chapter 99 of the HTSUS, shall be subject to a 50 percent ad valorem rate of duty with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on August 13, 2018, and prior to 12:01 a.m. eastern daylight time on May 21, 2019. All steel articles imports covered by heading 9903.80.61, in subchapter III of chapter 99 of the HTSUS, shall be subject to the additional 25 percent ad valorem rate of duty established herein with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on the date specified in a determination by the Secretary granting relief. These rates of duty, which are in addition to any other duties, fees, exactions, and charges applicable to such imported steel articles, shall apply to imports of steel articles from each country as specified in the preceding three sentences.''
  (2) The ``Article description'' for heading 9903.80.01, in subchapter III of chapter 99 of the HTSUS, is amended by deleting ``of South Korea, of Brazil, of Turkey'' and inserting ``of Brazil, of Canada, of Mexico, of South Korea, of Turkey''.

  (3) The modifications made by clauses 1 and 2 of this proclamation shall be effective with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on May 20, 2019, and shall continue in effect, unless such actions are expressly reduced, modified, or terminated.
  (4) The Proclamation dated May 16, 2019 (Adjusting Imports of Steel Into the United States), is amended by revising clause 5 to read as follows: ``The `Article description' for heading 9903.80.01 in subchapter III of chapter 99 of the HTSUS is amended by replacing `of South Korea, of Turkey' with `of South Korea'.''.
  (5) Any imports of steel articles from Canada and Mexico that were admitted into a U.S. foreign trade zone under ``privileged foreign status'' as defined in 19 CFR 146.41, prior to 12:01 a.m. eastern daylight time on May 20, 2019, shall not be subject upon entry for consumption made after 12:01 a.m. eastern daylight time on May 20, 2019, to the additional 25 percent ad valorem rate of duty as imposed by Proclamation 9705, as amended.
  (6) Any provision of previous proclamations and Executive Orders that is inconsistent with the actions taken in this proclamation is superseded to the extent of such inconsistency.
  IN WITNESS WHEREOF, I have hereunto set my hand this nineteenth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9895 of May 20, 2019
  Proc. 9895
  National Maritime Day, 2019By the President of the United States of America
  A Proclamation
  On National Maritime Day, we honor the men and women who, throughout our history, have served with professionalism, dedication, and patriotism in the United States Merchant Marine. We recognize these seafaring merchant mariners for helping to fuel our economy, maintain our sea power, and support our national security.
  Merchant mariners extend goodwill into all parts of the world, serving as a peaceful United States presence on international waterways. Today, American mariners facilitate the import and export of billions of dollars of goods, including fuel, agricultural products, and raw materials through the Marine Transportation System. They are also among the first to respond to help their fellow citizens in the wake of national disasters.
  During times of war, merchant mariners courageously sail into combat zones to provide sealift for the Department of Defense, carrying weapons and supplies to America's fighting forces. In every conflict, United States citizen mariners have answered the call to duty and risked their lives. Some have sadly made the ultimate sacrifice for their country.

  Because the United States Merchant Marine plays a central role in bringing American goods to market and in bolstering our military readiness abroad, we must encourage more people to pursue career opportunities on America's waterways and the oceans of the world. For this reason, I recently signed an Executive Order to help veterans of the Armed Forces transition seamlessly into civilian careers in the United States Merchant Marine by allowing them to apply relevant military training and experience toward becoming credentialed merchant mariners. This will help support a robust, well-equipped, and safe merchant fleet crewed by well-trained mariners.
  The Congress, by a joint resolution approved May 20, 1933, has designated May 22 of each year as ``National Maritime Day'' to commemorate the first transoceanic voyage by a steamship in 1819 by the S.S. Savannah. By this resolution, the Congress has authorized and requested the President to issue annually a proclamation calling for its appropriate observance.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim May 22, 2019, as National Maritime Day. I call upon the people of the United States to mark this observance and to display the flag of the United States at their homes and in their communities. I also request that all ships sailing under the American flag dress ship on that day.
  IN WITNESS WHEREOF, I have hereunto set my hand this twentieth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9896 of May 24, 2019
  Proc. 9896
  Prayer for Peace, Memorial Day, 2019By the President of the United States of America
  A Proclamation
  Whether on the battlefields of Bunker Hill, on the beaches of Normandy, in the jungles of Vietnam, or in the mountains and deserts of the Middle East, brave Americans of every generation have given their last full measure of devotion in defense of our country, our liberty, and our founding ideals. On Memorial Day, we humbly honor these incredible patriots and firmly renew our abiding commitment to uphold the principles for which they laid down their lives.

  As a free people, we have a sacred duty to remember the courageous warriors who have made the ultimate sacrifice to ensure that our great country would endure. It is our responsibility to strive to ensure that their noble acts of dedication to our country and the cause of freedom were not in vain and to comfort the families they have left behind, who bear the heartbreak of their loss. We must ensure that the light of our Republic, and all for which these most honorable Americans willingly died, continues to shine forth brightly into the world. As President Lincoln said in 1863 during the dedication of the Gettysburg National Military Cemetery: ``It is for us the living, rather, to be dedicated here to the unfinished work which they who fought here have thus far so nobly advanced.''
  
  As we approach the 75th anniversary of D-Day, we proudly commemorate those heroic and honorable patriots who gave their all for the cause of freedom during some of history's darkest hours. Thousands of selfless members of our Armed Forces perished on the beaches of Normandy. They bravely gave their lives to pave the way for the Allied liberation of Europe and ultimately victory over the forces of evil. Their historic sacrifices and achievements secured the future of humanity and proved America's strength in defending freedom and defeating the enemies of civilization.
  Those who rest in the hallowed grounds of our country's national cemeteries laid their lives upon the altar of freedom. Today, as we unite in eternal gratitude for the sacrifices of these extraordinary Americans, let us also offer a prayer for lasting peace. Let us renew our steadfast resolve to work toward a peaceful future, in which the horrors of war are a distant memory and our families, our communities, and our Nation need no longer confront the sorrow and pain of losing our beloved sons and daughters.
  In honor and recognition of all of our fallen heroes, the Congress, by a joint resolution approved May 11, 1950, as amended (36 U.S.C. 116), has requested the President issue a proclamation calling on the people of the United States to observe each Memorial Day as a day of prayer for permanent peace and designating a period on that day when the people of the United States might unite in prayer. The Congress, by Public Law 106-579, has also designated 3:00 p.m. local time on that day as a time for all Americans to observe, in their own way, the National Moment of Remembrance.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim Memorial Day, May 27, 2019, as a day of prayer for permanent peace, and I designate the hour beginning in each locality at 11:00 a.m. of that day as a time when people might unite in prayer.
  I further ask all Americans to observe the National Moment of Remembrance beginning at 3:00 p.m. local time on Memorial Day.
  I also request the Governors of the United States and its Territories, and the appropriate officials of all units of government, to direct the flag be flown at half-staff until noon on this Memorial Day on all buildings, grounds, and naval vessels throughout the United States and in all areas under its jurisdiction and control. I also request the people of the United States to display the flag at half-staff from their homes for the customary forenoon period.

  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fourth day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9897 of May 31, 2019
  Proc. 9897
  African-American Music Appreciation Month, 2019By the President of the United States of America
  A Proclamation
  Throughout American history, African-American music has reflected our Nation's challenges and triumphs and has always enriched our Nation's culture. During African-American Music Appreciation Month, we pay tribute to the talented and inspiring African-American artists who have given sound and voice to the full range of human emotions through the blues, jazz, gospel, rock and roll, rap, hip hop, and other genres.
  Last year, we lost one of our Nation's most beloved African-American musicians, songwriters, and singers, Aretha Franklin, the ``Queen of Soul.'' She was an 18-time Grammy Award winner and the first female artist inducted into the Rock and Roll Hall of Fame. During her extraordinary career, Franklin infused her talent and unmistakable style into gospel, rhythm and blues, rock and roll, jazz, and even opera. Her songs are treasures of the American music canon. A recipient of the Presidential Medal of Freedom and the National Medal of Arts, Franklin's imprint on America's soundscape is timeless. She will forever reign as a luminary of African-American music.
  This month, we celebrate the countless contributions of African-American singers, composers, and musicians, who have influenced and shaped every genre and style of music. They have turned universally shared emotions and experiences of suffering, joy, passion, pain, faith, injustice, and love into art that speaks to the heart and spirit of any American. African-American music has the power to encourage, inspire, and affect social change. It transcends time, compelling generation after generation to sing, dance, think, and feel, and it endures in our culture, our history, our spirit, and our collective national soul.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim June 2019 as African-American Music Appreciation Month. I call upon public officials, educators, and all the people of the United States to observe this month with appropriate activities and programs that raise awareness and appreciation of African-American music.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9898 of May 31, 2019
  Proc. 9898
  Great Outdoors Month, 2019By the President of the United States of America
  A Proclamation
  Each year, millions of Americans step into our Nation's vast and wondrous outdoors. There, they experience the miracles of creation: expansive forests, towering mountains, winding canyons, pristine waters, imposing glaciers, and soaring landscapes. These natural marvels offer limitless opportunity to experience nature and to consider the profound. During Great Outdoors Month, we celebrate the majesty of our planet and the freedom we have to witness its awe-inspiring grandeur.
  In America, adventurers of all stripes have a place to experience, to explore, and to make lifelong memories. The National Parks System alone encompasses more than 400 different natural, cultural, and historic sites throughout the country. Thousands more State parks and trails ornament our country's varied landscapes. Even our cityscapes are filled with parks, marinas, swimming pools, golf courses, tennis courts, and other recreational opportunities. No matter the location, citizens in every part of our Nation can find their own outdoor adventure and, in doing so, improve their health, deepen connections with their families and communities, and experience their country in new and exciting ways.
  A proud tradition of protecting and maintaining our outdoor places is woven into our Nation's heritage. Expanding access to these many locations is a priority of my Administration. We have opened hundreds of thousands of acres of previously unavailable or restricted public lands and added hundreds of miles to the national recreation trails system. I also recently signed into law the John D. Dingell, Jr. Conservation, Management, and Recreation Act, which designates new acreage as wilderness areas, increases access to public lands for hunting and fishing, and expands areas for recreational camping and boating. We will continue to leverage public- and private-sector resources to preserve our cultural history and natural habitat for future generations.
  This month in particular, we recognize all those who help to conserve our natural environment, and we renew our commitment to act as responsible stewards of its many gifts. I encourage all Americans to get outdoors this summer to encounter, appreciate, and enjoy the natural splendor of our beautiful country.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim June 2019 as Great Outdoors Month. I urge all Americans to explore the great outdoors while acting as stewards of our lands and waters.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9899 of May 31, 2019
  Proc. 9899
  National Caribbean-American Heritage Month, 2019By the President of the United States of America
  A Proclamation
  During National Caribbean-American Heritage Month, we acknowledge the significant ways Caribbean Americans have shaped our culture and heritage. Americans with roots in the Caribbean have greatly enriched our society, contributing to the arts, business, journalism, technology, government, religion, the military, sports, and many other fields.
  Through his dedication to his faith, Joseph Sandiford Atwell exemplified the unyielding spirit of Caribbean Americans. Born in Barbados in 1831, Atwell moved to the United States in 1863 and attended the Philadelphia Divinity School. Following the Civil War, he went to spread God's message of hope and love to the emancipated slaves in the South. Due to the strength of his ministry, he became the first black Episcopal deacon ordained in the Diocese of Kentucky and went on to become the first black Episcopal priest in the Diocese of Virginia.
  Earlier this year, I met with the leaders of the Commonwealth of The Bahamas, the Dominican Republic, the Republic of Haiti, Jamaica, and Saint Lucia to reaffirm our partnership with the Caribbean. We discussed how we can bring greater prosperity to this important region, including potential opportunities for energy investment and enhanced trade partnerships. We made tremendous progress, and we will build on these discussions to strengthen further the relationship we share with our Caribbean neighbors.
  This month, we recognize the vibrant culture and patriotism of Caribbean Americans that continue to bolster our country and enrich our lives, and we pay tribute to the strong friendship between the United States and the countries of the Caribbean.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim June 2019 as National Caribbean-American Heritage Month. I encourage all Americans to join in celebrating the history, culture, and achievements of Caribbean Americans with appropriate ceremonies and activities.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9900 of May 31, 2019
  Proc. 9900
  National Homeownership Month, 2019By the President of the United States of America
  A Proclamation
  During National Homeownership Month, we acknowledge the benefits of sustainable homeownership. Homeownership continues to be an important option for many Americans to invest in their communities, build wealth, and achieve the American Dream.
  My Administration's economic policies have helped spur a booming economy, in which nearly 6 million new jobs have been created and wages are rising at the fastest rate in a decade. We have slashed more than 30,000 pages of job-killing regulations from the rule book that had been constraining economic growth, and my Tax Cuts and Jobs Act has put more money into the pockets of American workers. These successes have led to more opportunities for Americans to become homeowners, and we are committed to building on them by continuing to work with State and local governments to remove burdensome and unnecessary regulations that restrict development and artificially raise housing costs.
  To offer the opportunity for more sustainable homeownership to a greater number of Americans, we must also reform our Nation's housing finance system. Earlier this year, I signed a Presidential Memorandum instructing the Secretaries of the Treasury and Housing and Urban Development to construct a plan on reforming the housing finance system to promote competition in the housing finance market that will also preserve the 30-year, fixed-rate mortgage for qualified homebuyers. These reforms are critical to improving access to sustainable mortgages and to maintaining responsible support for homeownership and for building wealth.
  This month, we reaffirm our commitment to empowering more Americans with the opportunity to take the important step of becoming homeowners. By keeping taxes low, continuing to remove burdensome and unnecessary regulations, and making much-needed reforms to the housing finance system, we will open doors to sustainable homeownership to more Americans and their families.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim June 2019 as National Homeownership Month.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9901 of May 31, 2019
  Proc. 9901
  National Ocean Month, 2019By the President of the United States of America
  A Proclamation
  The ocean supports millions of American jobs across numerous industries, including commercial fishing, recreation and tourism, international trade, shipping, ports, energy, and other maritime commerce. During National Ocean Month, we recognize the importance of the ocean to the economy, national security, and environment of the United States, and we renew our commitment to safeguarding its vital resources.
  America is, and will always be, one of the world's preeminent seafaring nations. All of our Nation's citizens benefit from our access to the ocean. With more than 13,000 miles of coastline and 3.4 million nautical square miles of ocean within our territorial jurisdiction, our country's exclusive economic zone is the largest in the world. Together, our oceans and the Great Lakes generate $320 billion in economic activity. That is one reason why my Administration is committed to developing new, innovative ways to protect our native aquatic species, reduce our reliance on foreign fish imports, and keep our fishery industry strong.
  Over the last few years, we have made important strides in learning more about our ocean and our Nation's coastal waters, supporting our ocean economy, and promoting good stewardship of our waters for current and future generations. Last year, I signed an Executive Order to advance ocean-related scientific research and to promote greater engagement of Federal agencies with State-led regional ocean partnerships. Importantly, our Federal agencies are continuing efforts to make ocean-related information publicly available, which will help support commerce, energy development, and conservation efforts.
  Additionally, my Administration is determined to conserve, manage, and balance America's use of the ocean through enhanced mapping and exploration. With an emphasis on engaging with the private sector, we are leveraging resources and expertise to advance our understanding of the ocean and to support the ocean-related scientific and technological enterprise. Through American innovation and investment in ocean science and technology, we will reinforce our economic competitiveness, strengthen our national security, protect our environment, and preserve our continued prosperity.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim June 2019 as National Ocean Month. This month, I call upon Americans to reflect on the value and importance of oceans not only to our security, environment, and economy but also as a source of recreation, enjoyment, and relaxation.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America two hundred forty-third.DONALD J. TRUMP
  
  Proclamation 9902 of May 31, 2019
  Proc. 9902
  To Modify the List of Beneficiary Developing Countries Under the Trade Act of 1974By the President of the United States of America
  A Proclamation

  1. In Executive Order 11888 of November 24, 1975, the President designated India as a beneficiary developing country for purposes of the Generalized System of Preferences (GSP) (19 U.S.C. 2461 et seq.).
  2. Pursuant to section 502(d)(1) of the Trade Act of 1974, as amended (the ``1974 Act'') (19 U.S.C. 2462(d)(1)), the President may withdraw, suspend, or limit the application of the duty-free treatment accorded under the GSP with respect to any beneficiary developing country. In taking any action under section 502(d)(1) of the 1974 Act, the President shall consider the factors set forth in sections 501 and 502(c) of the 1974 Act (19 U.S.C. 2461 and 2462(c)).
  3. Section 502(c)(4) of the 1974 Act (19 U.S.C. 2462(c)(4)) provides that, in determining whether to designate any country as a beneficiary developing country, the President shall take into account, among other factors, the extent to which such country has assured the United States that it will provide equitable and reasonable access to the markets and basic commodity resources of such country and the extent to which such country has assured the United States that it will refrain from engaging in unreasonable export practices.
  4. Consistent with section 502(d)(1) of the 1974 Act, and having considered the factors set forth in sections 501 and 502(c), I have determined that India has not assured the United States that India will provide equitable and reasonable access to its markets. Accordingly, it is appropriate to terminate India's designation as a beneficiary developing country effective June 5, 2019.
  5. Section 502(f)(2) of the 1974 Act (19 U.S.C. 2462(f)(2)) requires the President to notify the Congress and the affected beneficiary developing country, at least 60 days before termination, of the President's intention to terminate the affected country's designation as a beneficiary developing country, together with the considerations entering into such decision. I notified the Congress and India on March 4, 2019, of my intent to terminate India's designation, together with the considerations entering into my decision.

  6. Pursuant to section 203 of the 1974 Act (19 U.S.C. 2253), and after receiving a report from the International Trade Commission prepared under section 202 of the 1974 Act (19 U.S.C. 2252), the President may implement a measure in the form of a safeguard to address increased imports of articles that are a substantial cause of serious injury to a domestic industry producing like or directly competitive products. When acting pursuant to section 203 of the 1974 Act, the President shall take action that he determines will facilitate efforts of the domestic industry to make a positive adjustment to import competition and provide greater economic and social benefits than costs.
  
  7. In Proclamation 9693 of January 23, 2018, pursuant to section 203 of the 1974 Act, I implemented a safeguard measure on imports of certain crystalline silicon photovoltaic (CSPV) cells, whether or not partially or fully assembled into other products (including, but not limited to, modules, laminates, panels, and building-integrated materials) (``CSPV products''). In Proclamation 9694 of January 23, 2018, pursuant to section 203 of the 1974 Act, I implemented a safeguard measure on imports of large residential washers.
  8. The safeguard measures implemented by Proclamations 9693 and 9694 exempt imports of covered products from developing countries that are Members of the World Trade Organization (WTO), including India, if such a country's individual share of total imports of the product does not exceed 3 percent and if imports of all such countries with less than 3 percent import share do not collectively account for more than 9 percent of total imports of the product.
  9. Consistent with my determination that it is appropriate to terminate the designation of India as a beneficiary developing country under the GSP, effective June 5, 2019, I have determined to remove it from the list of developing country WTO Members exempt from application of the safeguard measures on CSPV products and large residential washers. To reflect India's removal from the list, I have determined that it is appropriate to revise subdivision (b)(2) of U.S. note 17 and subdivision (b) of U.S. note 18 to subchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States (HTS) to delete the references to India.
  10. Section 604 of the 1974 Act (19 U.S.C. 2483) authorizes the President to embody in the HTS the substance of the relevant provisions of the 1974 Act, and of other Acts affecting import treatment, and actions thereunder, including removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  11. In Proclamation 9887 of May 16, 2019, I terminated the designation of Turkey as a beneficiary developing country for purposes of the GSP and removed the exemption for Turkey from application of the safeguard measures on CSPV products and large residential washers. To reflect this termination and removal, I made certain modifications to the HTS, effective with respect to goods entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on May 17, 2019.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, acting under the authority vested in me by the Constitution and the laws of the United States of America, including title V and sections 203 and 604 of the 1974 Act, do hereby proclaim that:
  (1) The designation of India as a beneficiary developing country is terminated, effective June 5, 2019.
  (2) To reflect this termination, general notes 4(a) and 4(d) and pertinent subheadings of the HTS are modified as set forth in Annex A to this proclamation.

  (3) Any provisions of previous proclamations and Executive Orders that are inconsistent with the actions taken in this proclamation are superseded to the extent of such inconsistency.
  
  (4) The exemption for India from application of the safeguard measures on CSPV products and large residential washers is removed, effective June 5, 2019.
  (5) To reflect this revision, subdivision (b)(2) of U.S. note 17 and subdivision (b) of U.S. note 18 to subchapter III of chapter 99 of the HTS are each modified as set forth in Annex B to this proclamation.
  (6) Any merchandise from India or Turkey subject to the safeguard measures implemented by Proclamation 9693 and Proclamation 9694 that is admitted into a United States foreign trade zone on or after 12:01 a.m. eastern daylight time on June 5, 2019, must be admitted as ``privileged foreign status'' as defined in 19 CFR 146.41, and will be subject upon entry for consumption to the safeguard measures implemented by Proclamation 9693 and Proclamation 9694.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of May, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
    
    ED05JN19.000
  
  
    
    ED05JN19.001
  
  
    
    ED05JN19.002
  
  
    
    ED05JN19.003
  
  
  Proclamation 9903 of June 1, 2019
  Proc. 9903
  Honoring the Victims of the Tragedy in Virginia Beach, VirginiaBy the President of the United States of America
  A Proclamation
  Our Nation grieves with those affected by the tragic shooting at the Virginia Beach Municipal Center in Virginia Beach, Virginia. Americans unite in praying for God to comfort the injured and heal the wounded. May God be with the victims and bring aid and comfort to their families and friends. As a mark of solemn respect for the victims of the terrible act of violence perpetrated on May 31, 2019, by the authority vested in me as President of the United States by the Constitution and the laws of the United States of America, I hereby order that the flag of the United States shall be flown at half-staff at the White House and upon all public buildings and grounds, at all military posts and naval stations, and on all naval vessels of the Federal Government in the District of Columbia and throughout the United States and its Territories and possessions until sunset, June 4, 2019. I also direct that the flag shall be flown at half-staff for the same length of time at all United States embassies, legations, consular offices, and other facilities abroad, including all military facilities and naval vessels and stations.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of June, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred forty-third.DONALD J. TRUMP
  Proclamation 9904 of June 6, 2019
  Proc. 9904
  National Day of Remembrance of the 75th Anniversary of D-DayBy the President of the United States of America
  A Proclamation
  On June 6, 1944, D-Day, more than 130,000 American and Allied troops stormed the beaches of Normandy, France, and thousands more parachuted in behind enemy lines, on a mission to retake Europe from the control of Nazi Germany. The night before the operation, the largest amphibious assault in the history of war, General Dwight D. Eisenhower issued a message to the Allied Expeditionary Force: ``The eyes of the world are upon you. The hopes and prayers of liberty-loving people everywhere march with you . . . We will accept nothing less than full victory.'' Seventy-five years later, these words remind us of the magnitude of the day and of the heroism of the thousands who waded onto the beaches, parachuted into the countryside, and gave their all to change the course of history and to bring liberty to millions.

  On that fateful June morning, before dawn, paratroopers from the Army's 82nd and 101st Airborne Divisions, among others, fell in behind enemy lines. Shortly thereafter, the first wave of American, British, and Canadian infantry divisions, which had crossed the English Channel in 7,000 vessels and landing craft, rushed forth onto the five beaches of the targeted 50-mile stretch of the French coastline, codenamed Utah, Omaha, Gold, Juno, and Sword.
  Awaiting these brave men was a shoreline littered with anti-landing obstacles, landmines, bunkers, and strategically positioned machine-gun nests. These defenses inflicted devastating losses on the Allied forces. 1,465 Americans perished on the beaches of Normandy that day. On Omaha Beach—the bloodiest of the five—the U.S. Army's 1st and 29th Infantry Divisions suffered horrific losses: 2,400 soldiers were killed or wounded by day's end.
  Secure in the nobility of their cause and driven by love of country, the heroes of D-Day pressed forward against the German onslaught. Through their gallantry and dedication to duty, they overwhelmed the enemy and secured a beachhead that allowed wave after wave of infantry to push onto the continent. By day's end, the D-Day forces had pried open Europe's northern door—so tightly sealed by the Nazis for years. Through that door streamed the forces of liberation, which ultimately ended the war, ended the horrors of the Holocaust, ended the tyrannical Hitler regime, and laid the foundations of a peace that persists to this day.
  Today, we pause to remember and honor all of the brave soldiers, sailors, and airmen whose selfless sacrifices catalyzed the deliverance of oppressed people and secured freedom for decades to come. May we always be true to the virtues and principles for which this D-Day generation—the Greatest Generation—paid so dearly. As we mark 75 years since the D-Day landings, we recognize that their legacy grows ever more meaningful with time. The story of America will forever include the valor and sacrifice of the intrepid servicemen who took those beaches in northwest France on June 6, 1944.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim June 6, 2019, as a National Day of Remembrance of the 75th Anniversary of D-Day. I call upon all Americans to observe this day with programs, ceremonies, and activities that honor those who fought and died so that men and women they had never met might know what it is to be free.

  IN WITNESS WHEREOF, I have hereunto set my hand this sixth day of June, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  
  Proclamation 9905 of June 7, 2019
  Proc. 9905
  Flag Day and National Flag Week, 2019By the President of the United States of America
  A Proclamation
  On Flag Day and during National Flag Week, we celebrate and honor our Nation's lasting emblem, our great American flag. Since the Second Continental Congress adopted its design more than 200 years ago, the Stars and Stripes has been a powerful symbol of freedom, hope, and opportunity. We fly Old Glory from government buildings, schools, city halls, police and fire stations, stores, offices, and our front porches. Wherever Americans are gathered—sporting events, places of worship, parades, and rallies—our flag waves proudly, representing the enduring spirit of our country.
  The American flag helps us to never forget the values of our Republic, and the valor of the men and women in uniform who have defended it. When we look at the red, white, and blue, we are filled with the same spirit of patriotism that stirred Francis Scott Key to pen the ``Star Spangled Banner'' during the withering bombardment of Fort McHenry in 1812. We are reminded of the blood spilled across generations to safeguard liberty. We are prompted to reflect with pride on the purity and righteousness of our cause—the same pride that swelled in the hearts of our boys as they took the beaches of Normandy, and as they raised the flag on Iwo Jima. And we are strengthened in our resolve to pursue justice and safeguard the rule of law, so that freedom can march on.
  Today, and all throughout the week, let us recommit ourselves to the principles upon which our country was founded. With grateful hearts, let us reflect upon the price of freedom, and the brave souls who gave their last full measure to preserve it. As we raise our flag, as we stand and salute or place our hands over our hearts, let us renew our sacred pledge that we will forever remain ``one Nation under God, indivisible, with liberty and justice for all.''
  To commemorate the adoption of our flag, the Congress, by joint resolution approved August 3, 1949, as amended (63 Stat. 492), designated June 14 of each year as ``Flag Day'' and requested that the President issue an annual proclamation calling for its observance and for the display of the flag of the United States on all Federal Government buildings. The Congress also requested, by joint resolution approved June 9, 1966, as amended (80 Stat. 194), that the President issue annually a proclamation designating the week in which June 14 occurs as ``National Flag Week'' and calling upon all citizens of the United States to display the flag during that week.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim June 14, 2019, as Flag Day, and the week starting June 9, 2019, as National Flag Week. I direct the appropriate officials to display the flag on all Federal Government buildings during this week, and I urge all Americans to observe Flag Day and National Flag Week by displaying the flag. I also encourage the people of the United States to observe with pride and all due ceremony those days from Flag Day through Independence Day, set aside by the Congress (89 Stat. 211), as a time to honor America, to celebrate our heritage in public gatherings and activities, and to publicly recite the Pledge of Allegiance to the Flag of the United States of America.
  IN WITNESS WHEREOF, I have hereunto set my hand this seventh day of June, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9906 of June 14, 2019
  Proc. 9906
  Father's Day, 2019By the President of the United States of America
  A Proclamation
  On Father's Day, we celebrate and honor the men who have embraced the essential role of fatherhood. Through acts of selflessness, determination, and love, fathers and father figures enrich and bless all of our lives. Today, we thank them for boldly embracing the tremendous responsibility of raising our Nation's children to be happy, productive, and responsible adults, and for their ceaseless devotion to their families.
  As children, we take comfort in the presence and companionship of fathers, and we are strengthened by their encouragement as we prepare to confront future challenges. Throughout life, we draw courage from our father's firm and loving guidance and example. With the values they instill in us, they encourage us to live a life of virtue and exercise good judgment as we enter into adulthood and have families of our own.
  Children of all ages benefit in countless ways from a father's ongoing presence and involvement. A father's time, attention, and mentorship are crucial to the physical, emotional, and spiritual growth of his child. Our Nation heralds the dignity of fatherhood, a father's role in developing children's character, and the indispensable influence fathers have on their children and our communities.
  Increasingly, research has shown that children with involved fathers are more likely to have healthy self-esteem, do well in school, and make higher salaries as adults. This is one reason why my Administration is committed to promoting the role of fathers and father figures in ensuring the growth, development, and well-being of America's youth. We support the continuance of grant funding to organizations across our country that promote responsible fatherhood by helping fathers to strengthen their relationships with their children and to seek and retain gainful employment to provide a stable home life for their families.
  On this day, we thank all amazing fathers for their unending dedication and leadership. They impact countless lives in such important and powerful ways. We express our heartfelt love and appreciation to fathers, whether their children are by birth, adoption, or foster care, for the many sacrifices they have made to ensure that their children have every opportunity to reach their full potential in life.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, in accordance with a joint resolution of the Congress approved April 24, 1972, as amended (36 U.S.C. 109), do hereby proclaim June 16, 2019, as Father's Day. I call on United States Government officials to display the flag of the United States on all Government buildings on Father's Day and invite State and local governments and the people of the United States to observe Father's Day with appropriate ceremonies.
  IN WITNESS WHEREOF, I have hereunto set my hand this fourteenth day of June, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9907 of July 1, 2019
  Proc. 9907
   Pledge to America's Workers Month, 2019By the President of the United States of America
  A Proclamation
  This month, we celebrate Pledge to America's Workers Month. Last year, I signed an Executive Order establishing the President's National Council for the American Worker. The Council, made up of 14 Federal agencies, is charged with developing a national strategy for training and reskilling workers for high-demand occupations and the industries of the future. The Federal Government, however, cannot do it alone. That is why we also launched the Pledge to America's Workers, a call-to-action for States and the private sector to create new education and training opportunities to better serve the American worker and encourage private investment in workforce development. As of today, a strong bipartisan majority of our Nation's Governors and more than 280 companies and associations have signed the Pledge, committing to create nearly 10 million enhanced career and training opportunities for America's workforce. On this inaugural Pledge to America's Workers Month, my Administration calls on more States and employers, both large and small, to sign the Pledge to strengthen the economy and ensure one of America's greatest assets—its workforce—is prepared for the jobs of today and tomorrow.

  As President, I have worked to revitalize our country's economy and usher in a new era of American prosperity. Since taking office, 5.4 million jobs have been added to our Nation's economy. This year, wage growth hit its fastest pace in a decade, boosting the buying power of American workers. My Administration has unleashed an economic expansion that has brought a record number of Americans back into the labor market. Not only has the national unemployment rate dropped to 3.6 percent, the lowest rate in half a century, but unemployment has reached historic lows among minorities, veterans, and individuals with disabilities. In May, a record 75 percent of people who started that work had been out of the labor force the previous month rather than unemployed. In other words, we are bringing more people off the sidelines and into the labor force than ever before. We are striving for and achieving inclusive growth, so that all Americans, especially those who have been marginalized, can find meaningful work and the training needed to fill vacant jobs.
  
  Our country's flourishing job market also poses exciting new opportunities. In each of the past 14 months, the United States has had more job openings than job seekers, meaning there remains room for even more Americans to enter the labor force. My Administration stands ready to help American workers gain the skills needed to fill the approximately 7.4 million open jobs. That is why last month, the Department of Labor launched the new Industry-Recognized Apprenticeship pathway, encouraging companies to offer on-the-job training in new, emerging, and high-growth sectors of our economy.
  Throughout Pledge to America's Workers Month, we applaud the States, employers, and associations who have signed the Pledge. And we encourage those that have not yet signed the Pledge to do so and commit to new education and training opportunities over the next 5 years. Together, with the industrious spirit of the American workforce, we will build a more prosperous future for all generations.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim July 2019 as Pledge to America's Workers Month.
  IN WITNESS WHEREOF, I have hereunto set my hand this first day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-third.DONALD J. TRUMP
  Proclamation 9908 of July 14, 2019
  Proc. 9908
  Made in America Day and Made in America Week, 2019By the President of the United States of America
  A Proclamation
  On Made in America Day and during Made in America Week, we honor the extraordinary efforts of American entrepreneurs, workers, and farmers in revitalizing our Nation's economy. Products made in America are the world standard for quality and showcase the craftsmanship of the most innovative, diverse, highly skilled, and dedicated workforce in the world.

  When we buy American-made products, we support the American workers who build them and we invigorate the American economy, driving job growth, spurring innovation, and bolstering the middle class. We have already witnessed the creation of more than 6 million new jobs since my election, and wages are rising at the highest pace in a decade. Through historic tax and regulatory reform, workforce initiatives, trade enforcement, and the negotiation of new trade deals, my Administration is fulfilling our promise to make ``buy American and hire American'' the new standard. My Administration is striving to ensure that items purchased by the Government are made in America, with American materials, and by American hands.
  
  Thanks to the enactment of the Tax Cuts and Jobs Act and the elimination of burdensome and unnecessary regulations, American workers and entrepreneurs have renewed confidence. American companies are becoming more competitive with their foreign counterparts and have more money to invest in their employees through bonuses, higher wages, and increased contributions to retirement plans.
  My Administration is also pursuing fair trade by working to level the playing field so that American companies can compete in an increasingly global market. To fight against unfair trade practices, we are vigorously enforcing our Nation's existing trade laws. We significantly updated one of our most consequential trade deals, the United States-Korea Free Trade Agreement (KORUS) to make it more beneficial to American workers. I also delivered on my promise to renegotiate the outdated and unbalanced North American Free Trade Agreement (NAFTA) with the signing of the United States-Mexico-Canada Agreement (USMCA). Once approved by the Congress, the USMCA will help reverse longstanding trade imbalances by granting American businesses across all sectors of our economy greater freedom to sell their goods and services throughout North America.
  Last year, I signed an Executive Order establishing the President's National Council for the American Worker and the American Workforce Policy Advisory Board to focus on retraining our workforce and equipping students and workers with the skills they need to be successful across high-demand industries. We are asking companies to commit to expanding programs that educate, train, and re-skill American workers of all ages by signing our Pledge to America's Workers.
  It is imperative that we keep investing in the industrious American workers, job creators, and inventors who always succeed at leading in innovation and ingenuity, and never fail to inspire the rest of the world. My Administration will always back our American workers and manufacturers as they continue their hard work to keep the American economy strong and propel our Nation toward a more prosperous future.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim July 15, 2019, as Made in America Day and this week, July 14 through July 20, 2019, as Made in America Week. I call upon all Americans to pay special tribute to the builders, the ranchers, the crafters, the entrepreneurs, and all those who work with their hands every day to make America great.

  IN WITNESS WHEREOF, I have hereunto set my hand this fourteenth day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9909 of July 17, 2019
  Proc. 9909
  Death of John Paul StevensBy the President of the United States of America
  A Proclamation
  As a mark of respect for the memory and longstanding service of John Paul Stevens, retired Associate Justice of the Supreme Court of the United States, I hereby order, by the authority vested in me by the Constitution and the laws of the United States of America, that on the day of his interment, the flag of the United States shall be flown at half-staff at the White House and upon all public buildings and grounds, at all military posts and naval stations, and on all naval vessels of the Federal Government in the District of Columbia and throughout the United States and its Territories and possessions until sunset on such day. I also direct that the flag shall be flown at half-staff for the same period at all United States embassies, legations, consular offices, and other facilities abroad, including all military facilities and naval vessels and stations.
  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9910 of July 19, 2019
  Proc. 9910
  Captive Nations Week, 2019By the President of the United States of America
  A Proclamation
  The United States has always been a source of hope to people around the world fighting to replace tyranny with liberty, justice, and the rule of law. During Captive Nations Week, we reaffirm our Nation's unwavering support for those who strive to be free from oppression. We condemn repressive regimes that deny people their God-given rights, including life, liberty, and the pursuit of happiness.

  President Dwight D. Eisenhower first proclaimed Captive Nations Week in 1959, when freedom in the United States was a bulwark against the totalitarianism of communist regimes in Eastern Europe and elsewhere. Even today, many decades since the end of the Cold War unleashed a new era of democratic flourishing, tyrannical and coercive governments still threaten the freedom and well-being of countless individuals worldwide. They persecute people for worshiping their God, and jail people for daring to speak out and for demanding even the most basic forms of transparency and accountability. They use food distribution as a tool of social control, manipulate electoral processes, and undermine the will and spirit of their people through intimidation and fear. The United States stands with repressed people around the world and urges governments everywhere to respect the God-given rights of every individual and to embrace the establishment of representative government.
  As Americans, we are privileged and blessed to live in a Nation in which our Constitution protects fundamental rights like freedom of expression, association, religion, and peaceful assembly. We will continue to advocate for those who are unjustly denied these and other rights, and stand against brutality and oppression, which violate the dignity of all people.
  The Congress, by Joint Resolution approved July 17, 1959 (73 Stat. 212), has authorized and requested the President to issue a proclamation designating the third week of July of each year as ``Captive Nations Week.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim July 21 through July 27, 2019, as Captive Nations Week. I call upon all Americans to reaffirm our commitment to supporting those around the world striving for liberty, justice and the rule of law.
  IN WITNESS WHEREOF, I have hereunto set my hand this nineteenth day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9911 of July 19, 2019
  Proc. 9911
  50th Anniversary Observance of the Apollo 11 Lunar LandingBy the President of the United States of America
  A Proclamation
  In 1961, President John F. Kennedy boldly challenged our Nation to land an American on the Moon and return him safely to Earth within that decade. Eight years later, thanks to the spirit, pride, tenacity, and expertise of scientists, engineers, aviators, and visionaries, America completed this remarkable feat in human space exploration. On the 50th anniversary of this historic milestone, we honor the brave astronauts of the Apollo 11 spaceflight and all the men and women whose sacrifices, unwavering dedication, and extraordinary talent produced one of history's most triumphant achievements.

  On July 16, 1969, families and communities around the world watched in awe and trepidation as a trio of astronauts—Neil Armstrong, Buzz Aldrin, and Michael Collins—climbed into the command module Columbia and left Earth on the first manned mission to land on the Moon. The intrepid pilots traveled nearly a quarter of a million miles through space, and 4 days later, on July 20, 1969, they landed the Apollo 11 lunar module on the Moon's Sea of Tranquility.
  
  Neil Armstrong's first steps on the Moon brought humanity into a new era. And as he and Buzz Aldrin planted the American flag into the ``magnificent desolation'' of the Moon's surface, they left no doubt about what had brought humans to the new frontier—American ingenuity, grit, and determination.
  Apollo 11 fueled advancements in many sectors of our society, including science, technology, and commerce. And the work of the National Aeronautics and Space Administration (NASA) and the entire aerospace industry remains critical to our Nation's continued quest for greatness, powers our economy, and strengthens our defense.
  Early in my Administration, I pledged to renew America's commitment to human space exploration and the boundless potential beyond Earth's gravity. I revived the National Space Council within the White House to coordinate all space-related activities across the Government, including with the National Security Council on matters relating primarily to national security. The Space Council has helped to bring together skilled leaders in business and industry to accelerate innovation and seize opportunities throughout the space enterprise. I also signed Space Policy Directive-1, challenging NASA to lead the return of Americans to the Moon, eventually send the first Americans to Mars, and enable humans to expand and deepen our reach across the solar system.
  As Neil Armstrong's boots pressed into the dust on the Moon's surface in 1969, he delivered an unforgettable message, ``one small step for man, one giant leap for mankind.'' His words have resonated around the globe and through the years to embolden dreamers and future explorers and to draw their attention to the power and the possibility of the boundless wonders of space. Today, we reaffirm our continuing and shared quest to unlock greater mysteries, take bigger leaps for humanity, and advance America's leadership in space exploration.
  The success of Apollo 11 is one of our country's defining moments. As we observe this 50th anniversary of the first lunar landing, we celebrate the incredible voyage of our Nation's heroic astronauts, and all those who supported them from mission control and elsewhere back home. Their historic accomplishment rallies our patriotism and pride, ignites our sense of adventure, and steels our belief that no dream is impossible—no matter how lofty or challenging.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim July 20, 2019, as the 50th Anniversary Observance of the Apollo 11 Lunar Landing. I call upon public officials, educators, and all Americans to observe this occasion by honoring the Apollo 11 mission and all of the men and women who have served in our Nation's space program.

  IN WITNESS WHEREOF, I have hereunto set my hand this nineteenth day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9912 of July 25, 2019
  Proc. 9912
  Anniversary of the Americans with Disabilities Act, 2019By the President of the United States of America
  A Proclamation
  On the 29th anniversary of the Americans with Disabilities Act (ADA), we celebrate this historic legislation, which reflects our Nation's dedication to securing the equal rights and defending the intrinsic dignity of all men and women. Today, we renew our commitment to empowering Americans with disabilities through equal access so they can achieve their full potential, and we celebrate their contributions to our great Nation.
  Since 1990, the ADA has transformed the lives of millions of Americans by promoting equal access to employment, government services, public accommodations, commercial facilities, and public transportation. The more than 61 million Americans who are currently living with disabilities are part of the fabric of our Nation, and the ADA helps eliminate barriers to their full participation in every community across the country. We are grateful for the ADA for helping to foster a vibrant culture of inclusivity in our Nation.
  Employment opportunities for Americans with disabilities are growing, and the unemployment rate for Americans with disabilities reached its lowest level ever during my Administration. Our Nation is building on the precedent of the ADA by taking further steps to ensure opportunity for all Americans. My Administration continues to encourage hiring individuals with disabilities, including through our Multi-Agency Task Force on Improving Employment for People with Disabilities. We are making extraordinary strides in removing obstacles that stand in the way of those with disabilities to lead healthy, self-sufficient, and independent lives. I signed an Executive Order to increase apprenticeship opportunities for all Americans, including those with disabilities. This action has helped bring reforms to ineffective training and workforce development programs, better enabling Americans with disabilities to develop in-demand skills for a wide range of industries. We also are actively supporting research to develop new technologies that will increase access and quality of life for Americans with disabilities. And we are addressing the significant extra living expenses Americans with disabilities often face through enhanced awareness of Achieving a Better Life Experience accounts, which allow money to be saved for qualified disability-related expenses without having to pay taxes on earnings.
  As we commemorate the anniversary of the ADA, we recommit to working together to ensure Americans with disabilities have every opportunity to realize the American Dream.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim July 26, 2019, as a day in celebration of the 29th Anniversary of the Americans with Disabilities Act. I call upon all Americans to observe this day with appropriate ceremonies and activities that celebrate the contributions of Americans with disabilities and to renew our commitment to achieving the promise of our freedom for all Americans.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fifth day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9913 of July 26, 2019
  Proc. 9913
  National Korean War Veterans Armistice Day, 2019By the President of the United States of America
  A Proclamation
  In 1953, the Korean Armistice Agreement ended more than 3 years of brutal fighting against communist expansionism and tyranny on the Korean Peninsula. On National Korean War Veterans Armistice Day, we honor the brave patriots who secured freedom and democracy in the Republic of Korea, and we pay tribute to the more than 23,600 Americans who were killed in action and the more than 103,000 who were wounded in that conflict.
  The dedication stone at the Korean War Veterans Memorial in Washington, DC, bears the inscription: ``Our Nation honors her sons and daughters who answered the call to defend a country they never knew and a people they never met.'' The memorial includes an honor roll of Americans killed in action and those missing in action, and its unique design features statues of a patrol crossing a Korean rice paddy. These figures represent the heroes of our Armed Forces who valiantly served in the Land of the Morning Calm and fought on battlefields such as Inchon, the Pusan Perimeter, and the Chosin Reservoir. Today, this hauntingly beautiful memorial stands as an enduring reminder of what it costs to defend and preserve the democratic principles we hold dear.
  Our ironclad alliance with the Republic of Korea was cemented when the first American troops arrived on its soil to fight for liberty and human dignity. More than six decades after the ceasefire on the Korean Peninsula, the Republic of Korea is flourishing as a prosperous and peace-loving democracy. Since the signing of the armistice at Panmunjom, the United States has worked with the Republic of Korea to preserve peace through strength. Our military, together with our allies, stands vigilant, strong, and ``ready to fight tonight'' on the ground, in the air, and at sea. The phrase ``katchi kapshida''—``we go together''—is on the lips of every service member in Korea, representing generations of Koreans and Americans united by shared sacrifice and a willingness to uphold the cause of freedom no matter the cost.

  Last month, when I walked across the military demarcation line that runs through the Demilitarized Zone, it was the first time a sitting United States President has ever entered into the territory of the Democratic People's Republic of Korea. I hope these steps will spur progress in the ongoing effort to achieve the complete and verifiable denuclearization of North Korea, establish a permanent peace on the Korean Peninsula, and continue the recovery and repatriation of remains of fallen American soldiers.
  
  Today, we honor our Korean War veterans for service rendered to both the United States and the Republic of Korea, and we remember their families who supported them throughout. Sometimes called ``The Forgotten War,'' we will always remember the immeasurable cost incurred by those who fought on the Korean Peninsula. The bravery, tenacity, and selflessness of our veterans liberated the oppressed, brought peace and prosperity to a freedom-loving people, and helped forge our unshakable bonds with the Republic of Korea.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim July 27, 2019, as National Korean War Veterans Armistice Day. I call upon all Americans to observe this day with appropriate ceremonies and activities that honor and give thanks to our distinguished Korean War Veterans.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-sixth day of July, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9914 of August 4, 2019
  Proc. 9914
  Honoring the Victims of the Tragedies in El Paso, Texas, and Dayton, OhioBy the President of the United States of America
  A Proclamation

  Our Nation mourns with those whose loved ones were murdered in the tragic shootings in El Paso, Texas, and Dayton, Ohio, and we share in the pain and suffering of all those who were injured in these two senseless attacks. We condemn these hateful and cowardly acts. Through our grief, America stands united with the people of El Paso and Dayton. May God be with the victims of these two horrific crimes and bring aid and comfort to their families and friends. As a mark of solemn respect for the victims of the terrible acts of violence perpetrated on August 3, 2019, in El Paso, Texas, and on August 4, 2019, in Dayton, Ohio, by the authority vested in me as President of the United States by the Constitution and the laws of the United States of America, I hereby order that the flag of the United States shall be flown at half-staff at the White House and upon all public buildings and grounds, at all military posts and naval stations, and on all naval vessels of the Federal Government in the District of Columbia and throughout the United States and its Territories and possessions until sunset, August 8, 2019. I also direct that the flag shall be flown at half-staff for the same length of time at all United States embassies, legations, consular offices, and other facilities abroad, including all military facilities and naval vessels and stations.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this fourth day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America two hundred forty-fourth.DONALD J. TRUMP
  Proclamation 9915 of August 16, 2019
  Proc. 9915
  National Employer Support of the Guard and Reserve Week, 2019By the President of the United States of America
  A Proclamation
  Our great Nation's hard-fought independence was won by citizen warriors united in purpose and possessing an unwavering commitment to liberty. On countless occasions since, our citizen Soldiers, Sailors, Airmen, Marines, and Coast Guardsmen have put their civilian lives on hold—leaving behind family, friends, and vocation—to defend freedom and the rights of all Americans. During National Employer Support of the Guard and Reserve Week, we salute the many civilian employers who recognize the indispensable role of our all-volunteer force and provide unwavering support to our Nation's defenders.
  The men and women of the National Guard and Reserve make significant contributions to both our thriving economy and our strong national defense. In all facets of the civilian workforce, from small businesses to large corporations, they bring to bear considerable expertise, experience, and professionalism. In uniform, they serve with honor and distinction as they respond to natural disasters and emergencies, train to ensure operational readiness, and deploy in support of critical operations.
  Employers who support the National Guard and Reserve are essential to the Nation's ability to sustain an all-volunteer force. Their flexibility, generosity, and understanding enable reserve component service members to maintain meaningful and successful civilian careers while serving their country. Regardless of financial hardship or inconvenience, these patriotic employers provide job security when employees answer the call of duty, as well as encouragement and stability to their families during times of deployment. In choosing service over self-interest, these employers share in the mission of protecting our democratic principles and our Nation's well-being.
  Ensuring that our brave military members have the resources they need to thrive in both military and civilian life is one of my highest priorities. I commend employers who hold in high regard our National Guard and Reserve service members and their families, and who provide exemplary cooperation and partnership, often at great financial sacrifice, to Americans who nobly combine military and civilian careers. We extend our gratitude to these employers and to all who willingly serve and sacrifice to defend and preserve our way of life.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim August 18 through August 24, 2019, as National Employer Support of the Guard and Reserve Week. I call upon all Americans to join me in expressing our heartfelt thanks to the civilian employers who provide critical support to the men and women of the National Guard and Reserve. I also call on State and local officials, private organizations, and all military commanders to observe this week with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixteenth day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9916 of August 23, 2019
  Proc. 9916
  Women's Equality Day, 2019By the President of the United States of America
  A Proclamation
  On Women's Equality Day, we commemorate the 99th anniversary of the adoption of the 19th Amendment as part of the United States Constitution, which secured for women the right to vote. This historic event was the culmination of the decades-long struggle of courageous suffragists determined to ensure the right of women to shape the course of our Republic through the ballot box. On Women's Equality Day, we commemorate the efforts of those groundbreaking activists, celebrate the remarkable achievements of women, and reaffirm our commitment to equality under the law for all Americans.

  My Administration is working every day to empower and promote women, and to facilitate their success. Thanks to our economic policies, including the enactment of the Tax Cuts and Jobs Act and the elimination of unnecessary and burdensome regulations, the unemployment rate for women recently fell to its lowest rate in 65 years. We also are fighting for policies that recognize the demands and challenges faced by working parents so that mothers can better provide for their families and thrive in the labor force. My Administration worked to double the child tax credit, protect the child and dependent care credit, and develop a tax credit for employers who offer paid family and medical leave. We continue to call upon the Congress to pass a nationwide paid family leave program. Additionally, we are working to break down the barriers faced by women in science, technology, engineering, and math (STEM) fields by expanding apprenticeships and vocational education. This year, my Administration launched the Women's Global Development and Prosperity (W-GDP) Initiative, which will reach 50 million women in the developing world by 2025. The W-GDP Initiative focuses on three pillars: improving access to quality education and skills training; promoting women's entrepreneurship and increasing access to capital, markets, technical assistance, and mentorship; and identifying and reducing the legal, regulatory, and cultural barriers that hinder the participation of women in the global economy.
  
  As we celebrate Women's Equality Day, we honor the trailblazing American women who have fought for, and achieved, incredible gains in equality since the ratification of the 19th Amendment. Their hard-fought accomplishments have strengthened our economy, our communities, and our families, and have enriched the American spirit. Their resolve, innovation, leadership, passion, and compassion have changed the world and continue to inspire future generations of women.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim August 26, 2019, as Women's Equality Day. I call upon the people of the United States to celebrate the achievements of women and observe this day with appropriate programs and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-third day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9917 of August 30, 2019
  Proc. 9917
  National Alcohol and Drug Addiction Recovery Month, 2019By the President of the United States of America
  A Proclamation
  During National Alcohol and Drug Addiction Recovery Month, we raise awareness of substance use disorder and celebrate the millions of Americans who have successfully overcome addiction. Their stories of healing and redemption are a source of hope and encouragement to others battling addiction.

  Addiction to alcohol, opioids, and illicit drugs is a public health emergency. For this reason, I have taken aggressive action to combat the scourge of addiction and help those affected by it. My Initiative to Stop Opioid Abuse and Reduce Drug Supply and Demand is designed both to reduce the demand for drugs through education, awareness, and the prevention of over-prescription and to cut off the flow of drugs across our borders. The Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment (SUPPORT) for Patients and Communities Act, which I signed into law last year, is the single largest bill dedicated to combating the drug crisis ever passed in the history of our country. This law expands access to evidence-based treatment, protects our communities from illicit drugs, invests more in sustained recovery, brings those in treatment and recovery back into the workforce, and raises public awareness of the dangers of illicitly imported synthetic opioids. My Administration also secured more than $6 billion over 2 years to help Americans affected by addiction to opioids and other drugs have access to the care they need. And we continue working closely with States to waive overly restrictive Federal rules so they have more flexibility to develop and implement innovative solutions to this crisis.
  

  Every American can work to end the crisis of alcohol and drug addiction in our country, which shatters relationships and erodes the strength of our communities. Countless first responders, healthcare professionals, counselors, recovery coaches, spiritual leaders, and volunteers help Americans every day to achieve and sustain recovery through their compassion and dedication. Equally important are the courageous individuals in recovery who have battled stigma, misunderstanding, and the disease of addiction to build a new life. Their struggles, lessons learned, and experiences gained on the road to recovery offer invaluable inspiration to all who fight addiction. Through The Crisis Next Door platform launched by the White House last year, Americans whose lives have been tormented by addiction can share their stories and provide a glimpse into the tragic consequences of substance use disorder and the hope, healing, and joy of lives reclaimed through recovery.
  This month, we reaffirm our commitment to the critical battle against alcohol and drug addiction, remember the lives lost to this disease, and honor those in recovery. By helping those still struggling find the treatment they need and by welcoming home those who are recovering, we can make our communities and our Nation stronger, healthier, and more prosperous.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 2019 as National Alcohol and Drug Addiction Recovery Month. I call upon the people of the United States to observe this month with appropriate programs, ceremonies, and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9918 of August 30, 2019
  Proc. 9918
  National Childhood Cancer Awareness Month, 2019By the President of the United States of America
  A Proclamation
  During National Childhood Cancer Awareness Month, we recognize the brave young Americans who are courageously fighting cancer, and we pause to remember those we have lost to this horrible disease. We also reaffirm our Nation's commitment to developing cures for pediatric cancer, which inflicts terrible pain on children and causes tremendous anguish for parents and loved ones.

  Each year, more than 15,000 children and adolescents under the age of 19 are diagnosed with cancer. Although cancer is the leading cause of post-infancy death among our Nation's young people, there is hope for those afflicted by this disease. In the last half century, the life expectancy of children and adolescents with cancer has greatly increased, with approximately 85 percent now living for at least 5 years after being diagnosed. Building upon this progress, we continue our efforts to find effective and innovative medical procedures to treat and prevent all forms of cancer and to improve the quality of life for childhood cancer survivors.
  My Administration is committed to supporting our Nation's dedicated medical professionals, researchers, and innovators as they work to win the fight against childhood cancer. Last year, I signed into law the Childhood Cancer Survivorship, Treatment, Access, and Research (STAR) Act. This legislation will support research for childhood cancers, explore effective treatments, and help enhance the quality of long-term care for the tenacious young people who have finished treatment and entered into remission. I am also working with the Congress to invest $500 million over the next decade in cancer-related research. This funding will enable our Nation's best scientists and doctors to learn from every child with cancer, creating new opportunities to understand the unique causes of and best cures for childhood cancer.
  This month, we honor the more than 400,000 survivors of childhood and adolescent cancers in the United States. Their resilient spirit and immeasurable courage inspire us all. We also express our sincerest gratitude to those who work tirelessly to ensure that all children can live healthy, long, and productive lives.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 2019 as National Childhood Cancer Awareness Month. I encourage all Americans to observe this month with appropriate programs and activities that raise awareness of the efforts to find a cure for childhood cancer.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9919 of August 30, 2019
  Proc. 9919
  National Preparedness Month, 2019By the President of the United States of America
  A Proclamation

  Since the early days of our Nation's history, Americans have always demonstrated perseverance and determination in the face of great challenges. Our Nation's efforts to be prepared for whatever lies ahead have contributed to our ability to consistently rise to the occasion when adversity strikes. During National Preparedness Month, we focus on promoting a culture of preparedness to make our homes, businesses, communities, and Nation more ready and resilient in the face of natural, adversarial, accidental, and technological hazards. We also honor and express our immense appreciation for the brave first responders who risk their lives to help others before, during, and after emergencies.
  
  During the last 2 years, Americans have faced some of the most devastating natural disasters and emergencies in our Nation's history. From the U.S. Virgin Islands to the Hawaiian Islands, we have endured hurricanes, wildfires, floods, blizzards, earthquakes, tornadoes, and other extreme weather and perilous events. Our resolve as a Nation has been tested again and again. More than 50 people lost their lives after record rainfall and strong winds from Hurricane Florence caused catastrophic flooding and structural damage throughout the Carolinas. Hurricane Michael became the strongest hurricane ever to hit the Florida Panhandle, causing major damage to property and tragically taking more lives. And California's Camp Fire, which took the lives of more than 80 people and destroyed thousands of homes, was the deadliest and one of the most destructive wildfires in more than a century.

  In spite of these tremendous challenges, the American people remain steadfast in their commitment to overcoming any adversity. While Federal, State, local, tribal, and territorial offices, as well as non-governmental organizations, coordinate with first responders and emergency personnel before, during, and after an emergency, the most integral part of an effective recovery following a disaster is preparedness at every level of government, in the private sector, and especially among our citizens. Maintaining readiness starts by having an emergency plan in place before disaster strikes. Signing up for alerts sent to mobile devices is crucial. These alerts provide critical early warnings, enabling people to get to safety before disaster strikes. An emergency fund can help cover unexpected costs for basic needs like food, water, lodging, gas, and insurance deductibles. It is also crucial to designate an out-of-town contact person that family members can call in case of an emergency. And parents and guardians should talk with their children about how to be prepared for unexpected emergencies at home or at school. The Federal Emergency Management Agency's Ready Campaign outlines simple, cost-effective, and life-saving measures you can take to prepare yourself, your family, and your property. Taking these simple steps can make a big difference during a crisis or natural disaster.
  This month, as Hurricane Dorian bears down on the Florida coast, I encourage all Americans to take action to be ready and resilient. While we cannot always know when the next disaster or emergency will confront us, we must remain ready. Together, we can ensure that all Americans have the information and resources they need to safeguard themselves and their loved ones from crisis or disaster.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 2019 as National Preparedness Month. I encourage all Americans, including Federal, State, tribal, and local officials, to take action to be prepared for disaster or emergency by making and practicing their emergency response plans. Each step we take to become better prepared makes a real difference in how our families and communities will respond and persevere when faced with the unexpected.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9920 of August 30, 2019
  Proc. 9920
  Labor Day, 2019By the President of the United States of America
  A Proclamation
  On Labor Day, we recognize the remarkable American workers who comprise the greatest labor force in the world. American workers are the heart and soul of our Nation's economic resurgence. Since my first day in office, I have followed through on my promise to fight for an agenda that puts American workers first.
  My Administration's pro-growth policies have enabled countless Americans to reclaim the dignity of work and reap the rewards of our thriving economy. Since my election, the American economy has added more than 6 million new jobs, and for the past 17 months, the unemployment rate has held near record lows. In 2017, as the unemployment rate decreased, the rates of injuries and illnesses in the workplace also declined. Additionally, employers are paying higher wages, which are rising at the fastest pace in a decade. Jobs are consistently becoming available faster than people can fill them.
  As the 21st century global economy evolves, my Administration is making it a priority to prepare the American workforce of tomorrow. Last year, I signed an Executive Order establishing the President's National Council for the American Worker to ensure that students and workers have access to the affordable, practical, and innovative education and job training they need to be successful across high-demand industries. We are asking companies to sign our Pledge to America's Workers and commit to expanding programs that educate, train, or re-skill employees. In July, as of the 1-year anniversary of our pledge, more than 300 companies and organizations had already joined us in this effort, committing to more than 12 million new education and training opportunities for American students and workers. We are also promoting expanded access to apprenticeships through the Industry-Recognized Apprenticeship Program, which will enable associations, unions, educational institutions, and non-profit organizations to partner and create exceptional opportunities for apprentices to earn and learn through their careers. Additionally, we are seeking to expand Pell Grant program eligibility for high-quality, short-term education and training programs in popular career fields.

  My Administration has been working tirelessly to renegotiate one-sided trade agreements to obtain fairer terms for American companies and workers. With the signing of the United States-Mexico-Canada Agreement (USMCA), we took bold and needed action to replace the outdated and unbalanced North American Free Trade Agreement. Once approved by the Congress, the USMCA will support higher-paying jobs for American workers by enhancing the freedom of all American businesses across all sectors of our economy. We also significantly updated one of our most consequential trade deals, the United States-Korea Free Trade Agreement, bringing real benefits to American workers. And we are aggressively enforcing the well-established trade laws of the United States to protect American workers and businesses from unfair trade practices that harm them.
  Today, we honor those Americans whose contributions have turned our country into an economic powerhouse, and we renew our commitment to create an environment that continues to foster and promote opportunity.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 2, 2019, as Labor Day. I call upon all public officials and people of the United States to observe this day with appropriate programs, ceremonies, and activities that honor the contributions and resilience of working Americans.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of August, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9921 of September 5, 2019
  Proc. 9921
  National Days of Prayer and Remembrance, 2019By the President of the United States of America
  A Proclamation
  During these National Days of Prayer and Remembrance, we come together to honor the memory of the nearly 3,000 men, women, and children who perished in the terrorist attacks of September 11, 2001. The passage of time will never diminish the magnitude of the loss or the courage, compassion, strength, and unity displayed during one of our darkest hours.
  The horrific events of that September morning shook our Nation to its core as we watched in disbelief as the chaos unfolded. Yet in the midst of loss and destruction, a renewed pride, patriotism, and appreciation for the precious blessings of life and liberty filled our soul. We pause, therefore, to remember not merely our pain and sorrow from that day but also our will, our fortitude, and our reinvigorated unity and love for our fellow Americans.

  Since the founding of our Republic, we have proclaimed reliance on Almighty God. Prayer has sustained and guided the leaders and citizens of this great Nation in times of peace and prosperity and in times of conflict and disaster. Thus, it is fitting that we again turn to our Creator for wisdom, comfort, and peace on this somber occasion, praying for those who lost loved ones at the World Trade Center, at the Pentagon, and in Shanksville, Pennsylvania, and for all who bear the wounds, seen and unseen, of these tragedies. We also pray for our first responders who risk their own lives to rescue others in peril, and continue to do so day in and day out, as well as for our men and women in the military who protect our homeland, serving a cause greater than themselves.
  The United States has endured many trials, yet few events have challenged our resolve as the events of September 11, 2001. On that fateful day, our faith was challenged, but never lost; our Nation wept, but could not be defeated. Through the devastation, we emerged stronger. During these commemorative days, may we unite in prayer and remembrance and do our part to ensure that future generations never forget this immeasurable tragedy or ever doubt this Nation's extraordinary resilience.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim Friday, September 6, through Sunday, September 8, 2019, as National Days of Prayer and Remembrance. I ask that the people of the United States mark these National Days of Prayer and Remembrance with prayer, contemplation, memorial services, the visiting of memorials, the ringing of bells, and evening candlelight remembrance vigils. I invite all people around the world to share in these Days of Prayer and Remembrance.
  IN WITNESS WHEREOF, I have hereunto set my hand this fifth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9922 of September 6, 2019
  Proc. 9922
  National Historically Black Colleges and Universities Week, 2019By the President of the United States of America
  A Proclamation
  For more than 180 years, America's Historically Black Colleges and Universities (HBCUs) have made extraordinary contributions to the general welfare and prosperity of our country by advancing the educational pursuits of African Americans and many others. These fine institutions help shape citizens of character and purpose, position them to thrive beyond graduation, and expand our Nation's pipeline of productivity by creating meaningful employment opportunities that empower talented employees to succeed in the workforce and in public service. During National Historically Black Colleges and Universities Week, we celebrate these pillars of higher learning, their unique history, and the pathways to success they provide for African American students and our country.

  While HBCUs comprise just 3 percent of all nonprofit colleges and universities, they enroll nearly 10 percent of all African American college students. Moreover, these institutions account for 17 percent of African Americans who earn their bachelor's degrees and 27 percent of those who earn degrees in science, technology, engineering, and math fields. My Administration has made HBCU success a national priority. I have signed legislation providing more than $404 million in funding for HBCU Higher Education Act programs and assisted 13 schools experiencing financial difficulty to restructure to be better positioned to meet student and community needs. HBCUs directly contribute $15 billion to our Nation's economy and directly support more than 134,000 jobs. We are working every day to enhance this sizable economic footprint.
  In accordance with my Executive Order establishing the President's Board of Advisors on HBCUs, 32 Federal agencies have outlined plans describing efforts to make HBCUs stronger and more competitive when seeking grants and other Federal support. Additionally, I have commissioned the Executive Office of the President to develop a unique Federal HBCU strategy that encourages HBCUs to partner with leaders in advancing local economic development goals. We will continue to strengthen the role of these institutions to help them improve the lives of their students, alumni, and the communities they serve.
  This year, as our Nation solemnly recognizes the 400th anniversary of the arrival of the first Africans in the American colonies in 1619, we take the time to herald the unyielding spirit of African Americans who have triumphed over enslavement, discrimination, oppression, and injustice. We commend HBCUs for all that they have done and continue to do to inspire and foster success in their students, preserve our history, and ensure that we remember, learn from, and build upon the past to create a brighter and more prosperous future for all Americans.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 8 through September 14, 2019, as National Historically Black Colleges and Universities Week, and further proclaim September 9, 2019, as the Inaugural National HBCU Colors Day. I call upon all Americans to observe this week with appropriate programs, ceremonies, and activities and to boldly, joyfully, and proudly don institutional colors.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9923 of September 6, 2019
  Proc. 9923
  Opioid Crisis Awareness Week, 2019By the President of the United States of America
  A Proclamation

  The opioid crisis has devastated communities across America and has stolen precious lives, leaving families with an unfillable void. During Opioid Crisis Awareness Week, we reaffirm our commitment to ending this terrible crisis and eradicating drug addiction from our society.
  
  On average, 130 Americans die every day from an opioid overdose. Drug overdose is the leading cause of accidental death in the United States, and opioids are the most common drug used in cases of drug overdose. Since the start of the 21st century, our Nation has lost nearly the same number of lives to the opioid crisis as we lost in World War II.

  My Administration is taking aggressive action to address this nationwide public health emergency. In 2018, our High Intensity Drug Trafficking Area program disrupted or dismantled nearly 3,000 drug trafficking organizations. During that operation, the Department of Justice seized enough fentanyl to kill more than 100,000 Americans out of our communities. Additionally, I released my Initiative to Stop Opioid Abuse and Reduce Drug Supply and Demand, which is preventing over-prescription, reducing the demand for drugs through education and awareness, and cutting off the flow of illicit drugs across our borders and into American communities. As a part of this Initiative, we are working with State and local partners to expand access to evidence-based addiction treatment in every part of our country. Further, I signed the bipartisan H.R. 6, the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment (SUPPORT) for Patients and Communities Act, the largest legislative effort ever to address a single drug crisis in our Nation's history. This law is expanding access to evidence-based treatment, protecting our communities from illicit drugs, investing more in sustained recovery, bringing those in treatment and recovery back into the workforce, and raising awareness of the dangers of illicitly imported synthetic opioids.
  My Administration is determined to use every resource at our disposal to release the grip of addiction plaguing our citizens. This month, the Department of Health and Human Services announced $1.8 billion in new grant money to fight the opioid epidemic. These funds will be delivered to communities where help is most needed and will support State and local governments in obtaining high-quality, comprehensive data to save lives. Moreover, in order to break the cycle of addiction, we must prevent young Americans from ever trying drugs in the first place. To help succeed in this important cause, we launched a nationwide public ad campaign to educate young people about the dangers of misusing prescription opioids. This campaign has already reached 58 percent of young adults. These critical actions, combined with the record $6 billion in new funding I secured during my first 2 years in office to fuel the response to this crisis, are leading to results. Provisional data shows we are making progress, with overdose deaths declining for the first time since 1990.

  It is crucial to remove the societal stigma surrounding those suffering from opioid use and other substance use disorders by approaching addiction as a treatable disease. We need to make it clear that treatment is available and effective, and that recovery is possible. Already, we are seeing encouraging progress toward ensuring that those struggling with addiction receive evidence-based treatment in order to begin the road to recovery. In 2018, 250,000 more Americans received medication-assisted treatment than in 2016. Through The Crisis Next Door platform, which my Administration launched last year, those who have been affected by the opioid crisis can help encourage other people struggling with addiction to seek the care they need.
  
  As we observe Opioid Crisis Awareness Week, we strengthen our resolve to win the fight against the opioid epidemic. Together, we will ensure that all Americans have the opportunity for a brighter future, free from the oppression of drug addiction.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 8 through September 14, 2019, as Opioid Crisis Awareness Week. I call upon my fellow Americans to observe this week with appropriate programs, ceremonies, religious services, and other activities that raise awareness about the prescription opioid and heroin epidemic and to consider concrete follow-up activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9924 of September 9, 2019
  Proc. 9924
  Minority Enterprise Development Week, 2019By the President of the United States of America
  A Proclamation
  During Minority Enterprise Development Week, our Nation celebrates the success of minority-owned businesses and recognizes their significant role in strengthening our country's robust economy. The contributions of these enterprises ensure American companies remain world leaders in the global marketplace.
  This year marks the 50th anniversary of the Minority Business Development Agency (MBDA), which was originally named the Office of Minority Business Enterprise. When President Richard Nixon signed the Executive Order creating the Office of Minority Business Enterprise in 1969, the Nation's minority population was less than 40 million. Today, the minority population has more than tripled to 130 million, or more than 39 percent of the total American population. Minorities own almost 30 percent of America's businesses, which employ 7.2 million Americans and generate over $1 trillion a year in revenue. Indeed, the number of minority-owned businesses in operation nationwide has increased by 38 percent since 2007.

  As President, I have taken critical steps to ensure that all Americans have the opportunity to prosper. During my first year in office, I achieved significant regulatory reform and signed into law the historic Tax Cuts and Jobs Act, creating opportunity zones to help those in distressed communities. These opportunity zones have ushered in a new era of economic potential and access to capital in areas that need it the most. From the rural heartland to urban centers, traditionally overlooked communities are now destinations for financial growth with potential for unlimited prosperity. I also took action to help minority-owned businesses expand on their economic success by shedding burdensome regulations. Under my direction, Federal agencies removed 14 regulations for every new regulation added during the first 2 years of my Administration, and we remain committed to freeing minority-owned businesses from unnecessary Government restraints.
  With renewed emphasis on innovation, policy development, international trade, and digital transformation, MBDA is promoting policies to encourage the continued growth of minority-owned businesses and prepare them for new and emerging industries, such as artificial intelligence and space commercialization. In 2018, I signed an Executive Order establishing the President's National Council for the American Worker so that the next generation of our country's resilient workforce receives the innovative education and job training needed to succeed in a 21st century global economy. The Pledge to America's Workers, an initiative created through this Executive Order, is helping minorities and all Americans become stronger members of our labor force. Today, more than 300 companies and organizations have signed the Pledge and committed to more than 13 million new education and training opportunities, many of which will help minority workers and students be better equipped to succeed.
  Minority-owned businesses are helping to power the engine of American capitalism. The ambition of minority entrepreneurs secures a better future for their families, their communities, and the Nation. This week, and throughout the year, we celebrate the great achievements of our minority-owned businesses.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 8 through September 14, 2019, as National Minority Enterprise Development Week. I call upon all Americans to celebrate this week with programs, ceremonies, and activities to recognize the many contributions of American minority business enterprises.
  IN WITNESS WHEREOF, I have hereunto set my hand this ninth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9925 of September 10, 2019
  Proc. 9925
  Patriot Day, 2019By the President of the United States of America
  A Proclamation

  On Patriot Day, we solemnly remember the nearly 3,000 people who perished on September 11, 2001. With gratitude, we honor the brave first responders, resolute members of our military, and ordinary Americans who showed extraordinary courage to save others on that fateful day. We will always be grateful for the heroic men and women of our Armed Forces who fought in defense of our country in the aftermath of the largest terrorist attack on American soil, and we will never forget those who made the ultimate sacrifice to defend our liberty and freedom.
  Many Americans vividly recall the precise moment when terrorists killed our fellow Americans at the World Trade Center in New York City; at the Pentagon in Arlington, Virginia; and on a quiet field in Shanksville, Pennsylvania. A beautiful September morning was marred by stark disbelief, agonizing sorrow, and profound suffering. America's strength, courage, and compassion, however, never wavered. First responders instantly rushed into harm's way to save their fellow Americans from the wreckage of the attacks, the passengers and crew of United Flight 93 decisively fought back and saved countless lives at the cost of their own, and Americans from across the country provided aid, assistance, and comfort to those in need. Against the backdrop of cowardly acts of terror, America once again demonstrated to the world the unmatched strength of our resolve and the indomitable power of our character.
  This year, I was proud to sign into law the Permanent Authorization of the September 11th Victim Compensation Fund Act. This bipartisan legislation, named in honor of New York first responders Officer James Zadroga, Firefighter Ray Pfeifer, and Detective Luis Alvarez, permanently reauthorizes compensation for victims and their families, first responders, and those on the front lines of rescue and recovery operations at Ground Zero. Through this legislation, our Nation is fulfilling our sacred duty to those who risked their lives for their fellow Americans on that infamous September day 18 years ago.
  Our prayers will continue for the survivors who still bear physical and emotional wounds and for the families who lost loved ones. We also pray for the members of our Armed Forces who risk their lives in service to our country and for the first responders who work tirelessly to ensure the safety of others. Today, let us remember that our Union—forged and strengthened through adversity—will never be broken and that the immeasurable sacrifices of our patriots will never be forgotten.
  By a joint resolution approved December 18, 2001 (Public Law 107-89), the Congress has designated September 11 of each year as ``Patriot Day.''

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim September 11, 2019, as Patriot Day. I call upon all departments, agencies, and instrumentalities of the United States to display the flag of the United States at half-staff on Patriot Day in honor of the individuals who lost their lives on September 11, 2001. I invite the Governors of the United States and its Territories and interested organizations and individuals to join in this observance. I call upon the people of the United States to participate in community service in honor of those our Nation lost, to observe this day with appropriate ceremonies and activities, including remembrance services, and to observe a moment of silence beginning at 8:46 a.m. Eastern Daylight Time to honor the innocent victims who perished as a result of the terrorist attacks of September 11, 2001.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this tenth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9926 of September 13, 2019
  Proc. 9926
  National Farm Safety and Health Week, 2019By the President of the United States of America
  A Proclamation
  During National Farm Safety and Health Week, we recognize the importance of the health and safety of our Nation's farmers, ranchers, and foresters. These hardworking Americans and their families endure long, strenuous hours of labor to provide for the American people and the world. We recommit to the wellbeing of all agricultural workers by pursuing initiatives that improve their work environments.
  From operating dangerous heavy machinery to navigating harsh weather conditions, the men and women who work our country's rich land face significant risks on a daily basis as they labor to bring their products to market. According to the Bureau of Labor Statistics, 581 workers in agriculture and related industries died from a work-related injury in 2017, making agriculture one of the most dangerous jobs in the United States. We must redouble our efforts to ensure the health and safety of our agricultural producers by promoting the best safety practices and adopting innovative technologies that reduce risks. My Administration is committed to providing our Nation's farmers with the tools, training, and resources they need to remain both productive and healthy.
  This week, we pledge to strive to improve practices that advance the health and safety of self-employed farm and ranch operators, their family members, and their hired workers. By raising awareness of the inherent risks associated with agricultural work, we can help sustain the success of this critical American industry. As American farmers and American consumers, we will work together to enhance the livelihoods of our farmers, ranchers, and foresters, because we know that when our farmers succeed, our Nation succeeds.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 15 through September 21, 2019, as National Farm Safety and Health Week. I call upon the people of the United States, including America's farmers and ranchers and agriculture-related institutions, organizations, and businesses to reaffirm their dedication to farm safety and health. I also urge all Americans to honor our agricultural heritage and to express their appreciation and gratitude to our farmers, ranchers, and foresters for their important contributions and tireless service to our Nation.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9927 of September 13, 2019
  Proc. 9927
  National Hispanic Heritage Month, 2019By the President of the United States of America
  A Proclamation
  National Hispanic Heritage Month celebrates the accomplishments of Hispanic Americans, who have enriched our culture and society and helped make America into the incredible country it is today. Hispanic-American men and women embody the American values of devotion to faith and family, hard work, and patriotism through their countless contributions as leaders, innovators, entrepreneurs, and members of our Armed Forces.
  Since I took office, Hispanic-American unemployment rates and poverty rates have hit record lows. My Administration is always working to create an environment that fosters opportunity for all Americans. That is why I signed the pro-growth Tax Cuts and Jobs Act, which has put more money in the pockets of American workers and has given businesses more money to invest in their employees. This historic legislation also created Opportunity Zones that are driving investment toward and revitalizing distressed communities. My Administration has slashed unnecessary and burdensome regulations to allow entrepreneurs to use their creativity to contribute to our economic growth. Our thriving economy is enabling more Hispanic Americans to achieve the American Dream.
  Additionally, we have worked to strengthen our economic and political relationship with our Latin American partners. We successfully renegotiated the North American Free Trade Agreement with the signing of the United States-Mexico-Canada Agreement (USMCA), a trade deal that will benefit all parties and American workers. Once approved by the Congress, USMCA will protect jobs, ensure fair trade, bolster our economies, and allow our nations to prosper. We have also worked to support liberty by standing with the community of democracies in the Western Hemisphere against the authoritarian regimes in Venezuela, Cuba, and Nicaragua. The United States has strong security and economic interests in a safe and prosperous Latin America.
  This month, we honor Hispanic Americans for their countless contributions to our Nation. Through their dedication to family, community, and our country, they help to build a better future for all Americans. To honor the achievements of Hispanic Americans, the Congress, by Public Law 100-402, as amended, has authorized and requested the President to issue annually a proclamation designating September 15 through October 15 as ``National Hispanic Heritage Month.''

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 15 through October 15, 2019, as National Hispanic Heritage Month. I call upon public officials, educators, librarians, and all Americans to observe this month with appropriate ceremonies, activities, and programs.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9928 of September 13, 2019
  Proc. 9928
  National Gang Violence Prevention Week, 2019By the President of the United States of America
  A Proclamation
  My Administration has successfully indicted, convicted, imprisoned, and removed from our country ruthless members of gangs and cartels who inflict horrendous acts of violence upon Americans. During National Gang Violence Prevention Week, my Administration renews its dedication to identifying and dismantling the criminal networks that seek to wreak havoc on our communities and to bringing the individuals who participate in them to justice. We also reaffirm our support for the heroes of law enforcement who have taken a sacred pledge to defend the Nation and its people.
  Our Nation's law enforcement officers are the first line of defense against acts of evil perpetrated by gang members. My Administration has increased efforts and has devoted considerable resources to catching, prosecuting, and removing these criminals from our streets. We have made tremendous strides by partnering with State, local, and tribal law enforcement to implement new initiatives, such as Project Safe Neighborhoods, that have been successful in creating safer communities through targeted and sustained reductions in gang violence. Because of these efforts, the Department of Justice (DOJ) brought more cases against violent criminals in fiscal year 2018 than ever before. The record progress we have achieved is the result of our tough stance against crime as well as the bravery and hard work of law enforcement officials.

  My Administration is also aggressively combating transnational criminal organizations that bring mayhem across our borders and into our country. On our southern border especially, gangs are heavily involved in murder, extortion, narcotics, and weapons trafficking, human smuggling and trafficking, and other nefarious activities. In the first few weeks of my Administration, I signed three executive orders to dismantle transnational criminal organizations and subsidiary organizations, to reduce crime and restore public safety, and to enhance the safety of law enforcement officers. The DOJ is also working with law enforcement in El Salvador, Guatemala, and Honduras to help coordinate the fight against MS-13, the 18th Street Gang, and other dangerous criminal organizations that try to enter the United States in an effort to ravage our communities. This partnership, called Operation Regional Shield, targets gangs at the source and works to ensure that these criminals never reach our borders. So far, the program has resulted in the indictment of more than 7,000 criminal gang members. In the first 2 years of my Administration, Immigration and Customs Enforcement officers made 266,000 arrests of aliens with criminal records, including those charged or convicted of 100,000 assaults, nearly 30,000 sex crimes, and 4,000 violent killings. My first duty is to care for our Nation's citizens, and my Administration remains committed to securing the border and stopping criminal gangs, drug smugglers, and human traffickers.
  This week, we renew our pledge to defeat criminal gangs and protect our Nation's communities from violent crime so that all Americans have the opportunity to live in safety and peace. We express our deep gratitude to the selfless men and women of our law enforcement agencies who risk their lives protecting our communities. We also pay tribute to the innocent victims of gang violence and pray for their families. Let us honor them by redoubling our efforts to root out and eliminate brutal gangs that threaten our society.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim the week of September 15 through September 21, 2019, as ``National Gang Violence Prevention Week.'' I call upon the people of the United States to observe this week with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9929 of September 16, 2019
  Proc. 9929
  Constitution Day, Citizenship Day, and Constitution Week, 2019By the President of the United States of America
  A Proclamation
  Two hundred thirty-two years ago, the Framers of the Constitution met in Philadelphia and set our country on a bold course toward forming a more perfect Union. John Adams called the drafting of the Constitution ``the greatest single effort of national deliberation that the world has ever seen,'' and since its ratification, this exceptional document has remained the bedrock of the rule of law for our Nation. On this day and during this week, we celebrate the signing of the Constitution and the American citizens who have devoted their lives to implementing the Framers' vision for the world's grandest and most successful experiment in self-government.

  The Founders understood that a self-governing republic requires a free and empowered citizenry. We are therefore grateful that our Constitution is designed, first and foremost, to secure liberty. Through a system of limited Government and checks and balances, the Constitution limits the ability of the State to become an obstacle to human flourishing, while simultaneously enabling the State to serve order, protect rights, and provide public goods.
  Since taking office, I have nominated two Justices to the Supreme Court of the United States who have exhibited a proven commitment to the Constitution. I have also nominated and the Senate has confirmed 150 other Federal lower court judges who will faithfully interpret the Constitution and the laws of our Nation. With appropriate respect for the genius of the Framers and in accordance with the rule of law, our Nation's Federal judges should always strive to interpret our laws, including our Constitution as written, regardless of any political or policy preferences they may hold in their capacity as citizens.
  The drafters of our Constitution were committed not to a king or Government but to a belief in the promise of America as a free and prosperous society. To fulfill that promise, they designed a Government and a Constitution that could withstand the inevitable demagoguery, passions, and exigencies that would seek to unmake us as a people. And though the durability of our Constitution has been tested through crises and wars, it has endured. Today and throughout this week, we recognize the magnitude of the Constitution and the unparalleled success of the system of Government it helped create.
  The Congress, by joint resolution of February 29, 1952 (36 U.S.C. 106), designated September 17 as ``Constitution Day and Citizenship Day,'' and by joint resolution of August 2, 1956 (36 U.S.C. 108), requested that the President proclaim the week beginning September 17 and ending September 23 of each year as ``Constitution Week.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 17, 2019, as Constitution Day and Citizenship Day, and September 17, 2019, through September 23, 2019, as Constitution Week. On this day and during this week, we celebrate the citizens and the Constitution that have made America the greatest Nation this world has ever known. In doing so, we recommit ourselves to the enduring principles of the Constitution and thereby ``secure the Blessings of Liberty to ourselves and our posterity.''
  IN WITNESS WHEREOF, I have hereunto set my hand this sixteenth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9930 of September 19, 2019
  Proc. 9930
  National POW/MIA Recognition Day, 2019By the President of the United States of America
  A Proclamation

  Our American story is filled with countless examples of patriots who have gone beyond the call of duty to defend our precious liberties and cherished freedoms. National POW/MIA Recognition Day is an opportunity for our Nation to honor the intrepid spirit and admirable bravery of all former American prisoners of war, while also reaffirming our promise never to relent in our quest to locate the Soldiers, Sailors, Marines, Airmen, Coast Guardsmen, Merchant Marines, and civilians who remain missing in action.
  Seventy-five years ago, more than 150,000 American and Allied troops took part in the D-Day invasion on the beaches of Normandy. Among the stalwart heroes who helped alter history for the betterment of humankind on the morning of June 6, 1944, are 261 American service members missing in action. Their immeasurable sacrifice will forever be preserved in the hearts of those who continue to enjoy the hard-earned blessings of peace and prosperity.
  As Americans, it is our sacred duty to pay tribute to the brave men and women of our Armed Forces for their service and sacrifice, especially those who endured unimaginable physical and emotional trauma as prisoners of war and those who never returned to American soil. It is also our solemn obligation never to leave a service member behind. My Administration is dedicated to locating and identifying the more than 81,000 American service members unaccounted for—many of whom were former prisoners of war—to help alleviate the grieving and prolonged uncertainty of their families. We vow to pursue the fullest possible accounting of these gallant patriots.
  On September 20, 2019, the black and white flag symbolizing America's Missing in Action and Prisoners of War will be flown over the White House; the United States Capitol; the Departments of State, Defense, and Veterans Affairs; the Selective Service System Headquarters; the World War II Memorial; the Korean War Veterans Memorial; the Vietnam Veterans Memorial; United States post offices; national cemeteries; and other locations across our country. Our Nation salutes our former prisoners of war, and we show reverence to the service members who remain missing in action and to their waiting families. America will always preserve their legacy.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 20, 2019, as National POW/MIA Recognition Day. I call upon the people of the United States to join me in saluting all American POWs and those missing in action who valiantly served our country. I call upon Federal, State, and local government officials and private organizations to observe this day with appropriate ceremonies and activities.

  IN WITNESS WHEREOF, I have hereunto set my hand this nineteenth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9931 of September 25, 2019
  Proc. 9931
  Suspension of Entry as Immigrants and Nonimmigrants of Persons Responsible for Policies or Actions That Threaten Venezuela's Democratic InstitutionsBy the President of the United States of America
  A Proclamation
  There remains a political and humanitarian crisis in Venezuela due to the continued failure of Nicolas Maduro, Maduro regime officials, and others to support the rule of law. Given the importance to the United States of fostering the functioning of constitutional government and democratic institutions in Venezuela, I have determined that it is in the interest of the United States to take action to restrict and suspend the entry into the United States, as immigrants or nonimmigrants, of senior members of the regime of Nicolas Maduro and others described in this proclamation who formulate, implement, or benefit from policies or actions that undermine or injure Venezuela's democratic institutions or impede the restoration of constitutional government to Venezuela. This suspension is not intended to apply to those who cease these actions and who take concrete steps to help return Venezuela to a functioning, democratic country.
  NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 212(f) and 215(a) of the Immigration and Nationality Act (INA) (8 U.S.C. 1182(f) and 1185(a)) and section 301 of title 3, United States Code, hereby find that the unrestricted immigrant and nonimmigrant entry into the United States of persons described in section 1 of this proclamation would, except as provided for in section 4 of this proclamation, be detrimental to the interests of the United States, and that their entry should be subject to certain restrictions, limitations, and exceptions. I therefore hereby proclaim the following:
  
    Section 1. Suspension and Limitation on Entry. The entry into the United States, as immigrants or nonimmigrants, of the following persons is hereby suspended:
  (a) Members of the regime of Nicolas Maduro at the level of Vice Minister, or equivalent, and above;
  (b) All officers of the Venezuelan military, police, or National Guard at the rank of Colonel, or equivalent, and above;
  (c) All members of the organization known as the National Constituent Assembly of Venezuela;
  (d) All other aliens who act on behalf of or in support of the Maduro regime's efforts to undermine or injure Venezuela's democratic institutions or impede the restoration of constitutional government to Venezuela;
  (e) Aliens who derive significant financial benefit from transactions or business dealings with persons described in subsections (a) through (d) of this section; and

  (f) The immediate family members of persons described in subsections (a) through (e) of this section.
  
  
    Sec. 2. Delegation of Authority to the Secretary of State. Persons covered by section 1 of this proclamation shall be identified by the Secretary of State, or the Secretary's designee, in his or her sole discretion, pursuant to such procedures as the Secretary may establish under section 3 of this proclamation.
  
    Sec. 3. Implementation of Suspension and Limitation on Entry. The Secretary of State shall implement this proclamation as it applies to visas pursuant to such procedures as the Secretary of State, in consultation with the Secretary of Homeland Security, may establish. The Secretary of Homeland Security shall implement this proclamation as it applies to the entry of aliens pursuant to such procedures as the Secretary of Homeland Security, in consultation with the Secretary of State, may establish.
  
    Sec. 4. Scope of Suspension and Limitation on Entry. Section 1 of this proclamation shall not apply to:
  (a) Any lawful permanent resident of the United States;
  (b) Any individual who has been granted asylum by the United States, any refugee who has already been admitted to the United States, or any individual granted withholding of removal or protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, and nothing in this proclamation shall be construed to affect any individual's eligibility for asylum, refugee status, withholding of removal, or protection under the Convention Against Torture, consistent with the laws and regulations of the United States; and
  (c) Any person otherwise covered by section 1 of this proclamation, upon determination by the Secretary of State that the person's entry would not be contrary to the interests of the United States, including when the Secretary so determines, based on a recommendation of the Attorney General, that the person's entry would further important United States law enforcement objectives. In exercising this responsibility, the Secretary of State shall consult the Secretary of Homeland Security on matters related to admissibility or inadmissibility within the authority of the Secretary of Homeland Security.
  
    Sec. 5. Termination. This proclamation shall remain in effect until such time as the Secretary of State determines that it is no longer necessary and should be terminated, either in whole or in part. Any such determination by the Secretary of State shall become effective upon publication in the Federal Register.
  
  
    Sec. 6. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
  (i) United States Government obligations under applicable international agreements;
  (ii) the authority granted by law to an executive department or agency, or the head thereof; or
  (iii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.

  (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fifth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9932 of September 25, 2019
  Proc. 9932
  Suspension of Entry as Immigrants and Nonimmigrants of Senior Officials of the Government of IranBy the President of the United States of America
  A Proclamation
  The Government of Iran is a state sponsor of terrorism, and the Islamic Revolutionary Guard Corps, including its Qods Force, supports terrorists and directly engages in terrorism. Iran arbitrarily detains United States citizens. The Iranian regime contributes to humanitarian crises, threatens its neighbors, threatens international shipping, and conducts destructive cyberattacks. Given that this behavior threatens peace and stability in the Middle East and beyond, I have determined that it is in the interest of the United States to take action to restrict and suspend the entry into the United States, as immigrants or nonimmigrants, of senior government officials of Iran, and their immediate family members.
  NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 212(f) and 215(a) of the Immigration and Nationality Act (INA) (8 U.S.C. 1182(f) and 1185(a)) and section 301 of title 3, United States Code, hereby find that the unrestricted immigrant and nonimmigrant entry into the United States of persons described in section 1 of this proclamation would, except as provided for in section 4 of this proclamation, be detrimental to the interests of the United States, and that their entry should be subject to certain restrictions, limitations, and exceptions. I therefore hereby proclaim the following:
  
    Section 1. Suspension and Limitation on Entry. The entry into the United States, as immigrants or nonimmigrants, of the following persons is hereby suspended:
  (a) Senior officials of the Government of Iran; and
  (b) The immediate family members of senior officials of the Government of Iran.
  
    Sec. 2. Delegation of Authority to the Secretary of State. Persons covered by section 1 of this proclamation shall be identified by the Secretary of State, or the Secretary's designee, in his or her sole discretion, pursuant to such procedures as the Secretary may establish under section 3 of this proclamation.
  
  
    Sec. 3. Implementation of Suspension and Limitation on Entry. The Secretary of State shall implement this proclamation as it applies to visas pursuant to such procedures as the Secretary of State, in consultation with the Secretary of Homeland Security, may establish. The Secretary of Homeland Security shall implement this proclamation as it applies to the entry of aliens pursuant to such procedures as the Secretary of Homeland Security, in consultation with the Secretary of State, may establish.
  
    Sec. 4. Scope of Suspension and Limitation on Entry. Section 1 of this proclamation shall not apply to:
  (a) Any lawful permanent resident of the United States;
  (b) Any individual who has been granted asylum by the United States, any refugee who has already been admitted to the United States, or any individual granted withholding of removal or protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, and nothing in this proclamation shall be construed to affect any individual's eligibility for asylum, refugee status, withholding of removal, or protection under the Convention Against Torture, consistent with the laws and regulations of the United States; and
  (c) Any person otherwise covered by section 1 of this proclamation, upon determination by the Secretary of State that the person's entry would not be contrary to the interests of the United States, including when the Secretary so determines, based on a recommendation of the Attorney General, that the person's entry would further important United States law enforcement objectives. In exercising this responsibility, the Secretary of State shall consult the Secretary of Homeland Security on matters related to admissibility or inadmissibility within the authority of the Secretary of Homeland Security.
  
    Sec. 5. Termination. This proclamation shall remain in effect until such time as the Secretary of State determines that it is no longer necessary and should be terminated, either in whole or in part. Any such determination by the Secretary of State shall become effective upon publication in the Federal Register.
  
  
    Sec. 6. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
  (i) United States Government obligations under applicable international agreements;
  (ii) the authority granted by law to an executive department or agency, or the head thereof; or
  (iii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fifth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9933 of September 27, 2019
  Proc. 9933
  National Domestic Violence Awareness Month, 2019By the President of the United States of America
  A Proclamation
  Domestic violence poisons relationships, destroys lives, and shatters the bedrock of our society—the family. Homes should be places of comfort and stability where love and mutual respect thrive. Domestic violence erodes this environment, leaving many Americans in potentially life-threatening situations. As a Nation, we must resolve to have zero tolerance for acts of domestic violence. During National Domestic Violence Awareness Month, we reaffirm our steadfast commitment to empowering survivors and ending this deeply destructive abuse.
  Domestic violence affects Americans regardless of income, race, gender, or socioeconomic status. Still, women make up a disproportionately higher number of victims of domestic violence, with nearly half of female homicide victims killed by a current or former male partner. Each of us has a duty to speak out against these crimes and to make every effort to prevent such tragedies from occurring. Together, we can ensure those who have suffered at the hands of abusers receive needed care and support, and we can protect potential victims from future abuse.
  My Administration has made it a priority to provide victims of domestic violence with needed assistance. The Department of Justice's Office on Violence Against Women (OVW) funds critical services and training across the country to prevent domestic violence and to support law enforcement efforts to hold domestic violence offenders accountable for their crimes. To support law enforcement in Alaska Native villages and address the complex, unique, and dire public safety challenges those communities are facing, OVW is funding specialized training and technical assistance on enforcement of Tribal protection orders. In fiscal years 2018 and 2019, approximately $8 billion—a historic amount—has been made available for victim services through the Department of Justice's Office for Victims of Crime, funding more than 3,000 domestic violence local service providers and national domestic violence hotlines. These services assist more than 2 million domestic violence victims annually, helping individuals and families heal from physical and psychological wounds.

  The Department of Health and Human Services (HHS) provides resources to help survivors of domestic violence rebuild safe, stable, and self-sufficient lives. HHS supports initiatives to train healthcare providers to assist those who have suffered from domestic violence. Through Project Catalyst, clinics are educating all patients about domestic violence, sexual violence, and human trafficking, and they are connecting people in need to local service providers. In fiscal year 2019, HHS provided 143 grants to Tribes and Tribal organizations to assist in efforts to increase public awareness about domestic violence and to provide immediate shelter and supportive services for victims and their children.
  This month, we strengthen our resolve to ensure homes are places of refuge, comfort, and protection—and not places of fear and abuse. We renew our commitment to support and protect victims, hold perpetrators accountable, and prevent violence before it starts. We strive to eliminate domestic violence in all its horrific forms in order to sustain the hope of a better life for victims and to foster safer homes and relationships for all Americans.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 2019 as National Domestic Violence Awareness Month. I call upon all Americans to stand firm in condemning domestic violence and supporting survivors of these crimes in finding the safety and recovery they need. I also call upon all Americans to support, recognize, and trust in the efforts of law enforcement and public health and social services providers to hold offenders accountable, protect victims of crime and their communities, and prevent future violence.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9934 of September 27, 2019
  Proc. 9934
  Gold Star Mother's and Family's Day, 2019By the President of the United States of America
  A Proclamation
  Every life lost in service to our country is precious and irreplaceable. Our deepest sympathy, utmost respect, unwavering support, and profound gratitude go to the families who must endure the ongoing pain of such loss. On Gold Star Mother's and Family's Day, we solemnly honor these families and pray for their continued strength and courage.
  Since the founding of our Republic, our liberty has been defended by our men and women in uniform. Their love of country and devotion to duty represent the very best of America. Our Nation's military families share in the demands and pressures of this noble calling. The cost is exceedingly high—with multiple deployments, relocations, and separations—but the sobering price of their sacrifice is most clearly seen in the families who have faced the life-altering loss of a father, mother, son, daughter, sister, or brother who died fighting for our freedom.

  Because of tragedies that forever change the course of their lives, these families receive the designation of the Gold Star. Each story is unique; each death is profoundly personal. The fallen leave behind families who must learn to carve out a new future while coping with their loved one's absence on holidays, at celebrations, and during everyday activities. Their pain permeates every facet of life, never fully fading.
  Yet, in spite of their challenges and heartbreak, Gold Star families exemplify amazing grace and resilience. From the depths of grief, they emerge to find hope, purpose, and joy, serving as an example and a source of inspiration for others. These patriots know the true cost of freedom, and it is the responsibility of all Americans to stand alongside them and share in shouldering this profound burden.
  The Congress, by Senate Joint Resolution 115 of June 23, 1936 (49 Stat. 1895 as amended), has designated the last Sunday in September as ``Gold Star Mother's Day.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim Sunday, September 29, 2019, as Gold Star Mother's and Family's Day. I call upon all Government officials to display the flag of the United States over Government buildings on this special day. I also encourage the American people to display the flag and hold appropriate ceremonies as a public expression of our Nation's gratitude and respect for our Gold Star Mothers and Families.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9935 of September 27, 2019
  Proc. 9935
  National Hunting and Fishing Day, 2019By the President of the United States of America
  A Proclamation
  Since our Nation's earliest days, hunting and fishing have remained enduring pastimes that are inextricably linked to the American experience. For the first American settlers and Native Americans, hunting and fishing were a means of survival. Today, hunters and anglers of all ages carry on these traditions in the spirit of rugged individualism to provide for their families and to show the next generation of Americans the splendor of the great outdoors. On National Hunting and Fishing Day, we celebrate their stewardship of the natural world, their contributions to our thriving economy, and America's abundant natural resources and beauty.

  Our lands and waters have long been among our Nation's greatest national treasures, and sportsmen and women are at the forefront of conservation efforts to sustain them for centuries to come. Hunters and anglers play an integral role in maintaining the health of our Nation's ecosystems and preserving our country's private and public lands for wildlife and all those who love the outdoors. They understand the relationship between humankind and nature, and they cultivate a profound respect for our natural resources, passing on values that have strengthened generations of American families and communities.
  Hunters and anglers also play a vital role in fueling our robust economy. Wildlife-related recreation supports 480,000 jobs annually, and more than 100 million Americans participated in wildlife-related activities in 2016. These people included approximately 46 million hunters and anglers, who spent more than $70 billion on equipment, travel, and other expenses, underscoring the importance of hunting and fishing to both our economy and our way of life.
  To further promote participation in hunting and fishing, my Administration remains committed to facilitating greater access to the boundless opportunities afforded by our great outdoors. We have opened or expanded hunting and fishing opportunities on nearly 1.8 million acres of lands and waters. In March, I signed into law the John D. Dingell, Jr. Conservation, Management, and Recreation Act, which designates new acreage as wilderness areas and increases access to public lands and waters for hunters and anglers to enjoy. Today, we recognize the ways in which hunters and anglers embody the American values of freedom and self-reliance, and we encourage all Americans to enjoy the natural beauty of the United States.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim September 28, 2019, as National Hunting and Fishing Day. I call upon the people of the United States to join me in recognizing the contributions of America's hunters and anglers, and all those who work to conserve our Nation's fish and wildlife resources.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9936 of September 30, 2019
  Proc. 9936
  National Breast Cancer Awareness Month, 2019By the President of the United States of America
  A Proclamation
  During National Breast Cancer Awareness Month, our Nation honors the courage and strength of the over 3.4 million Americans who are battling this terrible disease and remembers loved ones whose lives have been affected by breast cancer. In memory of those we have lost, we pledge never to waver from our ongoing search for effective and innovative medical advancements to treat and prevent this disease.

  In the United States, more than 268,000 women and approximately 2,600 men are diagnosed with breast cancer annually. While deaths from breast cancer have declined over time, it remains the second most common form of cancer and the second leading cause of cancer death overall among American women, with a staggering 41,000 lives lost each year. For this reason, Melania and I urge our fellow Americans, especially those who have a family history or may be at increased risk, to consult with their healthcare providers about the individual likelihood of developing breast cancer. Early detection and regular screening mammograms, followed by timely treatment upon diagnosis, can significantly improve a patient's chance of survival.
  My Administration continues to support the cutting-edge research needed to develop treatments that may save the lives of breast cancer patients. Since my first day in office, I have eliminated burdensome regulations, allowing researchers to more easily develop new drugs that can be approved quickly by the Food and Drug Administration (FDA). Just this year, the FDA has approved several new therapies for the treatment of breast cancer. Additionally, last year, I signed into law the Federal ``Right to Try'' legislation, which allows those diagnosed with a terminal illness greater access to lifesaving drugs. The expanded options for patients also allow researchers to better understand the safety and effectiveness of new approaches to treatment, bringing us closer to defeating breast cancer completely.
  This month, and throughout the year, we join together in support of our fellow Americans diagnosed with breast cancer, those who are in remission, and those who have lost loved ones to this disease. We also commend the skilled medical professionals and dedicated researchers who provide quality treatment and care to women and men across our country. As one Nation, we will continue to strive for a future in which every American may enjoy a long, healthy life free from the threat of cancer.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 2019 as National Breast Cancer Awareness Month. I encourage citizens, government agencies, private businesses, nonprofit organizations, the media, and other interested groups to increase awareness of how Americans can fight breast cancer. I also invite the Governors of the States and Territories and officials of other areas subject to the jurisdiction of the United States to join me in recognizing National Breast Cancer Awareness Month.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9937 of September 30, 2019
  Proc. 9937
  National Cybersecurity Awareness Month, 2019By the President of the United States of America
  A Proclamation
  During National Cybersecurity Awareness Month, we recognize that protecting cyberspace is essential to our national security and economic stability. We also underscore the responsibility individuals have to secure and safeguard their personal devices, technology, and networks from cyber threats.
  My Administration is taking decisive action to prevent our adversaries from compromising our information and communications infrastructure. Last year, I released the first comprehensive National Cyber Strategy in more than 15 years. By identifying and implementing the priorities related to our Nation's cybersecurity objectives, this strategy ensures the Federal Government will be better equipped to protect the American people, homeland, and way of life. Additionally, in November of 2018, I signed into law the Cybersecurity and Infrastructure Security Agency Act, establishing the Cybersecurity and Infrastructure Security Agency (CISA) within the Department of Homeland Security (DHS). Since its creation, CISA has worked with Federal, State, local, and private partners to provide incident response services and assessment capabilities for a more secure and resilient cyber infrastructure.
  As technology advances, so do the tactics used by malicious cyber actors to obtain personal information and threaten our networks. To maximize our Nation's cybersecurity and mitigate risks, all levels of government must strengthen their partnerships with the private sector to better exchange information, build greater trust, and enhance the resilience of our country's cyber infrastructure. In May of 2019, I issued an Executive Order on America's Cybersecurity Workforce to provide more access to cybersecurity skills training, identify the most-skilled cybersecurity workers, and advance career opportunities in the public and private sectors. This action also established the annual President's Cup Cybersecurity Competition. The goal of this competition is to identify and encourage outstanding cybersecurity talent within the Federal workforce. My Administration is also placing a renewed focus on Science, Technology, Engineering, and Mathematics (STEM) curriculums that embrace courses such as computer science, so that the next generation will have the technical skills needed to defend our critical infrastructure and fellow citizens.

  All Americans have a responsibility to defend their sensitive data stored on devices and in the cloud. DHS's ``Own IT. Secure IT. Protect IT.'' campaign and the National Institute of Standards and Technology's Cybersecurity Framework provide guidance for securing personal information and devices. From browsing social media sites to managing online banking accounts, practicing a few simple steps can make a substantial difference in keeping you and your online data secure. To be better protected at home, school, or work, DHS recommends individuals limit the amount of personal information they share online, regularly update devices and software, and utilize complex passwords and authentication methods.
  
  As we continue working to fortify our country's cybersecurity infrastructure, it is imperative that all Americans use best practices in online security. During National Cybersecurity Awareness Month, I urge all citizens to spread awareness on ways they can mitigate risks, safeguard personal and professional data, and contribute to the safety and prosperity of our Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 2019 as National Cybersecurity Awareness Month. I call upon the people, companies, and institutions of the United States to recognize the importance of cybersecurity and to observe this month through events, training, and education to further our country's national security and resilience.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9938 of September 30, 2019
  Proc. 9938
  National Disability Employment Awareness Month, 2019By the President of the United States of America
  A Proclamation
  National Disability Employment Awareness Month is a time to celebrate the contributions of Americans with disabilities to our country's workforce and economic strength. We also reaffirm our commitment to fostering opportunity for Americans of all abilities to apply their skills and talents in the workplace as they pursue their dreams.
  Thanks to my Administration's economic policies, we have seen the creation of more than 6.3 million new jobs since the election, providing tremendous opportunities for job seekers nationwide. In April, the national unemployment rate dropped to a near half-century low, and the unemployment rate for Americans with disabilities reached the lowest level on record. It is essential that we continue creating an environment in which Americans with disabilities have access to full participation in our economy and the ability to experience the benefits of employment.

  My Administration is working to expand opportunities to empower men and women with disabilities through apprenticeships. In March, the Department of Labor (DOL) announced the Apprenticeship Inclusion Model (AIM) initiative to expand career pathways leading to family-sustaining wages for individuals with disabilities. These efforts help Americans earn paychecks while also earning credentials and degrees. Together with employers, unions, and apprenticeship programs, AIM will improve the recruitment and retention of individuals with disabilities and support the expansion of inclusive apprenticeship programs.
  
  States are in the best position to create real, lasting, and quantifiable change through solutions tailored to the economic and employment realities within their communities, especially for Americans with disabilities. Through the State Exchange on Employment and Disability initiative, we are helping States develop, implement, and promote policies to improve workforce inclusion for persons with disabilities, including veterans with service-related disabilities. Last year alone, this initiative engaged policymakers in 29 States to help advance employment opportunities and ensure that workforce development, transportation, and technology are disability-inclusive.
  Employers, both public and private, are critical to our nationwide efforts to promote workplace access for individuals with disabilities. My Administration has launched a major initiative to encourage Federal contractors to take proactive steps to recruit, hire, retain, and advance people with disabilities. Additionally, two DOL programs, the Employer Assistance and Resource Network on Disability Inclusion and the Job Accommodation Network, have helped tens of thousands of employers implement effective organizational policies and individual accommodation solutions that keep American workers on the job and contributing to our workplaces and economy. Automation and technology are changing the way in which work is organized and performed—and who can perform it. Many jobs will be open to new populations, particularly individuals with disabilities.
  This month, we renew our dedication to furthering the participation of Americans with disabilities in the workforce. We are grateful to all of our Nation's employers who hire individuals with disabilities, giving them the opportunity to excel as they provide for themselves and their families. By supporting the aspirations of all Americans who want to work, we will strengthen our workplaces, economy, and communities.
  The Congress, by Joint Resolution approved August 11, 1945, as amended (36 U.S.C. 121), has designated October of each year as ``National Disability Employment Awareness Month.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim October 2019 as National Disability Employment Awareness Month. I call upon government and labor leaders, employers, and the great people of the United States to recognize the month with appropriate programs, ceremonies, and activities across our land.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9939 of September 30, 2019
  Proc. 9939
  National Energy Awareness Month, 2019By the President of the United States of America
  A Proclamation
  Throughout the United States, we are seeing a revitalization of our country's energy sector, which is lighting up homes, powering factories, fueling vehicles, strengthening commerce, and driving economic prosperity. From large cities to rural communities, Americans are reaping the benefits of reduced energy costs and enjoying a renewed sense of energy security. During National Energy Awareness Month, we recognize the role the energy industry has played in our Nation's success, and we look forward to continued energy developments that will help our economy and the American people.
  Since my inauguration, our country has experienced an energy revolution. American crude oil production grew by nearly 20 percent last year, and the United States is now the largest crude oil producer in the world. For the first time in six decades, we are also a net exporter of natural gas, and in 2018, we supplied liquefied natural gas to more than 36 countries on 5 different continents. Since 2016, annual coal exports have increased more than 90 percent, and by next year, we are set to become a net energy exporter for the first time since 1953. My Administration will continue to build on our country's energy dominance by pursuing policies that fully unleash America's vast energy resources and capabilities while promoting responsible stewardship of the environment.
  For the first time in decades, the Department of Energy is operating test facilities to develop new and better emissions-free nuclear reactor technology. My Administration will continue to collaborate with industry and academia to focus research and development on the next generation of energy production. By leveraging the collective strength of America's brightest researchers and entrepreneurs, we will produce the energy technologies of tomorrow, including advanced small modular nuclear reactors, transformational coal technologies, more efficient semiconductors for solar cells, and improved battery and storage technology.
  Maintaining and enhancing a modern and secure network of electric power lines, oil and natural gas pipelines, and energy storage facilities is essential to keeping energy accessible, affordable, and reliable for American businesses and American consumers. To accomplish this, we must continue to promote growth across all sectors of our country's energy industry by approving new pipelines, strengthening grid security and resilience, removing restrictions on sensible oil and gas exploration and development, supporting clean coal technologies, and using innovative approaches through the application of artificial intelligence. This coordination and research will provide energy security, both at home and abroad, and ensure environmental stewardship of our Nation's land, water, and air.

  This month, we highlight our Nation's abundant energy resources and pay tribute to America's energy workforce, which has ushered in a new era of American energy dominance. At the forefront of the American energy revolution are men and women whose tenacity and resolve are undeniable and unbreakable and whose commitment to innovation has transformed the global energy landscape. These groups include the North America's Building Trades Unions, the International Union of Operating Engineers, and the International Brotherhood of Boilermakers, whose members work tirelessly to build, operate, and maintain facilities, infrastructure, and equipment that allow the American people to reap the benefits of our abundant energy resources. This is a consequential time for the American energy sector, and we will continue to help lay the foundation for our Nation's next generation of energy technologies and ensure a more secure and prosperous future for all Americans.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 2019 as National Energy Awareness Month.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9940 of September 30, 2019
  Proc. 9940
  National Substance Abuse Prevention Month, 2019By the President of the United States of America
  A Proclamation
  Across our country, far too many families and communities have felt the devastation wrought by substance abuse. As we observe National Substance Abuse Prevention Month, we remember all who have been lost to this affliction and reaffirm our commitment to ensuring the health and safety of our fellow Americans. Together, we will overcome this tragic crisis gripping our Nation and guarantee that future generations know the blessings of a drug-free life.
  One of the most pressing challenges we are facing is how to overcome the opioid crisis in our Nation. From 1999 to 2017, our national family lost more than 399,000 loved ones to opioid overdoses. I am heartened to share that recent data shows a projected decrease of 4 percent in overdose deaths in the United States from 2017 to 2018, and many of our hardest-hit States and counties may see even more significant declines. While we have made progress in our fight, the illicit opioids, heroin, fentanyl, and methamphetamine flooding our communities continue to fuel addiction and destroy the lives of countless Americans.

  My Administration is unwavering in our mission to reverse the negative consequences of drug trafficking and abuse, save American lives, and set our Nation on a path to becoming stronger, healthier, and drug-free. In January, we released the National Drug Control Strategy, which focused largely on prevention. The Strategy details a multifaceted approach that will reduce abuse by educating the public, increasing the availability of treatment programs, and halting the influx of these poisons into our communities. As President, I will never waver from my sacred duty to defend our Nation and will continue fighting to protect our citizens from the scourge of addiction.
  To better enable all communities to overcome the grip of addiction, we are allocating critical resources to fight this epidemic on the front lines. Just last month, my Administration distributed nearly $2 billion in funding to State and local partners across America to assist in their response to the crisis. We have established grants to help schools implement more effective prevention programs and invested more than ever before in our 731 Drug-Free Community coalitions across all 50 States, bringing together partners to help prevent youth drug abuse. Additionally, my Administration's Fiscal Year 2020 National Drug Control Budget requests a record $34.6 billion for counter-drug efforts, a $1.3 billion increase from the previous year. These resources enable States, localities, and tribal communities to provide innovative and important services to prevent and combat substance abuse.
  This month, we renew our resolve to prevent the further loss of life and prosperity caused by these problems and to finally eliminate the blight of addiction from America. Together, we will guarantee our resilient country emerges from this crisis into a future free from substance abuse.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 2019 as National Substance Abuse Prevention Month. Through our united efforts to prevent the damaging effects of substance abuse, we will ensure a happier, healthier, and more prosperous future. I call on parents, educators, mentors, employers, healthcare professionals, law enforcement officials, faith and community leaders, and all Americans to join me in the fight to finally resolve this crisis.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirtieth day of September, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9941 of October 3, 2019
  Proc. 9941
  National Manufacturing Day, 2019By the President of the United States of America
  A Proclamation
  Manufacturing is a pillar of the American economy, and the hard work and ingenuity of America's manufacturers and manufacturing workers bolster the strength of our Nation. On National Manufacturing Day, we recognize the individuals who drive this vital sector of our economy, and we recommit to restoring the glory of our proud heritage as a Nation of industrious builders of world-class products.

  Manufacturing spurs innovation and fuels economic growth, providing all Americans with opportunities to prosper and thrive. My Administration has worked tirelessly to promote increased opportunities for manufacturers and manufacturing workers after years of neglect. The Tax Cuts and Jobs Act, capital investment deductions, strong trade policies, and focused deregulations have all strengthened American businesses. Our policies and actions are delivering real results, with our economy having already added more than 512,000 manufacturing jobs since my election. In communities across our Nation, American workers and families are reaping the benefits of this industrial boom, with nominal average hourly earnings rising 3.2 percent over the past 12 months and the unemployment rate falling to a 50-year low.
  Along with many great benefits, our flourishing job market also presents new challenges. With more than 7 million open jobs in July, ensuring workers have access to the equipment and skills training they need to secure and thrive in high-demand jobs is critical to our Nation's continued prosperity. To accomplish this, I have increased apprenticeship opportunities, including through the Task Force on Apprenticeship Expansion. Last year, I also established the President's National Council for the American Worker. The council supports and promotes education programs that provide workers with the technical knowledge needed in today's economy. American employers and manufacturers are rising to the challenge, and more than 350 organizations have signed our Pledge to America's Workers to provide more than 14 million employment and training opportunities for American workers.
  I am also renegotiating one-sided trade deals to ensure that American workers and manufacturers compete on a level playing field with foreign competitors. In 2018, I signed the United States-Mexico-Canada Agreement (USMCA), delivering on the promise I made to the American people to renegotiate the outdated North American Free Trade Agreement (NAFTA). Once approved by the Congress, the USMCA will rebalance trade on our continent to once again benefit American producers, creating an estimated 50,000 jobs in the manufacturing sector alone. We have also amended the United States-Korea Free Trade Agreement (KORUS) to include key provisions that enable increased American exports and protect high-paying manufacturing jobs in our Nation's auto industry. And just this past month, we renegotiated how international postal rates are set in order to ensure fairness for small- and medium-size American manufacturing companies.
  For too long, other nations have exploited the pioneering spirit of our country's entrepreneurs. My Administration is standing up to these bad actors around the world to protect American intellectual property, including innovative manufacturing techniques and new technology developed in the United States. In order to maintain our competitive edge in an increasingly global and technology-driven economy, we must protect the advancements and breakthroughs in industry that are vital to sustaining recent successes and accelerating growth. That is why we will continue working to put an end to intellectual property theft and other abusive practices through strong enforcement of our trade laws and efforts to strengthen our cyber infrastructure. We will never stop working to protect the American ingenuity that powers our robust economy and bolsters our national defense.

  The American workforce and manufacturing industry are the best in the world, and my Administration refuses to allow them to be left behind. The unrivaled work ethic of our tenacious working men and women will always set the global standard for workmanship and resourcefulness. Today, we celebrate the renaissance in American manufacturing that is restoring our country's dominance in global and domestic markets, and we recommit to building on these achievements in the years to come.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 4, 2019, as National Manufacturing Day. I call upon all Americans to celebrate the entrepreneurs, innovators, and workers in manufacturing who are making our communities strong.
  IN WITNESS WHEREOF, I have hereunto set my hand this third day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9942 of October 4, 2019
  Proc. 9942
  Fire Prevention Week, 2019By the President of the United States of America
  A Proclamation
  Since 1922, our Nation has observed Fire Prevention Week to promote emergency preparedness and reaffirm our enduring commitment to fire safety. This week, we honor and remember the heroic firefighters and first responders who made the ultimate sacrifice to save and protect our citizens, homes, and communities. We express our gratitude for their service to our country, and we encourage all Americans to do their part to prevent dangerous fires.
  In 2017, more than 1.3 million fires killed 3,400 people and injured 14,000 more, while causing an estimated $23 billion in direct property loss. Sadly, the number of fire-related deaths continues to rise, even though the number of fires is falling. All Americans should take the dangers of fires seriously and conduct routine inspections of smoke alarms and plan and practice home fire escapes. Such concerted efforts are crucial to stopping fires and their devastating consequences.

  While preventing fires in our homes, we also must take measures to prevent wildfires, such as the catastrophic Woolsey, Camp, and Mendocino Complex wildfires, all of which ravaged communities last year. The Camp fire killed at least 85 people, and the Mendocino Complex wildfire was the largest fire of its kind in California history. Improving the health of America's forests and rangelands is critical to reducing the frequency and severity of the kind of wildfires that have devastated communities and ecosystems across the Nation. This is why I signed legislation that improves support for the Department of Agriculture and the Department of the Interior's wildfire suppression operations, as well as the Agriculture Improvement Act of 2018, which includes robust fire risk reduction measures and important forest management provisions. These bills will empower Federal agencies to actively manage our forests and rangelands and aggressively fight wildfires. Further, I issued an Executive Order to promote active management of America's forests and Federal lands to reduce the risk of catastrophic wildfires in better partnership with State, local, and tribal officials.
  This week, I urge all Americans to take special precautions to ensure fire safety in their homes and communities to help prevent fire-related tragedies. By staying vigilant, we can all do our part to protect our loved ones, homes, and communities. We recognize those who take such actions, and we pledge to continue our support for the Nation's firefighters, first responders, and EMS providers who answer the call to serve and risk their lives to safeguard their fellow Americans and our precious land.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 6 through October 12, 2019, as Fire Prevention Week. On Sunday, October 6, 2019, in accordance with Public Law 107-51, the flag of the United States will be flown at half-staff at all Federal office buildings in honor of the National Fallen Firefighters Memorial Service. I call on all Americans to participate in this observance with appropriate programs and activities and by renewing their efforts to prevent fires and their tragic consequences.
  IN WITNESS WHEREOF, I have hereunto set my hand this fourth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9943 of October 4, 2019
  Proc. 9943
  German-American Day, 2019By the President of the United States of America
  A Proclamation
  On German-American Day, we proudly celebrate the contributions German Americans have made to our Nation through their dedication and hard work. The seeds of German-American heritage sown over three centuries ago, when the 13 German families landed in Philadelphia in 1683, continue to flourish and prosper in our country.

  From our earliest days, German Americans have helped to secure the rights we hold dear and to sustain the American experience. General Friedrich von Steuben joined the noble American cause for independence, lending critical expertise in military drills, tactics, and discipline to train the soldiers of the Continental Army. As we expanded westward, the German-born businessman Levi Strauss and his iconic namesake clothing brand became emblematic of the resilient and pioneering American spirit. Charles M. Schwab, a descendant of German immigrants, strengthened America's steel industry, and his legacy as a business tycoon continues to be synonymous with innovation and success. Today, when we enjoy music played on a Steinway piano, read a Steinbeck novel, or admire the artwork collected by painter and philanthropist Hilla Rebay and displayed in New York's stunning Guggenheim Museum, we are reminded of the countless ways German Americans have influenced our society, commerce, and culture.
  This year marks the 30th anniversary of the fall of the Berlin Wall, a triumph of freedom that embodies the dedication of the United States and Germany to the rule of law and human rights. The United States and our allies will continue to safeguard the torch of liberty and promote global stability by defending personal and economic freedom for generations to come.
  This month, as we commemorate the contributions German Americans have made to our Nation, we also recognize the more than 43 million Americans who claim German heritage. Our shared values and historic and cultural ties strengthen the enduring bond between the United States and Germany. This partnership is the foundation of a bright and hopeful future for the world.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 6, 2019, as German-American Day. I call upon all Americans to celebrate the achievements and contributions of German Americans to our Nation with appropriate ceremonies, activities, and programs.
  IN WITNESS WHEREOF, I have hereunto set my hand this fourth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9944 of October 4, 2019
  Proc. 9944
  Child Health Day, 2019By the President of the United States of America
  A Proclamation
  On Child Health Day, we recognize that America's children are the promise of our Nation, and their health and well-being are among our greatest responsibilities. Today, we recommit to our children growing strong, dreaming big, and reaching their full potential.

  In partnership with families and communities, my Administration is implementing new Federal programs and supporting new State-level initiatives that help diagnose, prevent, and combat diseases and maintain health and wellness from childhood through adulthood. The Maternal and Child Health Services Block Grant Program continues to provide funding to all States to improve access to quality healthcare services for low-income women, children, and families by improving the outcomes of high-risk pregnancies, reducing infant deaths, promoting childhood immunizations, and protecting against diseases. Additionally, I have approved funding for the Maternal, Infant, and Early Childhood Home Visiting Program to support Federal, State, and community partners in offering voluntary home visiting services that empower caregivers with the evidence-based skills and resources they need to raise healthy and happy children. I also signed into law the SUPPORT Act, which addresses the most vulnerable victims of the opioid crisis by allowing State Medicaid programs to cover healthcare services for infants suffering from neonatal abstinence syndrome in residential pediatric recovery centers.
  My Administration is also working to eradicate the leading cause of post-infancy death among our Nation's young people—childhood cancer. Working with the Congress, the Federal Government will invest $500 million over the next decade in pediatric cancer research. This funding will enable our Nation's best scientists and doctors to learn from those young people living with this disease, creating new opportunities to understand the unique causes of and best cures for childhood cancer. We must continue to employ every resource available to ensure that the more than 15,000 children and adolescents under the age of 19 diagnosed with cancer each year receive the best possible care and treatment so they can triumph in their battle against this horrible disease.
  America's young people are facing unprecedented challenges at school, in their homes, and in their communities. From bullying and negative social media interactions to the impacts of the opioid crisis on themselves and their loved ones, we must do more to foster an environment that promotes a culture of respect for every human life. That is why I am proud of the work our First Lady, Melania Trump, has undertaken through her BE BEST initiative to promote childhood health and well-being by encouraging healthy living, kindness, compassion, and respect. This remarkable program is helping children build a solid foundation to navigate life's many challenges and to develop positive social, emotional, and physical habits that will help them become future leaders of our great country.
  Parents play a critical role in raising healthy and happy children, and their important work is bolstered by the love and support of extended family, community members, caregivers, mentors, educators, faith leaders, and respectable role models. On Child Health Day, we urge all citizens to reaffirm their commitment to ensuring the physical, spiritual, and emotional health of our Nation's most precious resource.
  The Congress, by a joint resolution approved May 18, 1928, as amended (36 U.S.C. 105), has called for the designation of the first Monday in October as Child Health Day and has requested that the President issue a proclamation in observance of this day.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim Monday, October 7, 2019, as Child Health Day. I call upon families, child health professionals, faith-based and community organizations, and governments to help ensure that America's children stay safe and healthy.

  IN WITNESS WHEREOF, I have hereunto set my hand this fourth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9945 of October 4, 2019
  Proc. 9945
  Suspension of Entry of Immigrants Who Will Financially Burden the United States Healthcare System, in Order to Protect the Availability of Healthcare Benefits for AmericansBy the President of the United States of America
  A Proclamation
  Healthcare providers and taxpayers bear substantial costs in paying for medical expenses incurred by people who lack health insurance or the ability to pay for their healthcare. Hospitals and other providers often administer care to the uninsured without any hope of receiving reimbursement from them. The costs associated with this care are passed on to the American people in the form of higher taxes, higher premiums, and higher fees for medical services. In total, uncompensated care costs—the overall measure of unreimbursed services that hospitals give their patients—have exceeded $35 billion in each of the last 10 years. These costs amount to approximately $7 million on average for each hospital in the United States, and can drive hospitals into insolvency. Beyond uncompensated care costs, the uninsured strain Federal and State government budgets through their reliance on publicly funded programs, which ultimately are financed by taxpayers.
  Beyond imposing higher costs on hospitals and other healthcare infrastructure, uninsured individuals often use emergency rooms to seek remedies for a variety of non-emergency conditions, causing overcrowding and delays for those who truly need emergency services. This non-emergency usage places a large burden on taxpayers, who reimburse hospitals for a portion of their uncompensated emergency care costs.
  While our healthcare system grapples with the challenges caused by uncompensated care, the United States Government is making the problem worse by admitting thousands of aliens who have not demonstrated any ability to pay for their healthcare costs. Notably, data show that lawful immigrants are about three times more likely than United States citizens to lack health insurance. Immigrants who enter this country should not further saddle our healthcare system, and subsequently American taxpayers, with higher costs.
  The United States has a long history of welcoming immigrants who come lawfully in search of brighter futures. We must continue that tradition while also addressing the challenges facing our healthcare system, including protecting both it and the American taxpayer from the burdens of uncompensated care. Continuing to allow entry into the United States of certain immigrants who lack health insurance or the demonstrated ability to pay for their healthcare would be detrimental to these interests.

  NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the laws of the United States of America, including sections 212(f) and 215(a) of the Immigration and Nationality Act (8 U.S.C. 1182(f) and 1185(a)) and section 301 of title 3, United States Code, hereby find that the unrestricted immigrant entry into the United States of persons described in section 1 of this proclamation would, except as provided for in section 2 of this proclamation, be detrimental to the interests of the United States, and that their entry should be subject to certain restrictions, limitations, and exceptions. I therefore hereby proclaim the following:
  
    Section 1. Suspension and Limitation on Entry. (a) The entry into the United States as immigrants of aliens who will financially burden the United States healthcare system is hereby suspended and limited subject to section 2 of this proclamation. An alien will financially burden the United States healthcare system unless the alien will be covered by approved health insurance, as defined in subsection (b) of this section, within 30 days of the alien's entry into the United States, or unless the alien possesses the financial resources to pay for reasonably foreseeable medical costs.
  (b) Approved health insurance means coverage under any of the following plans or programs:
  (i) an employer-sponsored plan, including a retiree plan, association health plan, and coverage provided by the Consolidated Omnibus Budget Reconciliation Act of 1985;
  (ii) an unsubsidized health plan offered in the individual market within a State;
  (iii) a short-term limited duration health policy effective for a minimum of 364 days—or until the beginning of planned, extended travel outside the United States;
  (iv) a catastrophic plan;
  (v) a family member's plan;
  (vi) a medical plan under chapter 55 of title 10, United States Code, including coverage under the TRICARE program;
  (vii) a visitor health insurance plan that provides adequate coverage for medical care for a minimum of 364 days—or until the beginning of planned, extended travel outside the United States;
  (viii) a medical plan under the Medicare program; or
  (ix) any other health plan that provides adequate coverage for medical care as determined by the Secretary of Health and Human Services or his designee.
  (c) For persons over the age of 18, approved health insurance does not include coverage under the Medicaid program.
  
    Sec. 2. Scope of Suspension and Limitation on Entry. (a) Section 1 of this proclamation shall apply only to aliens seeking to enter the United States pursuant to an immigrant visa.
  (b) Section 1 of this proclamation shall not apply to:
  (i) any alien holding a valid immigrant visa issued before the effective date of this proclamation;
  (ii) any alien seeking to enter the United States pursuant to a Special Immigrant Visa, in either the SI or SQ classification, who is also a national of Afghanistan or Iraq, or his or her spouse and children, if any;

  (iii) any alien who is the child of a United States citizen or who is seeking to enter the United States pursuant to an IR-2, IR-3, IR-4, IH-3, or IH-4 visa;
  
  (iv) any alien seeking to enter the United States pursuant to an IR-5 visa, provided that the alien or the alien's sponsor demonstrates to the satisfaction of the consular officer that the alien's healthcare will not impose a substantial burden on the United States healthcare system;
  (v) any alien seeking to enter the United States pursuant to a SB-1 visa;
  (vi) any alien under the age of 18, except for any alien accompanying a parent who is also immigrating to the United States and subject to this proclamation;
  (vii) any alien whose entry would further important United States law enforcement objectives, as determined by the Secretary of State or his designee based on a recommendation of the Attorney General or his designee; or
  (viii) any alien whose entry would be in the national interest, as determined by the Secretary of State or his designee on a case-by-case basis.
  (c) Consistent with subsection (a) of this section, this proclamation does not affect the entry of aliens entering the United States through means other than immigrant visas, including lawful permanent residents. Further, nothing in this proclamation shall be construed to affect any individual's eligibility for asylum, refugee status, withholding of removal, or protection under the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, consistent with the laws and regulations of the United States.
  
    Sec. 3. Implementation and Enforcement. (a) An alien subject to this proclamation must establish that he or she meets its requirements, to the satisfaction of a consular officer, before the adjudication and issuance of an immigrant visa. The Secretary of State may establish standards and procedures governing such determinations.
  (b) The review required by subsection (a) of this section is separate and independent from the review and determination required by other statutes, regulations, or proclamations in determining the admissibility of an alien.
  (c) An alien who circumvents the application of this proclamation through fraud, willful misrepresentation of a material fact, or illegal entry shall be a priority for removal by the Department of Homeland Security.
  
    Sec. 4. Reports on the Financial Burdens Imposed by Immigrants on the Healthcare System. (a) The Secretary of State, in consultation with the Secretary of Health and Human Services, the Secretary of Homeland Security, and the heads of other appropriate agencies, shall submit to the President a report regarding:
  (i) the continued necessity of and any adjustments that may be warranted to the suspension and limitation on entry in section 1 of this proclamation; and
  (ii) other measures that may be warranted to protect the integrity of the United States healthcare system.

  (b) The report required by subsection (a) of this section shall be submitted within 180 days of the effective date of this proclamation, with subsequent reports submitted annually thereafter throughout the effective duration of the suspension and limitation on entry set forth in section 1 of this proclamation. If the Secretary of State, in consultation with the heads of other appropriate executive departments and agencies, determines that circumstances no longer warrant the continued effectiveness of the suspension or limitation on entry set forth in section 1 of this proclamation or that circumstances warrant additional measures, the Secretary shall immediately so advise the President.
  (c) The Secretary of State and Secretary of Health and Human Services shall coordinate any policy recommendations associated with the reports described in subsection (a) of this section.
  
    Sec. 5. Severability. It is the policy of the United States to enforce this proclamation to the maximum extent possible to advance the interests of the United States. Accordingly:
  (a) if any provision of this proclamation, or the application of any provision to any person or circumstance, is held to be invalid, the remainder of the proclamation and the application of its other provisions to any other persons or circumstances shall not be affected thereby; and
  (b) if any provision of this proclamation, or the application of any provision to any person or circumstance, is held to be invalid because of the failure to follow certain procedures, the relevant executive branch officials shall implement those procedural requirements to conform with existing law and with any applicable court orders.
  
    Sec. 6. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
  (i) United States Government obligations under applicable international agreements;
  (ii) the authority granted by law to an executive department or agency, or the head thereof; or
  (iii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This proclamation shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 7. Effective Date. This proclamation is effective at 12:01 a.m. eastern daylight time on November 3, 2019.

  IN WITNESS WHEREOF, I have hereunto set my hand this fourth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9946 of October 8, 2019
  Proc. 9946
  Leif Erikson Day, 2019By the President of the United States of America
  A Proclamation
  On Leif Erikson Day, we honor the spirit of exploration, courage, and faith that led this legendary Viking and his crew to sail across the Atlantic in search of new lands and opportunities more than a thousand years ago. His dream—to venture beyond the known horizon and redefine the impossible—still defines and inspires Americans today.
  Leif Erikson's undaunted life of exploration began in Iceland—the same location where the Apollo 11 crew trained for its historic journey to the surface of the Moon. The bold spirit that propelled Erikson and his fellow mariners across an unknown ocean is the same spirit that carried our brave astronauts into space 50 years ago, and it is what continues to fuel our desire to unlock the mysteries of the universe and pursue the exploration of Mars.
  Americans share strong bonds with the homelands of the Vikings. Millions of Americans proudly trace their ancestry to Denmark, Finland, Iceland, Norway, and Sweden. All of these nations help keep our transatlantic community strong. They stand shoulder to shoulder with us as North Atlantic Treaty Organization Allies or partners to enhance regional peace and stability. And as members of the Arctic Council, we work together to promote sustainable growth, scientific research, and environmental protection in the High North while maintaining the region as an area of low tensions.
  Nordic Americans contribute each day to the rich tapestry of our country by their self-reliance, drive, spirit of adventure, and cultural traditions. On this day, we pay tribute to the remarkable achievements of Leif Erikson, and we celebrate the daring dreams, big vision, and passion for discovery of all people of Scandinavian heritage.
  To honor Leif Erikson, son of Iceland and grandson of Norway, and to celebrate our Nordic-American heritage, the Congress, by joint resolution (Public Law 88-566) approved on September 2, 1964, has authorized the President of the United States to proclaim October 9 of each year as ``Leif Erikson Day.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 9, 2019, as Leif Erikson Day. I call upon all Americans to celebrate the achievements and contributions of Nordic Americans to our Nation with appropriate ceremonies, activities, and programs.

  IN WITNESS WHEREOF, I have hereunto set my hand this eighth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9947 of October 10, 2019
  Proc. 9947
  General Pulaski Memorial Day, 2019By the President of the United States of America
  A Proclamation
  On General Pulaski Memorial Day, we remember Brigadier General Casimir Pulaski, the great Polish hero who fought and died in America's noble pursuit of freedom during the Revolutionary War. We honor his bravery and unwavering commitment to liberty and self-government, and we pay tribute to the abiding friendship between the United States and Poland, which has prevailed since General Pulaski took up the sword on behalf of the American cause and helped forge our young Republic.
  Throughout his military career, General Pulaski was renowned for his gallantry and skill on the battlefield. He fought courageously against the Russian Empire as Poland sought to secure its own freedom from foreign tyranny in the anti-Russian insurrection of 1768. Later, in 1777, that same conviction impelled him to journey to the United States and join General George Washington's Continental Army. At the Battle of Brandywine, Pulaski successfully covered the retreat of Washington's troops and saved the life of the future first President of the United States. To show his gratitude, Washington promoted Pulaski to Brigadier General and entrusted him to lead his own independent cavalry unit, ``the Pulaski Legion,'' which included both American and foreign-born soldiers. This famous and formidable fighting force cemented Pulaski's status as the ``Father of the American Cavalry.''
  On October 11, 1779, Pulaski made the ultimate sacrifice for our Nation when he succumbed to battle wounds that were inflicted during an attempt to retake the city of Savannah from British forces two days earlier. Although he did not live to see the British surrender at Yorktown, his indispensable role in advancing the American quest for self-governance is uniquely part of our country's history. His undaunted spirit will forever be preserved in the hearts of those who take up the fight for liberty.
  General Pulaski's tremendous legacy of fighting for freedom and democratic principles continues to inspire us today. His name is forever enshrined next to such luminaries as Winston Churchill and Mother Theresa as one of eight individuals in the history of our country to have received the distinction of Honorary Citizen from the Congress of the United States.
  As we celebrate General Pulaski as a great hero of our Nation, we are reminded of the bonds that unite the United States and Poland. The longstanding and enduring friendship of our two countries is strengthened and renewed each day by the more than 9 million people of Polish descent who are citizens of the United States. We greatly cherish the cultural, economic, and security ties that bind us, and we look forward to a fruitful relationship in the years and decades to come.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 11, 2019, as General Pulaski Memorial Day. I encourage all Americans to commemorate on this occasion those who have contributed to the furthering of our Nation.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this tenth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9948 of October 11, 2019
  Proc. 9948
  National School Lunch Week, 2019By the President of the United States of America
  A Proclamation
  During National School Lunch Week, we recognize the school lunch programs across our country that nourish our children with nutritious, American-grown food that they need to learn in the classroom and work toward bright futures. By ensuring all students have access to well-balanced meals, we can help our Nation's youth maintain healthy lifestyles and help them achieve success in the classroom and beyond.
  Established in 1946, the National School Lunch Program provides low-cost or free lunches to more than 29 million children in nearly 100,000 public and residential child-care institutions across our country. Since its creation, the number of students served by the program has quadrupled, and school cafeterias now serve nearly 5 billion lunches annually. This successful Federal, State, and local partnership would not be possible without the assistance of thousands of food service professionals, school administrators, community members, and parents. As a nation, we are grateful for those who go above and beyond to ensure all children are able to focus on their education and development instead of worrying about their next lunch.
  America's farmers, ranchers, and producers also play a role in ensuring our children's plates are filled with healthy, domestically sourced foods. This year, my Administration awarded a record high of more than $9 million in Farm to School Program grants, increasing access to local food and strengthening links to agriculture for more than 3.2 million children in 42 States, the District of Columbia, and Puerto Rico. Through our efforts to increase the amount of local food in our country's schools, we are promoting the success of both our farmers and ranchers and our Nation's children.
  To emphasize the importance of the National School Lunch Program to our youth's nutrition, the Congress, by joint resolution of October 9, 1962 (Public Law 87-780), has designated the week beginning on the second Sunday in October each year as ``National School Lunch Week'' and has requested the President to issue a proclamation in observance of this week.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 13 through October 19, 2019, as National School Lunch Week. I call upon all Americans to join the countless individuals who administer the National School Lunch Program in activities that support and promote awareness of the health and well-being of our Nation's children.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this eleventh day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9949 of October 11, 2019
  Proc. 9949
  Columbus Day, 2019By the President of the United States of America
  A Proclamation
  On October 12, 1492, after a perilous, two-month journey across the treacherous Atlantic Ocean, Christopher Columbus and his crew aboard the Niña, Pinta, and Santa Maria landed in what is today The Bahamas. This watershed voyage ushered in the Age of Exploration, changing the course of history and setting the foundation for development of our Nation. Today, we commemorate this great explorer, whose courage, skill, and drive for discovery are at the core of the American spirit.
  While Columbus sailed from the port of Palos under the Spanish flag, he took pride in the fact that he was a citizen of Genoa, Italy. The celebration of Columbus Day is, therefore, an appropriate opportunity to recognize the more than 16 million Americans who claim Italian heritage and to carry forth the legacy of generations of Italian Americans who helped shape our Nation. The United States greatly values its close bond with Italy, a longstanding friend, ally, and economic partner. Our relationship, built on shared values and a commitment to furthering peace and prosperity, continues to benefit both of our nations.
  Columbus's daring voyage to the New World brought two continents together, enabling a global perspective for the first time. The bold legacy of Columbus and his crew spun a thread that weaves through the extensive history of Americans who have pushed the boundaries of exploration. On Columbus Day, we draw inspiration from this intrepid pioneer's spirit of adventure. We also affirm our commitment to continuing our quest to discover and better understand the wonders of our Nation, the world, and beyond.
  In commemoration of Christopher Columbus's historic voyage, the Congress, by joint resolution of April 30, 1934, and modified in 1968 (36 U.S.C. 107), as amended, has requested the President proclaim the second Monday of October of each year as ``Columbus Day.''

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 14, 2019, as Columbus Day. I call upon the people of the United States to observe this day with appropriate ceremonies and activities. I also direct that the flag of the United States be displayed on all public buildings on the appointed day in honor of our diverse history and all who have contributed to shaping this Nation.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this eleventh day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9950 of October 11, 2019
  Proc. 9950
  Blind Americans Equality Day, 2019By the President of the United States of America
  A Proclamation
  Blind Americans Equality Day pays tribute to our fellow Americans who are blind or visually impaired for their many contributions to the strength and vitality of our Nation. We renew our steadfast commitment to ensuring their full participation in our communities, workplaces, and social life.
  My Administration is committed to promoting policies that foster greater liberty, prosperity, and equality. We are expanding educational, social, technological, and employment opportunities for Americans with disabilities, including blind or visually impaired individuals. We have partnered with States to promote independent living and equal employment opportunities, as well as social, cultural, and athletic activities. Additionally, the President's National Council for the American Worker is developing a national employment strategy to ensure that we have a highly qualified and trained workforce to meet our growing economic needs. We are working to address barriers to employment, combat stigmas, and confront stereotypes that make it more difficult for blind or visually impaired individuals to find and maintain employment. My Administration is also encouraging Federal contractors to take proactive steps to recruit, hire, retain, and advance blind or visually impaired people.
  By joint resolution approved on October 6, 1964 (Public Law 88-628), the Congress authorized the President to designate October 15 of each year as ``White Cane Safety Day'' to recognize the contributions of Americans who are blind or have impaired vision. With the strongest economy our Nation has ever experienced, these Americans are empowered to seek new opportunities for success. Today, and every day, we will continue our efforts to ensure and champion the full and active participation of all Americans, including blind or visually impaired Americans, in every facet of our society.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 15, 2019, as Blind Americans Equality Day, to celebrate and recognize the accomplishments and contributions of Americans who are blind or visually impaired. I call upon all Americans to observe this day with appropriate ceremonies and activities to reaffirm our commitment to achieving equality for all Americans.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this eleventh day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9951 of October 17, 2019
  Proc. 9951
  Death of Elijah E. CummingsBy the President of the United States of America
  A Proclamation
  As a mark of respect for the memory and longstanding public service of Representative Elijah E. Cummings, of Maryland, I hereby order, by the authority vested in me by the Constitution and the laws of the United States of America, that the flag of the United States shall be flown at half-staff at the White House and upon all public buildings and grounds, at all military posts and naval stations, and on all naval vessels of the Federal Government in the District of Columbia and throughout the United States and its Territories and possessions through October 18, 2019. I also direct that the flag shall be flown at half-staff for the same period at all United States embassies, legations, consular offices, and other facilities abroad, including all military facilities and naval vessels and stations.
  IN WITNESS WHEREOF, I have hereunto set my hand this seventeenth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9952 of October 18, 2019
  Proc. 9952
  National Character Counts Week, 2019By the President of the United States of America
  A Proclamation
  Since our Nation's founding, we have recognized that the good character of our people is vital to maintaining our freedom. The strength of our Union and the defense of our precious liberty require both constant vigilance and moral clarity. During National Character Counts Week, we reaffirm our commitment to developing and demonstrating admirable qualities to enrich our lives and the lives of others. In doing so, we are confident that we can positively influence the next generation of our Nation's leaders and inspire them to lead lives of virtue and integrity.

  As history teaches us, no person or piece of legislation is capable of securing and advancing freedom for a nation that fails to instill moral principles in its people. Parents, mentors, and educators have been instrumental in forming and developing values in our young people for generations, and cultivating character is critical for our Nation's youth. Building strong character in our youth helps provide them with a moral compass that will help them navigate life's many challenges and decisions, and we have an obligation to set a great example for the next generation. To advance this goal of developing a solid foundation for social responsibility in our young people, First Lady Melania Trump is promoting the importance of the values of kindness, compassion, and respect through her BE BEST initiative.
  Our American story is rich with famous examples of those with outstanding character, including President Washington's admirable humility, President Lincoln's strong will and honesty, and President Eisenhower's courage. Character worthy of our Nation's praise is also found in the lives of ordinary Americans. From the service members of our Armed Forces and law enforcement officials to public servants and educators, our communities are filled with patriots who demonstrate selflessness, honor, respect, and devotion to duty as they perform their daily responsibilities. These virtues are also found in volunteers who reach out to those in need, members of the clergy who pray for the brokenhearted, children who befriend the bullied, and all those who extend compassion and kindness to others. These Americans fortify our Nation's ideals and influence future generations by leading lives governed by principle and conviction. By their example, they remind us that character is developed consciously through exemplary effort and respect for others.
  Throughout this week, and each day of our lives, may we strive to demonstrate good character through our thoughts, discourse, and deeds in our homes, schools, workplaces, and houses of worship. Let us set an example for others of the timeless values of respect, compassion, justice, tolerance, fairness, and integrity. May we never forget that our Nation is only as strong as the virtue and character of our citizenry.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 20 through October 26, 2019, as National Character Counts Week. I call upon public officials, educators, parents, students, and all Americans to observe this week with appropriate ceremonies, activities, and programs.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighteenth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9953 of October 18, 2019
  Proc. 9953
  National Forest Products Week, 2019By the President of the United States of America
  A Proclamation

  Our Nation's forests and woodlands provide millions of Americans with an abundance of job opportunities, goods, and recreational activities. During National Forest Products Week, we pay tribute to the forest products industry for the important contributions it makes to our society and economy, and we recommit to keeping our wooded landscapes vibrant and strong.
  Ninety-six percent of the industrial wood used in the United States comes directly from domestic supplies, making the forest products sector a truly American industry. The millions of acres of forests across our country supply the resources for paper and packaging materials, lumber for our homes, renewable energy materials, and countless other products. In addition to the tremendous impact the forest products industry has on our economy, businesses in this sector are at the forefront of conservation efforts, practicing responsible resource management and maintaining a strong commitment to preserving our abundant forests.
  My Administration is working to protect our Nation's forests so that the forest products industry can continue to manufacture goods for domestic and global markets. Last year, I signed an Executive Order aimed at increasing responsible forest management and coordinating Federal, State, tribal, and local assets to prevent and combat the wildfires that have sadly devastated parts of our Nation's woodlands. I also signed the Agriculture Improvement Act of 2018, which will help preserve the health of our forests and increase economic opportunities for the entire forest products sector. This bipartisan legislation promotes active management of natural resources, including our forests, and maintains strong rural development and research initiatives that benefit communities where the forest products industry drives local economies. It also promotes using America's forest materials, like cross-laminated timber—a strong, resilient product—as an innovative approach to constructing tall wooden buildings.
  This week, we recognize the importance of the raw materials our forested lands supply for the production of goods throughout our country and around the world. We also pledge to support the proper management of our forests and woodlands so that they can continue to help power our economy and provide recreational opportunities for Americans for generations to come.
  Recognizing the economic value of the products yielded in our Nation's forests, the Congress, by Public Law 86-753 (36 U.S.C. 123), as amended, has designated the week beginning on the third Sunday in October of each year as ``National Forest Products Week'' and has authorized and requested the President to issue a proclamation in observance of this week.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 20 through October 26, 2019, as National Forest Products Week. I call upon all Americans to observe this week with appropriate ceremonies and activities and to reaffirm our commitment to our Nation's forests.

  IN WITNESS WHEREOF, I have hereunto set my hand this eighteenth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9954 of October 23, 2019
  Proc. 9954
  United Nations Day, 2019By the President of the United States of America
  A Proclamation
  Seventy-four years ago, representatives of 50 countries gathered in San Francisco to establish a global organization dedicated to achieving peace and prosperity. Impelled by the unprecedented carnage of two world wars, these countries created the United Nations as a forum for peaceful conflict resolution and the promotion of shared beliefs, forever changing global diplomacy. On this day, we celebrate the achievements of the United Nations in promoting peace, delivering aid to those in need, and confronting international challenges, and we recommit to helping the organization reach its full potential.
  Last month, at the 74th Session of the United Nations General Assembly, I laid out my vision for a future of which America can be proud. The United States has embarked on a program of national renewal—fueling economic growth through tax cuts and deregulation, fighting unfair trade, protecting individual freedoms, and standing up for sovereign borders. We call on other countries to pursue their own programs of national revitalization. The path to prosperity for each country begins at home—and when leaders of sovereign nations put the interests of their citizens first, our collective future will be brighter, our people will be happier, and our partnerships will be stronger. The United States prizes liberty, independence, and self-government above all, and the United Nations organization is stronger when leaders protect their own people, respect their neighbors, and honor the differences that make each country unique.
  Among the member states of the United Nations, the United States is leading the way in addressing global problems. We have held to account the Iranian regime, which seeks destabilization through nuclear proliferation, promotes a global campaign of terror, and causes mass unrest throughout the Middle East region. In response to Iran's attack in September on oil facilities in Saudi Arabia, we imposed stringent sanctions on the regime's Central Bank and National Development Fund. We have also worked to address the ongoing calamity in Venezuela wrought by the illegitimate regime of Nicolas Maduro. We imposed sanctions that cut off the Maduro dictatorship's financial support, and we were the first country to recognize Juan Guaido as the legitimate, interim President of Venezuela. The United States will continue to work through the United Nations and with its member states to confront bad actors who seek to disrupt and destroy freedom, prosperity, and progress.
  We must also recognize that, in order to reach its enormous potential, the United Nations must follow through on essential reforms. The financial burdens must be distributed more equitably and funds should be taken from failed programs and directed to those that work.

  On this day, we also pause to acknowledge the sacrifices of all men and women who serve in United Nations missions around the world. They are far from home, and devote their time and energy to protecting the vulnerable and providing relief to areas ravaged by war, famine, and natural disasters. And we honor the memories of those who have lost their lives in the pursuit of world peace.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim October 24, 2019, as United Nations Day. I urge the Governors of the 50 States, the Governor of the Commonwealth of Puerto Rico, and the officials of all other areas under the flag of the United States, to observe United Nations Day with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-third day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9955 of October 25, 2019
  Proc. 9955
  To Modify Duty-Free Treatment Under the Generalized System of Preferences and for Other PurposesBy the President of the United States of America
  A Proclamation

  1. In Proclamation 9687 of December 22, 2017, after considering the factors set forth in sections 501 and 502(c) of the Trade Act of 1974, as amended, (the ``1974 Act'') (19 U.S.C. 2461 and 2462(c)), I suspended the duty-free treatment accorded under the Generalized System of Preferences (GSP) (19 U.S.C. 2461 et seq.) to certain eligible articles that are the product of Ukraine. I did so after considering, in particular, the extent to which Ukraine was providing adequate and effective protection of intellectual property rights, in accordance with section 502(c)(5) of the 1974 Act (19 U.S.C. 2462(c)(5)).
  2. Having once again considered the factors set forth in sections 501 and 502(c) of the 1974 Act, and in particular section 502(c)(5), I have determined that Ukraine has made progress in providing adequate and effective protection of intellectual property rights. Accordingly, it is appropriate to terminate the suspension of the duty-free treatment accorded under the GSP to certain eligible articles that are the product of Ukraine, effective 5 days after the date of this proclamation.
  3. In Executive Order 11844 of March 24, 1975, the President designated Thailand as a beneficiary developing country for purposes of the GSP.

  4. Sections 502(d)(1) and 503(c)(1) of the 1974 Act (19 U.S.C. 2462(d)(1) and 2463(c)(1)) provide that the President may withdraw, suspend, or limit the application of the duty-free treatment accorded under the GSP with respect to any beneficiary developing country and any article upon consideration of the factors set forth in sections 501 and 502(c) of the 1974 Act (19 U.S.C. 2461 and 2462(c)).
  
  5. Section 502(c)(7) of the 1974 Act (19 U.S.C. 2462(c)(7)) provides that, in determining whether to designate any country as a beneficiary developing country under the GSP, the President shall take into account whether or not such country has taken or is taking steps to afford to workers in that country (including any designated zone in that country) internationally recognized worker rights.
  6. Pursuant to sections 502(d)(1) and 503(c)(1) of the 1974 Act (19 U.S.C. 2462(d)(1) and 2463(c)(1)), and having considered the factors set forth in sections 501 and 502(c), including in particular section 502(c)(7) (19 U.S.C. 2462(c)(7)), I have determined that Thailand is not taking steps to afford to workers in Thailand internationally recognized worker rights. Accordingly, it is appropriate to suspend the duty-free treatment accorded under the GSP to certain eligible articles that are the product of Thailand, effective 6 months after the date of this proclamation.
  7. Pursuant to section 503(c)(1) of the 1974 Act, the President may withdraw, suspend, or limit the application of the duty-free treatment accorded to specified articles under the GSP when imported from designated beneficiary developing countries.
  8. Section 503(c)(2)(A) of the 1974 Act (19 U.S.C. 2463(c)(2)(A)) subjects beneficiary developing countries, except those designated as least-developed beneficiary developing countries or beneficiary sub-Saharan African countries as provided in section 503(c)(2)(D) of the 1974 Act (19 U.S.C. 2463(c)(2)(D)), to competitive need limitations on the duty-free treatment afforded to eligible articles under the GSP.
  9. Pursuant to section 503(c)(2)(A) of the 1974 Act, I have determined that in 2018 certain beneficiary developing countries exported eligible articles in quantities exceeding the applicable competitive need limitations. I hereby terminate the duty-free treatment for such articles from such beneficiary developing countries.
  10. Section 503(c)(2)(F)(i) of the 1974 Act (19 U.S.C. 2463(c)(2)(F)(i)) provides that the President may disregard the competitive need limitation provided in section 503(c)(2)(A)(i)(II) of the 1974 Act (19 U.S.C. 2463(c)(2)(A)(i)(II)) with respect to any eligible article from any beneficiary developing country if the aggregate appraised value of the imports of any such article into the United States during the preceding calendar year does not exceed the amount set forth in section 503(c)(2)(F)(ii) of the 1974 Act (19 U.S.C. 2463(c)(2)(F)(ii)).
  11. Pursuant to section 503(c)(2)(F)(i) of the 1974 Act, I have determined that the competitive need limitation provided in section 503(c)(2)(A)(i)(II) of the 1974 Act should be disregarded with respect to certain eligible articles from certain beneficiary developing countries.
  12. Section 503(d)(1) of the 1974 Act (19 U.S.C. 2463(d)(1)) provides that the President may waive the application of the competitive need limitations in section 503(c)(2) of the 1974 Act (19 U.S.C. 2463(c)(2)) with respect to any eligible article from any beneficiary developing country if certain conditions are met.

  13. Pursuant to section 503(d)(1) of the 1974 Act, I have received the advice of the United States International Trade Commission on whether any industry in the United States is likely to be adversely affected by such waivers of the competitive need limitations provided in section 503(c)(2) of the 1974 Act. I have determined, based on that advice and the considerations described in sections 501 and 502(c) of the 1974 Act, and having given great weight to the considerations in section 503(d)(2) of the 1974 Act (19 U.S.C. 2463(d)(2)), that such waivers are in the national economic interest of the United States. Accordingly, I have determined that the competitive need limitations of section 503(c)(2) of the 1974 Act should be waived with respect to an article from a certain beneficiary developing country.
  14. Section 503(c)(2)(C) of the 1974 Act (19 U.S.C. 2463(c)(2)(C)) provides that a country that is no longer treated as a beneficiary developing country with respect to an eligible article may be redesignated as a beneficiary developing country with respect to such article, subject to the considerations set forth in sections 501 and 502 of the 1974 Act, if imports of such article from such country did not exceed the competitive need limitations in section 503(c)(2)(A) of the 1974 Act during the preceding calendar year.
  15. Pursuant to section 503(c)(2)(C) of the 1974 Act, and having taken into account the considerations set forth in sections 501 and 502 of the 1974 Act, I have determined to redesignate certain countries as beneficiary developing countries with respect to certain eligible articles that during the preceding calendar year had been imported in quantities not exceeding the competitive need limitations of section 503(c)(2)(A) of the 1974 Act.
  16. Section 503(c)(2)(E) of the 1974 Act (19 U.S.C. 2463(c)(2)(E)) provides that the competitive need limitation provided in section 503(c)(2)(A)(i)(II) of the 1974 Act shall not apply with respect to any eligible article if a like or directly competitive article was not produced in the United States in any of the preceding three calendar years.
  17. Pursuant to section 503(c)(2)(E) of the 1974 Act, I have determined that the competitive need limitation provided in section 503(c)(2)(A)(i)(II) of the 1974 Act does not apply with respect to a certain eligible article from a certain beneficiary developing country.
  18. In Proclamation 9072 of December 23, 2013, the President designated Mali as a beneficiary sub-Saharan African country pursuant to section 506A(a)(1) of the 1974 Act (19 U.S.C. 2466a(a)(1)), as added by section 111(a) of the African Growth and Opportunity Act (Title I, Public Law 106-200) (AGOA).
  19. Section 112(c) of the AGOA, as amended in section 6002 of the Africa Investment Incentive Act of 2006 (Division D, Title VI, Public Law 109-432 (19 U.S.C. 3721(c))), provides special rules for certain apparel articles imported from ``lesser developed beneficiary sub-Saharan African countries.''
  20. I have determined that Mali satisfies the criterion for treatment as a ``lesser developed beneficiary sub-Saharan African country'' under section 112(c) of the AGOA.
  21. The short-form name of ``Macedonia'' has changed to ``North Macedonia,'' and I have determined that general note 4(a) and Chapter 99, Subchapter III, U.S. notes 17(b)(2) and 18(b), to the HTS should be modified to reflect this change.

  22. Section 604 of the 1974 Act (19 U.S.C. 2483) authorizes the President to embody in the Harmonized Tariff Schedule of the United States (HTS) the substance of the relevant provisions of the 1974 Act, and of other Acts affecting import treatment, and actions thereunder, including removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, acting under the authority vested in me by the Constitution and the laws of the United States of America, including title V and section 604 of the 1974 Act; sections 111(a) and 112(c) of the AGOA; and section 6002 of the Africa Investment Incentive Act of 2006, do hereby proclaim that:
  (1) The suspension of the duty-free treatment accorded under the GSP to certain eligible articles that are the product of Ukraine is terminated, effective 5 days after the date of this proclamation.
  (2) In order to reflect in the HTS this termination of the suspension of certain benefits with respect to Ukraine, general note 4(d) and pertinent subheadings of the HTS are modified as set forth in Annex 1 to this proclamation.
  (3) The duty-free treatment accorded under the GSP to certain eligible articles that are the product of Thailand is suspended, effective 6 months after the date of this proclamation.
  (4) In order to reflect in the HTS this suspension of certain benefits under the GSP with respect to Thailand, general note 4(d) and pertinent subheadings of the HTS are modified as set forth in Annex 2 to this proclamation.
  (5) In order to provide that one or more countries should no longer be treated as beneficiary developing countries with respect to one or more eligible articles for purposes of the GSP, the Rates of Duty 1-Special subcolumn for the corresponding HTS subheadings and general note 4(d) to the HTS are modified as set forth in section A and B of Annex 3 and Annex 7 to this proclamation.
  (6) In order to redesignate certain articles as eligible articles for purposes of the GSP, the Rates of Duty 1-Special subcolumn for the corresponding HTS subheadings and general note 4(d) to the HTS are modified as set forth in sections C, D, E, and F of Annex 3 and sections A and B of Annex 6 to this proclamation.
  (7) The competitive need limitation provided in section 503(c)(2)(A)(i)(II) of the 1974 Act is disregarded with respect to the eligible articles in the HTS subheadings and to the beneficiary developing countries set forth in Annex 4 to this proclamation.
  (8) A waiver of the application of section 503(c)(2) of the 1974 Act shall apply to the eligible article in the HTS subheading and to the beneficiary developing country set forth in Annex 5 to this proclamation.
  (9) For purposes of section 112(c) of the AGOA, Mali is a lesser developed beneficiary sub-Saharan African country.

  (10) In order to provide for Mali the tariff treatment intended under section 112 of the AGOA, note 2(d) to subchapter XIX of chapter 98 of the HTS is modified by inserting in alphabetical sequence in the list of lesser developed beneficiary sub-Saharan African countries ``Republic of Mali''.
  

  (11) The modification to the HTS made by paragraph (10) of this proclamation shall enter into effect on the 30th day after publication of this proclamation in the Federal Register.
  (12) In order to reflect the change in the name of Macedonia, general note 4(a) and Chapter 99, Subchapter III, U.S. notes 17(b)(2) and 18(b), to the HTS are modified as set forth in Annex 7 to this proclamation.
  (13) The modifications to the HTS set forth in Annex 3, Annex 6, and Annex 7 of this proclamation shall be effective with respect to articles entered for consumption, or withdrawn from warehouse for consumption, on or after 12:01 a.m. eastern daylight time on November 1, 2019.
  (14) Any provisions of previous proclamations and Executive Orders that are inconsistent with the actions taken in this proclamation are superseded to the extent of such inconsistency.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-fifth day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
    
    ED31OC19.020
  
  
    
    ED31OC19.021
  
  
    
    ED31OC19.022
  
  
    
    ED31OC19.023
  
  
    
    ED31OC19.024
  
  
    
    ED31OC19.025
  
  
    
    ED31OC19.026
  
  
    
    ED31OC19.027
  
  
    
    ED31OC19.028
  
  
    
    ED31OC19.029
  
  
    
    ED31OC19.030
  
  
    
    ED31OC19.031
  
  
    
    ED31OC19.032
  
  
    
    ED31OC19.033
  
  
    
    ED31OC19.034
  
  
    
    ED31OC19.035
  
  
    
    ED31OC19.036
  
  
    
    ED31OC19.037
  
  
    
    ED31OC19.038
  
  
    
    ED31OC19.039
  
  
    
    ED31OC19.040
  
  
    
    ED31OC19.041
  
  
    
    ED31OC19.042
  
  
  Proclamation 9956 of October 31, 2019
  Proc. 9956
  Critical Infrastructure Security and Resilience Month, 2019By the President of the United States of America
  A Proclamation
  Our Nation's infrastructure is critical to supporting our economy, national security, and way of life. We live in an increasingly interconnected world, where our infrastructure networks—from power grids to communication platforms—take on an added degree of importance in the day-to-day lives of every American. During Critical Infrastructure Security and Resilience Month, we recognize that securing and enhancing the resilience of our infrastructure plays an important role in keeping our Nation safe and fueling our economy. That is why my Administration is persistently investing in resilient infrastructure systems and networks that alleviate risks, thwart attacks, and minimize disruptions to the productivity and well-being of our citizens.
  When our infrastructure is threatened, our physical and economic security comes under duress as the systems that provide us with essentials like food, clean water, electricity, healthcare, and communication are placed in jeopardy. America's infrastructure relies on an interdependent environment in which cyber and physical systems converge. A disruption in one area can quickly impact multiple infrastructure sectors to create disruptions across communities, States, and the Nation. The threats we face today—human-made, technological, and natural—are more complex and more diverse than at any point in our history. Determined international adversaries and malign actors continue to target America's infrastructure networks, and severe weather and natural disasters present frequent hazards.
  In response to these threats, my Administration has remained committed to strategic investments to secure and enhance the resilience of our infrastructure. In March, I issued an Executive Order on Coordinating National Resilience to Electromagnetic Pulses, and my Administration released the National Space Weather Strategy and Action Plan. Together, these measures enable us to anticipate and adapt to the risks posed by electromagnetic threats while seeking to identify the fundamental infrastructure systems, assets, and networks that protect the American people, the homeland, and the American way of life. These measures also help us promote American prosperity, preserve peace through strength, and advance American influence. To guarantee our status as the world leader in securing infrastructure and making it more resilient to disruption, I signed legislation in 2018 creating the Cybersecurity and Infrastructure Security Agency (CISA) within the Department of Homeland Security. Along with other partners across governments and private industry, CISA is leading the Federal effort to strengthen our Nation's critical cyber and physical infrastructure and bolster America's ability to construct secure, resilient infrastructure systems for the future.

  It is also imperative that foreign strategic competitors do not gain access to our critical supply chain. To fully protect our critical infrastructure, we must secure the process of delivering products, supplies, and materials from supplier to the manufacturer to the customer. We cannot allow our Nation's supply chain to be built and maintained with components from foreign adversaries that may weaken our ability to provide the functions and services upon which Americans depend each day. In May, I issued an Executive Order on Securing the Information and Communications Technology and Services Supply Chain to address concerns about foreign adversaries creating and exploiting vulnerabilities in our information technology and communications networks. These networks are critical to the effective operations of our government and businesses. I encourage owners and operators of those networks to take heightened measures to protect every aspect of their organizations' security and resiliency by maintaining business continuity and emergency management plans, protecting against cyberattacks and insider threats, and reducing vulnerabilities due to natural disasters. Working together, public and private owners and operators of critical infrastructure must continue to take actions to mitigate these threats.
  Critical infrastructure owners and operators, local and State governments, and the Federal Government all have critical roles in reducing the risks to our Nation's critical infrastructure. Owners and operators ensure that critical infrastructure is properly run and maintained, while local governments certify that critical infrastructure is sited properly and built to the latest codes and standards. As the States provide oversight for operations, the Federal Government, in turn, must provide support for all of these needs.
  While Federal, State, and local governments are doing everything within their power to protect our infrastructure, today's threats also require cooperation from partners in the private sector to ensure maximum security and enhance our resilience. Every American has a role to play in this endeavor, whether it is through investing in technologies to make our systems more resilient, making and exercising preparedness plans, or simply remaining alert and raising concerns to potential threats. This month, we reaffirm our commitment to developing new strategies to address the ever-present and increasingly complex threats facing our Nation's infrastructure, and we pay tribute to the men and women who work diligently to safeguard the United States from any threat.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 2019 as Critical Infrastructure Security and Resilience Month. I call upon the people of the United States to recognize the importance of protecting our Nation's infrastructure and to observe this month with appropriate measures to enhance our national security and resilience.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9957 of October 31, 2019
  Proc. 9957
  National Adoption Month, 2019By the President of the United States of America
  A Proclamation
  Every child is precious and deserves a loving family of his or her own. During National Adoption Month, we honor the adoptive parents who provide homes—and the invaluable gifts of hope, love, and stability—to thousands of infants, children, and youth. We also recognize the dedicated professionals who work tirelessly to sustain their families through compassion and hard work.
  The families who provide forever homes to children and youth in the foster care system should be recognized for their loving adoptions. While preliminary data show a fortunate decline in the foster care population over the past year, foster care numbers are still too high. In Fiscal Year (FY) 2018 alone, nearly 690,000 children and youth were served by the foster care system. While there were more than 63,000 adoptions from the foster care system in FY 2018, thousands of children and youth are still waiting to find permanent, loving families. The need is urgent. We must improve efforts to recruit new adoptive families while faithfully supporting, equipping, and encouraging those families who have already taken one of our Nation's young people into their home to love and care for.
  This month, we also reaffirm our commitment to our Nation's most vulnerable and valuable resource—our children, especially those at greatest risk of neglect. Thousands of older youth in the foster care system desperately need the ongoing guidance and support of a nurturing family. Too many of our youth transition to the next stage of their lives without stable family connections or positive role models to help them navigate the challenges of adulthood. Additionally, children with disabilities and those with siblings typically wait longer for permanent placement in a home. These children need a family who will provide a foundation of acceptance, mentorship, and unconditional love that will motivate and help them to reach their full potential in life.
  The health and well-being of all young people is a top priority in my Administration, and a strong family bond is one of life's greatest joys and richest blessings. That is why we will continue to champion adoption as a profound way to transform lives, strengthen families, and ignite hope across America. In addition, we will protect our country's long and vital tradition of faith-based agencies helping children find their forever homes. We are committed to ensuring that faith-based agencies are able to unite children with families while following their deeply held religious beliefs.

  During this annual observance of National Adoption Month, we acknowledge that every child—born and unborn—is uniquely gifted by their Creator and endowed with both potential and immeasurable value. We recognize the loving and devoted individuals who are part of God's plan for every child by taking on the role of a parent through adoption. We also celebrate the beautiful families created through the generous act of adoption, and we hold all the children and youth still waiting for their forever families close in our hearts and lift them up in our prayers.
  
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 2019 as National Adoption Month. I encourage all Americans to observe this month by helping children and youth in need of a permanent home secure a more promising future with a forever family and enter adulthood with the love and connections we all need.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9958 of October 31, 2019
  Proc. 9958
  National American History and Founders Month, 2019By the President of the United States of America
  A Proclamation
  Over 243 years ago, our Founders gathered in Philadelphia, Pennsylvania, at Independence Hall to sign the Declaration of Independence, enshrining in the heart of every American a bedrock principle that all men are ``endowed by their Creator with certain unalienable Rights.'' Throughout our Nation's history, countless men and women have boldly defended this principle, often making the ultimate sacrifice on battlefields here and in every corner of the world. From overthrowing tyrannical rule in the Revolutionary War to liberating Europe from Nazi control during World War II, the United States will always remain steadfast in our dedication to promoting liberty and justice over the evil forces of oppression and indignity. This same truth fuels us in our efforts to confront the challenges that face our citizens here at home, including protecting precious religious liberties, securing our Nation's borders, and combating the opioid crisis. During National American History and Founders Month, we celebrate the vibrant American spirit that drives our Nation to remarkable heights.
  Our Nation's patriots and heroes have always been guided by the belief that America must shine brightly out into the world. Indeed, this conviction has been at the forefront of the American experiment since our founding. This month, we acknowledge the tremendous strides we have made as a people and recognize that our democracy's survival is dependent upon a well-informed electorate. To ensure the success of our future generations, we pledge to continue to build a more educated citizenry. We heed the warning of President Ronald Reagan that ``freedom is never more than one generation away from extinction.''

  To continue safeguarding our freedom, we must develop a deeper understanding of our American story. Studying our country's founding documents and exploring our unique history—both the achievements and challenges—is indispensable to the future success of our great Nation. For more than two centuries, the American experiment in self-government has been the antithesis to tyranny, and our Constitution has secured the blessings of liberty. From the triumphs of war to the victories of the Civil Rights Movement to placing the first ever man on the moon 50 years ago, our Nation has time and again exhibited an unparalleled ability to achieve extraordinary feats. To continue to advance liberty and prosperity, we must ensure the next generation of leaders is steeped in the proud history of our country.
  On this inaugural National American History and Founders Month, I encourage all citizens to reflect upon the defining tenets that have always united us as Americans, while also taking time to honor those who have contributed to the great story of our country. As Americans, may we forever strive to preserve their legacy for generations to come.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 2019 as National American History and Founders Month. I call upon the people of the United States to observe this month with appropriate ceremonies and activities.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9959 of October 31, 2019
  Proc. 9959
  National Entrepreneurship Month, 2019By the President of the United States of America
  A Proclamation
  Throughout our American story, the trailblazers who have been willing to take great risks and chart new frontiers have changed the landscape of business, science, and technology, often setting the global pace for productivity and prosperity. Their relentless pursuit of success has launched new industries, created millions of jobs, and fueled an economy that is the envy of the world. During National Entrepreneurship Month, we recognize the men and women who have turned their passion into innovation, and we pledge to continue fostering economic freedom so the next generation of transformational entrepreneurs is able to unlock their full potential.

  Our Nation is home to the greatest entrepreneurs in the world because we provide an environment in which they can thrive. American entrepreneurs have access to an unmatched research and development infrastructure that includes 8 of the world's 10 most innovative universities. Additionally, our Nation's highly developed private capital markets and other alternative investment models provide our entrepreneurs with access to necessary funding to develop and commercialize their revolutionary ideas. We have a strong intellectual property rights system, and my Administration has aggressively responded to the theft of American intellectual property in order to protect our entrepreneurs' most valuable assets—their ideas and innovation.
  
  To help entrepreneurs succeed, my Administration continues to reduce unnecessary regulations, bolstering investment and improving global competitiveness for small business owners. We have cut 8.5 regulatory actions for every significant regulatory action added, setting up our country's bold risk-takers for success rather than hindering their undertakings with burdensome red tape. These efforts have helped create ripe conditions for entrepreneurs to flourish, encouraging business expansion and increasing hiring for startups.
  The United States economy and the American people are also continuing to reap the benefits of the Tax Cuts and Jobs Act that I signed into law during my first year in office. Entrepreneurs are one of the biggest beneficiaries of this landmark legislation, which delivered much-needed tax relief for small businesses. Certain pass-through businesses are now able to deduct 20 percent of their qualified business income and business owners can fully deduct the cost of new capital investments, endowing start-ups and small businesses with a greater percentage of their hard-earned revenue for further investment. Additionally, this historic tax reform legislation includes a key provision that creates Opportunity Zones, helping to facilitate the necessary funding for entrepreneurs to start new businesses and create jobs in economically depressed communities. The Opportunity Zone tax incentive will unlock resources for entrepreneurs to substantially grow and scale their businesses at unprecedented rates while simultaneously reinvigorating struggling communities.
  The results of my Administration's tax reform and focused deregulation have been tremendous. Since my election, the American economy has added more than 6.4 million jobs, and last month the unemployment rate dropped to a half-century low. We remain committed to extending economic opportunities further and ensuring that the economic boom currently taking place across our country provides opportunities for all Americans.
  The qualities needed to start and grow new businesses—industriousness, courage, determination, hard work, and a penchant for innovation—are those which continue to define the American spirit and push humankind to new levels of discovery and success. This month, we recognize the countless American entrepreneurs who embody these values and continue to redefine the limits of what is possible. Together, we celebrate their drive and boundless tenacity, and we reaffirm our support for them as they continue to shape and strengthen our great Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 2019 as National Entrepreneurship Month. I call upon all Americans to commemorate this month with appropriate programs and activities and to celebrate November 19, 2019, as National Entrepreneurs' Day.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9960 of October 31, 2019
  Proc. 9960
  National Family Caregivers Month, 2019By the President of the United States of America
  A Proclamation
  Selfless Americans across our country consistently dedicate themselves and their resources to providing ailing and aging loved ones with the care and support they need to live in their own homes and communities. Throughout National Family Caregivers Month, we pause to recognize the men and women who tirelessly work to improve the quality of life for Americans in need of care.
  Caregivers help their family members live fulfilling lives by providing vital assistance in domestic, financial, and medical affairs. The responsibility of serving and supporting another person can be challenging, and the strength and compassion exhibited by caregivers is one of the greatest manifestations of genuine love we witness in this world. Their unrelenting support enables family members to live with dignity.
  As we honor the innumerable sacrifices made in homes across the country, we affirm our resolve to ensure all caregivers are given the resources and respect they deserve. This support requires a commitment from community stakeholders and Federal, State, and local governments to equip caregivers with training and tools to use to safeguard their family's health and security. This past summer, the Administration for Community Living held the inaugural meetings of the Family Caregiving Advisory Council and the Advisory Council to Support Grandparents Raising Grandchildren. The strategies, informational resources, and technical assistance being developed by these councils will strengthen our Nation's support for family caregivers and their work enhancing the lives of millions of Americans.
  This November, we recognize and honor the commitment of those who exemplify the essential American tenets of devotion to family and compassion toward those who matter most in our lives. Through caregivers' generosity, our vulnerable communities are able to fully experience the many blessings of our great Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States do hereby proclaim November 2019 as National Family Caregivers Month. I encourage all Americans to reach out to those who provide care for their family members, friends, and neighbors in need, to honor and thank them.

  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9961 of October 31, 2019
  Proc. 9961
  National Native American Heritage Month, 2019By the President of the United States of America
  A Proclamation
  American Indians and Alaska Natives continue to make immeasurable contributions to our Nation. We honor the sacrifices many tribal citizens have made in defense of our great Nation. We also recognize that our culture is more vibrant because of the special government-to-government relationship between the United States and Indian tribes. During National Native American Heritage Month, we reaffirm our commitment to work with tribal communities to address serious issues affecting them and to help protect their rich and diverse heritage.
  Few acts of service better embody the intrepid spirit of our country than the willingness to answer the call of duty and defend our Nation's precious liberties. American Indians and Alaska Natives have done so at one of the highest rates of any ethnic group in the United States, serving admirably in every branch of our military. Their legacy of service spans the history of our Nation, and includes the Indian Home Guard during the Civil War and the Code Talkers during World War II. Today, 31,000 courageous men and women from American Indian and Alaska Native communities serve on active duty in our Armed Forces.
  My Administration is committed to advancing shared priorities with tribal governments and leaders to address their most pressing challenges, including the devastating threat posed by drugs. In 2018, the Department of Interior's Opioid Reduction Task Force seized more than 3,200 pounds of illegal narcotics with an estimated value of approximately $9 million. In addition to our efforts to address the drug crisis, we are focused on healthcare access, delivery, and safety. In March 2019, my Administration created a task force charged with developing recommendations to protect Native American children receiving care at Indian Health Service clinics, and we look forward to continuing these efforts.

  Additionally, my Administration began a series of public safety listening sessions with American Indian and Alaska Native tribal leaders and communities. These sessions, which are called Reclaiming our Native Communities, are focused on strategies to address the trend of violence and illicit activity affecting these populations and have addressed the problem of missing and murdered indigenous women. So far, these sessions have been held in Sacaton, Arizona; Nome and Bethel, Alaska; and Rapid City, South Dakota. Through collaboration with Federal, State, local, and tribal partners, we will continue working to address these and other issues that American Indian and Alaska Native communities face today.

  My Administration has also played a role in helping to preserve the proud heritage of American Indians and Alaska Natives. In October, my Administration was pleased to secure the commitment of President Sauli Niinisto of Finland to facilitate the historic return of ancestral remains and artifacts to an assembly of 26 pueblos and tribes in the Mesa Verde region. More than 600 items of cultural patrimony will be returned to this region, which includes areas of Utah, Colorado, and New Mexico.
  
  During National Native American Heritage Month, we affirm our commitment to working toward a society that fosters a deeper understanding and appreciation for the diversity of culture and history of the 573 federally recognized American Indian and Alaska Native nations in our country. This November and every month, we celebrate the culture and heritage of these remarkable Americans who deeply enrich the quality and character of our Nation.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 2019 as National Native American Heritage Month. I call upon all Americans to commemorate this month with appropriate programs and activities and to celebrate November 29, 2019, as Native American Heritage Day.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9962 of October 31, 2019
  Proc. 9962
  National Veterans and Military Families Month, 2019By the President of the United States of America
  A Proclamation
  The United States is a beacon of hope, freedom, and opportunity to people around the world. The Soldiers, Sailors, Airmen, Marines, and Coast Guardsmen who fight to defend our liberty embody courage, patriotism, and loyalty. These patriots safeguard the values that keep our great Nation strong. During National Veterans and Military Families Month, we honor and express our deep appreciation for these brave men and women and their families.

  Throughout our Nation's history, our military men and women have boldly answered the call of duty to defend our Nation's independence and precious liberties, risking life and limb for their fellow Americans. At the inception of our Republic, General George Washington and his men struggled to keep the spark of faith and hope alive through the scourge of disease and the brutal winter months at Valley Forge. One hundred and forty years later during World War I, American service members shed blood in the trenches of Western Europe, leaving a legacy of heroism and courage under fire at places like Belleau Wood and the River Somme. Earlier this year, we commemorated the 75th anniversary of D-Day, when thousands of American heroes charged through a hail of machine gun fire and left their gallant mark on the pages of history. The courage of our men and women who served and fought during that war freed the world from the shroud of tyranny and ended the oppression of millions across the globe. In the decades since World War II, Americans have remained at the vanguard in defending freedom around the world, and our service members, veterans, and their families continue to spearhead this noble undertaking.
  
  America's military men and women and their families are vital to the security and prosperity of our Nation. We have a responsibility to protect and serve those who have made countless sacrifices for love of country. As President Lincoln once said: ``Honor to the soldier and sailor everywhere, who bravely bears his country's cause. Honor, also, to the citizen who cares for his brother in the field and serves, as best he can, the same cause.'' We also recognize the integral role our more than 2.6 million military family members play in supporting our Armed Forces and contributing to their mission. While our military men and women are serving at home or overseas, it is our duty to provide their families with the resources they need to thrive in our communities. Accordingly, under my Administration, the Department of Defense has created programs for military families that support access to quality childcare and spousal employment and promote occupational licensure reciprocity between States.
  We also recognize that our obligation to our military men and women does not end after their time in uniform. We are a Nation that leaves no American behind, and that includes our veterans and their family members. For this reason, I was pleased to sign into law the VA MISSION Act of 2018, which helps provide all veterans with access to trusted, high-quality healthcare. I have also made it a top priority of my Administration to address the tragedy of veteran suicide, establishing the President's Roadmap to Empower Veterans and End a National Tragedy of Suicide (PREVENTS). The PREVENTS initiative will encourage a better understanding of veteran suicide and work across all levels of government and the private sector to implement strategies that will strengthen support networks for veterans and their families.
  My Administration remains committed to providing our veterans and their families with the financial resources they have rightfully earned. Last year, we secured $201.1 billion in funding for the Department of Veterans Affairs (VA)—the most in the history of the VA—including $8.6 billion to support mental health services for veterans. Additionally, I recently directed the Department of Education to discharge some types of Federal student loans owed by totally and permanently disabled veterans. This unprecedented action lessens the financial burden for our seriously wounded warriors who have sacrificed so much for our country, and it underscores the appreciation and undying loyalty of the American people.
  Each warrior who fights for our Nation, along with their families, has earned our eternal gratitude, and I ask that all Americans thank and support them. Together, we remain committed to fostering a national community of support for these brave heroes and their families.

  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 2019 as National Veterans and Military Families Month. I encourage all communities, all sectors of society, and all Americans to acknowledge and honor the service, sacrifices, and contributions of veterans and military families for what they have done and for what they do every day to support our great Nation.
  
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of October, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9963 of November 7, 2019
  Proc. 9963
  Veterans Day, 2019By the President of the United States of America
  A Proclamation
  On November 11, Americans commemorate the service, sacrifice, and immeasurable contributions of our Nation's veterans who have proudly worn our country's uniform to defend and preserve our precious liberty. As we celebrate Veterans Day, we pause to recognize the brave men and women who have fearlessly and faithfully worked to defend the United States and our freedom. Their devotion to duty and patriotism deserves the respect and admiration of our grateful Nation each and every day. We are forever thankful for the many heroes among us who have bravely fought around the world to protect us all.
  As Americans, it is our sacred duty to care for and support those who have shown courage and conviction in selfless service to our country. Safeguarding the health and welfare of our Nation's veterans has been a top priority for my Administration. Last year, I was proud to sign into law the VA MISSION Act, the most significant reform to the Department of Veterans Affairs (VA) in more than 50 years. This historic legislation allows veterans to seek timely care from trusted providers within their communities. In 2018, I also signed the largest funding bill for the VA in history, securing $8.6 billion for veterans' mental health services, $400 million for opioid abuse prevention, and $270 million for rural veterans' health initiatives. Further, I recently signed a Presidential Memorandum directing the Department of Education to discharge some types of Federal student loans owed by totally and permanently disabled veterans.
  We also must not forget or forsake our veterans in times of distress as they transition to civilian life. That is why I signed an Executive Order in March addressing veteran suicide, a solemn crisis that requires urgent national action. Through this step, we launched the President's Roadmap to Empower Veterans and End a National Tragedy of Suicide (PREVENTS), which is bringing together all levels of government and the private sector to improve the quality of life for our veterans, identify and assist veterans in need, and turn the tide on this tragic crisis.

  Time after time, throughout the history of our Republic, veterans have defended our way of life with integrity, dedication, and distinction. In respectful recognition of the contributions our service members have made to advance peace and freedom around the world, the Congress has provided (5 U.S.C. 6103(a)) that November 11 of each year shall be set aside as a legal public holiday to honor our Nation's veterans. As Commander in Chief of our heroic Armed Forces, I humbly thank our veterans and their families for their willingness to answer the call of duty and for their unwavering love of country. Today, we pledge always to fight for those who have fought for us, our veterans, who represent the best of America. They deserve our prayers, our unending support, and our eternal gratitude.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim November 11, 2019, as Veterans Day. I encourage all Americans to recognize the fortitude and sacrifice of our veterans through public ceremonies and private thoughts and prayers. I call upon Federal, State, and local officials to display the flag of the United States and to participate in patriotic activities in their communities. I call on all Americans, including civic and fraternal organizations, places of worship, schools, and communities to support this day with commemorative expressions and programs.
  IN WITNESS WHEREOF, I have hereunto set my hand this seventh day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9964 of November 8, 2019
  Proc. 9964
  National Apprenticeship Week, 2019By the President of the United States of America
  A Proclamation
  Our Nation's robust economy continues to flourish, creating new opportunities for Americans and securing our continued dominance of global markets. As President, I have reduced tax burdens and eliminated unnecessary regulations, producing the lowest unemployment rate in 50 years and more job openings than there are job seekers for 19 months in a row. My Administration is committed to helping all Americans take advantage of this historically strong job market and secure lasting prosperity by ensuring they have access to skills-training that will enable them to launch successful careers in any industry. As we observe National Apprenticeship Week, we celebrate the growing optimism of workers across our country and strengthen our resolve to continue empowering our workers to achieve the American Dream.

  Encouraging the creation and expansion of apprenticeships is a cornerstone of my commitment to helping improve employment prospects for students and workers. My Administration continues to make unprecedented investments to ensure apprenticeships remain accessible to all Americans, allocating more than $300 million to that mission this year alone. We awarded nearly $184 million to the Scaling Apprenticeship Through Sector-Based Strategies grant program to encourage private-public partnerships in high-growth industries, including information technology, advanced manufacturing, and healthcare. We have also invested $160 million to expand the number of apprentices in Registered Apprenticeship programs nationwide, helping to increase the number and diversity of apprentices in every State.
  
  Through workplace and classroom education, apprentices gain valuable knowledge and credentials, drastically improving their future career trajectory. Apprenticeship programs enable Americans to simultaneously earn and learn while avoiding burdensome student loans. They also guarantee American companies access to the skilled employees they need to accelerate growth and innovation. We have achieved great success increasing the availability of these invaluable programs, with 240,000 new apprentices hired and 3,300 new programs launched just last year.
  I am determined to build upon our economic successes and encourage business leaders, industry experts, and educational institutions to seize the opportunity to expand career-changing apprenticeship programs. I have called on the private sector to invest in the education and skills training of their future and current workers so that all Americans are prepared for the jobs of today and tomorrow. To date, more than 360 companies have committed to investing in over 14 million students and workers through our Pledge to America's Workers. My Administration is also developing standards for industry-recognized apprenticeship programs, which will assist workers in obtaining the knowledge they need to secure family-sustaining careers by taking advantage of high-quality, demand-driven opportunities. Additionally, we are supporting the growth of youth apprenticeship programs that combine academic and technical classroom instruction with work experience and increasing awareness among middle and high school students about the many benefits of apprenticeships.
  This week, we recommit our efforts to fostering greater opportunity for current and future workers by supporting expanded access to apprenticeships. By increasing training and educational programs, we will renew our Nation's workforce and help hardworking Americans create a brighter future for themselves and their families while further strengthening our robust economy.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 11 through November 17, 2019, as National Apprenticeship Week.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighth day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9965 of November 8, 2019
  Proc. 9965
  World Freedom Day, 2019By the President of the United States of America
  A Proclamation

  Thirty years ago, the people of East and West Berlin came together to tear down a symbol of totalitarianism. For more than 10,000 days, the Berlin Wall stood as a troubling reminder of a deeply divided world, an evil obstacle to freedom and individual liberty. When the wall finally came down, it marked a triumphant defeat of communism, a monumental victory for democratic principles, and a righteous end to the nearly five-decades-long Cold War. On World Freedom Day, we remember those who suffered as they longed for freedom behind the Iron Curtain, and we recognize those relentlessly fighting today to break free from the shackles of oppression.
  Any system of government that impedes the God-given rights of the people is destined to fail because the flame of liberty cannot be extinguished. As President Ronald Reagan said at the Brandenburg Gate in West Berlin, ``The totalitarian world produces backwardness because it does such violence to the spirit, thwarting the human impulse to create, to enjoy, to worship.'' On that fateful day in 1989, we saw—with every falling piece of rubble—that the human impulse for freedom cannot long be suppressed. Regimes that attempt to stop the free flow of ideas, the right of a people to choose their own government, and the blessings of free enterprise will inevitably suffer the same fate as the Berlin Wall.
  While authoritarian powers seek to collapse the progress and alliances that have developed in the three decades since the fall of the Berlin Wall, the United States stands firm in our commitment to uphold the democratic values at the bedrock of every free society. Today, our Nation works in tandem with our allies and partners to safeguard the precious freedoms that fuel prosperity and ensure stability around the globe. Bad actors will continually try to weaken our cause and sow discord, but democratic bonds will always prevail.
  This World Freedom Day, we pay tribute to the heroes who helped liberate Eastern and Central Europe from communist oppression, securing liberty for millions. We also reaffirm our support of those everywhere who pursue the noble cause of freedom.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 9, 2019, as World Freedom Day. I call upon the people of the United States to observe this day with appropriate ceremonies and activities, reaffirming our dedication to freedom and democracy.
  IN WITNESS WHEREOF, I have hereunto set my hand this eighth day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9966 of November 15, 2019
  Proc. 9966
  American Education Week, 2019By the President of the United States of America
  A Proclamation

  Every child in America deserves equal access to an education that meets their individual needs and prepares them for success. In America, the responsibility for education policy decisions is reserved mainly to the States and to the local officials who know their students best, and we recognize the countless teachers and administrators who contribute every day to innovative solutions at the State and local level. During American Education Week, we celebrate the boundless potential of America's students, honor the teachers, parents, and guardians who help to develop their talents, and commit to expanding educational freedom across the country.
  A child begins to learn long before the first day of kindergarten and continues to learn well past high school graduation. Education is not confined to a single method, location, or timeframe, but instead is a process that lasts a lifetime. Our education system should inspire students to become lifelong learners, and it should preserve the rights of parents to play an active role in educating their children, facilitate dynamic teaching styles that fit individual students, and free students to pursue their passions.
  Because students have their own unique learning styles, teachers should be free from burdensome regulations and constraints that inhibit their ability to teach students according to their needs. This type of teaching and learning paves the way to rewarding careers and fulfilling lives for young Americans, promoting healthy families, vibrant communities, and continued economic prosperity across our Nation. To create the type of environments where learning can flourish and to seize the opportunities of tomorrow, we must ensure students are able to learn in ways and places that work for them.
  My Administration supports educational freedom by opposing one-size-fits-all Federal regulations, restoring decision-making authority to State and local leaders, and empowering families and students. This year, we proposed a transformative new tool for students to access the right education for them: Education Freedom Scholarships. These scholarships will provide up to $5 billion annually in Federal tax credits for voluntary donations to State-based scholarship programs. This program is a bold and necessary step to ensure every family has the freedom to pursue the educational options that are best for them, regardless of zip code. We look forward to the Congress taking action to approve these privately-funded scholarships and to free millions of students of all ages to learn in new and innovative educational settings, without taking a penny from public schools.
  In order to successfully prepare students for the jobs and economy of the future, education must be dynamic and forward-thinking in its scope and focus. This September, my Administration announced $123 million in new funding to dozens of school districts, nonprofit organizations, and State educational agencies across the country as part of the Department of Education's Education Innovation and Research (EIR) competitive grant program. These grants will create new, innovative, and personalized ways for students to learn. To help the next generation maintain America's leading role in the global marketplace, more than $78 million will fund projects focused on innovations in science, technology, engineering, and math (STEM) education.

  This week, we recognize the power of education and pay tribute to the educators and role models who shape the students of today into the leaders of tomorrow. Their efforts help provide a high-quality education to millions of students, build strong communities, and ensure that America maintains its standing in an increasingly competitive world. Education in America is as important today as it ever has been, and we remain committed to providing teachers and students with the freedom and resources they need to be successful.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 17 through November 23, 2019, as American Education Week. I commend our Nation's schools, their teachers and leaders, and the parents of students across this land. And I call on States and communities to support high-quality education to meet the needs of all students.
  IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9967 of November 22, 2019
  Proc. 9967
  National Family Week, 2019By the President of the United States of America
  A Proclamation
  The strength of our Republic is not measured only by our military might and robust economy but also by the strength of our family bonds. Families shape our values, develop our character, and teach us to love, forgive, and become productive citizens and responsible members of society. During National Family Week, we pause to reflect on the importance of the family—the bedrock of our Nation.
  Since I took office, my Administration has empowered families. We are currently in the midst of the longest economic recovery in our Nation's history, which is improving quality of life and stability for families of all types. Thanks to our economic policies, which include eliminating unnecessary and burdensome regulations and the enactment of the Tax Cuts and Jobs Act, we have seen the unemployment rate drop to a half-century low, real median household income reach a record high, and the poverty rate fall to its lowest level since 2001. We have fought for families by securing a doubling of the Child Tax Credit, preserving the Child and Dependent Care Credit, signing into law the largest ever increase in child care and development block grants—a major new investment in child care affordability—and developing a tax credit for employers who offer paid family and medical leave. We continue to call on the Congress to pass a nationwide paid family leave program.

  Last year, I signed into law the Family First Prevention Services Act, which reimagines and reorients our Nation's child welfare system toward keeping at-risk families intact in their own homes and communities and minimizing the need for foster care. This legislation provides funding for mental health therapy, family counseling, addiction treatment, and parenting classes. Additionally, we are working to expand adoption providers so that children of all ages in the foster care system can experience what every child deserves—a loving family in a forever home.
  For some of our Nation's families, the incarceration of a loved one is a tremendous challenge. My Administration is proud that the reunification and strengthening of families is one of the many benefits of our criminal justice reform efforts. Since maintaining family and community ties is key to the successful reentry of prisoners into society, the bipartisan First Step Act, which I signed into law in 2018, includes provisions that allow inmates to be placed closer to their home communities, which facilitates family visitation. Further, it includes reasonable sentencing reforms that make our criminal justice system fairer by reducing excessive penalties for certain drug offenders, which allows families to reunify more quickly.
  This week, we vow always to cherish, honor, protect, and respect the incredible gift of family and renew our commitment to strengthening and celebrating all of our Nation's families. A stable, loving family is one of life's greatest blessings. It provides support, comfort, guidance, acceptance, and joy.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim November 24 through November 30, 2019, as National Family Week. I invite communities, churches, and individuals to observe this week with appropriate ceremonies and activities to honor our Nation's families.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-second day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9968 of November 27, 2019
  Proc. 9968
  Thanksgiving Day, 2019By the President of the United States of America
  A Proclamation
  On Thanksgiving Day, we remember with reverence and gratitude the bountiful blessings afforded to us by our Creator, and we recommit to sharing in a spirit of thanksgiving and generosity with our friends, neighbors, and families.

  Nearly four centuries ago, determined individuals with a hopeful vision of a more prosperous life and an abundance of opportunities made a pilgrimage to a distant land. These Pilgrims embarked on their journey across the Atlantic at great personal risk, facing unforeseen trials and tribulations, and unforetold hardships during their passage. After their arrival in the New World, a harsh and deadly winter took the lives of nearly half their population. Those who survived remained unwavering in their faith and foresight of a future rich with liberty and freedom, enduring every impediment as they established one of our Nation's first settlements. Through God's divine providence, a meaningful relationship was forged with the Wampanoag Tribe, and through their unwavering resolve and resilience, the Pilgrims enjoyed a bountiful harvest the following year. The celebration of this harvest lasted 3 days and saw Pilgrims and Wampanoag seated together at the table of friendship and unity. That first Thanksgiving provided an enduring symbol of gratitude that is uniquely sewn into the fabric of our American spirit.
  More than 150 years later, it was in this same spirit of unity that President George Washington declared a National Day of Thanksgiving following the Revolutionary War and the ratification of our Constitution. Less than a century later, that hard-won unity came under duress as the United States was engaged in a civil war that threatened the very existence of our Republic. Following the Battle of Gettysburg in 1863, in an effort to unite the country and acknowledge ``the gracious gifts of the Most High God,'' President Abraham Lincoln asked the American people to come together and ``set apart and observe the last Thursday of November next as a Day of Thanksgiving and Praise to our beneficent Father who dwelleth in the heavens.'' Today, this tradition continues with millions of Americans gathering each year to give their thanks for the same blessings of liberty for which so many brave patriots have laid down their lives to defend during the Revolutionary War and in the years since.
  Since the first settlers to call our country home landed on American shores, we have always been defined by our resilience and propensity to show gratitude even in the face of great adversity, always remembering the blessings we have been given in spite of the hardships we endure. This Thanksgiving, we pause and acknowledge those who will have empty seats at their table. We ask God to watch over our service members, especially those whose selfless commitment to serving our country and defending our sacred liberty has called them to duty overseas during the holiday season. We also pray for our law enforcement officials and first responders as they carry out their duties to protect and serve our communities. As a Nation, we owe a debt of gratitude to both those who take an oath to safeguard us and our way of life as well as to their families, and we salute them for their immeasurable sacrifices.
  As we gather today with those we hold dear, let us give thanks to Almighty God for the many blessings we enjoy. United together as one people, in gratitude for the freedoms and prosperity that thrive across our land, we acknowledge God as the source of all good gifts. We ask Him for protection and wisdom and for opportunities this Thanksgiving to share with others some measure of what we have so providentially received.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim Thursday, November 28, 2019, as a National Day of Thanksgiving. I encourage all Americans to gather, in homes and places of worship, to offer a prayer of thanks to God for our many blessings.

  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9969 of November 27, 2019
  Proc. 9969
  National Impaired Driving Prevention Month, 2019By the President of the United States of America
  A Proclamation
  Every day, lives are shattered and lost on our Nation's roadways as a result of alcohol, drugs, and distracted driving. The statistics are alarming: In 2018, impaired driving took more than 10,000 lives in the United States—almost 30 of our fellow Americans each day. During National Impaired Driving Prevention Month, we reaffirm our commitment to preventing tragedies from impaired driving by making the responsible decision to drive sober. We also remember the victims of impaired driving, pray for the grieving families of those whose lives have been taken, and honor the law enforcement professionals who work to keep our roads safe.
  Irresponsible and impulsive choices that interfere with the ability to drive can irrevocably destroy hopes, dreams, and families. The influence of alcohol, illicit drugs, and some over-the-counter and prescription medications diminishes judgment, negatively impacts motor coordination, and decreases reaction time necessary to safely operate a motor vehicle. Innocent drivers, passengers, cyclists, and pedestrians are endangered when impaired individuals get behind the wheel. We can and must prevent this senseless loss of life and property.
  My Administration will continue to raise awareness nationwide of the importance of personal responsibility and the dangers of driving while impaired by alcohol or other drugs, including marijuana, opioids, and certain medications. Since the first day of my Administration, addressing substance use disorder and helping the millions of Americans affected by addiction find pathways to recovery have been high priorities. We support health professionals treating Americans struggling with substance use disorder and faith-based and non-profit organizations that address this critical issue through outreach and support of individuals seeking recovery. By eliminating unnecessary and burdensome regulations, we are supporting the creation of innovative technologies that help to reduce impaired driving on our roads, such as ride-sharing services and Advanced Vehicle Technology. Additionally, we are improving data collection and toxicology practices and continuing to provide vital resources to our Nation's law enforcement officers and public safety professionals, bolstering their efforts to reduce the number of crashes, injuries, and fatalities caused by impaired driving.

  Our Nation has lost too many lives to substance use, yet every day impaired drivers recklessly put others and themselves at risk. Driving sober is non-negotiable. This holiday season, and every day, I urge all Americans to choose wisely, act responsibly, drive sober, and implore friends and loved ones not to get behind the wheel while impaired. We must all commit to confronting this careless behavior, which inflicts unnecessary suffering and senseless loss, stealing the lives of our fellow Americans.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim December 2019 as National Impaired Driving Prevention Month. I urge all Americans to make responsible decisions and take appropriate measures to prevent impaired driving.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9970 of November 27, 2019
  Proc. 9970
  World AIDS Day, 2019By the President of the United States of America
  A Proclamation
  Our Nation unites on World AIDS Day to show support for people living with human immunodeficiency virus (HIV) and acquired immunodeficiency syndrome (AIDS). We also pause to solemnly remember those worldwide who have lost their lives to HIV and AIDS-related illnesses. As we mourn this tragic loss of life, we acknowledge the remarkable advancements in medical care, treatment, acceptance, and understanding surrounding the virus. While admirable progress has been made, it is not enough, and we must continue to work toward a vaccine and a cure. Today, we reaffirm our commitment to control this disease as a public health threat and end its devastating impact on families and communities worldwide.
  Approximately 1.1 million people in the United States and 38 million around the world are living with HIV. While we have made tremendous strides through American ingenuity and innovation in combatting HIV/AIDS over more than three decades, infections unfortunately persist. Thankfully, due to the availability of antiretroviral therapy, HIV is now considered a manageable chronic condition rather than a fatal diagnosis. New laboratory and epidemiological techniques allow us to identify where HIV infections are spreading most rapidly so health officials can respond with resources to stop the further spread of new infections. Proven interventions, including pre-exposure prophylaxis (PrEP) and syringe services programs, are assisting in preventing new HIV transmissions. Still, a combination of prevention and treatment approaches is needed to integrate and implement our most effective biomedical and socio-behavioral tools. In addition, increased efforts are necessary to reach those populations disproportionately affected by HIV.

  To strengthen our response to the HIV/AIDS crisis, my Administration launched an unprecedented initiative, Ending the HIV Epidemic: A Plan for America, to eliminate at least 90 percent of new HIV infections in the United States within 10 years by focusing on diagnosis, treatment, prevention, and response. Through this initiative, we will continue to lead the charge in applying the latest science to better diagnose, treat, care for, and save the lives of individuals living with HIV by focusing on the cities and States most impacted by the disease. The Department of Health and Human Services is coordinating this cross-agency initiative to include efforts from the Centers for Disease Control and Prevention, the National Institutes of Health, the Health Resources and Services Administration, and the Indian Health Service to bring us closer than ever to ending the HIV epidemic.
  American leadership in the global response to HIV/AIDS is clear and as strong as ever through the President's Emergency Plan for AIDS Relief (PEPFAR). The United States has invested more than $85 billion in the global HIV/AIDS response—the largest commitment made by any nation to address a single disease. Overseen by the Department of State, PEPFAR's life-saving work in more than 50 countries is made possible through our country's unwavering commitment to the program and the American people's compassion and generosity. These efforts have saved more than 18 million lives, prevented millions of new HIV infections, and moved the HIV/AIDS pandemic from crisis toward control—community by community. Several PEPFAR-supported countries have either approached or exceeded targets for HIV/AIDS epidemic control, putting them on pace to reach this critical milestone by 2020. For millions of men, women, and children around the world, PEPFAR has replaced death and despair with vibrant life and hope.
  On World AIDS Day, we are reminded that no challenge can defeat the unyielding American spirit. As a Nation, we must come together to remove the stigma surrounding HIV and to address disparities facing people living with this disease. Our success is contingent upon collaboration across all levels of government here in the United States and around the world, community interaction and outreach to people with HIV and at-risk populations, and a citizenry motivated by compassion for the suffering of humankind and hope for the future. Together, we will continue to make progress in our efforts to find a cure for HIV/AIDS and to ensure that all Americans live healthier and happier lives.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim December 1, 2019, as World AIDS Day. I urge the Governors of the States and the Commonwealth of Puerto Rico, officials of the other territories subject to the jurisdiction of the United States, and all Americans to join me in appropriate activities to remember those who have lost their lives to AIDS and to provide support and compassion to those living with HIV.

  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-seventh day of November, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9971 of December 6, 2019
  Proc. 9971
  National Pearl Harbor Remembrance Day, 2019By the President of the United States of America
  A Proclamation
  Seventy-eight years ago today, the course of our Nation's history was forever altered by the surprise attack at Pearl Harbor on Oahu, Hawaii. On National Pearl Harbor Remembrance Day, we solemnly remember the tragic events of that morning and honor those who perished in defense of our Nation that day and in the ensuing 4 years of war.
  Just before 8 a.m. on December 7, 1941, airplanes launched from the Empire of Japan's aircraft carriers dropped bombs and torpedoes from the sky, attacking our ships moored at Naval Station Pearl Harbor and other military assets around Oahu. Following this swift assault, the United States Pacific Fleet and most of the Army and Marine airfields on the island were left decimated. Most tragically, 2,335 American service members and 68 civilians were killed, marking that fateful day as one of the deadliest in our Nation's history.
  Despite the shock of the attack, American service members at Pearl Harbor fought back with extraordinary courage and resilience. Sprinting through a hailstorm of lead, pilots rushed to the few remaining planes and took to the skies to fend off the incoming Japanese attackers. Soldiers on the ground fired nearly 300,000 rounds of ammunition and fearlessly rushed to the aid of their wounded brothers in arms. As a solemn testament to the heroism that abounded that day, 15 American servicemen were awarded the Medal of Honor—10 of which were awarded posthumously. In one remarkable act of bravery, Doris ``Dorie'' Miller, a steward aboard the USS West Virginia, manned a machine gun and successfully shot down multiple Japanese aircraft despite not having been trained to use the weapon. For his valor, Miller was awarded the Navy Cross and was the first African-American recognized with this honor.
  In the wake of this heinous attack, the United States was left stunned and wounded. Yet the dauntless resolve of the American people remained unwavering and unbreakable. In his address to the Congress the following day, broadcast to the Nation over radio, President Franklin Delano Roosevelt assured us that ``[w]ith confidence in our armed forces, with the unbounding determination of our people, we will gain the inevitable triumph.'' In the days, months, and years that followed, the full might of the American people, industry, and military was brought to bear on our enemies. Across the Atlantic and Pacific, 16 million American servicemen and women fought to victory, making the world safe for freedom and democracy once again. More than 400,000 of these brave men and women never returned home, giving their last full measure of devotion for our Nation.

  While nearly eight decades have passed since the last sounds of battle rang out over Pearl Harbor, we will never forget the immeasurable sacrifices these courageous men and women made so that we may live today in peace and prosperity. We continue to be inspired by the proud legacy left by the brave patriots of the Greatest Generation who served in every capacity during World War II, from keeping factories operating on the home front to fighting on the battlefields in Europe, North Africa, and the South Pacific. Their incredible heroism, dedication to duty, and love of country continue to embolden our drive to create a better world and galvanize freedom-loving people everywhere under a common cause. On this day, we resolve forever to keep the memory of the heroes of Pearl Harbor alive as a testament to the tremendous sacrifices they made in defense of freedom and all that we hold dear.
  The Congress, by Public Law 103-308, as amended, has designated December 7 of each year as ``National Pearl Harbor Remembrance Day.''
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim December 7, 2019, as National Pearl Harbor Remembrance Day. I encourage all Americans to observe this solemn day of remembrance and to honor our military, past and present, with appropriate ceremonies and activities. I urge all Federal agencies and interested organizations, groups, and individuals to fly the flag of the United States at half-staff in honor of those American patriots who died as a result of their service at Pearl Harbor.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixth day of December, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9972 of December 9, 2019
  Proc. 9972
  Human Rights Day, Bill of Rights Day, and Human Rights Week, 2019By the President of the United States of America
  A Proclamation
  Nearly two and a half centuries ago, American colonists broke free of a tyrannical monarchy and rose from the shadow of oppression, creating a new Republic predicated on liberty and the rule of law. Innate to the identity of this new Nation was a revolutionary commitment to the preservation of individual rights. The Framers drafted a Constitution that would ensure the God-given rights of the people. Nevertheless, some of them believed more was needed and insisted upon the enumeration of a set of rights that would be protected from government interference. As a result, the United States ratified 10 Amendments to our Constitution, known as the Bill of Rights. On this day, we pay tribute to these profound protections provided to all Americans, and we reaffirm our commitment to safeguarding them.

  James Madison, the ``Father of the Constitution,'' was once a skeptic of the need for a Bill of Rights, pondering whether such ``parchment barriers'' could prevent government intrusion on our liberty. After some persuasion from his friend Thomas Jefferson, however, Madison eventually supported the adoption of the Bill of Rights to achieve the compromise necessary to ratify the Constitution. Jefferson famously wrote to Madison: ``A bill of rights is what the people are entitled to against every government on earth, general or particular, and what no just government should refuse or rest on inference.'' In the 228 years since the adoption of the Bill of Rights, it has continuously served as the guarantor of some of our most cherished freedoms: the right to practice the religion we choose, the right to speak freely and openly, the right to privacy, and the right to keep and bear arms.
  Since taking office, I have worked to confine government authority to its proper, constitutional scope. In May of 2017, I signed an Executive Order defending religious freedom and freedom of speech to better protect the First Amendment rights of all Americans. I signed another Executive Order in March to promote free speech on college campuses, protecting free inquiry and open debate at universities across the country. These orders recognize that freedom of speech is a fundamental right that must always be guarded vigilantly.
  Underlying our Bill of Rights is the understanding that all human beings are endowed with certain inalienable rights and that it is the duty of every government to protect these rights. On December 10, 1948, inspired by the Bill of Rights, the United Nations General Assembly adopted the Universal Declaration of Human Rights. This historic document drew global recognition of ``the inherent dignity and of the equal and inalienable rights of all members of the human family.'' Unfortunately, however, millions around the world still suffer from unjust imprisonment, religious persecution, and countless other human rights abuses. As part of my Administration's efforts to protect human rights, in July, the Department of State hosted the second Ministerial to Advance Religious Freedom, and in October, I was honored to be the first President to host a meeting at the United Nations on religious freedom.
  During Human Rights Day, Bill of Rights Day, and Human Rights Week, we celebrate the Bill of Rights for safeguarding our God-given rights and protecting us from the abuse of government power. We also acknowledge the truth that people around the world are empowered when human rights are protected by law. The United States has long been at the forefront of this effort, and we will always stand up for individual freedoms and against all forms of oppression.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim December 10, 2019, as Human Rights Day; December 15, 2019, as Bill of Rights Day; and the week beginning on December 8, 2019, as Human Rights Week. I call upon the people of the United States to mark these observances with appropriate ceremonies and activities.

  IN WITNESS WHEREOF, I have hereunto set my hand this ninth day of December, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
  Proclamation 9973 of December 16, 2019
  Proc. 9973
  Wright Brothers Day, 2019By the President of the United States of America
  A Proclamation
  On December 17, 1903, two visionaries, brothers from Dayton, Ohio, ushered in the dawn of the age of aviation on a wind-swept beach in Kitty Hawk, North Carolina. Wilbur and Orville Wright changed the course of history with the successful maiden flight of a manned, engine-powered aircraft. On Wright Brothers Day, we honor this remarkable achievement, commend the brothers' ingenuity, innovation, passion, and determination, and celebrate the incalculable contributions of aviation to our Nation and the world.
  When the Wright Flyer safely landed near Kill Devil Hills, it marked the first step of an aviation journey of countless American pioneers to conquer the skies. In the 116 years since this groundbreaking flight, we have made revolutionary strides in aviation, such as Amelia Earhart crossing the Atlantic and Wiley Post circling the globe. This same fearless American spirit eventually propelled us beyond Earth's atmosphere into space and even placed humans onto the surface of the Moon in an ongoing pursuit of discovery and exploration. Earlier this year, our Nation commemorated the 50th anniversary of the Apollo 11 mission and remembered the triumphant courage and patriotism displayed by those intrepid astronauts. On that remarkable voyage, Commander Neil Armstrong carried a small patch of fabric from the wing of the Wright Brothers' 1903 ``Flyer.''
  The progress and success of aviation are among our country's greatest achievements. Aviation connects people, commerce, and industry, not merely across the country but across oceans and continents. The economic, strategic, and social benefits of aviation are critical to our national security and prosperity. That is why my Administration is committed to ensuring that the United States remains the world leader in aviation and aerospace innovation. We are improving the design of supersonic jets, for example, and preparing for their reintroduction to civilian flight while also embracing the growth and potential of unmanned aircraft. By working with leaders in the industry, we are advancing the exploratory and commercial capabilities of space technology and cultivating ideas that could revolutionize the future of transportation, enhance national security and defense, and increase efficiency in commerce and emergency management.
  Throughout our history, our Republic has been characterized by great men and women, like Wilbur and Orville, who dared to push boundaries, challenge traditional thinking, explore unchartered paths, and embrace the power of possibility. The Wright Brothers' airborne adventure into the North Carolina sky is one of our Nation's seminal milestones and a shining example of the power of the indomitable American spirit, which continues to fuel the next chapter of our history at sea, on land, and in the skies and beyond.

  The Congress, by a joint resolution approved December 17, 1963, as amended (77 Stat. 402; 36 U.S.C. 143), has designated December 17 of each year as ``Wright Brothers Day'' and has authorized and requested the President to issue annually a proclamation inviting the people of the United States to observe that day with appropriate ceremonies and activities.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, do hereby proclaim December 17, 2019, as Wright Brothers Day.
  IN WITNESS WHEREOF, I have hereunto set my hand this sixteenth day of December, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  Proclamation 9974 of December 26, 2019
  Proc. 9974
  To Take Certain Actions Under the African Growth and Opportunity Act and for Other PurposesBy the President of the United States of America
  A Proclamation
  1. In Proclamation 7350 of October 2, 2000, the President designated the Republic of Cameroon (Cameroon) as a beneficiary sub-Saharan African country for purposes of section 506A(a)(1) of the Trade Act of 1974, as amended (the ``Trade Act''), as added by section 111(a) of the African Growth and Opportunity Act (the ``AGOA'') (title I of Public Law 106-200, 114 Stat. 251, 257-58 (19 U.S.C. 2466a(a)(1)).
  2. Section 506A(a)(3) of the Trade Act (19 U.S.C. 2466a(a)(3)) provides that the President shall terminate the designation of a country as a beneficiary sub-Saharan African country for purposes of section 506A if he determines that the country is not making continual progress in meeting the requirements described in section 506A(a)(1) of the Trade Act.
  3. Pursuant to section 506A(a)(3) of the Trade Act, I have determined that Cameroon is not making continual progress in meeting the requirements described in section 506A(a)(1) of the Trade Act. Accordingly, I have decided to terminate the designation of Cameroon as a beneficiary sub-Saharan African country for purposes of section 506A of the Trade Act, effective January 1, 2020.
  4. I have determined that the Republic of Niger (Niger), the Central African Republic, and the Republic of The Gambia (The Gambia) have not established effective visa systems and related customs procedures meeting the requirements of section 113 of the AGOA (19 U.S.C. 3722), which are required in order for a beneficiary sub-Saharan African country to receive the preferential treatment provided for under section 112(a) of the AGOA (19 U.S.C. 3721(a)). Therefore, Niger, the Central African Republic, and The Gambia are not eligible for the treatment provided for under section 112(a).

  5. Section 112(c) of the AGOA, as amended in section 6002 of the Africa Investment Incentive Act of 2006 (division D, title VI, Public Law 109-432, 120 Stat. 2922, 3190-93 (19 U.S.C. 3721(c)), provides special rules for certain apparel articles imported from ``lesser developed beneficiary sub-Saharan African countries.''
  6. I have determined that Guinea-Bissau and Niger satisfy the criterion for treatment as ``lesser developed beneficiary sub-Saharan African countries'' under section 112(c) of the AGOA.
  7. On April 22, 1985, the United States and Israel entered into the Agreement on the Establishment of a Free Trade Area between the Government of the United States of America and the Government of Israel (the ``USIFTA''), which the Congress approved in section 3 of the United States-Israel Free Trade Area Implementation Act of 1985 (the ``USIFTA Act'') (Public Law 99-47, 99 Stat. 82 (19 U.S.C. 2112 note)).
  8. Section 4(b) of the USIFTA Act provides that, whenever the President determines that it is necessary to maintain the general level of reciprocal and mutually advantageous concessions with respect to Israel provided for by the USIFTA, the President may proclaim such withdrawal, suspension, modification, or continuance of any duty, or such continuance of existing duty-free or excise treatment, or such additional duties, as the President determines to be required or appropriate to carry out the USIFTA.
  9. In order to maintain the general level of reciprocal and mutually advantageous concessions with respect to agricultural trade with Israel, on July 27, 2004, the United States entered into an agreement with Israel concerning certain aspects of trade in agricultural products during the period January 1, 2004, through December 31, 2008 (the ``2004 Agreement'').
  10. In Proclamation 7826 of October 4, 2004, consistent with the 2004 Agreement, the President determined, pursuant to section 4(b) of the USIFTA Act, that, in order to maintain the general level of reciprocal and mutually advantageous concessions with respect to Israel provided for by the USIFTA, it was necessary to provide duty-free access into the United States through December 31, 2008, for specified quantities of certain agricultural products of Israel.
  11. Each year from 2008 through 2018, the United States and Israel entered into agreements to extend the period that the 2004 Agreement was in force for 1-year periods to allow additional time for the two governments to conclude an agreement to replace the 2004 Agreement.
  12. To carry out the extension agreements, the President in Proclamation 8334 of December 31, 2008; Proclamation 8467 of December 23, 2009; Proclamation 8618 of December 21, 2010; Proclamation 8770 of December 29, 2011; Proclamation 8921 of December 20, 2012; Proclamation 9072 of December 23, 2013; Proclamation 9223 of December 23, 2014; Proclamation 9383 of December 21, 2015; Proclamation 9555 of December 15, 2016; Proclamation 9687 of December 22, 2017; and Proclamation 9834 of December 21, 2018, modified the Harmonized Tariff Schedule of the United States (the ``HTS'') to provide duty-free access into the United States for specified quantities of certain agricultural products of Israel, each time for an additional 1-year period.

  13. On December 4, 2019, the United States entered into an agreement with Israel to extend the period that the 2004 Agreement is in force through December 31, 2020, and to allow for further negotiations on an agreement to replace the 2004 Agreement.
  
  14. Pursuant to section 4(b) of the USIFTA Act, I have determined that it is necessary, in order to maintain the general level of reciprocal and mutually advantageous concessions with respect to Israel provided for by the USIFTA, to provide duty-free access into the United States through the close of December 31, 2020, for specified quantities of certain agricultural products of Israel, as provided in Annex I of this proclamation.
  15. On September 16, 2019, in accordance with section 103(a)(2) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (the ``Trade Priorities Act'') (title I of Public Law 114-26, 129 Stat. 319, 333 (19 U.S.C. 4202(a)(2)), I notified the Congress that I intended to enter into an agreement regarding tariff barriers with Japan under section 103(a) of the Trade Priorities Act. On October 7, 2019, the United States and Japan entered into the Trade Agreement between the United States and Japan.
  16. Section 103(a)(1) of the Trade Priorities Act authorizes the President to proclaim such modification of any existing duty as the President determines to be required or appropriate to carry out a trade agreement entered into under section 103(a). The President generally may proclaim such modification provided that the modification does not reduce the rate of duty to a rate that is less than 50 percent of the date of such duty that applied on June 29, 2015; does not reduce the rate of duty below that applicable under the Uruguay Round Agreements or a successor agreement on any import-sensitive agricultural product; and does not increase the rate of duty above the rate of such duty that applied on June 29, 2015.
  17. Pursuant to section 103(a) of the Trade Priorities Act, I have determined that it is required and appropriate to modify existing duties with respect to certain goods to carry out the Trade Agreement between the United States and Japan.
  18. In Proclamation 6763 of December 23, 1994, the President established a tariff-rate quota for beef. Section 404(d)(3) of the Uruguay Round Agreements Act (title IV of Public Law 103-465, 108 Stat. 4809, 4960 (19 U.S.C. 3601(d)(3)) authorizes the President to allocate the in-quota quantity of a tariff-rate quota for any agricultural product among supplying countries or customs areas and to modify any allocation as the President determines appropriate. Pursuant to section 404(d)(3) of the Uruguay Round Agreements Act, I have determined that it is appropriate to modify the tariff-rate quota allocation for beef by providing that the tariff-rate quota allocation for Japan will become part of the total tariff-rate quota allocation for other countries or areas.

  19. Section 1206(a) of the Omnibus Trade and Competitiveness Act of 1988 (the ``1988 Act'') (title I of Public Law 100-418, 102 Stat. 1107, 1151 (19 U.S.C. 3006(a)) authorizes the President to proclaim modifications to the HTS based on the recommendations of the United States International Trade Commission (the ``Commission'') under section 1205 of the 1988 Act (19 U.S.C. 3005) if the President determines that the modifications are in conformity with United States obligations under the International Convention on the Harmonized Commodity Description and Coding System (the ``Convention'') and do not run counter to the national economic interest of the United States.
  
  20. In Proclamation 9549 of December 1, 2016, pursuant to section 1206(a) of the 1988 Act, the President proclaimed modifications to the HTS to conform it to the Convention, to promote the uniform application of the Convention, to establish additional subordinate tariff categories, and to make technical and conforming changes to existing provisions. These modifications to the HTS were set out in Annex I of Publication 4653 of the Commission, which was incorporated by reference into the proclamation.
  21. Proclamation 7746 of December 30, 2003, implemented the United States-Chile Free Trade Agreement (the ``USCFTA'') with respect to the United States and, pursuant to the United States-Chile Free Trade Agreement Implementation Act (the ``USCFTA Act'') (Public Law 108-77, 117 Stat. 909 (19 U.S.C. 3805 note)), incorporated in the HTS the schedule of duty reductions and rules of origin necessary or appropriate to carry out the USCFTA.
  22. In order to ensure the continuation of such staged reductions in rates of duty for originating goods of Chile in tariff categories that were modified to reflect amendments to the Convention, Proclamation 9549 made modifications to the HTS that the President determined were necessary or appropriate to carry out the duty reductions proclaimed in Proclamation 7746. The United States and Chile are parties to the Convention.
  23. Section 201 of the USCFTA Act authorizes the President to proclaim such modifications or continuation of any duty, such continuation of duty-free or excise treatment, or such additional duties, as the President determines to be necessary or appropriate to carry out or apply Articles 3.3, 3.7, 3.9, Article 3.20(8), (9), (10), and (11), and Annex 3.3 (including the schedule of United States duty reductions with respect to originating goods) of the USCFTA.
  24. I have determined that, pursuant to section 201 of the USCFTA Act and section 1206(a) of the 1988 Act, modifications to the HTS are necessary or appropriate to ensure the continuation of tariff and certain other treatment accorded to originating goods under tariff categories modified in Proclamation 9549 and to carry out the duty reductions proclaimed in Proclamation 7746.
  25. Section 604 of the Trade Act (19 U.S.C. 2483) authorizes the President to embody in the HTS the substance of the relevant provisions of that Act, and of other acts affecting import treatment, and actions thereunder, including removal, modification, continuance, or imposition of any rate of duty or other import restriction.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, acting under the authority vested in me by the Constitution and the laws of the United States of America, including sections 506A(a)(1) and 506A(a)(3) of the Trade Act; sections 111(a) and 112(c) of the AGOA; section 6002 of the Africa Investment Incentive Act of 2006; section 4(b) of the USIFTA Act; section 103(a) of the Trade Priorities Act; section 404(d)(3) of the Uruguay Round Agreements Act; section 1206(a) of the 1988 Act; section 201 of the USCFTA Act; and section 604 of the Trade Act, do proclaim that:

  (1) The designation of Cameroon as a beneficiary sub-Saharan African country for purposes of section 506A of the Trade Act is terminated, effective January 1, 2020.
  
  (2) In order to reflect in the HTS that beginning January 1, 2020, Cameroon shall no longer be designated as a beneficiary sub-Saharan African country, general note 16(a) to the HTS is modified by deleting ``Republic of Cameroon'' from the list of beneficiary sub-Saharan African countries. Note 7(a) to subchapter II and note 1 to subchapter XIX of chapter 98 of the HTS are modified to delete ``Cameroon'' from the list of beneficiary countries. Further, note 2(d) to subchapter XIX of chapter 98 of the HTS is modified by deleting ``Republic of Cameroon'' from the list of lesser developed beneficiary sub-Saharan African countries.
  (3) In order to provide the tariff treatment intended under sections 112(a) and 113 of the AGOA, note 1 to subchapter XIX of Chapter 98 of the HTS is modified by deleting ``Niger'', ``Central African Republic'', and ``The Gambia'' from the list of beneficiary sub-Saharan African countries. Further, note 7(a) to subchapter II of chapter 98 of the HTS is modified by deleting ``Niger'' from the list of beneficiary sub-Saharan African countries.
  (4) For purposes of section 112(c) of the AGOA, Guinea-Bissau and Niger are lesser developed beneficiary sub-Saharan African countries.
  (5) In order to provide for Guinea-Bissau and Niger the tariff treatment intended under section 112(c) of the AGOA, note 2(d) to subchapter XIX of chapter 98 of the HTS is modified by inserting in alphabetical sequence in the list of lesser developed beneficiary sub-Saharan African countries ``Guinea-Bissau'' and ``Niger''.
  (6) The modifications to the HTS set forth in paragraphs (1) through (5) of this proclamation shall be effective with respect to articles that are entered for consumption, or withdrawn from warehouse for consumption, on or after January 1, 2020.
  (7) In order to implement United States tariff commitments under the 2004 Agreement through December 31, 2020, the HTS is modified as provided in Annex I of this proclamation.
  (8) The modifications to the HTS set forth in Annex I of this proclamation shall be effective with respect to eligible agricultural products of Israel that are entered for consumption, or withdrawn from warehouse for consumption, on or after January 1, 2020.
  (9) The provisions of subchapter VIII of chapter 99 of the HTS, as modified by Annex I of this proclamation, shall continue in effect through December 31, 2020.
  (10) In order to modify tariffs on certain goods to carry out the Trade Agreement between the United States and Japan, the HTS is modified as set forth in Annex II of this proclamation.
  (11) The modifications to the HTS set forth in Annex II of this proclamation shall be effective with respect to originating goods, as defined in the Trade Agreement between the United States and Japan, effective on the dates specified in Annex II and on any subsequent dates set forth for such duty reductions in Annex II.

  (12) The Secretary of the Treasury shall use existing authority to issue any regulations necessary to implement the modifications made pursuant to paragraphs (10) and (11) of this proclamation.
  
  (13) Additional U.S. note 3 to chapter 2 of the HTS is modified as specified in Annex III of this proclamation. The modifications to the HTS set forth in Annex III of this proclamation shall be effective with respect to goods that are entered for consumption, or withdrawn from warehouse for consumption, on or after January 1, 2020.
  (14) In order to reflect in the HTS the modifications to the rules of origin under the USCFTA, general note 26 to the HTS is modified as provided in Annex IV of this proclamation.
  (15) The modifications to the HTS made by paragraph (14) of this proclamation shall enter into effect on April 1, 2020.
  (16) Any provisions of previous proclamations and Executive Orders that are inconsistent with the actions taken in this proclamation are superseded to the extent of such inconsistency.
  IN WITNESS WHEREOF, I have hereunto set my hand this twenty-sixth day of December, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
    
    ED30DE19.023
  
  
    
    ED30DE19.024
  
  
    
    ED30DE19.025
  
  
    
    ED30DE19.026
  
  
    
    ED30DE19.027
  
  
    
    ED30DE19.028
  
  
    
    ED30DE19.029
  
  
    
    ED30DE19.030
  
  
    
    ED30DE19.031
  
  
    
    ED30DE19.032
  
  
    
    ED30DE19.033
  
  
    
    ED30DE19.034
  
  
    
    ED30DE19.035
  
  
    
    ED30DE19.036
  
  
    
    ED30DE19.037
  
  
    
    ED30DE19.038
  
  
    
    ED30DE19.039
  
  
    
    ED30DE19.040
  
  
    
    ED30DE19.041
  
  
    
    ED30DE19.042
  
  
  Proclamation 9975 of December 31, 2019
  Proc. 9975
  National Slavery and Human Trafficking Prevention Month, 2020By the President of the United States of America
  A Proclamation
  Human trafficking erodes personal dignity and destroys the moral fabric of society. It is an affront to humanity that tragically reaches all parts of the world, including communities across our Nation. Each day, in cities, suburbs, rural areas, and tribal lands, people of every age, gender, race, religion, and nationality are devastated by this grave offense. During National Slavery and Human Trafficking Prevention Month, we reaffirm our unwavering commitment to eradicate this horrific injustice.
  Trafficking crimes are perpetrated by transnational criminal enterprises, gangs, and cruel individuals. Through force, fraud, coercion, and sexual exploitation of minors, traffickers rob countless individuals of their dignity and freedom, splinter families, and threaten the safety of our communities. In all its forms, human trafficking is an intolerable blight on any society dedicated to freedom, individual rights, and the rule of law.
  Human trafficking is often a hidden crime that knows no boundaries. By some estimates, as many as 24.9 million people—adults and children—are trapped in a form of modern slavery around the world, including in the United States. Human traffickers exploit others through forced labor or commercial sex, and traffickers profit from their victims' horrific suffering. The evil of human trafficking must be defeated. We remain relentless in our resolve to bring perpetrators to justice, to protect survivors and help them heal, and to prevent further victimization and destruction of innocent lives.
  This year marks nearly 20 years since our Nation took decisive steps in the global fight against human trafficking by enacting the Trafficking Victims Protection Act of 2000 (TVPA) and nearly 15 years since the United States ratified the United Nations' Palermo Protocol to Prevent, Suppress, and Punish Trafficking in Persons, Especially Women and Children (Palermo Protocol). Both the TVPA and the Palermo Protocol established a comprehensive framework for combating human trafficking by establishing prevention programs, creating victim protections, and advancing prosecutions under expanded criminal statutes to usher in the modern anti-trafficking movement domestically and globally. These two measures illustrate a global consensus on the issue, and yet as a Nation we must continue to work proactively to foster a culture of justice and accountability for this horrific crime.

  My Administration is committed to using every available resource, strengthening strategic partnerships, collaborating with State, local, and tribal entities, and by introducing innovative anti-trafficking strategies to bring the full force of the United States Government to help end this barbaric practice once and for all. In January 2019, I was proud to sign both the Frederick Douglass Trafficking Victims Prevention and Protection Reauthorization Act and the Trafficking Victims Protection Reauthorization Act, reaffirming our commitment to preventing trafficking in all forms.
  
  With my resolute support, executive departments and agencies are steadfastly continuing the battle to abolish this form of modern slavery. In October 2019, the 19 members of my Interagency Task Force to Monitor and Combat Trafficking in Persons convened to highlight significant accomplishments in our sustained, whole-of-Government fight against human trafficking. The Anti-Trafficking Coordination Team (ACTeam) initiative, led by the Department of Justice, more than doubled convictions of human traffickers in ACTeam districts. Additionally, the Department of Homeland Security initiated more than 800 investigations related to human trafficking and the Department of State launched its Human Trafficking Expert Consultant Network, comprised of survivors and other subject matter experts, to inform its anti-trafficking policies and programs. The Department of Health and Human Services continues to provide funding for the National Human Trafficking Hotline, and in Fiscal Year 2018 it funded victim assistance programs that provided benefits and services to more than 2,400 victims. For the first time, the Department of Transportation committed $5.4 million in grants to the prevention of human trafficking and other crimes that may occur on buses, trains, and other forms of public transportation. The Office of Management and Budget also published new anti-trafficking guidance for Government procurement officials to more effectively combat human trafficking in Federal contracting.
  The inherent dignity, freedom, and autonomy of every person must be respected and protected. Despite the progress we have made and the momentum we have built toward ending human trafficking, there is still more to be done. This month, we renew our resolve to redouble our efforts to deliver justice to all who contribute to the cruelty of human trafficking, and we will tenaciously pursue the promise of freedom for all victims of this terrible crime.
  NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States of America, by virtue of the authority vested in me by the Constitution and the laws of the United States, do hereby proclaim January 2020 as National Slavery and Human Trafficking Prevention Month, culminating in the annual observation of National Freedom Day on February 1, 2020. I call upon industry associations, law enforcement, private businesses, faith-based and other organizations of civil society, schools, families, and all Americans to recognize our vital roles in ending all forms of modern slavery and to observe this month with appropriate programs and activities aimed at ending and preventing all forms of human trafficking.
  IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day of December, in the year of our Lord two thousand nineteen, and of the Independence of the United States of America the two hundred and forty-fourth.DONALD J. TRUMP
  
    Title 3— The President
    Executive Orders
    
    EXECUTIVE ORDERS
  
  Executive Order 13857 of January 25, 2019
  EO 13857
  Taking Additional Steps To Address the National Emergency With Respect to Venezuela

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), and section 301 of title 3, United States Code,
  I, DONALD J. TRUMP, President of the United States of America, in order to take additional steps with respect to the national emergency declared in Executive Order 13692 of March 8, 2015, and relied upon for additional steps taken in Executive Order 13808 of August 24, 2017, Executive Order 13827 of March 19, 2018, Executive Order 13835 of May 21, 2018, and Executive Order 13850 of November 1, 2018, particularly in light of actions by persons affiliated with the illegitimate Maduro regime, including human rights violations and abuses in response to anti-Maduro protests, arbitrary arrest and detention of anti-Maduro protestors, curtailment of press freedom, harassment of political opponents, and continued attempts to undermine the Interim President of Venezuela and undermine the National Assembly, the only legitimate branch of government duly elected by the Venezuelan people, and to prevent the Interim President and the National Assembly from exercising legitimate authority in Venezuela, hereby order:
  
    Section 1. (a) Subsection (d) of section 6 of Executive Order 13692, subsection (d) of section 3 of Executive Order 13808, subsection (d) of section 3 of Executive Order 13827, subsection (d) of section 3 of Executive Order 13835, and subsection (d) of section 6 of Executive Order 13850, are hereby amended to read as follows:
  ``(d) the term ``Government of Venezuela'' includes the state and Government of Venezuela, any political subdivision, agency, or instrumentality thereof, including the Central Bank of Venezuela and Petroleos de Venezuela, S.A. (PDVSA), any person owned or controlled, directly or indirectly, by the foregoing, and any person who has acted or purported to act directly or indirectly for or on behalf of, any of the foregoing, including as a member of the Maduro regime.''
  
    Sec. 2. (a) Nothing in this order shall be construed to impair or otherwise affect:
  
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  January 25, 2019.
  Executive Order 13858 of January 31, 2019
  EO 13858
  Strengthening Buy-American Preferences for Infrastructure Projects
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and to strengthen Buy-American principles in Federal financial assistance programs, it is hereby ordered as follows:
  
    Section 1. Policy. As expressed in Executive Order 13788 of April 18, 2017 (Buy American and Hire American), it is the policy of the executive branch to maximize, consistent with law, the use of goods, products, and materials produced in the United States, in Federal procurements and through the terms and conditions of Federal financial assistance awards.
  
    Sec. 2. Definitions. As used in this order:
  (a) ``Produced in the United States'' means, for iron and steel products, that all manufacturing processes, from the initial melting stage through the application of coatings, occurred in the United States.
  (b) ``Federal financial assistance'' shall have the meaning and shall be interpreted consistent with the definition provided by the Office of Management and Budget's Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, found at section 200.40 of title 2, Code of Federal Regulations.
  (c) ``Manufactured products'' means items and construction materials composed in whole or in part of non-ferrous metals such as aluminum; plastics and polymer-based products such as polyvinyl chloride pipe; aggregates such as concrete; glass, including optical fiber; and lumber.

  (d) ``Infrastructure project'' means a project to develop public or private physical assets that are designed to provide or support services to the general public in the following sectors: surface transportation, including roadways, bridges, railroads, and transit; aviation; ports, including navigational channels; water resources projects; energy production, generation, and storage, including from fossil-fuels, renewable, nuclear, and hydroelectric sources; electricity transmission; gas, oil, and propane storage and transmission; electric, oil, natural gas, and propane distribution systems; broadband internet; pipelines; stormwater and sewer infrastructure; drinking water infrastructure; cybersecurity; and any other sector designated through a notice published in the Federal Register by the Federal Permitting Improvement Steering Council.
  (e) ``Covered program'' means any program for which a focus of the statutory authorities under which it is administered is the award of Federal financial assistance for the alteration, construction, conversion, demolition, extension, improvement, maintenance, reconstruction, rehabilitation, or repair of an infrastructure project in the United States, except that this term shall not include:
  (i) programs for which providing a domestic preference is inconsistent with law; or
  (ii) programs providing Federal financial assistance that are subject to comparable domestic preferences.
  (f) ``Domestic Preference'' means a preference for the purchase, acquisition, or use of goods, products, or materials produced in the United States, including iron and aluminum as well as steel, cement, and other manufactured products.
  
    Sec. 3. Application of Buy-American Principles to Covered Programs. (a) Within 90 days of the date of this order, the head of each executive department and agency (agency) administering a covered program shall, as appropriate and to the extent consistent with law, encourage recipients of new Federal financial assistance awards pursuant to a covered program to use, to the greatest extent practicable, iron and aluminum as well as steel, cement, and other manufactured products produced in the United States in every contract, subcontract, purchase order, or sub-award that is chargeable against such Federal financial assistance award.
  (b) The head of each agency administering a covered program shall include in the report required by section 4 of this order a detailed explanation of the strategy, plan, or program developed to satisfy the requirement of subsection (a) of this section.
  
    Sec. 4. Identification of Opportunities to Maximize the Use of Buy-American Principles. Within 120 days of the date of this order, the head of each agency administering a covered program shall identify in a report to the President, through the Assistant to the President for Trade and Manufacturing Policy, any tools, techniques, terms, or conditions that have been used or could be used, consistent with law and in furtherance of the policy set forth in section 1 of this order, to maximize the use of iron and aluminum as well as steel, cement, and other manufactured products produced in the United States in contracts, sub-contracts, purchase orders, or sub-awards that are chargeable against Federal financial assistance awards for infrastructure projects. In preparing this report, the agency head shall take care to analyze whether covered programs within the agency head's jurisdiction would support, through terms and conditions on new Federal financial assistance awards under such covered programs, the imposition of a requirement to use iron and aluminum as well as steel, cement, and other manufactured products produced in the United States in contracts, sub-contracts, purchase orders, or sub-awards that are chargeable against such Federal financial assistance awards.
  
  
    Sec. 5. Amendment to Executive Order 13788. Subsection 1(a) of Executive Order 13788 is hereby amended by substituting ``Federal financial assistance'' for ``Federal grants''.
  
    Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof;
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or
  (iii) existing rights or obligations under international agreements.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  January 31, 2019.
  Executive Order 13859 of February 11, 2019
  EO 13859
  Maintaining American Leadership in Artificial Intelligence
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Policy and Principles. Artificial Intelligence (AI) promises to drive growth of the United States economy, enhance our economic and national security, and improve our quality of life. The United States is the world leader in AI research and development (R&D) and deployment. Continued American leadership in AI is of paramount importance to maintaining the economic and national security of the United States and to shaping the global evolution of AI in a manner consistent with our Nation's values, policies, and priorities. The Federal Government plays an important role in facilitating AI R&D, promoting the trust of the American people in the development and deployment of AI-related technologies, training a workforce capable of using AI in their occupations, and protecting the American AI technology base from attempted acquisition by strategic competitors and adversarial nations. Maintaining American leadership in AI requires a concerted effort to promote advancements in technology and innovation, while protecting American technology, economic and national security, civil liberties, privacy, and American values and enhancing international and industry collaboration with foreign partners and allies. It is the policy of the United States Government to sustain and enhance the scientific, technological, and economic leadership position of the United States in AI R&D and deployment through a coordinated Federal Government strategy, the American AI Initiative (Initiative), guided by five principles:
  
  (a) The United States must drive technological breakthroughs in AI across the Federal Government, industry, and academia in order to promote scientific discovery, economic competitiveness, and national security.
  (b) The United States must drive development of appropriate technical standards and reduce barriers to the safe testing and deployment of AI technologies in order to enable the creation of new AI-related industries and the adoption of AI by today's industries.
  (c) The United States must train current and future generations of American workers with the skills to develop and apply AI technologies to prepare them for today's economy and jobs of the future.
  (d) The United States must foster public trust and confidence in AI technologies and protect civil liberties, privacy, and American values in their application in order to fully realize the potential of AI technologies for the American people.
  (e) The United States must promote an international environment that supports American AI research and innovation and opens markets for American AI industries, while protecting our technological advantage in AI and protecting our critical AI technologies from acquisition by strategic competitors and adversarial nations.
  
    Sec. 2. Objectives. Artificial Intelligence will affect the missions of nearly all executive departments and agencies (agencies). Agencies determined to be implementing agencies pursuant to section 3 of this order shall pursue six strategic objectives in furtherance of both promoting and protecting American advancements in AI:
  (a) Promote sustained investment in AI R&D in collaboration with industry, academia, international partners and allies, and other non-Federal entities to generate technological breakthroughs in AI and related technologies and to rapidly transition those breakthroughs into capabilities that contribute to our economic and national security.
  (b) Enhance access to high-quality and fully traceable Federal data, models, and computing resources to increase the value of such resources for AI R&D, while maintaining safety, security, privacy, and confidentiality protections consistent with applicable laws and policies.
  (c) Reduce barriers to the use of AI technologies to promote their innovative application while protecting American technology, economic and national security, civil liberties, privacy, and values.
  (d) Ensure that technical standards minimize vulnerability to attacks from malicious actors and reflect Federal priorities for innovation, public trust, and public confidence in systems that use AI technologies; and develop international standards to promote and protect those priorities.
  (e) Train the next generation of American AI researchers and users through apprenticeships; skills programs; and education in science, technology, engineering, and mathematics (STEM), with an emphasis on computer science, to ensure that American workers, including Federal workers, are capable of taking full advantage of the opportunities of AI.

  (f) Develop and implement an action plan, in accordance with the National Security Presidential Memorandum of February 11, 2019 (Protecting the United States Advantage in Artificial Intelligence and Related Critical Technologies) (the NSPM) to protect the advantage of the United States in AI and technology critical to United States economic and national security interests against strategic competitors and foreign adversaries.
  
    Sec. 3. Roles and Responsibilities. The Initiative shall be coordinated through the National Science and Technology Council (NSTC) Select Committee on Artificial Intelligence (Select Committee). Actions shall be implemented by agencies that conduct foundational AI R&D, develop and deploy applications of AI technologies, provide educational grants, and regulate and provide guidance for applications of AI technologies, as determined by the co-chairs of the NSTC Select Committee (implementing agencies).
  
    Sec. 4. Federal Investment in AI Research and Development.
  
  (a) Heads of implementing agencies that also perform or fund R&D (AI R&D agencies), shall consider AI as an agency R&D priority, as appropriate to their respective agencies' missions, consistent with applicable law and in accordance with the Office of Management and Budget (OMB) and the Office of Science and Technology Policy (OSTP) R&D priorities memoranda. Heads of such agencies shall take this priority into account when developing budget proposals and planning for the use of funds in Fiscal Year 2020 and in future years. Heads of these agencies shall also consider appropriate administrative actions to increase focus on AI for 2019.
  (b) Heads of AI R&D agencies shall budget an amount for AI R&D that is appropriate for this prioritization.
  (i) Following the submission of the President's Budget request to the Congress, heads of such agencies shall communicate plans for achieving this prioritization to the OMB Director and the OSTP Director each fiscal year through the Networking and Information Technology Research and Development (NITRD) Program.
  (ii) Within 90 days of the enactment of appropriations for their respective agencies, heads of such agencies shall identify each year, consistent with applicable law, the programs to which the AI R&D priority will apply and estimate the total amount of such funds that will be spent on each such program. This information shall be communicated to the OMB Director and OSTP Director each fiscal year through the NITRD Program.
  (c) To the extent appropriate and consistent with applicable law, heads of AI R&D agencies shall explore opportunities for collaboration with non-Federal entities, including: the private sector; academia; non-profit organizations; State, local, tribal, and territorial governments; and foreign partners and allies, so all collaborators can benefit from each other's investment and expertise in AI R&D.
  
    Sec. 5. Data and Computing Resources for AI Research and Development.
  

  (a) Heads of all agencies shall review their Federal data and models to identify opportunities to increase access and use by the greater non-Federal AI research community in a manner that benefits that community, while protecting safety, security, privacy, and confidentiality. Specifically, agencies shall improve data and model inventory documentation to enable discovery and usability, and shall prioritize improvements to access and quality of AI data and models based on the AI research community's user feedback.
  

  (i) Within 90 days of the date of this order, the OMB Director shall publish a notice in the Federal Register inviting the public to identify additional requests for access or quality improvements for Federal data and models that would improve AI R&D and testing. Additionally, within 90 days of the date of this order, OMB, in conjunction with the Select Committee, shall investigate barriers to access or quality limitations of Federal data and models that impede AI R&D and testing. Collectively, these actions by OMB will help to identify datasets that will facilitate non-Federal AI R&D and testing.
  (ii) Within 120 days of the date of this order, OMB, including through its interagency councils and the Select Committee, shall update implementation guidance for Enterprise Data Inventories and Source Code Inventories to support discovery and usability in AI R&D.
  (iii) Within 180 days of the date of this order, and in accordance with the implementation of the Cross-Agency Priority Goal: Leveraging Federal Data as a Strategic Asset, from the March 2018 President's Management Agenda, agencies shall consider methods of improving the quality, usability, and appropriate access to priority data identified by the AI research community. Agencies shall also identify any associated resource implications.
  (iv) In identifying data and models for consideration for increased public access, agencies, in coordination with the Senior Agency Officials for Privacy established pursuant to Executive Order 13719 of February 9, 2016 (Establishment of the Federal Privacy Council), the heads of Federal statistical entities, Federal program managers, and other relevant personnel shall identify any barriers to, or requirements associated with, increased access to and use of such data and models, including:
  (A) privacy and civil liberty protections for individuals who may be affected by increased access and use, as well as confidentiality protections for individuals and other data providers;
  (B) safety and security concerns, including those related to the association or compilation of data and models;
  (C) data documentation and formatting, including the need for interoperable and machine-readable data formats;
  (D) changes necessary to ensure appropriate data and system governance; and
  (E) any other relevant considerations.
  (v) In accordance with the President's Management Agenda and the Cross-Agency Priority Goal: Leveraging Data as a Strategic Asset, agencies shall identify opportunities to use new technologies and best practices to increase access to and usability of open data and models, and explore appropriate controls on access to sensitive or restricted data and models, consistent with applicable laws and policies, privacy and confidentiality protections, and civil liberty protections.

  (b) The Secretaries of Defense, Commerce, Health and Human Services, and Energy, the Administrator of the National Aeronautics and Space Administration, and the Director of the National Science Foundation shall, to the extent appropriate and consistent with applicable law, prioritize the allocation of high-performance computing resources for AI-related applications through:
  (i) increased assignment of discretionary allocation of resources and resource reserves; or
  (ii) any other appropriate mechanisms.
  (c) Within 180 days of the date of this order, the Select Committee, in coordination with the General Services Administration (GSA), shall submit a report to the President making recommendations on better enabling the use of cloud computing resources for federally funded AI R&D.
  (d) The Select Committee shall provide technical expertise to the American Technology Council on matters regarding AI and the modernization of Federal technology, data, and the delivery of digital services, as appropriate.
  
    Sec. 6. Guidance for Regulation of AI Applications.
  
  (a) Within 180 days of the date of this order, the OMB Director, in coordination with the OSTP Director, the Director of the Domestic Policy Council, and the Director of the National Economic Council, and in consultation with any other relevant agencies and key stakeholders as the OMB Director shall determine, shall issue a memorandum to the heads of all agencies that shall:
  (i) inform the development of regulatory and non-regulatory approaches by such agencies regarding technologies and industrial sectors that are either empowered or enabled by AI, and that advance American innovation while upholding civil liberties, privacy, and American values; and
  (ii) consider ways to reduce barriers to the use of AI technologies in order to promote their innovative application while protecting civil liberties, privacy, American values, and United States economic and national security.
  (b) To help ensure public trust in the development and implementation of AI applications, OMB shall issue a draft version of the memorandum for public comment before it is finalized.
  (c) Within 180 days of the date of the memorandum described in subsection (a) of this section, the heads of implementing agencies that also have regulatory authorities shall review their authorities relevant to applications of AI and shall submit to OMB plans to achieve consistency with the memorandum.
  (d) Within 180 days of the date of this order, the Secretary of Commerce, through the Director of the National Institute of Standards and Technology (NIST), shall issue a plan for Federal engagement in the development of technical standards and related tools in support of reliable, robust, and trustworthy systems that use AI technologies. NIST shall lead the development of this plan with participation from relevant agencies as the Secretary of Commerce shall determine.
  (i) Consistent with OMB Circular A-119, this plan shall include:

  (A) Federal priority needs for standardization of AI systems development and deployment;
  
  (B) identification of standards development entities in which Federal agencies should seek membership with the goal of establishing or supporting United States technical leadership roles; and
  (C) opportunities for and challenges to United States leadership in standardization related to AI technologies.
  (ii) This plan shall be developed in consultation with the Select Committee, as needed, and in consultation with the private sector, academia, non-governmental entities, and other stakeholders, as appropriate.
  
    Sec. 7. AI and the American Workforce.
  
  (a) Heads of implementing agencies that also provide educational grants shall, to the extent consistent with applicable law, consider AI as a priority area within existing Federal fellowship and service programs.
  (i) Eligible programs for prioritization shall give preference to American citizens, to the extent permitted by law, and shall include:
  (A) high school, undergraduate, and graduate fellowship; alternative education; and training programs;
  (B) programs to recognize and fund early-career university faculty who conduct AI R&D, including through Presidential awards and recognitions;
  (C) scholarship for service programs;
  (D) direct commissioning programs of the United States Armed Forces; and
  (E) programs that support the development of instructional programs and curricula that encourage the integration of AI technologies into courses in order to facilitate personalized and adaptive learning experiences for formal and informal education and training.
  (ii) Agencies shall annually communicate plans for achieving this prioritization to the co-chairs of the Select Committee.
  (b) Within 90 days of the date of this order, the Select Committee shall provide recommendations to the NSTC Committee on STEM Education regarding AI-related educational and workforce development considerations that focus on American citizens.
  (c) The Select Committee shall provide technical expertise to the National Council for the American Worker on matters regarding AI and the American workforce, as appropriate.
  
    Sec. 8. Action Plan for Protection of the United States Advantage in AI Technologies.
  
  (a) As directed by the NSPM, the Assistant to the President for National Security Affairs, in coordination with the OSTP Director and the recipients of the NSPM, shall organize the development of an action plan to protect the United States advantage in AI and AI technology critical to United States economic and national security interests against strategic competitors and adversarial nations.

  (b) The action plan shall be provided to the President within 120 days of the date of this order, and may be classified in full or in part, as appropriate.
  
  (c) Upon approval by the President, the action plan shall be implemented by all agencies who are recipients of the NSPM, for all AI-related activities, including those conducted pursuant to this order.
  
    Sec. 9. Definitions. As used in this order:
  (a) the term ``artificial intelligence'' means the full extent of Federal investments in AI, to include: R&D of core AI techniques and technologies; AI prototype systems; application and adaptation of AI techniques; architectural and systems support for AI; and cyberinfrastructure, data sets, and standards for AI; and
  (b) the term ``open data'' shall, in accordance with OMB Circular A-130 and memorandum M-13-13, mean ``publicly available data structured in a way that enables the data to be fully discoverable and usable by end users.''
  
    Sec. 10. General Provisions.
  
  (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  February 11, 2019.
  Executive Order 13860 of March 4, 2019
  EO 13860
  Supporting the Transition of Active Duty Service Members and Military Veterans Into the Merchant Marine
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and to promote employment opportunities for United States military veterans while growing the cadre of trained United States mariners available to meet United States requirements for national and economic security, it is hereby ordered as follows:
  
    Section 1. Policy. It is the policy of the United States to support practices and programs that ensure that members of the United States Armed Forces receive appropriate credit for their military training and experience, upon request, toward credentialing requirements as a merchant mariner. It is further the policy of the United States to establish and maintain an effective merchant marine program by providing sufficient support and resources to active duty and separating service members who pursue or possess merchant mariner credentials.
  
  A robust merchant marine is vital to the national and economic security of the United States. Credentialed United States merchant mariners support domestic and international trade, are critical for strategic defensive and offensive military sealift operations, and bring added expertise to Federal vessel operations. Unfortunately, the United States faces a shortage of qualified merchant mariners. As our strategic competitors expand their global footprint, the United States must retain its ability to project and sustain forces globally. This capability requires a sufficient corps of credentialed merchant mariners available to crew the necessary sealift fleet. Attracting additional trained and credentialed mariners, particularly from active duty service members and military veterans, will support United States national security requirements and provide meaningful, well-paying jobs to United States veterans.
  
    Sec. 2. Definition. For the purposes of this order, the term ``applicable service'' includes any of the ``armed forces,'' as that term is defined in section 101(a)(4)(A) of title 10, United States Code.
  
    Sec. 3. Credentialing Support. (a) To support merchant mariner credentialing and the maintenance of such credentials, the Secretary of Defense and the Secretary of Homeland Security, with respect to the applicable services in their respective departments, and in coordination with one another and with the United States Committee on the Marine Transportation System, shall, consistent with applicable law:
  (i) Within 1 year from the date of this order, identify all military training and experience within the applicable service that may qualify for merchant mariner credentialing, and submit a list of all identified military training and experience to the United States Coast Guard National Maritime Center for a determination of whether such training and experience counts for credentialing purposes;
  (ii) With respect to National Maritime Center license evaluation, issuance, and examination, take all necessary and appropriate actions to provide for the waiver of fees for active duty service members, if a waiver is authorized and appropriate, and, if a waiver is not granted, take all necessary and appropriate actions to provide for the payment of fees for active duty service members by the applicable service to the fullest extent permitted by law;
  (iii) Direct the applicable services to take all necessary and appropriate actions to pay for Transportation Worker Identification Credential cards for active duty service members pursuing or possessing a mariner credential;
  (iv) Ensure that members of the applicable services who are to be discharged or released from active duty and who request certification or verification of sea service be provided such certification or verification no later than 1 month after discharge or release; and
  (v) Ensure the applicable services have developed, or continue to operate, as appropriate, the online resource known as Credentialing Opportunities On-Line to support separating service members seeking information and assistance on merchant mariner credentialing.

  (b) The United States Committee on the Marine Transportation System shall pursue innovative ways to support merchant mariner credentialing, including through continuation of the Military to Mariner Initiative as appropriate, and shall provide a yearly status report on its efforts under the provisions of this order to the President through the White House Office of Trade and Manufacturing Policy.
  
    Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  March 4, 2019.
  Executive Order 13861 of March 5, 2019
  EO 13861
  National Roadmap to Empower Veterans and End Suicide
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. On average, 20 service members and veterans die by suicide each day. As a Nation, we must do better in fulfilling our solemn obligation to care for all those who have served our country. I am therefore issuing a national call to action to improve the quality of life of our Nation's veterans—many of whom have risked their lives to protect our freedom while deployed, often multiple times, to areas of prolonged conflict.
  Answering this call to action requires an aspirational, innovative, all-hands-on-deck approach to public health—not government as usual. The Federal Government alone cannot achieve effective or lasting reductions in the veteran suicide rate. This is not because of a lack of resources. It is, in fact, due substantially to a lack of coordination: Nearly 70 percent of veterans who end their lives by suicide have not recently received healthcare services from the Department of Veterans Affairs.

  To reduce the veteran suicide rate, the Federal Government must work side-by-side with partners from State, local, territorial, and tribal governments—as well as private and non-profit entities—to provide our veterans with the services they need. At the same time, the Federal Government must advance our understanding of the underlying causal factors of veteran suicide. Our collective efforts must begin with the common understanding that suicide is preventable and prevention requires more than intervention at the point of crisis. The Federal Government, academia, employers, members of faith-based and other community, non-governmental, and non-profit organizations, first responders, and the veteran community must all work together to foster cultures in which veterans and their families can thrive.
  The United States must develop a comprehensive national public health roadmap for preventing suicide among our Nation's veterans, with the aspiration of ending veteran suicide once and for all. This roadmap must be holistic and encompass the overall health and well-being of our Nation's veterans.
  
    Sec. 2. Policy. It is the policy of the United States to end veteran suicide through the development of a comprehensive plan to empower veterans and end suicide through coordinated suicide prevention efforts, prioritized research activities, and strengthened collaboration across the public and private sectors. This plan shall be known as the President's Roadmap to Empower Veterans and End a National Tragedy of Suicide or PREVENTS (the ``roadmap'').
  
    Sec. 3. Establishment of the Veteran Wellness, Empowerment, and Suicide Prevention Task Force. (a) There is hereby established the Veteran Wellness, Empowerment, and Suicide Prevention Task Force (Task Force), co-chaired by the Secretary of Veterans Affairs and the Assistant to the President for Domestic Policy (Co-Chairs).
  (b) In addition to the Co-Chairs, the Task Force shall include the following officials, or their designees:
  (i) the Secretary of Defense;
  (ii) the Secretary of Labor;
  (iii) the Secretary of Health and Human Services;
  (iv) the Secretary of Housing and Urban Development;
  (v) the Secretary of Energy;
  (vi) the Secretary of Education;
  (vii) the Secretary of Homeland Security;
  (viii) the Director of the Office of Management and Budget;
  (iv) the Assistant to the President for National Security Affairs; and
  (x) the Director of the Office of Science and Technology Policy.
  
    Sec. 4. Additional Invitees. As appropriate and consistent with applicable law, the Co-Chairs may, from time to time, invite the heads of other executive departments and agencies, or other senior officials in the White House Office, to attend meetings of the Task Force.
  
    Sec. 5. Development of the President's Roadmap to Empower Veterans and End a National Tragedy of Suicide. (a) Within 365 days of the date of this order, the Task Force shall develop and submit to the President the roadmap to empower veterans to pursue an improved quality of life, prevent suicide, prioritize related research activities, and strengthen collaboration across the public and private sectors. The roadmap shall analyze opportunities to better harmonize existing efforts within Federal, State, local, territorial, and tribal governments, and non-governmental entities. The roadmap shall include:

  (i) the community integration and collaboration proposal described in section 6 of this order, which will better coordinate and align existing efforts and services for veterans and promote their overall quality of life;
  
  (ii) the research strategy described in section 7 of this order, which will advance my Administration's efforts to improve quality of life and reduce suicide among veterans by better integrating existing efforts of governmental and non-governmental entities and by improving the development and use of metrics to quantify progress of these efforts; and
  (iii) an implementation strategy that includes a description of policy changes and resources that may be required.
  (b) In developing the roadmap, the Co-Chairs shall, at their discretion and in consultation with the other members of the Task Force, engage with:
  (i) State, local, territorial, and tribal officials;
  (ii) private healthcare and hospital systems, healthcare providers and clinicians, academic affiliates, educational institutions, and faith-based and other community, non-governmental, and non-profit organizations; and
  (iii) veteran and military service organizations.
  
    Sec. 6. State and Local Action. Within 365 days of the date of this order, the Task Force shall submit a legislative proposal to the President through the Director of the Office of Management and Budget that establishes a program for making grants to local communities to enable them to increase their capacity to collaborate with each other to integrate service delivery to veterans and to coordinate resources for veterans. The legislative proposal shall promote the development of milestones and metrics in pursuit of:
  (a) community integration that brings together veteran-serving organizations to provide veterans with better coordinated and streamlined access to a multitude of services and supports, including those related to employment, health, housing, benefits, recreation, education, and social connection; and
  (b) promoting a stronger sense of belonging and purpose among veterans by connecting them with each other, with civilians, and with their communities through a range of activities, including physical activity, community service, and disaster response efforts.
  
    Sec. 7. Development of a National Research Strategy. (a) Within 365 days of the date of this order, the Task Force shall, in coordination with the Director of the Office of Science and Technology Policy, develop a national research strategy to improve the coordination, monitoring, benchmarking, and execution of public- and private-sector research related to the factors that contribute to veteran suicide.
  (b) As the Task Force develops this national research strategy, the Co-Chairs may, at their discretion and in consultation with the other members of the Task Force, engage with the persons and entities described in section 5(b)(i) through (iii) of this order, as well as with Federal Government entities.
  (c) The national research strategy shall include milestones and metrics designed to:
  (i) improve our ability to identify individual veterans and groups of veterans at greater risk of suicide;

  (ii) develop and improve individual interventions that increase overall veteran quality of life and decrease the veteran suicide rate;
  
  (iii) develop strategies to better ensure the latest research discoveries are translated into practical applications and implemented quickly;
  (iv) establish relevant data-sharing protocols across Federal partners that also align with the community collaboration outlined in section 6 of this order;
  (v) draw upon technology to capture and use health data from non-clinical settings to advance behavioral and mental health research to the extent practicable;
  (vi) improve coordination among research efforts, prevent unnecessarily duplicative efforts, identify barriers to or gaps in research, and facilitate opportunities for improved consolidation, integration, and alignment; and
  (vii) develop a public-private partnership model to foster collaborative, innovative, and effective research that accelerates these efforts.
  (d) The national research strategy shall not be limited to clinical or healthcare interventions, but should approach the problem of veteran suicide in a holistic manner to improve overall veteran quality of life.
  
    Sec. 8. Administrative Provisions. (a) The Department of Veterans Affairs shall provide funding and administrative support as may be necessary for the performance and functions of the Task Force.
  (b) The Secretary of Veterans Affairs, in consultation with the Assistant to the President for Domestic Policy, shall designate an official of the Department of Veteran Affairs to serve as Executive Director of the Task Force, responsible for coordinating its day-to-day functions. As necessary and appropriate, the Co-Chairs may afford the other members of the Task Force an opportunity to provide input into the decision of whom to designate as Executive Director.
  
    Sec. 9. Termination of the Task Force. After submission of the roadmap described in section 5 of this order, the Task Force established in section 3 of this order shall monitor implementation of the roadmap. The Task Force shall terminate 2 years following the submission to the President of the roadmap.
  
    Sec. 10. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  March 5, 2019.
  
  Executive Order 13862 of March 6, 2019
  EO 13862
  Revocation of Reporting Requirement
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1.
    Findings. (a) Section 3 of Executive Order 13732 of July 1, 2016 (United States Policy on Pre- and Post-Strike Measures To Address Civilian Casualties in U.S. Operations Involving the Use of Force), requires the Director of National Intelligence, or such other official as the President may designate, to release, by May 1 each year, an unclassified summary of the number of strikes undertaken by the United States Government against terrorist targets outside areas of active hostilities, as well as assessments of combatant and non-combatant deaths resulting from those strikes, among other information.
  (b) Section 1057 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115-91) similarly requires the Secretary of Defense to submit to the congressional defense committees, by May 1 each year, a report on civilian casualties caused as a result of United States military operations during the preceding year (civilian casualty report). Subsection 1057(d) requires that the civilian casualty report be submitted in unclassified form, but recognizes that the report may include a classified annex.
  (c) Section 1062 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115-232) expanded the scope of the civilian casualty report and specified that the report shall be made available to the public unless the Secretary of Defense certifies that the publication of the report would pose a threat to the national security interests of the United States.
  
    Sec. 2. Revocation of Reporting Requirement. Section 3 of Executive Order 13732 is hereby revoked.
  
    Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  March 6, 2019.
  
  Executive Order 13863 of March 15, 2019
  EO 13863
  Taking Additional Steps to Address the National Emergency With Respect to Significant Transnational Criminal Organizations

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the National Emergencies Act (50 U.S.C. 1601 et seq.), and section 301 of title 3, United States Code;
  I, DONALD J. TRUMP, President of the United States of America, in order to take additional steps to deal with the national emergency with respect to significant transnational criminal organizations declared in Executive Order 13581 of July 24, 2011 (Blocking Property of Transnational Criminal Organizations), in view of the evolution of these organizations as well as the increasing sophistication of their activities, which threaten international political and economic systems and pose a direct threat to the safety and welfare of the United States and its citizens, and given the ability of these organizations to derive revenue through widespread illegal conduct, including acts of violence and abuse that exhibit a wanton disregard for human life as well as many other crimes enriching and empowering these organizations, hereby order:
  
    Section 1. Subsection (e) of section 3 of Executive Order 13581 is hereby amended to read as follows:
  ``(e) the term ``significant transnational criminal organization'' means a group of persons that includes one or more foreign persons; that engages in or facilitates an ongoing pattern of serious criminal activity involving the jurisdictions of at least two foreign states, or one foreign state and the United States; and that threatens the national security, foreign policy, or economy of the United States.''
  
    Sec. 2. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  March 15, 2019.
  
  Executive Order 13864 of March 21, 2019
  EO 13864
  Improving Free Inquiry, Transparency, and Accountability at Colleges and Universities
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. The purpose of this order is to enhance the quality of postsecondary education by making it more affordable, more transparent, and more accountable. Institutions of higher education (institutions) should be accountable both for student outcomes and for student life on campus.
  In particular, my Administration seeks to promote free and open debate on college and university campuses. Free inquiry is an essential feature of our Nation's democracy, and it promotes learning, scientific discovery, and economic prosperity. We must encourage institutions to appropriately account for this bedrock principle in their administration of student life and to avoid creating environments that stifle competing perspectives, thereby potentially impeding beneficial research and undermining learning.
  The financial burden of higher education on students and their families is also a national problem that needs immediate attention. Over the past 30 years, college tuition and fees have grown at more than twice the rate of the Consumer Price Index. Rising student loan debt, coupled with low repayment rates, threatens the financial health of both individuals and families as well as of Federal student loan programs. In addition, too many programs of study fail to prepare students for success in today's job market.
  The Federal Government can take meaningful steps to address these problems. Selecting an institution and course of study are important decisions for prospective students and significantly affect long-term earnings. Institutions should be transparent about the average earnings and loan repayment rates of former students who received Federal student aid. Additionally, the Federal Government should make this information readily accessible to the public and to prospective students and their families, in particular.
  This order will promote greater access to critical information regarding the prices and outcomes of postsecondary education, thereby furthering the goals of the National Council for the American Worker established by Executive Order 13845 of July 19, 2018 (Establishing the President's National Council for the American Worker). Increased information disclosure will help ensure that individuals make educational choices suited to their needs, interests, and circumstances. Access to this information will also increase institutional accountability and encourage institutions to take into account likely future earnings when establishing the cost of their educational programs.
  
    Sec. 2. Policy. It is the policy of the Federal Government to:

  (a) encourage institutions to foster environments that promote open, intellectually engaging, and diverse debate, including through compliance with the First Amendment for public institutions and compliance with stated institutional policies regarding freedom of speech for private institutions;
  
  (b) help students (including workers seeking additional training) and their families understand, through better data and career counseling, that not all institutions, degrees, or fields of study provide similar returns on their investment, and consider that their educational decisions should account for the opportunity cost of enrolling in a program;
  (c) align the incentives of institutions with those of students and taxpayers to ensure that institutions share the financial risk associated with Federal student loan programs;
  (d) help borrowers avoid defaulting on their Federal student loans by educating them about risks, repayment obligations, and repayment options; and
  (e) supplement efforts by States and institutions by disseminating information to assist students in completing their degrees faster and at lower cost.
  
    Sec. 3. Improving Free Inquiry on Campus. (a) To advance the policy described in subsection 2(a) of this order, the heads of covered agencies shall, in coordination with the Director of the Office of Management and Budget, take appropriate steps, in a manner consistent with applicable law, including the First Amendment, to ensure institutions that receive Federal research or education grants promote free inquiry, including through compliance with all applicable Federal laws, regulations, and policies.
  (b) ``Covered agencies'' for purposes of this section are the Departments of Defense, the Interior, Agriculture, Commerce, Labor, Health and Human Services, Transportation, Energy, and Education; the Environmental Protection Agency; the National Science Foundation; and the National Aeronautics and Space Administration.
  (c) ``Federal research or education grants'' for purposes of this section include all funding provided by a covered agency directly to an institution but do not include funding associated with Federal student aid programs that cover tuition, fees, or stipends.
  
    Sec. 4. Improving Transparency and Accountability on Campus. (a) To advance the policy described in subsections 2(b)-(e) of this order, the Secretary of Education (Secretary) shall, to the extent consistent with applicable law:
  (i) make available, by January 1, 2020, through the Office of Federal Student Aid, a secure and confidential website and mobile application that informs Federal student loan borrowers of how much they owe, how much their monthly payment will be when they enter repayment, available repayment options, how long each repayment option will take, and how to enroll in the repayment option that best serves their needs;
  (ii) expand and update annually the College Scorecard, or any successor, with the following program-level data for each certificate, degree, graduate, and professional program, for former students who received Federal student aid:
  (A) estimated median earnings;
  (B) median Stafford loan debt;
  (C) median Graduate PLUS loan debt (if applicable);
  (D) median Parent PLUS loan debt; and
  
  (E) student loan default rate and repayment rate; and
  (iii) expand and update annually the College Scorecard, or any successor, with the following institution-level data, providing the aggregate for all certificate, degree, graduate, and professional programs, for former students who received Federal student aid:
  (A) student loan default rate and repayment rate;
  (B) Graduate PLUS default rate and repayment rate; and
  (C) Parent PLUS default rate and repayment rate.
  (b) For the purpose of implementing subsection (a)(ii) of this section, the Secretary of the Treasury shall, upon the request of the Secretary, provide in a timely manner appropriate statistical studies and compilations regarding program-level earnings, consistent with section 6108(b) of title 26, United States Code, other applicable laws, and available data regarding programs attended by former students who received Federal student aid.
  
    Sec. 5. Reporting Requirements. (a) By January 1, 2020, the Secretary, in consultation with the Secretary of the Treasury, the Director of the Office of Management and Budget, and the Chairman of the Council of Economic Advisers, shall submit to the President, through the Assistant to the President for Domestic Policy and the Assistant to the President for Economic Policy, a report identifying and analyzing policy options for sharing the risk associated with Federal student loan debt among the Federal Government, institutions, and other entities.
  (b) By January 1, 2020, the Secretary, in consultation with the Secretary of the Treasury, shall submit to the President, through the Assistant to the President for Domestic Policy and the Assistant to the President for Economic Policy, policy recommendations for reforming the collections process for Federal student loans in default.
  (c) Beginning July 1, 2019, the Secretary shall provide an annual update on the Secretary's progress in implementing the policies set forth in subsections 2(b)-(e) of this order to the National Council for the American Worker at meetings of the Council.
  (d) Within 1 year of the date of this order, the Secretary shall compile information about successful State and institutional efforts to promote students' timely and affordable completion of a postsecondary program of study. Based on that information, the Secretary shall publish a compilation of research results that addresses:
  (i) how some States and institutions have better facilitated successful transfer of credits and degree completion by transfer students;
  (ii) how States and institutions can increase access to dual enrollment programs; and
  (iii) other strategies for increasing student success, especially among students at high risk of not completing a postsecondary program of study.
  
    Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or

  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  March 21, 2019.
  Executive Order 13865 of March 26, 2019
  EO 13865
  Coordinating National Resilience to Electromagnetic Pulses
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. An electromagnetic pulse (EMP) has the potential to disrupt, degrade, and damage technology and critical infrastructure systems. Human-made or naturally occurring EMPs can affect large geographic areas, disrupting elements critical to the Nation's security and economic prosperity, and could adversely affect global commerce and stability. The Federal Government must foster sustainable, efficient, and cost-effective approaches to improving the Nation's resilience to the effects of EMPs.
  
    Sec. 2. Definitions. As used in this order:
  (a) ``Critical infrastructure'' means systems and assets, whether physical or virtual, so vital to the United States that the incapacity or destruction of such systems and assets would have a debilitating impact on security, national economic security, national public health or safety, or any combination of those matters.
  (b) ``Electromagnetic pulse'' is a burst of electromagnetic energy. EMPs have the potential to negatively affect technology systems on Earth and in space. A high-altitude EMP (HEMP) is a type of human-made EMP that occurs when a nuclear device is detonated at approximately 40 kilometers or more above the surface of Earth. A geomagnetic disturbance (GMD) is a type of natural EMP driven by a temporary disturbance of Earth's magnetic field resulting from interactions with solar eruptions. Both HEMPs and GMDs can affect large geographic areas.
  (c) ``National Critical Functions'' means the functions of government and the private sector so vital to the United States that their disruption, corruption, or dysfunction would have a debilitating effect on security, national economic security, national public health or safety, or any combination thereof.

  (d) ``National Essential Functions'' means the overarching responsibilities of the Federal Government to lead and sustain the Nation before, during, and in the aftermath of a catastrophic emergency, such as an EMP that adversely affects the performance of Government.
  
  (e) ``Prepare'' and ``preparedness'' mean the actions taken to plan, organize, equip, train, and exercise to build and sustain the capabilities necessary to prevent, protect against, mitigate the effects of, respond to, and recover from those threats that pose the greatest risk to the security of the Nation. These terms include the prediction and notification of impending EMPs.
  (f) A ``Sector-Specific Agency'' (SSA) is the Federal department or agency that is responsible for providing institutional knowledge and specialized expertise as well as leading, facilitating, or supporting the security and resilience programs and associated activities of its designated critical infrastructure sector in the all-hazards environment. The SSAs are those identified in Presidential Policy Directive 21 of February 12, 2013 (Critical Infrastructure Security and Resilience).
  
    Sec. 3. Policy. (a) It is the policy of the United States to prepare for the effects of EMPs through targeted approaches that coordinate whole-of-government activities and encourage private-sector engagement. The Federal Government must provide warning of an impending EMP; protect against, respond to, and recover from the effects of an EMP through public and private engagement, planning, and investment; and prevent adversarial events through deterrence, defense, and nuclear nonproliferation efforts. To achieve these goals, the Federal Government shall engage in risk-informed planning, prioritize research and development (R&D) to address the needs of critical infrastructure stakeholders, and, for adversarial threats, consult Intelligence Community assessments.
  (b) To implement the actions directed in this order, the Federal Government shall promote collaboration and facilitate information sharing, including the sharing of threat and vulnerability assessments, among executive departments and agencies (agencies), the owners and operators of critical infrastructure, and other relevant stakeholders, as appropriate. The Federal Government shall also provide incentives, as appropriate, to private-sector partners to encourage innovation that strengthens critical infrastructure against the effects of EMPs through the development and implementation of best practices, regulations, and appropriate guidance.
  
    Sec. 4. Coordination. (a) The Assistant to the President for National Security Affairs (APNSA), through National Security Council staff and in consultation with the Director of the Office of Science and Technology Policy (OSTP), shall coordinate the development and implementation of executive branch actions to assess, prioritize, and manage the risks of EMPs. The APNSA shall, on an annual basis, submit a report to the President summarizing progress on the implementation of this order, identifying gaps in capability, and recommending how to address those gaps.
  (b) To further the Federal R&D necessary to prepare the Nation for the effects of EMPs, the Director of OSTP shall coordinate efforts of agencies through the National Science and Technology Council (NSTC). The Director of OSTP, through the NSTC, shall annually review and assess the R&D needs of agencies conducting preparedness activities for EMPs, consistent with this order.
  
    Sec. 5. Roles and Responsibilities. (a) The Secretary of State shall:

  (i) lead the coordination of diplomatic efforts with United States allies and international partners regarding enhancing resilience to the effects of EMPs; and
  
  (ii) in coordination with the Secretary of Defense and the heads of other relevant agencies, strengthen nuclear nonproliferation and deterrence efforts, which would reduce the likelihood of an EMP attack on the United States or its allies and partners by limiting the availability of nuclear devices.
  (b) The Secretary of Defense shall:
  (i) in cooperation with the heads of relevant agencies and with United States allies, international partners, and private-sector entities as appropriate, improve and develop the ability to rapidly characterize, attribute, and provide warning of EMPs, including effects on space systems of interest to the United States;
  (ii) provide timely operational observations, analyses, forecasts, and other products for naturally occurring EMPs to support the mission of the Department of Defense along with United States allies and international partners, including the provision of alerts and warnings for natural EMPs that may affect weapons systems, military operations, or the defense of the United States;
  (iii) conduct R&D and testing to understand the effects of EMPs on Department of Defense systems and infrastructure, improve capabilities to model and simulate the environments and effects of EMPs, and develop technologies to protect Department of Defense systems and infrastructure from the effects of EMPs to ensure the successful execution of Department of Defense missions;
  (iv) review and update existing EMP-related standards for Department of Defense systems and infrastructure, as appropriate;
  (v) share technical expertise and data regarding EMPs and their potential effects with other agencies and with the private sector, as appropriate;
  (vi) incorporate attacks that include EMPs as a factor in defense planning scenarios; and
  (vii) defend the Nation from adversarial EMPs originating outside of the United States through defense and deterrence, consistent with the mission and national security policy of the Department of Defense.
  (c) The Secretary of the Interior shall support the research, development, deployment, and operation of capabilities that enhance understanding of variations of Earth's magnetic field associated with EMPs.
  (d) The Secretary of Commerce shall:
  (i) provide timely and accurate operational observations, analyses, forecasts, and other products for natural EMPs, exclusive of the responsibilities of the Secretary of Defense set forth in subsection (b)(ii) of this section; and
  (ii) use the capabilities of the Department of Commerce, the private sector, academia, and nongovernmental organizations to continuously improve operational forecasting services and the development of standards for commercial EMP technology.

  (e) The Secretary of Energy shall conduct early-stage R&D, develop pilot programs, and partner with other agencies and the private sector, as appropriate, to characterize sources of EMPs and their couplings to the electric power grid and its subcomponents, understand associated potential failure modes for the energy sector, and coordinate preparedness and mitigation measures with energy sector partners.
  (f) The Secretary of Homeland Security shall:
  (i) provide timely distribution of information on EMPs and credible associated threats to Federal, State, and local governments, critical infrastructure owners and operators, and other stakeholders;
  (ii) in coordination with the heads of any relevant SSAs, use the results of risk assessments to better understand and enhance resilience to the effects of EMPs across all critical infrastructure sectors, including coordinating the identification of national critical functions and the prioritization of associated critical infrastructure at greatest risk to the effects of EMPs;
  (iii) coordinate response to and recovery from the effects of EMPs on critical infrastructure, in coordination with the heads of appropriate SSAs;
  (iv) incorporate events that include EMPs as a factor in preparedness scenarios and exercises;
  (v) in coordination with the heads of relevant SSAs, conduct R&D to better understand and more effectively model the effects of EMPs on national critical functions and associated critical infrastructure—excluding Department of Defense systems and infrastructure—and develop technologies and guidelines to enhance these functions and better protect this infrastructure;
  (vi) maintain survivable means to provide necessary emergency information to the public during and after EMPs; and
  (vii) in coordination with the Secretaries of Defense and Energy, and informed by intelligence-based threat assessments, develop quadrennial risk assessments on EMPs, with the first risk assessment delivered within 1 year of the date of this order.
  (g) The Director of National Intelligence shall:
  (i) coordinate the collection, analysis, and promulgation, as appropriate, of intelligence-based assessments on adversaries' capabilities to conduct an attack utilizing an EMP and the likelihood of such an attack; and
  (ii) provide intelligence-based threat assessments to support the heads of relevant SSAs in the development of quadrennial risk assessments on EMPs.
  (h) The heads of all SSAs, in coordination with the Secretary of Homeland Security, shall enhance and facilitate information sharing with private-sector counterparts, as appropriate, to enhance preparedness for the effects of EMPs, to identify and share vulnerabilities, and to work collaboratively to reduce vulnerabilities.
  (i) The heads of all agencies that support National Essential Functions shall ensure that their all-hazards preparedness planning sufficiently addresses EMPs, including through mitigation, response, and recovery, as directed by national preparedness policy.
  
    Sec. 6. Implementation. (a) Identifying national critical functions and associated priority critical infrastructure at greatest risk.

  (i) Within 90 days of the date of this order, the Secretary of Homeland Security, in coordination with the heads of SSAs and other agencies as appropriate, shall identify and list the national critical functions and associated priority critical infrastructure systems, networks, and assets, including space-based assets that, if disrupted, could reasonably result in catastrophic national or regional effects on public health or safety, economic security, or national security. The Secretary of Homeland Security shall update this list as necessary.
  (ii) Within 1 year of the identification described in subsection (a)(i) of this section, the Secretary of Homeland Security, in coordination with the heads of other agencies as appropriate, shall, using appropriate government and private-sector standards for EMPs, assess which identified critical infrastructure systems, networks, and assets are most vulnerable to the effects of EMPs. The Secretary of Homeland Security shall provide this list to the President, through the APNSA. The Secretary of Homeland Security shall update this list using the results produced pursuant to subsection (b) of this section, and as necessary thereafter.
  (b) Improving understanding of the effects of EMPs.
  (i) Within 180 days of the identification described in subsection (a)(ii) of this section, the Secretary of Homeland Security, in coordination with the heads of SSAs and in consultation with the Director of OSTP and the heads of other appropriate agencies, shall review test data—identifying any gaps in such data—regarding the effects of EMPs on critical infrastructure systems, networks, and assets representative of those throughout the Nation.
  (ii) Within 180 days of identifying the gaps in existing test data, as directed by subsection (b)(i) of this section, the Secretary of Homeland Security, in coordination with the heads of SSAs and in consultation with the Director of OSTP and the heads of other appropriate agencies, shall use the sector partnership structure identified in the National Infrastructure Protection Plan to develop an integrated cross-sector plan to address the identified gaps. The heads of agencies identified in the plan shall implement the plan in collaboration with the private sector, as appropriate.
  (iii) Within 1 year of the date of this order, and as appropriate thereafter, the Secretary of Energy, in consultation with the heads of other agencies and the private sector, as appropriate, shall review existing standards for EMPs and develop or update, as necessary, quantitative benchmarks that sufficiently describe the physical characteristics of EMPs, including waveform and intensity, in a form that is useful to and can be shared with owners and operators of critical infrastructure.
  (iv) Within 4 years of the date of this order, the Secretary of the Interior shall complete a magnetotelluric survey of the contiguous United States to help critical infrastructure owners and operators conduct EMP vulnerability assessments.
  (c) Evaluating approaches to mitigate the effects of EMPs.

  (i) Within 1 year of the date of this order, and every 2 years thereafter, the Secretary of Homeland Security, in coordination with the Secretaries of Defense and Energy, and in consultation with the Director of OSTP, the heads of other appropriate agencies, and private-sector partners as appropriate, shall submit to the President, through the APNSA, a report that analyzes the technology options available to improve the resilience of critical infrastructure to the effects of EMPs. The Secretaries of Defense, Energy, and Homeland Security shall also identify gaps in available technologies and opportunities for future technological developments to inform R&D activities.
  (ii) Within 180 days of the completion of the activities directed by subsections (b)(iii) and (c)(i) of this section, the Secretary of Homeland Security, in coordination with the heads of other agencies and in consultation with the private sector as appropriate, shall develop and implement a pilot test to evaluate available engineering approaches for mitigating the effects of EMPs on the most vulnerable critical infrastructure systems, networks, and assets, as identified in subsection (a)(ii) of this section.
  (iii) Within 1 year of the date of this order, the Secretary of Homeland Security, in coordination with the heads of relevant SSAs, and in consultation with appropriate regulatory and utility commissions and other stakeholders, shall identify regulatory and non-regulatory mechanisms, including cost recovery measures, that can enhance private-sector engagement to address the effects of EMPs.
  (d) Strengthening critical infrastructure to withstand the effects of EMPs.
  (i) Within 90 days of completing the actions directed in subsection (c)(ii) of this section, the Secretary of Homeland Security, in coordination with the Secretaries of Defense and Energy and in consultation with the heads of other appropriate agencies and with the private sector as appropriate, shall develop a plan to mitigate the effects of EMPs on the vulnerable priority critical infrastructure systems, networks, and assets identified under subsection (a)(ii) of this section. The plan shall align with and build on actions identified in reports required by Executive Order 13800 of May 11, 2017 (Strengthening the Cybersecurity of Federal Networks and Critical Infrastructure). The Secretary of Homeland Security shall implement those elements of the plan that are consistent with Department of Homeland Security authorities and resources, and report to the APNSA regarding any additional authorities and resources needed to complete its implementation. The Secretary of Homeland Security, in coordination with the Secretaries of Defense and Energy, shall update the plan as necessary based on results from the actions directed in subsections (b) and (c) of this section.
  (ii) Within 180 days of the completion of the actions identified in subsection (c)(i) of this section, the Secretary of Defense, in consultation with the Secretaries of Homeland Security and Energy, shall conduct a pilot test to evaluate engineering approaches used to harden a strategic military installation, including infrastructure that is critical to supporting that installation, against the effects of EMPs.
  (iii) Within 180 days of completing the pilot test described in subsection (d)(ii) of this section, the Secretary of Defense shall report to the President, through the APNSA, regarding the cost and effectiveness of the evaluated approaches.
  (e) Improving response to EMPs.

  (i) Within 180 days of the date of this order, the Secretary of Homeland Security, through the Administrator of the Federal Emergency Management Agency, in coordination with the heads of appropriate SSAs, shall review and update Federal response plans, programs, and procedures to account for the effects of EMPs.
  (ii) Within 180 days of the completion of actions directed by subsection (e)(i) of this section, agencies that support National Essential Functions shall update operational plans documenting their procedures and responsibilities to prepare for, protect against, and mitigate the effects of EMPs.
  (iii) Within 180 days of identifying vulnerable priority critical infrastructure systems, networks, and assets as directed by subsection (a)(ii) of this section, the Secretary of Homeland Security, in consultation with the Secretaries of Defense and Commerce, and the Chairman of the Federal Communications Commission, shall provide the Deputy Assistant to the President for Homeland Security and Counterterrorism and the Director of OSTP with an assessment of the effects of EMPs on critical communications infrastructure, and recommend changes to operational plans to enhance national response and recovery efforts after an EMP.
  
    Sec. 7. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  March 26, 2019.
  Executive Order 13866 of March 28, 2019
  EO 13866
  Adjustments of Certain Rates of Pay
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Statutory Pay Systems. The rates of basic pay or salaries of the statutory pay systems (as defined in 5 U.S.C. 5302(1)), as adjusted under 5 U.S.C. 5303 and section 748 of title VII of division D of the Consolidated Appropriations Act, 2019 (Public Law 116-6), are set forth on the schedules attached hereto and made a part hereof:
  (a) The General Schedule (5 U.S.C. 5332(a)) at Schedule 1;
  (b) The Foreign Service Schedule (22 U.S.C. 3963) at Schedule 2; and

  (c) The schedules for the Veterans Health Administration of the Department of Veterans Affairs (38 U.S.C. 7306, 7404; section 301(a) of Public Law 102-40) at Schedule 3.
  
  
    Sec. 2. Senior Executive Service. The ranges of rates of basic pay for senior executives in the Senior Executive Service, as established pursuant to 5 U.S.C. 5382, are set forth on Schedule 4 attached hereto and made a part hereof.
  
    Sec. 3. Certain Executive, Legislative, and Judicial Salaries. The rates of basic pay or salaries for the following offices and positions are set forth on the schedules attached hereto and made a part hereof:
  (a) The Executive Schedule (5 U.S.C. 5312-5318) at Schedule 5;
  (b) The Vice President (3 U.S.C. 104) and the Congress (2 U.S.C. 4501) at Schedule 6; and
  (c) Justices and judges (28 U.S.C. 5, 44(d), 135, 252, and 461(a)) at Schedule 7.
  
    Sec. 4. Uniformed Services. The rates of monthly basic pay (37 U.S.C. 203(a)) for members of the uniformed services, as adjusted under 37 U.S.C. 1009, and the rate of monthly cadet or midshipman pay (37 U.S.C. 203(c)) are set forth on Schedule 8 attached hereto and made a part hereof.
  
    Sec. 5. Locality-Based Comparability Payments.
  
  (a) Pursuant to sections 5304 and 5304a of title 5, United States Code, and section 748 of title VII of division D of the Consolidated Appropriations Act, 2019 (Public Law 116-6), locality-based comparability payments shall be paid in accordance with Schedule 9 attached hereto and made a part hereof.

  (b) The Director of the Office of Personnel Management shall take such actions as may be necessary to implement these payments and to publish appropriate notice of such payments in the Federal Register.
  
    Sec. 6. Administrative Law Judges. Pursuant to section 5372 of title 5, United States Code, the rates of basic pay for administrative law judges are set forth on Schedule 10 attached hereto and made a part hereof.
  
    Sec. 7. Effective Dates. Schedule 8 is effective January 1, 2019. The other schedules contained herein are effective on the first day of the first applicable pay period beginning on or after January 1, 2019.
  
    Sec. 8. Prior Order Superseded. Executive Order 13856 of December 28, 2018, is superseded as of the effective dates specified in section 7 of this order.DONALD J. TRUMPThe White House,
  March 28, 2019.
  
    
    ED02AP19.014
  
  
    
    ED02AP19.015
  
  
    
    ED02AP19.016
  
  
    
    ED02AP19.017
  
  
    
    ED02AP19.018
  
  
    
    ED02AP19.019
  
  
    
    ED02AP19.020
  
  
    
    ED02AP19.021
  
  
    
    ED02AP19.022
  
  
    
    ED02AP19.023
  
  
    
    ED02AP19.024
  
  
  Executive Order 13867 of April 10, 2019
  EO 13867
  Issuance of Permits With Respect to Facilities and Land Transportation Crossings at the International Boundaries of the United States
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including Article II of the Constitution, which gives the President authority over foreign affairs and the authority to seek the opinions of principal officers, it is hereby ordered as follows:
  
    Section 1. Purpose. Presidents have long exercised authority to permit or deny the construction, connection, operation, or maintenance of infrastructure projects at an international border of the United States (cross-border infrastructure). Over the course of several decades, executive actions, Federal regulations, and policies of executive departments and agencies (agencies) related to the process of reviewing applications for Presidential permits, and issuing or denying such permits, have unnecessarily complicated the Presidential permitting process, thereby hindering the economic development of the United States and undermining the efforts of the United States to foster goodwill and mutually productive economic exchanges with its neighboring countries. To promote cross-border infrastructure and facilitate the expeditious delivery of advice to the President regarding Presidential permitting decisions, this order revises the process for the development and issuance of Presidential permits covering the construction, connection, operation, and maintenance of certain facilities and land transportation crossings at the international boundaries of the United States.
  
    Sec. 2. Cross-Border Infrastructure Presidential Permit Application Procedures. (a) The Secretary of State shall adopt procedures to ensure that all actions set forth in subsections (b) through (h) of this section can be completed within 60 days of the receipt of an application for a Presidential permit for the types of cross-border infrastructure identified in subsection (b) of this section.
  (b) Except with respect to facilities covered by Executive Order 10485 of September 3, 1953 (Providing for the Performance of Certain Functions Heretofore Performed by the President With Respect to Electric Power and Natural Gas Facilities Located on the Borders of the United States), as amended, and section 5(a) of Executive Order 10530 of May 10, 1954 (Providing for the Performance of Certain Functions Vested in or Subject to the Approval of the President), the Secretary of State is hereby designated to receive all applications for the issuance or amendment of Presidential permits for the construction, connection, operation, or maintenance, at the international boundaries of the United States, of:
  (i) pipelines, conveyor belts, and similar facilities for exportation or importation of all products to or from a foreign country;
  (ii) facilities for the exportation or importation of water or sewage to or from a foreign country;
  (iii) facilities for the transportation of persons or things, or both, to or from a foreign country;

  (iv) bridges, to the extent that congressional authorization is not required;
  
  (v) similar facilities above or below ground; and
  (vi) border crossings for land transportation, including motor and rail vehicles, to or from a foreign country, whether or not in conjunction with the facilities identified in subsection (b)(iii) of this section.
  (c) Upon receipt of an application pursuant to subsection (b) of this section, the Secretary of State may:
  (i) request additional information from the applicant that the President may deem necessary; and
  (ii) refer the application and pertinent information to heads of agencies specified by the President.
  (d) The Secretary of State shall, as soon as practicable after receiving an application pursuant to subsection (b) of this section, advise the President as to whether the President should request the opinion, in writing, of any heads of agencies concerning the application and any related matter. Any agency heads whose opinion the President requests shall provide views and render such assistance as may be requested, consistent with their legal authority, in a timely manner, not to exceed 30 days from the date of a request, unless the President otherwise specifies.
  (e) With respect to each application, the Secretary of State may solicit such advice from State, tribal, and local government officials, and foreign governments, as the President may deem necessary. The Secretary shall seek responses within no more than 30 days from the date of a request.
  (f) Upon receiving the views and assistance described in subsections (c), (d), and (e) of this section, the Secretary of State shall consider whether additional information may be necessary in order for the President to evaluate the application, and the Secretary shall advise the President accordingly. At the direction of the President, the Secretary shall request any such additional information.
  (g) If, at the conclusion of the actions set forth in subsections (b) through (f) of this section, the Secretary of State is of the opinion that the issuance of a Presidential permit to the applicant, or the amendment of an existing Presidential permit, would not serve the foreign policy interests of the United States, the Secretary shall so advise the President, and provide the President with the reasons supporting that opinion, in writing.
  (h) If, at the conclusion of the actions set forth in subsections (b) through (f) of this section, the Secretary of State is of the opinion that the issuance of a Presidential permit to the applicant, or the amendment of an existing Presidential permit, would serve the foreign policy interests of the United States, the Secretary shall so advise the President, and provide the President with the reasons supporting that opinion, in writing.
  (i) Any decision to issue, deny, or amend a permit under this section shall be made solely by the President.
  (j) The Secretary of State shall, consistent with applicable law, review the Department of State's regulations and make any appropriate changes to them to ensure consistency with this order by no later than May 29, 2020.

  (k) Executive Order 13337 of April 30, 2004 (Issuance of Permits With Respect to Certain Energy-Related Facilities and Land Transportation Crossings on the International Boundaries of the United States), and Executive Order 11423 of August 16, 1968 (Providing for the Performance of Certain Functions Heretofore Performed by the President With Respect to Certain Facilities Constructed and Maintained on the Borders of the United States), as amended, are hereby revoked.
  
    Sec. 3. Existing Permits. All permits heretofore issued pursuant to the orders enumerated in section 2(k) of this order, and in force at the date of this order, shall remain in full effect in accordance with their terms unless and until modified, amended, suspended, or revoked by the appropriate authority.
  
    Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  April 10, 2019.
  Executive Order 13868 of April 10, 2019
  EO 13868
  Promoting Energy Infrastructure and Economic Growth
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. The United States is blessed with plentiful energy resources, including abundant supplies of coal, oil, and natural gas. Producers in America have demonstrated a remarkable ability to harness innovation and to cost-effectively unlock new energy supplies, making our country a dominant energy force. In fact, last year the United States surpassed production records set nearly 5 decades ago and is in all likelihood now the largest producer of crude oil in the world. We are also the world's leading producer of natural gas, and we became a net exporter in 2017 for the first time since 1957. The United States will continue to be the undisputed global leader in crude oil and natural gas production for the foreseeable future.

  These robust energy supplies present the United States with tremendous economic opportunities. To fully realize this economic potential, however, the United States needs infrastructure capable of safely and efficiently transporting these plentiful resources to end users. Without it, energy costs will rise and the national energy market will be stifled; job growth will be hampered; and the manufacturing and geopolitical advantages of the United States will erode. To enable the timely construction of the infrastructure needed to move our energy resources through domestic and international commerce, the Federal Government must promote efficient permitting processes and reduce regulatory uncertainties that currently make energy infrastructure projects expensive and that discourage new investment. Enhancing our Nation's energy infrastructure, including facilities for the transmission, distribution, storage, and processing of energy resources, will ensure that our Nation's vast reserves of these resources can reach vital markets. Doing so will also help families and businesses in States with energy constraints to access affordable and reliable domestic energy resources. By promoting the development of new energy infrastructure, the United States will make energy more affordable, while safeguarding the environment and advancing our Nation's economic and geopolitical advantages.
  
    Sec. 2. Policy. It is the policy of the United States to promote private investment in the Nation's energy infrastructure through:
  (a) efficient permitting processes and procedures that employ a single point of accountability, avoid duplicative and redundant studies and reviews, and establish clear and reasonable timetables;
  (b) regulations that reflect best practices and best-available technologies;
  (c) timely action on infrastructure projects that advance America's interests and ability to participate in global energy markets;
  (d) increased regulatory certainty regarding the development of new energy infrastructure;
  (e) effective stewardship of America's natural resources; and
  (f) support for American ingenuity, the free market, and capitalism.
  
    Sec. 3. Water Quality Certifications. Section 401 of the Clean Water Act (33 U.S.C. 1341) provides that States and authorized tribes have a direct role in Federal permitting and licensing processes to ensure that activities subject to Federal permitting requirements comply with established water quality requirements. Outdated Federal guidance and regulations regarding section 401 of the Clean Water Act, however, are causing confusion and uncertainty and are hindering the development of energy infrastructure.
  (a) The Administrator of the Environmental Protection Agency (EPA) shall consult with States, tribes, and relevant executive departments and agencies (agencies) in reviewing section 401 of the Clean Water Act and EPA's related regulations and guidance to determine whether any provisions thereof should be clarified to be consistent with the policies described in section 2 of this order. This review shall include examination of the existing interim guidance entitled, ``Clean Water Act Section 401 Water Quality Certification: A Water Quality Protection Tool for States and Tribes'' (Section 401 Interim Guidance). This review shall also take into account federalism considerations underlying section 401 of the Clean Water Act and shall focus on:
  (i) the need to promote timely Federal-State cooperation and collaboration;
  (ii) the appropriate scope of water quality reviews;

  (iii) types of conditions that may be appropriate to include in a certification;
  
  (iv) expectations for reasonable review times for various types of certification requests; and
  (v) the nature and scope of information States and authorized tribes may need in order to substantively act on a certification request within a prescribed period of time.
  (b) Upon completion of the consultation and review process described in subsection (a) of this section, but no later than 60 days after the date of this order, the Administrator of the EPA shall:
  (i) as appropriate and consistent with applicable law, issue new guidance to States and authorized tribes to supersede the Section 401 Interim Guidance to clarify, at minimum, the items set forth in subsection (a) of this section; and
  (ii) issue guidance to agencies, consistent with the policies outlined in section 2 of this order, to address the items set forth in subsection (a) of this section.
  (c) Upon completion of the consultation and review process described in subsection (a) of this section, but no later than 120 days after the date of this order, the Administrator of the EPA shall review EPA's regulations implementing section 401 of the Clean Water Act for consistency with the policies set forth in section 2 of this order and shall publish for notice and comment proposed rules revising such regulations, as appropriate and consistent with law. The Administrator of the EPA shall finalize such rules no later than 13 months after the date of this order.
  (d) Upon completion of the processes described in subsection (b) of this section, the Administrator of the EPA shall lead an interagency review, in coordination with the head of each agency that issues permits or licenses subject to the certification requirements of section 401 of the Clean Water Act (401 Implementing Agencies), of existing Federal guidance and regulations for consistency with EPA guidance and rulemaking. Within 90 days of completion of the processes described in subsection (b) of this section, the heads of the 401 Implementing Agencies shall update their respective agencies' guidance. Within 90 days of completion of the processes described in subsection (c) of this section, if necessary, the heads of each 401 Implementing Agency shall initiate a rulemaking to ensure their respective agencies' regulations are consistent with the rulemaking described in subsection (c) of this section and with the policies set forth in section 2 of this order.
  
    Sec. 4. Safety Regulations. (a) The Department of Transportation's safety regulations for Liquefied Natural Gas (LNG) facilities, found in 49 CFR part 193 (Part 193), apply uniformly to small-scale peakshaving, satellite, temporary, and mobile facilities, as well as to large-scale import and export terminals. Driven by abundant supplies of domestic natural gas, new LNG export terminals are in various stages of development, and these modern, large-scale liquefaction facilities bear little resemblance to the small peakshaving facilities common during the original drafting of Part 193 nearly 40 years ago. To achieve the policies set forth in subsection 2(b) of this order, the Secretary of Transportation shall initiate a rulemaking to update Part 193 and shall finalize such rulemaking no later than 13 months after the date of this order. In developing the proposed regulations, the Secretary of Transportation shall use risk-based standards to the maximum extent practicable.
  
  (b) In the United States, LNG may be transported by truck and, with approval by the Federal Railroad Administration, by rail in United Nations portable tanks, but Department of Transportation regulations do not authorize LNG transport in rail tank cars. The Secretary of Transportation shall propose for notice and comment a rule, no later than 100 days after the date of this order, that would treat LNG the same as other cryogenic liquids and permit LNG to be transported in approved rail tank cars. The Secretary shall finalize such rulemaking no later than 13 months after the date of this order.
  
    Sec. 5. Environment, Social, and Governance Issues; Proxy Firms; and Financing Energy Projects Through the United States Capital Markets. (a) The majority of financing in the United States is conducted through its capital markets. The United States capital markets are the deepest and most liquid in the world. They benefit from decades of sound regulation grounded in disclosure of information that, under an objective standard, is material to investors and owners seeking to make sound investment decisions or to understand current and projected business. As the Supreme Court held in TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976), information is ``material'' if ``there is a substantial likelihood that a reasonable shareholder would consider it important.'' Furthermore, the United States capital markets have thrived under the principle that companies owe a fiduciary duty to their shareholders to strive to maximize shareholder return, consistent with the long-term growth of a company.
  (b) To advance the principles of objective materiality and fiduciary duty, and to achieve the policies set forth in subsections 2(c), (d), and (f) of this order, the Secretary of Labor shall, within 180 days of the date of this order, complete a review of available data filed with the Department of Labor by retirement plans subject to the Employee Retirement Income Security Act of 1974 (ERISA) in order to identify whether there are discernible trends with respect to such plans' investments in the energy sector. Within 180 days of the date of this order, the Secretary shall provide an update to the Assistant to the President for Economic Policy on any discernable trends in energy investments by such plans. The Secretary of Labor shall also, within 180 days of the date of this order, complete a review of existing Department of Labor guidance on the fiduciary responsibilities for proxy voting to determine whether any such guidance should be rescinded, replaced, or modified to ensure consistency with current law and policies that promote long-term growth and maximize return on ERISA plan assets.
  
    Sec. 6. Rights-of-Way Renewals or Reauthorizations. The Secretary of the Interior, the Secretary of Agriculture, and the Secretary of Commerce approve rights-of-way for energy infrastructure through lands owned by or within the jurisdiction or control of the United States. Energy infrastructure rights-of-way grants, leases, permits, and agreements routinely include sunset provisions. Operating facilities in expired rights-of-way creates legal and operational uncertainties for owners and operators of energy infrastructure. To achieve the policies set forth in section 2 of this order, the Secretaries of the Interior, Agriculture, and Commerce shall:
  (a) develop a master agreement for energy infrastructure rights-of-way renewals or reauthorizations; and

  (b) within 1 year of the date of this order, initiate renewal or reauthorization processes for all expired energy rights-of-way grants, leases, permits, and agreements, as determined to be appropriate by the applicable Secretary and to the extent permitted by law.
  
    Sec. 7. Reports on the Barriers to a National Energy Market. (a) Within 180 days of the date of this order, the Secretary of Transportation, in consultation with the Secretary of Energy, shall submit a report to the President, through the Assistant to the President for Economic Policy, regarding the economic and other effects caused by the inability to transport sufficient quantities of natural gas and other domestic energy resources to the States in New England and, as the Secretary of Transportation deems appropriate, to States in other regions of the Nation. This report shall assess whether, and to what extent, State, local, tribal, or territorial actions have contributed to such effects.
  (b) Within 180 days of the date of this order, the Secretary of Energy, in consultation with the Secretary of Transportation, shall submit a report to the President, through the Assistant to the President for Economic Policy, regarding the economic and other effects caused by limitations on the export of coal, oil, natural gas, and other domestic energy resources through the west coast of the United States. This report shall assess whether, and to what extent, State, local, tribal, or territorial actions have contributed to such effects.
  
    Sec. 8. Report on Intergovernmental Assistance. State and local governments play a vital role in supporting energy infrastructure development through various transportation, housing, and workforce initiatives, and through other policies and expenditures. The Federal Government is, in many cases, well positioned to provide intergovernmental assistance to State and local governments. To achieve the policies set forth in section 2 of this order, the heads of agencies shall review existing authorities related to the transportation and development of domestically produced energy resources and, within 30 days of the date of this order, report to the Director of the Office of Management and Budget and the Assistant to the President for Economic Policy on how those authorities can be most efficiently and effectively used to advance the policies set forth in this order.
  
    Sec. 9. Report on Economic Growth of the Appalachian Region. Within 180 days of the date of this order, the Secretary of Energy, in consultation with the heads of other agencies, as appropriate, shall submit a report to the President, through the Assistant to the President for Economic Policy, describing opportunities, through the Federal Government or otherwise, to promote economic growth of the Appalachian region, including growth of petrochemical and other industries. This report also shall assess methods for diversifying the Appalachian economy and promoting workforce development.
  
    Sec. 10. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.

  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  April 10, 2019.
  Executive Order 13869 of April 24, 2019
  EO 13869
  Transferring Responsibility for Background Investigations to the Department of Defense
  By the power vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Findings and Purpose. Section 925 of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note) provides that the Secretary of Defense has the authority to conduct security, suitability, and credentialing background investigations for Department of Defense personnel and requires the Secretary, in consultation with the Director of the Office of Personnel Management, to provide for a phased transition to the Department of Defense of the conduct of such investigations conducted by the National Background Investigations Bureau (NBIB). Implementing that legislative mandate while retaining the benefit of economies of scale in addressing the Federal Government's background investigations workload, avoiding unnecessary risk, promoting the ongoing alignment of efforts with respect to vetting Federal employees and contractors, and facilitating needed reforms in this critical area requires that the primary responsibility for conducting background investigations Government-wide be transferred from the Office of Personnel Management to the Department of Defense.
  
    Sec. 2. Transfer or Delegation of Background Investigation Functions; Further Amendments to Executive Order 13467 of June 30, 2008, as amended. (a) The heading of section 2.6 of Executive Order 13467 of June 30, 2008, as amended, (Executive Order 13467) is revised to read as follows: ``Roles and Responsibilities of the Department of Defense, the Office of Personnel Management, and the Office of Management and Budget.''
  

  (b) Section 2.6(a) of Executive Order 13467 is further amended by inserting ``, until such functions are transferred or delegated, as applicable, to the Defense Counterintelligence and Security Agency'' before the colon, by redesignating paragraphs (1) through (9) as paragraphs (i) through (ix), by striking the period at the end of newly designated paragraph (ix) and inserting in lieu thereof a semicolon, and by inserting, after newly designated paragraph (ix), an undesignated paragraph to read as follows: ``except that throughout the transition period ending on or before September 30, 2019, as described in sections 2.6(d)(vi) and 2.6(e)(viii) of this order, the National Background Investigations Bureau and its personnel may continue to perform background investigations for the Defense Counterintelligence and Security Agency.''
  
  (c) Section 2.6(b) of Executive Order 13467 is revised by adding paragraphs (i) through (xi) to read as follows:
  ``(i) Pursuant to sections 113 and 191 of title 10, United States Code, the Secretary of Defense shall rename the Defense Security Service (DSS) as the Defense Counterintelligence and Security Agency (DCSA). Subject to the authority, direction, and control of the Secretary of Defense and as further described in subsections (b)(ii) through (b)(iv) of this section, the DCSA shall serve as the primary Federal entity for conducting background investigations for the Federal Government. The DCSA shall, as a continuation of the former DSS, serve as the primary Department of Defense component for the National Industrial Security Program and shall execute responsibilities relating to continuous vetting, insider threat programs, and any other responsibilities assigned to it by the Secretary of Defense consistent with law. The Secretary of Defense may rename the DCSA and reassign any of its responsibilities to another Department of Defense component or components, provided, however, that the Secretary of Defense shall consult with the Directors of National Intelligence, the Office of Personnel Management, and the Office of Management and Budget before renaming the DCSA or reassigning the responsibilities specified in section 2.6(b)(ii) and (iv) of this order to another Department of Defense component.''
  ``(ii) Pursuant to and consistent with section 3001(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(c)), sections 925(a)(1) and (d)(2) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), and in accordance with subsection (d) of this section, no later than June 24, 2019, the DCSA shall serve as the primary entity for conducting effective, efficient, and secure background investigations for the Federal Government for determining whether covered individuals are or continue to be eligible for access to classified information or eligible to hold a sensitive position.''
  ``(iii) Pursuant to and consistent with sections 925(a)(1) and (d)(2) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note) and in accordance with subsection (d) of this section, no later than June 24, 2019, the DCSA shall serve as the primary entity for conducting effective, efficient, and secure background investigations for determining the suitability or, for employees in positions not subject to suitability, fitness for Department of Defense employment; fitness to perform work for or on behalf of the Department of Defense as a contractor; fitness to work as a nonappropriated fund employee, as defined in Executive Order 13488 of January 16, 2009, as amended; and authorization to be issued a Federal credential for logical and physical access to facilities or information systems controlled by the Department of Defense.''

  ``(iv) Consistent with and following an explicit delegation from the Director of the Office of Personnel Management pursuant to section 1104 of title 5, United States Code, and consistent with subsection (e) of this section, no later than June 24, 2019, the DCSA shall serve as the primary entity for conducting effective, efficient, and secure background investigations for the Federal Government not described in subsections (b)(ii) and (b)(iii) of this section, for determining suitability or, for employees in positions not subject to suitability, fitness for Government employment; fitness to perform work for or on behalf of the Government as a contractor; fitness to work as a nonappropriated fund employee, as defined in Executive Order 13488 of January 16, 2009, as amended; and authorization to be issued a Federal credential for logical and physical access to federally controlled facilities or information systems.''
  ``(v) The DCSA shall conduct other background investigations as authorized by law, designation, rule, regulation, or Executive Order.''
  ``(vi) The DCSA shall provide information to the Council established by section 2.4 of this order regarding matters of performance, including timeliness and continuous improvement, capacity, information technology modernization, and other relevant aspects of its operations. The DCSA shall be subject to the oversight of the Security Executive Agent, including implementation of Security Executive Agent policies, procedures, guidance, and instructions, in conducting investigations for eligibility to access classified information or to hold a sensitive position. The DCSA, through the Secretary of Defense, also shall be subject to the oversight of the Suitability and Credentialing Executive Agent, including implementation of Suitability and Credentialing Executive Agent policies, procedures, guidance, and instructions, and applicable Office of Personnel Management regulations, in conducting investigations of suitability or fitness and eligibility for logical and physical access.''
  ``(vii) The Secretary of Defense shall design, develop, deploy, operate, secure, defend, and continuously update and modernize, as necessary, information technology systems that support all personnel vetting processes conducted by the Department of Defense. Design and operation of these information technology systems shall comply with applicable information technology standards and, to the extent practicable, ensure security and interoperability with other personnel vetting or related information technology systems. The Secretary of Defense shall maintain and safeguard the information relevant to the granting, denial, or revocation of eligibility for access to classified information, or eligibility for a sensitive position, or relevant to suitability, fitness, or credentialing determinations pertaining to military, civilian, or Government contractor personnel. The Secretary of Defense shall operate the database in the information technology systems containing appropriate data relevant to the granting, denial, or revocation of eligibility for access to classified information or eligibility for a sensitive position pertaining to military, civilian, or Government contractor personnel, see section 3341(e) of title 50, United States Code, consistent with, as applicable, an explicit delegation from the Director of the Office of Personnel Management pursuant to section 1104 of title 5, United States Code.''

  ``(viii) The Secretary of Defense shall, by June 24, 2019, execute a written agreement with the Director of the Office of Personnel Management designating the appropriate support functions to be transferred as part of the investigative mission, consistent with section 925(d)(2)(B) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), and setting forth expectations for the transition period, including for detailing personnel, funding background investigations, using and safeguarding information technology, managing facilities and property, contracting, administrative support, records access, and addressing any claims.''
  
  ``(ix) The Secretary of Defense shall, upon finalization of the agreement described in paragraph (viii) of this subsection and in accordance with its terms:
  (A) establish the Personnel Vetting Transformation Office within the Department of Defense, which will include personnel from the Department of Defense and other stakeholder agencies, as appropriate; and
  (B) commence efforts to receive transferred or delegated functions and, as appropriate, associated Office of Personnel Management operations, resources, and personnel, to the DCSA.''
  ``(x) The Secretary of Defense shall:
  (A) no later than June 24, 2019, and every 180 days thereafter until the transfer is complete, provide a report to the President, in coordination with the Director of the Office of Personnel Management and through the Director of the Office of Management and Budget, regarding the status of the transfer, including any resource or funding shortfall and gaps in authority;
  (B) take necessary actions to enable the Department of Defense to receive any resources, including personnel, made available as a result of subsection (d) of this section; and
  (C) notify the President upon completion of the transition period.''
  ``(xi) In the event the agreement described in paragraph (viii) of this subsection and section 2.6(e)(v) of this order is not executed by June 24, 2019, beginning on such date, the Secretary of Defense shall begin to take necessary actions to begin execution of paragraph (ix) until the agreement described in paragraph (viii) of this subsection is executed, at which time the Secretary of Defense shall ensure actions subject to such agreement under paragraph (ix) of this subsection are executed in accordance with its terms.''
  (d) Section 2.6(c) of Executive Order 13467 is revised to read as follows:
  ``(c) Existing delegations of authority to conduct background investigations made by the Director of the Office of Personnel Management, as the Suitability and Credentialing Executive Agent or as otherwise authorized by statute or Executive Order, to any agency relating to suitability, fitness, or credentialing determinations, existing designations made by the Director of National Intelligence, as the Security Executive Agent or as otherwise authorized by statute or Executive Order, relating to investigating persons who are proposed for access to classified information or for eligibility to hold a sensitive position, or existing delegations of authority to conduct background investigations made by the President to any other agency through any Executive Order shall remain in effect. Nothing in this order shall be construed to limit the authority of any agency to conduct its own background investigations when specifically authorized or directed to do so by statute or any preexisting delegation from the President.''
  (e) New sections 2.6(d), 2.6(e), and 2.6(f) are added to Executive Order 13467 to read as follows:

  ``(d) Consistent with section 3503 of title 5, United States Code, subchapter I of chapter 83 of title 10, United States Code, and section 925(d)(1) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), the Secretary of Defense and the Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget and the Security Executive Agent, shall, consistent with applicable law, provide for the transfer of the functions described in sections 2.6(b)(ii) and (iii) of this order from the Office of Personnel Management's NBIB to DCSA, and any appropriate Office of Personnel Management-associated personnel and resources, including infrastructure and the investigation-related support functions. The transfer shall commence no later than June 24, 2019, and shall:
  (i) be executed with the assistance of the Personnel Vetting Transformation Office established pursuant to paragraph (b)(ix) of this section, which shall, in providing such assistance, consider input from other stakeholder agencies, as appropriate;
  (ii) be conducted in accordance with a risk management approach that is consistent with Office of Management and Budget Circular A-123;
  (iii) include any appropriate funds that the Secretary of Defense and the Director of the Office of Personnel Management, with the concurrence of the Director of the Office of Management and Budget, determine to be available and necessary to finance and discharge the functions transferred;
  (iv) be consistent with the transition from legacy information technology as required by subsection (b)(vii) of this section;
  (v) build upon the implementation plan developed pursuant to section 951(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114-328), which is being implemented pursuant to section 925 of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note); and
  (vi) permit NBIB to conduct background investigations for DCSA, as necessary, until September 30, 2019.''
  ``(e) The Director of the Office of Personnel Management shall:
  (i) no later than June 24, 2019, take any steps necessary to make effective the delegation, pursuant to section 1104(a)(2) of title 5, United States Code, of the functions described in subsection (b)(iv) of this section;
  (ii) promptly establish appropriate performance standards and oversight as required by section 1104(b) of title 5, United States Code;
  (iii) work in coordination with the Secretary of Defense to reassign appropriate resources, including personnel, to the DCSA and provide all necessary and appropriate support to the DCSA in a timely manner to enable it to fulfill its responsibilities under this order;
  (iv) no later than June 24, 2019, provide the Secretary of Defense with a complete inventory of NBIB personnel, resources, and assets, and other Office of Personnel Management personnel and resources that primarily support NBIB;

  (v) no later than June 24, 2019, execute a written agreement with the Secretary of Defense designating the appropriate support functions to be transferred as part of the investigative mission, consistent with section 925(d)(2)(B) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note), as described in section 2.6(b)(viii) of this order;
  (vi) immediately upon the finalization of the agreement described in paragraph (v) of this subsection and section 2.6(b)(viii) of this order, commence efforts to transition transferred or delegated functions and, as appropriate, associated Office of Personnel Management authorities, operations, resources, and personnel, to the DCSA;
  (vii) during the transition period, coordinate with the Department of Defense regarding any decisions concerning NBIB's personnel structure, finances, contracts, or organization to the extent provided in the written agreement described by paragraph (b)(viii) of this section;
  (viii) no later than September 30, 2019, complete the transfer of all designated administrative and operational functions to the Department of Defense and revoke any applicable delegation or designation to NBIB of investigative or other authority; and
  (ix) in the event the agreement described in paragraph (v) of this subsection and section 2.6(b)(viii) of this order is not executed by June 24, 2019, beginning on such date, the Director of the Office of Personnel Management shall begin to take necessary actions to begin execution of paragraphs (iii) through (viii) of this subsection until the agreement described in paragraph (v) of this subsection and section 2.6(b)(viii) of this order is executed, at which time the Director of the Office of Personnel Management shall ensure actions subject to such agreement under paragraphs (iii) through (viii) of this subsection are executed in accordance with its terms.''
  ``(f) The Director of the Office of Management and Budget shall:
  (i) facilitate an effective transfer of functions, including personnel and resources;
  (ii) support the Department of Defense's efforts to establish a single, centralized funding capability for its background investigations, as required by section 925(e)(1) of the National Defense Authorization Act for Fiscal Year 2018 (10 U.S.C. 1564 note);
  (iii) mediate any disagreements between the Secretary of Defense and the Director of the Office of Personnel Management that may arise during or outside of the transition period and facilitate resolution of the conflicting positions; and
  (iv) develop, in consultation with the Secretary of Defense and the Director of the Office of Personnel Management, an appropriate funding plan for the activities undertaken pursuant to this order.''
  (f) Sections 2.4(b) and 2.5(e)(vi) of Executive Order 13467 are further amended by striking ``National Background Investigations Bureau'' each place it appears and inserting in lieu thereof ``Defense Counterintelligence and Security Agency.''
  
    Sec. 3. Amendment to Executive Order 12171 of November 18, 1979, as amended.
  
  (a) Determinations. Pursuant to section 7103(b)(1) of title 5, United States Code, the DCSA, previously known as the DSS, is hereby determined to have as a primary function intelligence, counterintelligence, investigative, or national security work. It is further determined that chapter 71 of title 5, United States Code, cannot be applied to the DCSA in a manner consistent with national security requirements and considerations.
  (b) Exclusion. Executive Order 12171 of November 18, 1979, as amended, is further amended by revising section 1-208 to read as follows: ``1-208. The Defense Counterintelligence and Security Agency, Department of Defense.''
  
    Sec. 4. Conforming References to the Defense Security Service and the Defense Counterintelligence and Security Agency. Any reference to the Defense Security Service or NBIB in any Executive Order or other Presidential document that is in effect on the day before the date of this order shall be deemed or construed to be a reference to the Defense Counterintelligence and Security Agency or any other entity that the Secretary of Defense names, consistent with section 2(b)(i) of Executive Order 13467, and agencies whose regulations, rules, or other documents reference the Defense Security Service or NBIB shall revise any such respective regulations, rules, or other documents as soon as practicable to update them for consistency with this order.
  
    Sec. 5. Review of Vetting Policies. No later than July 24, 2019, the Council Principals identified in section 2.4(b) of Executive Order 13467 shall review the laws, regulations, Executive Orders, and guidance relating to the Federal Government's vetting of Federal employees and contractors and shall submit to the President, through the Chair of the Council, a report recommending any appropriate legislative, regulatory, or policy changes, including any such changes to civil service regulations or policies, Executive Order 13467 or Executive Order 13488.
  
    Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  April 24, 2019.
  
  Executive Order 13870 of May 2, 2019
  EO 13870
  America's Cybersecurity Workforce
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and to better ensure continued American economic prosperity and national security, it is hereby ordered as follows:
  
    Section 1. Policy. (a) America's cybersecurity workforce is a strategic asset that protects the American people, the homeland, and the American way of life. The National Cyber Strategy, the President's 2018 Management Agenda, and Executive Order 13800 of May 11, 2017 (Strengthening the Cybersecurity of Federal Networks and Critical Infrastructure), each emphasize that a superior cybersecurity workforce will promote American prosperity and preserve peace. America's cybersecurity workforce is a diverse group of practitioners who govern, design, defend, analyze, administer, operate, and maintain the data, systems, and networks on which our economy and way of life depend. Whether they are employed in the public or private sectors, they are guardians of our national and economic security.
  (b) The United States Government must enhance the workforce mobility of America's cybersecurity practitioners to improve America's national cybersecurity. During their careers, America's cybersecurity practitioners will serve in various roles for multiple and diverse entities. United States Government policy must facilitate the seamless movement of cybersecurity practitioners between the public and private sectors, maximizing the contributions made by their diverse skills, experiences, and talents to our Nation.
  (c) The United States Government must support the development of cybersecurity skills and encourage ever-greater excellence so that America can maintain its competitive edge in cybersecurity. The United States Government must also recognize and reward the country's highest-performing cybersecurity practitioners and teams.
  (d) The United States Government must create the organizational and technological tools required to maximize the cybersecurity talents and capabilities of American workers—especially when those talents and capabilities can advance our national and economic security. The Nation is experiencing a shortage of cybersecurity talent and capability, and innovative approaches are required to improve access to training that maximizes individuals' cybersecurity knowledge, skills, and abilities. Training opportunities, such as work-based learning, apprenticeships, and blended learning approaches, must be enhanced for both new workforce entrants and those who are advanced in their careers.
  (e) In accordance with Executive Order 13800, the President will continue to hold heads of executive departments and agencies (agencies) accountable for managing cybersecurity risk to their enterprises, which includes ensuring the effectiveness of their cybersecurity workforces.
  
    Sec. 2. Strengthening the Federal Cybersecurity Workforce. (a) To grow the cybersecurity capability of the United States Government, increase integration of the Federal cybersecurity workforce, and strengthen the skills of Federal information technology and cybersecurity practitioners, the Secretary of Homeland Security, in consultation with the Director of the Office of Management and Budget (OMB) and the Director of the Office of Personnel Management (OPM), shall establish a cybersecurity rotational assignment program, which will serve as a mechanism for knowledge transfer and a development program for cybersecurity practitioners. Within 90 days of the date of this order, the Secretary of Homeland Security, in consultation with the Directors of OMB and OPM, shall provide a report to the President that describes the proposed program, identifies its resource implications, and recommends actions required for its implementation. The report shall evaluate how to achieve the following objectives, to the extent permitted by applicable law, as part of the program:
  (i) The non-reimbursable detail of information technology and cybersecurity employees, who are nominated by their employing agencies, to serve at the Department of Homeland Security (DHS);
  (ii) The non-reimbursable detail of experienced cybersecurity DHS employees to other agencies to assist in improving those agencies' cybersecurity risk management;
  (iii) The use of the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework (NICE Framework) as the basis for cybersecurity skill requirements for program participants;
  (iv) The provision of training curricula and expansion of learning experiences to develop participants' skill levels; and
  (v) Peer mentoring to enhance workforce integration.
  (b) Consistent with applicable law and to the maximum extent practicable, the Administrator of General Services, in consultation with the Director of OMB and the Secretary of Commerce, shall:
  (i) Incorporate the NICE Framework lexicon and taxonomy into workforce knowledge and skill requirements used in contracts for information technology and cybersecurity services;
  (ii) Ensure that contracts for information technology and cybersecurity services include reporting requirements that will enable agencies to evaluate whether personnel have the necessary knowledge and skills to perform the tasks specified in the contract, consistent with the NICE Framework; and
  (iii) Provide a report to the President, within 1 year of the date of this order, that describes how the NICE Framework has been incorporated into contracts for information technology and cybersecurity services, evaluates the effectiveness of this approach in improving services provided to the United States Government, and makes recommendations to increase the effective use of the NICE Framework by United States Government contractors.

  (c) Within 180 days of the date of this order, the Director of OPM, in consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the heads of other agencies as appropriate, shall identify a list of cybersecurity aptitude assessments for agencies to use in identifying current employees with the potential to acquire cybersecurity skills for placement in reskilling programs to perform cybersecurity work. Agencies shall incorporate one or more of these assessments into their personnel development programs, as appropriate and consistent with applicable law.
  
  (d) Agencies shall ensure that existing awards and decorations for the uniformed services and civilian personnel recognize performance and achievements in the areas of cybersecurity and cyber-operations, including by ensuring the availability of awards and decorations equivalent to citations issued pursuant to Executive Order 10694 of January 10, 1957 (Authorizing the Secretaries of the Army, Navy, and Air Force To Issue Citations in the Name of the President of the United States to Military and Naval Units for Outstanding Performance in Action), as amended. Where necessary and appropriate, agencies shall establish new awards and decorations to recognize performance and achievements in the areas of cybersecurity and cyber-operations. The Assistant to the President for National Security Affairs may recommend to agencies that any cyber unified coordination group or similar ad hoc interagency group that has addressed a significant cybersecurity or cyber-operations-related national security crisis, incident, or effort be recognized for appropriate awards and decorations.
  (e) The Secretary of Homeland Security, in consultation with the Secretary of Defense, the Director of the Office of Science and Technology Policy, the Director of OMB, and the heads of other appropriate agencies, shall develop a plan for an annual cybersecurity competition (President's Cup Cybersecurity Competition) for Federal civilian and military employees. The goal of the competition shall be to identify, challenge, and reward the United States Government's best cybersecurity practitioners and teams across offensive and defensive cybersecurity disciplines. The plan shall be submitted to the President within 90 days of the date of this order. The first competition shall be held no later than December 31, 2019, and annually thereafter. The plan for the competition shall address the following:
  (i) The challenges and benefits of inviting advisers, participants, or observers from non-Federal entities to observe or take part in the competition and recommendations for including them in future competitions, as appropriate;
  (ii) How the Department of Energy, through the National Laboratories, in consultation with the Administrator of the United States Digital Service, can provide expert technical advice and assistance to support the competition, as appropriate;
  (iii) The parameters for the competition, including the development of multiple individual and team events that test cybersecurity skills related to the NICE Framework and other relevant skills, as appropriate. These parameters should include competition categories involving individual and team events, software reverse engineering and exploitation, network operations, forensics, big data analysis, cyber analysis, cyber defense, cyber exploitation, secure programming, obfuscated coding, cyber-physical systems, and other disciplines;

  (iv) How to encourage agencies to select their best cybersecurity practitioners as individual and team participants. Such practitioners should include Federal employees and uniformed services personnel from Federal civilian agencies, as well as Department of Defense active duty military personnel, civilians, and those serving in a drilling reserve capacity in the Armed Forces Reserves or National Guard;
  
  (v) The extent to which agencies, as well as uniformed services, may develop a President's Cup awards program that is consistent with applicable law and regulations governing awards and that allows for the provision of cash awards of not less than $25,000. Any such program shall require the agency to establish an awards program before allowing its employees to participate in the President's Cup Cybersecurity Competition. In addition, any such program may not preclude agencies from recognizing winning and non-winning participants through other means, including honorary awards, informal recognition awards, rating-based cash awards, time-off awards, Quality Step Increases, or other agency-based compensation flexibilities as appropriate and consistent with applicable law; and
  (vi) How the uniformed services, as appropriate and consistent with applicable law, may designate service members who win these competitions as having skills at a time when there is a critical shortage of such skills within the uniformed services. The plan should also address how the uniformed services may provide winning service members with a combination of bonuses, advancements, and meritorious recognition to be determined by the Secretaries of the agencies concerned.
  (f) The Director of OMB shall, in consultation with appropriate agencies, develop annually a list of agencies and subdivisions related to cybersecurity that have a primary function of intelligence, counterintelligence, investigative, or national security work, including descriptions of such functions. The Director of OMB shall provide this list to the President, through the Deputy Assistant to the President for Homeland Security and Counterterrorism (DAPHSCT), every year starting September 1, 2019, for consideration of whether those agencies or subdivisions should be exempted from coverage under the Federal Labor-Management Relations Program, consistent with the requirements of section 7103(b)(1) of title 5, United States Code.
  
    Sec. 3. Strengthening the Nation's Cybersecurity Workforce. (a) The Secretary of Commerce and the Secretary of Homeland Security (Secretaries), in coordination with the Secretary of Education and the heads of other agencies as the Secretaries determine is appropriate, shall execute, consistent with applicable law and to the greatest extent practicable, the recommendations from the report to the President on Supporting the Growth and Sustainment of the Nation's Cybersecurity Workforce (Workforce Report) developed pursuant to Executive Order 13800. The Secretaries shall develop a consultative process that includes Federal, State, territorial, local, and tribal governments, academia, private-sector stakeholders, and other relevant partners to assess and make recommendations to address national cybersecurity workforce needs and to ensure greater mobility in the American cybersecurity workforce. To fulfill the Workforce Report's vision of preparing, growing, and sustaining a national cybersecurity workforce that safeguards and promotes America's national security and economic prosperity, priority consideration will be given to the following imperatives:
  (i) To launch a national Call to Action to draw attention to and mobilize public- and private-sector resources to address cybersecurity workforce needs;

  (ii) To transform, elevate, and sustain the cybersecurity learning environment to grow a dynamic and diverse cybersecurity workforce;
  
  (iii) To align education and training with employers' cybersecurity workforce needs, improve coordination, and prepare individuals for lifelong careers; and
  (iv) To establish and use measures that demonstrate the effectiveness and impact of cybersecurity workforce investments.
  (b) To strengthen the ability of the Nation to identify and mitigate cybersecurity vulnerabilities in critical infrastructure and defense systems, particularly cyber-physical systems for which safety and reliability depend on secure control systems, the Secretary of Defense, the Secretary of Transportation, the Secretary of Energy, and the Secretary of Homeland Security, in coordination with the Director of OPM and the Secretary of Labor, shall provide a report to the President, through the DAPHSCT, within 180 days of the date of this order that:
  (i) Identifies and evaluates skills gaps in Federal and non-Federal cybersecurity personnel and training gaps for specific critical infrastructure sectors, defense critical infrastructure, and the Department of Defense's platform information technologies; and
  (ii) Recommends curricula for closing the identified skills gaps for Federal personnel and steps the United States Government can take to close such gaps for non-Federal personnel by, for example, supporting the development of similar curricula by education or training providers.
  (c) Within 1 year of the date of this order, the Secretary of Education, in consultation with the DAPHSCT and the National Science Foundation, shall develop and implement, consistent with applicable law, an annual Presidential Cybersecurity Education Award to be presented to one elementary and one secondary school educator per year who best instill skills, knowledge, and passion with respect to cybersecurity and cybersecurity-related subjects. In developing and implementing this award, the Secretary of Education shall emphasize demonstrated superior educator accomplishment—without respect to research, scholarship, or technology development—as well as academic achievement by the educator's students.
  (d) The Secretary of Commerce, the Secretary of Labor, the Secretary of Education, the Secretary of Homeland Security, and the heads of other appropriate agencies shall encourage the voluntary integration of the NICE Framework into existing education, training, and workforce development efforts undertaken by State, territorial, local, tribal, academic, non-profit, and private-sector entities, consistent with applicable law. The Secretary of Commerce shall provide annual updates to the President regarding effective uses of the NICE Framework by non-Federal entities and make recommendations for improving the application of the NICE Framework in cybersecurity education, training, and workforce development.
  
    Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of OMB relating to budgetary, administrative, or legislative proposals.

  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  May 2, 2019.
  Executive Order 13871 of May 8, 2019
  EO 13871
  Imposing Sanctions With Respect to the Iron, Steel, Aluminum, and Copper Sectors of Iran

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.), section 212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C. 1182(f)), and section 301 of title 3, United States Code, I, DONALD J. TRUMP, President of the United States of America, find that:
  It remains the policy of the United States to deny Iran all paths to both a nuclear weapon and intercontinental ballistic missiles, and to counter the totality of Iran's malign influence in the Middle East. It is also the policy of the United States to deny the Iranian government revenue, including revenue derived from the export of products from Iran's iron, steel, aluminum, and copper sectors, that may be used to provide funding and support for the proliferation of weapons of mass destruction, terrorist groups and networks, campaigns of regional aggression, and military expansion.
  In light of these findings and in order to take further steps with respect to the national emergency declared in Executive Order 12957 of March 15, 1995, and to supplement the authorities provided in the Iran Freedom and Counter-Proliferation Act of 2012 (subtitle D of title XII of Public Law 112-239), I hereby order:
  
    Section 1. (a) All property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the following persons are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in: any person determined by the Secretary of the Treasury, in consultation with the Secretary of State:
  (i) to be operating in the iron, steel, aluminum, or copper sector of Iran, or to be a person that owns, controls, or operates an entity that is part of the iron, steel, aluminum, or copper sector of Iran;
  (ii) to have knowingly engaged, on or after the date of this order, in a significant transaction for the sale, supply, or transfer to Iran of significant goods or services used in connection with the iron, steel, aluminum, or copper sectors of Iran;

  (iii) to have knowingly engaged, on or after the date of this order, in a significant transaction for the purchase, acquisition, sale, transport, or marketing of iron, iron products, aluminum, aluminum products, steel, steel products, copper, or copper products from Iran;
  (iv) to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of any person whose property and interests in property are blocked pursuant to this section; or
  (v) to be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this section.
  (b) The prohibitions in this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 2. (a) The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to impose on a foreign financial institution the sanctions described in subsection (b) of this section upon determining that the foreign financial institution has, on or after the date of this order, knowingly conducted or facilitated any significant financial transaction:
  (i) for the sale, supply, or transfer to Iran of significant goods or services used in connection with the iron, steel, aluminum, or copper sectors of Iran;
  (ii) for the purchase, acquisition, sale, transport, or marketing of iron, iron products, aluminum, aluminum products, steel, steel products, copper, or copper products from Iran; or
  (iii) for or on behalf of any person whose property and interests in property are blocked pursuant to this order.
  (b) With respect to any foreign financial institution determined by the Secretary of the Treasury in accordance with this section to meet any of the criteria set forth in subsection (a)(i) through (a)(iii) of this section, the Secretary of the Treasury may prohibit the opening, and prohibit or impose strict conditions on maintaining, in the United States of a correspondent account or payable-through account by such foreign financial institution.
  (c) The prohibitions in subsection (b) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 3. I hereby determine that the making of donations of the types of articles specified in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)) by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this order would seriously impair my ability to deal with the national emergency declared in Executive Order 12957, and I hereby prohibit such donations as provided by this section.
  
    Sec. 4. The prohibitions in section 1 of this order include:
  (a) the making of any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to subsection (a) of that section; and

  (b) the receipt of any contribution or provision of funds, goods, or services from any such person.
  
  
    Sec. 5. The unrestricted immigrant and nonimmigrant entry into the United States of aliens determined to meet one or more of the criteria in subsection 1(a) of this order would be detrimental to the interests of the United States, and the entry of such persons into the United States, as immigrants or nonimmigrants, is therefore hereby suspended. Such persons shall be treated as persons covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of Aliens Subject to United Nations Security Council Travel Bans and International Emergency Economic Powers Act Sanctions).
  
    Sec. 6. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this order is prohibited.
  (b) Any conspiracy formed to violate any of the prohibitions set forth in this order is prohibited.
  
    Sec. 7. Nothing in this order shall apply to transactions for the conduct of the official business of the Federal Government or the United Nations (including its specialized agencies, programmes, funds, and related organizations) by employees, grantees, or contractors thereof.
  
    Sec. 8. For the purposes of this order:
  (a) the term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization;
  (b) the term ``foreign financial institution'' means any foreign entity that is engaged in the business of accepting deposits, making, granting, transferring, holding, or brokering loans or credits, or purchasing or selling foreign exchange, securities, commodity futures or options, or procuring purchasers and sellers thereof, as principal or agent. It includes, but is not limited to, depository institutions, banks, savings banks, money service businesses, trust companies, securities brokers and dealers, commodity futures and options brokers and dealers, forward contract and foreign exchange merchants, securities and commodities exchanges, clearing corporations, investment companies, employee benefit plans, dealers in precious metals, stones, or jewels, and holding companies, affiliates, or subsidiaries of any of the foregoing. The term does not include the international financial institutions identified in 22 U.S.C. 262r(c)(2), the International Fund for Agricultural Development, the North American Development Bank, or any other international financial institution so notified by the Secretary of the Treasury;
  (c) the term ``Government of Iran'' includes the Government of Iran, any political subdivision, agency, or instrumentality thereof, including the Central Bank of Iran, and any person owned or controlled by, or acting for or on behalf of, the Government of Iran;

  (d) the term ``Iran'' means the Government of Iran and the territory of Iran and any other territory or marine area, including the exclusive economic zone and continental shelf, over which the Government of Iran claims sovereignty, sovereign rights, or jurisdiction, provided that the Government of Iran exercises partial or total de facto control over the area or derives a benefit from economic activity in the area pursuant to international arrangements;
  
  (e) the term ``knowingly,'' with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result;
  (f) the term ``person'' means an individual or entity; and
  (g) the term ``United States person'' means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.
  
    Sec. 9. For those persons whose property and interests in property are blocked pursuant to this order who might have a constitutional presence in the United States, I find that because of the ability to transfer funds or other assets instantaneously, prior notice to such persons of measures to be taken pursuant to this order would render those measures ineffectual. I therefore determine that for these measures to be effective in addressing the national emergency declared in Executive Order 12957, there need be no prior notice of a listing or determination made pursuant to section 1 of this order.
  
    Sec. 10. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to take such actions, including adopting rules and regulations, and to employ all powers granted to the President by IEEPA as may be necessary to implement this order. The Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions within the Department of the Treasury. All agencies shall take all appropriate measures within their authority to implement this order.
  
    Sec. 11. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 12. The measures taken pursuant to this order are in response to actions of the Government of Iran occurring after the conclusion of the 1981 Algiers Accords, and are intended solely as a response to those later actions.DONALD J. TRUMPThe White House,
  May 8, 2019.
  
  Executive Order 13872 of May 13, 2019
  EO 13872
  Economic Empowerment of Asian Americans and Pacific Islanders
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to empower Asian Americans and Pacific Islanders to improve the quality of their lives, raise the standard of living of their families and communities, and more fully participate in our economy, it is hereby ordered as follows:
  
    Section 1. Policy. There are presently more than 20 million people of Asian American or Pacific Islander (AAPI) descent residing in the United States, which amounts to more than 6 percent of the population. The AAPI population is the most rapidly growing ethnic group in the country and is expected to increase to over 40 million individuals by 2060. At that time, people of AAPI descent are projected to be more than 9 percent of the Nation's population. Asian Americans and Pacific Islanders have helped build a strong and vibrant America. Generations of AAPI individuals, families, and communities are composed of diverse and varied ethnicities, languages, and cultures, and include residents of United States Pacific Island territories and freely associated states. They play an important economic role, having started businesses and generated jobs that pay billions of dollars in wages and taxes, including founding some of our Nation's most successful and innovative enterprises. Asian Americans and Pacific Islanders have made important contributions to science and technology, culture and the arts, and the professions, such as business, law, medicine, education, politics, and economics. Their shared accomplishments and legacies are an inspirational, significant, and celebrated part of the American experience.
  While we celebrate the many contributions of the AAPI communities to our Nation, we also recognize that AAPI communities and enterprises encounter challenges accessing economic resources and opportunities. Many of the more than 1.9 million AAPI-owned enterprises are small sole-proprietorships that need assistance to access available resources such as business development counseling, small-business loans, and government procurement opportunities. Today's AAPI workforce is the largest it has been in American history, and we will continue striving toward furthering AAPI advancement in employment and workforce development as well as increasing AAPI participation and representation in the upper levels of leadership in the public and private sectors.
  The purpose of this order is to establish the President's Advisory Commission on Asian Americans and Pacific Islanders and the White House Initiative on Asian Americans and Pacific Islanders. Each will work to broaden access by AAPI employers and communities to economic resources and opportunities, thus empowering AAPIs to improve the quality of their lives, raise the standard of living of their families and communities, and more fully participate in our economy. Additionally, each will work to advance relevant evidence-based research, data collection, and analysis for AAPI populations, subpopulations, and businesses.
  
    Sec. 2. President's Advisory Commission on Asian Americans and Pacific Islanders. The President's Advisory Commission on Asian Americans and Pacific Islanders (the ``Commission'') is established in the Department of Commerce.
  (a) Mission and Function of the Commission. The Commission shall provide advice to the President, through the Secretary of Commerce and the Secretary of Transportation, who shall serve as Co-Chairs of the Initiative described in section 3 of this order, on:
  (i) the development, monitoring, and coordination of executive branch efforts to broaden access by AAPI employers and communities to economic resources and opportunities;
  (ii) strategies for encouraging innovation and entrepreneurship in AAPI communities, empowering the economic growth of AAPI enterprises and communities, and increasing AAPI business diversification, including through general reductions in regulatory and tax burdens;
  (iii) strategies for increasing Federal procurement opportunities for AAPI enterprises;
  (iv) strategies for increasing participation of AAPI enterprises in partnerships between the public and private sectors;
  (v) economic strategies for AAPI enterprises and communities to employ existing knowledge and relationships in order to pursue trade and investment opportunities in the Asia-Pacific region;
  (vi) opportunities to empower students and families with the freedom to pursue the educational opportunities that best prepare them for success in life and work;
  (vii) strategies for increasing the diversity of our workforce with greater inclusion of AAPI employees through better recruitment, training, educational workshops, career development, advancement, vocational training, or other appropriate and effective means;
  (viii) the compilation and analysis of research and data related to AAPI populations, subpopulations, and businesses; and
  (ix) an analysis of the economic condition of the United States Pacific Island territories and freely associated states in an effort to devise strategies for helping each island develop and maintain a strong and diversified economy that supports its residents.
  (b) Membership of the Commission. The Commission shall consist of members appointed by the President who are United States citizens or nationals, or who are citizens of the Republic of Palau, the Republic of the Marshall Islands, or the Federated States of Micronesia who are subject to an applicable compact of free association with the United States, and shall include individuals having a history of engagement and involvement with AAPI communities and enterprises. The President shall designate one member of the Commission to serve as Chair.
  (c) Administration of the Commission. (i) The Secretary of Commerce, in consultation with the Secretary of Transportation, shall designate an Executive Director for the Commission. The Department of Commerce shall provide funding and administrative support for the Commission to the extent permitted by law and within existing appropriations, and shall, as necessary and appropriate under section 1535 of title 31, United States Code, enter into one or more agreements to obtain goods or services from the Department of Transportation in support of the Commission. The heads of other executive departments and agencies shall assist and provide information to the Commission, consistent with applicable law, as may be necessary to carry out its functions. Each executive department and agency shall bear its own expenses of assisting the Commission.
  (ii) Members of the Commission shall serve without compensation, but shall be allowed travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in the Government service (5 U.S.C. 5701-5707). Insofar as the Federal Advisory Committee Act, as amended (5 U.S.C. App.) (the ``Act''), may apply to the administration of the Commission, any functions of the President under the Act, except that of reporting to the Congress, shall be performed by the Secretary of Commerce, in consultation with the Secretary of Transportation, in accordance with the guidelines issued by the Administrator of General Services.
  (d) Termination Date. The Commission shall terminate 2 years from the date of this order, unless renewed by the President prior to that date.
  
    Sec. 3. White House Initiative on Asian Americans and Pacific Islanders. There is established the White House Initiative on Asian Americans and Pacific Islanders (Initiative), a Federal interagency working group whose members shall be selected by their respective agencies. The Secretaries of Commerce and Transportation shall serve as the Co-Chairs of the Initiative and shall convene regular meetings of the Initiative, determine its agenda, and direct its work pursuant to the guidance and direction of the President. The Executive Director established in section 2(c) of this order shall serve in the same role for the Initiative and shall report to the Co-Chairs, or their designees, on Initiative matters.
  (a) Mission and Function of the Initiative. The Initiative shall work to broaden AAPI access to economic resources and opportunities and thus empower AAPIs to improve the quality of their lives, raise the standard of living of their families and communities, and more fully participate in our economy. The Initiative shall advise the Co-Chairs on the implementation and coordination of Federal programs as they relate to AAPI access to economic resources and opportunities.
  (b) Membership of the Initiative. In addition to the Co-Chairs, the Initiative shall consist of senior officials from the following executive branch departments, agencies, and offices:
  (i) the Department of State;
  (ii) the Department of the Treasury;
  (iii) the Department of Defense;
  (iv) the Department of Justice;
  (v) the Department of the Interior;
  (vi) the Department of Agriculture;
  (vii) the Department of Labor;
  (viii) the Department of Health and Human Services;
  (ix) the Department of Housing and Urban Development;
  (x) the Department of Energy;
  (xi) the Department of Education;
  
  (xii) the Department of Veterans Affairs;
  (xiii) the Department of Homeland Security;
  (xiv) the Office of Management and Budget;
  (xv) the Environmental Protection Agency;
  (xvi) the Small Business Administration;
  (xvii) the Office of Personnel Management;
  (xviii) the Social Security Administration;
  (xix) the White House Office of Cabinet Affairs;
  (xx) the White House Office of Intergovernmental Affairs;
  (xxi) the White House Office of Public Liaison;
  (xxii) the National Economic Council;
  (xxiii) the Domestic Policy Council;
  (xxiv) the Office of Science and Technology Policy;
  (xxv) the Office of the U.S. Intellectual Property Enforcement Coordinator; and
  (xxvi) other executive branch departments, agencies, and offices as the President may, from time to time, designate.
  The heads of each of the foregoing executive branch departments, agencies, and offices shall designate the senior Federal officials who will serve as their respective representatives on the Initiative. At the direction of the Co-Chairs, the Initiative may establish subgroups consisting exclusively of Initiative members or their designees under this section, as appropriate. To the extent permitted by law, members of the Initiative, or their designees, shall devote the time, skill, and resources necessary and adequate to carry out the functions of the Initiative. Each executive department, agency, and office shall bear its own expenses for participating in the Initiative.
  (c) Administration of the Initiative. The Department of Commerce shall provide funding and administrative support for the Initiative to the extent permitted by law and within existing appropriations, and shall, as necessary and appropriate under section 1535 of title 31, United States Code, enter into one or more agreements to obtain goods or services from the Department of Transportation in support of the Initiative.
  
    Sec. 4. General Provisions. (a) This order supersedes section 1(s) of Executive Order 13811 of September 29, 2017 (Continuance of Certain Federal Advisory Committees), and Executive Order 13515 of October 14, 2009 (Increasing Participation of Asian Americans and Pacific Islanders in Federal Programs).
  (b) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department, agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.

  (c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  
  (d) For purposes of this order, the term ``Asian American'' includes persons within the jurisdiction of the United States having origins or ancestry in any of the original peoples of East Asia, Southeast Asia, or South Asia; and the term ``Pacific Islander'' includes persons within the jurisdiction of the United States having origins or ancestry in any of the original peoples of Hawaii, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or other Pacific Islands.
  (e) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  May 13, 2019.
  Executive Order 13873 of May 15, 2019
  EO 13873
  Securing the Information and Communications Technology and Services Supply Chain

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.), and section 301 of title 3, United States Code,

  I, DONALD J. TRUMP, President of the United States of America, find that foreign adversaries are increasingly creating and exploiting vulnerabilities in information and communications technology and services, which store and communicate vast amounts of sensitive information, facilitate the digital economy, and support critical infrastructure and vital emergency services, in order to commit malicious cyber-enabled actions, including economic and industrial espionage against the United States and its people. I further find that the unrestricted acquisition or use in the United States of information and communications technology or services designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of foreign adversaries augments the ability of foreign adversaries to create and exploit vulnerabilities in information and communications technology or services, with potentially catastrophic effects, and thereby constitutes an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. This threat exists both in the case of individual acquisitions or uses of such technology or services, and when acquisitions or uses of such technologies are considered as a class. Although maintaining an open investment climate in information and communications technology, and in the United States economy more generally, is important for the overall growth and prosperity of the United States, such openness must be balanced by the need to protect our country against critical national security threats. To deal with this threat, additional steps are required to protect the security, integrity, and reliability of information and communications technology and services provided and used in the United States. In light of these findings, I hereby declare a national emergency with respect to this threat.
  Accordingly, it is hereby ordered as follows:
  
    Section 1. Implementation. (a) The following actions are prohibited: any acquisition, importation, transfer, installation, dealing in, or use of any information and communications technology or service (transaction) by any person, or with respect to any property, subject to the jurisdiction of the United States, where the transaction involves any property in which any foreign country or a national thereof has any interest (including through an interest in a contract for the provision of the technology or service), where the transaction was initiated, is pending, or will be completed after the date of this order, and where the Secretary of Commerce (Secretary), in consultation with the Secretary of the Treasury, the Secretary of State, the Secretary of Defense, the Attorney General, the Secretary of Homeland Security, the United States Trade Representative, the Director of National Intelligence, the Administrator of General Services, the Chairman of the Federal Communications Commission, and, as appropriate, the heads of other executive departments and agencies (agencies), has determined that:
  (i) the transaction involves information and communications technology or services designed, developed, manufactured, or supplied, by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary; and
  (ii) the transaction:
  (A) poses an undue risk of sabotage to or subversion of the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of information and communications technology or services in the United States;
  (B) poses an undue risk of catastrophic effects on the security or resiliency of United States critical infrastructure or the digital economy of the United States; or
  (C) otherwise poses an unacceptable risk to the national security of the United States or the security and safety of United States persons.
  (b) The Secretary, in consultation with the heads of other agencies as appropriate, may at the Secretary's discretion design or negotiate measures to mitigate concerns identified under section 1(a) of this order. Such measures may serve as a precondition to the approval of a transaction or of a class of transactions that would otherwise be prohibited pursuant to this order.
  (c) The prohibitions in subsection (a) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted prior to the effective date of this order.
  
    Sec. 2. Authorities. (a) The Secretary, in consultation with, or upon referral of a particular transaction from, the heads of other agencies as appropriate, is hereby authorized to take such actions, including directing the timing and manner of the cessation of transactions prohibited pursuant to section 1 of this order, adopting appropriate rules and regulations, and employing all other powers granted to the President by IEEPA, as may be necessary to implement this order. All agencies of the United States Government are directed to take all appropriate measures within their authority to carry out the provisions of this order.
  (b) Rules and regulations issued pursuant to this order may, among other things, determine that particular countries or persons are foreign adversaries for the purposes of this order; identify persons owned by, controlled by, or subject to the jurisdiction or direction of foreign adversaries for the purposes of this order; identify particular technologies or countries with respect to which transactions involving information and communications technology or services warrant particular scrutiny under the provisions of this order; establish procedures to license transactions otherwise prohibited pursuant to this order; establish criteria, consistent with section 1 of this order, by which particular technologies or particular participants in the market for information and communications technology or services may be recognized as categorically included in or as categorically excluded from the prohibitions established by this order; and identify a mechanism and relevant factors for the negotiation of agreements to mitigate concerns raised in connection with subsection 1(a) of this order. Within 150 days of the date of this order, the Secretary, in consultation with the Secretary of the Treasury, Secretary of State, the Secretary of Defense, the Attorney General, the Secretary of Homeland Security, the United States Trade Representative, the Director of National Intelligence, the Administrator of General Services, the Chairman of the Federal Communications Commission and, as appropriate, the heads of other agencies, shall publish rules or regulations implementing the authorities delegated to the Secretary by this order.
  (c) The Secretary may, consistent with applicable law, redelegate any of the authorities conferred on the Secretary pursuant to this section within the Department of Commerce.
  
    Sec. 3. Definitions. For purposes of this order:
  (a) the term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization;
  (b) the term ``foreign adversary'' means any foreign government or foreign non-government person engaged in a long-term pattern or serious instances of conduct significantly adverse to the national security of the United States or security and safety of United States persons;
  (c) the term ``information and communications technology or services'' means any hardware, software, or other product or service primarily intended to fulfill or enable the function of information or data processing, storage, retrieval, or communication by electronic means, including transmission, storage, and display;
  (d) the term ``person'' means an individual or entity; and
  (e) the term ``United States person'' means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.
  
    Sec. 4. Recurring and Final Reports to the Congress. The Secretary, in consultation with the Secretary of State, is hereby authorized to submit recurring and final reports to the Congress on the national emergency declared in this order, consistent with section 401(c) of the NEA (50 U.S.C. 1641(c)) and section 204(c) of IEEPA (50 U.S.C. 1703(c)).
  
  
    Sec. 5. Assessments and Reports. (a) The Director of National Intelligence shall continue to assess threats to the United States and its people from information and communications technology or services designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary. The Director of National Intelligence shall produce periodic written assessments of these threats in consultation with the heads of relevant agencies, and shall provide these assessments to the President, the Secretary for the Secretary's use in connection with his responsibilities pursuant to this order, and the heads of other agencies as appropriate. An initial assessment shall be completed within 40 days of the date of this order, and further assessments shall be completed at least annually, and shall include analysis of:
  (i) threats enabled by information and communications technologies or services designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of a foreign adversary; and
  (ii) threats to the United States Government, United States critical infrastructure, and United States entities from information and communications technologies or services designed, developed, manufactured, or supplied by persons owned by, controlled by, or subject to the influence of a foreign adversary.
  (b) The Secretary of Homeland Security shall continue to assess and identify entities, hardware, software, and services that present vulnerabilities in the United States and that pose the greatest potential consequences to the national security of the United States. The Secretary of Homeland Security, in coordination with sector-specific agencies and coordinating councils as appropriate, shall produce a written assessment within 80 days of the date of this order, and annually thereafter. This assessment shall include an evaluation of hardware, software, or services that are relied upon by multiple information and communications technology or service providers, including the communication services relied upon by critical infrastructure entities identified pursuant to section 9 of Executive Order 13636 of February 12, 2013 (Improving Critical Infrastructure Cybersecurity).
  (c) Within 1 year of the date of this order, and annually thereafter, the Secretary, in consultation as appropriate with the Secretary of the Treasury, the Secretary of Homeland Security, Secretary of State, the Secretary of Defense, the Attorney General, the United States Trade Representative, the Director of National Intelligence, and the Chairman of the Federal Communications Commission, shall assess and report to the President whether the actions taken by the Secretary pursuant to this order are sufficient and continue to be necessary to mitigate the risks identified in, and pursuant to, this order.
  
    Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.

  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  May 15, 2019.
  Executive Order 13874 of June 11, 2019
  EO 13874
  Modernizing the Regulatory Framework for Agricultural Biotechnology Products
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to conduct Federal oversight of agricultural biotechnology products that is science-based, timely, efficient, and transparent, it is hereby ordered as follows:
  
    Section 1. Purpose. Recent advances in biotechnology have the potential to revolutionize agriculture and thereby enhance rural prosperity and improve the quality of American lives. Biotechnology can help the Nation meet its food production needs, raise the productivity of the American farmer, improve crop and animal characteristics, increase the nutritional value of crop and animal products, and enhance food safety. In order to realize these potential benefits, however, the United States must employ a science-based regulatory system that evaluates products based on human health and safety and potential benefits and risks to the environment. Such a system must both foster public confidence in biotechnology and avoid undue regulatory burdens.
  The September 2016 National Strategy for Modernizing the Regulatory System for Biotechnology Products (National Strategy) and the January 2017 Update to the Coordinated Framework for the Regulation of Biotechnology (Coordinated Framework) were important steps in clarifying Federal regulatory roles and responsibilities with respect to agricultural biotechnology. The Agriculture and Rural Prosperity Task Force established in April 2017 recommended additional steps to further modernize the regulatory framework for agricultural biotechnology products so as to facilitate innovation, ensure coordination across regulatory agencies, and safely enable billions of people across America and the world to reap the benefits of such products. The directives below are intended to implement those recommendations.
  
    Sec. 2. Definition. For the purposes of this order, the term ``product of agricultural biotechnology'' refers to a plant or animal, or a product of such a plant or animal, developed through genetic engineering or through the targeted in vivo or in vitro manipulation of genetic information, with the exception of plants or animals, or the products thereof, developed for non-agricultural purposes, such as to produce pharmaceutical or industrial compounds.
  
  
    Sec. 3. Policy. It is the policy of the Federal Government to protect public health and the environment by adopting regulatory approaches for the products of agricultural biotechnology that are proportionate responses to the risks such products pose, and that avoid arbitrary or unjustifiable distinctions across like products developed through different technologies. Any regulatory regime for products of agricultural biotechnology should ensure public confidence in the oversight of such products and also promote future innovation and competitiveness. To support these goals, the Federal Government shall:
  (a) base regulatory decisions on scientific and technical evidence, and take into account, as appropriate and consistent with applicable law, economic factors;
  (b) review regulatory applications for products of agricultural biotechnology in a timely and efficient manner;
  (c) ensure the transparency, predictability, and consistency of the regulation of products of agricultural biotechnology, to the extent permitted by law;
  (d) as appropriate and consistent with applicable law, develop regulations and guidance through processes that provide fair notice to the public and allow for its participation;
  (e) make regulatory determinations based on risks associated with the product and its intended end use; and
  (f) promote trade in products of agricultural biotechnology by urging trading partners to adopt science- and risk-based regulatory approaches.
  
    Sec. 4. Regulatory Streamlining. The Secretary of Agriculture (Secretary), the Administrator of the Environmental Protection Agency (Administrator), and the Commissioner of Food and Drugs (Commissioner), to the extent consistent with law and the principles set forth in section 3 of this order, shall:
  (a) within 180 days of the date of this order, identify relevant regulations and guidance documents within their respective jurisdictions that can be streamlined to ensure that products of agricultural biotechnology are regulated in accordance with the policy set forth in section 3 of this order and take the steps appropriate and necessary to accomplish such streamlining; and
  (b) use existing statutory authority, as appropriate, to exempt low-risk products of agricultural biotechnology from undue regulation.
  
    Sec. 5. Unified Biotechnology Web-based Platform. To ensure that innovators can easily navigate the regulatory system for products of agricultural biotechnology, the Department of Agriculture, the Environmental Protection Agency, and the Food and Drug Administration (collectively, the ``agencies'') shall, within 180 days of the date of this order, work together to design a plan to establish a web-based platform that contains and provides links to relevant United States Government regulatory information. This web-based platform shall allow developers of products of agricultural biotechnology to submit inquiries about a particular product and promptly receive from the agencies a single, coordinated response that provides, to the extent practicable, information and, when appropriate, informal guidance regarding the process that the developers must follow for Federal regulatory review. The web-based platform shall be funded by the Department of Agriculture, with the other agencies providing support, to the extent consistent with applicable law and within existing appropriations, through appropriate interagency agreements, including agreements under the Economy Act.
  
    Sec. 6. Review of Current Authorities, Regulations, and Guidance. (a) Each of the agencies shall, as appropriate, conduct a review of its regulations and guidance that may apply to genome-edited-specialty-crop-plant products designed to have significant health, agricultural, or environmental benefits, in particular those that are likely to benefit rural communities significantly. Based on the findings of its review, each of the agencies shall take steps to update its regulations and guidance, as necessary and appropriate, to remove undue barriers that impede small, private United States developers, the United States Government, and academic institutions from bringing innovative and safe genome-edited-specialty-crop-plant products to the marketplace.
  (b) Every 90 days after the date of this order, for a period of 2 years, each of the agencies shall provide an update regarding its progress in implementing section 6 of this order to the Director of the Office of Management and Budget, the Director of the Office of Science and Technology Policy, the Assistant to the President for Economic Policy, and the Assistant to the President for Domestic Policy.
  
    Sec. 7. Domestic Engagement Strategy. (a) Within 180 days of the date of this order, the Secretary, in coordination with the Administrator, the Commissioner, and any other Administration officials that the Secretary deems appropriate, shall develop an action plan to facilitate engagement with consumers in order to build public confidence in, and acceptance of, the use of safe biotechnology in agriculture and the food system.
  (b) In developing the plan described in subsection (a) of this section, the following shall be considered: supporting research and education on effective science communication; developing educational materials that integrate agricultural biotechnology into science education; creating consumer-facing web content; and developing other outreach materials that clearly communicate the demonstrated benefits of agricultural biotechnology, the safety record of the regulatory system, and how biotechnology can address agricultural challenges. The strategy shall take into account the ongoing work of the Agricultural Biotechnology Education and Outreach Initiative, which calls on the Food and Drug Administration to work with the Department of Agriculture to conduct public education and outreach on agricultural biotechnology and food and animal-feed ingredients derived from such technology. The Secretary shall coordinate with State leaders in the fields of public health and agriculture as part of this strategy.
  
    Sec. 8. International Outreach. Within 120 days of the date of this order, the Secretary and the Secretary of State (collectively, the ``Secretaries''), in consultation with the United States Trade Representative, the Administrator, the Commissioner, and any other Administration officials that the Secretaries deem appropriate, shall develop an international communications and outreach strategy to facilitate engagement abroad with policymakers, consumers, industry, and other stakeholders. The goal of the strategy shall be to increase international acceptance of products of agricultural biotechnology in order to open and maintain markets for United States agricultural exports abroad.
  
  
    Sec. 9. International Trade Strategy. Within 120 days of the date of this order, the United States Trade Representative, in consultation with the Secretaries and the Trade Policy Staff Committee, shall develop an international strategy to remove unjustified trade barriers and expand markets for products of agricultural biotechnology.
  
    Sec. 10. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department, agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  June 11, 2019.
  Executive Order 13875 of June 14, 2019
  EO 13875
  Evaluating and Improving the Utility of Federal Advisory Committees
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and consistent with the Federal Advisory Committee Act (FACA), as amended (5 U.S.C. App.), it is hereby ordered as follows:
  
    Section 1. Review of Current Advisory Committees. (a) Each executive department and agency (agency) shall evaluate the need for each of its current advisory committees established under section 9(a)(2) of FACA and those advisory committees established under section 9(a)(1) that are authorized by law but not required by statute (eligible committees).
  (b) Each agency shall, by September 30, 2019, terminate at least one-third of its current committees established under section 9(a)(2) of FACA, including committees for which the:
  (i) stated objectives of the committee have been accomplished;
  (ii) subject matter or work of the committee has become obsolete;
  (iii) primary functions have been assumed by another entity; or

  (iv) agency determines that the cost of operation is excessive in relation to the benefits to the Federal Government.
  
  (c) Each agency may request a waiver of the requirement in subsection (b) of this section from the Director of the Office of Management and Budget (Director). The Director may grant such a waiver if the Director concludes it is necessary for the delivery of essential services, for effective program delivery, or because it is otherwise warranted by the public interest.
  (d) Each agency that has fewer than three current eligible committees is exempt from subsection (b) of this section.
  (e) Agencies may count eligible committees terminated since January 20, 2017, toward the requirement of subsection (b) of this section.
  
    Sec. 2. Limitations on New Advisory Committees. The Government-wide combined total number of eligible committees (excluding committees covered by section 6(d) of this order) shall not exceed 350. If the combined total number of eligible committees exceeds 350, an agency may not establish a new advisory committee under section 9(a)(2) of FACA, unless the agency obtains a waiver pursuant to subsection 4(b) of this order. Such a waiver is in addition to the notice and other requirements of FACA and its implementing regulations.
  
    Sec. 3. Reporting Requirements. (a) The head of each agency shall submit to the Director on or before August 1, 2019:
  (i) a recommendation for each of the agency's current advisory committees established by the President under section 9(a)(1) of FACA regarding whether the committee should be continued; and
  (ii) a detailed plan, for each advisory committee required by statute, for continuing or terminating such committee, including, as appropriate, recommended legislation for submission to the Congress.
  (b) The Administrator of General Services (Administrator) shall submit to the Director such justifications and recommendations required by subsection (a) of this section for independent Presidential advisory committees, as defined by 41 CFR 102-3.25.
  
    Sec. 4. Office of Management and Budget Role. (a) The Director, in coordination with the Administrator, shall issue instructions regarding the implementation of this order, including how to calculate the number of eligible committees to eliminate in each agency and how to comply with applicable law.
  (b) The Director may, with the concurrence of the Administrator, grant an agency a waiver of the requirements of section 2 of this order if the Director concludes that such waiver is necessary for the delivery of essential services, for effective program delivery, or because it is otherwise warranted by the public interest.
  (c) By September 1, 2019, the Director shall make appropriate recommendations to the President about terminating committees established by the President under section 9(a)(1) of FACA. The Director shall also include in the President's FY 2021 budget submission to the Congress a detailed plan for terminating such committees required by statute whose continued operations no longer serve the public interest, including with respect to the criteria set forth in subsection 1(b) of this order.
  
    Sec. 5. Exemption for Merit Review Panels. (a) The requirements of sections 1, 2, and 3 of this order do not apply to a merit review panel or advisory committee whose primary purpose is to provide scientific expertise to support agencies making decisions related to the safety or efficacy of products to be marketed to American consumers.
  (b) A merit review panel, for purposes of this order, is any collegial body whose approval is necessary to fund an extramural research procurement contract, grant, or cooperative agreement (including second level peer review), such as those at the National Institutes of Health.
  
    Sec. 6. General Provisions. (a) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (b) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director relating to budgetary, administrative, or legislative proposals.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  (d) The provisions of this order do not apply to any independent regulatory agency, as that term is defined in section 3502(5) of title 44, United States Code.DONALD J. TRUMPThe White House,
  June 14, 2019.
  Executive Order 13876 of June 24, 2019
  EO 13876
  Imposing Sanctions With Respect to Iran

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.), section 212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C. 1182(f)), and section 301 of title 3, United States Code,
  I, DONALD J. TRUMP, President of the United States of America, in order to take additional steps with respect to the national emergency declared in Executive Order 12957 of March 15, 1995, in light of the actions of the Government of Iran and Iranian-backed proxies, particularly those taken to destabilize the Middle East, promote international terrorism, and advance Iran's ballistic missile program, and Iran's irresponsible and provocative actions in and over international waters, including the targeting of United States military assets and civilian vessels, hereby order:
  
    Section 1. (a) All property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the following persons are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in:
  
  (i) the Supreme Leader of the Islamic Republic of Iran and the Iranian Supreme Leader's Office (SLO); or
  (ii) any person determined by the Secretary of the Treasury, in consultation with the Secretary of State:
  (A) to be a person appointed by the Supreme Leader of Iran or the SLO to a position as a state official of Iran, or as the head of any entity located in Iran or any entity located outside of Iran that is owned or controlled by one or more entities in Iran;
  (B) to be a person appointed to a position as a state official of Iran, or as the head of any entity located in Iran or any entity located outside of Iran that is owned or controlled by one or more entities in Iran, by any person appointed by the Supreme Leader of Iran or the SLO;
  (C) to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of any person whose property and interests in property are blocked pursuant to this section;
  (D) to be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly any person whose property and interests in property are blocked pursuant to this section; or
  (E) to be a member of the board of directors or a senior executive officer of any person whose property and interests in property are blocked pursuant to this section.
  (b) The prohibitions in subsection (a) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 2. (a) The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to impose on a foreign financial institution the sanctions described in subsection (b) of this section upon determining that the foreign financial institution has knowingly conducted or facilitated any significant financial transaction for or on behalf of any person whose property and interests in property are blocked pursuant to section 1 of this order.
  (b) With respect to any foreign financial institution determined by the Secretary of the Treasury in accordance with this section to meet the criteria set forth in subsection (a) of this section, the Secretary of the Treasury may prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by such foreign financial institution.
  (c) The prohibitions in subsection (b) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 3. I hereby determine that the making of donations of the types of articles specified in section 203(b)(2) of IEEPA (50 U.S.C. 1701(b)(2)) by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to section 1 of this order would seriously impair the President's ability to deal with the national emergency declared in Executive Order 12957, and I hereby prohibit such donations as provided by section 1 of this order.
  
    Sec. 4. The prohibitions in section 1 of this order include:
  (a) the making of any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this order; and
  (b) the receipt of any contribution or provision of funds, goods, or services from any such person.
  
    Sec. 5. The unrestricted immigrant and nonimmigrant entry into the United States of aliens determined to meet one or more of the criteria in subsection 1(a) of this order would be detrimental to the interests of the United States, and the entry of such persons into the United States, as immigrants or nonimmigrants, is hereby suspended. Such persons shall be treated as persons covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of Aliens Subject to United Nations Security Council Travel Bans and International Emergency Economic Powers Act Sanctions).
  
    Sec. 6. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to take such actions, including adopting rules and regulations, to employ all powers granted to the President by IEEPA as may be necessary to carry out the purposes of this order, other than the purposes described in section 5 of this order. The Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions within the Department of the Treasury. All departments and agencies of the United States shall take all appropriate measures within their authority to implement this order.
  
    Sec. 7. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this order is prohibited.
  (b) Any conspiracy formed to violate any of the prohibitions set forth in this order is prohibited.
  
    Sec. 8. For the purposes of this order:
  (a) the term ``person'' means an individual or entity;
  (b) the term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization;

  (c) the term ``foreign financial institution'' means any foreign entity that is engaged in the business of accepting deposits, making, granting, transferring, holding, or brokering loans or credits, or purchasing or selling foreign exchange, securities, commodity futures or options, or procuring purchasers and sellers thereof, as principal or agent. The term includes, but is not limited to, depository institutions, banks, savings banks, money service businesses, trust companies, securities brokers and dealers, commodity futures and options brokers and dealers, forward contract and foreign exchange merchants, securities and commodities exchanges, clearing corporations, investment companies, employee benefit plans, dealers in precious metals, stones, or jewels, and holding companies, affiliates, or subsidiaries of any of the foregoing. The term does not include the international financial institutions identified in 22 U.S.C. 262r(c)(2), the International Fund for Agricultural Development, the North American Development Bank, or any other international financial institution so notified by the Secretary of the Treasury;
  (d) the term ``knowingly,'' with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result; and
  (e) the term ``United States person'' means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.
  
    Sec. 9. For those persons whose property and interests in property are blocked pursuant to this order who might have a constitutional presence in the United States, I find that because of the ability to transfer funds or other assets instantaneously, prior notice to such persons of measures to be taken pursuant to this order would render those measures ineffectual. I therefore determine that for these measures to be effective in addressing the national emergency declared in Executive Order 12957, there need be no prior notice of a listing or determination made pursuant to section 1 of this order.
  
    Sec. 10. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 11. The measures taken pursuant to this order are in response to actions of the Government of Iran occurring after the conclusion of the 1981 Algiers Accords, and are intended solely as a response to those later actions.DONALD J. TRUMPThe White House,
  June 24, 2019.
  Executive Order 13877 of June 24, 2019
  EO 13877
  Improving Price and Quality Transparency in American Healthcare to Put Patients First

  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
  
    Section 1. Purpose. My Administration seeks to enhance the ability of patients to choose the healthcare that is best for them. To make fully informed decisions about their healthcare, patients must know the price and quality of a good or service in advance. With the predominant role that third-party payers and Government programs play in the American healthcare system, however, patients often lack both access to useful price and quality information and the incentives to find low-cost, high-quality care. Opaque pricing structures may benefit powerful special interest groups, such as large hospital systems and insurance companies, but they generally leave patients and taxpayers worse off than would a more transparent system.
  Pursuant to Executive Order 13813 of October 12, 2017 (Promoting Healthcare Choice and Competition Across the United States), my Administration issued a report entitled ``Reforming America's Healthcare System Through Choice and Competition.'' The report recommends developing price and quality transparency initiatives to ensure that healthcare patients can make well-informed decisions about their care. In particular, the report describes the characteristics of the most effective price transparency efforts: they distinguish between the charges that providers bill and the rates negotiated between payers and providers; they give patients proper incentives to seek information about the price of healthcare services; and they provide useful price comparisons for ``shoppable'' services (common services offered by multiple providers through the market, which patients can research and compare before making informed choices based on price and quality).
  Shoppable services make up a significant share of the healthcare market, which means that increasing transparency among these services will have a broad effect on increasing competition in the healthcare system as a whole. One study, cited by the Council of Economic Advisers in its 2019 Annual Report, examined a sample of the highest-spending categories of medical cases requiring inpatient and outpatient care. Of the categories of medical cases requiring inpatient care, 73 percent of the 100 highest-spending categories were shoppable. Among the categories of medical cases requiring outpatient care, 90 percent of the 300 highest-spending categories were shoppable. Another study demonstrated that the ability of patients to price-shop imaging services, a particularly fungible and shoppable set of healthcare services, was associated with a per-service savings of up to approximately 19 percent.
  Improving transparency in healthcare will also further protect patients from harmful practices such as surprise billing, which occurs when patients receive unexpected bills at highly inflated prices from out-of-network providers they had no opportunity to select in advance. On May 9, 2019, I announced principles to guide efforts to address surprise billing. The principles outline how patients scheduling appointments to receive facility-based care should have access to pricing information related to the providers and services they may need, and the out-of-pocket costs they may incur. Having access to this type of information in advance of care can help patients avoid excessive charges.

  Making meaningful price and quality information more broadly available to more Americans will protect patients and increase competition, innovation, and value in the healthcare system.
  
  
    Sec. 2. Policy. It is the policy of the Federal Government to ensure that patients are engaged with their healthcare decisions and have the information requisite for choosing the healthcare they want and need. The Federal Government aims to eliminate unnecessary barriers to price and quality transparency; to increase the availability of meaningful price and quality information for patients; to enhance patients' control over their own healthcare resources, including through tax-preferred medical accounts; and to protect patients from surprise medical bills.
  
    Sec. 3. Informing Patients About Actual Prices. (a) Within 60 days of the date of this order, the Secretary of Health and Human Services shall propose a regulation, consistent with applicable law, to require hospitals to publicly post standard charge information, including charges and information based on negotiated rates and for common or shoppable items and services, in an easy-to-understand, consumer-friendly, and machine-readable format using consensus-based data standards that will meaningfully inform patients' decision making and allow patients to compare prices across hospitals. The regulation should require the posting of standard charge information for services, supplies, or fees billed by the hospital or provided by employees of the hospital. The regulation should also require hospitals to regularly update the posted information and establish a monitoring mechanism for the Secretary to ensure compliance with the posting requirement, as needed.
  (b) Within 90 days of the date of this order, the Secretaries of Health and Human Services, the Treasury, and Labor shall issue an advance notice of proposed rulemaking, consistent with applicable law, soliciting comment on a proposal to require healthcare providers, health insurance issuers, and self-insured group health plans to provide or facilitate access to information about expected out-of-pocket costs for items or services to patients before they receive care.
  (c) Within 180 days of the date of this order, the Secretary of Health and Human Services, in consultation with the Attorney General and the Federal Trade Commission, shall issue a report describing the manners in which the Federal Government or the private sector are impeding healthcare price and quality transparency for patients, and providing recommendations for eliminating these impediments in a way that promotes competition. The report should describe why, under current conditions, lower-cost providers generally avoid healthcare advertising.
  
    Sec. 4. Establishing a Health Quality Roadmap. Within 180 days of the date of this order, the Secretaries of Health and Human Services, Defense, and Veterans Affairs shall develop a Health Quality Roadmap (Roadmap) that aims to align and improve reporting on data and quality measures across Medicare, Medicaid, the Children's Health Insurance Program, the Health Insurance Marketplace, the Military Health System, and the Veterans Affairs Health System. The Roadmap shall include a strategy for establishing, adopting, and publishing common quality measurements; aligning inpatient and outpatient measures; and eliminating low-value or counterproductive measures.
  
    Sec. 5. Increasing Access to Data to Make Healthcare Information More Transparent and Useful to Patients. Within 180 days of the date of this order, the Secretary of Health and Human Services, in consultation with the Secretaries of the Treasury, Defense, Labor, and Veterans Affairs, and the Director of the Office of Personnel Management, shall increase access to de-identified claims data from taxpayer-funded healthcare programs and group health plans for researchers, innovators, providers, and entrepreneurs, in a manner that is consistent with applicable law and that ensures patient privacy and security. Providing access to this data will facilitate the development of tools that empower patients to be better informed as they make decisions related to healthcare goods and services. Access to this data will also enable researchers and entrepreneurs to locate inefficiencies and opportunities for improvement, such as patterns of performance of medical procedures that are outside the recommended standards of care. Such data may be derived from the Transformed Medicaid Statistical Information System (T-MSIS) and other sources. As part of this process, the Secretary of Health and Human Services shall make a list of priority datasets that, if de-identified, could advance the policies set forth by this order, and shall report to the President on proposed plans for future release of these priority datasets and on any barriers to their release.
  
    Sec. 6. Empowering Patients by Enhancing Control Over Their Healthcare Resources. (a) Within 120 days of the date of this order, the Secretary of the Treasury, to the extent consistent with law, shall issue guidance to expand the ability of patients to select high-deductible health plans that can be used alongside a health savings account, and that cover low-cost preventive care, before the deductible, for medical care that helps maintain health status for individuals with chronic conditions.
  (b) Within 180 days of the date of this order, the Secretary of the Treasury, to the extent consistent with law, shall propose regulations to treat expenses related to certain types of arrangements, potentially including direct primary care arrangements and healthcare sharing ministries, as eligible medical expenses under section 213(d) of title 26, United States Code.
  (c) Within 180 days of the date of this order, the Secretary of the Treasury, to the extent consistent with law, shall issue guidance to increase the amount of funds that can carry over without penalty at the end of the year for flexible spending arrangements.
  
    Sec. 7. Addressing Surprise Medical Billing. Within 180 days of the date of this order, the Secretary of Health and Human Services shall submit a report to the President on additional steps my Administration may take to implement the principles on surprise medical billing announced on May 9, 2019.
  
    Sec. 8. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.

  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  June 24, 2019.
  Executive Order 13878 of June 25, 2019
  EO 13878
  Establishing a White House Council on Eliminating Regulatory Barriers to Affordable Housing
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. For many Americans, access to affordable housing is becoming far too difficult. Rising housing costs are forcing families to dedicate larger shares of their monthly incomes to housing. In 2017, approximately 37 million renter and owner households spent more than 30 percent of their incomes on housing, with more than 18 million spending more than half of their incomes on housing. Between 2001 and 2017, the number of renter households allocating more than half of their incomes toward rent increased by nearly 45 percent. These rising costs are leaving families with fewer resources for necessities such as food, healthcare, clothing, education, and transportation, negatively affecting their quality of life and hindering their access to economic opportunity.
  Driving the rise in housing costs is a lack of housing supply to meet demand. Federal, State, local, and tribal governments impose a multitude of regulatory barriers—laws, regulations, and administrative practices—that hinder the development of housing. These regulatory barriers include: overly restrictive zoning and growth management controls; rent controls; cumbersome building and rehabilitation codes; excessive energy and water efficiency mandates; unreasonable maximum-density allowances; historic preservation requirements; overly burdensome wetland or environmental regulations; outdated manufactured-housing regulations and restrictions; undue parking requirements; cumbersome and time-consuming permitting and review procedures; tax policies that discourage investment or reinvestment; overly complex labor requirements; and inordinate impact or developer fees. These regulatory barriers increase the costs associated with development, and, as a result, drive down the supply of affordable housing. They are the leading factor in the growth of housing prices across metropolitan areas in the United States. Many of the markets with the most severe shortages in affordable housing contend with the most restrictive State and local regulatory barriers to development.

  These regulatory barriers impede our Nation's economic growth. Hardworking American families struggle to live in markets where there is an insufficient supply of housing—even in markets generating a significant number of jobs. One recent study suggests that certain regulatory restrictions on housing supply have forced workers to live far away from high-productivity areas with the best available jobs, creating a geographic misallocation of labor between cities that may have decreased the annual economic growth rate in the United States by 36 percent between 1964 and 2009.
  Low- and middle-income Americans are often hit the hardest by regulatory barriers to housing development. High housing costs place strains on household budgets, limit educational opportunities, impair workforce mobility, slow job creation, and increase financial risks. Furthermore, studies have consistently identified high housing prices as a primary determinant of homelessness, and research has directly linked more stringent housing market regulation to higher homelessness rates.
  To help these populations, in 2018, the Federal Government invested more than $46 billion in rental assistance programs for low-income families—much of which grows at approximately 3 percent per annum while assisting a fixed number of households. The Federal Government provides additional housing support through the tax code, with over $9.1 billion in tax expenditures in Low-Income Housing Tax Credits (LIHTC) to developers of low-income housing. Generally, these Federal tax dollars are focused disproportionately on areas with high-cost and highly regulated housing markets.
  But to improve housing affordability in a truly sustainable manner, we need innovative solutions—not simply increases in spending and subsidies for Federal housing. These solutions must address the regulatory barriers that are inhibiting the development of housing. If we fail to act, Federal subsidies will only continue to mask the true cost of these onerous regulatory barriers, and, as a result, many Americans will not be able to access the opportunities they deserve.
  
    Sec. 2. Policy. It shall be the policy of my Administration to work with Federal, State, local, tribal, and private sector leaders to address, reduce, and remove the multitude of overly burdensome regulatory barriers that artificially raise the cost of housing development and help to cause the lack of housing supply. Increasing the supply of housing by removing overly burdensome regulatory barriers will reduce housing costs, boost economic growth, and provide more Americans with opportunities for economic mobility. In addition, it will strengthen American communities and the quality of services offered in them by allowing hardworking Americans to live in or near the communities they serve.
  
    Sec. 3. White House Council on Eliminating Regulatory Barriers to Affordable Housing. There is hereby established a White House Council on Eliminating Regulatory Barriers to Affordable Housing (Council). The Council shall be chaired by the Secretary of Housing and Urban Development, or his designee. The Assistant to the President for Domestic Policy and the Assistant to the President for Economic Policy, or their designees, shall be Vice Chairs.
  (a) Membership. In addition to the Chair and Vice Chairs, the Council shall consist of the following officials, or their designees:
  (i) the Secretary of the Treasury;
  (ii) the Secretary of the Interior;
  (iii) the Secretary of Agriculture;
  (iv) the Secretary of Labor;
  (v) the Secretary of Transportation;
  
  (vi) the Secretary of Energy;
  (vii) the Administrator of the Environmental Protection Agency;
  (viii) the Director of the Office of Management and Budget;
  (ix) the Chairman of the Council of Economic Advisers;
  (x) the Deputy Assistant to the President and Director of Intergovernmental Affairs; and
  (xi) the heads of such other executive departments and agencies (agencies) and offices as the President, Chair, or Vice Chairs may, from time to time, designate or invite, as appropriate.
  (b) Administration. The Vice Chairs shall convene regular meetings of the Council, determine its agenda, and direct its work with the oversight of and in consultation with the Chair. The Department of Housing and Urban Development shall provide funding and administrative support for the Council.
  
    Sec. 4. Mission and Functions of the Council. The Council shall work across agencies and offices, with consideration of existing initiatives, to:
  (a) solicit feedback from State, local, and tribal government officials, as well as relevant private-sector stakeholders, including developers, homebuilders, creditors, real estate professionals, manufacturers, academic researchers, renters, advocates, and homeowners, to:
  (i) identify Federal, State, local, and tribal laws, regulations, and administrative practices that artificially raise the costs of housing development and contribute to shortages in housing supply, and
  (ii) identify practices and strategies that most successfully reduce and remove burdensome Federal, State, local, and tribal laws, regulations, and administrative practices that artificially raise the costs of housing development, while highlighting actors that successfully implement such practices and strategies;
  (b) evaluate and quantify the effect that various Federal, State, local, and tribal regulatory barriers have on affordable housing development, and the economy in general, and identify ways to improve the data available to the public and private researchers who evaluate such effects, without violating privacy laws or creating unnecessary burdens;
  (c) identify and assess the actions each agency can take under existing authorities to minimize Federal regulatory barriers that unnecessarily raise the costs of housing development;
  (d) assess the actions each agency can take under existing authorities to align, support, and encourage State, local, and tribal efforts to reduce regulatory barriers that unnecessarily raise the costs of housing development; and
  (e) recommend Federal, State, local, and tribal actions and policies that would:
  (i) reduce and streamline statutory, regulatory, and administrative burdens at all levels of government that inhibit the development of affordable housing, and

  (ii) encourage State, local, and tribal governments to reduce regulatory barriers to the development of affordable housing.
  
  
    Sec. 5. Reports. The Vice Chairs, on behalf of the Council, and with the oversight of and in consultation with the Chair, shall:
  (a) within 12 months of the date of this order, submit to the President a report on the Council's implementation of section 4 of this order; and
  (b) submit to the President any subsequent report that the President may request or that the Council may deem appropriate.
  
    Sec. 6. Agency Participation and Response. The heads of agencies and offices shall provide such assistance and information to the Council, consistent with applicable law, as may be necessary to carry out the functions of this order.
  
    Sec. 7. Termination. The Council shall terminate on January 21, 2021, unless extended by the President.
  
    Sec. 8. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department, agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  June 25, 2019.
  Executive Order 13879 of July 10, 2019
  EO 13879
  Advancing American Kidney Health
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. My Administration is dedicated to advancing American kidney health. The state of care for patients with chronic kidney disease and end-stage renal disease (ESRD) is unacceptable: too many at-risk patients progress to late-stage kidney failure; the mortality rate is too high; current treatment options are expensive and do not produce an acceptable quality of life; and there are not enough kidneys donated to meet the current demand for transplants.

  Kidney disease was the ninth-leading cause of death in the United States in 2017. Approximately 37 million Americans have chronic kidney disease and more than 726,000 have ESRD. More than 100,000 Americans begin dialysis each year to treat ESRD. Twenty percent die within a year; fifty percent die within 5 years. Currently, nearly 100,000 Americans are on the waiting list to receive a kidney transplant.
  
  
    Sec. 2. Policy. It is the policy of the United States to:
  (a) prevent kidney failure whenever possible through better diagnosis, treatment, and incentives for preventive care;
  (b) increase patient choice through affordable alternative treatments for ESRD by encouraging higher value care, educating patients on treatment alternatives, and encouraging the development of artificial kidneys; and
  (c) increase access to kidney transplants by modernizing the organ recovery and transplantation systems and updating outmoded and counterproductive regulations.
  
    Sec. 3. Announcing an Awareness Initiative on Kidney and Related Diseases. Within 120 days of the date of this order, the Secretary of Health and Human Services (Secretary) shall launch an awareness initiative at the Department of Health and Human Services (Department) to aid the Secretary's efforts to educate patients and support programs that promote kidney disease awareness. The initiative shall develop proposals for the Secretary to support research regarding preventing, treating, and slowing progression of kidney disease; to improve kidney transplantation; and to share information with patients and providers to enhance awareness of the causes and consequences of kidney disease.
  
    Sec. 4. Payment Model to Identify and Treat At-Risk Populations Earlier in Disease Development. Within 30 days of the date of this order, the Secretary shall select a payment model to test innovations in compensation for providers of kidney care services based on kidney patient cost and quality outcomes. The model should broaden the range of care and Medicare payment options available to potential participants with a focus on delaying or preventing the onset of kidney failure, preventing unnecessary hospitalizations, and increasing the rate of transplants. It should aim at achieving these outcomes by creating incentives to provide care for Medicare beneficiaries who have advanced stages of kidney disease but who are not yet on dialysis. The selected model shall include options for flexible advance payments for nephrologists to better support their management and coordination of care for patients with kidney disease.
  
    Sec. 5. Payment Model to Increase Home Dialysis and Kidney Transplants. Within 30 days of the date of this order, the Secretary shall select a payment model to evaluate the effects of creating payment incentives for greater use of home dialysis and kidney transplants for Medicare beneficiaries on dialysis. The model should adjust payments based on the percentage of a participating provider's attributed patients who either are on home dialysis or have received a kidney transplant and should include a learning system to help participants improve performance. Greater rates of home dialysis and transplantation will improve quality of life and care for patients who require dialysis and may eliminate the need for dialysis altogether for many patients.
  
    Sec. 6. Encouraging the Development of an Artificial Kidney. Within 120 days of the date of this order, in order to increase breakthrough technologies to provide patients suffering from kidney disease with better options for care than those that are currently available, the Secretary shall:

  (a) announce that the Department will consider requests for premarket approval of wearable or implantable artificial kidneys in order to encourage their development and to enhance cooperation between developers and the Food and Drug Administration; and
  (b) produce a strategy for encouraging innovation in new therapies through the Kidney Innovation Accelerator (KidneyX), a public-private partnership between the Department and the American Society of Nephrology.
  
    Sec. 7. Increasing Utilization of Available Organs. (a) Within 90 days of the date of this order, the Secretary shall propose a regulation to enhance the procurement and utilization of organs available through deceased donation by revising Organ Procurement Organization (OPO) rules and evaluation metrics to establish more transparent, reliable, and enforceable objective metrics for evaluating an OPO's performance.
  (b) Within 180 days of the date of this order, the Secretary shall streamline and expedite the process of kidney matching and delivery to reduce the discard rate. Removing process inefficiencies in matching and delivery that result in delayed acceptance by transplant centers will reduce the detrimental effects on organ quality of prolonged time with reduced or cut-off blood supply.
  
    Sec. 8. Supporting Living Organ Donors. Within 90 days of the date of this order, the Secretary shall propose a regulation to remove financial barriers to living organ donation. The regulation should expand the definition of allowable costs that can be reimbursed under the Reimbursement of Travel and Subsistence Expenses Incurred Toward Living Organ Donation program, raise the limit on the income of donors eligible for reimbursement under the program, allow reimbursement for lost-wage expenses, and provide for reimbursement of child-care and elder-care expenses.
  
    Sec. 9. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  July 10, 2019.
  
  Executive Order 13880 of July 11, 2019
  EO 13880
  Collecting Information About Citizenship Status in Connection With the Decennial Census
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1.
    Purpose. In Department of Commerce v. New York, No. 18-966 (June 27, 2019), the Supreme Court held that the Department of Commerce (Department) may, as a general matter, lawfully include a question inquiring about citizenship status on the decennial census and, more specifically, declined to hold that the Secretary of Commerce's decision to include such a question on the 2020 decennial census was ``substantively invalid.'' That ruling was not surprising, given that every decennial census from 1820 to 2000 (with the single exception of 1840) asked at least some respondents about their citizenship status or place of birth. In addition, the Census Bureau has inquired since 2005 about citizenship on the American Community Survey—a separate questionnaire sent annually to about 2.5 percent of households.
  The Court determined, however, that the explanation the Department had provided for including such a question on the census was, in the circumstances of that case, insufficient to support the Department's decision. I disagree with the Court's ruling, because I believe that the Department's decision was fully supported by the rationale presented on the record before the Supreme Court.
  The Court's ruling, however, has now made it impossible, as a practical matter, to include a citizenship question on the 2020 decennial census questionnaire. After examining every possible alternative, the Attorney General and the Secretary of Commerce have informed me that the logistics and timing for carrying out the census, combined with delays from continuing litigation, leave no practical mechanism for including the question on the 2020 decennial census.

  Nevertheless, we shall ensure that accurate citizenship data is compiled in connection with the census by other means. To achieve that goal, I have determined that it is imperative that all executive departments and agencies (agencies) provide the Department the maximum assistance permissible, consistent with law, in determining the number of citizens and non-citizens in the country, including by providing any access that the Department may request to administrative records that may be useful in accomplishing that objective. When the Secretary of Commerce decided to include the citizenship question on the census, he determined that such a question, in combination with administrative records, would provide the most accurate and complete data. At that time, the Census Bureau had determined based on experience that administrative records to which it had access would enable it to determine citizenship status for approximately 90 percent of the population. At that point, the benefits of using administrative records were limited because the Department had not yet been able to access several additional important sets of records with critical information on citizenship. Under the Secretary of Commerce's decision memorandum directing the Census Bureau ``to further enhance its administrative record data sets'' and ``to obtain as many additional Federal and state administrative records as possible,'' the Department has sought access to several such sets of records maintained by other agencies, but it remains in negotiations to secure access. The executive action I am taking today will ensure that the Department will have access to all available records in time for use in conjunction with the census.
  Therefore, to eliminate delays and uncertainty, and to resolve any doubt about the duty of agencies to share data promptly with the Department, I am hereby ordering all agencies to share information requested by the Department to the maximum extent permissible under law.
  Access to the additional data identified in section 3 of this order will ensure that administrative records provide more accurate and complete citizenship data than was previously available.
  I am also ordering the establishment of an interagency working group to improve access to administrative records, with a goal of making available to the Department administrative records showing citizenship data for 100 percent of the population. And I am ordering the Secretary of Commerce to consider mechanisms for ensuring that the Department's existing data-gathering efforts expand the collection of citizenship data in the future.
  Finally, I am directing the Department to strengthen its efforts, consistent with law, to obtain State administrative records concerning citizenship.
  Ensuring that the Department has available the best data on citizenship that administrative records can provide, consistent with law, is important for multiple reasons, including the following.
  First, data on the number of citizens and aliens in the country is needed to help us understand the effects of immigration on our country and to inform policymakers considering basic decisions about immigration policy. The Census Bureau has long maintained that citizenship data is one of the statistics that is ``essential for agencies and policy makers setting and evaluating immigration policies and laws.''
  Today, an accurate understanding of the number of citizens and the number of aliens in the country is central to any effort to reevaluate immigration policy. The United States has not fundamentally restructured its immigration system since 1965. I have explained many times that our outdated immigration laws no longer meet contemporary needs. My Administration is committed to modernizing immigration laws and policies, but the effort to undertake any fundamental reevaluation of immigration policy is hampered when we do not have the most complete data about the number of citizens and non-citizens in the country. If we are to undertake a genuine overhaul of our immigration laws and evaluate policies for encouraging the assimilation of immigrants, one of the basic informational building blocks we should know is how many non-citizens there are in the country.

  Second, the lack of complete data on numbers of citizens and aliens hinders the Federal Government's ability to implement specific programs and to evaluate policy proposals for changes in those programs. For example, the lack of such data limits our ability to evaluate policies concerning certain public benefits programs. It remains the immigration policy of the United States, as embodied in statutes passed by the Congress, that ``aliens within the Nation's borders [should] not depend on public resources to meet their needs, but rather rely on their own capabilities and the resources of their families, their sponsors, and private organizations'' and that ``the availability of public benefits [should] not constitute an incentive for immigration to the United States'' (8 U.S.C. 1601(2)). The Congress has identified compelling Government interests in restricting public benefits ``in order to assure that aliens be self-reliant in accordance with national immigration policy'' and ``to remove the incentive for illegal immigration provided by the availability of public benefits'' (8 U.S.C. 1601(5), (6)).
  Accordingly, aliens are restricted from eligibility for many public benefits. With limited exceptions, aliens are ineligible to receive supplemental security income or food stamps (8 U.S.C. 1612(a)). Aliens who are ``qualified aliens''—that is, lawful permanent residents, persons granted asylum, and certain other legal immigrants—are, with limited exceptions, ineligible to receive benefits through Temporary Assistance for Needy Families, Medicaid, and State Children's Health Insurance Program for 5 years after entry into the United States (8 U.S.C. 1613(a)). Aliens who are not ``qualified aliens,'' such as those unlawfully present, are generally ineligible for Federal benefits and for State and local benefits (8 U.S.C. 1611(a), 1621(a)).
  The lack of accurate information about the total citizen population makes it difficult to plan for annual expenditures on certain benefits programs. And the lack of accurate and complete data concerning the alien population makes it extremely difficult to evaluate the potential effects of proposals to alter the eligibility rules for public benefits.
  Third, data identifying citizens will help the Federal Government generate a more reliable count of the unauthorized alien population in the country. Data tabulating both the overall population and the citizen population could be combined with records of aliens lawfully present in the country to generate an estimate of the aggregate number of aliens unlawfully present in each State. Currently, the Department of Homeland Security generates an annual estimate of the number of illegal aliens residing in the United States, but its usefulness is limited by the deficiencies of the citizenship data collected through the American Community Survey alone, which includes substantial margins of error because it is distributed to such a small percentage of the population.
  Academic researchers have also been unable to develop useful and reliable numbers of our illegal alien population using currently available data. A 2018 study by researchers at Yale University estimated that the illegal alien population totaled between 16.2 million and 29.5 million. Its modeling put the likely number at about double the conventional estimate. The fact is that we simply do not know how many citizens, non-citizens, and illegal aliens are living in the United States.

  Accurate and complete data on the illegal alien population would be useful for the Federal Government in evaluating many policy proposals. When Members of Congress propose various forms of protected status for classes of unauthorized immigrants, for example, the full implications of such proposals can be properly evaluated only with accurate information about the overall number of unauthorized aliens potentially at issue. Similarly, such information is needed to inform debate about legislative proposals to enhance enforcement of immigration laws and effectuate duly issued removal orders.
  
  The Federal Government's need for a more accurate count of illegal aliens in the country is only made more acute by the recent massive influx of illegal immigrants at our southern border. In Proclamation 9822 of November 9, 2018 (Addressing Mass Migration Through the Southern Border of the United States), I explained that our immigration and asylum system remains in crisis as a consequence of the mass migration of aliens across our southern border. As a result of our broken asylum laws, hundreds of thousands of aliens who entered the country illegally have been released into the interior of the United States pending the outcome of their removal proceedings. But because of the massive backlog of cases, hearing dates are sometimes set years in the future and the adjudication process often takes years to complete. Aliens not in custody routinely fail to appear in court and, even if they do appear, fail to comply with removal orders. There are more than 1 million illegal aliens who have been issued final removal orders from immigration judges and yet remain at-large in the United States.
  Efforts to find solutions that address the immense number of unauthorized aliens living in our country should start with accurate information that allows us to understand the true scope of the problem.

  Fourth, it may be open to States to design State and local legislative districts based on the population of voter-eligible citizens. In Evenwel v. Abbott, 136 S. Ct. 1120 (2016), the Supreme Court left open the question whether ``States may draw districts to equalize voter-eligible population rather than total population.'' Some States, such as Texas, have argued that ``jurisdictions may, consistent with the Equal Protection Clause, design districts using any population baseline—including total population and voter-eligible population—so long as the choice is rational and not invidiously discriminatory''. Some courts, based on Supreme Court precedent, have agreed that State districting plans may exclude individuals who are ineligible to vote. Whether that approach is permissible will be resolved when a State actually proposes a districting plan based on the voter-eligible population. But because eligibility to vote depends in part on citizenship, States could more effectively exercise this option with a more accurate and complete count of the citizen population.
  The Department has said that if the officers or public bodies having initial responsibility for the legislative districting in each State indicate a need for tabulations of citizenship data, the Census Bureau will make a design change to make such information available. I understand that some State officials are interested in such data for districting purposes. This order will assist the Department in securing the most accurate and complete citizenship data so that it can respond to such requests from the States.

  To be clear, generating accurate data concerning the total number of citizens, non-citizens, and illegal aliens in the country has nothing to do with enforcing immigration laws against particular individuals. It is important, instead, for making broad policy determinations. Information obtained by the Department in connection with the census through requests for administrative records under 13 U.S.C. 6 shall be used solely to produce statistics and is subject to confidentiality protections under Title 13 of the United States Code. Information subject to confidentiality protections under Title 13 may not, and shall not, be used to bring immigration enforcement actions against particular individuals. Under my Administration, the data confidentiality protections in Title 13 shall be fully respected.
  
  
    Sec. 2. Policy. It is the policy of the United States to develop complete and accurate data on the number of citizens, non-citizens, and illegal aliens in the country. Such data is necessary to understand the effects of immigration on the country, and to inform policymakers in setting and evaluating immigration policies and laws, including evaluating proposals to address the current crisis in illegal immigration.
  
    Sec. 3. Assistance to the Department of Commerce and Maximizing Citizenship Data. (a) All agencies shall promptly provide the Department the maximum assistance permissible, consistent with law, in determining the number of citizens, non-citizens, and illegal aliens in the country, including by providing any access that the Department may request to administrative records that may be useful in accomplishing that objective. In particular, the following agencies shall examine relevant legal authorities and, to the maximum extent consistent with law, provide access to the following records:
  (i) Department of Homeland Security, United States Citizenship and Immigration Services—National-level file of Lawful Permanent Residents, Naturalizations;
  (ii) Department of Homeland Security, Immigration and Customs Enforcement—F1 & M1 Nonimmigrant Visas;
  (iii) Department of Homeland Security—National-level file of Customs and Border Arrival/Departure transaction data;
  (iv) Department of Homeland Security and Department of State, Worldwide Refugee and Asylum Processing System—Refugee and Asylum visas;
  (v) Department of State—National-level passport application data;
  (vi) Social Security Administration—Master Beneficiary Records; and
  (vii) Department of Health and Human Services—CMS Medicaid and CHIP Information System.
  (b) The Secretary of Commerce shall instruct the Director of the Census Bureau to establish an interagency working group to coordinate efforts, consistent with law, to maximize the availability of administrative records in connection with the census, with the goal of obtaining administrative records that can help establish citizenship status for 100 percent of the population. The Director of the Census Bureau shall chair the working group, and the head of each agency shall designate a representative to the working group upon request from the working group chair.
  (c) To ensure that the Federal Government continues to collect the most accurate information available concerning citizenship going forward, the Secretary of Commerce shall consider initiating any administrative process necessary to include a citizenship question on the 2030 decennial census and to consider any regulatory changes necessary to ensure that citizenship data is collected in any other surveys and data-gathering efforts conducted by the Census Bureau, including the American Community Survey. The Secretary of Commerce shall also consider expanding the distribution of the American Community Survey, which currently reaches approximately 2.5 percent of households, to secure better citizenship data.

  (d) The Department shall strengthen its efforts, consistent with law, to gain access to relevant State administrative records.
  
  
    Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  July 11, 2019.
  Executive Order 13881 of July 15, 2019
  EO 13881
  Maximizing Use of American-Made Goods, Products, and Materials
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and to promote the principles underlying the Buy American Act of 1933 (41 U.S.C. 8301-8305), it is hereby ordered as follows:
  
    Section 1. Policy. (a) As expressed in Executive Order 13788 of April 18, 2017 (Buy American and Hire American), and in Executive Order 13858 of January 31, 2019 (Strengthening Buy-American Preferences for Infrastructure Projects), it is the policy of the United States to buy American and to maximize, consistent with law, the use of goods, products, and materials produced in the United States. To those ends, my Administration shall enforce the Buy American Act to the greatest extent permitted by law.

  (b) In Executive Order 10582 of December 17, 1954 (Prescribing Uniform Procedures for Certain Determinations Under the Buy-American Act), President Eisenhower established that materials shall be, for purposes of the Buy American Act, considered of foreign origin if the cost of the foreign products used in such materials constitutes 50 percent or more of the cost of all the products used in such materials. He also established that, in determining whether the bid or offered price of materials of domestic origin is unreasonable or inconsistent with the public interest, the executive agencies shall either (1) add 6 percent to the total bid or offered price of materials of foreign origin, or (2) add 10 percent to the total bid or offered price of materials of foreign origin less certain specified costs as follows. Where the foreign bid or offer is less than $25,000, applicable duty is excluded from the calculation. Where the foreign bid or offer is more than $25,000, both applicable duty, and all costs incurred after arrival in the United States, are excluded from the calculation.
  
  (c) The policies described in section 1(b) of this order were adopted by the Federal Acquisition Regulatory Council (FAR Council) in the Federal Acquisition Regulation (FAR), title 48, Code of Federal Regulations. The FAR should be reviewed and revised, as appropriate, to most effectively carry out the goals of the Buy American Act and my Administration's policy of enforcing the Buy American Act to its maximum lawful extent. I therefore direct the members of the FAR Council to consider measures that may better effectuate this policy.
  
    Sec. 2. Proposed Rules. (a) Within 180 days of the date of this order, the FAR Council shall consider proposing for notice and public comment:
  (i) an amendment to the applicable provisions in the FAR that would provide that materials shall be considered to be of foreign origin if:
  (A) for iron and steel end products, the cost of foreign iron and steel used in such iron and steel end products constitutes 5 percent or more of the cost of all the products used in such iron and steel end products; or
  (B) for all other end products, the cost of the foreign products used in such end products constitutes 45 percent or more of the cost of all the products used in such end products; and
  (ii) an amendment to the applicable provisions in the FAR that would provide that the executive agency concerned shall in each instance conduct the reasonableness and public interest determination referred to in sections 8302 and 8303 of title 41, United States Code, on the basis of the following-described differential formula, subject to the terms thereof: the sum determined by computing 20 percent (for other than small businesses), or 30 percent (for small businesses), of the offer or offered price of materials of foreign origin.
  (b) The FAR Council shall consider and evaluate public comments on any regulations proposed pursuant to section 2(a) of this order and shall promptly issue a final rule, if appropriate and consistent with applicable law and the national security interests of the United States. The head of each executive agency shall issue such regulations as may be necessary to ensure that agency procurement practices conform to the provisions of any final rule issued pursuant to this order.
  
    Sec. 3. Effect on Executive Order 10582. Executive Order 10582 is superseded to the extent that it is inconsistent with this order. Upon the issuance of a final rule pursuant to section 2 of this order, subsections 2(a) and 2(c) of Executive Order 10582 are revoked.
  
    Sec. 4. Additional Actions. Within 180 days of the date of this order, the Secretary of Commerce and the Director of the Office of Management and Budget shall, in consultation with the FAR Council, the Chairman of the Council of Economic Advisers, the Assistant to the President for Economic Policy, and the Assistant to the President for Trade and Manufacturing Policy, submit to the President a report on any other changes to the FAR that the FAR Council should consider in order to better enforce the Buy American Act and to otherwise act consistent with the policy described in section 1 of this order, including whether and when to further decrease, including incrementally, the threshold percentage in subsection 2(a)(i)(B) of this order from the proposed 45 percent to 25 percent. The report shall include recommendations based on the feasibility and desirability of any decreases, including the timing of such decreases.
  
    Sec. 5. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof, including, for example, the authority to utilize non-availability and public interest exceptions as delineated in section 8303 of title 41, United States Code, and 48 CFR 25.103; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  July 15, 2019.
  Executive Order 13882 of July 26, 2019
  EO 13882
  Blocking Property and Suspending Entry of Certain Persons Contributing to the Situation in Mali

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.) (NEA), the United Nations Participation Act of 1945 (22 U.S.C. 287c) (UNPA), section 212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C. 1182(f)), and section 301 of title 3, United States Code, and in view of United Nations Security Council Resolution (UNSCR) 2374 of September 5, 2017, and UNSCR 2432 of August 30, 2018.
  I, DONALD J. TRUMP, President of the United States of America, find that the situation in Mali, including repeated violations of ceasefire arrangements made pursuant to the 2015 Agreement on Peace and Reconciliation in Mali; the expansion of terrorist activities into southern and central Mali; the intensification of drug trafficking and trafficking in persons, human rights abuses, and hostage-taking; and the intensification of attacks against civilians, the Malian defense and security forces, the United Nations Multidimensional Integrated Stabilizations Mission in Mali (MINUSMA), and international security presences, constitutes an unusual and extraordinary threat to the national security and foreign policy of the United States, and I hereby declare a national emergency to deal with that threat. I hereby order:
  
    Section 1. (a) All property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the following persons are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in: any person determined by the Secretary of the Treasury, in consultation with the Secretary of State:
  (i) to be responsible for or complicit in, or to have directly or indirectly engaged in, any of the following in or in relation to Mali:
  (A) actions or policies that threaten the peace, security, or stability of Mali;
  (B) actions or policies that undermine democratic processes or institutions in Mali;
  (C) a hostile act in violation of, or an act that obstructs, including by prolonged delay, or threatens the implementation of, the 2015 Agreement on Peace and Reconciliation in Mali;
  (D) planning, directing, sponsoring, or conducting attacks against local, regional, or state institutions, the Malian defense and security forces, any international security presences, MINUSMA peacekeepers, other United Nations or associated personnel, or any other peacekeeping operations;
  (E) obstructing the delivery or distribution of, or access to, humanitarian assistance;
  (F) planning, directing, or committing an act that violates international humanitarian law or that constitutes a serious human rights abuse or violation, including an act involving the targeting of civilians through the commission of an act of violence, abduction or enforced disappearance, forced displacement, or an attack on a school, hospital, religious site, or location where civilians are seeking refuge;
  (G) the use or recruitment of children by armed groups or armed forces in the context of the armed conflict in Mali;
  (H) the illicit production or trafficking of narcotics or their precursors originating or transiting through Mali;
  (I) trafficking in persons, smuggling migrants, or trafficking or smuggling arms or illicitly acquired cultural property; or
  (J) any transaction or series of transactions involving bribery or other corruption, such as the misappropriation of Malian public assets or expropriation of private assets for personal gain or political purposes;
  (ii) to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, any person whose property and interests in property are blocked pursuant to this order; or
  (iii) to be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this order.

  (b) The prohibitions in subsection (a) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted prior to the date of this order.
  
  
    Sec. 2. The unrestricted immigrant and nonimmigrant entry into the United States of aliens determined to meet one or more of the criteria in section 1 of this order would be detrimental to the interests of the United States, and the entry of such persons into the United States, as immigrants or nonimmigrants, is hereby suspended, except where the Secretary of State determines that the person's entry is in the national interest of the United States, including when the Secretary so determines based on a recommendation of the Attorney General, that the person's entry would further important United States law enforcement objectives. Such persons shall be treated as persons covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of Aliens Subject to United Nations Security Council Travel Bans and International Emergency Economic Powers Act Sanctions).
  
    Sec. 3. I hereby determine that the making of donations of the types of articles specified in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)) by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to section 1 of this order would seriously impair my ability to deal with the national emergency declared in this order, and I hereby prohibit such donations as provided by section 1 of this order.
  
    Sec. 4. The prohibitions in section 1 of this order include but are not limited to:
  (a) the making of any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this order; and
  (b) the receipt of any contribution or provision of funds, goods, or services from any such person.
  
    Sec. 5. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this order is prohibited.
  (b) Any conspiracy formed to violate any of the prohibitions set forth in this order is prohibited.
  
    Sec. 6. For the purposes of this order:
  (a) the term ``person'' means an individual or entity;
  (b) the term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization; and
  (c) the term ``United States person'' means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.
  
    Sec. 7. For those persons whose property and interests in property are blocked pursuant to this order who might have a constitutional presence in the United States, I find that because of the ability to transfer funds or other assets instantaneously, prior notice to such persons of measures to be taken pursuant to this order would render those measures ineffectual. I therefore determine that for these measures to be effective in addressing the national emergency declared in this order, there need be no prior notice of a listing or determination made pursuant to section 1 of this order.
  
    Sec. 8. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to take such actions, including promulgating rules and regulations, and to employ all powers granted to the President by IEEPA and the UNPA as may be necessary to implement this order. The Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions within the Department of the Treasury. All agencies of the United States Government shall take all appropriate measures within their authority to carry out the provisions of this order.
  
    Sec. 9. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to submit the recurring and final reports to the Congress on the national emergency declared in this order, consistent with section 40l(c) of the NEA (50 U.S.C. 164l(c)) and section 204(c) of IEEPA (50 U.S.C. 1703(c)).
  
    Sec. 10. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  July 26, 2019.
  Executive Order 13883 of August 1, 2019
  EO 13883
  Administration of Proliferation Sanctions and Amendment of Executive Order 12851

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.) (NEA), sections 305-308 of the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (CBW Act), Public Law 102-182 (50 U.S.C. App. 2410c; 22 U.S.C. 2798, 5604-5606), and section 301 of title 3, United States Code,
  I, DONALD J. TRUMP, President of the United States of America, in order to take additional steps with respect to the national emergency described and declared in Executive Order 12938 of November 14, 1994, as amended by and relied on for additional steps in subsequent Executive Orders, hereby order:
  
    Section 1. (a) When the President, or the Secretary of State pursuant to authority delegated by the President and in accordance with the terms of such delegation, pursuant to section 307(b)(1) of the CBW Act, selects for imposition on a country one or more of the sanctions set forth below and in section 307(b)(2) of that Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall take the following actions, when necessary, to implement such sanctions:
  (i) oppose, in accordance with section 701 of the International Financial Institutions Act (22 U.S.C. 262d), the extension of any loan or financial or technical assistance to that country by international financial institutions; and
  (ii) prohibit any United States bank from making any loan or providing any credit to the government of that country, except for loans or credits for the purpose of purchasing food or other agricultural commodities or products.
  (b) The prohibition in subsection (a)(ii) of this section applies except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted prior to the date of this order.
  
    Sec. 2. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate the prohibition set forth in section 1(a)(ii) of this order is prohibited.
  (b) Any conspiracy formed to violate the prohibition set forth in section 1(a)(ii) of this order is prohibited.
  
    Sec. 3. Subsection (b) of section 1 of Executive Order 12851 of June 11, 1993 (Administration of Proliferation Sanctions, Middle East Arms Control, and Related Congressional Reporting Responsibilities), is amended by adding the following new paragraph 4 after paragraph 3:
  ``(4) The authorities and duties vested in me to oppose certain multilateral development bank assistance and to prohibit certain bank loans as provided in section 307(b)(2)(A)-(B), pursuant to a determination made by the Secretary of State under section 307(b)(1), are delegated to the Secretary of the Treasury.''
  
    Sec. 4. For the purposes of this order:
  (a) the term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization;
  (b) the term ``government'' means a government, any political subdivision, agency, or instrumentality thereof, and any person owned or controlled by, or acting for or on behalf of, that government; and
  (c) the term ``United States bank'' means any entity organized under the laws of the United States or any jurisdiction within the United States (including its foreign branches), or any entity in the United States, that is engaged in the business of accepting deposits, making, granting, transferring, holding, or brokering loans or credits, or purchasing or selling foreign exchange, securities, commodity futures, or options, or procuring purchasers and sellers thereof, as principal or agent.
  
    Sec. 5. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to take such actions, including promulgating rules and regulations, and to employ all powers granted to the President by IEEPA and the CBW Act as may be necessary to implement this order. The Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions within the Department of the Treasury. All agencies of the United States Government shall take all appropriate measures within their authority to carry out the provisions of this order.
  
    Sec. 6. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  August 1, 2019.
  Executive Order 13884 of August 5, 2019
  EO 13884
  Blocking Property of the Government of Venezuela

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.), section 212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C. 1182(f)), and section 301 of title 3, United States Code,
  I, DONALD J. TRUMP, President of the United States of America, in order to take additional steps with respect to the national emergency declared in Executive Order 13692 of March 8, 2015 (Blocking Property and Suspending Entry of Certain Persons Contributing to the Situation in Venezuela), as amended, as relied upon for additional steps taken in subsequent Executive Orders, and in light of the continued usurpation of power by Nicolas Maduro and persons affiliated with him, as well as human rights abuses, including arbitrary or unlawful arrest and detention of Venezuelan citizens, interference with freedom of expression, including for members of the media, and ongoing attempts to undermine Interim President Juan Guaido and the Venezuelan National Assembly's exercise of legitimate authority in Venezuela, hereby order:
  
    Section 1. (a) All property and interests in property of the Government of Venezuela that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in.
  
  (b) All property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the following persons are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in: any person determined by the Secretary of the Treasury, in consultation with the Secretary of State:
  (i) to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, any person included on the list of Specially Designated Nationals and Blocked Persons maintained by the Office of Foreign Assets Control whose property and interests in property are blocked pursuant to this order; or
  (ii) to be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this order.
  (c) The prohibitions in subsections (a)-(b) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted prior to the effective date of this order.
  
    Sec. 2. The unrestricted immigrant and nonimmigrant entry into the United States of aliens determined to meet one or more of the criteria in section 1(b) of this order would be detrimental to the interests of the United States, and entry of such persons into the United States, as immigrants or nonimmigrants, is hereby suspended, except when the Secretary of State determines that the person's entry would not be contrary to the interests of the United States, including when the Secretary so determines, based on a recommendation of the Attorney General, that the person's entry would further important United States law enforcement objectives. In exercising this responsibility, the Secretary of State shall consult the Secretary of Homeland Security on matters related to admissibility or inadmissibility within the authority of the Secretary of Homeland Security. Such persons shall be treated in the same manner as persons covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of Aliens Subject to United Nations Security Council Travel Bans and International Emergency Economic Powers Act Sanctions). The Secretary of State shall have the responsibility for implementing this section pursuant to such conditions and procedures as the Secretary has established or may establish pursuant to Proclamation 8693.
  
    Sec. 3. The prohibitions in section 1 of this order include:
  (a) the making of any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this order; and
  (b) the receipt of any contribution or provision of funds, goods, or services from any such person.
  
    Sec. 4. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this order is prohibited.

  (b) Any conspiracy formed to violate any of the prohibitions set forth in this order is prohibited.
  
  
    Sec. 5. Nothing in this order shall prohibit:
  (a) transactions for the conduct of the official business of the Federal Government by employees, grantees, or contractors thereof; or
  (b) transactions related to the provision of articles such as food, clothing, and medicine intended to be used to relieve human suffering.
  
    Sec. 6. For the purposes of this order:
  (a) the term ``person'' means an individual or entity;
  (b) the term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization;
  (c) the term ``United States person'' means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States; and
  (d) the term ``Government of Venezuela'' includes the state and Government of Venezuela, any political subdivision, agency, or instrumentality thereof, including the Central Bank of Venezuela and Petroleos de Venezuela, S.A. (PdVSA), any person owned or controlled, directly or indirectly, by the foregoing, and any person who has acted or purported to act directly or indirectly for or on behalf of, any of the foregoing, including as a member of the Maduro regime. For the purposes of section 2 of this order, the term ``Government of Venezuela'' shall not include any United States citizen, any permanent resident alien of the United States, any alien lawfully admitted to the United States, or any alien holding a valid United States visa.
  
    Sec. 7. For those persons whose property and interests in property are blocked pursuant to this order who might have a constitutional presence in the United States, I find that because of the ability to transfer funds or other assets instantaneously, prior notice to such persons of measures to be taken pursuant to this order would render those measures ineffectual. I therefore determine that for these measures to be effective in addressing the national emergency declared in Executive Order 13692, there need be no prior notice of a listing or determination made pursuant to section 1 of this order.
  
    Sec. 8. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to take such actions, including promulgating rules and regulations, and to employ all powers granted to the President by IEEPA as may be necessary to implement this order. The Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions within the Department of the Treasury. All agencies of the United States Government shall take all appropriate measures within their authority to carry out the provisions of this order.
  
    Sec. 9. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.

  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 10. This order is effective at 9:00 a.m. eastern daylight time on August 5, 2019.DONALD J. TRUMPThe White House,
  August 5, 2019.
  Executive Order 13885 of August 30, 2019
  EO 13885
  Establishing the National Quantum Initiative Advisory Committee
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 104(a) of the National Quantum Initiative Act (Public Law 115-368) (Act), and section 301 of title 3, United States Code, and in order to ensure continued American leadership in quantum information science and technology applications, it is hereby ordered as follows:
  
    Section 1. Establishment. The National Quantum Initiative Advisory Committee (Committee) is hereby established. The Committee shall consist of the Director of the Office of Science and Technology Policy or the Director's designee (Director) and not more than 22 members appointed by the Secretary of Energy (Secretary). Committee members shall represent industry, universities, Federal laboratories, and other Federal Government agencies. Committee members must be qualified to provide advice and information on quantum information science and technology research, development, demonstrations, standards, education, technology transfers, commercial application, and national security economic concerns. The Director shall serve as a Co-Chair of the Committee. The Secretary shall designate at least one of the Committee members to serve as Co-Chair with the Director.
  
    Sec. 2. Functions. (a) The Committee shall advise the Secretary and the Subcommittee on Quantum Information Science of the National Science and Technology Council (Subcommittee) and make recommendations to the Secretary to consider when reviewing and revising the National Quantum Initiative Program (Program) established pursuant to section 101 of the Act. The Committee shall also carry out all responsibilities set forth in section 104 of the Act.
  (b) The Committee shall meet at least twice a year and shall:
  (i) respond to requests from the Co-Chairs of the Committee for information, analysis, evaluation, or advice relating to quantum information science and technology applications;

  (ii) solicit information and ideas from a broad range of stakeholders on quantum information science in order to inform policy making. Stakeholders include the research community, the private sector, universities, national laboratories, executive departments and agencies (agencies), State and local governments, foundations, and nonprofit organizations; and
  (iii) respond to requests from the Subcommittee.
  
    Sec. 3. Administration. (a) The heads of agencies shall, to the extent permitted by law, provide the Committee with information concerning quantum information science and supporting technologies and applications when requested by a Co-Chair of the Committee.
  (b) In consultation with the Director, the Committee may create standing subcommittees and ad hoc groups, including technical advisory groups, to assist and provide preliminary information to the Committee.
  (c) The Director may request that members of the Committee, its standing subcommittees, or ad hoc groups who do not hold a current clearance for access to classified information, receive appropriate clearances and access determinations pursuant to Executive Order 13526 of December 29, 2009 (Classified National Security Information), as amended, or any successor order.
  (d) The Department of Energy shall provide such funding and administrative and technical support as the Committee may require.
  (e) Committee members shall serve without any compensation for their work on the Committee, but may receive travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in the Government service (5 U.S.C. 5701-5707).
  
    Sec. 4. General Provisions. (a) Insofar as the Federal Advisory Committee Act, as amended (5 U.S.C. App.) (FACA), may apply to the Committee, any functions of the President under the FACA, except for those in section 6 of the FACA, shall be performed by the Secretary of Energy, in consultation with the Director, in accordance with the guidelines and procedures established by the Administrator of General Services.
  (b) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  August 30, 2019.
  
  Executive Order 13886 of September 9, 2019
  EO 13886
  Modernizing Sanctions To Combat Terrorism

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.), the United Nations Participation Act of 1945 (22 U.S.C. 287c) (UNPA), and section 301 of title 3, United States Code; and in view of multiple United Nations Security Council resolutions, including Resolution 1373 of September 28, 2001, Resolution 1526 of January 30, 2004, Resolution 1988 of June 17, 2011, Resolution 1989 of June 17, 2011, Resolution 2253 of December 17, 2015, Resolution 2255 of December 21, 2015, Resolution 2368 of July 20, 2017, and Resolution 2462 of March 28, 2019,
  I, DONALD J. TRUMP, President of the United States of America, find that it is necessary to consolidate and enhance sanctions to combat acts of terrorism and threats of terrorism by foreign terrorists, acts that are recognized and condemned in the above-referenced United Nations Security Council resolutions. Accordingly, I hereby terminate the national emergency declared in Executive Order 12947 of January 23, 1995, and revoke Executive Order 12947, as amended by Executive Order 13099 of August 20, 1998. In order to build upon the initial steps taken in Executive Order 12947, to further strengthen and consolidate sanctions to combat the continuing threat posed by international terrorism, and in order to take additional steps to deal with the national emergency declared in Executive Order 13224 of September 23, 2001, with respect to the continuing and immediate threat of grave acts of terrorism and threats of terrorism committed by foreign terrorists, which include acts of terrorism that threaten the Middle East peace process, it is hereby ordered as follows:
  
    Section 1. Section 1 of Executive Order 13224 is hereby amended to read as follows:
  ``Section 1. (a) All property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the following persons are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in:
  (i) persons listed in the Annex to this order;
  (ii) foreign persons determined by the Secretary of State, in consultation with the Secretary of the Treasury, the Attorney General, and the Secretary of Homeland Security:
  (A) to have committed or have attempted to commit, to pose a significant risk of committing, or to have participated in training to commit acts of terrorism that threaten the security of United States nationals or the national security, foreign policy, or economy of the United States; or
  (B) to be a leader of an entity:
  (1) listed in the Annex to this order; or

  (2) whose property and interests in property are blocked pursuant to a determination by the Secretary of State pursuant to this order;
  
  (iii) persons determined by the Secretary of the Treasury, in consultation with the Secretary of State, the Secretary of Homeland Security, and the Attorney General:
  (A) to be owned, controlled, or directed by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this order;
  (B) to own or control, directly or indirectly, any person whose property and interests in property are blocked pursuant to this order;
  (C) to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, an act of terrorism as defined in section 3(d) of this order, or any person whose property and interests in property are blocked pursuant to this order;
  (D) to have participated in training related to terrorism provided by any person whose property and interests in property are blocked pursuant to this order;
  (E) to be a leader or official of an entity whose property and interests in property are blocked pursuant to:
  (1) a determination by the Secretary of the Treasury pursuant to this order; or
  (2) subsection (a)(iv) of this section; or
  (F) to have attempted or conspired to engage in any of the activities described in subsections (a)(iii)(A) through (E) of this section;
  (iv) persons whose property and interests in property were blocked pursuant to Executive Order 12947, as amended, on or after January 23, 1995, and remained blocked immediately prior to the effective date of this order.
  (b) The Secretary of the Treasury is hereby authorized to prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States, of a correspondent account or payable-through account of any foreign financial institution that the Secretary of the Treasury, in consultation with the Secretary of State, has determined, on or after the effective date of this order, has knowingly conducted or facilitated any significant transaction on behalf of any person whose property and interests in property are blocked pursuant to this order.
  (c) The prohibitions in subsections (a) and (b) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted prior to the effective date of this order.''
  
    Sec. 2. Section 5 of Executive Order 13224 is amended by replacing the reference to subsection 1(d) with a reference to subsection 1(a)(iii).
  
    Sec. 3. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or head thereof; or

  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 4. This order is effective at 12:01 a.m. eastern daylight time on September 10, 2019.DONALD J. TRUMPThe White House,
  September 9, 2019.
  Executive Order 13887 of September 19, 2019
  EO 13887
  Modernizing Influenza Vaccines in the United States to Promote National Security and Public Health
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, it is hereby ordered as follows:
  
    Section 1. Findings. (a) Influenza viruses are constantly changing as they circulate globally in humans and animals. Relatively minor changes in these viruses cause annual seasonal influenza outbreaks, which result in millions of illnesses, hundreds of thousands of hospitalizations, and tens of thousands of deaths each year in the United States. Periodically, new influenza A viruses emerge from animals, including birds and pigs, that can spread efficiently and have sustained transmission among humans. This situation is called an influenza pandemic (pandemic). Unlike seasonal influenza, a pandemic has the potential to spread rapidly around the globe, infect higher numbers of people, and cause high rates of illness and death in populations that lack prior immunity. While it is not possible to predict when or how frequently a pandemic may occur, there have been 4 pandemics in the last 100 years. The most devastating pandemic occurred in 1918-1919 and is estimated to have killed more than 50 million people worldwide, including 675,000 Americans.
  (b) Vaccination is the most effective defense against influenza. Despite recommendations by the Centers for Disease Control and Prevention (CDC) that nearly every American should receive the influenza vaccine annually, however, seasonal influenza vaccination levels in the United States have currently reached only about 45 percent of CDC goals.
  (c) All influenza vaccines presently in use have been developed for circulating or anticipated influenza viruses. These vaccines must be reformulated for each influenza season as well as in the event of a pandemic. Additional research is needed to develop influenza vaccines that provide more effective and longer-lasting protection against many or all influenza viruses.

  (d) The current domestic enterprise for manufacturing influenza vaccines has critical shortcomings. Most influenza vaccines are made in chicken eggs, using a 70-year-old process that requires months-long production timelines, limiting their utility for pandemic control; rely on a potentially vulnerable supply chain of eggs; require the use of vaccine viruses adapted for growth in eggs, which could introduce mutations of the influenza vaccine virus that may render the final product less effective; and are unsuitable for efficient and scalable continuous manufacturing platforms.
  (e) The seasonal influenza vaccine market rewards manufacturers that deliver vaccines in time for the influenza season, without consideration of the speed or scale of these manufacturers' production processes. This approach is insufficient to meet the response needs in the event of a pandemic, which can emerge rapidly and with little warning. Because the market does not sufficiently reward speed, and because a pandemic has the potential to overwhelm or compromise essential government functions, including defense and homeland security, the Government must take action to promote faster and more scalable manufacturing platforms.
  
    Sec. 2. Policy. It is the policy of the United States to modernize the domestic influenza vaccine enterprise to be highly responsive, flexible, scalable, and more effective at preventing the spread of influenza viruses. This is a public health and national security priority, as influenza has the potential to significantly harm the United States and our interests, including through large-scale illness and death, disruption to military operations, and damage to the economy. This order directs actions to reduce the United States' reliance on egg-based influenza vaccine production; to expand domestic capacity of alternative methods that allow more agile and rapid responses to emerging influenza viruses; to advance the development of new, broadly protective vaccine candidates that provide more effective and longer lasting immunities; and to support the promotion of increased influenza vaccine immunization across recommended populations.
  
    Sec. 3. National Influenza Vaccine Task Force. (a) There is hereby established a National Influenza Vaccine Task Force (Task Force). The Task Force shall identify actions to achieve the objectives identified in section 2 of this order and monitor and report on the implementation and results of those actions. The Task Force shall be co-chaired by the Secretary of Defense and the Secretary of Health and Human Services, or their designees.
  (b) In addition to the Co-Chairs, the Task Force shall consist of a senior official from the following executive branch departments, agencies, and offices:
  (i) the Department of Defense (DOD);
  (ii) the Department of Justice;
  (iii) the Department of Agriculture;
  (iv) the Department of Veterans Affairs (VA);
  (v) the Department of Homeland Security;
  (vi) the United States Food and Drug Administration;
  (vii) the Centers for Disease Control and Prevention;
  (viii) the National Institutes of Health (NIH);
  (ix) the Centers for Medicare and Medicaid Services (CMS); and

  (x) the Biomedical Advanced Research and Development Authority (BARDA).
  
  (c) The Co-Chairs may jointly invite additional Federal Government representatives, with the consent of the applicable executive department, agency, or office head, to attend meetings of the Task Force or to become members of the Task Force, as appropriate.
  (d) The staffs of the Department of State, the Office of Management and Budget (OMB), the National Security Council, the Council of Economic Advisers, the Domestic Policy Council, the National Economic Council, and the Office of Science and Technology Policy (OSTP) may attend and participate in any Task Force meetings or discussions.
  (e) The Task Force may consult with State, local, tribal, and territorial government officials and private sector representatives, as appropriate and consistent with applicable law.
  (f) Within 120 days of the date of this order, the Task Force shall submit a report to the President, through the Assistant to the President for National Security Affairs, the Assistant to the President for Domestic Policy, the Director of the Office of Management and Budget, and the Director of the Office of Science and Technology Policy. The report shall include:
  (i) a 5-year national plan (Plan) to promote the use of more agile and scalable vaccine manufacturing technologies and to accelerate development of vaccines that protect against many or all influenza viruses;
  (ii) recommendations for encouraging non-profit, academic, and private-sector influenza vaccine innovation; and
  (iii) recommendations for increasing influenza vaccination among the populations recommended by the CDC and for improving public understanding of influenza risk and informed influenza vaccine decision-making.
  (g) Not later than June 1 of each of the 5 years following submission of the report described in subsection (f) of this section, the Task Force shall submit an update on implementation of the Plan and, as appropriate, new recommendations for achieving the policy objectives set forth in section 2 of this order.
  
    Sec. 4. Agency Implementation. The heads of executive departments and agencies shall also implement the policy objectives defined in section 2 of this order, consistent with existing authorities and appropriations, as follows:
  (a) The Secretary of HHS shall:
  (i) through the Assistant Secretary for Preparedness and Response and BARDA:
  (A) estimate the cost of expanding and diversifying domestic vaccine-manufacturing capacity to use innovative, faster, and more scalable technologies, including cell-based and recombinant vaccine manufacturing, through cost-sharing agreements with the private sector, which shall include an agreed-upon pricing strategy during a pandemic;
  (B) estimate the cost of expanding domestic production capacity of adjuvants in order to combine such adjuvants with both seasonal and pandemic influenza vaccines;

  (C) estimate the cost of expanding domestic fill-and-finish capacity to rapidly fulfill antigen and adjuvant needs for pandemic response;
  
  (D) estimate the cost of developing, evaluating, and implementing delivery systems to augment limited supplies of needles and syringes and to enable the rapid and large-scale administration of pandemic influenza vaccines;
  (E) evaluate incentives for the development and production of vaccines by private manufacturers and public-private partnerships, including, in emergency situations, the transfer of technology to public-private partnerships—such as the HHS Centers for Innovation and Advanced Development and Manufacturing or other domestic manufacturing facilities—in advance of a pandemic, in order to be able to ensure adequate domestic pandemic manufacturing capacity and capability;
  (F) support, in coordination with the DOD, NIH, and VA, a suite of clinical studies featuring different adjuvants to support development of improved vaccines and further expand vaccine supply by reducing the dose of antigen required; and
  (G) update, in coordination with other relevant public health agencies, the research agenda to dramatically improve the effectiveness, efficiency, and reliability of influenza vaccine production;
  (ii) through the Director of NIH, provide to the Task Force estimated timelines for implementing NIH's strategic plan and research agenda for developing influenza vaccines that can protect individuals over many years against multiple types of influenza viruses;
  (iii) through the Commissioner of Food and Drugs:

  (A) further implement vaccine production process improvements to reduce the time required for vaccine production (e.g., through the use of novel technologies for vaccine seed virus development and through implementation of improved potency and sterility assays);
  (B) develop, in conjunction with the CDC, proposed alternatives for the timing of vaccine virus selection to account for potentially shorter timeframes associated with non-egg based manufacturing and to facilitate vaccines optimally matched to the circulating strains;
  (C) further support the conduct, in collaboration with the DOD, BARDA, and CDC, of applied scientific research regarding developing cell lines and expression systems that markedly increase the yield of cell-based and recombinant influenza vaccine manufacturing processes; and
  (D) assess, in coordination with BARDA and relevant vaccine manufacturers, the use and potential effects of using advanced manufacturing platforms for influenza vaccines;
  (iv) through the Director of the CDC:
  (A) expand vaccine effectiveness studies to more rapidly evaluate the effectiveness of cell-based and recombinant influenza vaccines relative to egg-based vaccines;
  (B) explore options to expand the production capacity of cell-based vaccine candidates used by industry;

  (C) develop a plan to expand domestic capacity for whole genome characterization of influenza viruses;
  
  (D) increase influenza vaccine use through enhanced communication and by removing barriers to vaccination; and
  (E) enhance communication to healthcare providers about the performance of influenza vaccines, in order to assist them in promoting the most effective vaccines for their patient populations; and
  (v) through the Administrator of CMS, examine the current legal, regulatory, and policy framework surrounding payment for influenza vaccines and assess adoption of domestically manufactured vaccines that have positive attributes for pandemic response (such as scalability and speed of manufacturing).
  (b) The Secretary of Defense shall:
  (i) provide OMB with a cost estimate for transitioning DOD's annual procurement of influenza vaccines to vaccines manufactured both domestically and through faster, more scalable, and innovative technologies;
  (ii) direct, in coordination with the VA, CDC, and other components of HHS, the conduct of epidemiological studies of vaccine effectiveness to improve knowledge of the clinical effect of the currently licensed influenza vaccines;
  (iii) use DOD's network of clinical research sites to evaluate the effectiveness of licensed influenza vaccines, including methods of boosting their effectiveness;
  (iv) identify opportunities to use DOD's vaccine research and development enterprise, in collaboration with HHS, to include both early discovery and design of influenza vaccines as well as later-stage evaluation of candidate influenza vaccines;
  (v) investigate, in collaboration with HHS, alternative correlates of immune protection that could facilitate development of next-generation influenza vaccines;
  (vi) direct the conduct of a study to assess the feasibility of using DOD's advanced manufacturing facility for manufacturing cell-based or recombinant influenza vaccines during a pandemic; and
  (vii) accelerate, in collaboration with HHS, research regarding rapidly scalable prophylactic influenza antibody approaches to complement a universal vaccine initiative and address gaps in current vaccine coverage.
  (c) The Secretary of VA shall provide OMB with a cost estimate for transitioning its annual procurement of influenza vaccines to vaccines manufactured both domestically and with faster, more scalable, and innovative technologies.
  
    Sec. 5. Termination. The Task Force shall terminate upon direction from the President or, with the approval of the President, upon direction from the Task Force Co-Chairs.
  
    Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or

  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  September 19, 2019.
  Executive Order 13888 of September 26, 2019
  EO 13888
  Enhancing State and Local Involvement in Refugee Resettlement
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. In resettling refugees into American communities, it is the policy of the United States to cooperate and consult with State and local governments, to take into account the preferences of State governments, and to provide a pathway for refugees to become self-sufficient. These policies support each other. Close cooperation with State and local governments ensures that refugees are resettled in communities that are eager and equipped to support their successful integration into American society and the labor force.
  The Federal Government consults with State and local governments not only to identify the best environments for refugees, but also to be respectful of those communities that may not be able to accommodate refugee resettlement. State and local governments are best positioned to know the resources and capacities they may or may not have available to devote to sustainable resettlement, which maximizes the likelihood refugees placed in the area will become self-sufficient and free from long-term dependence on public assistance. Some States and localities, however, have viewed existing consultation as insufficient, and there is a need for closer coordination and a more clearly defined role for State and local governments in the refugee resettlement process. My Administration seeks to enhance these consultations.
  Section 6(d) of Executive Order 13780 of March 6, 2017 (Protecting the Nation from Foreign Terrorist Entry into the United States), directed the Secretary of State to determine the extent to which, consistent with applicable law, State and local jurisdictions could have greater involvement in the process of determining the placement or resettlement of refugees in their jurisdictions, and to devise a proposal to promote such involvement.

  I have consulted with the Secretary of State and determined that, with limited exceptions, the Federal Government, as an exercise of its broad discretion concerning refugee placement accorded to it by the Constitution and the Immigration and Nationality Act, should resettle refugees only in those jurisdictions in which both the State and local governments have consented to receive refugees under the Department of State's Reception and Placement Program (Program).
  
    Sec. 2. Consent of States and Localities to the Placement of Refugees. (a) Within 90 days of the date of this order, the Secretary of State and the Secretary of Health and Human Services shall develop and implement a process to determine whether the State and locality both consent, in writing, to the resettlement of refugees within the State and locality, before refugees are resettled within that State and locality under the Program. The Secretary of State shall publicly release any written consents of States and localities to resettlement of refugees.
  (b) Within 90 days of the date of this order, the Secretary of State and the Secretary of Health and Human Services shall develop and implement a process by which, consistent with 8 U.S.C. 1522(a)(2)(D), the State and the locality's consent to the resettlement of refugees under the Program is taken into account to the maximum extent consistent with law. In particular, that process shall provide that, if either a State or locality has not provided consent to receive refugees under the Program, then refugees should not be resettled within that State or locality unless the Secretary of State concludes, following consultation with the Secretary of Health and Human Services and the Secretary of Homeland Security, that failing to resettle refugees within that State or locality would be inconsistent with the policies and strategies established under 8 U.S.C. 1522(a)(2)(B) and (C) or other applicable law. If the Secretary of State intends to provide for the resettlement of refugees in a State or locality that has not provided consent, then the Secretary shall notify the President of such decision, along with the reasons for the decision, before proceeding.
  (c) Subsection (b) of this section shall not apply to the resettlement of a refugee's spouse or child following to join that refugee pursuant to 8 U.S.C. 1157(c)(2)(A).
  
    Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  September 26, 2019.
  
  Executive Order 13889 of September 27, 2019
  EO 13889
  Continuance of Certain Federal Advisory Committees
  By the authority vested in me as President, by the Constitution and the laws of the United States of America, and consistent with the provisions of the Federal Advisory Committee Act, as amended (5 U.S.C. App.), it is hereby ordered as follows:
  
    Section 1. Each advisory committee listed below is continued until September 30, 2021.
  (a) Committee for the Preservation of the White House; Executive Order 11145, as amended (Department of the Interior).
  (b) President's Commission on White House Fellowships; Executive Order 11183, as amended (Office of Personnel Management).
  (c) President's Committee on the National Medal of Science; Executive Order 11287, as amended (National Science Foundation).
  (d) President's Export Council; Executive Order 12131, as amended (Department of Commerce).
  (e) President's Committee on the International Labor Organization; Executive Order 12216, as amended (Department of Labor).
  (f) President's National Security Telecommunications Advisory Committee; Executive Order 12382, as amended (Department of Homeland Security).
  (g) National Industrial Security Program Policy Advisory Committee; Executive Order 12829, as amended (National Archives and Records Administration).
  (h) Trade and Environment Policy Advisory Committee; Executive Order 12905 (Office of the United States Trade Representative).
  (i) Governmental Advisory Committee to the United States Representative to the North American Commission for Environmental Cooperation; Executive Order 12915 (Environmental Protection Agency).
  (j) National Advisory Committee to the United States Representative to the North American Commission for Environmental Cooperation; Executive Order 12915 (Environmental Protection Agency).
  (k) Good Neighbor Environmental Board; Executive Order 12916, as amended (Environmental Protection Agency).
  (l) Presidential Advisory Council on HIV/AIDS; Executive Order 12963, as amended (Department of Health and Human Services).
  (m) President's Committee for People with Intellectual Disabilities; Executive Order 12994, as amended (Department of Health and Human Services).
  (n) Advisory Board on Radiation and Worker Health; Executive Order 13179 (Department of Health and Human Services).

  (o) National Infrastructure Advisory Council; Executive Order 13231, as amended (Department of Homeland Security).
  
  (p) President's Council on Sports, Fitness, and Nutrition; Executive Order 13265, as amended (Department of Health and Human Services).
  (q) President's Advisory Commission on Asian Americans and Pacific Islanders; Executive Order 13872 (Department of Commerce).
  (r) President's Council of Advisors on Science and Technology; Executive Order 13539, as amended (Department of Energy).
  (s) Interagency Task Force on Veterans Small Business Development; Executive Order 13540 (Small Business Administration).
  (t) State, Local, Tribal, and Private Sector (SLTPS) Policy Advisory Committee; Executive Order 13549 (National Archives and Records Administration).
  (u) President's Advisory Commission on Educational Excellence for Hispanics; Executive Order 13555 (Department of Education).
  (v) President's Advisory Commission on Educational Excellence for African Americans; Executive Order 13621 (Department of Education).
  (w) President's Advisory Council on Doing Business in Africa; Executive Order 13675, as amended (Department of Commerce).
  (x) Commerce Spectrum Management Advisory Committee; initially established pursuant to Presidential Memorandum on Improving Spectrum Management for the 21st Century (November 30, 2004) (Department of Commerce).
  (y) National Space-Based Positioning, Navigation, and Timing Advisory Board; National Security Presidential Directive-39, ``U.S. National Space-Based Position, Navigation, and Timing Policy'' (December 8, 2004) (National Aeronautics and Space Administration).
  (z) San Juan Islands National Monument Advisory Committee; Proclamation 8947 of March 25, 2013 (Department of the Interior).
  (aa) Bears Ears National Monument Advisory Committee; Proclamation 9558 of December 28, 2016, as amended (Department of the Interior).
  (bb) Gold Butte National Monument Advisory Committee; Proclamation 9559 of December 28, 2016 (Department of the Interior).
  (cc) Grand Staircase-Escalante National Monument Advisory Committee; Proclamation 9682 of December 4, 2017 (Department of the Interior).
  (dd) President's Board of Advisors on Historically Black Colleges and Universities; Executive Order 13779 (Department of Education).
  
    Sec. 2. Notwithstanding the provisions of any other Executive Order, the functions of the President under the Federal Advisory Committee Act that are applicable to the committees listed in section 1 of this order shall be performed by the head of the department or agency designated after each committee, in accordance with the regulations, guidelines, and procedures established by the Administrator of General Services.
  
    Sec. 3. Sections 1 and 2 of Executive Order 13811 of September 29, 2017, are hereby superseded by sections 1 and 2 of this order.
  
  
    Sec. 4. This order shall be effective September 30, 2019.DONALD J. TRUMPThe White House,
  September 27, 2019.
  Executive Order 13890 of October 3, 2019
  EO 13890
  Protecting and Improving Medicare for Our Nation's Seniors
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. The proposed Medicare for All Act of 2019, as introduced in the Senate (``Medicare for All'') would destroy our current Medicare program, which enables our Nation's seniors and other vulnerable Americans to receive affordable, high-quality care from providers of their choice. Rather than upend Medicare as we know it, my Administration will protect and improve it.
  America's seniors are overwhelmingly satisfied with their Medicare coverage. The vast majority of seniors believe that the program delivers high-quality health outcomes. Medicare empowers seniors to choose their own providers and the type of health insurance that works best for them, whether it is fee-for-service (FFS) Medicare, in which the Federal Government pays for covered services, or Medicare Advantage (MA), in which Medicare dollars are used to purchase qualified private health insurance. ``Medicare for All'' would take away the choices currently available within Medicare and centralize even more power in Washington, harming seniors and other Medicare beneficiaries. Throughout their lives, workers and their employers have contributed their own money to the Medicare Trust Fund. It would be a mistake to eliminate Americans' healthcare choices and to force them into a new system that is effectively a Government takeover of their healthcare.
  ``Medicare for All'' would not only hurt America's seniors, it would also eliminate health choices for all Americans. Instead of picking the health insurance that best meets their needs, Americans would generally be subject to a single, Government-run system. Private insurance for traditional health services, upon which millions of Americans depend, would be prohibited. States would be hindered from offering the types of insurance that work best for their citizens. The Secretary of Health and Human Services (Secretary) would have the authority to control and approve health expenditures; such a system could create, among other problems, delays for patients in receiving needed care. To pay for this system, the Federal Government would compel Americans to pay more in taxes. No one—neither seniors nor any American—would have the same options to choose their health coverage as they do now.

  Instead of ending the current Medicare program and eliminating health choices for all Americans, my Administration will continue to protect and improve Medicare by building on those aspects of the program that work well, including the market-based approaches in the current system. The MA component, for example, delivers efficient and value-based care through choice and private competition, and has improved aspects of the Medicare program that previously failed seniors. The Medicare program shall adopt and implement those market-based recommendations developed pursuant to Executive Order 13813 of October 12, 2017 (Promoting Healthcare Choice and Competition Across the United States), and published in my Administration's report on ``Reforming America's Healthcare System Through Choice and Competition.'' Doing so would help empower patients to select and access the right care, at the right time, in the right place, from the right provider.
  
    Sec. 2. Policy. It is the policy of the United States to protect and improve the Medicare program by enhancing its fiscal sustainability through alternative payment methodologies that link payment to value, increase choice, and lower regulatory burdens imposed upon providers.
  
    Sec. 3. Providing More Plan Choices to Seniors. (a) Within 1 year of the date of this order, the Secretary shall propose a regulation and implement other administrative actions to enable the Medicare program to provide beneficiaries with more diverse and affordable plan choices. The proposed actions shall:
  (i) encourage innovative MA benefit structures and plan designs, including through changes in regulations and guidance that reduce barriers to obtaining Medicare Medical Savings Accounts and that promote innovations in supplemental benefits and telehealth services;
  (ii) include a payment model that adjusts supplemental MA benefits to allow Medicare beneficiaries to share more directly in the savings from the program, including through cash or monetary rebates, thus creating more incentives to seek high-value care; and
  (iii) ensure that, to the extent permitted by law, FFS Medicare is not advantaged or promoted over MA with respect to its administration.
  (b) The Secretary, in consultation with the Chairman of the Council of Economic Advisers, shall submit to the President, through the Assistants to the President for Domestic and Economic Policy, a report within 180 days from the date of this order that identifies approaches to modify Medicare FFS payments to more closely reflect the prices paid for services in MA and the commercial insurance market, to encourage more robust price competition, and otherwise to inject market pricing into Medicare FFS reimbursement.
  
    Sec. 4. Improving Access Through Network Adequacy. Within 1 year of the date of this order, the Secretary shall propose a regulation to provide beneficiaries with improved access to providers and plans by adjusting network adequacy requirements for MA plans to account for:
  (a) the competitiveness of the health market in the States in which such plans operate, including whether those States maintain certificate-of-need laws or other anti-competitive restrictions on health access; and
  (b) the enhanced access to health outcomes made possible through telehealth services or other innovative technologies.
  
    Sec. 5. Enabling Providers to Spend More Time with Patients. Within 1 year of the date of this order, the Secretary shall propose reforms to the Medicare program to enable providers to spend more time with patients by:

  (a) proposing a regulation that would eliminate burdensome regulatory billing requirements, conditions of participation, supervision requirements, benefit definitions, and all other licensure requirements of the Medicare program that are more stringent than applicable Federal or State laws require and that limit professionals from practicing at the top of their profession;
  (b) proposing a regulation that would ensure appropriate reimbursement by Medicare for time spent with patients by both primary and specialist health providers practicing in all types of health professions; and
  (c) conducting a comprehensive review of regulatory policies that create disparities in reimbursement between physicians and non-physician practitioners and proposing a regulation that would, to the extent allowed by law, ensure that items and services provided by clinicians, including physicians, physician assistants, and nurse practitioners, are appropriately reimbursed in accordance with the work performed rather than the clinician's occupation.
  
    Sec. 6. Encouraging Innovation for Patients. Within 1 year of the date of this order, the Secretary shall propose regulatory and sub-regulatory changes to the Medicare program to encourage innovation for patients by:
  (a) streamlining the approval, coverage, and coding process so that innovative products are brought to market faster, and so that such products, including breakthrough medical devices and advances in telehealth services and similar technologies, are appropriately reimbursed and widely available, consistent with the principles of patient safety, market-based policies, and value for patients. This process shall include:
  (i) adopting regulations and guidance that minimize and eliminate, as appropriate, the time and steps between approval by the Food and Drug Administration (FDA) and coverage decisions by the Centers for Medicare and Medicaid Services (CMS);
  (ii) clarifying the application of coverage standards, including the evidence standards CMS uses in applying its reasonable-and-necessary standard, the standards for deciding appeals of coverage decisions, and the prioritization and timeline for each National Coverage Determination process in light of changes made to local coverage determination processes; and
  (iii) identifying challenges to the use of parallel FDA and CMS review and proposing changes to address those challenges; and
  (b) modifying the Value-Based Insurance Design payment model to remove any disincentives for MA plans to cover items and services that make use of new technologies that are not covered by FFS Medicare when those items and services can save money and improve the quality of care.
  
    Sec. 7. Rewarding Care Through Site Neutrality. The Secretary shall ensure that Medicare payments and policies encourage competition and a diversity of sites for patients to access care.
  
    Sec. 8. Empowering Patients, Caregivers, and Health Providers. (a) Within 1 year of the date of this order, the Secretary shall propose a regulation that would provide seniors with better quality care and cost data, improving their ability to make decisions about their healthcare that work best for them and to hold providers and plans accountable.

  (b) Within 1 year of the date of this order, the Secretary shall use Medicare claims data to give health providers additional information regarding practice patterns for services that may pose undue risks to patients, and to inform health providers about practice patterns that are outliers or that are outside recommended standards of care.
  
    Sec. 9. Eliminating Waste, Fraud, and Abuse to Protect Beneficiaries and Taxpayers. (a) The Secretary shall propose regulatory or sub-regulatory changes to the Medicare program, to take effect by January 1, 2021, and shall propose such changes annually thereafter, to combat fraud, waste, and abuse in the Medicare program. The Secretary shall undertake all appropriate efforts to direct public and private resources toward detecting and preventing fraud, waste, and abuse, including through the use of the latest technologies such as artificial intelligence.
  (b) The Secretary shall study and, within 180 days of the date of this order, recommend approaches to transition toward true market-based pricing in the FFS Medicare program. The Secretary shall submit the results of this study to the President through the Assistants to the President for Domestic and Economic Policy. Approaches studied shall include:
  (i) shared savings and competitive bidding in FFS Medicare;
  (ii) use of MA-negotiated rates to set FFS Medicare rates; and
  (iii) novel approaches to information development and sharing that may enable markets to lower cost and improve quality for FFS Medicare beneficiaries.
  
    Sec. 10. Reducing Obstacles to Improved Patient Care. Within 1 year of the date of this order, the Secretary shall propose regulatory changes to the Medicare program to reduce the burden on providers and eliminate regulations that create inefficiencies or otherwise undermine patient outcomes.
  
    Sec. 11. Maximizing Freedom for Medicare Patients and Providers. (a) Within 180 days of the date of this order, the Secretary, in coordination with the Commissioner of Social Security, shall revise current rules or policies to preserve the Social Security retirement insurance benefits of seniors who choose not to receive benefits under Medicare Part A, and propose other administrative improvements to Medicare enrollment processes for beneficiaries.
  (b) Within 1 year of the date of this order, the Secretary shall identify and remove unnecessary barriers to private contracts that allow Medicare beneficiaries to obtain the care of their choice and facilitate the development of market-driven prices.
  
    Sec. 12. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.

  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  October 3, 2019.
  Executive Order 13891 of October 9, 2019
  EO 13891
  Promoting the Rule of Law Through Improved Agency Guidance Documents
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to ensure that Americans are subject to only those binding rules imposed through duly enacted statutes or through regulations lawfully promulgated under them, and that Americans have fair notice of their obligations, it is hereby ordered as follows:
  
    Section 1. Policy. Departments and agencies (agencies) in the executive branch adopt regulations that impose legally binding requirements on the public even though, in our constitutional democracy, only Congress is vested with the legislative power. The Administrative Procedure Act (APA) generally requires agencies, in exercising that solemn responsibility, to engage in notice-and-comment rulemaking to provide public notice of proposed regulations under section 553 of title 5, United States Code, allow interested parties an opportunity to comment, consider and respond to significant comments, and publish final regulations in the Federal Register.

  Agencies may clarify existing obligations through non-binding guidance documents, which the APA exempts from notice-and-comment requirements. Yet agencies have sometimes used this authority inappropriately in attempts to regulate the public without following the rulemaking procedures of the APA. Even when accompanied by a disclaimer that it is non-binding, a guidance document issued by an agency may carry the implicit threat of enforcement action if the regulated public does not comply. Moreover, the public frequently has insufficient notice of guidance documents, which are not always published in the Federal Register or distributed to all regulated parties.
  Americans deserve an open and fair regulatory process that imposes new obligations on the public only when consistent with applicable law and after an agency follows appropriate procedures. Therefore, it is the policy of the executive branch, to the extent consistent with applicable law, to require that agencies treat guidance documents as non-binding both in law and in practice, except as incorporated into a contract, take public input into account when appropriate in formulating guidance documents, and make guidance documents readily available to the public. Agencies may impose legally binding requirements on the public only through regulations and on parties on a case-by-case basis through adjudications, and only after appropriate process, except as authorized by law or as incorporated into a contract.
  
    Sec. 2. Definitions. For the purposes of this order:
  
  (a) ``Agency'' has the meaning given in section 3(b) of Executive Order 12866 (Regulatory Planning and Review), as amended.
  (b) ``Guidance document'' means an agency statement of general applicability, intended to have future effect on the behavior of regulated parties, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, but does not include the following:
  (i) rules promulgated pursuant to notice and comment under section 553 of title 5, United States Code, or similar statutory provisions;
  (ii) rules exempt from rulemaking requirements under section 553(a) of title 5, United States Code;
  (iii) rules of agency organization, procedure, or practice;
  (iv) decisions of agency adjudications under section 554 of title 5, United States Code, or similar statutory provisions;
  (v) internal guidance directed to the issuing agency or other agencies that is not intended to have substantial future effect on the behavior of regulated parties; or
  (vi) internal executive branch legal advice or legal opinions addressed to executive branch officials.
  (c) ``Significant guidance document'' means a guidance document that may reasonably be anticipated to:
  (i) lead to an annual effect on the economy of $100 million or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities;
  (ii) create a serious inconsistency or otherwise interfere with an action taken or planned by another agency;
  (iii) materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligations of recipients thereof; or
  (iv) raise novel legal or policy issues arising out of legal mandates, the President's priorities, or the principles of Executive Order 12866.
  (d) ``Pre-enforcement ruling'' means a formal written communication by an agency in response to an inquiry from a person concerning compliance with legal requirements that interprets the law or applies the law to a specific set of facts supplied by the person. The term includes informal guidance under section 213 of the Small Business Regulatory Enforcement Fairness Act of 1996, Public Law 104-121 (Title II), as amended, letter rulings, advisory opinions, and no-action letters.
  
    Sec. 3. Ensuring Transparent Use of Guidance Documents. (a) Within 120 days of the date on which the Office of Management and Budget (OMB) issues an implementing memorandum under section 6 of this order, each agency or agency component, as appropriate, shall establish or maintain on its website a single, searchable, indexed database that contains or links to all guidance documents in effect from such agency or component. The website shall note that guidance documents lack the force and effect of law, except as authorized by law or as incorporated into a contract.

  (b) Within 120 days of the date on which OMB issues an implementing memorandum under section 6 of this order, each agency shall review its guidance documents and, consistent with applicable law, rescind those guidance documents that it determines should no longer be in effect. No agency shall retain in effect any guidance document without including it in the relevant database referred to in subsection (a) of this section, nor shall any agency, in the future, issue a guidance document without including it in the relevant database. No agency may cite, use, or rely on guidance documents that are rescinded, except to establish historical facts. Within 240 days of the date on which OMB issues an implementing memorandum, an agency may reinstate a guidance document rescinded under this subsection without complying with any procedures adopted or imposed pursuant to section 4 of this order, to the extent consistent with applicable law, and shall include the guidance document in the relevant database.
  (c) The Director of OMB (Director), or the Director's designee, may waive compliance with subsections (a) and (b) of this section for particular guidance documents or categories of guidance documents, or extend the deadlines set forth in those subsections.
  (d) As requested by the Director, within 240 days of the date on which OMB issues an implementing memorandum under section 6 of this order, an agency head shall submit a report to the Director with the reasons for maintaining in effect any guidance documents identified by the Director. The Director shall provide such reports to the President. This subsection shall apply only to guidance documents existing as of the date of this order.
  
    Sec. 4. Promulgation of Procedures for Issuing Guidance Documents. (a) Within 300 days of the date on which OMB issues an implementing memorandum under section 6 of this order, each agency shall, consistent with applicable law, finalize regulations, or amend existing regulations as necessary, to set forth processes and procedures for issuing guidance documents. The process set forth in each regulation shall be consistent with this order and shall include:
  (i) a requirement that each guidance document clearly state that it does not bind the public, except as authorized by law or as incorporated into a contract;
  (ii) procedures for the public to petition for withdrawal or modification of a particular guidance document, including a designation of the officials to which petitions should be directed; and
  (iii) for a significant guidance document, as determined by the Administrator of OMB's Office of Information and Regulatory Affairs (Administrator), unless the agency and the Administrator agree that exigency, safety, health, or other compelling cause warrants an exemption from some or all requirements, provisions requiring:
  (A) a period of public notice and comment of at least 30 days before issuance of a final guidance document, and a public response from the agency to major concerns raised in comments, except when the agency for good cause finds (and incorporates such finding and a brief statement of reasons therefor into the guidance document) that notice and public comment thereon are impracticable, unnecessary, or contrary to the public interest;

  (B) approval on a non-delegable basis by the agency head or by an agency component head appointed by the President, before issuance;
  
  (C) review by the Office of Information and Regulatory Affairs (OIRA) under Executive Order 12866, before issuance; and
  (D) compliance with the applicable requirements for regulations or rules, including significant regulatory actions, set forth in Executive Orders 12866, 13563 (Improving Regulation and Regulatory Review), 13609 (Promoting International Regulatory Cooperation), 13771 (Reducing Regulation and Controlling Regulatory Costs), and 13777 (Enforcing the Regulatory Reform Agenda).
  (b) The Administrator shall issue memoranda establishing exceptions from this order for categories of guidance documents, and categorical presumptions regarding whether guidance documents are significant, as appropriate, and may require submission of significant guidance documents to OIRA for review before the finalization of agency regulations under subsection (a) of this section. In light of the Memorandum of Agreement of April 11, 2018, this section and section 5 of this order shall not apply to the review relationship (including significance determinations) between OIRA and any component of the Department of the Treasury, or to compliance by the latter with Executive Orders 12866, 13563, 13609, 13771, and 13777. Section 4(a)(iii) and section 5 of this order shall not apply to pre-enforcement rulings.
  
    Sec. 5. Executive Orders 12866, 13563, and 13609. The requirements and procedures of Executive Orders 12866, 13563, and 13609 shall apply to guidance documents, consistent with section 4 of this order.
  
    Sec. 6. Implementation. The Director shall issue memoranda and, as appropriate, regulations pursuant to sections 3504(d)(1) and 3516 of title 44, United States Code, and other appropriate authority, to provide guidance regarding or otherwise implement this order.
  
    Sec. 7. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  (d) Notwithstanding any other provision in this order, nothing in this order shall apply:
  (i) to any action that pertains to foreign or military affairs, or to a national security or homeland security function of the United States (other than guidance documents involving procurement or the import or export of non-defense articles and services);

  (ii) to any action related to a criminal investigation or prosecution, including undercover operations, or any civil enforcement action or related investigation by the Department of Justice, including any action related to a civil investigative demand under 18 U.S.C. 1968;
  
  (iii) to any investigation of misconduct by an agency employee or any disciplinary, corrective, or employment action taken against an agency employee;
  (iv) to any document or information that is exempt from disclosure under section 552(b) of title 5, United States Code (commonly known as the Freedom of Information Act); or
  (v) in any other circumstance or proceeding to which application of this order, or any part of this order, would, in the judgment of the head of the agency, undermine the national security.DONALD J. TRUMPThe White House,
  October 9, 2019.
  Executive Order 13892 of October 9, 2019
  EO 13892
  Promoting the Rule of Law Through Transparency and Fairness in Civil Administrative Enforcement and Adjudication
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Policy. The rule of law requires transparency. Regulated parties must know in advance the rules by which the Federal Government will judge their actions. The Administrative Procedure Act (APA), 5 U.S.C. 551 et seq., was enacted to provide that ``administrative policies affecting individual rights and obligations be promulgated pursuant to certain stated procedures so as to avoid the inherently arbitrary nature of unpublished ad hoc determinations.'' Morton v. Ruiz, 415 U.S. 199, 232 (1974). The Freedom of Information Act, America's landmark transparency law, amended the APA to further advance this goal. The Freedom of Information Act, as amended, now generally requires that agencies publish in the Federal Register their substantive rules of general applicability, statements of general policy, and interpretations of law that are generally applicable and both formulated and adopted by the agency (5 U.S.C. 552(a)(1)(D)). The Freedom of Information Act also generally prohibits an agency from adversely affecting a person with a rule or policy that is not so published, except to the extent that the person has actual and timely notice of the terms of the rule or policy (5 U.S.C. 552(a)(1)).
  Unfortunately, departments and agencies (agencies) in the executive branch have not always complied with these requirements. In addition, some agency practices with respect to enforcement actions and adjudications undermine the APA's goals of promoting accountability and ensuring fairness.

  Agencies shall act transparently and fairly with respect to all affected parties, as outlined in this order, when engaged in civil administrative enforcement or adjudication. No person should be subjected to a civil administrative enforcement action or adjudication absent prior public notice of both the enforcing agency's jurisdiction over particular conduct and the legal standards applicable to that conduct. Moreover, the Federal Government should, where feasible, foster greater private-sector cooperation in enforcement, promote information sharing with the private sector, and establish predictable outcomes for private conduct. Agencies shall afford regulated parties the safeguards described in this order, above and beyond those that the courts have interpreted the Due Process Clause of the Fifth Amendment to the Constitution to impose.
  
    Sec. 2. Definitions. For the purposes of this order:
  (a) ``Agency'' has the meaning given to ``Executive agency'' in section 105 of title 5, United States Code, but excludes the Government Accountability Office.
  (b) ``Collection of information'' includes any conduct that would qualify as a ``collection of information'' as defined in section 3502(3)(A) of title 44, United States Code, or section 1320.3(c) of title 5, Code of Federal Regulations, and also includes any request for information, regardless of the number of persons to whom it is addressed, that is:
  (i) addressed to all or a substantial majority of an industry; or
  (ii) designed to obtain information from a representative sample of individual persons in an industry.
  (c) ``Guidance document'' means an agency statement of general applicability, intended to have future effect on the behavior of regulated parties, that sets forth a policy on a statutory, regulatory, or technical issue, or an interpretation of a statute or regulation, but does not include the following:
  (i) rules promulgated pursuant to notice and comment under section 553 of title 5, United States Code, or similar statutory provisions;
  (ii) rules exempt from rulemaking requirements under section 553(a) of title 5, United States Code;
  (iii) rules of agency organization, procedure, or practice;
  (iv) decisions of agency adjudications under section 554 of title 5, United States Code, or similar statutory provisions;
  (v) internal guidance directed to the issuing agency or other agencies that is not intended to have substantial future effect on the behavior of regulated parties; or
  (vi) internal executive branch legal advice or legal opinions addressed to executive branch officials.

  (d) ``Legal consequence'' means the result of an action that directly or indirectly affects substantive legal rights or obligations. The meaning of this term should be informed by the Supreme Court's discussion in U.S. Army Corps of Engineers v. Hawkes Co., 136 S. Ct. 1807, 1813-16 (2016), and includes, for example, agency orders specifying which commodities are subject to or exempt from regulation under a statute, Frozen Food Express v. United States, 351 U.S. 40, 44-45 (1956), as well as agency letters or orders establishing greater liability for regulated parties in a subsequent enforcement action, Rhea Lana, Inc. v. Dep't of Labor, 824 F.3d 1023, 1030 (DC Cir. 2016). In particular, ``legal consequence'' includes subjecting a regulated party to potential liability.

  (e) ``Unfair surprise'' means a lack of reasonable certainty or fair warning of what a legal standard administered by an agency requires. The meaning of this term should be informed by the examples of lack of fair notice discussed by the Supreme Court in Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 156 & n.15 (2012).
  (f) ``Pre-enforcement ruling'' means a formal written communication from an agency in response to an inquiry from a person concerning compliance with legal requirements that interprets the law or applies the law to a specific set of facts supplied by the person. The term includes informal guidance under section 213 of the Small Business Regulatory Enforcement Fairness Act of 1996, Public Law 104-121 (Title II), as amended (SBREFA), letter rulings, advisory opinions, and no-action letters.
  (g) ``Regulation'' means a legislative rule promulgated pursuant to section 553 of title 5, United States Code, or similar statutory provisions.
  
    Sec. 3. Proper Reliance on Guidance Documents. Guidance documents may not be used to impose new standards of conduct on persons outside the executive branch except as expressly authorized by law or as expressly incorporated into a contract. When an agency takes an administrative enforcement action, engages in adjudication, or otherwise makes a determination that has legal consequence for a person, it must establish a violation of law by applying statutes or regulations. The agency may not treat noncompliance with a standard of conduct announced solely in a guidance document as itself a violation of applicable statutes or regulations. When an agency uses a guidance document to state the legal applicability of a statute or regulation, that document can do no more, with respect to prohibition of conduct, than articulate the agency's understanding of how a statute or regulation applies to particular circumstances. An agency may cite a guidance document to convey that understanding in an administrative enforcement action or adjudication only if it has notified the public of such document in advance through publication, either in full or by citation if publicly available, in the Federal Register (or on the portion of the agency's website that contains a single, searchable, indexed database of all guidance documents in effect).
  
    Sec. 4. Fairness and Notice in Administrative Enforcement Actions and Adjudications. When an agency takes an administrative enforcement action, engages in adjudication, or otherwise makes a determination that has legal consequence for a person, it may apply only standards of conduct that have been publicly stated in a manner that would not cause unfair surprise. An agency must avoid unfair surprise not only when it imposes penalties but also whenever it adjudges past conduct to have violated the law.
  
    Sec. 5. Fairness and Notice in Jurisdictional Determinations. Any decision in an agency adjudication, administrative order, or agency document on which an agency relies to assert a new or expanded claim of jurisdiction—such as a claim to regulate a new subject matter or an explanation of a new basis for liability—must be published, either in full or by citation if publicly available, in the Federal Register (or on the portion of the agency's website that contains a single, searchable, indexed database of all guidance documents in effect) before the conduct over which jurisdiction is sought occurs. If an agency intends to rely on a document arising out of litigation (other than a published opinion of an adjudicator), such as a brief, a consent decree, or a settlement agreement, to establish jurisdiction in future administrative enforcement actions or adjudications involving persons who were not parties to the litigation, it must publish that document, either in full or by citation if publicly available, in the Federal Register (or on the portion of the agency's website that contains a single, searchable, indexed database of all guidance documents in effect) and provide an explanation of its jurisdictional implications. An agency may not seek judicial deference to its interpretation of a document arising out of litigation (other than a published opinion of an adjudicator) in order to establish a new or expanded claim or jurisdiction unless it has published the document or a notice of availability in the Federal Register (or on the portion of the agency's website that contains a single, searchable, indexed database of all guidance documents in effect).
  
    Sec. 6. Opportunity to Contest Agency Determination. (a) Except as provided in subsections (b) and (c) of this section, before an agency takes any action with respect to a particular person that has legal consequence for that person, including by issuing to such a person a no-action letter, notice of noncompliance, or other similar notice, the agency must afford that person an opportunity to be heard, in person or in writing, regarding the agency's proposed legal and factual determinations. The agency must respond in writing and articulate the basis for its action.
  (b) Subsection (a) of this section shall not apply to settlement negotiations between agencies and regulated parties, to notices of a prospective legal action, or to litigation before courts.
  (c) An agency may proceed without regard to subsection (a) of this section where necessary because of a serious threat to health, safety, or other emergency or where a statute specifically authorizes proceeding without a prior opportunity to be heard. Where an agency proceeds under this subsection, it nevertheless must afford any person an opportunity to be heard, in person or in writing, regarding the agency's legal determinations and respond in writing as soon as practicable.
  
    Sec. 7. Ensuring Reasonable Administrative Inspections. Within 120 days of the date of this order, each agency that conducts civil administrative inspections shall publish a rule of agency procedure governing such inspections, if such a rule does not already exist. Once published, an agency must conduct inspections of regulated parties in compliance with the rule.
  
    Sec. 8. Appropriate Procedures for Information Collections. (a) Any agency seeking to collect information from a person about the compliance of that person or of any other person with legal requirements must ensure that such collections of information comply with the provisions of the Paperwork Reduction Act, section 3512 of title 44, United States Code, and section 1320.6(a) of title 5, Code of Federal Regulations, applicable to collections of information (other than those excepted under section 3518 of title 44, United States Code).
  (b) To advance the purposes of subsection (a) of this section, any collection of information during the conduct of an investigation (other than those investigations excepted under section 3518 of title 44, United States Code, and section 1320.4 of title 5, Code of Federal Regulations, or civil investigative demands under 18 U.S.C. 1968) must either:
  (i) display a valid control number assigned by the Director of the Office of Management and Budget; or

  (ii) inform the recipient through prominently displayed plain language that no response is legally required.
  
  
    Sec. 9. Cooperative Information Sharing and Enforcement. (a) Within 270 days of the date of this order, each agency, as appropriate, shall, to the extent practicable and permitted by law, propose procedures:
  (i) to encourage voluntary self-reporting of regulatory violations by regulated parties in exchange for reductions or waivers of civil penalties;
  (ii) to encourage voluntary information sharing by regulated parties; and
  (iii) to provide pre-enforcement rulings to regulated parties.
  (b) Any agency that believes additional procedures are not practicable—because, for example, the agency believes it already has adequate procedures in place or because it believes it lacks the resources to institute additional procedures—shall, within 270 days of the date of this order, submit a report to the President describing, as appropriate, its existing procedures, its need for more resources, or any other basis for its conclusion.
  
    Sec. 10. SBREFA Compliance. Within 180 days of the date of this order, each agency shall submit a report to the President demonstrating that its civil administrative enforcement activities, investigations, and other actions comply with SBREFA, including section 223 of that Act. A copy of this report, subject to redactions for any applicable privileges, shall be posted on the agency's website.
  
    Sec. 11. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented in a manner consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  (d) Notwithstanding any other provision in this order, nothing in this order shall apply:
  (i) to any action that pertains to foreign or military affairs, or to a national security or homeland security function of the United States (other than procurement actions and actions involving the import or export of non-defense articles and services);
  (ii) to any action related to a criminal investigation or prosecution, including undercover operations, or any civil enforcement action or related investigation by the Department of Justice, including any action related to a civil investigative demand under 18 U.S.C. 1968;
  (iii) to any action related to detention, seizure, or destruction of counterfeit goods, pirated goods, or other goods that infringe intellectual property rights;

  (iv) to any investigation of misconduct by an agency employee or any disciplinary, corrective, or employment action taken against an agency employee; or
  
  (v) in any other circumstance or proceeding to which application of this order, or any part of this order, would, in the judgment of the head of the agency, undermine the national security.DONALD J. TRUMPThe White House,
  October 9, 2019.
  Executive Order 13893 of October 10, 2019
  EO 13893
  Increasing Government Accountability for Administrative Actions by Reinvigorating Administrative PAYGO
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. Purpose. In May 2005, the Office of Management and Budget (OMB) implemented a budget-neutrality requirement on executive branch administrative actions affecting mandatory spending. This mechanism, commonly referred to as ``Administrative pay-as-you-go'' (Administrative PAYGO), requires each executive department and agency (agency) to include one or more proposals for reducing mandatory spending whenever an agency proposes to undertake a discretionary administrative action that would increase mandatory spending.
  In practice, however, agencies have applied this requirement with varying degrees of stringency, sometimes resulting in higher mandatory spending. Accordingly, institutionalizing and reinvigorating Administrative PAYGO through this order is a prudent approach to keeping mandatory spending under control.
  
    Sec. 2. Policy. It is the policy of the executive branch to control Federal spending and restore the Nation's fiscal security. This policy includes ensuring that agencies consider the costs of their administrative actions, take steps to offset those costs, and curtail costly administrative actions.
  
    Sec. 3. Definitions. For the purposes of this order:
  (a) the term ``discretionary administrative action'' means any administrative action that is not required by statute and that would impact mandatory spending, including, but not limited to, the issuance of any agency rule, demonstration, program notice, or guidance; and
  (b) the term ``increase'' in the context of mandatory spending means an increase relative to the projection in the most recent President's Budget, as described in 31 U.S.C. 1105, or Mid-Session Review, as described in 31 U.S.C. 1106, of what is required, under current law, to fund the mandatory-spending program.
  
    Sec. 4. Scope. This order applies to discretionary administrative actions undertaken by agencies. If an agency determines that a proposed administrative action that would increase mandatory spending is required by statute and therefore is not a discretionary administrative action, the agency's general counsel shall provide a written opinion to the Director of OMB (Director) explaining that legal conclusion, and the agency shall consult with OMB prior to taking further action.
  
  
    Sec. 5. Agency Proposal Requirements. (a) Before an agency may undertake any discretionary administrative action, the head of the agency shall submit the proposed discretionary administrative action to the Director for review. Such submission shall include an estimate of the budgetary effects of such action.
  (b) If an agency's proposed discretionary administrative action would increase mandatory spending, the agency head's submission under subsection (a) of this section shall include a proposal to undertake other administrative action(s) that would comparably reduce mandatory spending. Submissions to increase mandatory spending that do not include a proposal to offset such increased spending shall be returned to the agency for reconsideration. The Director shall have the discretion to determine whether a proposed offset in mandatory spending is comparable to the relevant increase in mandatory spending, taking into account the magnitude of the offset and the increase and any other factors the Director deems appropriate.
  
    Sec. 6. Issuance of Administrative PAYGO Guidance and Revocation of OMB PAYGO Memorandum. Within 90 days of the date of this order, the Director shall issue instructions regarding the implementation of this order, including how agency administrative action proposals that increase mandatory spending and non-tax receipts will be evaluated. In addition, within 90 days of the date of this order, the Director shall revoke OMB Memorandum M-05-13.
  
    Sec. 7. Waiver. The Director may waive the requirements of section 5 of this order when the Director concludes that such a waiver is necessary for the delivery of essential services, for effective program delivery, or because a waiver is otherwise warranted by the public interest.
  
    Sec. 8. Flexibility for the Director of OMB to Pursue Additional Deficit Reduction. The Director may pursue additional deficit reduction through agency administrative actions.
  
    Sec. 9. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  October 10, 2019.
  
  Executive Order 13894 of October 14, 2019
  EO 13894
  Blocking Property and Suspending Entry of Certain Persons Contributing to the Situation in Syria

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.) (NEA), section 212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C. 1182(f)), and section 301 of title 3, United States Code,
  I, DONALD J. TRUMP, President of the United States of America, find that the situation in and in relation to Syria, and in particular the recent actions by the Government of Turkey to conduct a military offensive into northeast Syria, undermines the campaign to defeat the Islamic State of Iraq and Syria, or ISIS, endangers civilians, and further threatens to undermine the peace, security, and stability in the region, and thereby constitutes an unusual and extraordinary threat to the national security and foreign policy of the United States. I hereby declare a national emergency to deal with that threat. I hereby determine and order:
  
    Section 1. (a) All property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the following persons are blocked and may not be transferred, paid, exported, withdrawn, or otherwise dealt in:
  (i) any person determined by the Secretary of the Treasury, in consultation with the Secretary of State:
  (A) to be responsible for or complicit in, or to have directly or indirectly engaged in, or attempted to engage in, any of the following in or in relation to Syria:
  (1) actions or policies that further threaten the peace, security, stability, or territorial integrity of Syria; or
  (2) the commission of serious human rights abuse;
  (B) to be a current or former official of the Government of Turkey;
  (C) to be any subdivision, agency, or instrumentality of the Government of Turkey;
  (D) to operate in such sectors of the Turkish economy as may be determined by the Secretary of the Treasury, in consultation with the Secretary of State;
  (E) to have materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, any person whose property and interests in property are blocked pursuant to this order; or
  (F) to be owned or controlled by, or to have acted or purported to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this order.

  (b) The prohibitions in subsection (a) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 2. (a) The Secretary of State, in consultation with the Secretary of the Treasury and other officials of the U.S. Government as appropriate, is hereby authorized to impose on a foreign person any of the sanctions described in subsections (b) and (c) of this section, upon determining that the person, on or after the date of this order:
  (i) is responsible for or complicit in, has directly or indirectly engaged in, or attempted to engage in, or financed, any of the following:
  (A) the obstruction, disruption, or prevention of a ceasefire in northern Syria;
  (B) the intimidation or prevention of displaced persons from voluntarily returning to their places of residence in Syria;
  (C) the forcible repatriation of persons or refugees to Syria; or
  (D) the obstruction, disruption, or prevention of efforts to promote a political solution to the conflict in Syria, including:
  (1) the convening and conduct of a credible and inclusive Syrian-led constitutional process under the auspices of the United Nations (UN);
  (2) the preparation for and conduct of UN-supervised elections, pursuant to the new constitution, that are free and fair and to the highest international standards of transparency and accountability; or
  (3) the development of a new Syrian government that is representative and reflects the will of the Syrian people;
  (ii) is an adult family member of a person designated under subsection (a)(i) of this section; or
  (iii) is responsible for or complicit in, or has directly or indirectly engaged in, or attempted to engage in, the expropriation of property, including real property, for personal gain or political purposes in Syria.
  (b) When the Secretary of State, in accordance with the terms of subsection (a) of this section, has determined that a person meets any of the criteria described in that subsection and has selected one or more of the sanctions set forth below to impose on that person, the heads of relevant departments and agencies, in consultation with the Secretary of State, as appropriate, shall ensure that the following actions are taken where necessary to implement the sanctions selected by the Secretary of State:
  (i) agencies shall not procure, or enter into a contract for the procurement of, any goods or services from the sanctioned person; or
  (ii) the Secretary of State shall direct the denial of a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien that the Secretary of State determines is a corporate officer or principal of, or a shareholder with a controlling interest in, a sanctioned person.

  (c) When the Secretary of State, in accordance with the terms of subsection (a) of this section, has determined that a person meets any of the criteria described in that subsection and has selected one or more of the sanctions set forth below to impose on that person, the Secretary of the Treasury, in consultation with the Secretary of State, shall take the following actions where necessary to implement the sanctions selected by the Secretary of State:
  (i) prohibit any United States financial institution that is a U.S. person from making loans or providing credits to the sanctioned person totaling more than $10,000,000 in any 12-month period, unless such person is engaged in activities to relieve human suffering and the loans or credits are provided for such activities;
  (ii) prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the sanctioned person has any interest;
  (iii) prohibit any transfers of credit or payments between banking institutions or by, through, or to any banking institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the sanctioned person;
  (iv) block all property and interests in property that are in the United States, that hereafter come within the United States, or that are or hereafter come within the possession or control of any United States person of the sanctioned person, and provide that such property and interests in property may not be transferred, paid, exported, withdrawn, or otherwise dealt in;
  (v) prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the sanctioned person;
  (vi) restrict or prohibit imports of goods, technology, or services, directly or indirectly, into the United States from the sanctioned person; or
  (vii) impose on the principal executive officer or officers, or persons performing similar functions and with similar authorities, of the sanctioned person the sanctions described in subsections (c)(i)-(c)(vi) of this section, as selected by the Secretary of State.
  (d) The prohibitions in subsections (b) and (c) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 3. (a) The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to impose on a foreign financial institution the sanctions described in subsection (b) of this section upon determining that the foreign financial institution knowingly conducted or facilitated any significant financial transaction for or on behalf of any person whose property and interests in property are blocked pursuant to section 1 of this order.
  (b) With respect to any foreign financial institution determined by the Secretary of the Treasury, in accordance with this section, to meet the criteria set forth in subsection (a) of this section, the Secretary of the Treasury may prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by such foreign financial institution.

  (c) The prohibitions in subsection (b) of this section apply except to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and notwithstanding any contract entered into or any license or permit granted before the date of this order.
  
    Sec. 4. The unrestricted immigrant and nonimmigrant entry into the United States of aliens determined to meet one or more of the criteria in subsection 1(a) or 2(a) of this order, or aliens for which the sanctions under subsection 2(b)(ii) have been selected, would be detrimental to the interests of the United States, and the entry of such persons into the United States, as immigrants or nonimmigrants, is hereby suspended, except where the Secretary of State determines that the entry of the person into the United States would not be contrary to the interests of the United States, including when the Secretary so determines, based on a recommendation of the Attorney General, that the person's entry would further important United States law enforcement objectives. In exercising this responsibility, the Secretary of State shall consult the Secretary of Homeland Security on matters related to admissibility or inadmissibility within the authority of the Secretary of Homeland Security. Such persons shall be treated in the same manner as persons covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of Aliens Subject to United Nations Security Council Travel Bans and International Emergency Economic Powers Act Sanctions). The Secretary of State shall have the responsibility for implementing this section pursuant to such conditions and procedures as the Secretary has established or may establish pursuant to Proclamation 8693.
  
    Sec. 5. I hereby determine that the making of donations of the types of articles specified in section 203(b)(2) of IEEPA (50 U.S.C. 1702(b)(2)) by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to section 1 of this order would seriously impair my ability to deal with the national emergency declared in this order, and I hereby prohibit such donations as provided by section 1 of this order.
  
    Sec. 6. The prohibitions in sections 1 and 2 of this order include:
  (a) the making of any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this order; and
  (b) the receipt of any contribution or provision of funds, goods, or services from any such person.
  
    Sec. 7. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this order is prohibited.
  (b) Any conspiracy formed to violate any of the prohibitions set forth in this order is prohibited.
  
    Sec. 8. For the purposes of this order:
  (a) The term ``entity'' means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization;

  (b) the term ``foreign financial institution'' means any foreign entity that is engaged in the business of accepting deposits, making, granting, transferring, holding, or brokering loans or credits, or purchasing or selling foreign exchange, securities, commodity futures or options, or procuring purchasers and sellers thereof, as principal or agent. The term includes depository institutions, banks, savings banks, money service businesses, trust companies, securities brokers and dealers, commodity futures and options brokers and dealers, forward contract and foreign exchange merchants, securities and commodities exchanges, clearing corporations, investment companies, employee benefit plans, dealers in precious metals, stones, or jewels, and holding companies, affiliates, or subsidiaries of any of the foregoing. The term does not include the international financial institutions identified in 22 U.S.C. 262r(c)(2), the International Fund for Agricultural Development, the North American Development Bank, or any other international financial institution so notified by the Secretary of the Treasury;
  (c) the term ``knowingly,'' with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result;
  (d) the term ``person'' means an individual or entity;
  (e) the term ``United States person'' or ``U.S. person'' means any United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States; and
  (f) the term ``Government of Turkey'' means the Government of Turkey, any political subdivision, agency, or instrumentality thereof, or any person owned or controlled by or acting for or on behalf of the Government of Turkey.
  
    Sec. 9. For those persons whose property and interests in property are blocked pursuant to this order who might have a constitutional presence in the United States, I find that because of the ability to transfer funds or other assets instantaneously, prior notice to such persons of measures to be taken pursuant to this order would render those measures ineffectual. I therefore determine that for these measures to be effective in addressing the national emergency declared in this order, there need be no prior notice of a listing or determination made pursuant to this order.
  
    Sec. 10. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to take such actions, including the promulgation of rules and regulations, and to employ all powers granted to the President by IEEPA as may be necessary to carry out the purposes of this order. The Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions within the Department of the Treasury. All departments and agencies of the United States shall take all appropriate measures within their authority to implement this order.
  
    Sec. 11. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby authorized to submit the recurring and final reports to the Congress on the national emergency declared in this order, consistent with section 401(c) of the NEA (50 U.S.C. 1641(c)), and section 204(c) of IEEPA (50 U.S.C. 1703(c)).
  
    Sec. 12. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.

  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  October 14, 2019.
  Executive Order 13895 of October 22, 2019
  EO 13895
  President's Council of Advisors on Science and Technology
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to establish an advisory council on science and technology, it is hereby ordered as follows:
  
    Section 1. Purpose. In every age of our Nation's history, American ingenuity has driven technological progress and the promise of the American Dream. Scientific advancement has improved the lives of our citizens, created jobs and better futures for American workers, and kept the American people safe at home and abroad. American thinkers, inventors, and entrepreneurs, empowered by free-market capitalism and driven by bold ideas, have created an ecosystem of innovation that is the envy of the world, making our Nation prosperous and strong.
  Since World War II, our Nation's greatest scientists and engineers have advised the Federal Government, guiding the United States through the nuclear age, the mission to the moon, and the transformations of the digital revolution. Emerging technologies like artificial intelligence and quantum information science are now on the horizon, and how we address their development will determine whether they give rise to new American industries or challenge American values. With American leadership facing fierce global competition, today more than ever our Nation is in need of new approaches for unleashing the creativity of our research enterprise and empowering private sector innovation to ensure American technological dominance.
  Through collaborative partnerships across the American science and technology enterprise, which includes an unmatched constellation of public and private educational institutions, research laboratories, corporations, and foundations, the United States can usher extraordinary new technologies into homes, hospitals, and highways across the world. These technologies would have American values at their core. By strengthening the ties that connect government, industry, and academia, my Administration will champion a new era of American research and innovation, which will give rise to new discoveries that create the industries of the future.
  
    Sec. 2. Establishment. The President's Council of Advisors on Science and Technology (PCAST) is hereby established. The PCAST shall be composed of the Director of the Office of Science and Technology Policy (the ``Director''), and not more than 16 additional members appointed by the President. These additional members shall include distinguished individuals from sectors outside of the Federal Government. They shall have diverse perspectives and expertise in science, technology, education, and innovation. The Director shall serve as the Chair of the PCAST.
  
    Sec. 3. Functions. (a) The PCAST shall advise the President on matters involving science, technology, education, and innovation policy. The Council shall also provide the President with scientific and technical information that is needed to inform public policy relating to the American economy, the American worker, national and homeland security, and other topics. The PCAST shall meet regularly and shall:
  (i) respond to requests from the President or the Director for information, analysis, evaluation, or advice;
  (ii) solicit information and ideas from a broad range of stakeholders on contemporary topics of critical importance to the Nation in order to inform policy making. Stakeholders include the research community, the private sector, universities, national laboratories, State and local governments, and non-profit organizations;
  (iii) serve as the advisory committee identified in subsection 101(b) of the High-Performance Computing Act of 1991 (Public Law 102-194), as amended (15 U.S.C. 5511(b)). In performing the functions of such advisory committee, the PCAST shall be known as the President's Innovation and Technology Advisory Committee; and
  (iv) serve as the advisory panel identified in section 4 of the 21st Century Nanotechnology Research and Development Act (Public Law 108-153), as amended (15 U.S.C. 7503). In performing the functions of such advisory committee, the PCAST shall be known as the National Nanotechnology Advisory Panel.
  (b) The PCAST shall provide advice to the National Science and Technology Council in response to requests from that Council.
  
    Sec. 4. Administration. (a) The heads of executive departments and agencies shall, to the extent permitted by law, provide the PCAST with information concerning scientific and technological matters when requested by the PCAST Chair.
  (b) In consultation with the Director, the PCAST may create standing subcommittees and ad hoc groups, including technical advisory groups to assist the PCAST and provide preliminary information to the PCAST.
  (c) The Director may request that members of the PCAST, its standing subcommittees, or ad hoc groups who do not hold a current clearance for access to classified information, receive security clearance and access determinations pursuant to Executive Order 12968 of August 2, 1995 (Access to Classified Information), as amended, or any successor order.
  (d) The Department of Energy shall provide such funding and administrative and technical support as the PCAST may require.
  (e) Members of the PCAST shall serve without any compensation for their work on the PCAST, but may receive travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in the government service (5 U.S.C. 5701-5707).
  
    Sec. 5. Termination. The PCAST shall terminate 2 years from the date of this order unless extended by the President.
  
  
    Sec. 6. General Provisions. (a) Insofar as the Federal Advisory Committee Act, as amended (5 U.S.C. App.) (FACA), may apply to the PCAST, any functions of the President under the FACA, except that of reporting to the Congress, shall be performed by the Secretary of Energy in accordance with the guidelines and procedures established by the Administrator of General Services.
  (b) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (c) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 7. Revocation. Executive Order 13539 of April 21, 2010 (President's Council of Advisors on Science and Technology), as amended, is hereby revoked.DONALD J. TRUMPThe White House,
  October 22, 2019.
  Executive Order 13896 of October 28, 2019
  EO 13896
  Commission on Law Enforcement and the Administration of Justice
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to enhance public safety and support the well-ordered administration of justice, it is hereby ordered as follows:
  
    Section 1. Purpose. Crime, especially violent crime, denies people their unalienable rights to life, liberty, and the pursuit of happiness. Together as a society, we must work to prevent crime from occurring, ensure that those who perpetrate crime face justice, and assist victims in overcoming the effects of crime on their lives. My Administration is focused on reducing crime, and the social and economic problems—including family and neighborhood disintegration—that contribute to criminal behavior. In addition, the continued malign activity of transnational criminal organizations, and the widespread abuse of drugs trafficked by such groups, are challenges that confront our communities and law enforcement in their efforts to keep the American people safe.

  Rigorous study of crime, including its causal factors, and current law enforcement practices is essential to assessing our current criminal justice system's merits and opportunities for improvement. Over 85 percent of United States law enforcement personnel are State, local, and tribal officials. The Department of Justice has long respected this traditional balance of law enforcement resources while supporting State, local, and tribal law enforcement efforts with Federal resources. State and local law enforcement benefit from Federal programs and partnerships in the areas of information-sharing, collaborative enforcement operations, training and technical assistance initiatives, and Federal grants. Public safety and proper policing are issues of both national and local significance that continue to require the close cooperation and coordination between the Department of Justice and State, local, and tribal law enforcement. In particular, the Department of Justice has a historically important role in helping to develop, identify, and establish best practices for law enforcement and supporting a range of programs related to the administration of justice. My Administration builds upon that important work every day.
  
    Sec. 2. Establishment. (a) The Attorney General shall establish a Commission on Law Enforcement and the Administration of Justice (Commission), and designate an individual to chair the Commission.
  (b) The Attorney General shall determine the composition of and procedures for the functioning of the Commission.
  (c) Officers or employees of the Federal Government designated to the Commission shall be full-time, or permanent part-time, officers or employees of the Federal Government. Any such designation shall not affect the civil service status or privileges of the Federal officer or employee.
  (d) The Attorney General may, at his discretion, invite elected officers of State, local, and tribal governments (or their designated employees with authority to act on their behalf) to serve on the Commission in their official capacities.
  
    Sec. 3. Function. (a) The Commission shall study issues related to law enforcement and the administration of justice and make recommendations to the Attorney General, who shall submit a report and recommendations to the President on actions that can be taken to prevent, reduce, and control crime, increase respect for the law, and assist victims. The Commission shall undertake, as directed by the Attorney General, a review of relevant research and expertise and make recommendations regarding important current issues facing law enforcement and the criminal justice system such as:
  (i) challenges to law enforcement associated with mental illness, homelessness, substance abuse, and other social factors that influence crime and strain criminal justice resources;
  (ii) the recruitment, hiring, training, and retention of law enforcement officers, including in rural and tribal communities;
  (iii) the potential for public and private initiatives, including in ``qualified opportunity zones'' as defined in section 13823(a) of the Tax Cuts and Jobs Act of 2017, to reduce crime and improve police-community relations;
  (iv) refusals by State and local prosecutors to enforce laws or prosecute categories of crimes;

  (v) the physical safety, health, and wellness of law enforcement officers;
  
  (vi) the need to promote public respect for the law and law enforcement officers;
  (vii) better integration of education, employment, social services, and public health services into efforts to reduce crime and ease the burden on law enforcement, courts, and corrections systems;
  (viii) the use of targeted deterrence approaches to reduce violent crime;
  (ix) new and developing methodologies, technologies, and best practices for combatting criminal activity, delinquency, and public disorder;
  (x) the effects of technological innovations on law enforcement and the criminal justice system, including the challenges and opportunities presented by such innovations;
  (xi) the effectiveness of contemporary law enforcement training methods around critical topics, the direction of next generation training methods, and an understanding of critical training needs;
  (xii) the effectiveness of Federal grant programs in establishing best practices for law enforcement and supporting the administration of justice in State, local, and tribal jurisdictions; and
  (xiii) other topics related to law enforcement and the control of crime as the Attorney General deems appropriate.
  (b) In carrying out its functions under subsection (a) of this section, the Commission may host listening sessions and otherwise solicit input from a diverse array of stakeholders in the area of criminal justice, including State, local, and tribal law enforcement agencies and organizations; government service providers; businesses; nonprofit entities; public health experts; victims rights' organizations; other advocacy and interest groups; reentry experts; academia; and other public and private entities and individuals with relevant experience or expertise.
  (c) In developing its recommendations under subsection (a) of this section, the Commission shall seek to recommend only practical and concrete actions that can be taken by Federal, State, local, and tribal law enforcement and other government entities to improve the administration of justice.
  (d) Upon the request of the Chair, the heads of executive departments and agencies (agencies) shall, to the extent permitted by law, provide the Commission with reasonable access to the information it needs for purposes of carrying out its functions.
  (e) Upon the request of the Attorney General, the heads of agencies may detail personnel to the Commission to assist in carrying out its functions, and shall endeavor to provide such personnel and other assistance to the Commission to the extent practicable, consistent with applicable law and within existing appropriations, through appropriate interagency agreements, including agreements under the Economy Act. Consistent with applicable law and within existing appropriations, the Attorney General shall use the resources and personnel of the Department of Justice in support of the Commission and its activities.
  
    Sec. 4. Reports. The Commission shall submit a report and recommendations to the Attorney General no later than 1 year from the date of this order. The Attorney General, following consultation with the Director of the Office of Management and Budget, shall submit a report and recommendations to the President no later than 60 days thereafter.
  
    Sec. 5. Termination. The Commission shall terminate no later than 90 days after submitting its report and recommendations to the Attorney General, unless extended by the President.
  
    Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  October 28, 2019.
  Executive Order 13897 of October 31, 2019
  EO 13897
  Improving Federal Contractor Operations by Revoking Executive Order 13495

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Federal Property and Administrative Services Act, 40 U.S.C. 101 et seq., and in order to promote economy and efficiency in Federal Government procurement, it is hereby ordered as follows:
  
    Section 1. Revocation of Prior Order. Executive Order 13495 of January 30, 2009 (Nondisplacement of Qualified Workers Under Service Contracts), which requires that successor Federal contractors in certain circumstances offer a right of first refusal of employment to employees employed under the predecessor contract, is hereby revoked.
  
    Sec. 2. Agency Implementation. The Secretary of Labor (Secretary), the Federal Acquisition Regulatory Council, and heads of executive departments and agencies shall, consistent with law, promptly move to rescind any orders, rules, regulations, guidelines, programs, or policies implementing or enforcing Executive Order 13495.
  
    Sec. 3. Enforcement. The Secretary shall terminate, effective immediately, any investigations or compliance actions based on Executive Order 13495.
  
    Sec. 4. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  
  (i) the authority granted by law to an executive department, agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  October 31, 2019.
  Executive Order 13898 of November 26, 2019
  EO 13898
  Establishing the Task Force on Missing and Murdered American Indians and Alaska Natives
  By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to enhance the operation of the criminal justice system and address the legitimate concerns of American Indian and Alaska Native communities regarding missing and murdered people—particularly missing and murdered indigenous women and girls—it is hereby ordered as follows:
  
    Section 1. Purpose. My Administration has heard the ongoing and serious concerns of tribal governments regarding missing and murdered members of American Indian and Alaska Native communities, particularly women and girls. To address the severity of those concerns, top officials within the Federal Government will coordinate and engage with the tribal governments.
  
    Sec. 2. Establishment. (a) There is hereby established the Task Force on Missing and Murdered American Indians and Alaska Natives (Task Force), co-chaired by the Attorney General and the Secretary of the Interior (Secretary) or their designees.
  (b) The Department of Justice shall provide funding and administrative support as may be necessary for the performance and functions of the Task Force. The Attorney General, in consultation with the Secretary, shall designate an official of the Department of Justice to serve as the Executive Director of the Task Force, responsible for coordinating its day-to-day functions. As necessary and appropriate, the Co-Chairs may afford the other members of the Task Force an opportunity to provide input into the decision of whom to designate as the Executive Director.
  
    Sec. 3. Membership. (a) In addition to the Co-Chairs, the Task Force shall be composed wholly of full-time, or permanent part-time, officers or employees of the Federal Government and shall include the following members:
  
  (i) the Director of the Federal Bureau of Investigation;
  (ii) the Assistant Secretary for Indian Affairs, Department of the Interior;
  (iii) the Director of the Office on Violence Against Women, Department of Justice;
  (iv) the Director of the Office of Justice Services, Bureau of Indian Affairs, Department of the Interior;
  (v) the Chair of the Native American Issues Subcommittee of the Attorney General's Advisory Committee;
  (vi) the Commissioner of the Administration for Native Americans, Department of Health and Human Services; and
  (vii) such representatives of other executive departments, agencies, and offices as the Co-Chairs may, from time to time, designate.
  (b) In performing the functions set forth in sections 4 and 5 of this order, the Co-Chairs and members may designate representatives of their respective departments, agencies, offices, or entities under their direction to participate in the Task Force as necessary, and the Co-Chairs may also direct coordination with other Presidential task forces. In carrying out its functions, the Task Force shall coordinate with appropriate White House officials, including the Senior Counselor to the President, the Assistant to the President for Domestic Policy, and the Deputy Assistant to the President and Director of Intergovernmental Affairs.
  
    Sec. 4. Mission and Functions. (a) The Task Force shall:
  (i) conduct appropriate consultations with tribal governments on the scope and nature of the issues regarding missing and murdered American Indians and Alaska Natives;
  (ii) develop model protocols and procedures to apply to new and unsolved cases of missing or murdered persons in American Indian and Alaska Native communities, including best practices for:
  (A) improving the way law enforcement investigators and prosecutors respond to the high volume of such cases, and to the investigative challenges that might be presented in cases involving female victims;
  (B) collecting and sharing data among various jurisdictions and law enforcement agencies; and
  (C) better use of existing criminal databases, such as the National Missing and Unidentified Persons System (NamUs), the National Crime Information Center (NCIC), and the Combined DNA Index System (CODIS) including the National DNA Index System (NDIS);
  (iii) establish a multi-disciplinary, multi-jurisdictional team including representatives from tribal law enforcement and the Departments of Justice and the Interior to review cold cases involving missing and murdered American Indians and Alaska Natives;
  (iv) address the need for greater clarity concerning roles, authorities, and jurisdiction throughout the lifecycle of cases involving missing and murdered American Indians and Alaska Natives by:

  (A) developing and publishing best-practices guidance for use by Federal, State, local, and tribal law enforcement in cases involving missing and murdered American Indians and Alaska Natives, to include best practices related to communication with affected families from initiation of an investigation through case resolution or closure;
  (B) facilitating formal agreements or arrangements among Federal, State, local, and tribal law enforcement to promote maximally cooperative, trauma-informed responses to cases involving missing and murdered American Indians and Alaska Natives;
  (C) developing and executing an education and outreach campaign for communities that are most affected by crime against American Indians and Alaska Natives to identify and reduce such crime; and
  (D) developing, in partnership with NamUs, a public-awareness campaign to educate both rural and urban communities about the needs of affected families and resources that are both needed and available.
  
    Sec. 5. Reporting. (a) No later than 1 year after the date of this order, the Task Force shall develop and submit to the President, through the Assistant to the President for Domestic Policy, a written report regarding the activities and accomplishments of the Task Force, the status of projects the Task Force has not yet completed, and specific recommendations for future action of the Task Force.
  (b) No later than 2 years after the date of this order, the Task Force shall develop and submit to the President, through the Assistant to the President for Domestic Policy, a final written report regarding the activities and accomplishments of the Task Force.
  
    Sec. 6. Termination. The Task Force shall terminate 2 years after the date of this order, unless otherwise directed by the President.
  
    Sec. 7. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  November 26, 2019.
  Executive Order 13899 of December 11, 2019
  EO 13899
  Combating Anti-Semitism

  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
  
    Section 1. Policy. My Administration is committed to combating the rise of anti-Semitism and anti-Semitic incidents in the United States and around the world. Anti-Semitic incidents have increased since 2013, and students, in particular, continue to face anti-Semitic harassment in schools and on university and college campuses.

  Title VI of the Civil Rights Act of 1964 (Title VI), 42 U.S.C. 2000d et seq., prohibits discrimination on the basis of race, color, and national origin in programs and activities receiving Federal financial assistance. While Title VI does not cover discrimination based on religion, individuals who face discrimination on the basis of race, color, or national origin do not lose protection under Title VI for also being a member of a group that shares common religious practices. Discrimination against Jews may give rise to a Title VI violation when the discrimination is based on an individual's race, color, or national origin.
  It shall be the policy of the executive branch to enforce Title VI against prohibited forms of discrimination rooted in anti-Semitism as vigorously as against all other forms of discrimination prohibited by Title VI.
  
    Sec. 2. Ensuring Robust Enforcement of Title VI. (a) In enforcing Title VI, and identifying evidence of discrimination based on race, color, or national origin, all executive departments and agencies (agencies) charged with enforcing Title VI shall consider the following:
  (i) the non-legally binding working definition of anti-Semitism adopted on May 26, 2016, by the International Holocaust Remembrance Alliance (IHRA), which states, ``Antisemitism is a certain perception of Jews, which may be expressed as hatred toward Jews. Rhetorical and physical manifestations of antisemitism are directed toward Jewish or non-Jewish individuals and/or their property, toward Jewish community institutions and religious facilities''; and
  (ii) the ``Contemporary Examples of Anti-Semitism'' identified by the IHRA, to the extent that any examples might be useful as evidence of discriminatory intent.
  (b) In considering the materials described in subsections (a)(i) and (a)(ii) of this section, agencies shall not diminish or infringe upon any right protected under Federal law or under the First Amendment. As with all other Title VI complaints, the inquiry into whether a particular act constitutes discrimination prohibited by Title VI will require a detailed analysis of the allegations.
  
    Sec. 3. Additional Authorities Prohibiting Anti-Semitic Discrimination. Within 120 days of the date of this order, the head of each agency charged with enforcing Title VI shall submit a report to the President, through the Assistant to the President for Domestic Policy, identifying additional nondiscrimination authorities within its enforcement authority with respect to which the IHRA definition of anti-Semitism could be considered.
  
    Sec. 4. Rule of Construction. Nothing in this order shall be construed to alter the evidentiary requirements pursuant to which an agency makes a determination that conduct, including harassment, amounts to actionable discrimination, or to diminish or infringe upon the rights protected under any other provision of law.
  
    Sec. 5. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
  
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  December 11, 2019.
  Executive Order 13900 of December 17, 2019
  EO 13900
  Providing for the Closing of Executive Departments and Agencies of the Federal Government on December 24, 2019
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1. All executive departments and agencies of the Federal Government shall be closed and their employees excused from duty on Tuesday, December 24, 2019, the day before Christmas Day.
  
    Sec. 2. The heads of executive departments and agencies may determine that certain offices and installations of their organizations, or parts thereof, must remain open and that certain employees must report for duty on December 24, 2019, for reasons of national security, defense, or other public need.
  
    Sec. 3. December 24, 2019, shall be considered as falling within the scope of Executive Order 11582 of February 11, 1971, and of 5 U.S.C. 5546 and 6103(b) and other similar statutes insofar as they relate to the pay and leave of employees of the United States.
  
    Sec. 4. The Director of the Office of Personnel Management shall take such actions as may be necessary to implement this order.
  
    Sec. 5. General Provisions. (a) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (b) Nothing in this order shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.

  (c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.DONALD J. TRUMPThe White House,
  December 17, 2019.
  Executive Order 13901 of December 26, 2019
  EO 13901
  Adjustments of Certain Rates of Pay
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
  
    Section 1.
    Statutory Pay Systems. The rates of basic pay or salaries of the statutory pay systems (as defined in 5 U.S.C. 5302(1)), as adjusted under 5 U.S.C. 5303 and section 748 of division C of the Consolidated Appropriations Act, 2020, are set forth on the schedules attached hereto and made a part hereof:
  (a) The General Schedule (5 U.S.C. 5332(a)) at Schedule 1;
  (b) The Foreign Service Schedule (22 U.S.C. 3963) at Schedule 2; and
  (c) The schedules for the Veterans Health Administration of the Department of Veterans Affairs (38 U.S.C. 7306, 7404; section 301(a) of Public Law 102-40) at Schedule 3.
  
    Sec. 2. Senior Executive Service. The ranges of rates of basic pay for senior executives in the Senior Executive Service, as established pursuant to 5 U.S.C. 5382, are set forth on Schedule 4 attached hereto and made a part hereof.
  
    Sec. 3. Certain Executive, Legislative, and Judicial Salaries. The rates of basic pay or salaries for the following offices and positions are set forth on the schedules attached hereto and made a part hereof:
  (a) The Executive Schedule (5 U.S.C. 5312-5318) at Schedule 5;
  (b) The Vice President (3 U.S.C. 104) and the Congress (2 U.S.C. 4501) at Schedule 6; and
  (c) Justices and judges (28 U.S.C. 5, 44(d), 135, 252, and 461(a)) at Schedule 7.
  
    Sec. 4. Uniformed Services. The rates of monthly basic pay (37 U.S.C. 203(a)) for members of the uniformed services, as adjusted under 37 U.S.C. 1009, and the rate of monthly cadet or midshipman pay (37 U.S.C. 203(c)) are set forth on Schedule 8 attached hereto and made a part hereof.
  
    Sec. 5. Locality-Based Comparability Payments.
  
  (a) Pursuant to sections 5304 and 5304a of title 5, United States Code, and section 748 of division C of the Consolidated Appropriations Act, 2020, locality-based comparability payments shall be paid in accordance with Schedule 9 attached hereto and made a part hereof.

  (b) The Director of the Office of Personnel Management shall take such actions as may be necessary to implement these payments and to publish appropriate notice of such payments in the Federal Register.
  
  
    Sec. 6. Administrative Law Judges. Pursuant to section 5372 of title 5, United States Code, the rates of basic pay for administrative law judges are set forth on Schedule 10 attached hereto and made a part hereof.
  
    Sec. 7. Effective Dates. Schedule 8 is effective January 1, 2020. The other schedules contained herein are effective on the first day of the first applicable pay period beginning on or after January 1, 2020.
  
    Sec. 8. Prior Order Superseded. Executive Order 13866 of March 28, 2019, is superseded as of the effective dates specified in section 7 of this order.DONALD J. TRUMPThe White House,
  December 26, 2019.
  
    
    ED30DE19.012
  
  
    
    ED30DE19.013
  
  
    
    ED30DE19.014
  
  
    
    ED30DE19.015
  
  
    
    ED30DE19.016
  
  
    
    ED30DE19.017
  
  
    
    ED30DE19.018
  
  
    
    ED30DE19.019
  
  
    
    ED30DE19.020
  
  
    
    ED30DE19.021
  
  
    
    ED30DE19.022
  
  Title 3—The President
  Other Presidential Documents
  
  OTHER PRESIDENTIAL DOCUMENTS
  
    Page
  
  Subchapter A— [Reserved]
  Subchapter B—Administrative Orders
  411
  Subchapter C— Reorganization Plans
  [None]
  Subchapter D— Designations
  [None]
  Subchapter B— Administrative Orders
  Memorandum of January 8, 2019
  Decision on the United States Consulate General in Jerusalem
  Memorandum for the Secretary of State
  Pursuant to the authority vested in me by the Constitution and the laws of the United States of America, and after carefully considering the recommendation of the Secretary of State, I hereby authorize you to take the steps necessary to close the United States Consulate General in Jerusalem and to merge its functions into the United States Embassy to Israel.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 8, 2019.
  
  Memorandum of January 15, 2019
  Delegation of Functions and Authorities Under the Hizballah International Financing Prevention Act of 2015, as Amended, and the Hizballah International Financing Prevention Amendments Act of 2018
  Memorandum for the Secretary of State[,] the Secretary of the Treasury[, and] the Director of National Intelligence
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby:
  (a) delegate to the Secretary of State the functions and authorities vested in the President by sections 101(b)(2), 101(c), 102(b), 103(b-c), and 201(c) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114-102) (HIFPA), as amended by the Hizballah International Financing Prevention Amendments Act of 2018 (Public Law 115-272) (HIFPAA);
  (b) delegate to the Secretary of the Treasury the functions and authorities vested in the President by sections 101(a), 101(b)(1), 102(a), 102(c), 103(a), 201(a-b), 204(b), and 302 of HIFPA, as amended by HIFPAA, as well as section 301 of HIFPAA; and
  (c) delegate to the Director of National Intelligence the functions and authorities vested in the President by sections 202 and 204(a, c-d) of HIFPA, as amended by HIFPAA.
  The functions and authorities delegated by this memorandum shall be exercised in coordination with departments and agencies through the National Security Presidential Memorandum-4 process.
  This memorandum rescinds and replaces any prior delegations of authority to the Secretary of the Treasury, the Secretary of State, and the Director of National Intelligence under the HIFPA. Any reference in this memorandum to HIFPA or HIFPAA shall be deemed to be a reference to any future Act that is the same or substantially the same as such provision.

  The Secretary of State is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 15, 2019.
  
  Memorandum of January 15, 2019
  Delegation of Authorities and Responsibilities Under Section 1763 of the National Defense Authorization Act for Fiscal Year 2019
  Memorandum for the Secretary of Commerce
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of Commerce, in coordination with executive departments and agencies through the National Security Presidential Memorandum-4 process, the functions and authorities vested in the President by section 1763 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115-232).
  The delegation of authorities and responsibilities in this memorandum shall apply to any provision of any future public law that are the same or substantially the same as the provision referenced in this memorandum.

  The Secretary of Commerce is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 15, 2019.
  Notice of January 16, 2019
  Continuation of the National Emergency With Respect to Terrorists Who Threaten to Disrupt the Middle East Peace Process
  On January 23, 1995, by Executive Order 12947, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States caused by grave acts of violence committed by foreign terrorists that disrupt the Middle East peace process. On August 20, 1998, by Executive Order 13099, the President modified the Annex to Executive Order 12947 to identify four additional persons who threaten to disrupt the Middle East peace process. On February 16, 2005, by Executive Order 13372, the President clarified the steps taken in Executive Order 12947.

  These terrorist activities continue to threaten the Middle East peace process and pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For this reason, the national emergency declared on January 23, 1995, and the measures adopted to deal with that emergency must continue in effect beyond January 23, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 12947 with respect to foreign terrorists who threaten to disrupt the Middle East peace process.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  January 16, 2019.
  Presidential Determination No. 2019-07 of January 16, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic capability for advanced manufacturing techniques for the production of chemicals in munitions is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the capability for advanced manufacturing techniques for the production of chemicals in munitions adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 16, 2019.
  
  Presidential Determination No. 2019-08 of January 16, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for energetic materials for munitions is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for energetic materials for munitions adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 16, 2019.
  Presidential Determination No. 2019-09 of January 16, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for inert materials for munitions is essential to the national defense.

  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for inert materials for munitions adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.
  

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 16, 2019.
  Presidential Determination No. 2019-10 of January 16, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for precursor materials for munitions is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for precursor materials for munitions adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, January 16, 2019.
  Notice of February 19, 2019
  Continuation of the National Emergency With Respect to Cuba and Continuing To Authorize the Regulation of the Anchorage and Movement of Vessels

  On February 22, 2018, by Proclamation 9699, the national emergency with respect to Cuba declared in Proclamation 6867 of March 1, 1996, expanded by Proclamation 7757 of February 26, 2004, and modified by Proclamation 9398 of February 24, 2016, was modified and continued based on a disturbance or threatened disturbance of the international relations of the United States related to Cuba. The unauthorized entry of any United States-registered vessel into Cuban territorial waters and the situation in Cuba continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)) and section 1 of title II of Public Law 65-24, ch. 30, June 15, 1917, as amended (50 U.S.C. 191), I am continuing for 1 year the national emergency declared in Proclamations 6867, 7757, 9398, and 9699.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  February 19, 2019.
  Notice of February 19, 2019
  Continuation of the National Emergency With Respect to Libya
  On February 25, 2011, by Executive Order 13566, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the actions of Colonel Muammar Qadhafi, his government, and close associates, which took extreme measures against the people of Libya, including by using weapons of war, mercenaries, and wanton violence against unarmed civilians. In addition, there was a serious risk that Libyan state assets would be misappropriated by Qadhafi, members of his government, members of his family, or his close associates if those assets were not protected. The foregoing circumstances, the prolonged attacks against civilians, and the increased numbers of Libyans seeking refuge in other countries caused a deterioration in the security of Libya and posed a serious risk to its stability.
  The situation in Libya continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States, and measures are needed to protect against the diversion of assets or other abuses by members of Qadhafi's family, their associates, and other persons hindering Libyan national reconciliation.
  For this reason, the national emergency declared on February 25, 2011, must continue in effect beyond February 25, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13566.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  February 19, 2019.
  
  Space Policy Directive-4 of February 19, 2019
  Establishment of the United States Space Force
  Memorandum for the Vice President[,] the Secretary of State[,] the Secretary of Defense[,] the Secretary of Commerce[,] the Secretary of Labor[,] the Secretary of Transportation[,] the Secretary of Homeland Security[,] the Director of the Office of Management and Budget[,] the Director of National Intelligence[,] the Assistant to the President for National Security Affairs[,] the Director of the Office of Science and Technology Policy[,] the Chairman of the Joint Chiefs of Staff[,] the Administrator of the National Aeronautics and Space Administration[, and] the Deputy Assistant to the President for Homeland Security and Counterterrorism
  
    Section 1. Introduction. Space is integral to our way of life, our national security, and modern warfare. Although United States space systems have historically maintained a technological advantage over those of our potential adversaries, those potential adversaries are now advancing their space capabilities and actively developing ways to deny our use of space in a crisis or conflict. It is imperative that the United States adapt its national security organizations, policies, doctrine, and capabilities to deter aggression and protect our interests. Toward that end, the Department of Defense shall take actions under existing authority to marshal its space resources to deter and counter threats in space, and to develop a legislative proposal to establish a United States Space Force as a sixth branch of the United States Armed Forces within the Department of the Air Force. This is an important step toward a future military department for space. Under this proposal, the United States Space Force would be authorized to organize, train, and equip military space forces of the United States to ensure unfettered access to, and freedom to operate in, space, and to provide vital capabilities to joint and coalition forces in peacetime and across the spectrum of conflict.
  
    Sec. 2. Definitions. For the purposes of this memorandum and the legislative proposal directed by section 3 of this memorandum, the following definitions shall apply:
  (a) The term ``United States Space Force'' refers to a new branch of the United States Armed Forces to be initially placed by statute within the Department of the Air Force.
  (b) The term ``Department of the Space Force'' refers to a future military department within the Department of Defense that will be responsible for organizing, training, and equipping the United States Space Force.
  (c) The term ``United States Space Command'' refers to a Unified Combatant Command to be established pursuant to the Presidential memorandum of December 18, 2018 (Establishment of United States Space Command as a Unified Combatant Command), that will be responsible for Joint Force space operations as will be assigned in the Unified Command Plan.
  
    Sec. 3. Legislative Proposal and Purpose. The Secretary of Defense shall submit a legislative proposal to the President through the Office of Management and Budget that would establish the United States Space Force as a new armed service within the Department of the Air Force.

  The legislative proposal would, if enacted, establish the United States Space Force to organize, train, and equip forces to provide for freedom of operation in, from, and to the space domain; to provide independent military options for national leadership; and to enhance the lethality and effectiveness of the Joint Force. The United States Space Force should include both combat and combat support functions to enable prompt and sustained offensive and defensive space operations, and joint operations in all domains. The United States Space Force shall be organized, trained, and equipped to meet the following priorities:
  (a) Protecting the Nation's interests in space and the peaceful use of space for all responsible actors, consistent with applicable law, including international law;
  (b) Ensuring unfettered use of space for United States national security purposes, the United States economy, and United States persons, partners, and allies;
  (c) Deterring aggression and defending the Nation, United States allies, and United States interests from hostile acts in and from space;
  (d) Ensuring that needed space capabilities are integrated and available to all United States Combatant Commands;
  (e) Projecting military power in, from, and to space in support of our Nation's interests; and
  (f) Developing, maintaining, and improving a community of professionals focused on the national security demands of the space domain.
  
    Sec. 4. Scope. (a) The legislative proposal required by section 3 of this memorandum shall, in addition to the provisions required under section 3 of this memorandum, include provisions that would, if enacted:
  (i) consolidate existing forces and authorities for military space activities, as appropriate, in order to minimize duplication of effort and eliminate bureaucratic inefficiencies; and
  (ii) not include the National Aeronautics and Space Administration, the National Oceanic and Atmospheric Administration, the National Reconnaissance Office, or other non-military space organizations or missions of the United States Government.
  (b) The proposed United States Space Force should:
  (i) include, as determined by the Secretary of Defense in consultation with the Secretaries of the military departments, the uniformed and civilian personnel conducting and directly supporting space operations from all Department of Defense Armed Forces;
  (ii) assume responsibilities for all major military space acquisition programs; and
  (iii) create the appropriate career tracks for military and civilian space personnel across all relevant specialties, including operations, intelligence, engineering, science, acquisition, and cyber.
  
    Sec. 5. United States Space Force Budget. In accordance with the Department of Defense budget process, the Secretary of Defense shall submit to the Director of the Office of Management and Budget a proposed budget for the United States Space Force to be included in the President's Fiscal Year 2020 Budget Request.
  
    Sec. 6. United States Space Force Organization and Leadership. (a) The legislative proposal required by section 3 of this memorandum shall create a civilian Under Secretary of the Air Force for Space, to be known as the Under Secretary for Space, appointed by the President by and with the advice and consent of the Senate.
  (b) The legislative proposal shall establish a Chief of Staff of the Space Force, who will be a senior military officer in the grade of General or Admiral, and who shall serve as a member of the Joint Chiefs of Staff.
  
    Sec. 7. Associated Elements. (a) A Unified Combatant Command for space, to be known as the United States Space Command, will be established consistent with law, as directed on December 18, 2018. This command will have all of the responsibilities of a Unified Combatant Command in addition to the space-related responsibilities previously assigned to United States Strategic Command. It will also have the responsibilities of the Joint Force provider and Joint Force training for space operations forces. Moving expeditiously toward a Unified Combatant Command reflects the importance of warfighting in space to the Joint Force. The commander of this command will lead space warfighting through global space operations that may occur in the space domain, the terrestrial domains, or through the electromagnetic spectrum.
  (b) With forces provided by the United States Space Force and other United States Armed Forces, the United States Space Command shall ensure unfettered access to, and freedom to operate in, space and provide vital effects and capabilities to joint and coalition forces during peacetime and across the spectrum of conflict.
  
    Sec. 8. Relationship with National Intelligence. The Secretary of Defense and the Director of National Intelligence shall create and enhance mechanisms for collaboration between the Department of Defense and the United States Intelligence Community in order to increase unity of effort and the effectiveness of space operations. The Secretary of Defense and the Director of National Intelligence shall provide a report to the President within 180 days of the date of this memorandum on steps they have taken and are planning to take toward these ends, including legislative proposals as necessary and appropriate.
  
    Sec. 9. Operational Authorities. In order to ensure that the United States Space Force and United States Space Command have the necessary operational authorities, the National Space Council and the National Security Council shall coordinate an accelerated review of space operational authorities. Within 90 days of the date of this memorandum, the Secretary of Defense shall present to the National Space Council and the National Security Council proposed relevant authority changes for the President's approval. The National Space Council and the National Security Council shall then conduct an interagency review of the Secretary's proposal and make recommendations to the President on appropriate authorities, to be completed no later than 60 days from the date the Secretary of Defense presents his proposal to the councils.
  
    Sec. 10. Periodic Review. As the United States Space Force matures, and as national security requires, it will become necessary to create a separate military department, to be known as the Department of the Space Force. This department will take over some or all responsibilities for the United States Space Force from the Department of the Air Force. The Secretary of Defense will conduct periodic reviews to determine when to recommend that the President seek legislation to establish such a department.
  
  
    Sec. 11. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and United States national and homeland security requirements, and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (d) The Secretary of Defense is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, February 19, 2019.
  Notice of March 4, 2019
  Continuation of the National Emergency With Respect to Ukraine
  On March 6, 2014, by Executive Order 13660, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the actions and policies of persons that undermine democratic processes and institutions in Ukraine; threaten its peace, security, stability, sovereignty, and territorial integrity; and contribute to the misappropriation of its assets.
  On March 16, 2014, the President issued Executive Order 13661, which expanded the scope of the national emergency declared in Executive Order 13660, and found that the actions and policies of the Government of the Russian Federation with respect to Ukraine undermine democratic processes and institutions in Ukraine; threaten its peace, security, stability, sovereignty, and territorial integrity; and contribute to the misappropriation of its assets.

  On March 20, 2014, the President issued Executive Order 13662, which further expanded the scope of the national emergency declared in Executive Order 13660, as expanded in scope in Executive Order 13661, and found that the actions and policies of the Government of the Russian Federation, including its purported annexation of Crimea and its use of force in Ukraine, continue to undermine democratic processes and institutions in Ukraine; threaten its peace, security, stability, sovereignty, and territorial integrity; and contribute to the misappropriation of its assets.
  
  On December 19, 2014, the President issued Executive Order 13685, to take additional steps to address the Russian occupation of the Crimea region of Ukraine.
  On September 20, 2018, the President issued Executive Order 13849, to take additional steps to implement certain statutory sanctions with respect to the Russian Federation.
  The actions and policies addressed in these Executive Orders continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on March 6, 2014, and the measures adopted on that date, on March 16, 2014, on March 20, 2014, on December 19, 2014, and on September 20, 2018, to deal with that emergency, must continue in effect beyond March 6, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13660.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  March 4, 2019.
  Notice of March 4, 2019
  Continuation of the National Emergency With Respect to Zimbabwe
  On March 6, 2003, by Executive Order 13288, the President declared a national emergency and blocked the property of certain persons, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706), to deal with the unusual and extraordinary threat to the foreign policy of the United States constituted by the actions and policies of certain members of the Government of Zimbabwe and other persons to undermine Zimbabwe's democratic processes or institutions. These actions and policies had contributed to the deliberate breakdown in the rule of law in Zimbabwe, to politically motivated violence and intimidation in that country, and to political and economic instability in the southern African region.
  On November 22, 2005, the President issued Executive Order 13391 to take additional steps with respect to the national emergency declared in Executive Order 13288 by ordering the blocking of the property of additional persons undermining democratic processes or institutions in Zimbabwe.
  On July 25, 2008, the President issued Executive Order 13469, which expanded the scope of the national emergency declared in Executive Order 13288 and authorized the blocking of the property of additional persons undermining democratic processes or institutions in Zimbabwe.

  The actions and policies of these persons continue to pose an unusual and extraordinary threat to the foreign policy of the United States. For this reason, the national emergency declared on March 6, 2003, and the measures adopted on that date, on November 22, 2005, and on July 25, 2008, to deal with that emergency, must continue in effect beyond March 6, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13288.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  March 4, 2019.
  Notice of March 5, 2019
  Continuation of the National Emergency With Respect to Venezuela
  On March 8, 2015, the President issued Executive Order 13692, declaring a national emergency with respect to the situation in Venezuela based on the Government of Venezuela's erosion of human rights guarantees; persecution of political opponents; curtailment of press freedoms; use of violence and human rights violations and abuses in response to antigovernment protests; and arbitrary arrest and detention of antigovernment protestors, as well as the exacerbating presence of significant government corruption.
  On August 24, 2017, I issued Executive Order 13808 to take additional steps, with respect to the national emergency declared in Executive Order 13692, to address serious abuses of human rights and fundamental freedoms; the deepening humanitarian crisis in Venezuela; the establishment of an illegitimate Constituent Assembly, which usurped the power of the democratically elected National Assembly and other branches of the Government of Venezuela; rampant public corruption; and ongoing repression and persecution of, and violence toward, the political opposition.
  On March 19, 2018, I issued Executive Order 13827 to take additional steps, with respect to the national emergency declared in Executive Order 13692, to address actions taken by the Maduro regime to attempt to circumvent United States sanctions by issuing a digital currency in a process that Venezuela's democratically elected National Assembly denounced as unlawful.
  On May 21, 2018, I issued Executive Order 13835 to take additional steps, with respect to the national emergency declared in Executive Order 13692, to address actions of the Maduro regime, including endemic economic mismanagement and public corruption at the expense of the Venezuelan people and their prosperity, and repression of the political opposition; attempts to undermine democratic order by holding snap elections that were neither free nor fair; and the deepening of the humanitarian and public health crisis in Venezuela.

  On November 1, 2018, I issued Executive Order 13850 to take additional steps, with respect to the national emergency declared in Executive Order 13692, to address actions by the Maduro regime and associated persons to plunder Venezuela's wealth for their own corrupt purposes; degrade Venezuela's infrastructure and natural environment through economic mismanagement and confiscatory mining and industrial practices; and catalyze a regional migration crisis by neglecting the basic needs of the Venezuela people.
  On January 25, 2019, I issued Executive Order 13857 to take additional steps, with respect to the national emergency declared in Executive Order 13692, to address actions by persons affiliated with the illegitimate Maduro regime, including human rights violations and abuses in response to anti-Maduro protests; arbitrary arrest and detention of anti-Maduro protestors; curtailment of press freedom; harassment of political opponents; and continued attempts to undermine the Interim President of Venezuela and undermine the National Assembly, the only legitimate branch of government duly elected by the Venezuelan people, and to prevent the Interim President and the National Assembly from exercising legitimate authority in Venezuela.
  The circumstances described in Executive Order 13692, and subsequent Executive Orders issued with respect to Venezuela, have not improved and they continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13692.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  March 5, 2019.
  Notice of March 12, 2019
  Continuation of the National Emergency With Respect to Iran

  On March 15, 1995, by Executive Order 12957, the President declared a national emergency with respect to Iran to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the actions and policies of the Government of Iran. On May 6, 1995, the President issued Executive Order 12959, imposing more comprehensive sanctions on Iran to further respond to this threat. On August 19, 1997, the President issued Executive Order 13059, consolidating and clarifying those previous orders. The President took additional steps pursuant to this national emergency in Executive Order 13553 of September 28, 2010; Executive Order 13574 of May 23, 2011; Executive Order 13590 of November 20, 2011; Executive Order 13599 of February 5, 2012; Executive Order 13606 of April 22, 2012; Executive Order 13608 of May 1, 2012; Executive Order 13622 of July 30, 2012; Executive Order 13628 of October 9, 2012; Executive Order 13645 of June 3, 2013; Executive Order 13716 of January 16, 2016; and Executive Order 13846 of August 6, 2018.
  As outlined in National Security Presidential Memorandum-11 of May 8, 2018 (Ceasing United States Participation in the Joint Comprehensive Plan of Action and Taking Additional Action to Counter Iran's Malign Influence and Deny Iran All Paths to a Nuclear Weapon), the actions and policies of the Government of Iran, including its proliferation and development of missiles and other asymmetric and conventional weapons capabilities, its network and campaign of regional aggression, its support for terrorist groups, and the malign activities of the Islamic Revolutionary Guard Corps and its surrogates continue to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States.
  For these reasons, the national emergency declared on March 15, 1995, must continue in effect beyond March 15, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to Iran declared in Executive Order 12957. The emergency declared by Executive Order 12957 constitutes an emergency separate from that declared on November 14, 1979, by Executive Order 12170, in connection with the hostage crisis. This renewal, therefore, is distinct from the emergency renewal of November 2018.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  March 12, 2019.
  Presidential Determination No. 2019-11 of March 12, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for AN/SSQ series sonobuoys is essential to the national defense.

  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for AN/SSQ series sonobuoys adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.
  

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, March 12, 2019.Order of March 18, 2019
  Sequestration Order for Fiscal Year 2020 Pursuant To Section 251A of the Balanced Budget and Emergency Deficit Control Act, as Amended
  By the authority vested in me as President by the laws of the United States of America, and in accordance with section 251A of the Balanced Budget and Emergency Deficit Control Act (the ``Act''), as amended, 2 U.S.C. 901a, I hereby order that, on October 1, 2019, direct spending budgetary resources for fiscal year 2020 in each non-exempt budget account be reduced by the amount calculated by the Office of Management and Budget in its report to the Congress of March 18, 2019.
  All sequestrations shall be made in strict accordance with the requirements of section 251A of the Act and the specifications of the Office of Management and Budget's report of March 18, 2019, prepared pursuant to section 251A(9) of the Act.DONALD J. TRUMPTHE WHITE HOUSE,
  March 18, 2019.
  Notice of March 26, 2019
  Continuation of the National Emergency With Respect to Significant Malicious Cyber-Enabled Activities
  On April 1, 2015, by Executive Order 13694, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the increasing prevalence and severity of malicious cyber-enabled activities originating from, or directed by persons located, in whole or in substantial part, outside the United States. On December 28, 2016, the President issued Executive Order 13757 to take additional steps to address the national emergency declared in Executive Order 13694.

  These significant malicious cyber-enabled activities continue to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For this reason, the national emergency declared on April 1, 2015, must continue in effect beyond April 1, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13694, as amended by Executive Order 13757.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  March 26, 2019.
  Memorandum of March 27, 2019
  Federal Housing Finance Reform
  Memorandum for the Secretary of the Treasury[,] the Secretary of Agriculture[,] the Secretary of Housing and Urban Development[,] the Secretary of Veterans Affairs[,] the Director of the Office of Management and Budget[,] the Director of the Bureau of Consumer Financial Protection[,] the Director of the Federal Housing Finance Agency[,] the Assistant to the President for Economic Policy[, and] the Assistant to the President for Domestic Policy
  The housing finance system of the United States is in urgent need of reform. During the financial crisis of 2008, the Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac)—collectively known as the Government-sponsored enterprises (GSEs)—suffered significant losses due to their structural flaws and lack of sufficient regulatory oversight. To prevent their failure, the GSEs received support from the Federal Government and were placed into conservatorship in September 2008. The Housing and Economic Recovery Act of 2008 enacted important reforms to the supervision, oversight, risk management, and governance of the GSEs. The GSEs remain in conservatorship, however, and the housing finance system continues to face significant and fundamental challenges. To date, the GSEs are the dominant participants in the housing finance system and lack real competitors. The lack of comprehensive housing finance reform since the financial crisis of 2008 has left taxpayers potentially exposed to future bailouts, and has left the Federal housing finance programs at the Department of Housing and Urban Development potentially overexposed to risk and with outdated operations. Accordingly, it is time for the United States to reform its housing finance system to reduce taxpayer risks, expand the private sector's role, modernize government housing programs, and make sustainable home ownership for American families our benchmark of success. In order to resolve these ongoing challenges and by the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
  
    Section 1. Framework to Reform the GSEs. (a) The Secretary of the Treasury is hereby directed to develop a plan for administrative and legislative reforms (Treasury Housing Reform Plan) to achieve the following housing reform goals:

  (i) Ending the conservatorships of the GSEs upon the completion of specified reforms;
  
  (ii) Facilitating competition in the housing finance market;
  (iii) Establishing regulation of the GSEs that safeguards their safety and soundness and minimizes the risks they pose to the financial stability of the United States; and
  (iv) Providing that the Federal Government is properly compensated for any explicit or implicit support it provides to the GSEs or the secondary housing finance market.
  (b) The Treasury Housing Reform Plan shall include reform proposals to achieve the following specific objectives:
  (i) Preserving access for qualified homebuyers to 30-year fixed-rate mortgages and other mortgage options that best serve the financial needs of potential homebuyers;
  (ii) Maintaining equal access to the Federal housing finance system for lenders of all sizes, charter types, and geographic locations, including the maintenance of a cash window for loan sales;
  (iii) Establishing appropriate capital and liquidity requirements for the GSEs;
  (iv) Increasing competition and participation of the private sector in the mortgage market, including by authorizing the Federal Housing Finance Agency (FHFA) to approve guarantors of conventional mortgage loans in the secondary market;
  (v) Mitigating the risks undertaken by the GSEs, including by altering, if necessary, their respective policies on loan limits, program and product offerings, credit underwriting parameters, and the use of private capital to transfer credit risk;
  (vi) Recommending appropriate size and risk profiles for the GSEs' retained mortgage and investment portfolios;
  (vii) Defining the role of the GSEs in multifamily mortgage finance;
  (viii) Defining the mission of the Federal Home Loan Bank system and its role in supporting Federal housing finance;
  (ix) Evaluating, in consultation with the Secretary of Housing and Urban Development and the Director of the Bureau of Consumer Financial Protection, the ``QM Patch,'' whereby the GSEs are exempt from certain requirements of the Qualified Mortgage (QM) determination;
  (x) Defining the GSEs' role in promoting affordable housing without duplicating support provided by the Federal Housing Administration (FHA) or other Federal programs; and
  (xi) Setting the conditions necessary for the termination of the conservatorships of the GSEs, which shall include the following conditions being satisfied:
  (A) The Federal Government is fully compensated for the explicit and implicit guarantees provided by it to the GSEs or any successor entities in the form of an ongoing payment to the United States;

  (B) The GSEs' activities are restricted to their core statutory mission and the size of investment and retained mortgage portfolios are appropriately limited; and
  
  (C) The GSEs are subjected to heightened prudential requirements and safety and soundness standards, including increased capital requirements, designed to prevent a future taxpayer bailout and minimize risks to financial stability.
  (c) For each reform included in the Treasury Housing Reform Plan, the Secretary of the Treasury must specify whether the proposed reform is a ``legislative'' reform that would require congressional action or an ``administrative'' reform that could be implemented without congressional action. For each ``administrative'' reform, the Treasury Housing Reform Plan shall include a timeline for implementation.
  (d) In developing the Treasury Housing Reform Plan, the Secretary of the Treasury shall consult with the Secretary of Agriculture, the Secretary of Housing and Urban Development, the Secretary of Veterans Affairs, the Director of the Office of Management and Budget, the Director of the Bureau of Consumer Financial Protection, the Director of the FHFA, the Assistant to the President for Economic Policy, and the FHFA's Federal Housing Finance Oversight Board.
  (e) The Treasury Housing Reform Plan shall be submitted to the President for approval, through the Assistant to the President for Economic Policy, as soon as practicable.
  
    Sec. 2. Framework to Reform the Programs of the Department of Housing and Urban Development, the FHA, and the Government National Mortgage Association (GNMA). (a) The Secretary of Housing and Urban Development is hereby directed to develop a plan for administrative and legislative reforms (HUD Reform Plan) to achieve the following housing reform goals:
  (i) Attempting to ensure that the FHA and GNMA assume primary responsibility for providing housing finance support to low- and moderate-income families that cannot be fulfilled through traditional underwriting;
  (ii) Reducing taxpayer exposure through improved risk management and program and product design; and
  (iii) Modernizing the operations and technology of the FHA and GNMA.
  (b) The HUD Reform Plan shall include reform proposals to achieve the following specific objectives:
  (i) Addressing the financial viability of the Home Equity Conversion Mortgage program;
  (ii) Assessing the risks and benefits associated with providing assistance to first-time homebuyers, including down-payment assistance;
  (iii) Defining the appropriate role of the FHA in multifamily mortgage finance;
  (iv) Diversifying FHA lenders through increased participation by registered depository institutions;
  (v) Enhancing GNMA program participation requirements and standards to ensure its safety and soundness and to protect borrower and investor interests; and

  (vi) Reducing abusive and unsound loan origination or servicing practices for loans in the GNMA program, including, if appropriate, by providing for cooperation with other loan program sponsors and regulators.
  
  (c) For each reform included in the HUD Reform Plan, the Secretary of Housing and Urban Development shall specify whether the proposed reform is a ``legislative'' reform that would require congressional action or an ``administrative'' reform that could be implemented without congressional action. For each ``administrative'' reform, the HUD Reform Plan shall include a timeline for implementation.
  (d) In developing the HUD Reform Plan, the Secretary of Housing and Urban Development shall consult with the Secretary of the Treasury, the Secretary of Agriculture, the Secretary of Veterans Affairs, the Director of the Office of Management and Budget, the Director of the Bureau of Consumer Financial Protection, the Assistant to the President for Economic Policy, and the Assistant to the President for Domestic Policy.
  (e) The HUD Reform Plan shall be submitted to the President for approval, through the Assistant to the President for Economic Policy, as soon as practicable.
  
    Sec. 3. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (d) The Secretary of the Treasury is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, March 27, 2019.
  Memorandum of March 28, 2019
  Extension of Deferred Enforced Departure for Liberians
  Memorandum for the Secretary of State [and] the Secretary of Homeland Security

  Since March 1991, certain Liberian nationals and persons without nationality who last habitually resided in Liberia (collectively, ``Liberians'') have been eligible for either Temporary Protected Status (TPS) or Deferred Enforced Departure (DED), allowing them to remain in the United States despite being otherwise removable.
  
  In a memorandum dated March 27, 2018, I determined that, although conditions in Liberia had improved and did not warrant a further extension of DED, the foreign policy interests of the United States warranted affording an orderly transition (``wind-down'') period to Liberian DED beneficiaries. At that time, I determined that a 12-month wind-down period was appropriate; that wind-down period expires on March 31, 2019.
  Upon further reflection and review, I have decided that it is in the foreign policy interest of the United States to extend the wind-down period for an additional 12 months, through March 30, 2020. The overall situation in West Africa remains concerning, and Liberia is an important regional partner for the United States. The reintegration of DED beneficiaries into Liberian civil and political life will be a complex task, and an unsuccessful transition could strain United States-Liberian relations and undermine Liberia's post-civil war strides toward democracy and political stability. Further, I understand that there are efforts underway by Members of Congress to provide relief for the small population of Liberian DED beneficiaries who remain in the United States. Extending the wind-down period will preserve the status quo while the Congress considers remedial legislation.
  The relationship between the United States and Liberia is unique. Former African-American slaves were among those who founded the modern state of Liberia in 1847. Since that time, the United States has sought to honor, through a strong bilateral diplomatic partnership, the sacrifices of individuals who were determined to build a modern democracy in Africa with representative political institutions similar to those of the United States.
  Pursuant to my constitutional authority to conduct the foreign relations of the United States, I hereby direct the Secretary of Homeland Security to take appropriate measures to accomplish the following:
  (1) The termination of DED for all Liberian beneficiaries effective March 31, 2020;
  (2) A continuation of the wind-down period through March 30, 2020, during which current Liberian DED beneficiaries who satisfy the description below may remain in the United States; and
  (3) As part of that wind-down, continued authorization for employment through March 30, 2020, for current Liberian DED beneficiaries who satisfy the description below.
  The 12-month wind-down period and 12-month continued authorization for employment shall apply to any current Liberian DED beneficiary who has continuously resided in the United States since October 1, 2002, but shall not apply to Liberians in the following categories:
  (1) Individuals who are ineligible for TPS for reasons set forth in section 244(c)(2)(B) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)(2)(B));
  (2) Individuals whose removal the Secretary of Homeland Security determines to be in the interest of the United States;
  (3) Individuals whose presence or activities in the United States the Secretary of State has reasonable grounds to believe would have potentially serious adverse foreign policy consequences for the United States;

  (4) Individuals who have voluntarily returned to Liberia or their country of last habitual residence outside the United States;
  
  (5) Individuals who were deported, excluded, or removed before the date of this memorandum; or
  (6) Individuals who are subject to extradition.

  The Secretary of Homeland Security is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, March 28, 2019.Presidential Permit of March 29, 2019
  Authorizing TransCanada Keystone Pipeline, L.P., To Construct, Connect, Operate, and Maintain Pipeline Facilities at the International Boundary Between the United States and Canada
  By virtue of the authority vested in me as President of the United States of America, I hereby grant permission, subject to the conditions herein set forth, to TransCanada Keystone Pipeline, L.P. (hereinafter referred to as the ``permittee''), to construct, connect, operate, and maintain pipeline facilities at the international border of the United States and Canada at Phillips County, Montana, for the import of oil from Canada to the United States. The permittee is a limited partnership organized under the laws of the State of Delaware, owned by affiliates of TransCanada Corporation, a Canadian public company organized under the laws of Canada.
  This permit supersedes the Presidential permit issued to the permittee, dated March 23, 2017. For the avoidance of doubt, I hereby revoke that March 23, 2017, permit. Furthermore, this permit grants the permission described in the previous paragraph and revokes the March 23, 2017, permit notwithstanding Executive Order 13337 of April 30, 2004 (Issuance of Permits With Respect to Certain Energy-Related Facilities and Land Transportation Crossings on the International Boundaries of the United States) and the Presidential Memorandum of January 24, 2017 (Presidential Memorandum Regarding Construction of the Keystone XL Pipeline).
  The term ``Facilities,'' as used in this permit, means the portion in the United States of the international pipeline project associated with the permittee's application for a Presidential permit filed on May 4, 2012, and resubmitted on January 26, 2017, and any land, structures, installations, or equipment appurtenant thereto.

  The term ``Border facilities,'' as used in this permit, means those parts of the Facilities consisting of a 36-inch diameter pipeline extending from the international border between the United States and Canada at a point in Phillips County, Montana, to and including the first mainline shut-off valve in the United States located approximately 1.2 miles from the international border, and any land, structures, installations, or equipment appurtenant thereto.
  This permit is subject to the following conditions:
  
    Article 1. (1) The Border facilities herein described, and all aspects of their operation, shall be subject to all the conditions, provisions, and requirements of this permit and any subsequent Presidential amendment to it. This permit may be terminated, revoked, or amended at any time at the sole discretion of the President of the United States (the ``President''), with or without advice provided by any executive department or agency (agency). The permittee shall make no substantial change in the Border facilities, in the location of the Border facilities, or in the operation authorized by this permit until the permittee has notified the President or his designee of such change and the President has approved the change.
  (2) The construction, connection, operation, and maintenance of the Facilities (not including the route) shall be, in all material respects and as consistent with applicable law, as described in the permittee's application for a Presidential permit filed on May 4, 2012, and resubmitted on January 26, 2017.
  
    Article 2. The standards for, and the manner of, construction, connection, operation, and maintenance of the Border facilities shall be subject to inspection by the representatives of appropriate Federal, State, and local agencies. Officers and employees of such agencies who are duly authorized and performing their official duties shall be granted free and unrestricted access to the Border facilities by the permittee. Consistent with Article 10, this permit shall remain in effect until terminated, revoked, or amended by the President.
  
    Article 3. Upon the termination, revocation, or surrender of this permit, unless otherwise decided by the President, the permittee, at its own expense, shall remove the Border facilities within such time as the President may specify. If the permittee fails to comply with an order to remove, or to take such other appropriate action with respect to, the Border facilities, the President may direct that possession of such Border facilities be taken—or that they be removed or that other action be taken—at the expense of the permittee. The permittee shall have no claim for damages caused by any such possession, removal, or other action.
  
    Article 4. When, in the judgment of the President, ensuring the national security of the United States requires entering upon and taking possession of any of the Border facilities or parts thereof, and retaining possession, management, or control thereof for such a length of time as the President may deem necessary, the United States shall have the right to do so, provided that the President or his designee has given due notice to the permittee. The United States shall also have the right thereafter to restore possession and control to the permittee. In the event that the United States shall exercise the rights described in this article, it shall pay to the permittee just and fair compensation for the use of such Border facilities, upon the basis of a reasonable profit in normal conditions, and shall bear the cost of restoring Border facilities to their previous condition, less the reasonable value of any improvements that may have been made by the United States.
  
  
    Article 5. Any transfer of ownership or control of the Border facilities, or any part thereof, shall be immediately communicated in writing to the President or his designee, and shall include information identifying the transferee. Notwithstanding any transfer of ownership or control of the Border facilities, or any part thereof, this permit shall remain in force subject to all of its conditions, permissions, and requirements, and any amendments thereto, unless subsequently terminated, revoked, or amended by the President.
  
    Article 6. (1) The permittee is responsible for acquiring any right-of-way grants or easements, permits, and other authorizations as may become necessary or appropriate.
  (2) The permittee shall hold harmless and indemnify the United States from any claimed or adjudged liability arising out of construction, connection, operation, or maintenance of the Facilities, including environmental contamination from the release, threatened release, or discharge of hazardous substances or hazardous waste.
  (3) To ensure the safe operation of the Border facilities, the permittee shall maintain them and every part of them in a condition of good repair and in compliance with applicable law.
  
    Article 7. The permittee shall file with the President or his designee, and with appropriate agencies, such sworn statements or reports with respect to the Border facilities, or the permittee's activities and operations in connection therewith, as are now, or may hereafter, be required under any law or regulation of the United States Government or its agencies. These reporting obligations do not alter the intent that this permit be operative as a directive issued by the President alone.
  
    Article 8. Upon request, the permittee shall provide appropriate information to the President or his designee with regard to the Border facilities. Such requests could include, for example, information concerning current conditions or anticipated changes in ownership or control, construction, connection, operation, or maintenance of the Border facilities.
  
    Article 9. The permittee shall provide written notice to the President or his designee at the time that the construction authorized by this permit begins, at such time as such construction is completed, interrupted, or discontinued, and at other times as may be requested by the President.
  
    Article 10. This permit shall expire 5 years from the date of its issuance if the permittee has not commenced construction of the Border facilities by that date.
  
    Article 11. This permit is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees or agents, or any other person.
  IN WITNESS WHEREOF, I, DONALD J. TRUMP, President of the United States of America, have hereunto set my hand this twenty-ninth day of March, 2019, in the City of Washington, District of Columbia.DONALD J. TRUMPTHE WHITE HOUSE,
  March 29, 2019.
  
  Notice of April 1, 2019
  Continuation of the National Emergency With Respect to South Sudan
  On April 3, 2014, by Executive Order 13664, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the situation in and in relation to South Sudan, which has been marked by activities that threaten the peace, security, or stability of South Sudan and the surrounding region, including widespread violence and atrocities, human rights abuses, recruitment and use of child soldiers, attacks on peacekeepers, and obstruction of humanitarian operations.
  The situation in and in relation to South Sudan continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on April 3, 2014, to deal with that threat must continue in effect beyond April 3, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13664.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  April 1, 2019.
  Memorandum of April 1, 2019
  Delaying Submission of the Small Business Report Under the Trade Facilitation and Trade Enforcement Act of 2015
  Memorandum for the Chief Counsel for Advocacy of the Small Business Administration

  The Trade Facilitation and Trade Enforcement Act of 2015 (TFTEA) (Public Law 114-125) requires you to submit to the Congress a report on the economic impacts of a covered trade agreement on small businesses not more than 180 days after you convene an Interagency Working Group for the relevant trade agreement. The reports for the negotiations of trade agreements with Japan, the European Union, and the United Kingdom will be due during the course of negotiations. To ensure that the negotiations are not disrupted, however, by the authority vested in me as President by the Constitution and the laws of the United States of America, including section 502 of the TFTEA, I require you to delay the submission of each report until after the relevant negotiation is concluded, but not later than 30 days after the trade agreement is signed, provided that the delay allows you to submit the report to the Congress not later than 45 days before the Senate or the House of Representatives acts to approve or disapprove the trade agreement.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, April 1, 2019.
  Notice of April 10, 2019
  Continuation of the National Emergency With Respect to Somalia

  On April 12, 2010, by Executive Order 13536, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the deterioration of the security situation and the persistence of violence in Somalia, and acts of piracy and armed robbery at sea off the coast of Somalia, which have been the subject of the United Nations Security Council resolutions, and violations of the arms embargo imposed by the United Nations Security Council.
  On July 20, 2012, the President issued Executive Order 13620 to take additional steps to deal with the national emergency declared in Executive Order 13536 in view of United Nations Security Council Resolution 2036 of February 22, 2012, and Resolution 2002 of July 29, 2011, and to address: exports of charcoal from Somalia, which generate significant revenue for al-Shabaab; the misappropriation of Somali public assets; and certain acts of violence committed against civilians in Somalia, all of which contribute to the deterioration of the security situation and the persistence of violence in Somalia.
  The situation with respect to Somalia continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on April 12, 2010, and the measures adopted on that date and on July 20, 2012, to deal with that emergency, must continue in effect beyond April 12, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13536.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  April 10, 2019.
  
  Memorandum of April 22, 2019
  Combating High Nonimmigrant Overstay Rates
  Memorandum for the Secretary of State[,] the Attorney General[, and] the Secretary of Homeland Security

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Immigration and Nationality Act (INA), 8 U.S.C. 1101 et seq., and section 301 of title 3, United States Code, it is hereby ordered as follows:
  
    Section 1. Policy. (a) My Administration is committed to securing the borders of the United States and fostering respect for the laws of our country, both of which are cornerstones of our Republic. Nonimmigrant visa (visa) overstay rates are unacceptably high for nationals of certain countries. Aliens must abide by the terms and conditions of their visas for our immigration system to function as intended. Although the United States benefits from legitimate nonimmigrant entry, individuals who abuse the visa process and decline to abide by the terms and conditions of their visas, including their visa departure dates, undermine the integrity of our immigration system and harm the national interest.
  (b) The large numbers of aliens who overstay their period of lawful admission, failing to comply with the terms of a visa or the Visa Waiver Program, place significant strain on Department of Justice and Department of Homeland Security resources, which are currently needed to address the national emergency on our southern border.
  
    Sec. 2. Addressing High Visa Overstay Rates. (a) The Secretary of State shall engage with the governments of countries with a total overstay rate greater than 10 percent in the combined B-1 and B-2 nonimmigrant visa category based on the Department of Homeland Security Fiscal Year 2018 Entry/Exit Overstay Report. This engagement should identify conditions contributing to high overstay rates among nationals of those countries and methods to address those conditions.
  (b) Within 120 days of the date of this memorandum, the Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, shall provide to the President recommendations to reduce B-1 and B-2 nonimmigrant visa overstay rates from the identified countries. With respect to any of the identified countries, the recommendations may include, as appropriate and to the extent consistent with applicable law, a proclamation, relying on authorities such as sections 212(f) and 215 of the INA (8 U.S.C. 1182(f) and 1185(a)), suspending or limiting entry of nationals of those countries who hold B-1 or B-2 visas; targeted suspension of visa issuance for certain nationals; limits to duration of admission, to be implemented by the Department of Homeland Security; and additional documentary requirements.
  (c) The Secretary of State and the Secretary of Homeland Security shall immediately begin taking all appropriate actions that are within the scope of their respective authorities to reduce overstay rates for all classes of nonimmigrant visas.

  (d) Within 180 days of the date of this memorandum, the Secretary of Homeland Security shall provide to the President a summary of the Department of Homeland Security's ongoing efforts to reduce overstays from countries participating in the Visa Waiver Program, to include any recommendations for additional action necessary and appropriate to ensure the integrity and security of that Program.
  
    Sec. 3. Admission Bonds. The Secretary of State and the Secretary of Homeland Security shall take steps to develop measures required for imposing admission bonds as a means for improving compliance with the terms and conditions of nonimmigrant visas. The Secretaries shall provide a status report to the President within 120 days of the date of this memorandum.
  
    Sec. 4. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof;
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or
  (iii) existing rights or obligations under international agreements.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  
    Sec. 5. The Secretary of State is hereby authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, April 22, 2019.
  Presidential Determination No. 2019-12 of April 29, 2019
  Presidential Determination Pursuant to Section 1245(d)(4)(B) and (C) of the National Defense Authorization Act for Fiscal Year 2012
  Memorandum for the Secretary of State[,] the Secretary of the Treasury[, and] the Secretary of Energy

  By the authority vested in me as President by the Constitution and the laws of the United States, after carefully considering the reports submitted to the Congress by the Energy InformationAdministration, including the report submitted in April 2019, and other relevant factors such as global economic conditions, increased oil production by the United States and certain other countries, the global level of spare petroleum production capacity, and the availability of strategic reserves, I determine, pursuant to section 1245(d)(4)(B) and (C) of the National Defense Authorization Act for Fiscal Year 2012, Public Law 112-81, and consistent with prior determinations, that there is a sufficient supply of petroleum and petroleum products from countries other than Iran to permit a significant reduction in the volume of petroleum and petroleum products purchased from Iran by or through foreign financial institutions.
  I will continue to monitor this situation closely.

  The Secretary of State is authorized and directed to publish this determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, April 29, 2019.
  Memorandum of April 30, 2019
  Delegation of Authority Under Section 5 of the United States-Caribbean Strategic Engagement Act of 2016
  Memorandum for the Secretary of State
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of State the authority to submit the report required under section 5 of the United States-Caribbean Strategic Engagement Act of 2016 (Public Law 114-291).
  The delegation in this memorandum shall apply to any provisions of any future public law that are the same or substantially the same as the provision referenced in this memorandum. The Secretary of State may redelegate within the Department of State the authority delegated by this memorandum to the extent authorized by law.

  The Secretary of State is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, April 30, 2019.
  Notice of May 8, 2019
  Continuation of the National Emergency With Respect to the Actions of the Government of Syria

  On May 11, 2004, pursuant to his authority under the International Emergency Economic Powers Act, 50 U.S.C. 1701-1706, and the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003, Public Law 108-175, the President issued Executive Order 13338, in which he declared a national emergency with respect to the actions of the Government of Syria. To deal with this national emergency, Executive Order 13338 authorized the blocking of property of certain persons and prohibited the exportation or reexportation of certain goods to Syria. The national emergency was modified in scope and relied upon for additional steps taken in Executive Order 13399 of April 25, 2006, Executive Order 13460 of February 13, 2008, Executive Order 13572 of April 29, 2011, Executive Order 13573 of May 18, 2011, Executive Order 13582 of August 17, 2011, Executive Order 13606 of April 22, 2012, and Executive Order 13608 of May 1, 2012.
  The President took these actions to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the actions of the Government of Syria in supporting terrorism, maintaining its then-existing occupation of Lebanon, pursuing weapons of mass destruction and missile programs, and undermining United States and international efforts with respect to the stabilization and reconstruction of Iraq.
  The regime's brutality and repression of the Syrian people, who have been calling for freedom and a representative government, not only endangers the Syrian people themselves, but also generates instability throughout the region. The Syrian regime's actions and policies, including with respect to chemical weapons, supporting terrorist organizations, and obstructing the Lebanese government's ability to function effectively, continue to foster the rise of extremism and sectarianism and pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. As a result, the national emergency declared on May 11, 2004, and the measures to deal with that emergency adopted on that date in Executive Order 13338; on April 25, 2006, in Executive Order 13399; on February 13, 2008, in Executive Order 13460; on April 29, 2011, in Executive Order 13572; on May 18, 2011, in Executive Order 13573; on August 17, 2011, in Executive Order 13582; on April 22, 2012, in Executive Order 13606; and on May 1, 2012, in Executive Order 13608, must continue in effect beyond May 11, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act, 50 U.S.C. 1622(d), I am continuing for 1 year the national emergency declared with respect to the actions of the Government of Syria.
  In addition, the United States condemns the Assad regime's use of brutal violence and human rights abuses and calls on the Assad regime to stop its violence against the Syrian people, uphold existing ceasefires, enable the delivery of humanitarian assistance, and allow a political transition in Syria that will forge a credible path to a future of greater freedom, democracy, opportunity, and justice.
  The United States will consider changes in the composition, policies, and actions of the Government of Syria in determining whether to continue or terminate this national emergency in the future.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  May 8, 2019.
  
  Notice of May 8, 2019
  Continuation of the National Emergency With Respect to the Central African Republic

  On May 12, 2014, by Executive Order 13667, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the situation in and in relation to the Central African Republic, which has been marked by a breakdown of law and order, intersectarian tension, widespread violence and atrocities, and the pervasive, often forced recruitment and use of child soldiers, threatens the peace, security, or stability of the Central African Republic and neighboring states.
  The situation in and in relation to the Central African Republic continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on May 12, 2014, to deal with that threat must continue in effect beyond May 12, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13667.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  May 8, 2019.
  Notice of May 13, 2019
  Continuation of the National Emergency With Respect to Yemen
  On May 16, 2012, by Executive Order 13611, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the actions and policies of certain former members of the Government of Yemen and others that threaten Yemen's peace, security, and stability. These actions include obstructing the political process in Yemen and blocking implementation of the agreement of November 23, 2011, between the Government of Yemen and those in opposition to it, which provided for a peaceful transition of power that meets the legitimate demands and aspirations of the Yemeni people.

  The actions and policies of certain former members of the Government of Yemen and others in threatening Yemen's peace, security, and stability continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on May 16, 2012, to deal with that threat must continue in effect beyond May 16, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13611.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  May 13, 2019.
  Notice of May 20, 2019
  Continuation of the National Emergency With Respect to the Stabilization of Iraq
  On May 22, 2003, by Executive Order 13303, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States posed by obstacles to the orderly reconstruction of Iraq, the restoration and maintenance of peace and security in the country, and the development of political, administrative, and economic institutions in Iraq.
  The obstacles to the orderly reconstruction of Iraq, the restoration and maintenance of peace and security in the country, and the development of political, administrative, and economic institutions in Iraq continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared in Executive Order 13303, as modified in scope and relied upon for additional steps taken in Executive Order 13315 of August 28, 2003, Executive Order 13350 of July 29, 2004, Executive Order 13364 of November 29, 2004, Executive Order 13438 of July 17, 2007, and Executive Order 13668 of May 27, 2014, must continue in effect beyond May 22, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to the stabilization of Iraq declared in Executive Order 13303.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  May 20, 2019.
  
  Memorandum of May 23, 2019
  Agency Cooperation With Attorney General's Review of Intelligence Activities Relating to the 2016 Presidential Campaigns
  Memorandum for the Secretary of State[,] the Secretary of the Treasury[,] the Secretary of Defense[,] the Attorney General[,] the Secretary of Energy[,] the Secretary of Homeland Security[,] the Director of National Intelligence[, and] the Director of the Central Intelligence Agency
  By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
  
    Section 1. Agency Cooperation. The Attorney General is currently conducting a review of intelligence activities relating to the campaigns in the 2016 Presidential election and certain related matters. The heads of elements of the intelligence community, as defined in 50 U.S.C. 3003(4), and the heads of each department or agency that includes an element of the intelligence community shall promptly provide such assistance and information as the Attorney General may request in connection with that review.
  
    Sec. 2. Declassification and Downgrading. With respect to any matter classified under Executive Order 13526 of December 29, 2009 (Classified National Security Information), the Attorney General may, by applying the standard set forth in either section 3.1(a) or section 3.1(d) of Executive Order 13526, declassify, downgrade, or direct the declassification or downgrading of information or intelligence that relates to the Attorney General's review referred to in section 1 of this memorandum. Before exercising this authority, the Attorney General should, to the extent he deems it practicable, consult with the head of the originating intelligence community element or department. This authority is not delegable and applies notwithstanding any other authorization or limitation set forth in Executive Order 13526.
  
    Sec. 3. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) The authority in this memorandum shall terminate upon a vacancy in the office of Attorney General, unless expressly extended by the President.

  (d) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
  

  (e) The Attorney General is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, May 23, 2019.
  Memorandum of May 24, 2019
  Delegation of Function Under the Hizballah International Financing Prevention Act of 2015, as Amended
  Memorandum for the Secretary of State [and] the Secretary of the Treasury
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of the Treasury, in consultation with the Secretary of State, the function vested in the President by section 102(d) of the Hizballah International Financing Prevention Act of 2015 (Public Law 114-102), as amended by the Hizballah International Financing Prevention Amendments Act of 2018 (Public Law 115-272) (collectively, the ``Acts'').
  The function delegated by this memorandum shall be exercised in coordination with departments and agencies through the National Security Presidential Memorandum-4 process. Any reference in this memorandum to the Acts shall be deemed to be a reference to any future Act that is the same or substantially the same as such provision.

  The Secretary of the Treasury is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, May 24, 2019.
  Memorandum of May 24, 2019
  Delegation of Functions and Authorities Under the Nicaragua Human Rights and Anticorruption Act of 2018
  Memorandum for the Secretary of State [and] the Secretary of the Treasury

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby:
  
  (a) delegate to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by section 5(a) of the Nicaragua Human Rights and Anticorruption Act of 2018 (Public Law 115-335) (the ``Act''), with respect to making a determination under the standards set forth in sections 5(a)(1)-(4) of the Act;
  (b) delegate to the Secretary of the Treasury the functions and authorities vested in the President by section 5(a) of the Act, with respect to the imposition of the sanctions in section 5(c)(1)(A) of the Act following a determination by the Secretary of the Treasury under section 5(a);
  (c) delegate to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by section 5(d) of the Act;
  (d) delegate to the Secretary of State the functions and authorities vested in the President by section 5(a) of the Act, with respect to the imposition of the sanctions in section 5(c)(1)(B) of the Act following a determination by the Secretary of the Treasury under section 5(a); and
  (e) delegate to the Secretary of State, in consultation with the Secretary of the Treasury, the functions and authorities vested in the President by section 6(b) of the Act.
  The functions and authorities delegated by this memorandum shall be exercised in coordination with departments and agencies through the National Security Presidential Memorandum-4 process. Any reference in this memorandum to the Act shall be deemed to be a reference to any future Act that is the same or substantially the same as such provision.

  The Secretary of State is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, May 24, 2019.
  Memorandum of May 24, 2019
  Delegation of Functions and Authorities Under the Sanctioning the Use of Civilians as Defenseless Shields Act
  Memorandum for the Secretary of State [and] the Secretary of the Treasury
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby:

  (a) delegate to the Secretary of State the functions and authorities vested in the President by section 3(g) of the Sanctioning the Use of Civilians as Defenseless Shields Act Public Law 115-348) (the ``Act''); and
  
  (b) delegate to the Secretary of the Treasury, in consultation with the Secretary of State, the functions and authorities vested in the President by sections 3(a), 3(b), 3(c), 3(d)(1), and 3(h) of the Act.
  The functions and authorities delegated by this memorandum shall be exercised in coordination with departments and agencies through the National Security Presidential Memorandum-4 process. Any reference in this memorandum to the Act shall be deemed to be a reference to any future Act that is the same or substantially the same as such provision.

  The Secretary of State is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, May 24, 2019.
  Memorandum of May 24, 2019
  Revisions to the 2017 Unified Command Plan
  Memorandum for the Secretary of Defense
  Pursuant to my authority as Commander in Chief, I hereby approve and direct the implementation of the revised Unified Command Plan.
  Consistent with section 161(b)(2) of title 10, United States Code, and section 301 of title 3, United States Code, you are directed to notify the Congress on my behalf.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, May 24, 2019.
  
  Presidential Determination No. 2019-13 of June 10, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for small unmanned aerial systems is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for small unmanned aerial systems adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, June 10, 2019.
  Notice of June 13, 2019
  Continuation of the National Emergency With Respect to the Actions and Policies of Certain Members of the Government of Belarus and Other Persons to Undermine Democratic Processes or Institutions of Belarus
  On June 16, 2006, by Executive Order 13405, the President declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the actions and policies of certain members of the Government of Belarus and other persons to undermine Belarus's democratic processes or institutions, manifested in the fundamentally undemocratic March 2006 elections; to commit human rights abuses related to political repression, including detentions and disappearances; and to engage in public corruption, including by diverting or misusing Belarusian public assets or by misusing public authority.

  The actions and policies of certain members of the Government of Belarus and other persons continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on June 16, 2006, and the measures adopted on that date to deal with that emergency, must continue in effect beyond June 16, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13405.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  June 13, 2019.
  Notice of June 18, 2019
  Continuation of the National Emergency With Respect to the Western Balkans
  On June 26, 2001, by Executive Order 13219, the President declared a national emergency with respect to the Western Balkans, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706), to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the actions of persons engaged in, or assisting, sponsoring, or supporting (i) extremist violence in the former Republic of Macedonia (what is now the Republic of North Macedonia) and elsewhere in the Western Balkans region, or (ii) acts obstructing implementation of the Dayton Accords in Bosnia or United Nations Security Council Resolution 1244 of June 10, 1999, in Kosovo. The President subsequently amended that order in Executive Order 13304 of May 28, 2003, to take additional steps with respect to acts obstructing implementation of the Ohrid Framework Agreement of 2001 relating to Macedonia.
  The actions of persons threatening the peace and international stabilization efforts in the Western Balkans, including acts of extremist violence and obstructionist activity, continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on June 26, 2001, and the measures adopted on that date and thereafter to deal with that emergency, must continue in effect beyond June 26, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to the Western Balkans declared in Executive Order 13219.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  June 18, 2019.
  
  Notice of June 21, 2019
  Continuation of the National Emergency With Respect to North Korea
  On June 26, 2008, by Executive Order 13466, the President declared a national emergency with respect to North Korea pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the existence and risk of proliferation of weapons-usable fissile material on the Korean Peninsula. The President also found that it was necessary to maintain certain restrictions with respect to North Korea that would otherwise have been lifted pursuant to Proclamation 8271 of June 26, 2008, which terminated the exercise of authorities under the Trading With the Enemy Act (50 U.S.C. App. 1-44) with respect to North Korea.

  On August 30, 2010, the President signed Executive Order 13551, which expanded the scope of the national emergency declared in Executive Order 13466 to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States posed by the continued actions and policies of the Government of North Korea, manifested by its unprovoked attack that resulted in the sinking of the Republic of Korea Navy ship Cheonan and the deaths of 46 sailors in March 2010; its announced test of a nuclear device and its missile launches in 2009; its actions in violation of United Nations Security Council Resolutions 1718 and 1874, including the procurement of luxury goods; and its illicit and deceptive activities in international markets through which it obtains financial and other support, including money laundering, the counterfeiting of goods and currency, bulk cash smuggling, and narcotics trafficking, which destabilize the Korean Peninsula and imperil United States Armed Forces, allies, and trading partners in the region.

  On April 18, 2011, the President signed Executive Order 13570 to take additional steps to address the national emergency declared in Executive Order 13466 and expanded in Executive Order 13551 that would ensure the implementation of the import restrictions contained in United Nations Security Council Resolutions 1718 and 1874 and complement the import restrictions provided for in the Arms Export Control Act (22 U.S.C. 2751 et seq.).
  On January 2, 2015, the President signed Executive Order 13687 to take further steps with respect to the national emergency declared in Executive Order 13466, as expanded in Executive Order 13551, and addressed further in Executive Order 13570, to address the threat to the national security, foreign policy, and economy of the United States constituted by the provocative, destabilizing, and repressive actions and policies of the Government of North Korea, including its destructive, coercive cyber-related actions during November and December 2014, actions in violation of United Nations Security Council Resolutions 1718, 1874, 2087, and 2094, and commission of serious human rights abuses.

  On March 15, 2016, the President signed Executive Order 13722 to take additional steps with respect to the national emergency declared in Executive Order 13466, as modified in scope and relied upon for additional steps in subsequent Executive Orders, to address the Government of North Korea's continuing pursuit of its nuclear and missile programs, as evidenced by its February 7, 2016 launch using ballistic missile technology and its January 6, 2016 nuclear test in violation of its obligations pursuant to numerous United Nations Security Council resolutions and in contravention of its commitments under the September 19, 2005 Joint Statement of the Six-Party Talks, that increasingly imperils the United States and its allies.
  On September 20, 2017, the President signed Executive Order 13810 to take further steps with respect to the national emergency declared in Executive Order 13466, as modified in scope and relied upon for additional steps in subsequent Executive Orders, to address the provocative, destabilizing, and repressive actions and policies of the Government of North Korea, including its intercontinental ballistic missile launches of July 3 and July 28, 2017, and its nuclear test of September 2, 2017; its commission of serious human rights abuses; and its use of funds generated through international trade to support its nuclear and missile programs and weapons proliferation.
  The existence and risk of proliferation of weapons-usable fissile material on the Korean Peninsula and the actions and policies of the Government of North Korea continue to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For this reason, the national emergency declared in Executive Order 13466, expanded in scope in Executive Order 13551, addressed further in Executive Order 13570, further expanded in scope in Executive Order 13687, and under which additional steps were taken in Executive Order 13722, and Executive Order 13810, and the measures taken to deal with that national emergency, must continue in effect beyond June 26, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to North Korea declared in Executive Order 13466.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  June 21, 2019.
  Memorandum of June 26, 2019
   Policy for Military Service Academy and Reserve Officers' Training Corps Graduates Seeking to Participate in Professional Sports
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby order as follows:
  
    Section 1. Background. Under current Department of Defense (DOD) policy, new graduates of the Military Service Academies (Academies) and Reserve Officers' Training Corps (ROTC) programs cannot pursue careers in professional sports until after they have served 2 years of commissioned service in the Armed Forces. As I recently stated, these student-athletes should be able to defer their military service obligations until they have completed their professional sports careers. Such cadets and midshipmen have a short window of time to take advantage of their athletic talents during which playing professional sports is realistically possible. At the same time, these student-athletes should honor the commitment they made to serve in the Armed Forces in exchange for the extraordinary benefits afforded to them at taxpayer expense at the Academies or ROTC programs. A revised policy will benefit the student-athletes, the Academies and ROTC programs, and the Armed Forces.
  
    Sec. 2. Revised Sports Policy. (a) The Secretary of Defense (Secretary) shall develop a policy that authorizes new graduates of the Academies and ROTC programs to pursue professional sports opportunities immediately following graduation, consistent with their military service obligation (Revised Sports Policy).
  (b) The Secretary shall submit the Revised Sports Policy to the President, through the Assistant to the President for National Security Affairs, no later than 120 days from the date of this memorandum.
  
    Sec. 3. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (d) You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, June 26, 2019.
  
  Memorandum of July 19, 2019
  Delegation of Authority Under the Asia Reassurance Initiative Act of 2018
  Memorandum for the Secretary of State [and] the Secretary of Energy
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, I hereby delegate to the Secretary of State the authority vested in the President by section 306(a)(1) of the Asia Reassurance Initiative Act of 2018 (Public Law 115-409) with respect to establishing a comprehensive Indo-Pacific Energy Strategy, which shall be done with the concurrence of the Secretary of Energy.
  The delegation in this memorandum shall apply to any provision of any future public law that is the same or substantially the same as the provision referenced in this memorandum.

  The Secretary of State is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 19, 2019.
  Presidential Determination No. 2019-14 of July 19, 2019
  Continuation of U.S. Drug Interdiction Assistance to the Government of Colombia
  Memorandum for the Secretary of State [and] the Secretary of Defense

  By the authority vested in me as President by the Constitution and laws of the United States, and pursuant to the authority vested in me by section 1012 of the National Defense Authorization Act for Fiscal Year 1995, as amended (22 U.S.C. 2291-4), I hereby certify, with respect to Colombia, that: (1) interdiction of aircraft reasonably suspected to be primarily engaged in illicit drug trafficking in that country's airspace is necessary, because of the extraordinary threat posed by illicit drug trafficking to the national security of that country; and (2) Colombia has appropriate procedures in place to protect against innocent loss of life in the air and on the ground in connection with such interdiction, which includes effective means to identify and warn an aircraft before the use of force is directed against the aircraft.
  

  The Secretary of State is authorized and directed to publish this determination in the Federal Register and to notify the Congress of this determination.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 19, 2019.
  Notice of July 22, 2019
  Continuation of the National Emergency With Respect to Transnational Criminal Organizations
  On July 24, 2011, by Executive Order 13581, the President declared a national emergency with respect to transnational criminal organizations pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the activities of significant transnational criminal organizations.
  The activities of significant transnational criminal organizations have reached such scope and gravity that they threaten the stability of international political and economic systems. Such organizations are becoming increasingly sophisticated and dangerous to the United States; they are increasingly entrenched in the operations of foreign governments and the international financial system, thereby weakening democratic institutions, degrading the rule of law, and undermining economic markets. These organizations facilitate and aggravate violent civil conflicts and increasingly facilitate the activities of other dangerous persons.
  On March 15, 2019, by Executive Order 13863, I took additional steps to deal with the national emergency with respect to transnational criminal organizations in view of the evolution of these organizations as well as the increasing sophistication of their activities, which threaten international political and economic systems and pose a direct threat to the safety and welfare of the United States and its citizens, and given the ability of these organizations to derive revenue through widespread illegal conduct, including acts of violence and abuse that exhibit a wanton disregard for human life as well as many other crimes enriching and empowering these organizations.

  The activities of significant transnational criminal organizations continue to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For these reasons, the national emergency declared in Executive Order 13581 of July 24, 2011, under which additional steps were taken in Executive Order 13863 of March 15, 2019, and the measures adopted to deal with that emergency, must continue in effect beyond July 24, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to transnational criminal organizations declared in Executive Order 13581.
  
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  July 22, 2019.
  Presidential Determination No. 2019-15 of July 22, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic manufacturing capability for F135 Integrally Bladed Rotors is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for manufacturing F135 Integrally Bladed Rotors adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 22, 2019.
  Presidential Determination No. 2019-16 of July 22, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for separation and processing of Heavy Rare Earth Elements is essential to the national defense.

  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for separation and processing of Heavy Rare Earth Elements adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 22, 2019.
  Presidential Determination No. 2019-17 of July 22, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for separation and processing of Light Rare Earth Elements is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for separation and processing of Light Rare Earth Elements adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 22, 2019.
  
  Presidential Determination No. 2019-18 of July 22, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for Rare Earth Metals and Alloys is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for Rare Earth Metals and Alloys adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 22, 2019.
  Presidential Determination No. 2019-19 of July 22, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for Neodymium Iron Boron Rare Earth Sintered Material and Permanent Magnets is essential to the national defense.

  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for Neodymium Iron Boron Rare Earth Sintered Material and Permanent Magnets adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.
  

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 22, 2019.
  Presidential Determination No. 2019-20 of July 22, 2019
  Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
  Memorandum for the Secretary of Defense
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 303 of the Defense Production Act of 1950, as amended (the ``Act'') (50 U.S.C. 4533), I hereby determine, pursuant to section 303(a)(5) of the Act, that the domestic production capability for Samarium Cobalt Rare Earth Permanent Magnets is essential to the national defense.
  Without Presidential action under section 303 of the Act, United States industry cannot reasonably be expected to provide the production capability for Samarium Cobalt Rare Earth Permanent Magnets adequately and in a timely manner. Further, purchases, purchase commitments, or other action pursuant to section 303 of the Act are the most cost-effective, expedient, and practical alternative method for meeting the need for this critical capability.

  You are authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 22, 2019.
  Memorandum of July 26, 2019
  Reforming Developing-Country Status in the World Trade Organization
  Memorandum for the United States Trade Representative
  By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby directed as follows:
  
    Section 1. Policy. The World Trade Organization (WTO) was created to spur economic growth and raise standards of living by establishing international trade rules premised on principles of transparency, openness, and predictability. Although economic tides have risen worldwide since the WTO's inception in 1995, the WTO continues to rest on an outdated dichotomy between developed and developing countries that has allowed some WTO Members to gain unfair advantages in the international trade arena. Nearly two-thirds of WTO Members have been able to avail themselves of special treatment and to take on weaker commitments under the WTO framework by designating themselves as developing countries. While some developing-country designations are proper, many are patently unsupportable in light of current economic circumstances. For example, 7 out of the 10 wealthiest economies in the world as measured by Gross Domestic Product per capita on a purchasing-power parity basis—Brunei, Hong Kong, Kuwait, Macao, Qatar, Singapore, and the United Arab Emirates—currently claim developing-country status. Mexico, South Korea, and Turkey—members of both the G20 and the Organization for Economic Cooperation and Development (OECD)—also claim this status.
  When the wealthiest economies claim developing-country status, they harm not only other developed economies but also economies that truly require special and differential treatment. Such disregard for adherence to WTO rules, including the likely disregard of any future rules, cannot continue to go unchecked.
  China most dramatically illustrates the point. Since joining the WTO in 2001, China has continued to insist that it is a developing country and thus has the right to avail itself of flexibilities under any new WTO rules. The United States has never accepted China's claim to developing-country status, and virtually every current economic indicator belies China's claim. After years of explosive growth, China has the second largest Gross Domestic Product in the world, behind only the United States. China accounts for nearly 13 percent of total global exports of goods, while its global share of such exports jumped five-fold between 1995 and 2017. It has been the largest global exporter of goods each year since 2009. Further, China's preeminent status in exports is not limited to goods from low-wage manufacturing sectors. China currently ranks first in the world for exports of high-technology products, with such exports alone increasing by 3,800 percent between 1995 and 2016.
  Other economic figures tell a similar story. Valued at nearly $1.5 trillion, China's outbound foreign direct investment (FDI) exceeds that of 32 of 36 OECD countries, while its inbound FDI of nearly $2.9 trillion exceeds all but one OECD country. China is home to 120 of the world's 500 largest companies, and its defense expenditures and total number of satellites in space are second only to those of the United States.

  Notwithstanding these facts and other evidence of economic vibrancy, China and too many other countries have continued to style themselves as developing countries, allowing them to enjoy the benefits that come with that status and seek weaker commitments than those made by other WTO Members. These countries claim entitlement to longer timeframes for the imposition of safeguards, generous transition periods, softer tariff cuts, procedural advantages for WTO disputes, and the ability to avail themselves of certain export subsidies—all at the expense of other WTO Members. These countries have also consistently sought weaker commitments than other WTO Members in ongoing negotiations, which has significantly stymied progress. Moreover, many of the world's most advanced economies have used developing-country status as an excuse not to comply with the most basic notification requirements under WTO rules, depriving United States traders of vital trade data. The status quo cannot continue.
  
  The WTO is in desperate need of reform, without which the WTO will be unable to address the needs of workers and businesses or the challenges posed by the modern global economy. The United States is also pressing for critical reforms in other multilateral international organizations to help ensure that those organizations recognize the economic development of their members and can work within their mandates to address important challenges. The need to reform international economic institutions is not just a challenge for the United States but for all countries that participate in the global marketplace.
  With respect to the WTO, there is no hope of progress in resolving this challenge until the world's most advanced economies are prepared to take on the full commitments associated with WTO membership. To help ensure that those countries live up to their commitments, it shall be the policy of the United States to make trade more free, fair, and reciprocal by devoting all necessary resources toward changing the WTO approach to developing-country status such that advanced economies can no longer avail themselves of unwarranted benefits despite abundant evidence of economic strength.
  
    Sec. 2. Changing the WTO Approach to Flexibilities Associated with Developing-Country Status. (a) To advance the policy set forth in section 1 of this memorandum, the United States Trade Representative (USTR) shall, as appropriate and consistent with applicable law, use all available means to secure changes at the WTO that would prevent self-declared developing countries from availing themselves of flexibilities in WTO rules and negotiations that are not justified by appropriate economic and other indicators. Where appropriate and consistent with law, the USTR shall pursue this action in cooperation with other like-minded WTO Members.
  (b) Within 60 days of the date of this memorandum, the USTR shall update the President on his progress under subsection (a) of this section.
  
    Sec. 3. Ending Unfair Trade Benefits. (a) If, within 90 days of the date of this memorandum, the USTR determines that substantial progress has not been made toward achieving the changes described in section 2 of this memorandum, the USTR shall, as appropriate and to the extent consistent with law:
  (i) no longer treat as a developing country for the purposes of the WTO any WTO Member that in the USTR's judgment is improperly declaring itself a developing country and inappropriately seeking the benefit of flexibilities in WTO rules and negotiations; and
  (ii) where relevant, not support any such country's membership in the OECD.
  (b) Before taking any action under subsection (a) of this section, the USTR shall:
  (i) consult with the Trade Policy Committee established under section 242 of the Trade Expansion Act of 1962 (19 U.S.C. 1872);

  (ii) consult with the National Security Council and the National Economic Council as to the advisability of interagency coordination through the process described in National Security Presidential Memorandum-4 of April 4, 2017 (Organization of the National Security Council, the Homeland Security Council, and Subcommittees), or any successor document; and
  
  (iii) consider the WTO Member's involvement in global trade, membership in key economic decision-making groups, placement within relative economic and other indicators, and any other factors the USTR deems appropriate.
  (c) The USTR shall publish on its website a list of all self-declared developing countries that the USTR believes are inappropriately seeking the benefit of developing-country flexibilities in WTO rules and negotiations.
  
    Sec. 4. Publication. The USTR is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 26, 2019.
  Notice of July 30, 2019
  Continuation of the National Emergency With Respect to Lebanon
  On August 1, 2007, by Executive Order 13441, the President declared a national emergency with respect to Lebanon pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the actions of certain persons to undermine Lebanon's legitimate and democratically elected government or democratic institutions; to contribute to the deliberate breakdown in the rule of law in Lebanon, including through politically motivated violence and intimidation; to reassert Syrian control or contribute to Syrian interference in Lebanon; or to infringe upon or undermine Lebanese sovereignty. Such actions contribute to political and economic instability in that country and the region.

  Certain ongoing activities, such as Iran's continuing arms transfers to Hizballah—which include increasingly sophisticated weapons systems—serve to undermine Lebanese sovereignty, contribute to political and economic instability in the region, and continue to constitute an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on August 1, 2007, and the measures adopted on that date to deal with that emergency, must continue in effect beyond August 1, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to Lebanon declared in Executive Order 13441.
  
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  July 30, 2019.
  Presidential Determination No. 2019-21 of July 31, 2019
  Designation of the Federative Republic of Brazil as a Major Non-NATO Ally
  Memorandum for the Secretary of State

  By the authority vested in me as President by the Constitution and the laws of the United States of America, and by section 517 of the Foreign Assistance Act of 1961, as amended (22 U.S.C. 2321k) (the ``Act''), I hereby designate the Federative Republic of Brazil as a major Non-NATO Ally of the United States for the purposes of the Act and the Arms Export Control Act (22 U.S.C. 2751 et seq.)

  You are authorized and directed to publish this determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, July 31, 2019.
  Presidential Determination No. 2019-22 of August 8, 2019
  Presidential Determination on Major Drug Transit or Major Illicit Drug Producing Countries for Fiscal Year 2020
  Memorandum for the Secretary of State
  By the authority vested in me as President by the Constitution  and the laws of the United States, including section 706(1) of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107-228) (FRAA), I hereby identify the following countries as major drug transit or major illicit drug producing countries: Afghanistan, The Bahamas, Belize, Bolivia, Burma, Colombia, Costa Rica, Dominican Republic, Ecuador, El Salvador, Guatemala, Haiti, Honduras, India, Jamaica, Laos, Mexico, Nicaragua, Pakistan, Panama, Peru, and Venezuela.

  A country's presence on the foregoing list is not necessarily a reflection of its government's counternarcotics efforts or level of cooperation with the United States. Consistent with the statutory definition of a major drug transit or major illicit drug producing country set forth in section 481(e)(2) and (5) of the Foreign Assistance Act of 1961, as amended (Public Law 87-195)(FAA), the reason countries are placed on the list is the combination of geographic, commercial, and economic factors that allow drugs to transit or be produced, even if a government has engaged in robust and diligent narcotics control measures.
  Pursuant to section 706(2)(A) of the FRAA, I hereby designate Bolivia and the illegitimate regime of Nicolas Maduro in Venezuela as having failed demonstrably during the previous 12 months to adhere to their obligations under international counternarcotics agreements and to take the measures required by section 489(a)(1) of the FAA. Included with this determination are justifications for the designations of Bolivia and the Maduro regime, as required by section 706(2)(B) of the FRAA. I have also determined, in accordance with provisions of section 706(3)(A) of the FRAA, that United States programs that support the legitimate interim government in Venezuela are vital to the national interests of the United States.
  My Administration has devoted unprecedented resources to combating the scourge of illicit drugs in the United States, including by strengthening our country's borders and expanding programs to prevent illicit drug use and aid the recovery and treatment of those who need it. We are making steady progress to turn the tide of our country's drug epidemic, but more needs to be accomplished. This includes further efforts beyond our Nation's borders, by governments of countries where dangerous illegal drugs originate.
  In Colombia, President Ivan Duque has made early progress in rolling back the record-high coca cultivation and cocaine production levels inherited from his predecessor and in leading efforts to restart a Colombian-led aerial eradication program. This progress needs to continue and expand, and my Administration will work with our Colombian partners to reach our joint 5-year goal to reduce coca cultivation and cocaine production by half by the end of 2023. We will also continue to coordinate closely with Colombia and other like-minded partners in our hemisphere to restore democracy in Venezuela. With the end of the Maduro dictatorship rife with criminal elements, the United States will have a much better opportunity to work with Venezuela to stem the flow of drugs leaving South America.

  Along our southern border, Mexico needs to do more to stop the flow of deadly drugs entering our country. We need the Mexican government to intensify its efforts to increase poppy eradication, illicit drug interdiction, prosecutions, and asset seizures, and to develop a comprehensive drug control strategy. In particular, Mexico's full cooperation is essential to reduce heroin production and confront illicit fentanyl production and every form of drug trafficking, including through United States ports of entry. Many Mexican military and law enforcement professionals, in cooperation with their United States counterparts, are bravely meeting this challenge and confronting the transnational criminal organizations that threaten both of our countries. We need to see a sustained and unified commitment from Mexican government officials across military and civilian agencies and working with foreign partners. Without further progress over the coming year, I will consider determining that Mexico has failed demonstrably to uphold its international drug control commitments.
  

  You are authorized and directed to submit this designation, with the Bolivia and Venezuela memoranda of justification, under section 706 of the FRAA, to the Congress, and to publish it in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, August 8, 2019.
  Notice of August 14, 2019
  Continuation of the National Emergency With Respect to Export Control Regulations

  On August 17, 2001, the President issued Executive Order 13222 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.). In that order, the President declared a national emergency with respect to the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States related to the expiration of the Export Administration Act of 1979, as amended (50 U.S.C. 4601 et seq.). Because the implementation of certain sanctions authorities, including sections 11A, 11B, and 11C of the Export Administration Act, consistent with section 1766(b) of Public Law 115-232 (50 U.S.C. 4601 note), is to be carried out under the International Emergency Economic Powers Act the national emergency declared on August 17, 2001, must continue in effect beyond August 17, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13222, as amended by Executive Order 13637 of March 8, 2013.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  August 14, 2019.
  Memorandum of August 21, 2019
  Discharging the Federal Student Loan Debt of Totally and Permanently Disabled Veterans
  Memorandum for the Secretary of Education [and] the Secretary of Veterans Affairs

  Since our Founding, the United States has been blessed with men and women willing to serve in defense of our Nation and our ideals. Many of those answering the call to serve make the ultimate sacrifice for their country, and many others carry physical and emotional scars for the rest of their lives.
  
  The Higher Education Act of 1965, as amended by the Higher Education Opportunity Act in 2008 and other acts (Higher Education Act), honors veterans who are totally and permanently disabled as a result of their service to the Nation by providing for the discharge of their Federal student loan debt. Borrowers who have been determined by the Secretary of Veterans Affairs to be unemployable due to a service-connected condition and who provide documentation of that determination to the Secretary of Education are entitled to the discharge of such debt.
  For the last decade, veterans seeking loan discharges have been required to submit an application to the Secretary of Education with proof of their disabilities obtained from the Department of Veterans Affairs. The process has been overly complicated and difficult, and prevented too many of our veterans from receiving the relief for which they are eligible. This has inflicted significant hardship and serious harm on these veterans and has frustrated the intent of the Congress that their Federal student loan debt be discharged.
  Only half of the approximately 50,000 totally and permanently disabled veterans who currently qualify for the discharge of their Federal student loan debt have availed themselves of the benefits provided to them by the Higher Education Act. This has created a serious and critical problem for disabled veterans, who must deal with the day-to-day consequences of their service-connected injuries, and for our military, as readiness and recruitment suffer when we do not take care of our veterans. There is a pressing need to quickly and effectively resolve this problem. Therefore, my Administration will take prompt action to ensure that all totally and permanently disabled veterans are able to obtain, with minimal burden, the Federal student loan debt discharges to which they are legally entitled.
  Accordingly, by the authority vested in me as President by the Constitution and the laws of the United States of America, and to express the gratitude of our Nation for the service of our totally and permanently disabled veterans, I hereby direct the following:
  
    Section 1. Policy. It shall be the policy of the Federal Government to facilitate—in a manner that is quick, efficient, and minimally burdensome—the discharge of Federal student loan debt for totally and permanently disabled veterans.
  
    Sec. 2. Directive to the Secretaries of Education and Veterans Affairs. (a) The Secretary of Education is hereby directed to develop as soon as practicable a process, consistent with applicable law, to facilitate the swift and effective discharge of the Federal student loan debt of totally and permanently disabled veterans pursuant to section 437 of the Higher Education Act, 20 U.S.C. 1087; section 455 of the Higher Education Act, 20 U.S.C. 1087e; and section 464 of the Higher Education Act, 20 U.S.C. 1087dd. To the maximum extent feasible and consistent with applicable law, the process developed by the Secretary of Education should account for and make use of disability determinations made available to the Secretary of Education by the Department of Veterans Affairs.

  (b) The Secretaries of Education and Veterans Affairs (Secretaries) shall take appropriate action to implement the policy set forth in section 1 of this memorandum as expeditiously as possible. To that end, the Secretaries shall consider all pathways for the Department of Veterans Affairs to share disability determinations with the Department of Education, so that veterans may be relieved of the burdensome administrative impediments to Federal student loan debt discharge.
  
    Sec. 3. Definitions. As used in this memorandum:
  (a) the term ``Federal student loan debt'' means liability to repay Federal Family Education Loan (FFEL) Program loans, William D. Ford Federal Direct Loan (Direct Loan) Program loans, and Federal Perkins Loans.
  (b) the term ``discharge'' means discharge of FFEL Program loans and Direct Loan Program loans and cancellation of Federal Perkins Loans.
  
    Sec. 4. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (d) The Secretary of Education is hereby authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, August 21, 2019.
  Memorandum of September 6, 2019
  Providing an Order of Succession Within the Council on Environmental Quality
  Memorandum for the Chairman of the Council on Environmental Quality

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Federal Vacancies Reform Act of 1998, as amended, 5 U.S.C. 3345 et seq. (the ``Act''), it is hereby ordered that:
  
    Section 1. Order of Succession. Subject to the provisions of section 2 of this memorandum and to the limitations set forth in the Act, the following officials of the Council on Environmental Quality, in the order listed, shall act as and perform the functions and duties of the office of the Chairman of the Council on Environmental Quality (Chairman), during any period in which the Chairman has died, resigned, or otherwise becomes unable to perform the functions and duties of the office of the Chairman:
  
  (a) Chief of Staff, CEQ;
  (b) General Counsel, CEQ; and
  (c) Associate Directors, CEQ, in the order in which they have been appointed as such.
  
    Sec. 2. Exceptions. (a) No individual who is serving in an office listed in section 1 of this memorandum in an acting capacity, by virtue of so serving, shall act as Chairman pursuant to this memorandum.
  (b) No individual listed in section 1 of this memorandum shall act as Chairman unless that individual is otherwise eligible to so serve under the Act.
  (c) Notwithstanding the provisions of this memorandum, the President retains discretion, to the extent permitted by law, to depart from this memorandum in designating an acting Chairman.
  
    Sec. 3. Revocation. The Presidential Memorandum of January 13, 2017 (Providing an Order of Succession Within the Council on Environmental Quality), is hereby revoked.
  
    Sec. 4. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (c) You are hereby authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, September 6, 2019.
  Notice of September 10, 2019
  Continuation of the National Emergency With Respect to Foreign Interference in or Undermining Public Confidence in United States Elections

  On September 12, 2018, by Executive Order 13848, I declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the threat of foreign interference in or undermining public confidence in United States elections.
  
  Although there has been no evidence of a foreign power altering the outcomes or vote tabulation in any United States election, foreign powers have historically sought to exploit America's free and open political system. In recent years, the proliferation of digital devices and internet-based communications has created significant vulnerabilities and magnified the scope and intensity of the threat of foreign interference. The ability of persons located, in whole or in substantial part, outside the United States to interfere in or undermine public confidence in United States elections, including through the unauthorized accessing of election and campaign infrastructure or the covert distribution of propaganda and disinformation, continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on September 12, 2018, must continue in effect beyond September 12, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13848 with respect to the threat of foreign interference in or undermining public confidence in United States elections.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  September 10, 2019.
  Notice of September 12, 2019
  Continuation of the National Emergency With Respect to Certain Terrorist Attacks
  Consistent with section 202(d) of the National Emergencies Act, 50 U.S.C. 1622(d), I am continuing for 1 year the national emergency previously declared on September 14, 2001, in Proclamation 7463, with respect to the terrorist attacks of September 11, 2001, and the continuing and immediate threat of further attacks on the United States.
  Because the terrorist threat continues, the national emergency declared on September 14, 2001, and the powers and authorities adopted to deal with that emergency must continue in effect beyond September 14, 2019. Therefore, I am continuing in effect for an additional year the national emergency declared on September 14, 2001, in response to certain terrorist attacks.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  September 12, 2019.
  
  Presidential Determination No. 2019-23 of September 13, 2019
  Continuation of the Exercise of Certain Authorities Under the Trading With the Enemy Act
  Memorandum for the Secretary of State [and] the Secretary of the Treasury

  Under section 101(b) of Public Law 95-223 (91 Stat. 1625; 50 U.S.C. 4305 note), and a previous determination on September 10, 2018 (83 FR 46347, September 12, 2018), the exercise of certain authorities under the Trading With the Enemy Act is scheduled to expire on September 14, 2019.
  I hereby determine that the continuation of the exercise of those authorities with respect to Cuba for 1 year is in the national interest of the United States.
  Therefore, consistent with the authority vested in me by section 101(b) of Public Law 95-223, I continue for 1 year, until September 14, 2020, the exercise of those authorities with respect to Cuba, as implemented by the Cuban Assets Control Regulations, 31 C.F.R. Part 515.

  The Secretary of the Treasury is authorized and directed to publish this determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, September 13, 2019.
  Notice of September 19, 2019
  Continuation of the National Emergency With Respect to Persons Who Commit, Threaten to Commit, or Support Terrorism
  On September 23, 2001, by Executive Order 13224, the President declared a national emergency with respect to persons who commit, threaten to commit, or support terrorism, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the grave acts of terrorism and threats of terrorism committed by foreign terrorists, including the terrorist attacks on September 11, 2001, in New York and Pennsylvania and against the Pentagon, and the continuing and immediate threat of further attacks against United States nationals or the United States.

  The actions of persons who commit, threaten to commit, or support terrorism continue to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For this reason, the national emergency declared in Executive Order 13224 of September 23, 2001, and the measures adopted on that date to deal with that emergency, must continue in effect beyond September 23, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to persons who commit, threaten to commit, or support terrorism declared in Executive Order 13224.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  September 19, 2019.
  Memorandum of September 24, 2019
  Delegation of Functions and Authorities Under the Better Utilization of Investments Leading to Development Act of 2018
  Memorandum for the President of the Overseas Private Investment Corporation [and] the Administrator of the United States Agency for International Development
  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 1462 of title VI of division F of Public Law 115-254 (section 9682 of title 22, United States Code) (the ``Act''), and section 301 of title 3, United States Code, I hereby delegate to the President of the Overseas Private Investment Corporation, in consultation with the Administrator of the United States Agency for International Development, the functions and authorities vested in the President by the Act to submit a reorganization plan, including any modifications or revisions thereto, and to consult with the appropriate congressional committees on such plan, including any modifications and revisions thereto.

  The President of the Overseas Private Investment Corporation is authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, September 24, 2019.
  Memorandum of October 11, 2019
  Executive Orders 13836, 13837, and 13839
  Memorandum for the Heads of Executive Departments and Agencies

  On May 25, 2018, I signed three Executive Orders requiring executive departments and agencies (agencies) to negotiate collective bargaining agreements that will reduce costs and promote government performance and accountability. These Executive Orders, Executive Order 13836 of May 25, 2018 (Developing Efficient, Effective, and Cost-Reducing Approaches to Federal Sector Collective Bargaining), Executive Order 13837 of May 25, 2018 (Ensuring Transparency, Accountability, and Efficiency in Taxpayer-Funded Union Time Use), and Executive Order 13839 of May 25, 2018 (Promoting Accountability and Streamlining Removal Procedures Consistent with Merit System Principles), were partially enjoined by the United States District Court for the District of Columbia on August 25, 2018. The District Court's injunction barred enforcement of sections 5(a), 5(e), and 6 of Executive Order 13836, sections 3(a), 4(a), and 4(b) of Executive Order 13837, and sections 3, 4(a), and 4(c) of Executive Order 13839.
  On July 16, 2019, the United States Court of Appeals for the District of Columbia Circuit held that the District Court lacked jurisdiction and vacated its judgment, and the Court of Appeals has now issued the mandate making its judgment effective.
  Provisions of the Executive Orders that had been subject to the District Court's injunction set presumptively reasonable goals that agencies must pursue during bargaining; directed agencies to refuse to bargain over permissive subjects of negotiation; and established Government-wide rules that displace agencies' duty to bargain with unions over contrary matters, regardless of whether the Federal Service Labor-Management Relations Statute would otherwise require bargaining absent those rules. Sections 4(c)(ii) and 8(a) of Executive Order 13837 and section 8(b) of Executive Order 13839, however, recognized agencies' ability to comply with collective bargaining agreements containing prohibited terms so long as such agreements were effective on the date of the Executive Orders.
  While the District Court's injunction remained in effect, agencies retained the ability to bargain over subjects covered by the enjoined provisions. The Executive Orders, however, did not address collective bargaining agreements entered into during this period. As a result, it is necessary to clarify agencies' obligations with respect to such collective bargaining agreements.
  Agencies shall adhere to the terms of collective bargaining agreements executed while the injunction was in effect. Agencies that remain engaged in collective-bargaining negotiations, to the extent consistent with law, shall comply with the terms of the Executive Orders. However, where, between the date of the Executive Orders and the date of the Court of Appeals's mandate, the parties to collective bargaining negotiations have executed an agreement to incorporate into a new collective bargaining agreement specific terms prohibited by the Executive Orders, an agency may execute the new collective bargaining agreement containing such terms, and terms ancillary to those specific terms, notwithstanding the Executive Orders.
  To the extent it is necessary, this memorandum should be construed to amend Executive Orders 13836, 13837, and 13839.

  The Director of the Office of Personnel Management is hereby authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, October 11, 2019.
  
  Notice of October 15, 2019
  Continuation of the National Emergency With Respect to Significant Narcotics Traffickers Centered in Colombia
  On October 21, 1995, by Executive Order 12978, the President declared a national emergency with respect to significant narcotics traffickers centered in Colombia pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the actions of significant narcotics traffickers centered in Colombia and the extreme level of violence, corruption, and harm such actions cause in the United States and abroad.
  The actions of significant narcotics traffickers centered in Colombia continue to threaten the national security, foreign policy, and economy of the United States and cause an extreme level of violence, corruption, and harm in the United States and abroad. For this reason, the national emergency declared in Executive Order 12978 of October 21, 1995, and the measures adopted pursuant thereto to deal with that emergency, must continue in effect beyond October 21, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to significant narcotics traffickers centered in Colombia declared in Executive Order 12978.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  October 15, 2019.
  Presidential Determination No. 2020-01 of October 18, 2019
  Presidential Determination and Certification With Respect to the Child Soldiers Prevention Act of 2008
  Memorandum for the Secretary of State
  Pursuant to section 404 of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c-1) (CSPA), I hereby:

  Determine that it is in the national interest of the United States to waive the application of the prohibition in section 404(a) of the CSPA with respect to Afghanistan and Iraq; to waive the application of the prohibition in section 404(a) of the CSPA with respect to the Democratic Republic of the Congo to allow for the provision of International Military Education and Training (IMET) and Peacekeeping Operations (PKO) assistance, to the extent the CSPA would restrict such assistance or support; to waive the application of the prohibition in section 404(a) of the CSPA with respect to Mali to allow for the provision of IMET and PKO assistance, the issuance of licenses for direct commercial sales of military equipment, and Department of Defense (DOD) support provided pursuant to 10 U.S.C. 333, to the extent the CSPA would restrict such assistance or support; to waive the application of the prohibition in section 404(a) of the CSPA with respect to Somalia to allow for the provision of IMET and PKO assistance and DOD support provided pursuant to 10 U.S.C. 333, to the extent the CSPA would restrict such assistance or support; to waive the application of the prohibition in section 404(a) of the CSPA with respect to South Sudan to allow for the provision of PKO assistance, to the extent the CSPA would restrict such assistance or support; and, to waive the application of the prohibition in section 404(a) of the CSPA with respect to Yemen to allow for the provision of PKO assistance and DOD support provided pursuant to 10 U.S.C. 333, to the extent the CSPA would restrict such assistance or support; and
  Certify that the governments of the above countries are taking effective and continuing steps to address the problem of child soldiers.
  Accordingly, I hereby waive such applications of section 404(a) of the CSPA.

  You are authorized and directed to submit this determination to the Congress, along with the Memorandum of Justification, and to publish the determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, October 18, 2019.
  Presidential Determination No. 2020-02 of October 18, 2019
  Presidential Determination With Respect to the Efforts of Foreign Governments Regarding Trafficking in Persons
  Memorandum for the Secretary of State
  Consistent with section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) (the ``Act''), as amended, I hereby determine as follows:
  As provided for in section 110(d)(1)(A)(i) of the Act, and subject to the determinations below regarding assistance related to the Ebola virus disease and meeting minimum standards for the elimination of trafficking in persons, I determine that the United States will not provide nonhumanitarian, nontrade-related assistance to the Governments of Burundi, China, Equatorial Guinea, Eritrea, The Gambia, Iran, and Mauritania for Fiscal Year (FY) 2020 until such governments comply with the Act's minimum standards or make significant efforts to bring themselves into compliance with the minimum standards.

  As provided for in section 110(d)(1)(A)(ii) of the Act, and subject to the determinations below regarding assistance related to the Ebola virus disease and meeting minimum standards for the elimination of trafficking in persons, I determine that the United States will not provide nonhumanitarian, nontrade-related assistance to, or allow funding for participation in educational and cultural exchange programs by officials or employees of, the Governments of Cuba, the Democratic People's Republic of Korea (DPRK), Russia, and Syria for FY 2020 until such governments comply with the Act's minimum standards for the elimination of trafficking or make significant efforts to bring themselves into compliance with the minimum standards.
  As provided for in section 110(d)(1)(B) of the Act, and subject to the determinations below regarding assistance related to the Ebola virus disease and meeting minimum standards for the elimination of trafficking in persons, I hereby instruct the United States Executive Director of each multilateral development bank, as defined in the Act, and of the International Monetary Fund to vote against and use best efforts to deny any loan or other utilization of the funds of the respective institution (other than for humanitarian assistance; for trade-related assistance; or for development assistance that directly addresses basic human needs, is not administered by the government of such country, and confers no benefit to that government) for the Governments of Burundi, China, Cuba, the DPRK, Equatorial Guinea, Eritrea, The Gambia, Iran, Mauritania, Russia, Saudi Arabia, South Sudan, and Syria for FY 2020 until such governments comply with the Act's minimum standards or make significant efforts to bring themselves into compliance with the minimum standards.
  Consistent with section 110(d)(4) of the Act, I determine that a partial waiver to allow assistance described in section 110(d)(1) of the Act for programs, projects, activities, and assistance to respond to the threat posed by the Ebola virus disease would promote the purposes of the Act or is otherwise in the national interest of the United States;
  Consistent with section 110(d)(4) of the Act, I determine that a partial waiver to allow assistance described in section 110(d)(1) of the Act for programs, projects, activities, and assistance designed to meet the minimum standards for the elimination of trafficking in persons would promote the purposes of the Act or is otherwise in the national interest of the United States;
  Consistent with section 110(d)(4) of the Act, I determine that a partial waiver to allow Economic Support Fund (ESF) assistance, Democracy Fund (DF) assistance, and technical assistance under section 129 of the Foreign Assistance Act of 1961 with respect to Burma would promote the purposes of the Act or is otherwise in the national interest of the United States;
  Consistent with section 110(d)(4) of the Act, I determine that a partial waiver to allow assistance described in section 110(d)(1)(A)(i) of the Act with respect to the Democratic Republic of the Congo (DRC)—with the exception of Foreign Military Financing, Foreign Military Sales (FMS), and excess defense articles—would promote the purposes of the Act or is otherwise in the national interest of the United States;
  Consistent with section 110(d)(4) of the Act, I determine that a partial waiver to allow FMS with respect to Saudi Arabia would promote the purposes of the Act or is otherwise in the national interest of the United States;

  Consistent with section 110(d)(4) of the Act, I determine that a partial waiver to allow Peacekeeping Operations (PKO) assistance with respect to South Sudan would promote the purposes of the Act or is otherwise in the national interest of the United States;
  
  Consistent with section 110(d)(4) of the Act, I determine that the provision of all programs, projects, and activities described in section 110(d)(1)(A)(i) of the Act with respect to the Governments of Belarus, Bhutan, Comoros, Papua New Guinea (PNG), Turkmenistan, and Venezuela would promote the purposes of the Act or is otherwise in the national interest of the United States; and
  Consistent with section 110(d)(4) of the Act, I determine that providing the assistance described in section 110(d)(1)(B) of the Act to Belarus, Bhutan, Burma, Comoros, the DRC, PNG, Turkmenistan, and Venezuela would promote the purposes of the Act or is otherwise in the national interest of the United States.

  You are authorized and directed to submit this determination, the certification required by section 110(e) of the Act, and the Memorandum of Justification, on which I have relied, to the Congress, and to publish the determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, October 18, 2019.
  Notice of October 22, 2019
  Continuation of the National Emergency With Respect to the Democratic Republic of the Congo
  On October 27, 2006, by Executive Order 13413, the President declared a national emergency with respect to the situation in or in relation to the Democratic Republic of the Congo and pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706), ordered related measures blocking the property of certain persons contributing to the conflict in that country. The President took this action to deal with the unusual and extraordinary threat to the foreign policy of the United States constituted by the situation in or in relation to the Democratic Republic of the Congo, which has been marked by widespread violence and atrocities and continues to threaten regional stability. The President took additional steps to address this national emergency in Executive Order 13671 of July 8, 2014.

  The situation in or in relation to the Democratic Republic of the Congo continues to pose an unusual and extraordinary threat to the foreign policy of the United States. For this reason, the national emergency declared in Executive Order 13413 of October 27, 2006, as amended by Executive Order 13671 of July 8, 2014, and the measures adopted to deal with that emergency, must continue in effect beyond October 27, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to the situation in or in relation to the Democratic Republic of the Congo declared in Executive Order 13413, as amended by Executive Order 13671.
  
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  October 22, 2019.
  Presidential Determination No. 2020-03 of October 25, 2019
  Presidential Determination Pursuant to Section 1245(d)(4)(B) and (C) of the National Defense Authorization Act for Fiscal Year 2012
  Memorandum for the Secretary of State[,] the Secretary of the Treasury[, and] the Secretary of Energy
  By the authority vested in me as President by the Constitution and the laws of the United States, after carefully considering the reports submitted to the Congress by the Energy Information Administration, including the report submitted in October 2019, and other relevant factors, including global economic conditions, increased oil production by certain countries, the global level of spare petroleum production capacity, and the availability of strategic reserves, I determine, pursuant to section 1245(d)(4)(B) and (C) of the National Defense Authorization Act for Fiscal Year 2012, Public Law 112-81, and consistent with prior determinations, that there is a sufficient supply of petroleum and petroleum products from countries other than Iran to permit a significant reduction in the volume of petroleum and petroleum products purchased from Iran by or through foreign financial institutions.
  I will continue to monitor this situation closely.

  The Secretary of State is authorized and directed to publish this determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, October 25, 2019.
  Notice of October 31, 2019
  Continuation of the National Emergency With Respect to Sudan

  On November 3, 1997, by Executive Order 13067, the President declared a national emergency with respect to Sudan pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) and took related steps to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States posed by the actions and policies of the Government of Sudan. On April 26, 2006, by Executive Order 13400, the President determined that the conflict in Sudan's Darfur region posed an unusual and extraordinary threat to the national security and foreign policy of the United States, expanded the scope of the national emergency declared in Executive Order 13067, and ordered the blocking of property of certain persons connected to the Darfur region. On October 13, 2006, by Executive Order 13412, the President took additional steps with respect to the national emergency declared in Executive Order 13067 and expanded in Executive Order 13400. In Executive Order 13412, the President also took steps to implement the Darfur Peace and Accountability Act of 2006 (Public Law 109-344).
  On January 13, 2017, by Executive Order 13761, the President found that positive efforts by the Government of Sudan between July 2016 and January 2017 improved certain conditions that Executive Orders 13067 and 13412 were intended to address. Given these developments, and in order to encourage the Government of Sudan to sustain and enhance these efforts, section 1 of Executive Order 13761 provided that sections 1 and 2 of Executive Order 13067 and the entirety of Executive Order 13412 would be revoked as of July 12, 2017, provided that the criteria in section 12(b) of Executive Order 13761 had been met.
  On July 11, 2017, by Executive Order 13804, I amended Executive Order 13761, extending until October 12, 2017, the effective date in section 1 of Executive Order 13761. On October 12, 2017, pursuant to Executive Order 13761, as amended by Executive Order 13804, sections 1 and 2 of Executive Order 13067 and the entirety of Executive Order 13412 were revoked.
  Despite recent positive developments, the crisis constituted by the actions and policies of the Government of Sudan that led to the declaration of a national emergency in Executive Order 13067 of November 3, 1997; the expansion of that emergency in Executive Order 13400 of April 26, 2006; and with respect to which additional steps were taken in Executive Order 13412 of October 13, 2006, Executive Order 13761 of January 13, 2017, and Executive Order 13804 of July 11, 2017, has not been resolved. These actions and policies continue to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. I have, therefore, determined that it is necessary to continue the national emergency declared in Executive Order 13067, as expanded by Executive Order 13400, with respect to Sudan.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  October 31, 2019.
  
  Presidential Determination No. 2020-04 of November 1, 2019
  Presidential Determination on Refugee Admissions for Fiscal Year 2020
   Memorandum for the Secretary of State
  By the authority vested in me as President by the Constitution and the laws of the United States, in accordance with section 207 of the Immigration and Nationality Act (the ``Act'') (8 U.S.C. 1157), after appropriate consultations with the Congress, and consistent with the Report on Proposed Refugee Admissions for Fiscal Year 2020 submitted to the Congress on September 26, 2019, I hereby determine and authorize as follows:
  The admission of up to 18,000 refugees to the United States during Fiscal Year 2020 is justified by humanitarian concerns or is otherwise in the national interest. These admissions shall be allocated among refugees of special humanitarian concern to the United States in accordance with the following allocations:
  1.  Refugees who:
  •  have been persecuted or have a well-founded fear of persecution on account of religion; or
  •  who are within a category of aliens established under subsections (b) and (c) of section 599D of Title V, Public Law 101-167, as amended (the Lautenberg and Specter Amendments)         5,000
  2.  Refugees who are within a category of aliens listed in section 1243(a) of the Refugee Crisis in Iraq Act of 2007, Title XII, Div. A, Public Law 110-181, as amended                    4,000
  3.  Refugees who are nationals or habitual residents of El Salvador, Guatemala, or Honduras                       1,500
  4.  Other refugees, including, in particular:
  •  those referred to the United States Refugee Admissions Program by a United States Embassy in any location;
  •  those who gain access to the United States Refugee Admissions Program for family reunification through the ``Priority 3'' process or through a Form I-730 following to join petition;
  •  those currently located in Australia, Nauru, or Papua New Guinea who gain access to the United States Refugee Admissions Program pursuant to an arrangement between the United States and Australia; and
  •  those in the United States Refugee Admissions Program who were in ``Ready for Departure'' status as of September 30, 2019.    7,500
  Total refugee admissions ceiling                  18,000

  Additionally, after consultation with the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Attorney General, and upon notification to the appropriate committees of the Congress, you are further authorized to transfer unused admissions from a particular allocation above to one or more other allocations, if such transfer would be in the national interest and there is a need for greater admissions for the allocation to which the admissions will be transferred.
  
  Consistent with section 2(b)(2) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(b)), I hereby determine that assistance to or on behalf of persons applying for admission to the United States as part of the overseas refugee admissions program will contribute to the foreign policy interests of the United States, and I accordingly designate such persons for this purpose.
  Consistent with section 101(a)(42) of the Act (8 U.S.C. 1101(a)(42)), and after appropriate consultation with the Congress, I also specify that, for Fiscal Year 2020, the following persons may, if otherwise qualified, be considered refugees for the purpose of admission to the United States within their countries of nationality or habitual residence:
  a. persons in Cuba;
  b. persons in Eurasia and the Baltics;
  c. persons in Iraq;
  d. persons in Honduras, Guatemala, and El Salvador; and
  e. in exceptional circumstances, persons identified by a United States Embassy in any location.

  You are authorized and directed to publish this determination in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, November 1, 2019.
  Notice of November 12, 2019
  Continuation of the National Emergency With Respect to Iran
  On November 14, 1979, by Executive Order 12170, the President declared a national emergency with respect to Iran pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) and took related steps to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States constituted by the situation in Iran.
  Our relations with Iran have not yet normalized, and the process of implementing the agreements with Iran, dated January 19, 1981, is ongoing. For this reason, the national emergency declared on November 14, 1979, and the measures adopted on that date to deal with that emergency, must continue in effect beyond November 14, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to Iran declared in Executive Order 12170.

  The emergency declared in Executive Order 12170 is distinct from the emergency declared in Executive Order 12957 on March 15, 1995. This renewal, therefore, is distinct from the emergency renewal of March 12, 2019.
  
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  November 12, 2019.
  Notice of November 12, 2019
  Continuation of the National Emergency With Respect to the Proliferation of Weapons of Mass Destruction
  On November 14, 1994, by Executive Order 12938, the President declared a national emergency with respect to the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States posed by the proliferation of nuclear, biological, and chemical weapons (weapons of mass destruction) and the means of delivering such weapons. On July 28, 1998, by Executive Order 13094, the President amended Executive Order 12938 to respond more effectively to the worldwide threat of proliferation activities related to weapons of mass destruction. On June 28, 2005, by Executive Order 13382, the President, among other things, further amended Executive Order 12938 to improve our ability to combat proliferation activities related to weapons of mass destruction. The proliferation of weapons of mass destruction and the means of delivering them continues to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For this reason, the national emergency declared in Executive Order 12938 with respect to the proliferation of weapons of mass destruction and the means of delivering such weapons must continue beyond November 14, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 12938, as amended by Executive Orders 13094 and 13382.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  November 12, 2019.
  Memorandum of November 12, 2019
  Delegation of Removal Authority Over the Federal Service Impasses Panel
  Memorandum for the Federal Labor Relations Authority

  By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, it is hereby ordered as follows:
  
  
    Section 1. Delegation of Removal Authority. (a) The Federal Labor Relations Authority (FLRA) is delegated the authority under 5 U.S.C. 7119(c)(3) to remove the Chairman and any other member of the Federal Service Impasses Panel (FSIP) appointed by the President under 5 U.S.C. 7119(c)(2).
  (b) In exercising the authority delegated by this section, the FLRA shall consider the extent to which decisions of members of the FSIP are consistent with the requirements of Chapter 71 of title 5, United States Code, with particular attention to whether the decisions are consistent with the requirement of an effective and efficient Government, as those terms are used in 5 U.S.C. 7101(b), in addition to any other factors that the FLRA may consider appropriate.
  (c) Within 10 days of exercising the authority delegated by this section, the FLRA shall submit a report to the President, through the Assistant to the President for Domestic Policy, explaining the reasons for its action, with particular emphasis on explaining how such action promotes an effective and efficient Government under 5 U.S.C. 7101(b).
  (d) The authority delegated by this section may not be redelegated.
  
    Sec. 2. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (d) The FLRA is hereby authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, November 12, 2019.
  Notice of November 19, 2019
  Continuation of the National Emergency With Respect to Burundi

  On November 22, 2015, by Executive Order 13712, the President declared a national emergency to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the situation in Burundi, which has been marked by the killing of and violence against civilians, unrest, the incitement of imminent violence, and significant political repression, and which threatens the peace, security, and stability of Burundi and the region.
  The situation in Burundi continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on November 22, 2015, to deal with that threat must continue in effect beyond November 22, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency with respect to Burundi declared in Executive Order 13712.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  November 19, 2019.
  Memorandum of November 19, 2019
  Ocean Mapping of the United States Exclusive Economic Zone and the Shoreline and Nearshore of Alaska
  Memorandum for the Secretary of State[,] the Secretary of Defense[,] the Attorney General[,] the Secretary of the Interior[,] the Secretary of Agriculture[,] the Secretary of Commerce[,] the Secretary of Transportation[,] the Secretary of Energy[,] the Secretary of Homeland Security[,] the Administrator of the Environmental Protection Agency[,] the Director of the Office of Management and Budget[,] the Administrator of the National Aeronautics and Space Administration[,] the Director of the National Science Foundation[,] the Director of National Intelligence[,] the Chairman of the Joint Chiefs of Staff[,] the Administrator of the National Oceanic and Atmospheric Administration[,] the Assistant Secretary of the Army for Civil Works[,] the Commandant of the Coast Guard[,] the Assistant to the President for National Security Affairs[,] the Assistant to the President for Domestic Policy[,] the Assistant to the President for Economic Policy[,] the Director of the Office of Science and Technology Policy[,] the Chairman of the Council on Environmental Quality[, and] the Deputy Assistant to the President for Homeland Security and Counterterrorism
  By the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
  
    Section 1. Policy. It is the policy of the United States to act boldly to safeguard our future prosperity, health, and national security through ocean mapping, exploration, and characterization. Data and information about the ocean help to advance maritime commerce, domestic seafood production, healthy and sustainable fisheries, coastal resilience, energy production, tourism and recreation, environmental protection, national and homeland security, and other interests. Such activities contribute more than $300 billion per year of economic activity, 3 million jobs, and $129 billion in wages.
  
  On March 10, 1983, President Reagan issued Proclamation 5030 (Exclusive Economic Zone of the United States of America), which established the United States Exclusive Economic Zone (U.S. EEZ) to advance the development of ocean resources and promote the protection of the marine environment. With more than 13,000 miles of coastline and 3.4 million square nautical miles of ocean within our territorial jurisdiction, our country's EEZ is among the largest in the world and is larger than the combined land area of all 50 States. The U.S. EEZ contains a vast array of underutilized, and likely many undiscovered, natural resources, including critical minerals, marine-derived pharmaceuticals, energy, and areas of significant ecological and conservation value. However, only about 40 percent of the U.S. EEZ has been mapped and significantly less of the area has natural resources and ocean systems that have been characterized, including identification and evaluation, by executive departments and agencies (agencies).
  The Nation is poised to harness cutting-edge science, new technologies, and partnerships to unlock the potential of our oceans through increased ocean mapping.
  Maps and charts that present accurate and contemporary coastal elevation data support economic growth, resource management, and the safety and security of coastal residents. Completed mapping is especially lacking for Alaska and for the Alaskan Arctic, which lack the comprehensive shoreline and nearshore maps available for much of the rest of the Nation.
  To improve our Nation's understanding of our vast ocean resources and to advance the economic, security, and environmental interests of the United States, it is the policy of the United States to support the conservation, management, and balanced use of America's oceans by exploring, mapping, and characterizing the U.S. EEZ, including mapping the Arctic and Sub-Arctic shoreline and nearshore of Alaska. Further, to ensure that these activities produce the broadest possible benefits and provide the greatest return on investment of Federal resources, it is the policy of the United States to support these activities, when appropriate, in collaboration with non-United States Government entities.
  
    Sec. 2. National Strategy for Mapping, Exploring, and Characterizing the U.S. EEZ. Mapping, exploring, and characterizing the U.S. EEZ is necessary for a systematic and efficient approach to understanding our resources. Mapping will reveal the terrain of the ocean floor and identify areas of particular interest; exploration and characterization will identify and evaluate natural and cultural resources within these areas. This knowledge will inform conservation, management, and balanced use of the U.S. EEZ.

  To advance these objectives, the Director of the Office of Science and Technology Policy (Director) and the Chairman of the Council on Environmental Quality (Chairman), who serve as co-chairs of the Ocean Policy Committee established by Executive Order 13840 of June 19, 2018 (Ocean Policy to Advance the Economic, Security, and Environmental Interests of the United States), shall coordinate the development of a national strategy for mapping, exploring, and characterizing the U.S. EEZ, and for enhancing opportunities for collaboration among interagency and non-United States Government entities with respect to those activities. Specifically, within 180 days of the date of this memorandum, the Ocean Policy Committee, working through its Ocean Science and Technology Subcommittee and in coordination with the Administrator of the National Oceanic and Atmospheric Administration, shall develop a proposed strategy to map the U.S. EEZ, to identify priority areas within the U.S. EEZ, and to explore and characterize the priority areas, and shall submit it to the Director and the Chairman.
  
    Sec. 3. Strategy for Mapping the Arctic and Sub-Arctic Shoreline and Nearshore of Alaska. Within 180 days of the date of this memorandum, the Administrator of the National Oceanic and Atmospheric Administration, in coordination, as appropriate, with the State of Alaska and the Alaska Mapping Executive Committee, shall develop a proposed strategy to map the shoreline and nearshore of Alaska and shall submit it to the Director and the Chairman to inform actions of the Ocean Policy Committee and relevant agencies.
  
    Sec. 4. Efficient Permitting of Mapping, Exploration, and Characterization Activities. The United States Government, in coordination with non-United States Government entities, conducts hundreds of ocean exploration, mapping, and research activities every year across the U.S. EEZ. These activities improve our understanding of our oceans, including by identifying potential new sources of critical minerals, biopharmaceuticals, energy, and other resources. These activities frequently require multiple environmental reviews, consultations, permits, and other authorizations under Federal laws and regulations that protect resources such as maritime heritage sites and sensitive or protected marine natural resources. In order to reduce duplication and promote efficiency across agencies, within 180 days of the date of this memorandum, the Ocean Policy Committee, working through its Ocean Resource Management Subcommittee, shall identify opportunities and recommend actions to the Director and the Chairman to increase the efficiency of the permitting and authorization processes for ocean research, mapping, and characterization activities across agencies.
  
    Sec. 5. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
  (i) the authority granted by law to an executive department or agency, or the head thereof; or
  (ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
  (b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
  (c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

  (d) The Secretary of Commerce is hereby authorized and directed to publish this memorandum in the Federal Register.DONALD J. TRUMPTHE WHITE HOUSE,
  Washington, November 19, 2019.
  
  Notice of November 25, 2019
  Continuation of the National Emergency With Respect to the Situation in Nicaragua
  On November 27, 2018, by Executive Order 13851, I declared a national emergency pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701-1706) to deal with the unusual and extraordinary threat to the national security and foreign policy of the United States constituted by the situation in Nicaragua.
  The situation in Nicaragua, including the violent response by the Government of Nicaragua to the protests that began on April 18, 2018, and the Ortega regime's systematic dismantling and undermining of democratic institutions and the rule of law, its use of indiscriminate violence and repressive tactics against civilians, as well as its corruption leading to the destabilization of Nicaragua's economy, continues to pose an unusual and extraordinary threat to the national security and foreign policy of the United States. For this reason, the national emergency declared on November 27, 2018, must continue in effect beyond November 27, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13851 with respect to the situation in Nicaragua.
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  November 25, 2019.
  Notice of December 18, 2019
  Continuation of the National Emergency With Respect to Serious Human Rights Abuse and Corruption

  On December 20, 2017, by Executive Order 13818, the President declared a national emergency with respect to serious human rights abuse and corruption around the world and, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), took related steps to deal with the unusual and extraordinary threat to the national security, foreign policy, and economy of the United States.

  The prevalence and severity of human rights abuse and corruption that have their source, in whole or in substantial part, outside the United States, continue to pose an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States. For this reason, the national emergency declared on December 20, 2017, must continue in effect beyond December 20, 2019. Therefore, in accordance with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I am continuing for 1 year the national emergency declared in Executive Order 13818 with respect to serious human rights abuse and corruption.
  
  This notice shall be published in the Federal Register and transmitted to the Congress.DONALD J. TRUMPTHE WHITE HOUSE,
  December 18, 2019.
  
    3 CFR Ch. I (1-1-2020 Edition)
    Executive Office of the President
    
      
        
        CHAPTER I—EXECUTIVE OFFICE OF THE PRESIDENT
      
      
      Part
      Page
      
        100
        Standards of conduct
        488
        101
        Public information provisions of the Administrative Procedures Act
        488
        102
        Enforcement of nondiscrimination on the basis of handicap in programs or activities conducted by the Executive Office of the President
        488
        
      
    
    
      Pt. 100
      PART 100—STANDARDS OF CONDUCT
      
        Authority:
        5 U.S.C. 7301.
      
      
        Source:
        64 FR 12881, Mar. 16, 1999, unless otherwise noted.
      
      
        § 100.1
        Ethical conduct standards and financial disclosure regulations.
        Employees of the Executive Office of the President are subject to the executive branch-wide standards of ethical conduct at 5 CFR part 2635, and the executive branch-wide financial disclosure regulations at 5 CFR part 2634.
      
    
    
      Pt. 101
      PART 101—PUBLIC INFORMATION PROVISIONS OF THE ADMINISTRATIVE PROCEDURES ACT
      
        Sec.
        101.1
        Executive Office of the President.
        101.2
        Office of Management and Budget.
        101.4
        National Security Council.
        101.5
        Council on Environmental Quality.
        101.6
        Office of National Drug Control Policy.
        101.7
        Office of Science and Technology Policy.
        101.8
        Office of the United States Trade Representative.
      
      
        Authority:
        5 U.S.C. 552.
      
      
        Source:
        40 FR 8061, Feb. 25, 1975; 55 FR 46067, Nov. 1, 1990, unless otherwise noted.
      
      
        § 101.1
        Executive Office of the President.
        Until further regulations are promulgated, the remainder of the entities within the Executive Office of the President, to the extent that 5 U.S.C. 552 is applicable, shall follow the procedures set forth in the regulations applicable to the Office of Management and Budget (5 CFR Ch. III). Requests for information from these other entities should be submitted directly to such entity.
      
      
        § 101.2
        Office of Management and Budget.
        Freedom of Information regulations for the Office of Management and Budget appear at 5 CFR Ch. III.
      
      
        § 101.4
        National Security Council.
        Freedom of Information regulations for the National Security Council appear at 32 CFR Ch. XXI.
      
      
        § 101.5
        Council on Environmental Quality.
        Freedom of Information regulations for the Council on Environmental Quality appear at 40 CFR Ch. V.
        [42 FR 65131, Dec. 30, 1977]
      
      
        § 101.6
        Office of National Drug Control Policy.
        Freedom of Information regulations for the Office of National Drug Control Policy appear at 21 CFR parts 1400-1499.
        [55 FR 46037, Nov. 1, 1990]
      
      
        § 101.7
        Office of Science and Technology Policy.
        Freedom of Information regulations for the Office of Science and Technology Policy appear at 32 CFR part 2402.
        [55 FR 46037, Nov. 1, 1990]
      
      
        § 101.8
        Office of the United States Trade Representative.
        Freedom of Information regulations for the Office of the United States Trade Representative appear at 15 CFR part 2004.
        [55 FR 46037, Nov. 1, 1990]
      
    
    
      Pt. 102
      PART 102—ENFORCEMENT OF NONDISCRIMINATION ON THE BASIS OF HANDICAP IN PROGRAMS OR ACTIVITIES CONDUCTED BY THE EXECUTIVE OFFICE OF THE PRESIDENT
      
        Sec.
        102.101
        Purpose.
        102.102
        Application.
        102.103
        Definitions.
        102.104-102.109
        [Reserved]
        102.110
        Self-evaluation.
        102.111
        Notice.
        102.112-102.129
        [Reserved]
        102.130
        General prohibitions against discrimination.
        102.131-102.139
        [Reserved]
        102.140
        Employment.
        102.141-102.148
        [Reserved]
        102.149

        Program accessibility: Discrimination prohibited.
        
        102.150
        Program accessibility: Existing facilities.
        102.151
        Program accessibility: New construction and alterations.
        102.152-102.159
        [Reserved]
        102.160
        Communications.
        102.161-102.169
        [Reserved]
        102.170
        Compliance procedures.
        102.171-102.999
        [Reserved]
      
      
        Authority:
        29 U.S.C. 794.
      
      
        Source:
        53 FR 25879, July 8, 1988, unless otherwise noted.
      
      
        § 102.101
        Purpose.
        The purpose of this regulation is to effectuate section 119 of the Rehabilitation, Comprehensive Services, and Developmental Disabilities Amendments of 1978, which amended section 504 of the Rehabilitation Act of 1973 to prohibit discrimination on the basis of handicap in programs or activities conducted by Executive agencies or the United States Postal Service.
      
      
        § 102.102
        Application.
        This regulation (§§ 102.101-102.170) applies to all programs or activities conducted by the agency, except for programs or activities conducted outside the United States that do not involve individuals with handicaps in the United States.
      
      
        § 102.103
        Definitions.
        For purposes of this regulation, the term—
        
          Agency means, for purposes of this regulation only, the following entities in the Executive Office of the President: the White House Office, the Office of the Vice President, the Office of Management and Budget, the Office of Policy Development, the National Security Council, the Office of Science and Technology Policy, the Office of the United States Trade Representative, the Council on Environmental Quality, the Council of Economic Advisers, the Office of Administration, the Office of Federal Procurement Policy, and any committee, board, commission, or similar group established in the Executive Office of the President.
        
          Agency head or head of the agency; as used in §§ 102.150(a)(3), 102.160(d) and 102.170 (i) and (j), shall be a three-member board which will include the Director, Office of Administration, the head of the Executive Office of the President, agency in which the issue needing resolution or decision arises and one other agency head selected by the two other board members. In the event that an issue needing resolution or decision arises within the Office of Administration, one of the board members shall be the Director of the Office of Management and Budget.
        
          Assistant Attorney General means the Assistant Attorney General, Civil Rights Division, United States Department of Justice.
        
          Auxiliary aids means services or devices that enable persons with impaired sensory, manual, or speaking skills to have an equal opportunity to participate in, and enjoy the benefits of, programs or activities conducted by the agency. For example, auxiliary aids useful for persons with impaired vision include readers, Brailled materials, audio recordings, and other similar services and devices. Auxiliary aids useful for persons with impaired hearing include telephone handset amplifiers, telephones compatible with hearing aids, telecommunication devices for deaf persons (TDD's), interpreters, notetakers, written materials, and other similar services and devices.
        
          Complete complaint means a written statement that contains the complainant's name and address and describes the agency's alleged discriminatory action in sufficient detail to inform the agency of the nature and date of the alleged violation of section 504. It shall be signed by the complainant or by someone authorized to do so on his or her behalf. Complaints filed on behalf of classes or third parties shall describe or identify (by name, if possible) the alleged victims of discrimination.
        
          Facility means all or any portion of buildings, structures, equipment, roads, walks, parking lots, rolling stock or other conveyances, or other real or personal property.
        
          Historic preservation programs means programs conducted by the agency that have preservation of historic properties as a primary purpose.
        
          Historic properties means those properties that are listed or eligible for listing in the National Register of Historic Places or properties designated as historic under a statute of the appropriate State or local government body.
        
          Individual with handicaps means any person who has a physical or mental impairment that substantially limits one or more major life activities, has a record of such an impairment, or is regarded as having such an impairment.
        As used in this definition, the phrase:
        (1) Physical or mental impairment includes—
        (i) Any physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: Neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; and endocrine; or
        (ii) Any mental or psychological disorder, such as mental retardation, organic brain syndrome, emotional or mental illness, and specific learning disabilities. The term ``physical or mental impairment'' includes, but is not limited to, such diseases and conditions as orthopedic, visual, speech, and hearing impairments, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, mental retardation, emotional illness, and drug addiction and alcoholism.
        (2) Major life activities includes functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.
        (3) Has a record of such an impairment means has a history of, or has been misclassified as having, a mental or physical impairment that substantially limits one or more major life activities.
        (4) Is regarded as having an impairment means—
        (i) Has a physical or mental impairment that does not substantially limit major life activities but is treated by the agency as constituting such a limitation;
        (ii) Has a physical or mental impairment that substantially limits major life activities only as a result of the attitudes of others toward such impairment; or
        (iii) Has none of the impairments defined in paragraph (1) of this definition but is treated by the agency as having such an impairment.
        
          Qualified individual with handicaps means—
        (1) With respect to preschool, elementary, or secondary education services provided by the agency, an individual with handicaps who is a member of a class of persons otherwise entitled by statute, regulation, or agency policy to receive education services from the agency;
        (2) With respect to any other agency program or activity under which a person is required to perform services or to achieve a level of accomplishment, an individual with handicaps who meets the essential eligibility requirements and who can achieve the purpose of the program or activity without modifications in the program or activity that the agency can demonstrate would result in a fundamental alteration in its nature;
        (3) With respect to any other program or activity, an individual with handicaps who meets the essential eligibility requirements for participation in, or receipt of benefits from, that program or activity; and
        (4) ``Qualified handicapped person'' as that term is defined for purposes of employment in 29 CFR 1613.702(f), which is made applicable to this regulation by § 102.140.
        
          Section 504 means section 504 of the Rehabilitation Act of 1973 (Pub. L. 93-112, 87 Stat. 394 (29 U.S.C. 794)), as amended by the Rehabilitation Act Amendments of 1974 (Pub. L. 93-516, 88 Stat. 1617); the Rehabilitation, Comprehensive Services, and Developmental Disabilities Amendments of 1978 (Pub. L. 95-602, 92 Stat. 2955); and the Rehabilitation Act Amendments of 1986 (Pub. L. 99-506, 100 Stat. 1810). As used in this regulation, section 504 applies only to programs or activities conducted by Executive agencies and not to federally assisted programs.
        
          Substantial impairment means a significant loss of the integrity of finished materials, design quality, or special character resulting from a permanent alteration.
      
      
        
        §§ 102.104-102.109
        [Reserved]
      
      
        § 102.110
        Self-evaluation.
        (a) The agency shall, by September 6, 1989, evaluate its current policies and practices, and the effects thereof, that do not or may not meet the requirements of this regulation and, to the extent modification of any such policies and practices is required, the agency shall proceed to make the necessary modifications.
        (b) The agency shall provide an opportunity to interested persons, including individuals with handicaps or organizations representing individuals with handicaps, to participate in the self-evaluation process by submitting comments (both oral and written).
        (c) The agency shall, for at least three years following completion of the self-evaluation, maintain on file and make available for public inspection:
        (1) A description of areas examined and any problems identified; and
        (2) A description of any modifications made.
      
      
        § 102.111
        Notice.
        The agency shall make available to employees, applicants, participants, beneficiaries, and other interested persons such information regarding the provisions of this regulation and its applicability to the programs or activities conducted by the agency, and make such information available to them in such manner as the head of the agency finds necessary to apprise such persons of the protections against discrimination assured them by section 504 and this regulation.
      
      
        §§ 102.112-102.129
        [Reserved]
      
      
        § 102.130
        General prohibitions against discrimination.
        (a) No qualified individual with handicaps shall, on the basis of handicap, be excluded from participation in, be denied the benefits of, or otherwise be subjected to discrimination under any program or activity conducted by the agency.
        (b)(1) The agency, in providing any aid, benefit, or service, may not, directly or through contractual, licensing, or other arrangements, on the basis of handicap—
        (i) Deny a qualified individual with handicaps the opportunity to participate in or benefit from the aid, benefit, or service;
        (ii) Afford a qualified individual with handicaps an opportunity to participate in or benefit from the aid, benefit, or service that is not equal to that afforded others;
        (iii) Provide a qualified individual with handicaps with an aid, benefit, or service that is not as effective in affording equal opportunity to obtain the same result, to gain the same benefit, or to reach the same level of achievement as that provided to others;
        (iv) Provide different or separate aid, benefits, or services to individuals with handicaps or to any class of individuals with handicaps than is provided to others unless such action is necessary to provide qualified individuals with handicaps with aid, benefits, or services that are as effective as those provided to others;
        (v) Deny a qualified individual with handicaps the opportunity to participate as a member of planning or advisory boards;
        (vi) Otherwise limit a qualified individual with handicaps in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service.
        (2) The agency may not deny a qualified individual with handicaps the opportunity to participate in programs or activities that are not separate or different, despite the existence of permissibly separate or different programs or activities.
        (3) The agency may not, directly or through contractual or other arrangements, utilize criteria or methods of administration the purpose or effect of which would—
        (i) Subject qualified individuals with handicaps to discrimination on the basis of handicap; or
        (ii) Defeat or substantially impair accomplishment of the objectives of a program or activity with respect to individuals with handicaps.
        (4) The agency may not, in determining the site or location of a facility, make selections the purpose or effect of which would—

        (i) Exclude individuals with handicaps from, deny them the benefits of, or otherwise subject them to discrimination under any program or activity conducted by the agency; or
        (ii) Defeat or substantially impair the accomplishment of the objectives of a program or activity with respect to individuals with handicaps.
        (5) The agency, in the selection of procurement contractors, may not use criteria that subject qualified individuals with handicaps to discrimination on the basis of handicap.
        (6) The agency may not administer a licensing or certification program in a manner that subjects qualified individuals with handicaps to discrimination on the basis of handicap, nor may the agency establish requirements for the programs or activities of licensees or certified entities that subject qualified individuals with handicaps to discrimination on the basis of handicap. However, the programs or activities of entities that are licensed or certified by the agency are not, themselves, covered by this regulation.
        (c) The exclusion of nonhandicapped persons from the benefits of a program limited by Federal statute or Executive order to individuals with handicaps or the exclusion of a specific class of individuals with handicaps from a program limited by Federal statute or Executive order to a different class of individuals with handicaps is not prohibited by this regulation.
        (d) The agency shall administer programs and activities in the most integrated setting appropriate to the needs of qualified individuals with handicaps.
      
      
        §§ 102.131-102.139
        [Reserved]
      
      
        § 102.140
        Employment.
        No qualified individual with handicaps shall, on the basis of handicap, be subject to discrimination in employment under any program or activity conducted by the agency. The definitions, requirements, and procedures of section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791), as established by the Equal Employment Opportunity Commission in 29 CFR part 1613, shall apply to employment in federally conducted programs or activities.
      
      
        §§ 102.141-102.148
        [Reserved]
      
      
        § 102.149
        Program accessibility: Discrimination prohibited.
        Except as otherwise provided in § 102.150, no qualified individual with handicaps shall, because the agency's facilities are inaccessible to or unusable by individuals with handicaps, be denied the benefits of, be excluded from participation in, or otherwise be subjected to discrimination under any program or activity conducted by the agency.
      
      
        § 102.150
        Program accessibility: Existing facilities.
        (a) General. The agency shall operate each program or activity so that the program or activity, when viewed in its entirety, is readily accessible to and usable by individuals with handicaps. This paragraph does not—
        (1) Necessarily require the agency to make each of its existing facilities accessible to and usable by individuals with handicaps;
        (2) In the case of historic preservation programs, require the agency to take any action that would result in a substantial impairment of significant historic features of an historic property; or

        (3) Require the agency to take any action that it can demonstrate would result in a fundamental alteration in the nature of a program or activity or in undue financial and administrative burdens. In those circumstances where agency personnel believe that the proposed action would fundamentally alter the program or activity or would result in undue financial and administrative burdens, the agency has the burden of proving that compliance with § 102.150(a) would result in such alteration or burdens. The decision that compliance would result in such alteration or burdens must be made by the agency head or his or her designee after considering all agency resources available for use in the funding and operation of the conducted program or activity, and must be accompanied by a written statement of the reasons forreaching that conclusion. If an action would result in such an alteration or such burdens, the agency shall take any other action that would not result in such an alteration or such burdens but would nevertheless ensure that individuals with handicaps receive the benefits and services of the program or activity.
        (b) Methods—(1) General. The agency may comply with the requirements of this section through such means as redesign of equipment, reassignment of services to accessible buildings, assignment of aides to beneficiaries, home visits, delivery of services at alternate accessible sites, alteration of existing facilities and construction of new facilities, use of accessible rolling stock, or any other methods that result in making its programs or activities readily accessible to and usable by individuals with handicaps. The agency is not required to make structural changes in existing facilities where other methods are effective in achieving compliance with this section. The agency, in making alterations to existing buildings, shall meet accessibility requirements to the extent compelled by the Architectural Barriers Act of 1968, as amended (42 U.S.C. 4151-4157), and any regulations implementing it. In choosing among available methods for meeting the requirements of this section, the agency shall give priority to those methods that offer programs and activities to qualified individuals with handicaps in the most integrated setting appropriate.
        (2) Historic preservation programs. In meeting the requirements of § 102.150(a) in historic preservation programs, the agency shall give priority to methods that provide physical access to individuals with handicaps. In cases where a physical alteration to an historic property is not required because of § 102.150(a) (2) or (3), alternative methods of achieving program accessibility include—
        (i) Using audio-visual materials and devices to depict those portions of an historic property that cannot otherwise be made accessible;
        (ii) Assigning persons to guide individuals with handicaps into or through portions of historic properties that cannot otherwise be made accessible; or
        (iii) Adopting other innovative methods.
        (c) Time period for compliance. The agency shall comply with the obligations established under this section by November 7, 1988, except that where structural changes in facilities are undertaken, such changes shall be made by September 6, 1991, but in any event as expeditiously as possible.
        (d) Transition plan. In the event that structural changes to facilities will be undertaken to achieve program accessibility, the agency shall develop, by March 6, 1989, a transition plan setting forth the steps necessary to complete such changes. The agency shall provide an opportunity to interested persons, including individuals with handicaps or organizations representing individuals with handicaps, to participate in the development of the transition plan by submitting comments (both oral and written). A copy of the transition plan shall be made available for public inspection. The plan shall, at a minimum—
        (1) Identify physical obstacles in the agency's facilities that limit the accessibility of its programs or activities to individuals with handicaps;
        (2) Describe in detail the methods that will be used to make the facilities accessible;
        (3) Specify the schedule for taking the steps necessary to achieve compliance with this section and, if the time period of the transition plan is longer than one year, identify steps that will be taken during each year of the transition period; and
        (4) Indicate the official responsible for implementation of the plan.
      
      
        § 102.151
        Program accessibility: New construction and alterations.
        Each building or part of a building that is constructed or altered by, on behalf of, or for the use of the agency shall be designed, constructed, or altered so as to be readily accessible to and usable by individuals with handicaps. The definitions, requirements, and standards of the Architectural Barriers Act (42 U.S.C. 4151-4157), as established in 41 CFR 101-19.600 to 101-19.607, apply to buildings covered by this section.
      
      
        
        §§ 102.152-102.159
        [Reserved]
      
      
        § 102.160
        Communications.
        (a) The agency shall take appropriate steps to ensure effective communication with applicants, participants, personnel of other Federal entities, and members of the public.
        (1) The agency shall furnish appropriate auxiliary aids where necessary to afford an individual with handicaps an equal opportunity to participate in, and enjoy the benefits of, a program or activity conducted by the agency.
        (i) In determining what type of auxiliary aid is necessary, the agency shall give primary consideration to the requests of the individual with handicaps.
        (ii) The agency need not provide individually prescribed devices, readers for personal use or study, or other devices of a personal nature.
        (2) Where the agency communicates with applicants and beneficiaries by telephone, telecommunication devices for deaf persons (TDD's) or equally effective telecommunication systems shall be used to communicate with persons with impaired hearing.
        (b) The agency shall ensure that interested persons, including persons with impaired vision or hearing, can obtain information as to the existence and location of accessible services, activities, and facilities.
        (c) The agency shall provide signage at a primary entrance to each of its inaccessible facilities, directing users to a location at which they can obtain information about accessible facilities. The international symbol for accessibility shall be used at each primary entrance of an accessible facility.
        (d) This section does not require the agency to take any action that it can demonstrate would result in a fundamental alteration in the nature of a program or activity or in undue financial and administrative burdens. In those circumstances where agency personnel believe that the proposed action would fundamentally alter the program or activity or would result in undue financial and administrative burdens, the agency has the burden of proving that compliance with § 102.160 would result in such alteration or burdens. The decision that compliance would result in such alteration or burdens must be made by the agency head or his or her designee after considering all agency resources available for use in the funding and operation of the conducted program or activity and must be accompanied by a written statement of the reasons for reaching that conclusion. If an action required to comply with this section would result in such an alteration or such burdens, the agency shall take any other action that would not result in such an alteration or such burdens but would nevertheless ensure that, to the maximum extent possible, individuals with handicaps receive the benefits and services of the program or activity.
      
      
        §§ 102.161-102.169
        [Reserved]
      
      
        § 102.170
        Compliance procedures.
        (a) Except as provided in paragraph (b) of this section, this section applies to all allegations of discrimination on the basis of handicap in programs and activities conducted by the agency.
        (b) The agency shall process complaints alleging violations of section 504 with respect to employment according to the procedures established by the Equal Employment Opportunity Commission in 29 CFR part 1613 pursuant to section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791).
        (c) The Director, Facilities Management, Office of Administration, Executive Office of the President, shall be responsible for coordinating implementation of this section. Complaints may be sent to the Director at the following address: Room 486, Old Executive Office Building, 17th and Pennsylvania Ave. NW., Washington, DC 20500.
        (d) The agency shall accept and investigate all complete complaints for which it has jurisdiction. All complete complaints must be filed within 180 days of the alleged act of discrimination. The agency may extend this time period for good cause.
        (e) If the agency receives a complaint over which it does not have jurisdiction, it shall promptly notify the complainant and shall make reasonable efforts to refer the complaint to the appropriate Government entity.

        (f) The agency shall notify the Architectural and Transportation Barriers Compliance Board upon receipt of any complaint alleging that a building or facility that is subject to the Architectural Barriers Act of 1968, as amended (42 U.S.C. 4151-4157), is not readily accessible to and usable by individuals with handicaps.
        (g) Within 180 days of the receipt of a complete complaint for which it has jurisdiction, the agency shall notify the complainant of the results of the investigation in a letter containing—
        (1) Findings of fact and conclusions of law;
        (2) A description of a remedy for each violation found; and
        (3) A notice of the right to appeal.
        (h) Appeals of the findings of fact and conclusions of law or remedies must be filed by the complainant within 90 days of receipt from the agency of the letter required by § 102.170(g). The agency may extend this time for good cause.
        (i) Timely appeals shall be accepted and processed by the head of the agency.
        (j) The head of the agency shall notify the complainant of the results of the appeal within 60 days of the receipt of the request. If the head of the agency determines that additional information is needed from the complainant, he or she shall have 60 days from the date of receipt of the additional information to make his or her determination on the appeal.
        (k) The time limits cited in paragraphs (g) and (j) of this section may be extended with the permission of the Assistant Attorney General.
        (l) The agency may delegate its authority for conducting complaint investigations to other Federal agencies, except that the authority for making the final determination may not be delegated to another agency.
      
      
        §§ 102.171-102.999
        [Reserved]
        PARTS 103-199 [RESERVED]
      
    
  
  
    
    Title 3 Finding Aids
    Table 1—Proclamations
    Table 2—Executive Orders
    Table 3—Other Presidential Documents
    Table 4—Presidential Documents Affected During 2019
    Table 5—Statutes Cited as Authority for Presidential Documents
    List of CFR Sections Affected
    Index
    
      Title 3—The President
      Table 1—Proclamations
      
      Table 1—PROCLAMATIONS
      
        
          No.
          Signature Date
          Subject
          84 FR Page
        
        
          
          
            2019
            
          
        
        
          9836
          Jan. 15
          Religious Freedom Day, 2019
          195
        
        
          9837
          Jan. 18
          National School Choice Week, 2019
          361
        
        
          9838
          Jan. 18
          National Sanctity of Life Day, 2019
          363
        
        
          9839
          Jan. 18
          Martin Luther King Jr., Federal Holiday, 2019
          365
        
        
          9840
          Jan. 31
          American Heart Month, 2019
          2043
        
        
          9841
          Jan. 31
          National African American History Month, 2019
          2045
        
        
          9842
          Feb. 7
          Addressing Mass Migration Through the Southern Border of the United States
          3665
        
        
          9843
          Feb. 8
          Death of John David Dingell, Jr.
          3965
        
        
          9844
          Feb. 15
          Declaring a National Emergency Concerning the Southern Border of the United States
          4949
        
        
          9845
          Mar. 1
          American Red Cross Month, 2019
          8237
        
        
          9846
          Mar. 1
          Irish-American Heritage Month, 2019
          8239
        
        
          9847
          Mar. 1
          Women's History Month, 2019
          8241
        
        
          9848
          Mar. 1
          National Consumer Protection Week, 2019
          8583
        
        
          9849
          Mar. 13
          National Agriculture Day, 2019
          9935
        
        
          9850
          Mar. 15
          National Poison Prevention Week, 2019
          10397
        
        
          9851
          Mar. 18
          Greek Independence Day: A National Day of Celebration of Greek and American Democracy, 2019
          10399
        
        
          9852
          Mar. 25
          Recognizing the Golan Heights as Part of the State of Israel
          11875
        
        
          9853
          Mar. 29
          Cancer Control Month, 2019
          13487
        
        
          9854
          Mar. 29
          National Child Abuse Prevention Month, 2019
          13489
        
        
          9855
          Mar. 29
          National Donate Life Month, 2019
          13491
        
        
          9856
          Mar. 29
          National Sexual Assault Awareness and Prevention Month, 2019
          13493
        
        
          9857
          Mar. 29
          Second Chance Month, 2019
          13495
        
        
          9858
          Apr. 1
          World Autism Awareness Day, 2019
          13793
        
        
          9859
          Apr. 5
          National Crime Victims' Rights Week, 2019
          14583
        
        
          9860
          Apr. 5
          National Volunteer Week, 2019
          14585
        
        
          9861
          Apr. 8
          National Former Prisoner of War Recognition Day, 2019
          15081
        
        
          9862
          Apr. 12
          Pan American Day and Pan American Week, 2019
          16187
        
        
          9863
          Apr. 15
          Education and Sharing Day, U.S.A., 2019
          16379
        
        
          9864
          Apr. 19
          National Park Week, 2019
          17339
        
        
          9865
          Apr. 25
          World Intellectual Property Day, 2019
          18695
        
        
          9866
          Apr. 26
          Days of Remembrance of Victims of the Holocaust, 2019
          18969
        
        
          9867
          Apr. 30
          Asian American and Pacific Islander Heritage Month, 2019
          19683
        
        
          9868
          Apr. 30
          Jewish American Heritage Month, 2019
          19685
        
        
          9869
          Apr. 30
          National Foster Care Month, 2019
          19687
        
        
          9870
          Apr. 30
          National Physical Fitness and Sports Month, 2019
          19689
        
        
          9871
          Apr. 30
          Older Americans Month, 2019
          19691
        
        
          9872
          Apr. 30
          Law Day, U.S.A., 2019
          19693
        
        
          
          9873
          Apr. 30
          Loyalty Day, 2019
          19695
        
        
          9874
          Apr. 30
          National Day of Prayer, 2019
          19697
        
        
          9875
          May 1
          National Mental Health Awareness Month, 2019
          19851
        
        
          9876
          May 3
          National Hurricane Preparedness Week, 2019
          20529
        
        
          9877
          May 3
          National Small Business Week, 2019
          20531
        
        
          9878
          May 3
          Public Service Recognition Week, 2019
          20533
        
        
          9879
          May 3
          Missing and Murdered American Indians and Alaska Natives Awareness Day, 2019
          20535
        
        
          9880
          May 8
          Addressing Mass Migration Through the Southern Border of the United States
          21229
        
        
          9881
          May 9
          Military Spouse Day, 2019
          21685
        
        
          9882
          May 10
          National Charter Schools Week, 2019
          22039
        
        
          9883
          May 10
          National Defense Transportation Day and National Transportation Week, 2019
          22041
        
        
          9884
          May 10
          Peace Officers Memorial Day and Police Week, 2019
          22043
        
        
          9885
          May 10
          Mother's Day, 2019
          22045
        
        
          9886
          May 16
          Adjusting Imports of Steel Into the United States
          23421
        
        
          9887
          May 16
          To Modify the List of Beneficiary Developing Countries Under the Trade Act of 1974
          23425
        
        
          9888
          May 17
          Adjusting Imports of Automobiles and Automobile Parts Into the United States
          9888
        
        
          9889
          May 17
          National Safe Boating Week, 2019
          23695
        
        
          9890
          May 17
          Emergency Medical Services Week, 2019
          23697
        
        
          9891
          May 17
          World Trade Week, 2019
          23699
        
        
          9892
          May 17
          Armed Forces Day, 2019
          23701
        
        
          9893
          May 19
          Adjusting Imports of Aluminum Into the United States
          23983
        
        
          9894
          May 19
          Adjusting Imports of Steel Into the United States
          23987
        
        
          9895
          May 20
          National Maritime Day, 2019
          24361
        
        
          9896
          May 24
          Prayer for Peace, Memorial Day, 2019
          24973
        
        
          9897
          May 31
          African-American Music Appreciation Month, 2019
          26313
        
        
          9898
          May 31
          Great Outdoors Month, 2019
          26315
        
        
          9899
          May 31
          National Caribbean-American Heritage Month, 2019
          26317
        
        
          9900
          May 31
          National Homeownership Month, 2019
          26319
        
        
          9901
          May 31
          National Ocean Month, 2019
          26321
        
        
          9902
          May 31
          To Modify the List of Beneficiary Developing Countries Under the Trade Act of 1974
          26323
        
        
          9903
          June 1
          Honoring the Victims of the Tragedy in Virginia Beach, Virginia
          26737
        
        
          9904
          June 6
          National Day of Remembrance of the 75th Anniversary of D-Day
          27501
        
        
          9905
          June 7
          Flag Day and National Flag Week, 2019
          27699
        
        
          9906
          June 14
          Father's Day, 2019
          28709
        
        
          9907
          July 1
          Pledge to America's Workers Month, 2019
          32013
        
        
          9908
          July 14
          Made in America Day and Made in America Week, 2019
          34255
        
        
          9909
          July 17
          Death of John Paul Stevens
          35283
        
        
          9910
          July 19
          Captive Nations Week, 2019
          35961
        
        
          9911
          July 19
          50th Anniversary Observance of the Apollo 11 Lunar Landing
          35963
        
        
          9912
          July 25
          Anniversary of the Americans with Disabilities Act, 2019
          37551
        
        
          
          9913
          July 26
          National Korean War Veterans Armistice Day, 2019
          37563
        
        
          9914
          Aug. 4
          Honoring the Victims of the Tragedies in El Paso, Texas, and Dayton, Ohio
          38847
        
        
          9915
          Aug. 16
          National Employer Support of the Guard and Reserve Week, 2019
          43473
        
        
          9916
          Aug. 23
          Women's Equality Day, 2019
          45055
        
        
          9917
          Aug. 30
          National Alcohol and Drug Addiction Recovery Month, 2019
          46865
        
        
          9918
          Aug. 30
          National Childhood Cancer Awareness Month, 2019
          46867
        
        
          9919
          Aug. 30
          National Preparedness Month, 2019
          46869
        
        
          9920
          Aug. 30
          Labor Day, 2019
          46871
        
        
          9921
          Sept. 5
          National Days of Prayer and Remembrance, 2019
          47873
        
        
          9922
          Sept. 6
          National Historically Black Colleges and Universities Week, 2019
          48223
        
        
          9923
          Sept. 6
          Opioid Crisis Awareness Week, 2019
          48225
        
        
          9924
          Sept. 9
          Minority Enterprise Development Week, 2019
          48541
        
        
          9925
          Sept. 10
          Patriot Day, 2019
          48547
        
        
          9926
          Sept. 13
          National Farm Safety and Health Week, 2019
          49003
        
        
          9927
          Sept. 13
          National Hispanic Heritage Month, 2019
          49185
        
        
          9928
          Sept. 13
          National Gang Violence Prevention Week, 2019
          49187
        
        
          9929
          Sept. 16
          Constitution Day, Citizenship Day, and Constitution Week, 2019
          49629
        
        
          9930
          Sept. 19
          National POW/MIA Recognition Day, 2019
          50709
        
        
          9931
          Sept. 25
          Suspension of Entry as Immigrants and Nonimmigrants of Persons Responsible for Policies or Actions That Threaten Venezuela's Democratic Institutions
          51931
        
        
          9932
          Sept. 25
          Suspension of Entry as Immigrants and Nonimmigrants of Senior Officials of the Government of Iran
          51935
        
        
          9933
          Sept. 27
          National Domestic Violence Awareness Month, 2019
          52737
        
        
          9934
          Sept. 27
          Gold Star Mother's and Family's Day, 2019
          52739
        
        
          9935
          Sept. 27
          National Hunting and Fishing Day, 2019
          52741
        
        
          9936
          Sept. 30
          National Breast Cancer Awareness Month, 2019
          52983
        
        
          9937
          Sept. 30
          National Cybersecurity Awareness Month, 2019
          52985
        
        
          9938
          Sept. 30
          National Disability Employment Awareness Month, 2019
          52987
        
        
          9939
          Sept. 30
          National Energy Awareness Month, 2019
          52989
        
        
          9940
          Sept. 30
          National Substance Abuse Prevention Month, 2019
          52991
        
        
          9941
          Oct. 3
          National Manufacturing Day, 2019
          53983
        
        
          9942
          Oct. 4
          Fire Prevention Week, 2019
          53985
        
        
          9943
          Oct. 4
          German-American Day, 2019
          53987
        
        
          9944
          Oct. 4
          Child Health Day, 2019
          53989
        
        
          9945
          Oct. 4
          Suspension of Entry of Immigrants Who Will Financially Burden the United States Healthcare System, in Order to Protect the Availability of Healthcare Benefits for Americans
          53991
        
        
          9946
          Oct. 8
          Leif Erikson Day, 2019
          54763
        
        
          9947
          Oct. 10
          General Pulaski Memorial Day, 2019
          55485
        
        
          9948
          Oct. 11
          National School Lunch Week, 2019
          55489
        
        
          
          9949
          Oct. 11
          Columbus Day, 2019
          55491
        
        
          9950
          Oct. 11
          Blind Americans Equality Day, 2019
          55493
        
        
          9951
          Oct. 17
          Death of Elijah E. Cummings
          56367
        
        
          9952
          Oct. 18
          National Character Counts Week, 2019
          57305
        
        
          9953
          Oct. 18
          National Forest Products Week, 2019
          57307
        
        
          9954
          Oct. 23
          United Nations Day, 2019
          57601
        
        
          9955
          Oct. 25
          To Modify Duty-Free Treatment Under the Generalized System of Preferences and for Other Purposes
          58567
        
        
          9956
          Oct. 31
          Critical Infrastructure Security and Resilience Month, 2019
          59693
        
        
          9957
          Oct. 31
          National Adoption Month, 2019
          59697
        
        
          9958
          Oct. 31
          National American History and Founders Month, 2019
          59699
        
        
          9959
          Oct. 31
          National Entrepreneurship Month, 2019
          59701
        
        
          9960
          Oct. 31
          National Family Caregivers Month, 2019
          59703
        
        
          9961
          Oct. 31
          National Native American Heritage Month, 2019
          59705
        
        
          9962
          Oct. 31
          National Veterans and Military Families Month, 2019
          59707
        
        
          9963
          Nov. 7
          Veterans Day, 2019
          61811
        
        
          9964
          Nov. 8
          National Apprenticeship Week, 2019
          62427
        
        
          9965
          Nov. 8
          World Freedom Day, 2019
          62429
        
        
          9966
          Nov. 15
          American Education Week, 2019
          64187
        
        
          9967
          Nov. 22
          National Family Week, 2019
          65257
        
        
          9968
          Nov. 27
          Thanksgiving Day, 2019
          66281
        
        
          9969
          Nov. 27
          National Impaired Driving Prevention Month, 2019
          66283
        
        
          9970
          Nov. 27
          World AIDS Day, 2019
          66285
        
        
          9971
          Dec. 6
          National Pearl Harbor Remembrance Day, 2019
          67657
        
        
          9972
          Dec. 9
          Human Rights Day, Bill of Rights Day, and Human Rights Week, 2019
          68323
        
        
          9973
          Dec. 16
          Wright Brothers Day, 2019
          69617
        
        
          9974
          Dec. 26
          To Take Certain Actions Under the African Growth and Opportunity Act and for Other Purposes
          72187
        
      
      
        
          No.
          Signature Date
          Subject
          85 FR Page
        
        
          
          
            2019
            
          
        
        
          9975
          Dec. 31
          National Slavery and Human Trafficking Prevention Month, 2020
          633
        
      
    
    
      Title 3—The President
      Table 2—Executive Orders
      
      Table 2—EXECUTIVE ORDERS
      
        
          No.
          Signature Date
          Subject
          84 FR Page
        
        
          
          
            2019
            
          
        
        
          13857
          Jan. 25
          Taking Additional Steps to Address the National Emergency With Respect to Venezuela
          509
        
        
          13858
          Jan. 31
          Strengthening Buy-American Preferences for Infrastructure Projects
          2039
        
        
          13859
          Feb. 11
          Maintaining American Leadership in Artificial Intelligence
          3967
        
        
          13860
          Mar. 4
          Supporting the Transition of Active Duty Service Members and Military Veterans Into the Merchant Marine
          8407
        
        
          13861
          Mar. 5
          National Roadmap to Empower Veterans and End Suicide
          8585
        
        
          13862
          Mar. 6
          Revocation of Reporting Requirement
          8789
        
        
          13863
          Mar. 15
          Taking Additional Steps to Address the National Emergency With Respect to Transnational Criminal Organizations
          10255
        
        
          13864
          Mar. 21
          Improving Free Inquiry, Transparency, and Accountability at Colleges and Universities
          11401
        
        
          13865
          Mar. 26
          Coordinating National Resilience to Electromagnetic Pulses
          12041
        
        
          13866
          Mar. 28
          Adjustments of Certain Rates of Pay
          12853
        
        
          13867
          Apr. 10
          Issuance of Permits With Respect to Facilities and Land Transportation Crossings at the International Boundaries of the United States
          15491
        
        
          13868
          Apr. 10
          Promoting Energy Infrastructure and Economic Growth
          15495
        
        
          13869
          Apr. 24
          Transferring Responsibility for Background Investigations to the Department of Defense
          13869
        
        
          13870
          May 2
          America's Cybersecurity Workforce
          20523
        
        
          13871
          May 8
          Imposing Sanctions With Respect to the Iron, Steel, Aluminum, and Copper Sectors of Iran
          20761
        
        
          13872
          May 13
          Economic Empowerment of Asian Americans and Pacific Islanders
          22321
        
        
          13873
          May 15
          Securing the Information and Communications Technology and Services Supply Chain
          22689
        
        
          13874
          June 11
          Modernizing the Regulatory Framework for Agricultural Biotechnology Products
          27899
        
        
          13875
          June 14
          Evaluating and Improving the Utility of Federal Advisory Committees
          28711
        
        
          13876
          June 24
          Imposing Sanctions With Respect to Iran
          30573
        
        
          
          13877
          June 24
          Improving Price and Quality Transparency in American Healthcare to Put Patients First
          30849
        
        
          13878
          June 25
          Establishing a White House Council on Eliminating Regulatory Barriers to Affordable Housing
          30853
        
        
          13879
          July 10
          Advancing American Kidney Health
          33817
        
        
          13880
          July 11
          Collecting Information About Citizenship Status in Connection With the Decennial Census
          33821
        
        
          13881
          July 15
          Maximizing Use of American-Made Goods, Products, and Materials
          34257
        
        
          13882
          July 26
          Blocking Property and Suspending Entry of Certain Persons Contributing to the Situation in Mali
          37055
        
        
          13883
          Aug. 1
          Administration of Proliferation Sanctions and Amendment of Executive Order 12851
          38113
        
        
          13884
          Aug. 5
          Blocking Property of the Government of Venezuela
          38843
        
        
          13885
          Aug. 30
          Establishing the National Quantum Initiative Advisory Committee
          46873
        
        
          13886
          Sept. 9
          Modernizing Sanctions to Combat Terrorism
          48041
        
        
          13887
          Sept. 19
          Modernizing Influenza Vaccines in the United States to Promote National Security and Public Health
          49935
        
        
          13888
          Sept. 26
          Enhancing State and Local Involvement in Refugee Resettlement
          52355
        
        
          13889
          Sept. 27
          Continuance of Certain Federal Advisory Committees
          52743
        
        
          13890
          Oct. 3
          Protecting and Improving Medicare for Our Nation's Seniors
          53573
        
        
          13891
          Oct. 9
          Promoting the Rule of Law Through Improved Agency Guidance Documents
          55235
        
        
          13892
          Oct. 9
          Promoting the Rule of Law Through Transparency and Fairness in Civil Administrative Enforcement and Adjudication
          55239
        
        
          13893
          Oct. 10
          Increasing Government Accountability for Administrative Actions by Reinvigorating Administrative PAYGO
          55487
        
        
          13894
          Oct. 14
          Blocking Property and Suspending Entry of Certain Persons Contributing to the Situation in Syria
          55851
        
        
          13895
          Oct. 22
          President's Council of Advisors on Science and Technology
          57309
        
        
          13896
          Oct. 28
          Commission on Law Enforcement and the Administration of Justice
          58595
        
        
          13897
          Oct. 31
          Improving Federal Contractor Operations by Revoking Executive Order 13495
          59709
        
        
          13898
          Nov. 26
          Establishing the Task Force on Missing and Murdered American Indians and Alaska Natives
          66059
        
        
          
          13899
          Dec. 11
          Combating Anti-Semitism
          68779
        
        
          13900
          Dec. 17
          Providing for the Closing of Executive Departments and Agencies of the Federal Government on December 24, 2019
          69983
        
        
          13901
          Dec. 26
          Adjustments of Certain Rates of Pay
          72213
        
      
    
    
      Title 3—The President
      Table 3—Other Presidential Documents
      
      Table 3—OTHER PRESIDENTIAL DOCUMENTS
      
        
          Signature Date
          Subject
          84 FR Page
        
        
          
            2019
            
          
        
        
          Jan. 8
          Memorandum: Decision on the United States Consulate General in Jerusalem
          3961
        
        
          Jan. 15
          Memorandum: Delegation of Functions and Authorities Under the Hizballah International Financing Prevention Act of 2015, as Amended, and the Hizballah International Financing Prevention Amendments Act of 2018
          3963
        
        
          Jan. 15
          Memorandum: Delegation of Authorities and Responsibilities Under Section 1763 of the National Defense Authorization Act for Fiscal Year 2019
          197
        
        
          Jan. 16
          Notice: Continuation of the National Emergency With Respect to Terrorists Who Threaten to Disrupt the Middle East Peace Process
          127
        
        
          Jan. 16
          Presidential Determination No. 2019-07: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          201
        
        
          Jan. 16
          Presidential Determination No. 2019-08: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          203
        
        
          Jan. 16
          Presidential Determination No. 2019-09: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          205
        
        
          Jan. 16
          Presidential Determination No. 2019-10: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          207
        
        
          Feb. 19
          Notice: Continuation of the National Emergency With Respect to Cuba and Continuing to Authorize the Regulation of the Anchorage and Movement of Vessels
          5579
        
        
          Feb. 19
          Notice: Continuation of the National Emergency With Respect to Libya
          5581
        
        
          Feb. 19
          Memorandum: Space Policy Directive-4: Establishment of the United States Space Force
          6049
        
        
          Mar. 4
          Notice: Continuation of the National Emergency With Respect to Ukraine
          7975
        
        
          Mar. 4
          Notice: Continuation of the National Emergency With Respect to Zimbabwe
          7977
        
        
          Mar. 5
          Notice: Continuation of the National Emergency With Respect to Venezuela
          8245
        
        
          Mar. 12
          Notice: Continuation of the National Emergency With Respect to Iran
          9219
        
        
          Mar. 12
          Presidential Determination No. 2019-11: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          9691
        
        
          Mar. 18
          Order: Sequestration Order for Fiscal Year 2020 Pursuant to Section 251A of the Balanced Budget and Emergency Deficit Control Act, as Amended
          10401
        
        
          Mar. 26
          Notice: Continuation of the National Emergency With Respect to Significant Malicious Cyber-Enabled Activities
          11877
        
        
          Mar. 27
          Memorandum: Federal Housing Finance Reform
          12479
        
        
          
          Mar. 28
          Memorandum: Extension of Deferred Enforced Departure for Liberians
          12867
        
        
          Mar. 29
          Presidential Permit: Authorizing TransCanada Keystone Pipeline, L.P., to Construct, Connect, Operate, and Maintain Pipeline Facilities at the International Boundary Between the United States and Canada
          13101
        
        
          Apr. 1
          Notice: Continuation of the National Emergency With Respect to South Sudan
          12871
        
        
          Apr. 1
          Memorandum: Delaying Submission of the Small Business Report Under the Trade Facilitation and Trade Enforcement Act of 2015
          13497
        
        
          Apr. 10
          Notice: Continuation of the National Emergency With Respect to Somalia
          14843
        
        
          Apr. 22
          Memorandum: Combating High Nonimmigrant Overstay Rates
          19853
        
        
          Apr. 29
          Presidential Determination No. 2019-12: Presidential Determination Pursuant to Section 1245(d)(4)(B) and (C) of the National Defense Authorization Act for Fiscal Year 2012
          22327
        
        
          Apr. 30
          Memorandum: Delegation of Authority Under Section 5 of the United States-Caribbean Strategic Engagement Act of 2016
          22329
        
        
          May 8
          Notice: Continuation of the National Emergency With Respect to the Actions of the Government of Syria
          20537
        
        
          May 8
          Notice: Continuation of the National Emergency With Respect to the Central African Republic
          20539
        
        
          May 13
          Notice: Continuation of the National Emergency With Respect to Yemen
          22047
        
        
          May 20
          Notice: Continuation of the National Emergency With Respect to the Stabilization of Iraq
          23437
        
        
          May 23
          Memorandum: Agency Cooperation With Attorney General's Review of Intelligence Activities Relating to the 2016 Presidential Campaigns
          24971
        
        
          May 24
          Memorandum: Delegation of Function Under the Hizballah International Financing Prevention Act of 2015, as Amended
          24975
        
        
          May 24
          Memorandum: Delegation of Functions and Authorities Under the Nicaragua Human Rights and Anticorruption Act of 2018
          27695
        
        
          May 24
          Memorandum: Delegation of Functions and Authorities Under the Sanctioning the Use of Civilians as Defenseless Shields Act
          27697
        
        
          May 24
          Memorandum: Revisions to the 2017 Unified Command Plan
          24977
        
        
          June 10
          Presidential Determination No. 2019-13: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          27701
        
        
          June 13
          Notice: Continuation of the National Emergency With Respect to the Actions and Policies of Certain Members of the Government of Belarus and Other Persons to Undermine Democratic Processes or Institutions of Belarus
          27905
        
        
          June 18
          Notice: Continuation of the National Emergency With Respect to the Western Balkans
          28715
        
        
          June 21
          Notice: Continuation of the National Emergency With Respect to North Korea
          29793
        
        
          
          June 26
          Memorandum: Policy for Military Service Academy and Reserve Officers' Training Corps Graduates Seeking to Participate in Professional Sports
          31457
        
        
          July 19
          Memorandum: Delegation of Authority Under the Asia Reassurance Initiative Act of 2018
          37955
        
        
          July 19
          Presidential Determination No. 2019-14: Continuation of U.S. Drug Interdiction Assistance to the Government of Colombia
          38109
        
        
          July 22
          Notice: Continuation of the National Emergency With Respect to Transnational Criminal Organizations
          35513
        
        
          July 22
          Presidential Determination No. 2019-15: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          35965
        
        
          July 22
          Presidential Determination No. 2019-16: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          35967
        
        
          July 22
          Presidential Determination No. 2019-17: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          35969
        
        
          July 22
          Presidential Determination No. 2019-18: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          35971
        
        
          July 22
          Presidential Determination No. 2019-19: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          35973
        
        
          July 22
          Presidential Determination No. 2019-20: Presidential Determination Pursuant to Section 303 of the Defense Production Act of 1950, as Amended
          35975
        
        
          July 26
          Memorandum: Reforming Developing-Country Status in the World Trade Organization
          37555
        
        
          July 30
          Notice: Continuation of the National Emergency With Respect to Lebanon
          37561
        
        
          July 31
          Presidential Determination No. 2019-21: Designation of the Federative Republic of Brazil as a Major Non-NATO Ally
          43035
        
        
          Aug. 8
          Presidential Determination No. 2019-22: Presidential Determination on Major Drug Transit or Major Illicit Drug Producing Countries for Fiscal Year 2020
          44679
        
        
          Aug. 14
          Notice: Continuation of the National Emergency With Respect to Export Control Regulations
          41881
        
        
          Aug. 21
          Memorandum: Discharging the Federal Student Loan Debt of Totally and Permanently Disabled Veterans
          44677
        
        
          Sept. 6
          Memorandum: Providing an Order of Succession Within the Council on Environmental Quality
          48227, 48549
        
        
          Sept. 10
          Notice: Continuation of the National Emergency With Respect to Foreign Interference in or Undermining Public Confidence in United States Elections
          48039
        
        
          Sept. 12
          Notice: Continuation of the National Emergency With Respect to Certain Terrorist Attacks
          48545
        
        
          Sept. 13
          Presidential Determination No. 2019-23: Continuation of the Exercise of Certain Authorities Under the Trading With the Enemy Act
          49189
        
        
          Sept. 19
          Notice: Continuation of the National Emergency With Respect to Persons Who Commit, Threaten to Commit, or Support Terrorism
          49633
        
        
          
          Sept. 24
          Memorandum: Delegation of Functions and Authorities Under the Better Utilization of Investments Leading to Development Act of 2018
          52353
        
        
          Oct. 11
          Memorandum: Executive Orders 13836, 13837, and 13839
          56095
        
        
          Oct. 15
          Notice: Continuation of the National Emergency With Respect to Significant Narcotics Traffickers Centered in Colombia
          55857
        
        
          Oct. 18
          Presidential Determination No. 2020-01: Presidential Determination and Certification With Respect to the Child Soldiers Prevention Act of 2008
          59519
        
        
          Oct. 18
          Presidential Determination No. 2020-02: Presidential Determination With Respect to the Efforts of Foreign Governments Regarding Trafficking in Persons
          59521
        
        
          Oct. 22
          Notice: Continuation of the National Emergency With Respect to the Democratic Republic of the Congo
          56927
        
        
          Oct. 25
          Presidential Determination No. 2020-03: Presidential Determination Pursuant to Section 1245(d)(4)(B) and (C) of the National Defense Authorization Act for Fiscal Year 2012
          59917
        
        
          Oct. 31
          Notice: Continuation of the National Emergency With Respect to Sudan
          59287
        
        
          Nov. 1
          Presidential Determination No. 2020-04: Presidential Determination on Refugee Admissions for Fiscal Year 2020
          65903
        
        
          Nov. 12
          Notice: Continuation of the National Emergency With Respect to Iran
          61815
        
        
          Nov. 12
          Notice: Continuation of the National Emergency With Respect to the Proliferation of Weapons of Mass Destruction
          61817
        
        
          Nov. 12
          Memorandum: Delegation of Removal Authority Over the Federal Service Impasses Panel
          63789
        
        
          Nov. 19
          Notice: Continuation of the National Emergency With Respect to Burundi
          64191
        
        
          Nov. 19
          Memorandum: Ocean Mapping of the United States Exclusive Economic Zone and the Shoreline and Nearshore of Alaska
          64699
        
        
          Nov. 25
          Notice: Continuation of the National Emergency With Respect to the Situation in Nicaragua
          65255
        
        
          Dec. 18
          Notice: Continuation of the National Emergency With Respect to Serious Human Rights Abuse and Corruption
          69981
        
      
    
    
      Title 3—The President
      Table 4—Presidential Documents Affected
      
      Table 4—PRESIDENTIAL DOCUMENTS AFFECTED DURING 2019
      
        Editorial note:
        The following abbreviations are used in this table:
      
      EOExecutive Order
      
      FRFederal Register
      
      PLOPublic Land Order (43 CFR, Appendix to Chapter II)
      
      Proc.Proclamation
      
      Pub. L.Public Law
      
      Stat.U.S. Statutes at Large
      
      WCPDWeekly Compilation of Presidential Documents
      
      Proclamations
      Date or NumberComment
      5030
      
        See Memorandum of Nov. 19, p. 481
      6763
      
        See Proc. 9974
      6867
      Continued by Notice of Feb. 19, p. 416
      7350
      
        See Proc. 9974
      7463
      
        See Notice of Sept. 12, p. 467
      7746
      
        See Proc. 9974
      7757
      Continued by Notice of Feb. 19, p. 416
      7826
      
        See Proc. 9974
      8271
      
        See Notice of June 21, p. 449
      8467
      
        See Proc. 9974
      8618
      
        See Proc. 9974
      8693
      
        See EOs 13876; 13884, 13894
      8770
      
        See Proc. 9974
      8921
      
        See Proc. 9974
      8947
      
        See EO 13889
      9072
      
        See Procs. 9955, 9974
      9223
      
        See Proc. 9974
      9383
      
        See Proc. 9974
      9398
      Continued by Notice of Feb. 19, p. 416
      9549
      
        See Proc. 9974
      9555
      
        See Proc. 9974
      
      9558
      
        See EO 13889
      9559
      
        See EO 13889
      9682
      
        See EO 13889
      9687
      
        See Procs. 9955, 9974
      9693
      
        See Procs. 9887, 9902
      9694
      
        See Procs. 9887, 9902
      9699
      Continued by Notice of Feb. 19, p. 416
      9704
      Amended by Proc. 9893
      9705
      Amended by Procs. 9886; 9894
      9711
      
        See Proc. 9886
      9753
      Superseded by Proc. 9892
      9772
      
        See Proc. 9886
      9822
      
        See EO 13880; Procs. 9842, 9880
      9834
      
        See Proc. 9974
      9842
      
        See Proc. 9880
      9886
      
        See Proc. 9894
      9887
      
        See Proc. 9902
      Executive Orders
      Date or NumberComment
      10485
      
        See EO 13867
      10530
      
        See EO 13867
      10582
      Revoked in part by EO 13881; Superseded in part by EO 13881
      10694
      
        See EO 13870
      11145
      Continued by EO 13889
      11183
      Continued by EO 13889
      11287
      Continued by EO 13889
      11423
      Revoked by EO 13867
      11844
      
        See Proc. 9955
      11888
      
        See Proc. 9887
      12131
      Continued by EO 13889
      12170
      
        See Notices of Mar. 12, p. 424; Nov. 12, p. 478
      12171
      Amended by EO 13869
      12216
      Continued by EO 13889
      12382
      Continued by EO 13889
      12829
      Continued by EO 13889
      12851
      
        See EO 13883
      12866
      
        See EO 13891
      12905
      Continued by EO 13889
      12915
      Continued by EO 13889
      12916
      Continued by EO 13889
      12938
      
        See EO 13883; Notice of Nov. 12, p. 479
      12947
      
        See EO 13886; Notice of Jan. 16, p. 413; Revoked by EO 13886
      
      12957
      
        See EOs 13871, 13876; Continued by Notices of Mar. 12, p. 424; Nov. 12, p. 478
      12963
      Continued by EO 13889
      12978
      
        See Notice of Oct. 15, p. 471
      12994
      Continued by EO 13889
      13067
      
        See Notice of Oct. 31, p. 475
      13094
      
        See Notice of Nov. 12, p. 479
      13099
      
        See EO 13886; Notice of Jan. 16, p. 413
      13179
      Continued by EO 13889
      13219
      
        See Notice of June 18, p. 448
      13222
      
        See Notice of Aug. 14, p. 463
      13224
      Amended by EO 13886; See Notice of Sept. 19, p. 468
      13231
      Continued by EO 13889
      13265
      Continued by EO 13889
      13288
      
        See Notice of Mar. 4, p. 422
      13303
      
        See Notice of May 20, p. 442
      13315
      
        See Notice of May 20, p. 442
      13337
      
        See Permit of Mar. 29, p. 432; Revoked by EO 13867
      13338
      
        See Notice of May 8, p. 439
      13350
      
        See Notice of May 20, p. 442
      13364
      
        See Notice of May 20, p. 442
      13372
      
        See Notice of Jan. 16, p. 413
      13382
      
        See Notice of Nov. 12, p. 479
      13391
      
        See Notice of Mar. 4, p. 422
      13399
      
        See Notice of May 8, p. 439
      13400
      
        See Notice of Oct. 31, p. 475
      13405
      
        See Notice of June 13, p. 447
      13412
      
        See Notice of Oct. 31, p. 475
      13413
      
        See Notice of Oct. 22, p. 474
      13438
      
        See Notice of May 20, p. 442
      13441
      
        See Notice of July 30, p. 460
      13460
      
        See Notice of May 8, p. 439
      13466
      
        See Notice of June 21, p. 449
      13467
      Amended by EO 13869
      13469
      
        See Notice of Mar. 4, p. 422
      13495
      Revoked by EO 13897
      13515
      Superseded in part by EO 13872
      13526
      
        See Memorandum of May 23, p. 443
      13536
      
        See Notice of Apr. 10, p. 436
      13539
      Continued by EO 13889; Revoked by EO 13895
      13540
      Continued by EO 13889
      13549
      Continued by EO 13889
      13551
      
        See Notice of June 21, p. 449
      13555
      Continued by EO 13889
      13563
      
        See EO 13891
      
      13566
      
        See Notice of Feb. 19, p. 417
      13570
      
        See Notice of June 21, p. 449
      13572
      
        See Notice of May 8, p. 439
      13573
      
        See Notice of May 8, p. 439
      13581
      Amended by EO 13863; See Notice of July 22, p. 453
      13582
      
        See Notice of May 8, p. 439
      13606
      
        See Notice of May 8, p. 439
      13608
      
        See Notice of May 8, p. 439
      13609
      
        See EO 13891
      13611
      
        See Notice of May 13, p. 441
      13620
      
        See Notice of Apr. 10, p. 436
      13621
      Continued by EO 13889
      13637
      
        See Notice of Aug. 14, p. 463
      13660
      
        See Notice of Mar. 4, p. 421
      13661
      
        See Notice of Mar. 4, p. 421
      13662
      
        See Notice of Mar. 4, p. 421
      13664
      
        See Notice of Apr. 1, p. 435
      13667
      
        See Notice of May 8, p. 441
      13668
      
        See Notice of May 20, p. 442
      13671
      
        See Notice of Oct. 22, p. 474
      13675
      Continued by EO 13889
      13685
      
        See Notice of Mar. 4, p. 421
      13687
      
        See Notice of June 21, p. 449
      13692
      Amended by EO 13857; See EO 13884; Notice of Mar. 5, p. 423
      13694
      
        See Notice of Mar. 26, p. 426
      13712
      
        See Notice of Nov. 19, p. 480
      13722
      
        See Notice of June 21, p. 449
      13732
      Partially revoked by EO 13862
      13757
      
        See Notice of Mar. 26, p. 426
      13761
      
        See Notice of Oct. 31, p. 475
      13771
      
        See EO 13891
      13777
      
        See EO 13891
      13779
      Continued by EO 13889
      13780
      
        See EO 13888
      13788
      Amended by EO 13858; See EO 13881
      13800
      
        See EOs 13865, 13870
      13804
      
        See Notice of Oct. 31, p. 475
      13808
      Amended by EO 13857; See Notice of Mar. 5, p. 423
      13810
      
        See Notice of June 21, p. 449
      13811
      Superseded in part by EOs 13872, 13889
      13813
      
        See EOs 13877, 13890
      13818
      
        See Notice of Dec. 18, p. 484
      13827
      Amended by EO 13857; See Notice of Mar. 5, p. 423
      13835
      Amended by EO 13857; See Notice of Mar. 5, p. 423
      
      13836
      Amended by Memorandum of Oct. 11, p. 469
      13837
      Amended by Memorandum of Oct. 11, p. 469
      13839
      Amended by Memorandum of Oct. 11, p. 469
      13840
      
        See Memorandum of Nov. 19, p. 481
      13845
      
        See EO 13864
      13848
      
        See Notice of Sept. 10, p. 466
      13849
      
        See Notice of Mar. 4, p. 421
      13850
      Amended by EO 13857; See Notice of Mar. 5, p. 423
      13851
      
        See Notice of Nov. 25, p. 484
      13856
      Superseded by EO 13866
      13857
      
        See Notice of Mar. 5, p. 423
      13858
      
        See EO 13881
      13863
      
        See Notice of July 22, p. 453
      13866
      Superseded by EO 13901
      13872
      Continued by EO 13889
      Other Presidential Documents
      Date or NumberComment
      Memorandum of Jan. 13, 2017
      Revoked by Memorandum of Sept. 6, p. 465
      Memorandum of Jan. 24, 2017
      
        See Presidential Permit of Mar. 29, p. 432
      Presidential Permit of Mar. 23, 2017
      Revoked by Presidential Permit of Mar. 29, p. 432
      National Security Presidential Memorandum-4 of Apr. 4, 2017
      
        See Memorandum of July 26, p. 457
      Presidential Determination No. 2018-11
      
        See Presidential Determination No. 2019-23, p. 468
    
    
      Title 3—The President
      Table 5—Statutes Cited As Authority
      
      Table 5—STATUTES CITED AS AUTHORITY FOR PRESIDENTIAL DOCUMENTS
      
        Editorial note:
        Statutes which were cited as authority for the issuance of Presidential documents contained in this volume are listed under one of these headings. For authority cites for hortatory proclamations, see the text of each proclamation:
        United States Code
        United States Statutes at Large
        Public Laws
        Short Title of Act
        Citations have been set forth in the style in which they appear in the documents. Since the form of citations varies from document to document, users of this table should search under all headings for pertinent references.
      
      
        
          United States Code
        
        
          
            U.S. Code Citation
          
          
            Presidential Document
          
        
        
          2 U.S.C. 901a
          Order of Mar. 18, p. 426
        
        
          2 U.S.C. 4501
          EO 13866
        
        
          3 U.S.C. 104
          EO 13866
        
        
          3 U.S.C. 301
          EOs 13857, 13863, 13871, 13873, 13876, 13883, 13884, 13885, 13886, 13887, 13894; Procs. 9886, 9888, 9893, 9894, 9932, 9945; Memorandums of Jan. 15, p. 412; Jan. 15, p. 413; May 24, p. 444; May 24, p. 444; May 24, p. 445; May 24, p. 446; July 19, p. 452; Sept. 24, p. 469; Nov. 12, p. 479
        
        
          5 U.S.C. App.
          EOs 13875, 13885, 13889
        
        
          5 U.S.C. 105
          EO 13892
        
        
          5 U.S.C. 553
          EO 13892
        
        
          5 U.S.C. 3345 et seq.
          
          Memorandum of Sept. 6, p. 465
        
        
          5 U.S.C. 5302(1)
          EOs 13866, 13901
        
        
          5 U.S.C. 5303
          EOs 13866, 13901
        
        
          5 U.S.C. 5304 and 5304a
          EO 13866
        
        
          5 U.S.C. 5312-5318
          EO 13866
        
        
          5 U.S.C. 5332(a)
          EO 13866
        
        
          5 U.S.C. 5372
          EO 13866
        
        
          5 U.S.C. 5382
          EO 13866
        
        
          5 U.S.C. 5701-5707
          EOs 13872, 13885, 13895
        
        
          5 U.S.C. 7103(b)(1)
          EO 13870
        
        
          5 U.S.C. 7119(c)
          Memorandum of Nov. 12, p. 479
        
        
          6 U.S.C. 279
          Proc. 9842
        
        
          
          8 U.S.C. 1101(a)(42)
          EO 13888; Presidential Determination No. 2020-04, p. 477
        
        
          8 U.S.C. 1157(2)
          EO 13888; Presidential Determination No. 2020-04, p. 477
        
        
          8 U.S.C. 1158(a)(2)
          Proc. 9842
        
        
          8 U.S.C. 1182(f)
          EOs 13871, 13876, 13882, 13884, 13894; Procs. 9842, 9880, 9931, 9932, 9945
        
        
          8 U.S.C. 1185(a)
          Procs. 9842, 9880, 9931, 9932, 9945
        
        
          8 U.S.C. 1231(b)(3) and 1232
          Proc. 9842
        
        
          8 U.S.C. 1254a(c)
          Memorandum of Mar. 28, p. 430
        
        
          8 U.S.C. 1522(a)(2)
          EO 13888
        
        
          10 U.S.C. 161(b)(2)
          Memorandum of May 24, p. 446
        
        
          10 U.S.C. 333
          Presidential Determination No. 2020-01, p. 471
        
        
          13 U.S.C. 6
          EO 13880
        
        
          19 U.S.C. 1862
          Proc. 9888
        
        
          19 U.S.C. 1872
          Memorandum of July 26, p. 457
        
        
          19 U.S.C. 2466a(a)
          Proc. 9974
        
        
          19 U.S.C. 2483
          Procs. 9886, 9955
        
        
          19 U.S.C. 3721(c)
          Proc. 9974
        
        
          22 U.S.C. 262d
          EO 13883
        
        
          22 U.S.C. 287c
          EOs 13882, 13886
        
        
          22 U.S.C. 2291-4
          Presidential Determination No. 2019-14, p. 452
        
        
          22 U.S.C. 2321k
          Presidential Determination No. 2019-21, p. 461
        
        
          22 U.S.C. 2370c-1
          Presidential Determination No. 2020-01, p. 471
        
        
          22 U.S.C. 2601(b)
          Presidential Determination No. 2020-04, p. 477
        
        
          22 U.S.C. 2751 et seq.
          
          Presidential Determination No. 2019-21, p. 461
        
        
          22 U.S.C. 2798
          EO 13883
        
        
          22 U.S.C. 3963
          EO 13866
        
        
          22 U.S.C. 5604-5606
          EO 13883
        
        
          22 U.S.C. 7107
          Presidential Determination No. 2020-02, p. 472
        
        
          26 U.S.C. 213(d)
          EO 13877
        
        
          28 U.S.C. 44(d), 135, 252, and 461(a)
          EO 13866
        
        
          31 U.S.C. 1535
          EO 13872
        
        
          37 U.S.C. 203(a) (c) and 1009
          EO 13866
        
        
          38 U.S.C. 7306 and 7404
          EO 13866
        
        
          40 U.S.C. 101 et seq.
          
          EO 13897
        
        
          41 U.S.C. 8301-8305
          EO 13881
        
        
          42 U.S.C. 2000d et seq.
          
          EO 13899
        
        
          44 U.S.C. 3502(3)
          EO 13892
        
        
          44 U.S.C. 3502(5)
          EO 13875
        
        
          50 U.S.C. 191
          Notice of Feb. 19, p. 416
        
        
          50 U.S.C. 1601 et seq.
          
          EOs 13857, 13863, 13871, 13873, 13876, 13882, 13883, 13884, 13886, 13894
        
        
          50 U.S.C. 1622(d)
          Notices of Jan. 16, p. 413; Feb. 19, p. 416; Feb. 19, p. 417; Mar. 4, p. 421; Mar. 4, p. 422; Mar. 5, p. 423; Mar. 26, p. 426; Apr. 1, p. 435; Apr. 10, p. 436; May 8, p. 439; May 8, p. 441; May 13, p. 441; May 20, p. 442; June 13, p. 447; June 18, p. 448; June 21, p. 449; July 22, p. 453; July 30, p. 460; Aug. 14, p. 463; Sept. 10, p. 466; Sept. 12, p. 467; Sept. 19, p. 468; Oct. 15, p. 471; Oct. 22, p. 474; Nov. 12, p. 478; Nov. 12, p. 479; Nov. 19, p. 480; Nov. 25, p. 484; Dec. 18, p. 484
        
        
          50 U.S.C. 1641(c)
          EOs 13873, 13882, 13894
        
        
          
          50 U.S.C. 1701 et seq.
          
          EOs 13857, 13863, 13871, 13873, 13876, 13882, 13883, 13884, 13886, 13894; Notices of Aug. 14, p. 463; Sept. 10, p. 466
        
        
          50 U.S.C. 1701(b)(2)
          EO 13876
        
        
          50 U.S.C. 1701-1706
          Notice of Nov. 25, p. 484
        
        
          50 U.S.C. 1702(b)(2)
          EO 13871
        
        
          50 U.S.C. 1703(c)
          EOs 13873, 13882, 13894
        
        
          50 U.S.C. 2410c
          EO 13883
        
        
          50 U.S.C. 4305 note
          Presidential Determination No. 19-23, p. 468
        
        
          50 U.S.C. 4533
          Presidential Determination Nos. 19-07, p. 414; 19-08, p. 415; 19-09, p. 415; 19-10, p. 416; 19-11, p. 425; 19-13, p. 447; 19-15, p. 454; 19-16, p. 454; 19-17, p. 455; 19-18, p. 456; 19-19, p. 456; 19-20, p. 457
        
        
          50 U.S.C. 4601 note
          Notice of Aug. 14, p. 463
        
      
      
        
          Public Laws
        
        
          
            Law Number
          
          
            Presidential Document
          
        
        
          102-40
          EO 13866
        
        
          104-121 (Title II)
          EO 13892
        
        
          107-51
          Proc. 9942
        
        
          107-228
          Presidential Determination No. 2019-22, p. 461
        
        
          112-81
          Presidential Determination Nos. 2019-12, p. 438; 2020-03, p. 475
        
        
          112-239
          EO 13871
        
        
          114-102
          Memorandums of Jan. 15, p. 412; May 24, p. 444
        
        
          114-125
          Memorandum of Apr. 1, p. 435
        
        
          114-291
          Memorandum of Apr. 30, p. 439
        
        
          115-91
          EO 13862
        
        
          115-232
          Memorandum of Jan. 15, p. 413; EO 13862
        
        
          115-254 (Title VI, Division F)
          Memorandum of Sept. 24, p. 469
        
        
          115-272
          Memorandums of Jan. 15, p. 412; May 24, p. 444
        
        
          115-335
          Memorandum of May 24, p. 444
        
        
          115-348
          Memorandum of May 24, p. 445
        
        
          115-368
          EO 13885
        
        
          115-409
          Memorandum of July 19, p. 452
        
        
          116-6
          EO 13866
        
      
      
        
          Short Title of Act
        
        
          
            Title
          
          
            Presidential Document
          
        
        
          African Growth and Opportunity Act (AGOA)
          Procs. 9955, 9974
        
        
          Africa Investment Incentive Act of 2006
          Procs. 9955, 9974
        
        
          Civil Rights Act of 1964 (Title VI)
          EO 13899
        
        
          Consolidated Appropriations Act, 2020 (Division C)
          EO 13901
        
        
          Foreign Assistance Act of 1961
          Presidential Determination No. 2020-02, p. 472
        
        
          Higher Education Act
          Memorandum of Aug. 21, p. 463
        
        
          Omnibus Trade and Competitiveness Act of 1988
          Proc. 9974
        
        
          
          Trade Act of 1974
          Procs. 9886, 9887, 9893, 9894, 9902, 9955, 9974
        
        
          Trade Expansion Act of 1962
          Procs. 9886, 9893, 9894
        
        
          Trade Priorities Act
          Proc. 9974
        
        
          United States-Chile Free Trade Agreement
          Proc. 9974
        
        
          United States-Israel Free Trade Agreement Implementation Act of 1985
          Proc. 9974
        
        
          Uruguay Round Agreements Act
          Proc. 9974
        
      
      Title 3—The President
      List of Sections Affected
      
      LIST OF CFR SECTIONS AFFECTED
      
        Editorial note:

        All changes in this volume of the Code of Federal Regulations which were made by documents published in the Federal Register since January 1, 2001, are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters and parts as well as sections for revisions.For the period before January 1, 2001, see the ``List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000,'' published in 11 separate volumes.Presidential documents affected during 2019 are set forth in Table 4 on page 511.
      
    
  
  
    2001-2014
    3 CFR
    (No regulations issued)
    2015
    3 CFR 
    80 FR
    Page
    Chapter I
    101.3
    Removed
    13758
    2016-2019
    3 CFR
    (No regulations issued)
  
  Title 3—The President
  Index
  

  IndexAAdministration of Proliferation Sanctions; Amendment to Executive Order 12851 (EO 13883)America's Cybersecurity Workforce (EO 13870)Anti-Semitism; Efforts To Combat (EO 13899)Armed Forces, U.S. Military Service Academy and Reserve Officers' Training Corps Graduates; Policy Regarding Participation in Professional Sports (Memorandum of June 26, 2019, p. 450) Space Force, U.S.; Establishment (Space Policy Directive-4, Memorandum of February 19, 2019, p. 418)Artificial Intelligence; Efforts To Maintain U.S. Leadership (EO 13859)Asia Reassurance Initiative Act of 2018; Delegation of Authority (Memorandum of July 19, 2019, p. 452)Asian Americans and Pacific Islanders; Economic Empowerment Initiative (EO 13872)BBalanced Budget and Emergency Deficit Control Act; Sequestration Order for Fiscal Year 2020 (Order of March 18, 2019, p. 426)Belarus; Continuation of National Emergency (Notice of June 13, 2019, p. 447)Better Utilization of Investments Leading to Development Act of 2018; Delegation of Functions and Authorities (Memorandum of September 24, 2019, p. 469)Biotechnology; Regulatory Framework for Agricultural  Products, Effort to Modernize (EO 13874)Brazil; Designation as Major Non-NATO Ally (Presidential Determination No. 2019-21 of July 31, 2019, p. 461)Budget, Federal Government Accountability for Administrative Actions, Efforts To Increase; Reinvigoration of Administrative PAYGO (Pay-As-You-Go) (EO 13893)Burundi; Continuation of National Emergency (Notice of November 19, 2019, p. 480)CCentral African Republic; Continuation of National Emergency (Notice of May 8, 2019, p. 441)Child Soldiers Prevention Act of 2008; Presidential Determination and Certification Respecting (Presidential Determination No. 2020-01 of October 18, 2019, p. 471)Colleges and Universities; Free Inquiry, Transparency, and Accountability Improvement Efforts (EO 13864)Colombia; Continuation of Drug Interdiction Assistance (Presidential Determination No. 2019-14 of July 19, 2019, p. 452)Colombia; Continuation of National Emergency With Respect to Narcotics Traffickers (Notice of October 15, 2019, p. 471)Committees; Establishment, Renewal, Termination, etc. Eliminating Regulatory Barriers to Affordable Housing, White House Council on; Establishment (EO 13878) National Roadmap to Empower Veterans and End Suicide Task Force; Establishment (EO 13861) Federal Advisory Committees; Continuance (EO 13889) Federal Advisory Committees; Effort to Evaluate and Improve Utility (EO 13875) Law Enforcement and the Administration of Justice, Commission on; Establishment (EO 13896) Missing and Murdered American Indians and Alaska Natives Task Force; Establishment (EO 13898) Quantum Initiative Advisory Committee, National; Establishment (EO 13885) Science and Technology, President's Council of Advisors on; Establishment (EO 13895)Congo, Democratic Republic of the; Continuation of National Emergency (Notice of October 22, 2019, p. 474)Cuba; Continuation of National Emergency With Respect to the Regulation of Anchorage and Movement of Vessels (Notice of February 19, 2019, p. 416)DDecennial Census, U.S.; Collection of Information About Citizenship Status (EO 13880)Defense and National Security Airstrikes, U.S.; Revocation of Reporting Requirement (EO 13862) Cyber-Enabled Malicious Activities; Continuation of National Emergency (Notice of March 26, 2019, p. 426) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-07 of January 16, 2019, p. 414) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-08 of January 16, 2019, p. 415) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-09 of January 16, 2019, p. 415) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-10 of January 16, 2019, p. 416) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-11 of March 12, 2019, p. 425) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-13 of June 10, 2019, p. 447) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-15 of July 22, 2019, p. 454) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-16 of July 22, 2019, p. 454) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-17 of July 22, 2019, p. 455) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-18 of July 22, 2019, p. 456) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-19 of July 22, 2019, p. 456) Defense Production Act of 1950; Determination (Presidential Determination No. 2019-20 of July 22, 2019, p. 457) National Defense Authorization Act for Fiscal Year 2012 (Presidential Determination No. 2019-12 of April 29, 2019, p. 438) National Defense Authorization Act for Fiscal Year 2012 (Presidential Determination No. 2020-03 of October 25, 2019, p. 475) National Defense Authorization Act for Fiscal Year 2019; Delegation of Authorities and Responsibilities (Memorandum of January 15, 2019, p. 413)EElections, U.S.: Foreign Interference and Undermining of Public Confidence; Continuation of National Emergency (Notice of September 10, 2019, p. 466) 2016 Presidential Campaigns,  Agency Cooperation With Attorney General's Review of Intelligence Activities; Delegation of Authority (Memorandum of May 23, 2019, p. 443)Electromagnetic Pulses; National Resilience Coordination Efforts (EO 13865)Energy Infrastructure and Economic Growth; Promotion Efforts (EO 13868)Environmental Quality, Council on; Providing an Order of Succession (Memorandum of September 6, 2019, p. 465)Export Control Regulations; Continuation of National Emergency (Notice of August 14, 2019, p. 463)FFacilities and Land Transportation Crossings at U.S. International Boundaries; Permit Issuance Policy Revision (EO 13867)Federal Housing Finance Reform (Memorandum of March 27, 2019, p. 427)GGovernment Agencies and Employees: Agency Guidance Documents, Rule of Law Promotion; Effort to Improve (EO 13891) Amendments to Executive Orders 13836, 13837 and 13839 (Memorandum of October 11, 2019, p. 469) Background Investigations; Transfer of Responsibility to the Department of Defense (EO 13869) Civil Administrative Enforcement and Adjudication; Promotion of Rule of Law Through Transparency and Fairness (EO 13892) Closing of Executive Departments and Agencies on December 24, 2019 (EO 13900) Federal Contractor Operations, Improvement Efforts; Revocation of Executive Order 13495 (EO 13897) Federal Service Impasses Panel; Delegation of Removal Authority (Memorandum of November 12, 2019, p. 479) Rates of Pay; Adjustments (EO 13866) Rates of Pay; Adjustments (EO 13901)HHealth and Medical Care: Healthcare Benefits for Americans, Effort To Protect Availability; Suspension of U.S. Entry of Immigrants Who Will Financially Burden National Healthcare System (Proc. 9945) Healthcare, U.S.; Improving Price and Quality Transparency To Put Patients First (EO 13877) Kidney Disease;  Effort to Advance Treatment and Prevention  (EO 13879) Medicare for U.S. Seniors; Protection and Improvement Efforts (EO 13890) National Security and Public Health, Promotion Efforts; Modernizing Influenza Vaccines in the U.S. (EO 13887)Hizballah International Financing Prevention Act of 2015 and Hizballah International Financing Prevention Amendments Act of 2018; Delegation of Functions and Authorities (Memorandum of January 15, 2019, p. 412)Hizballah International Financing Prevention Act of 2015; Delegation of Function (Memorandum of May 24, 2019, p. 444)Human Rights Abuse and Corruption; Continuation of National Emergency (Notice of December 18, 2019, p. 484)IImmigration and Naturalization: Iran, Senior Government Officials; Suspension of U.S. Entry as Immigrants and Nonimmigrants (Proc. 9932) Nonimmigrant Visas, High Overstay Rates; Efforts To Combat (Memorandum of April 22, 2019, p. 437) Venezuela, Democratic Institutions; Suspension of U.S. Entry of Immigrant and Nonimmigrant Persons Responsible for Policies or Actions That Threaten (Proc. 9931)Information and Communications Technology and Services, Supply Chain Security; Effort to Enhance (EO 13873)Infrastructure Projects; Effort To Strengthen Buy-American Preferences (EO 13858)Iran; Continuation of National Emergency (Notice of March 12, 2019, p. 424)Iran; Continuation of National Emergency (Notice of November 12, 2019, p. 478)Iran; Implementation of U.S. Sanctions on Iranian Iron, Steel, Aluminum, and Copper Sectors (EO 13871)Iran; Imposition of U.S. Sanctions (EO 13876)Iraq; Continuation of National Emergency (Notice of May 20, 2019, p. 442)Israel, Golan Heights; U.S. Recognition as Part of the State of Israel (Proc. 9852)LLebanon; Continuation of National Emergency (Notice of July 30, 2019, p. 460)Liberia; Extension of Deferred Enforced Departure for Liberians (Memorandum of March 28, 2019, p. 430)Libya; Continuation of National Emergency (Notice of February 19, 2019, p. 417)MMali; Blocking Property and Suspending Entry Into U.S. of Certain Persons (EO 13882)Merchant Marine; Active Duty and Military Veteran Service Members, Transition Support (EO 13860)Middle East Peace Process, Terrorists Who Threaten To Disrupt; Continuation of National Emergency (Notice of January 16, 2019, p. 413)NNarcotics and Drugs: Major Drug Transit or Major Illicit Drug-Producing Countries for FY 2020 (Presidential Determination No. 2019-22 of August 8, 2019, p. 461)National Oceanic and Atmospheric Administration Ocean Mapping of U.S. Exclusive Economic Zone and the Shoreline and Nearshore of Alaska (Memorandum of November 19, 2019, p. 481)Nicaragua Human Rights and Anticorruption Act of 2018; Delegation of Functions and Authorities (Memorandum of May 24, 2019, p. 444)Nicaragua; Continuation of National Emergency (Notice of November 25, 2019, p. 484)North Korea; Continuation of National Emergency (Notice of June 21, 2019, p. 449)PPermit Authorizing TransCanada Keystone Pipeline, L.P. To Construct, Connect, Operate, and Maintain Pipeline Facilities at the U.S.-Canada International Boundary (Permit of March 29, 2019, p. 432)RRefugee Admissions for Fiscal Year 2020 (Presidential Determination No. 2020-04 of November 1, 2019, p. 477)Refugee Resettlement, State and Local Government Involvement; Efforts to Enhance (EO 13888)SSanctioning the Use of Civilians as Defenseless Shields Act; Delegation of Functions and Authorities (Memorandum of May 24, 2019, p. 445)Somalia; Continuation of National Emergency (Notice of April 10, 2019, p. 436)South Sudan; Continuation of National Emergency (Notice of April 1, 2019, p. 435)Southern U.S. Border, Mass Migration Border Crossings; Measures to Address (Proc. 9842)Southern U.S. Border, Mass Migration Border Crossings; Measures to Address (Proc. 9880)Special Observances African-American Music Appreciation Month (Proc. 9897) American Education Week (Proc. 9966) American Heart Month (Proc. 9840) American Red Cross Month (Proc. 9845) Americans with Disabilities Act; Anniversary (Proc. 9912) Apollo 11 Lunar Landing; 50th Anniversary Observance (Proc. 9911) Armed Forces Day (Proc. 9892) Asian American and Pacific Islander Heritage Month (Proc. 9867) Blind Americans Equality Day (Proc. 9950) Cancer Control Month (Proc. 9853) Captive Nations Week (Proc. 9910) Child Health Day (Proc. 9944) Columbus Day (Proc. 9949) Constitution Day, Citizenship Day, and Constitution Week (Proc. 9929) Critical Infrastructure Security and Resilience Month (Proc. 9956) Days of Remembrance of Victims of the Holocaust (Proc. 9866) Death of Elijah E. Cummings (Proc. 9951) Death of John David Dingell, Jr. (Proc. 9843) Death of John Paul Stevens (Proc. 9909) Education and Sharing Day, U.S.A. (Proc. 9863) Emergency Medical Services Week (Proc. 9890) Father's Day (Proc. 9906) Fire Prevention Week (Proc. 9942) Flag Day and National Flag Week (Proc. 9905) General Pulaski Memorial Day (Proc. 9947) German-American Day (Proc. 9943) Gold Star Mother's and Family's Day (Proc. 9934) Great Outdoors Month (Proc. 9898) Greek Independence Day: A National Day of Celebration of Greek and American Democracy (Proc. 9851) Honoring the Victims of the Tragedies in El Paso, TX, and Dayton, OH (Proc. 9914) Honoring the Victims of the Tragedy in Virginia Beach, VA (Proc. 9903) Human Rights Day, Bill of Rights Day, and Human Rights Week (Proc. 9972) Irish-American Heritage Month (Proc. 9846) Jewish American Heritage Month (Proc. 9868) Labor Day (Proc. 9920) Law Day, U.S.A. (Proc. 9872) Leif Erikson Day (Proc. 9946) Loyalty Day (Proc. 9873) Made in America Day and Made in America Week (Proc. 9908) Martin Luther King, Jr., Federal Holiday (Proc. 9839) Military Spouse Day (Proc. 9881) Minority Enterprise Development Week (Proc. 9924) Missing and Murdered American Indians and Alaska Natives Awareness Day (Proc. 9879) Mother's Day (Proc. 9885) National Adoption Month (Proc. 9957) National African American History Month (Proc. 9841) National Agriculture Day (Proc. 9849) National Alcohol and Drug Addiction Recovery Month (Proc. 9917) National American History and Founders Month (Proc. 9958) National Apprenticeship Week (Proc. 9964) National Breast Cancer Awareness Month (Proc. 9936) National Caribbean-American Heritage Month (Proc. 9899) National Character Counts Week (Proc. 9952) National Charter Schools Week (Proc. 9882) National Child Abuse Prevention Month (Proc. 9854) National Childhood Cancer Awareness Month (Proc. 9918) National Consumer Protection Week (Proc. 9848) National Crime Victims' Rights Week (Proc. 9859) National Cybersecurity Awareness Month (Proc. 9937) National Day of Prayer (Proc. 9874) National Day of Remembrance of the 75th Anniversary of D-Day (Proc. 9904) National Days of Prayer and Remembrance (Proc. 9921) National Defense Transportation Day and National Transportation Week (Proc. 9883) National Disability Employment Awareness Month (Proc. 9938) National Domestic Violence Awareness Month (Proc. 9933) National Donate Life Month (Proc. 9855) National Employer Support of the Guard and Reserve Week (Proc. 9915) National Energy Awareness Month (Proc. 9939) National Entrepreneurship Month (Proc. 9959) National Family Caregivers Month (Proc. 9960) National Family Week (Proc. 9967) National Farm Safety and Health Week (Proc. 9926) National Forest Products Week (Proc. 9953) National Former Prisoner of War Recognition Day (Proc. 9861) National Foster Care Month (Proc. 9869) National Gang Violence Prevention Week (Proc. 9928) National Hispanic Heritage Month (Proc. 9927) National Historically Black Colleges and Universities Week (Proc. 9922) National Homeownership Month (Proc. 9900) National Hunting and Fishing Day (Proc. 9935) National Hurricane Preparedness Week (Proc. 9876) National Impaired Driving Prevention Month (Proc. 9969) National Korean War Veterans Armistice Day (Proc. 9913) National Manufacturing Day (Proc. 9941) National Maritime Day (Proc. 9895) National Mental Health Awareness Month (Proc. 9875) National Native American Heritage Month (Proc. 9961) National Ocean Month (Proc. 9901) National Park Week (Proc. 9864) National Pearl Harbor Remembrance Day (Proc. 9971) National Physical Fitness and Sports Month (Proc. 9870) National Poison Prevention Week (Proc. 9850) National POW/MIA Recognition Day (Proc. 9930) National Preparedness Month (Proc. 9919) National Safe Boating Week (Proc. 9889) National Sanctity of Human Life Day (Proc. 9838) National School Choice Week (Proc. 9837) National School Lunch Week (Proc. 9948) National Sexual Assault Awareness and Prevention Month (Proc. 9856) National Slavery and Human Trafficking Prevention Month (Proc. 9975) National Small Business Week (Proc. 9877) National Substance Abuse Prevention Month (Proc. 9940) National Veterans and Military Families Month (Proc. 9962) National Volunteer Week (Proc. 9860) Older Americans Month (Proc. 9871) Opioid Crisis Awareness Week (Proc. 9923) Pan American Day and Pan American Week (Proc. 9862) Patriot Day (Proc. 9925) Peace Officers Memorial Day and Police Week (Proc. 9884) Pledge to America's Workers Month (Proc. 9907) Prayer for Peace, Memorial Day (Proc. 9896) Public Service Recognition Week (Proc. 9878) Religious Freedom Day (Proc. 9836) Second Chance Month (Proc. 9857) Thanksgiving Day (Proc. 9968) United Nations Day (Proc. 9954) Veterans Day (Proc. 9963) Women's Equality Day (Proc. 9916) Women's History Month (Proc. 9847) World AIDS Day (Proc. 9970) World Autism Awareness Day (Proc. 9858) World Freedom Day (Proc. 9965) World Intellectual Property Day (Proc. 9865) World Trade Week (Proc. 9891) Wright Brothers Day (Proc. 9973)Sudan; Continuation of National Emergency (Notice of October 31, 2019, p. 475)Syria; Blocking Property and Suspending Entry Into U.S. of Certain Persons (EO 13894)Syria; Continuation of National Emergency (Notice of May 8, 2019, p. 439)TTerrorism, Efforts To Combat; Modernization of Sanctions (EO 13886)Terrorism; Continuation of National Emergency With Respect to Persons Who Commit, Threaten to Commit, or Support (Notice of September 19, 2019, p. 468)Terrorist Attacks; Continuation of U.S. National Emergency (Notice of September 12, 2019, p. 467)Trade: African Growth and Opportunity Act; Actions Under (Proc. 9974) Aluminum, Imports Into U.S.; Adjustment (Proc. 9893) Automobiles and Automobile Parts, Imports Into U.S.; Adjustment (Proc. 9888) Generalized System of Preferences; Duty-Free Treatment, Modifications (Proc. 9955) Steel, Imports Into U.S.; Adjustment (Proc. 9886) Steel; Imports Into U.S.; Adjustment (Proc. 9894) Trade Act of 1974; List of Beneficiary Developing Countries, Modification (Proc. 9887) Trade Act of 1974; List of Beneficiary Developing Countries, Modification (Proc. 9902) Trade Facilitation and Trade Enforcement Act of 2015; Small Business Administration Report, Submission Delay (Memorandum of April 1, 2019, p. 435) World Trade Organization; Developing Country Status Reform (Memorandum of July 26, 2019, p. 457)Trading With the Enemy Act; Continuation of the Exercise of Certain Authorities (Presidential Determination No. 2019-23 of September 13, 2019, p. 468)Trafficking in Persons; Foreign Governments' Compliance Efforts (Presidential Determination No. 2020-02 of October 18, 2019, p. 472)Transnational Criminal Organizations; Continuation of National Emergency (Notice of July 22, 2019, p. 453)Transnational Criminal Organizations; Taking Additional Steps to Address the U.S. National Emergency (EO 13863)U2017 Unified Command Plan; Revisions (Memorandum of May 24, 2019, p. 446)U.S. Consulate General in Jerusalem; Decision Regarding (Memorandum of January 8, 2019, p. 411)U.S. Southern Border; Declaration of National Emergency (Proc. 9844)U.S.-Caribbean Strategic Engagement Act of 2016; Delegation of Authority (Memorandum of April 30, 2019, p. 439)U.S.-Made Goods, Products, and Materials; Maximization of Use (EO 13881)Ukraine; Continuation of National Emergency (Notice of March 4, 2019, p. 421)VVenezuela; Blocking Government Property (EO 13884)Venezuela; Continuation of National Emergency (Notice of March 5, 2019, p. 423)Venezuela; U.S. National Emergency, Additional Steps To Address (EO 13857)Veterans, Disabled Totally and Permanently; Discharge of Federal Student Loan Debt (Memorandum of August 21, 2019, p. 463)WWeapons of Mass Destruction; Continuation of National Emergency With Respect to Proliferation (Notice of November 12, 2019, p. 479)Western Balkans; Continuation of National Emergency (Notice of June 18, 2019, p. 448)YYemen; Continuation of National Emergency (Notice of May 13, 2019, p. 441)ZZimbabwe; Continuation of National Emergency (Notice of March 4, 2019, p. 422)
  
    
      
      CFR Finding Aids
    
  
  Editorial note: A list of CFR titles, subtitles, chapters, subchapters, and parts, and an alphabetical list of agencies publishing in the CFR are included in the
    CFR Index and Finding Aids
    volume to the
    Code of Federal Regulations
    , which is published separately and revised annually as of January 1.
  

  The two finding aids on the following pages, the ``Table of CFR Titles and Chapters'' and the ``Alphabetical List of Agencies Appearing in the CFR'' apply to all 50 titles of the Code of Federal Regulations. Reference aids specific to this volume appear in the section entitled ``Title 3 Finding Aids,'' found on page 497.
  
    Chap.
    
    Table of CFR Titles and Chapters
    (Revised as of January 1, 2020)
    
      Title 1—General Provisions
      I
      Administrative Committee of the Federal Register (Parts 1—49)
      II
      Office of the Federal Register (Parts 50—299)
      III
      Administrative Conference of the United States (Parts 300—399)
      IV
      Miscellaneous Agencies (Parts 400—599)
      VI
      National Capital Planning Commission (Parts 600—699)
    
    
      Title 2—Grants and Agreements
      Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
      I
      Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
      II
      Office of Management and Budget Guidance (Parts 200—299)
      Subtitle B—Federal Agency Regulations for Grants and Agreements
      III
      Department of Health and Human Services (Parts 300—399)
      IV
      Department of Agriculture (Parts 400—499)
      VI
      Department of State (Parts 600—699)
      VII
      Agency for International Development (Parts 700—799)
      VIII
      Department of Veterans Affairs (Parts 800—899)
      IX
      Department of Energy (Parts 900—999)
      X
      Department of the Treasury (Parts 1000—1099)
      XI
      Department of Defense (Parts 1100—1199)
      XII
      Department of Transportation (Parts 1200—1299)
      XIII
      Department of Commerce (Parts 1300—1399)
      XIV
      Department of the Interior (Parts 1400—1499)
      XV
      Environmental Protection Agency (Parts 1500—1599)
      XVIII
      National Aeronautics and Space Administration (Parts 1800—1899)
      XX
      United States Nuclear Regulatory Commission (Parts 2000—2099)
      XXII
      Corporation for National and Community Service (Parts 2200—2299)
      XXIII
      Social Security Administration (Parts 2300—2399)
      XXIV
      Department of Housing and Urban Development (Parts 2400—2499)
      XXV
      National Science Foundation (Parts 2500—2599)
      XXVI

      National Archives and Records Administration (Parts 2600—2699)
      
      XXVII
      Small Business Administration (Parts 2700—2799)
      XXVIII
      Department of Justice (Parts 2800—2899)
      XXIX
      Department of Labor (Parts 2900—2999)
      XXX
      Department of Homeland Security (Parts 3000—3099)
      XXXI
      Institute of Museum and Library Services (Parts 3100—3199)
      XXXII
      National Endowment for the Arts (Parts 3200—3299)
      XXXIII
      National Endowment for the Humanities (Parts 3300—3399)
      XXXIV
      Department of Education (Parts 3400—3499)
      XXXV
      Export-Import Bank of the United States (Parts 3500—3599)
      XXXVI
      Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
      XXXVII
      Peace Corps (Parts 3700—3799)
      LVIII
      Election Assistance Commission (Parts 5800—5899)
      LIX
      Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
    
    
      Title 3—The President
      I
      Executive Office of the President (Parts 100—199)
    
    
      Title 4—Accounts
      I
      Government Accountability Office (Parts 1—199)
    
    
      Title 5—Administrative Personnel
      I
      Office of Personnel Management (Parts 1—1199)
      II
      Merit Systems Protection Board (Parts 1200—1299)
      III
      Office of Management and Budget (Parts 1300—1399)
      IV
      Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
      V
      The International Organizations Employees Loyalty Board (Parts 1500—1599)
      VI
      Federal Retirement Thrift Investment Board (Parts 1600—1699)
      VIII
      Office of Special Counsel (Parts 1800—1899)
      IX
      Appalachian Regional Commission (Parts 1900—1999)
      XI
      Armed Forces Retirement Home (Parts 2100—2199)
      XIV
      Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
      XVI
      Office of Government Ethics (Parts 2600—2699)
      XXI
      Department of the Treasury (Parts 3100—3199)
      XXII
      Federal Deposit Insurance Corporation (Parts 3200—3299)
      XXIII
      Department of Energy (Parts 3300—3399)
      XXIV
      Federal Energy Regulatory Commission (Parts 3400—3499)
      XXV
      Department of the Interior (Parts 3500—3599)
      XXVI
      Department of Defense (Parts 3600—3699)
      
      XXVIII
      Department of Justice (Parts 3800—3899)
      XXIX
      Federal Communications Commission (Parts 3900—3999)
      XXX
      Farm Credit System Insurance Corporation (Parts 4000—4099)
      XXXI
      Farm Credit Administration (Parts 4100—4199)
      XXXIII
      U.S. International Development Finance Corporation (Parts 4300—4399)
      XXXIV
      Securities and Exchange Commission (Parts 4400—4499)
      XXXV
      Office of Personnel Management (Parts 4500—4599)
      XXXVI
      Department of Homeland Security (Parts 4600—4699)
      XXXVII
      Federal Election Commission (Parts 4700—4799)
      XL
      Interstate Commerce Commission (Parts 5000—5099)
      XLI
      Commodity Futures Trading Commission (Parts 5100—5199)
      XLII
      Department of Labor (Parts 5200—5299)
      XLIII
      National Science Foundation (Parts 5300—5399)
      XLV
      Department of Health and Human Services (Parts 5500—5599)
      XLVI
      Postal Rate Commission (Parts 5600—5699)
      XLVII
      Federal Trade Commission (Parts 5700—5799)
      XLVIII
      Nuclear Regulatory Commission (Parts 5800—5899)
      XLIX
      Federal Labor Relations Authority (Parts 5900—5999)
      L
      Department of Transportation (Parts 6000—6099)
      LII
      Export-Import Bank of the United States (Parts 6200—6299)
      LIII
      Department of Education (Parts 6300—6399)
      LIV
      Environmental Protection Agency (Parts 6400—6499)
      LV
      National Endowment for the Arts (Parts 6500—6599)
      LVI
      National Endowment for the Humanities (Parts 6600—6699)
      LVII
      General Services Administration (Parts 6700—6799)
      LVIII
      Board of Governors of the Federal Reserve System (Parts 6800—6899)
      LIX
      National Aeronautics and Space Administration (Parts 6900—6999)
      LX
      United States Postal Service (Parts 7000—7099)
      LXI
      National Labor Relations Board (Parts 7100—7199)
      LXII
      Equal Employment Opportunity Commission (Parts 7200—7299)
      LXIII
      Inter-American Foundation (Parts 7300—7399)
      LXIV
      Merit Systems Protection Board (Parts 7400—7499)
      LXV
      Department of Housing and Urban Development (Parts 7500—7599)
      LXVI
      National Archives and Records Administration (Parts 7600—7699)
      LXVII
      Institute of Museum and Library Services (Parts 7700—7799)
      LXVIII
      Commission on Civil Rights (Parts 7800—7899)
      LXIX
      Tennessee Valley Authority (Parts 7900—7999)
      LXX
      Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
      LXXI
      Consumer Product Safety Commission (Parts 8100—8199)
      LXXIII
      Department of Agriculture (Parts 8300—8399)
      
      LXXIV
      Federal Mine Safety and Health Review Commission (Parts 8400—8499)
      LXXVI
      Federal Retirement Thrift Investment Board (Parts 8600—8699)
      LXXVII
      Office of Management and Budget (Parts 8700—8799)
      LXXX
      Federal Housing Finance Agency (Parts 9000—9099)
      LXXXIII
      Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
      LXXXIV
      Bureau of Consumer Financial Protection (Parts 9400—9499)
      LXXXVI
      National Credit Union Administration (Parts 9600—9699)
      XCVII
      Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
      XCVIII
      Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
      XCIX
      Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
      C
      National Council on Disability (Parts 10000—10049)
      CI
      National Mediation Board (Part 10101)
    
    
      Title 6—Domestic Security
      I
      Department of Homeland Security, Office of the Secretary (Parts 1—199)
      X
      Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
    
    
      Title 7—Agriculture
      Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
      Subtitle B—Regulations of the Department of Agriculture
      I
      Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
      II
      Food and Nutrition Service, Department of Agriculture (Parts 210—299)
      III
      Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
      IV
      Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
      V
      Agricultural Research Service, Department of Agriculture (Parts 500—599)
      VI
      Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
      VII
      Farm Service Agency, Department of Agriculture (Parts 700—799)
      VIII

      Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
      
      IX
      Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
      X
      Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
      XI
      Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
      XIV
      Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
      XV
      Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
      XVI
      [Reserved]
      XVII
      Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
      XVIII
      Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
      XX
      [Reserved]
      XXV
      Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
      XXVI
      Office of Inspector General, Department of Agriculture (Parts 2600—2699)
      XXVII
      Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
      XXVIII
      Office of Operations, Department of Agriculture (Parts 2800—2899)
      XXIX
      Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
      XXX
      Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
      XXXI
      Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
      XXXII
      Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
      XXXIII
      Office of Transportation, Department of Agriculture (Parts 3300—3399)
      XXXIV
      National Institute of Food and Agriculture (Parts 3400—3499)
      XXXV
      Rural Housing Service, Department of Agriculture (Parts 3500—3599)
      XXXVI
      National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
      XXXVII
      Economic Research Service, Department of Agriculture (Parts 3700—3799)
      XXXVIII
      World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
      XLI
      [Reserved]
      XLII
      Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
    
    
      
      Title 8—Aliens and Nationality
      I
      Department of Homeland Security (Parts 1—499)
      V
      Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
    
    
      Title 9—Animals and Animal Products
      I
      Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
      II
      Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
      III
      Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
    
    
      Title 10—Energy
      I
      Nuclear Regulatory Commission (Parts 0—199)
      II
      Department of Energy (Parts 200—699)
      III
      Department of Energy (Parts 700—999)
      X
      Department of Energy (General Provisions) (Parts 1000—1099)
      XIII
      Nuclear Waste Technical Review Board (Parts 1300—1399)
      XVII
      Defense Nuclear Facilities Safety Board (Parts 1700—1799)
      XVIII
      Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
    
    
      Title 11—Federal Elections
      I
      Federal Election Commission (Parts 1—9099)
      II
      Election Assistance Commission (Parts 9400—9499)
    
    
      Title 12—Banks and Banking
      I
      Comptroller of the Currency, Department of the Treasury (Parts 1—199)
      II
      Federal Reserve System (Parts 200—299)
      III
      Federal Deposit Insurance Corporation (Parts 300—399)
      IV
      Export-Import Bank of the United States (Parts 400—499)
      V
      (Parts 600—699) [Reserved]
      VI
      Farm Credit Administration (Parts 600—699)
      VII
      National Credit Union Administration (Parts 700—799)
      VIII
      Federal Financing Bank (Parts 800—899)
      IX
      Federal Housing Finance Board (Parts 900—999)
      X
      Bureau of Consumer Financial Protection (Parts 1000—1099)
      XI
      Federal Financial Institutions Examination Council (Parts 1100—1199)
      XII
      Federal Housing Finance Agency (Parts 1200—1299)
      XIII

      Financial Stability Oversight Council (Parts 1300—1399)
      
      XIV
      Farm Credit System Insurance Corporation (Parts 1400—1499)
      XV
      Department of the Treasury (Parts 1500—1599)
      XVI
      Office of Financial Research (Parts 1600—1699)
      XVII
      Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
      XVIII
      Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
    
    
      Title 13—Business Credit and Assistance
      I
      Small Business Administration (Parts 1—199)
      III
      Economic Development Administration, Department of Commerce (Parts 300—399)
      IV
      Emergency Steel Guarantee Loan Board (Parts 400—499)
      V
      Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
    
    
      Title 14—Aeronautics and Space
      I
      Federal Aviation Administration, Department of Transportation (Parts 1—199)
      II
      Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
      III
      Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
      V
      National Aeronautics and Space Administration (Parts 1200—1299)
      VI
      Air Transportation System Stabilization (Parts 1300—1399)
    
    
      Title 15—Commerce and Foreign Trade
      Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
      Subtitle B—Regulations Relating to Commerce and Foreign Trade
      I
      Bureau of the Census, Department of Commerce (Parts 30—199)
      II
      National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
      III
      International Trade Administration, Department of Commerce (Parts 300—399)
      IV
      Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
      VII
      Bureau of Industry and Security, Department of Commerce (Parts 700—799)
      VIII
      Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
      IX
      National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
      XI

      National Technical Information Service, Department of Commerce (Parts 1100—1199)
      
      XIII
      East-West Foreign Trade Board (Parts 1300—1399)
      XIV
      Minority Business Development Agency (Parts 1400—1499)
      Subtitle C—Regulations Relating to Foreign Trade Agreements
      XX
      Office of the United States Trade Representative (Parts 2000—2099)
      Subtitle D—Regulations Relating to Telecommunications and Information
      XXIII
      National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
    
    
      Title 16—Commercial Practices
      I
      Federal Trade Commission (Parts 0—999)
      II
      Consumer Product Safety Commission (Parts 1000—1799)
    
    
      Title 17—Commodity and Securities Exchanges
      I
      Commodity Futures Trading Commission (Parts 1—199)
      II
      Securities and Exchange Commission (Parts 200—399)
      IV
      Department of the Treasury (Parts 400—499)
    
    
      Title 18—Conservation of Power and Water Resources
      I
      Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
      III
      Delaware River Basin Commission (Parts 400—499)
      VI
      Water Resources Council (Parts 700—799)
      VIII
      Susquehanna River Basin Commission (Parts 800—899)
      XIII
      Tennessee Valley Authority (Parts 1300—1399)
    
    
      Title 19—Customs Duties
      I
      U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
      II
      United States International Trade Commission (Parts 200—299)
      III
      International Trade Administration, Department of Commerce (Parts 300—399)
      IV
      U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
    
    
      Title 20—Employees' Benefits
      I
      Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
      II
      Railroad Retirement Board (Parts 200—399)
      III
      Social Security Administration (Parts 400—499)
      
      IV
      Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
      V
      Employment and Training Administration, Department of Labor (Parts 600—699)
      VI
      Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
      VII
      Benefits Review Board, Department of Labor (Parts 800—899)
      VIII
      Joint Board for the Enrollment of Actuaries (Parts 900—999)
      IX
      Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
    
    
      Title 21—Food and Drugs
      I
      Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
      II
      Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
      III
      Office of National Drug Control Policy (Parts 1400—1499)
    
    
      Title 22—Foreign Relations
      I
      Department of State (Parts 1—199)
      II
      Agency for International Development (Parts 200—299)
      III
      Peace Corps (Parts 300—399)
      IV
      International Joint Commission, United States and Canada (Parts 400—499)
      V
      Broadcasting Board of Governors (Parts 500—599)
      VII
      Overseas Private Investment Corporation (Parts 700—799)
      IX
      Foreign Service Grievance Board (Parts 900—999)
      X
      Inter-American Foundation (Parts 1000—1099)
      XI
      International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
      XII
      United States International Development Cooperation Agency (Parts 1200—1299)
      XIII
      Millennium Challenge Corporation (Parts 1300—1399)
      XIV
      Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
      XV
      African Development Foundation (Parts 1500—1599)
      XVI
      Japan-United States Friendship Commission (Parts 1600—1699)
      XVII
      United States Institute of Peace (Parts 1700—1799)
    
    
      Title 23—Highways
      I

      Federal Highway Administration, Department of Transportation (Parts 1—999)
      
      II
      National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
      III
      National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
    
    
      Title 24—Housing and Urban Development
      Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
      Subtitle B—Regulations Relating to Housing and Urban Development
      I
      Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
      II
      Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
      III
      Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
      IV
      Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
      V
      Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
      VI
      Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
      VII
      Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
      VIII
      Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
      IX
      Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
      XII
      Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
      XV
      Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
      XX
      Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
      XXIV
      Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
      XXV
      Neighborhood Reinvestment Corporation (Parts 4100—4199)
    
    
      
      Title 25—Indians
      I
      Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
      II
      Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
      III
      National Indian Gaming Commission, Department of the Interior (Parts 500—599)
      IV
      Office of Navajo and Hopi Indian Relocation (Parts 700—899)
      V
      Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
      VI
      Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
      VII
      Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
    
    
      Title 26—Internal Revenue
      I
      Internal Revenue Service, Department of the Treasury (Parts 1—End)
    
    
      Title 27—Alcohol, Tobacco Products and Firearms
      I
      Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
      II
      Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—699)
    
    
      Title 28—Judicial Administration
      I
      Department of Justice (Parts 0—299)
      III
      Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
      V
      Bureau of Prisons, Department of Justice (Parts 500—599)
      VI
      Offices of Independent Counsel, Department of Justice (Parts 600—699)
      VII
      Office of Independent Counsel (Parts 700—799)
      VIII
      Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
      IX
      National Crime Prevention and Privacy Compact Council (Parts 900—999)
      XI
      Department of Justice and Department of State (Parts 1100—1199)
    
    
      Title 29—Labor
      Subtitle A—Office of the Secretary of Labor (Parts 0—99)
      Subtitle B—Regulations Relating to Labor
      I
      National Labor Relations Board (Parts 100—199)
      
      II
      Office of Labor-Management Standards, Department of Labor (Parts 200—299)
      III
      National Railroad Adjustment Board (Parts 300—399)
      IV
      Office of Labor-Management Standards, Department of Labor (Parts 400—499)
      V
      Wage and Hour Division, Department of Labor (Parts 500—899)
      IX
      Construction Industry Collective Bargaining Commission (Parts 900—999)
      X
      National Mediation Board (Parts 1200—1299)
      XII
      Federal Mediation and Conciliation Service (Parts 1400—1499)
      XIV
      Equal Employment Opportunity Commission (Parts 1600—1699)
      XVII
      Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
      XX
      Occupational Safety and Health Review Commission (Parts 2200—2499)
      XXV
      Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
      XXVII
      Federal Mine Safety and Health Review Commission (Parts 2700—2799)
      XL
      Pension Benefit Guaranty Corporation (Parts 4000—4999)
    
    
      Title 30—Mineral Resources
      I
      Mine Safety and Health Administration, Department of Labor (Parts 1—199)
      II
      Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
      IV
      Geological Survey, Department of the Interior (Parts 400—499)
      V
      Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
      VII
      Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
      XII
      Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
    
    
      Title 31—Money and Finance: Treasury
      Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
      Subtitle B—Regulations Relating to Money and Finance
      I
      Monetary Offices, Department of the Treasury (Parts 51—199)
      II
      Fiscal Service, Department of the Treasury (Parts 200—399)
      IV
      Secret Service, Department of the Treasury (Parts 400—499)
      V
      Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
      VI
      Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
      VII

      Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
      
      VIII
      Office of Investment Security, Department of the Treasury (Parts 800—899)
      IX
      Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
      X
      Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
    
    
      Title 32—National Defense
      Subtitle A—Department of Defense
      I
      Office of the Secretary of Defense (Parts 1—399)
      V
      Department of the Army (Parts 400—699)
      VI
      Department of the Navy (Parts 700—799)
      VII
      Department of the Air Force (Parts 800—1099)
      Subtitle B—Other Regulations Relating to National Defense
      XII
      Department of Defense, Defense Logistics Agency (Parts 1200—1299)
      XVI
      Selective Service System (Parts 1600—1699)
      XVII
      Office of the Director of National Intelligence (Parts 1700—1799)
      XVIII
      National Counterintelligence Center (Parts 1800—1899)
      XIX
      Central Intelligence Agency (Parts 1900—1999)
      XX
      Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
      XXI
      National Security Council (Parts 2100—2199)
      XXIV
      Office of Science and Technology Policy (Parts 2400—2499)
      XXVII
      Office for Micronesian Status Negotiations (Parts 2700—2799)
      XXVIII
      Office of the Vice President of the United States (Parts 2800—2899)
    
    
      Title 33—Navigation and Navigable Waters
      I
      Coast Guard, Department of Homeland Security (Parts 1—199)
      II
      Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
      IV
      Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
    
    
      Title 34—Education
      Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
      Subtitle B—Regulations of the Offices of the Department of Education
      I
      Office for Civil Rights, Department of Education (Parts 100—199)
      II

      Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
      
      III
      Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
      IV
      Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
      V
      Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
      VI
      Office of Postsecondary Education, Department of Education (Parts 600—699)
      VII
      Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
      Subtitle C—Regulations Relating to Education
      XI
      (Parts 1100—1199) [Reserved]
      XII
      National Council on Disability (Parts 1200—1299)
    
    
      Title 35 [Reserved]
    
    
      Title 36—Parks, Forests, and Public Property
      I
      National Park Service, Department of the Interior (Parts 1—199)
      II
      Forest Service, Department of Agriculture (Parts 200—299)
      III
      Corps of Engineers, Department of the Army (Parts 300—399)
      IV
      American Battle Monuments Commission (Parts 400—499)
      V
      Smithsonian Institution (Parts 500—599)
      VI
      [Reserved]
      VII
      Library of Congress (Parts 700—799)
      VIII
      Advisory Council on Historic Preservation (Parts 800—899)
      IX
      Pennsylvania Avenue Development Corporation (Parts 900—999)
      X
      Presidio Trust (Parts 1000—1099)
      XI
      Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
      XII
      National Archives and Records Administration (Parts 1200—1299)
      XV
      Oklahoma City National Memorial Trust (Parts 1500—1599)
      XVI
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
    
    
      Title 37—Patents, Trademarks, and Copyrights
      I
      United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
      II
      U.S. Copyright Office, Library of Congress (Parts 200—299)
      III
      Copyright Royalty Board, Library of Congress (Parts 300—399)
      IV
      National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
    
    
      
      Title 38—Pensions, Bonuses, and Veterans' Relief
      I
      Department of Veterans Affairs (Parts 0—199)
      II
      Armed Forces Retirement Home (Parts 200—299)
    
    
      Title 39—Postal Service
      I
      United States Postal Service (Parts 1—999)
      III
      Postal Regulatory Commission (Parts 3000—3099)
    
    
      Title 40—Protection of Environment
      I
      Environmental Protection Agency (Parts 1—1099)
      IV
      Environmental Protection Agency and Department of Justice (Parts 1400—1499)
      V
      Council on Environmental Quality (Parts 1500—1599)
      VI
      Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
      VII
      Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
      VIII
      Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
    
    
      Title 41—Public Contracts and Property Management
      Subtitle A—Federal Procurement Regulations System [Note]
      Subtitle B—Other Provisions Relating to Public Contracts
      50
      Public Contracts, Department of Labor (Parts 50-1—50-999)
      51
      Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
      60
      Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
      61
      Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
      62—100
      [Reserved]
      Subtitle C—Federal Property Management Regulations System
      101
      Federal Property Management Regulations (Parts 101-1—101-99)
      102
      Federal Management Regulation (Parts 102-1—102-299)
      103—104
      [Reserved]
      105
      General Services Administration (Parts 105-1—105-999)
      109
      Department of Energy Property Management Regulations (Parts 109-1—109-99)
      114
      Department of the Interior (Parts 114-1—114-99)
      115
      Environmental Protection Agency (Parts 115-1—115-99)
      128
      Department of Justice (Parts 128-1—128-99)
      129—200
      [Reserved]

      Subtitle D—Other Provisions Relating to Property Management [Reserved]
      
      Subtitle E—Federal Information Resources Management Regulations System [Reserved]
      Subtitle F—Federal Travel Regulation System
      300
      General (Parts 300-1—300-99)
      301
      Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
      302
      Relocation Allowances (Parts 302-1—302-99)
      303
      Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
      304
      Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
    
    
      Title 42—Public Health
      I
      Public Health Service, Department of Health and Human Services (Parts 1—199)
      IV
      Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
      V
      Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
    
    
      Title 43—Public Lands: Interior
      Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
      Subtitle B—Regulations Relating to Public Lands
      I
      Bureau of Reclamation, Department of the Interior (Parts 400—999)
      II
      Bureau of Land Management, Department of the Interior (Parts 1000—9999)
      III
      Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
    
    
      Title 44—Emergency Management and Assistance
      I
      Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
      IV
      Department of Commerce and Department of Transportation (Parts 400—499)
    
    
      Title 45—Public Welfare
      Subtitle A—Department of Health and Human Services (Parts 1—199)
      Subtitle B—Regulations Relating to Public Welfare
      II

      Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
      
      III
      Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
      IV
      Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
      V
      Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
      VI
      National Science Foundation (Parts 600—699)
      VII
      Commission on Civil Rights (Parts 700—799)
      VIII
      Office of Personnel Management (Parts 800—899)
      IX
      Denali Commission (Parts 900—999)
      X
      Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
      XI
      National Foundation on the Arts and the Humanities (Parts 1100—1199)
      XII
      Corporation for National and Community Service (Parts 1200—1299)
      XIII
      Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
      XVI
      Legal Services Corporation (Parts 1600—1699)
      XVII
      National Commission on Libraries and Information Science (Parts 1700—1799)
      XVIII
      Harry S. Truman Scholarship Foundation (Parts 1800—1899)
      XXI
      Commission of Fine Arts (Parts 2100—2199)
      XXIII
      Arctic Research Commission (Parts 2300—2399)
      XXIV
      James Madison Memorial Fellowship Foundation (Parts 2400—2499)
      XXV
      Corporation for National and Community Service (Parts 2500—2599)
    
    
      Title 46—Shipping
      I
      Coast Guard, Department of Homeland Security (Parts 1—199)
      II
      Maritime Administration, Department of Transportation (Parts 200—399)
      III
      Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
      IV
      Federal Maritime Commission (Parts 500—599)
    
    
      Title 47—Telecommunication
      I
      Federal Communications Commission (Parts 0—199)
      II
      Office of Science and Technology Policy and National Security Council (Parts 200—299)
      III

      National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
      
      IV
      National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
      V
      The First Responder Network Authority (Parts 500—599)
    
    
      Title 48—Federal Acquisition Regulations System
      1
      Federal Acquisition Regulation (Parts 1—99)
      2
      Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
      3
      Department of Health and Human Services (Parts 300—399)
      4
      Department of Agriculture (Parts 400—499)
      5
      General Services Administration (Parts 500—599)
      6
      Department of State (Parts 600—699)
      7
      Agency for International Development (Parts 700—799)
      8
      Department of Veterans Affairs (Parts 800—899)
      9
      Department of Energy (Parts 900—999)
      10
      Department of the Treasury (Parts 1000—1099)
      12
      Department of Transportation (Parts 1200—1299)
      13
      Department of Commerce (Parts 1300—1399)
      14
      Department of the Interior (Parts 1400—1499)
      15
      Environmental Protection Agency (Parts 1500—1599)
      16
      Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
      17
      Office of Personnel Management (Parts 1700—1799)
      18
      National Aeronautics and Space Administration (Parts 1800—1899)
      19
      Broadcasting Board of Governors (Parts 1900—1999)
      20
      Nuclear Regulatory Commission (Parts 2000—2099)
      21
      Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
      23
      Social Security Administration (Parts 2300—2399)
      24
      Department of Housing and Urban Development (Parts 2400—2499)
      25
      National Science Foundation (Parts 2500—2599)
      28
      Department of Justice (Parts 2800—2899)
      29
      Department of Labor (Parts 2900—2999)
      30
      Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
      34
      Department of Education Acquisition Regulation (Parts 3400—3499)
      51
      Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
      52
      Department of the Navy Acquisition Regulations (Parts 5200—5299)
      53

      Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
      
      54
      Defense Logistics Agency, Department of Defense (Parts 5400—5499)
      57
      African Development Foundation (Parts 5700—5799)
      61
      Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
      99
      Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
    
    
      Title 49—Transportation
      Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
      Subtitle B—Other Regulations Relating to Transportation
      I
      Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
      II
      Federal Railroad Administration, Department of Transportation (Parts 200—299)
      III
      Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
      IV
      Coast Guard, Department of Homeland Security (Parts 400—499)
      V
      National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
      VI
      Federal Transit Administration, Department of Transportation (Parts 600—699)
      VII
      National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
      VIII
      National Transportation Safety Board (Parts 800—999)
      X
      Surface Transportation Board (Parts 1000—1399)
      XI
      Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
      XII
      Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
    
    
      Title 50—Wildlife and Fisheries
      I
      United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
      II
      National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
      III
      International Fishing and Related Activities (Parts 300—399)
      IV
      Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
      V
      Marine Mammal Commission (Parts 500—599)
      
      VI
      Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
    
  
  
    
    Alphabetical List of Agencies Appearing in the CFR
    (Revised as of January 1, 2020)
    Agency
    CFR Title, Subtitle or Chapter
    Administrative Conference of the United States
    1, III
    Advisory Council on Historic Preservation
    36, VIII
    Advocacy and Outreach, Office of
    7, XXV
    Afghanistan Reconstruction, Special Inspector General for
    5, LXXXIII
    African Development Foundation
    22, XV
    Federal Acquisition Regulation
    48, 57
    Agency for International Development
    2, VII; 22, II
    Federal Acquisition Regulation
    48, 7
    Agricultural Marketing Service
    7, I, VIII, IX, X, XI; 9, II
    Agricultural Research Service
    7, V
    Agriculture, Department of
    2, IV; 5, LXXIII
    Advocacy and Outreach, Office of
    7, XXV
    Agricultural Marketing Service
    7, I, VIII, IX, X, XI; 9, II
    Agricultural Research Service
    7, V
    Animal and Plant Health Inspection Service
    7, III; 9, I
    Chief Financial Officer, Office of
    7, XXX
    Commodity Credit Corporation
    7, XIV
    Economic Research Service
    7, XXXVII
    Energy Policy and New Uses, Office of
    2, IX; 7, XXIX
    Environmental Quality, Office of
    7, XXXI
    Farm Service Agency
    7, VII, XVIII
    Federal Acquisition Regulation
    48, 4
    Federal Crop Insurance Corporation
    7, IV
    Food and Nutrition Service
    7, II
    Food Safety and Inspection Service
    9, III
    Foreign Agricultural Service
    7, XV
    Forest Service
    36, II
    Information Resources Management, Office of
    7, XXVII
    Inspector General, Office of
    7, XXVI
    National Agricultural Library
    7, XLI
    National Agricultural Statistics Service
    7, XXXVI
    National Institute of Food and Agriculture
    7, XXXIV
    Natural Resources Conservation Service
    7, VI
    Operations, Office of
    7, XXVIII
    Procurement and Property Management, Office of
    7, XXXII
    Rural Business-Cooperative Service
    7, XVIII, XLII
    Rural Development Administration
    7, XLII
    Rural Housing Service
    7, XVIII, XXXV
    Rural Utilities Service
    7, XVII, XVIII, XLII
    Secretary of Agriculture, Office of
    7, Subtitle A
    Transportation, Office of
    7, XXXIII
    World Agricultural Outlook Board
    7, XXXVIII
    Air Force, Department of
    32, VII
    Federal Acquisition Regulation Supplement
    48, 53
    Air Transportation Stabilization Board
    14, VI
    Alcohol and Tobacco Tax and Trade Bureau
    27, I
    Alcohol, Tobacco, Firearms, and Explosives, Bureau of
    27, II
    AMTRAK
    49, VII
    American Battle Monuments Commission
    36, IV
    American Indians, Office of the Special Trustee
    25, VII
    Animal and Plant Health Inspection Service
    7, III; 9, I
    Appalachian Regional Commission
    5, IX
    Architectural and Transportation Barriers Compliance Board
    36, XI
    
    Arctic Research Commission
    45, XXIII
    Armed Forces Retirement Home
    5, XI; 38, II
    Army, Department of
    32, V
    Engineers, Corps of
    33, II; 36, III
    Federal Acquisition Regulation
    48, 51
    Bilingual Education and Minority Languages Affairs, Office of
    34, V
    Blind or Severely Disabled, Committee for Purchase from People Who Are
    41, 51
    Broadcasting Board of Governors
    22, V
    Federal Acquisition Regulation
    48, 19
    Career, Technical, and Adult Education, Office of
    34, IV
    Census Bureau
    15, I
    Centers for Medicare & Medicaid Services
    42, IV
    Central Intelligence Agency
    32, XIX
    Chemical Safety and Hazard Investigation Board
    40, VI
    Chief Financial Officer, Office of
    7, XXX
    Child Support Enforcement, Office of
    45, III
    Children and Families, Administration for
    45, II, III, IV, X, XIII
    Civil Rights, Commission on
    5, LXVIII; 45, VII
    Civil Rights, Office for
    34, I
    Council of the Inspectors General on Integrity and Efficiency
    5, XCVIII
    Court Services and Offender Supervision Agency for the District of Columbia
    5, LXX
    Coast Guard
    33, I; 46, I; 49, IV
    Coast Guard (Great Lakes Pilotage)
    46, III
    Commerce, Department of
    2, XIII; 44, IV; 50, VI
    Census Bureau
    15, I
    Economic Analysis, Bureau of
    15, VIII
    Economic Development Administration
    13, III
    Emergency Management and Assistance
    44, IV
    Federal Acquisition Regulation
    48, 13
    Foreign-Trade Zones Board
    15, IV
    Industry and Security, Bureau of
    15, VII
    International Trade Administration
    15, III; 19, III
    National Institute of Standards and Technology
    15, II; 37, IV
    National Marine Fisheries Service
    50, II, IV
    National Oceanic and Atmospheric Administration
    15, IX; 50, II, III, IV, VI
    National Technical Information Service
    15, XI
    National Telecommunications and Information Administration
    15, XXIII; 47, III, IV
    National Weather Service
    15, IX
    Patent and Trademark Office, United States
    37, I
    Secretary of Commerce, Office of
    15, Subtitle A
    Commercial Space Transportation
    14, III
    Commodity Credit Corporation
    7, XIV
    Commodity Futures Trading Commission
    5, XLI; 17, I
    Community Planning and Development, Office of Assistant Secretary for
    24, V, VI
    Community Services, Office of
    45, X
    Comptroller of the Currency
    12, I
    Construction Industry Collective Bargaining Commission
    29, IX
    Consumer Financial Protection Bureau
    5, LXXXIV; 12, X
    Consumer Product Safety Commission
    5, LXXI; 16, II
    Copyright Royalty Board
    37, III
    Corporation for National and Community Service
    2, XXII; 45, XII, XXV
    Cost Accounting Standards Board
    48, 99
    Council on Environmental Quality
    40, V
    Court Services and Offender Supervision Agency for the District of Columbia
    5, LXX; 28, VIII
    Customs and Border Protection
    19, I
    Defense Contract Audit Agency
    32, I
    Defense, Department of
    2, XI; 5, XXVI; 32, Subtitle A; 40, VII
    Advanced Research Projects Agency
    32, I
    Air Force Department
    32, VII
    Army Department
    32, V; 33, II; 36, III; 48, 51
    
    Defense Acquisition Regulations System
    48, 2
    Defense Intelligence Agency
    32, I
    Defense Logistics Agency
    32, I, XII; 48, 54
    Engineers, Corps of
    33, II; 36, III
    National Imagery and Mapping Agency
    32, I
    Navy, Department of
    32, VI; 48, 52
    Secretary of Defense, Office of
    2, XI; 32, I
    Defense Contract Audit Agency
    32, I
    Defense Intelligence Agency
    32, I
    Defense Logistics Agency
    32, XII; 48, 54
    Defense Nuclear Facilities Safety Board
    10, XVII
    Delaware River Basin Commission
    18, III
    Denali Commission
    45, IX
    Disability, National Council on
    5, C; 34, XII
    District of Columbia, Court Services and Offender Supervision Agency for the
    5, LXX; 28, VIII
    Drug Enforcement Administration
    21, II
    East-West Foreign Trade Board
    15, XIII
    Economic Analysis, Bureau of
    15, VIII
    Economic Development Administration
    13, III
    Economic Research Service
    7, XXXVII
    Education, Department of
    2, XXXIV; 5, LIII
    Bilingual Education and Minority Languages Affairs, Office of
    34, V
    Career, Technical, and Adult Education, Office of
    34, IV
    Civil Rights, Office for
    34, I
    Educational Research and Improvement, Office of
    34, VII
    Elementary and Secondary Education, Office of
    34, II
    Federal Acquisition Regulation
    48, 34
    Postsecondary Education, Office of
    34, VI
    Secretary of Education, Office of
    34, Subtitle A
    Special Education and Rehabilitative Services, Office of
    34, III
    Educational Research and Improvement, Office of
    34, VII
    Election Assistance Commission
    2, LVIII; 11, II
    Elementary and Secondary Education, Office of
    34, II
    Emergency Oil and Gas Guaranteed Loan Board
    13, V
    Emergency Steel Guarantee Loan Board
    13, IV
    Employee Benefits Security Administration
    29, XXV
    Employees' Compensation Appeals Board
    20, IV
    Employees Loyalty Board
    5, V
    Employment and Training Administration
    20, V
    Employment Policy, National Commission for
    1, IV
    Employment Standards Administration
    20, VI
    Endangered Species Committee
    50, IV
    Energy, Department of
    2, IX; 5, XXIII; 10, II, III, X
    Federal Acquisition Regulation
    48, 9
    Federal Energy Regulatory Commission
    5, XXIV; 18, I
    Property Management Regulations
    41, 109
    Energy, Office of
    7, XXIX
    Engineers, Corps of
    33, II; 36, III
    Engraving and Printing, Bureau of
    31, VI
    Environmental Protection Agency
    2, XV; 5, LIV; 40, I, IV, VII
    Federal Acquisition Regulation
    48, 15
    Property Management Regulations
    41, 115
    Environmental Quality, Office of
    7, XXXI
    Equal Employment Opportunity Commission
    5, LXII; 29, XIV
    Equal Opportunity, Office of Assistant Secretary for
    24, I
    Executive Office of the President
    3, I
    Environmental Quality, Council on
    40, V
    Management and Budget, Office of
    2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
    National Drug Control Policy, Office of
    2, XXXVI; 21, III
    National Security Council
    32, XXI; 47, 2
    Presidential Documents
    3
    Science and Technology Policy, Office of
    32, XXIV; 47, II
    
    Trade Representative, Office of the United States
    15, XX
    Export-Import Bank of the United States
    2, XXXV; 5, LII; 12, IV
    Family Assistance, Office of
    45, II
    Farm Credit Administration
    5, XXXI; 12, VI
    Farm Credit System Insurance Corporation
    5, XXX; 12, XIV
    Farm Service Agency
    7, VII, XVIII
    Federal Acquisition Regulation
    48, 1
    Federal Aviation Administration
    14, I
    Commercial Space Transportation
    14, III
    Federal Claims Collection Standards
    31, IX
    Federal Communications Commission
    5, XXIX; 47, I
    Federal Contract Compliance Programs, Office of
    41, 60
    Federal Crop Insurance Corporation
    7, IV
    Federal Deposit Insurance Corporation
    5, XXII; 12, III
    Federal Election Commission
    5, XXXVII; 11, I
    Federal Emergency Management Agency
    44, I
    Federal Employees Group Life Insurance Federal Acquisition Regulation
    48, 21
    Federal Employees Health Benefits Acquisition Regulation
    48, 16
    Federal Energy Regulatory Commission
    5, XXIV; 18, I
    Federal Financial Institutions Examination Council
    12, XI
    Federal Financing Bank
    12, VIII
    Federal Highway Administration
    23, I, II
    Federal Home Loan Mortgage Corporation
    1, IV
    Federal Housing Enterprise Oversight Office
    12, XVII
    Federal Housing Finance Agency
    5, LXXX; 12, XII
    Federal Housing Finance Board
    12, IX
    Federal Labor Relations Authority
    5, XIV, XLIX; 22, XIV
    Federal Law Enforcement Training Center
    31, VII
    Federal Management Regulation
    41, 102
    Federal Maritime Commission
    46, IV
    Federal Mediation and Conciliation Service
    29, XII
    Federal Mine Safety and Health Review Commission
    5, LXXIV; 29, XXVII
    Federal Motor Carrier Safety Administration
    49, III
    Federal Prison Industries, Inc.
    28, III
    Federal Procurement Policy Office
    48, 99
    Federal Property Management Regulations
    41, 101
    Federal Railroad Administration
    49, II
    Federal Register, Administrative Committee of
    1, I
    Federal Register, Office of
    1, II
    Federal Reserve System
    12, II
    Board of Governors
    5, LVIII
    Federal Retirement Thrift Investment Board
    5, VI, LXXVI
    Federal Service Impasses Panel
    5, XIV
    Federal Trade Commission
    5, XLVII; 16, I
    Federal Transit Administration
    49, VI
    Federal Travel Regulation System
    41, Subtitle F
    Financial Crimes Enforcement Network
    31, X
    Financial Research Office
    12, XVI
    Financial Stability Oversight Council
    12, XIII
    Fine Arts, Commission of
    45, XXI
    Fiscal Service
    31, II
    Fish and Wildlife Service, United States
    50, I, IV
    Food and Drug Administration
    21, I
    Food and Nutrition Service
    7, II
    Food Safety and Inspection Service
    9, III
    Foreign Agricultural Service
    7, XV
    Foreign Assets Control, Office of
    31, V
    Foreign Claims Settlement Commission of the United States
    45, V
    Foreign Service Grievance Board
    22, IX
    Foreign Service Impasse Disputes Panel
    22, XIV
    Foreign Service Labor Relations Board
    22, XIV
    Foreign-Trade Zones Board
    15, IV
    Forest Service
    36, II
    General Services Administration
    5, LVII; 41, 105
    Contract Appeals, Board of
    48, 61
    Federal Acquisition Regulation
    48, 5
    
    Federal Management Regulation
    41, 102
    Federal Property Management Regulations
    41, 101
    Federal Travel Regulation System
    41, Subtitle F
    General
    41, 300
    Payment From a Non-Federal Source for Travel Expenses
    41, 304
    Payment of Expenses Connected With the Death of Certain Employees
    41, 303
    Relocation Allowances
    41, 302
    Temporary Duty (TDY) Travel Allowances
    41, 301
    Geological Survey
    30, IV
    Government Accountability Office
    4, I
    Government Ethics, Office of
    5, XVI
    Government National Mortgage Association
    24, III
    Grain Inspection, Packers and Stockyards Administration
    7, VIII; 9, II
    Gulf Coast Ecosystem Restoration Council
    2, LIX; 40, VIII
    Harry S. Truman Scholarship Foundation
    45, XVIII
    Health and Human Services, Department of
    2, III; 5, XLV; 45, Subtitle A
    Centers for Medicare & Medicaid Services
    42, IV
    Child Support Enforcement, Office of
    45, III
    Children and Families, Administration for
    45, II, III, IV, X, XIII
    Community Services, Office of
    45, X
    Family Assistance, Office of
    45, II
    Federal Acquisition Regulation
    48, 3
    Food and Drug Administration
    21, I
    Indian Health Service
    25, V
    Inspector General (Health Care), Office of
    42, V
    Public Health Service
    42, I
    Refugee Resettlement, Office of
    45, IV
    Homeland Security, Department of
    2, XXX; 5, XXXVI; 6, I; 8, I
    Coast Guard
    33, I; 46, I; 49, IV
    Coast Guard (Great Lakes Pilotage)
    46, III
    Customs and Border Protection
    19, I
    Federal Emergency Management Agency
    44, I
    Human Resources Management and Labor Relations Systems
    5, XCVII
    Immigration and Customs Enforcement Bureau
    19, IV
    Transportation Security Administration
    49, XII
    HOPE for Homeowners Program, Board of Directors of
    24, XXIV
    Housing and Urban Development, Department of
    2, XXIV; 5, LXV; 24, Subtitle B
    Community Planning and Development, Office of Assistant Secretary for
    24, V, VI
    Equal Opportunity, Office of Assistant Secretary for
    24, I
    Federal Acquisition Regulation
    48, 24
    Federal Housing Enterprise Oversight, Office of
    12, XVII
    Government National Mortgage Association
    24, III
    Housing—Federal Housing Commissioner, Office of Assistant Secretary for
    24, II, VIII, X, XX
    Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
    24, IV
    Inspector General, Office of
    24, XII
    Public and Indian Housing, Office of Assistant Secretary for
    24, IX
    Secretary, Office of
    24, Subtitle A, VII
    Housing—Federal Housing Commissioner, Office of Assistant Secretary for
    24, II, VIII, X, XX
    Housing, Office of, and Multifamily Housing Assistance Restructuring,  Office of
    24, IV
    Immigration and Customs Enforcement Bureau
    19, IV
    Immigration Review, Executive Office for
    8, V
    Independent Counsel, Office of
    28, VII
    Independent Counsel, Offices of
    28, VI
    Indian Affairs, Bureau of
    25, I, V
    Indian Affairs, Office of the Assistant Secretary
    25, VI
    Indian Arts and Crafts Board
    25, II
    Indian Health Service
    25, V
    
    Industry and Security, Bureau of
    15, VII
    Information Resources Management, Office of
    7, XXVII
    Information Security Oversight Office, National Archives and Records Administration
    32, XX
    Inspector General
    Agriculture Department
    7, XXVI
    Health and Human Services Department
    42, V
    Housing and Urban Development Department
    24, XII, XV
    Institute of Peace, United States
    22, XVII
    Inter-American Foundation
    5, LXIII; 22, X
    Interior, Department of
    2, XIV
    American Indians, Office of the Special Trustee
    25, VII
    Endangered Species Committee
    50, IV
    Federal Acquisition Regulation
    48, 14
    Federal Property Management Regulations System
    41, 114
    Fish and Wildlife Service, United States
    50, I, IV
    Geological Survey
    30, IV
    Indian Affairs, Bureau of
    25, I, V
    Indian Affairs, Office of the Assistant Secretary
    25, VI
    Indian Arts and Crafts Board
    25, II
    Land Management, Bureau of
    43, II
    National Indian Gaming Commission
    25, III
    National Park Service
    36, I
    Natural Resource Revenue, Office of
    30, XII
    Ocean Energy Management, Bureau of
    30, V
    Reclamation, Bureau of
    43, I
    Safety and Enforcement Bureau, Bureau of
    30, II
    Secretary of the Interior, Office of
    2, XIV; 43, Subtitle A
    Surface Mining Reclamation and Enforcement, Office of
    30, VII
    Internal Revenue Service
    26, I
    International Boundary and Water Commission, United States and Mexico, United States Section
    22, XI
    International Development, United States Agency for
    22, II
    Federal Acquisition Regulation
    48, 7
    International Development Cooperation Agency, United States
    22, XII
    International Development Finance Corporation, U.S.
    5, XXXIII; 22, VII
    International Joint Commission, United States and Canada
    22, IV
    International Organizations Employees Loyalty Board
    5, V
    International Trade Administration
    15, III; 19, III
    International Trade Commission, United States
    19, II
    Interstate Commerce Commission
    5, XL
    Investment Security, Office of
    31, VIII
    James Madison Memorial Fellowship Foundation
    45, XXIV
    Japan-United States Friendship Commission
    22, XVI
    Joint Board for the Enrollment of Actuaries
    20, VIII
    Justice, Department of
    2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
    Alcohol, Tobacco, Firearms, and Explosives, Bureau of
    27, II
    Drug Enforcement Administration
    21, II
    Federal Acquisition Regulation
    48, 28
    Federal Claims Collection Standards
    31, IX
    Federal Prison Industries, Inc.
    28, III
    Foreign Claims Settlement Commission of the United States
    45, V
    Immigration Review, Executive Office for
    8, V
    Independent Counsel, Offices of
    28, VI
    Prisons, Bureau of
    28, V
    Property Management Regulations
    41, 128
    Labor, Department of
    2, XXIX; 5, XLII
    Employee Benefits Security Administration
    29, XXV
    Employees' Compensation Appeals Board
    20, IV
    Employment and Training Administration
    20, V
    Employment Standards Administration
    20, VI
    Federal Acquisition Regulation
    48, 29
    Federal Contract Compliance Programs, Office of
    41, 60
    Federal Procurement Regulations System
    41, 50
    
    Labor-Management Standards, Office of
    29, II, IV
    Mine Safety and Health Administration
    30, I
    Occupational Safety and Health Administration
    29, XVII
    Public Contracts
    41, 50
    Secretary of Labor, Office of
    29, Subtitle A
    Veterans' Employment and Training Service, Office of the Assistant Secretary for
    41, 61; 20, IX
    Wage and Hour Division
    29, V
    Workers' Compensation Programs, Office of
    20, I, VII
    Labor-Management Standards, Office of
    29, II, IV
    Land Management, Bureau of
    43, II
    Legal Services Corporation
    45, XVI
    Libraries and Information Science, National Commission on
    45, XVII
    Library of Congress
    36, VII
    Copyright Royalty Board
    37, III
    U.S. Copyright Office
    37, II
    Management and Budget, Office of
    5, III, LXXVII; 14, VI; 48, 99
    Marine Mammal Commission
    50, V
    Maritime Administration
    46, II
    Merit Systems Protection Board
    5, II, LXIV
    Micronesian Status Negotiations, Office for
    32, XXVII
    Military Compensation and Retirement Modernization Commission
    5, XCIX
    Millennium Challenge Corporation
    22, XIII
    Mine Safety and Health Administration
    30, I
    Minority Business Development Agency
    15, XIV
    Miscellaneous Agencies
    1, IV
    Monetary Offices
    31, I
    Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
    36, XVI
    Museum and Library Services, Institute of
    2, XXXI
    National Aeronautics and Space Administration
    2, XVIII; 5, LIX; 14, V
    Federal Acquisition Regulation
    48, 18
    National Agricultural Library
    7, XLI
    National Agricultural Statistics Service
    7, XXXVI
    National and Community Service, Corporation for
    2, XXII; 45, XII, XXV
    National Archives and Records Administration
    2, XXVI; 5, LXVI; 36, XII
    Information Security Oversight Office
    32, XX
    National Capital Planning Commission
    1, IV, VI
    National Counterintelligence Center
    32, XVIII
    National Credit Union Administration
    5, LXXXVI; 12, VII
    National Crime Prevention and Privacy Compact Council
    28, IX
    National Drug Control Policy, Office of
    2, XXXVI; 21, III
    National Endowment for the Arts
    2, XXXII
    National Endowment for the Humanities
    2, XXXIII
    National Foundation on the Arts and the Humanities
    45, XI
    National Geospatial-Intelligence Agency
    32, I
    National Highway Traffic Safety Administration
    23, II, III; 47, VI; 49, V
    National Imagery and Mapping Agency
    32, I
    National Indian Gaming Commission
    25, III
    National Institute of Food and Agriculture
    7, XXXIV
    National Institute of Standards and Technology
    15, II; 37, IV
    National Intelligence, Office of Director of
    5, IV; 32, XVII
    National Labor Relations Board
    5, LXI; 29, I
    National Marine Fisheries Service
    50, II, IV
    National Mediation Board
    5, CI; 29, X
    National Oceanic and Atmospheric Administration
    15, IX; 50, II, III, IV, VI
    National Park Service
    36, I
    National Railroad Adjustment Board
    29, III
    National Railroad Passenger Corporation (AMTRAK)
    49, VII
    National Science Foundation
    2, XXV; 5, XLIII; 45, VI
    Federal Acquisition Regulation
    48, 25
    National Security Council
    32, XXI
    National Security Council and Office of Science and Technology Policy
    47, II
    
    National Technical Information Service
    15, XI
    National Telecommunications and Information Administration
    15, XXIII; 47, III, IV, V
    National Transportation Safety Board
    49, VIII
    Natural Resources Conservation Service
    7, VI
    Natural Resource Revenue, Office of
    30, XII
    Navajo and Hopi Indian Relocation, Office of
    25, IV
    Navy, Department of
    32, VI
    Federal Acquisition Regulation
    48, 52
    Neighborhood Reinvestment Corporation
    24, XXV
    Northeast Interstate Low-Level Radioactive Waste Commission
    10, XVIII
    Nuclear Regulatory Commission
    2, XX; 5, XLVIII; 10, I
    Federal Acquisition Regulation
    48, 20
    Occupational Safety and Health Administration
    29, XVII
    Occupational Safety and Health Review Commission
    29, XX
    Ocean Energy Management, Bureau of
    30, V
    Oklahoma City National Memorial Trust
    36, XV
    Operations Office
    7, XXVIII
    Patent and Trademark Office, United States
    37, I
    Payment From a Non-Federal Source for Travel Expenses
    41, 304
    Payment of Expenses Connected With the Death of Certain Employees
    41, 303
    Peace Corps
    2, XXXVII; 22, III
    Pennsylvania Avenue Development Corporation
    36, IX
    Pension Benefit Guaranty Corporation
    29, XL
    Personnel Management, Office of
    5, I, XXXV; 5, IV; 45, VIII
    Human Resources Management and Labor Relations Systems, Department of Homeland Security
    5, XCVII
    Federal Acquisition Regulation
    48, 17
    Federal Employees Group Life Insurance Federal Acquisition Regulation
    48, 21
    Federal Employees Health Benefits Acquisition Regulation
    48, 16
    Pipeline and Hazardous Materials Safety Administration
    49, I
    Postal Regulatory Commission
    5, XLVI; 39, III
    Postal Service, United States
    5, LX; 39, I
    Postsecondary Education, Office of
    34, VI
    President's Commission on White House Fellowships
    1, IV
    Presidential Documents
    3
    Presidio Trust
    36, X
    Prisons, Bureau of
    28, V
    Privacy and Civil Liberties Oversight Board
    6, X
    Procurement and Property Management, Office of
    7, XXXII
    Public Contracts, Department of Labor
    41, 50
    Public and Indian Housing, Office of Assistant Secretary for
    24, IX
    Public Health Service
    42, I
    Railroad Retirement Board
    20, II
    Reclamation, Bureau of
    43, I
    Refugee Resettlement, Office of
    45, IV
    Relocation Allowances
    41, 302
    Research and Innovative Technology Administration
    49, XI
    Rural Business-Cooperative Service
    7, XVIII, XLII
    Rural Development Administration
    7, XLII
    Rural Housing Service
    7, XVIII, XXXV
    Rural Utilities Service
    7, XVII, XVIII, XLII
    Safety and Environmental Enforcement, Bureau of
    30, II
    Saint Lawrence Seaway Development Corporation
    33, IV
    Science and Technology Policy, Office of
    32, XXIV
    Science and Technology Policy, Office of, and National Security Council
    47, II
    Secret Service
    31, IV
    Securities and Exchange Commission
    5, XXXIV; 17, II
    Selective Service System
    32, XVI
    Small Business Administration
    2, XXVII; 13, I
    Smithsonian Institution
    36, V
    Social Security Administration
    2, XXIII; 20, III; 48, 23
    
    Soldiers' and Airmen's Home, United States
    5, XI
    Special Counsel, Office of
    5, VIII
    Special Education and Rehabilitative Services, Office of
    34, III
    State, Department of
    2, VI; 22, I; 28, XI
    Federal Acquisition Regulation
    48, 6
    Surface Mining Reclamation and Enforcement, Office of
    30, VII
    Surface Transportation Board
    49, X
    Susquehanna River Basin Commission
    18, VIII
    Tennessee Valley Authority
    5, LXIX; 18, XIII
    Trade Representative, United States, Office of
    15, XX
    Transportation, Department of
    2, XII; 5, L
    Commercial Space Transportation
    14, III
    Emergency Management and Assistance
    44, IV
    Federal Acquisition Regulation
    48, 12
    Federal Aviation Administration
    14, I
    Federal Highway Administration
    23, I, II
    Federal Motor Carrier Safety Administration
    49, III
    Federal Railroad Administration
    49, II
    Federal Transit Administration
    49, VI
    Maritime Administration
    46, II
    National Highway Traffic Safety Administration
    23, II, III; 47, IV; 49, V
    Pipeline and Hazardous Materials Safety Administration
    49, I
    Saint Lawrence Seaway Development Corporation
    33, IV
    Secretary of Transportation, Office of
    14, II; 49, Subtitle A
    Transportation Statistics Bureau
    49, XI
    Transportation, Office of
    7, XXXIII
    Transportation Security Administration
    49, XII
    Transportation Statistics Bureau
    49, XI
    Travel Allowances, Temporary Duty (TDY)
    41, 301
    Treasury, Department of the
    2, X;5, XXI; 12, XV; 17, IV; 31, IX
    Alcohol and Tobacco Tax and Trade Bureau
    27, I
    Community Development Financial Institutions Fund
    12, XVIII
    Comptroller of the Currency
    12, I
    Customs and Border Protection
    19, I
    Engraving and Printing, Bureau of
    31, VI
    Federal Acquisition Regulation
    48, 10
    Federal Claims Collection Standards
    31, IX
    Federal Law Enforcement Training Center
    31, VII
    Financial Crimes Enforcement Network
    31, X
    Fiscal Service
    31, II
    Foreign Assets Control, Office of
    31, V
    Internal Revenue Service
    26, I
    Investment Security, Office of
    31, VIII
    Monetary Offices
    31, I
    Secret Service
    31, IV
    Secretary of the Treasury, Office of
    31, Subtitle A
    Truman, Harry S. Scholarship Foundation
    45, XVIII
    United States and Canada, International Joint Commission
    22, IV
    United States and Mexico, International Boundary and Water Commission, United States Section
    22, XI
    U.S. Copyright Office
    37, II
    Utah Reclamation Mitigation and Conservation Commission
    43, III
    Veterans Affairs, Department of
    2, VIII; 38, I
    Federal Acquisition Regulation
    48, 8
    Veterans' Employment and Training Service, Office of the Assistant Secretary for
    41, 61; 20, IX
    Vice President of the United States, Office of
    32, XXVIII
    Wage and Hour Division
    29, V
    Water Resources Council
    18, VI
    Workers' Compensation Programs, Office of
    20, I, VII
    World Agricultural Outlook Board
    7, XXXVIII
  
